AZORBAYCAN RESPUBLIKASINDA ZIG Vo HOVSAN
NEFT YATAQLARININ DAXIL OLDUGU BLOKUN
BaRPASI, ISLONMaSi Vo
HASILATIN PAY BOLGUSU HAQQINDA

AZORBAYCAN RESPUBLIKAS! DOVLOT NEFT SIRKOTI,

RUSSNEFT APSERON INVESTMENTS LIMITED

vo

ARDNS-in ORTAQ NEFT SIRKOTI
ARASINDA SAZIS

AGREEMENT ON THE REHABILITATION, DEVELOPMENT AND
PRODUCTION SHARING FOR THE BLOCK INCLUDING THE
ZYKH AND GOVSANY OIL FIELDS IN THE AZERBAIJAN
REPUBLIC

BETWEEN

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC,

RUSSNEFT APSHERON INVESTMENTS LIMITED

AND

SOCAR OIL AFFILIATE

COPJIALIEHHE O PEABHJIMTAIMH, PASPABOTKE H
AOJIEBOM PA3JIEJIE JOBbIYH IO BJIOKY,
BKJIOUAIONIEMY HE®TAHBIE MECTOPOXKJEHHA 3bIX A
TOBCAHBI B A3EPBAMJKAHCKOM PECITYBIMKE

MEXKAY

TOCYJAPCTBEHHOM HE®TAHOM KOMIMAHHEM
A3EPBAHJDKAHCKOM PECITYBJINKH,

PYCCHE®Tb ATILIEPOH HHBECTMEHTC JIMMUTE].

HE®TAHOM A®OHJIMHPOBAHHOM KOMIMAHHEM THKAP
MUND@RICAT
MADDALAR Sah.
MADDa 1
isTIRAK PAYI 9
MADDa 2
HUQUQLARIN VERILMaSi Va SAZISIN 3HATA DAIRASI 10

2.1 Mistasna hiqug verilmasi
2.2 Podratcinin masraflarin avazinin édanilmasi hiiququndan istisna

MADDa 3
T@ROFLARIN TAMINATLARI, UMUMi HUQUQLARI Va OHDALIKLARI W
3.1 ARDNS-in taminatlar!

3.2 ARDNS-in Gmumi 6hdaliklari

3.2 Podratci taraflarin taminatlari va huquqlani

3.4 Podratci taraflarin imumi éhdaliklari

3.5 ONS-un istirak payinin maliyyalasdirilmasina dair xususi muddaa

MADD» 4
KONTRAKT SAH@Si 16

MADDo9 5
BORPA Vo HASILAT PROQRAMI 17

MADDod 6
iSLONMd Vo HASILAT DOVRU 18

MADD@ 7

LAYIHANI IDAR@ EDAN ROHBAR KOMITA Va ILLIK

is PROQRAMLARI 19
7.1 Layihani idara edan Rehbar komita

7.2 Rahbar komitanin is qaydas

7.3 illik ig programlari ve Bidcalar

7.4 Qaza tadbirlari

MADDa 8

SMALIYYAT SiRKATI, ISCi HEYATI VA PES TAHSILI 24
8.1 dmaliyyat sirkati

8.2 dmaliyyat sirkatinin masuliyyat dairasi

8.3 Taskilat

8.4 Qararlar

8.5 is qaydast

8.6 dmaliyyat sirkatinin statusu

8.7 isci heyati

8.8 Pesa tahsili

MADDod 9

HESABAT Vo NEFT-QAZ OMALIYYATLARININ YOXLANMAS! HUQUQU 30
9.1 Hesabat va sanadlar

9.2 Neft-qaz amaliyyatlarinin yoxlanmasi

TABLE OF CONTENTS
ARTICLES
ARTICLE |
PARTICIPATING INTERESTS
ARTICLE 2
GRANT OF RIGHTS AND SCOPE,
2.1 Grant of Exclusive Right

2.2 Exception from Contractor's Right to Cost Recovery

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS AND OBLIGATIONS OF THE PARTIES

3.1 Warranties of SOCAR

3.2 General Obligations of SOCAR

3.3 Warranties and Rights of Contractor Parties

3.4 General Obligations of Contractor Parties

3.5 Special Provision for Carrying SOA’s Participating Interest

ARTICLE 4
CONTRACT AREA

ARTICLE 5
REHABILITATION AND PRODUCTION PROGRAMME,

ARTICLE 6
DEVELOPMENT AND PRODUCTION PERIOD

ARTICLE 7
STEERING COMMITTEE FOR PROJECT MANAGEMENT AND ANNUAL
WORK PROGRAMMES.

7.1 Steering Committee for Project Management

7.2 Steering Committee Procedure

7.3 Annual Work Programmes and Budgets

7.4 Emergency Measures

ARTICLE 8
OPERATING COMPANY, PERSONNEL AND TRAINING
8.1 Operating Company

8.2 Responsibilities of Operating Company

8.3 Organisation

8.4 Decisions

8.5 Procedures

8.6 Status of Operating Company

8.7 Personnel

8.8 Training

ARTICLE 9
REPORTS AND ACCESS TO PETROLEUM OPERATIONS

9.1 Reports and Records
9.2 Access to Petroleum Operations

PAGE

10

in

16

7

18

19

30

COJEPKAHHE

CTATbAL

CTATBSI |
JOJIEBOE YYUACTHE

CTATbA2

TPEQOCTABJIEHHE MPABM PAMKH COFJIAWEHHA
2.1 Mpexocransenne nexmounrenbHoro mpapa

2.2.ickmouenne 13 npava Moapsanka wa Bosmeuenue 3arpar

CTATbS3

TAPAHTHH, OBIE MIPABA Ml OBS3ATEJIBCTBA CTOPOH
3.1 Papanrun THKAP

3.2 OGume oGssarenscrva FHKAP

3.3. Papanrum m mpara TMoapasutix eropor

3.4 OGume oGssareaserna Toapaauix cropou

3.5. Ceuuanstioe nonoxenne no dbunancuponanuio Jlouenoro ysacrut HAK

CTATbS4
KOHTPAKTHAA IWIOWAb

CTATbAS
MIPOrPAMMA PEABHJIMTALMH H JJOBBIdH.

CTATbA 6
MIEPHOJ PA3PABOTKH H JJOBBIUH.

CTATbA7

PYKOBOJLALIMit KOMUTET TO YIPABJIEHHIO IPOEKTOM H TOOBBIE

PABOUHE TIPOrPAMMBI

7.1 Pykonogsuuii KoMuTer Ho ynpanneHiio npoeKTOM
7.2. Tlopaox paorst pykonogsuiero KoMuTeTA
7.3. Tosonsie paGoune nporpamaet 4 BiovKerbt

7.4 Avapuiinere mepei

CTATbA 8

OMEPALMOHHAS KOMIAHHA, HEPCOHAII H OBYYEHHE
8.1 Onepanuonnas Komnanis

8.2. Kpyr omercraennocru Onepaunonnoii kommanin

8.3 Oprannsanus

84 Pemenns

8.5 TIpouenypustit nopaxoK

8.6 Crarye Onepanuonnoit kommanun

8.7 Tlepconas

8.8 Tposeccnonausuoe o6yxenne

CTATbA9
OTYETHOCT H JOCTYTI K HEOTEPA30BBIM OMEPALUIM
9.1 Orgernocts ul goKyMenranuis

9.2 loctyn « Heiprerasopiim onrepanisin

Crp.

10

in

16

7

18

19

24

30
MADD9 10
TORPAQ Vo DANiZDIBi SAHALARIN ISTIFADASI

MADDo 11

OBYEKTLORDON ISTIFADO

11.1 ARDNS-a maxsus obyektlar
11.2 ARDNS-in yardimi

11.3 Podratcinin obyektlari

MADD@ 12

PODRATCININ NEFT-QAZ @M@LIYYATLARI MOSROFLORININ
ODONILMASI Va HASILATIN BOLU SDURULMasi

12.1 Neft-qaz emaliyyatlarinda Karbohidrogenlardan istifada edilmasi
12.2 Neft-qaz amaliyyatlari masraflarinin avazinin édanilmasi

12.3 Malkiyyat hiququnun verilmasi

12.4 Manfaat karbohidrogenlari

12.5 Manfaat karbohidrogenlari izarinda milkiyyat hiququ

MADDa 13

YERLI BAZAR NEFTI

13.1 Yerli bazar neftinin satisi Uzra Podratcinin ohdaliklari

13.2 Yerli bazar neftinin askik tadariikii

13.3 ARDNS-in Yerli bazar neftinin alinmasini dayandirmaq hiququ
13.4 Podratcinin Yerli bazar neftinin satisini dayandirmaq hiiququ

MADDe 14

VERGI QOYULMASI

14.1 Umumi middaalar

14.2 Manfeat vergisi

14.3 Manfaat vergisi ucotu ve vergi bayannamalari
14.4 Xarici subpodratcilara vergi qoyulmas!

14.5 Xarici hiiquqi saxslara édanislardan vergi tutulmasi
14.6 iscilardan va fiziki saxslardan vergi tutulmasi
14.7 Vergilardan azad olma

14.8 Digar masolalar

14.9 istirak payinin 6turilmasindan Manfoat vergisi
14.10 Quwada qalma

MADDo 15

KARBOHIDROGENLORIN DOYORININ MUDYYON EDILMasi

15.1 Kontrakt kasfiyyat sahasindan cixarilan Xam neftin va Sarbast tabii
gazin dayarinin muayyan edilmasi

15.4 Hacmlarin élciilmasi

MADD@ 16
@MLAKA SAHIBLIK V2 ONDAN iSTIFAD@, @MLAKIN LGV EDILMASi
16.1 amlaka sahiblik va ondan istifada

16.2 amlakin lagv edilmasi, imumi sartlar

16.3 Fondlarin lagvi ila alaqadar Taraflarin minasibetlari

16.4 Avadanligin icarasi

MADDo9 17
TaBii QAZ

33

34

38

42

44

69

74

79

ARTICLE 10
USE OF LAND AND SEA BEDS 33
ARTICLE 11
USE OF FACILITIES 34

11.1 SOCAR Facilities
11.2 SOCAR Assistance
11.3 Contractor Facilities

ARTICLE 12

CONTRACTOR’S RECOVERY OF PETROLEUM COSTS AND

PRODUCTION SHARING 38
12.1 Use of Petroleum for Petroleum Operations

12.2 Cost Recovery for Petroleum Operations

12.3 Transfer of Title
12.4 Profit Petroleum
12.5 Title to Profit Petroleum

ARTICLE 13

LOCAL MARKET OIL 42
13.1 Contractor's Obligation for Sale of Local Market Oil

13.2 Underlift of Local Market Oil

13.3 SOCAR’s Right to Suspend Local Market Oil Purchase

13.4 Contractor's Right to Cease Local Market Oil Sales

ARTICLE 14

TAXATION 44
14.1 General

14.2 Profit Tax

14.3 Profit Tax Accounting and Returns

14.4 Taxation of Foreign Sub-contractors

14.5 Taxation of Payments to Foreign Entities
14.6 Taxation of Employees and Physical Persons
14.7 Tax Exemptions

14.8 Other Matters

14.9 Share Transfer Profit Tax

14.10 Survival

ARTICLE 15

VALUATION OF PETROLEUM 69
15.1 Calculation of Net Back Value of Crude Oil and Non-associated Natural Gas

15.4 Measurement

ARTICLE 16

OWNERSHIP, USE AND ABANDONMENT OF ASSETS. 74
16.1 Ownership and Use

16.2 Abandonment, General Terms

16.3 Parties Relationship with respect to Abandonment of Assets

16.4 Lease of Equipment

ARTICLE 17
NATURAL GAS 79

CTATDSI 10
TOJIb30BAHME YYACTKAMH 3EMJIM H MOPCKOTO JHA

CTATDS II

TOJIb30BAHVE OBbEKTAMH,

11.1 O6wexrsi, npunasrexamme THKAP
11.2 Couelicraue co eropoum FHKAP
11.3 OGwexrs HoaparanKa

CTATSI 12

BO3MELNEHME 3ATPAT MOJPALYMKA HA HEOTEPA30BBIE ONEPALHM 1
PA3EJI JOBBIUH

12.1 Hentomsonanne Yriewoxopoos 8 Hedrerasossix onrepanusx

12.2 Bosmemenne 3arpar Ha Hedprerasonsie onmepauun

12.3 Mepenaya turys1a

12.4 TIpuGsumusie yraenoxopoxsi

12.5 Tryst Ha TIpuGeuisusie yrnenoxoposst

CTATBSI 13

HE®Tb MECTHOIO PbIHKA

13.1 OGssaremcrea Toapaqunka no nposaxke Hern MectHoro pstiKa
13.2 Hexonoctaska Hedpru Mectuoro psiiKa
13.3 TMpano THKAP npuocranonnts saxyniky Hedri mecrioro paiika

13.4 Tpano Moapaxanxa npexparirs nposaan Hern MectHoro psiika

CTATBSI 14

HAJIOOOBsIOXKEHUE

14.1 Oduee

14.2 Hanor ua npuGsure

14.3. Yaer Hasora Ha npuGsuis 1 Haoropbie AeKsapanunt

14.4 HantorooSaoxenne Muocrpanusix cySnoxpsr4HkoR

14.5 HantorooSaoxenue ReuLIaT HHOCTpAHHBIM opILLeCKHM THAaM
14.6 HanorooSaoxenne nepconana u buan4ecKHx HN

14.7 OcaoSoxstenne or Hastoron

14.8 TIpouee

14.9 Hasor Ha npHOsure or neperasn zoaH

14.10 Coxpanenne crsts1

CTATBSI 15

OMPE(EIEHME CTOMMOCTH YrIEBOLOPOOB
15.1 Onpexenenue ancroii skcnoprHoii crommoctu Ceipoii Hedi 1 CaoGoaHoro
Mpuposuioro rasa

15.2 Vamepenne oOnemon

CTATDSI 16

BJIAQEHHE, 1OJIb30BAHHE AKTHBAMH H JIMKBH ALMA AKTHBOB
16.1 Baagenue 1 nombsonanne akrupannt

16.2 JIukenzanus akrupon, oOuMe yenoRHs

16.3 BsanmoorHourenns CropoH B casaH ¢ aukeHauHeli aKrHBoR

16.4 Apenza oGopygonanns

CTATBS 17
TIPHPOJHBIM PA3

33

34

38

44

69

74

19
17.1 Tabii samt qazi
17.2 Sarbast tabii gaz
17.3 Tabii qazin magalda yandirilmasi va havaya buraxilmasi

MADD9 18
SORBAST DONORLI VALYUTA. 81
MADD9 19
MUHASIBAT UCOTUNUN APARILMAS! QAYDASI 83
MADD9 20
IDXAL Vo iXRAC 84

20.1 idxal va ixrac hiiquqlart

20.2 Karbohidrogenlarin ixract

20.3 Gémriik qaydalari

20.4 Xarici ticaratin aparilmasi qaydalar!
20.5 ARDNS-in kémayi

MADD@ 21
HASILATIN SORONCAMA KECMasi 88
21.1 Karbohidrogenlar iizarinda milkiyyat hiququ

21.2 Artiq va askik tadariik

21.3 ARDNS-a Xam nefti satin almaq imkaninin verilmasi

21.4 ARDNS iiciin Xam neftin marketinginin hayata kecirilmasi

21.5 Maksimum samarali sirat

MADDa 22

SIGORTA, MASULIYYaT Va MASULIYYATIN ODANMASi

TOMINATLARI 92

22.1 Sigorta

22.2 Vurulan zarar ticiin masuliyyat

22.3 isci heyatin masuliyyatdan azad edilmasi

22.4 Qiiwayaminma tarixinadak masuliyyatdan azad etma

22.5ARDNS-in imtina edilmis sahalar va amaliyyatlar izra masuliyyatdan
azad etmasi

22.6 Birga va fardi masuliyyat

22.7 Dolay1 itkilar

MADD 23
FORS-MAJOR HALLARI 98
23.1 Fors-major hallari

23.2 Middatlarin uzadilmasi

23.3 Hasilat baslandiqdan sonra Fons-major hallari

MADDe 24
ETIBARLILIQ, HUQUQ Vd OHDALIKLORIN BASQASINA

VERILMaSi V9 TOMINATLAR 101
24.1 Etibarlilig

24.2 Hiiquq ve éhdaliklarin basqasina verilmasi

24.3 Hiiquq ve éhdaliklarin verilmasindan vergi tutulmamast

24.4 Hiiquq ve éhdaliklarin verilmasinin sartlari

24.5 Osas ana sirketlarin taminatlari, ARDNS-in taminati

24.6 Hokumat taminati

MADDod 25

17.1 Associated Natural Gas
17.2 Non-associated Natural Gas
17.3 Flaring or Venting of Natural Gas

ARTICLE 18

FOREIGN EXCHANGE 81
ARTICLE 19

ACCOUNTING METHOD 83
ARTICLE 20

IMPORT AND EXPORT 84

20.1 Import and Export Rights
20.2 Petroleum Export

20.3 Custome Laws

20.4 Foreign Trade Regulations
20.5 SOCAR As

stance

ARTICLE 21

DISPOSAL OF PRODUCTION 88
21.1 Title to Petroleum

21.2 Overlift and Underlift

21.3 SOCAR Option to Purchase Crude Oil

21.4 Marketing of Crude Oil for SOCAR

21.5 Maximum Efficient Rate

ARTICLE 22
INSURANCE, LIABILITIES AND INDEMNITIES 92

22.1 Insurance
22.2 Liability for Damages

22.3 Indemnity for Personnel

22.4 Indemnity Prior to Effective Date

22.5 Indemnity for Surrendered Areas and SOCAR Operations
22.6 Joint and Several liability

22.7 Consequential Losses

ARTICLE 23
FORCE MAJEURE 98
23.1 Force Majeure

23.2 Extension of Time

23.3 Post-Production Force Majeure

ARTICLE 24
VALIDITY, ASSIGNMENT AND GUARANTEES, 101

24.1 Validity
24.2 Assignment

45.3 No Tax on Assignment

24.4 Conditions on Assignment

24.5 Ultimate Parent Company Guarantees, SOCAR Guarantee
24.6 Government Guarantee

ARTICLE 25

17.1 Tonyrusiii npuposutit ras
17.2 CaoSoxussii npuposuetit ras
17.3 Cxuranne wa akese Han crpanaunanue Hpupogsoro rasa

CTATBS 18
CBOBOJJHO KOHBEPTHPYEMAA BAJIIOTA 81
CTATBSI 19
MOPAJIOK BEEHUA BYXPAJITEPCKOIO YYETA. 83
CTATbSI 20
MMIMOPT MH 9KCIOPT 84

20.1 TIpana Ha ummopr 4 akcnopr
20.2 Ikcnopr YruenoopoxoR

20.3 Tamoxenmute npaniia

20.4 Tpanna nexenus BHeumelt ToproBnn

20.5 Coyelicrsue THKAP

CTATbA21

PACHOPSDKEHHE JJOBbIMEHM 88
21.1 Turyn Ha Yraenogoposst

21.2 Hopi orrpysxi Yraenoxopoxon

21.3 TIpeaocrannenue THKAP noamoxtocrn saxynikn Ceipoii wedi

21.4 Ocymecranenue Mapxeruura Ciipoii nedprn aus THKAP

21.5 Maxcumassio odipextunuste TeMmist 1OOt4H

CTATbS 22
CTPAXOBAHHE, OTBETCTBEHHOCTb H PAPAHTHH MOrAMWEHUA
OTBETCTBEHHOCTH 92

22.1 Crpaxonanue
22.2 Ornerernennocte 3a Hanecennbiii yurep6

22.3 OcnoGoxsenne nepconasa oF orBeTeTREHHOCTH

22.4 OcnoGoxsenne or ornercraeHHocTH 0 Jlarsi BeTyrUIeHHs B cHLTy

22.5 OcnoGoxsene oF orReTCTREHHOCTH Ho OCTARNEHHBIM HIOMKaLAM H onlepanuam THKAP
22.6 Comapnas 1 uijuBnayaibuas orsercrseHHocTs

22.7 Kocrenuuie yOurrkn

CTATbA 23

OPC-MAXKOPHBIE OBCTOATEJIBCTBA, 98

23.1 Dope-maxopusie oGerostresmbcTRA
23.2 Tposuienue cpoxos

23.3 @ope-maxopubie oGcrosTembeTBa HocHe Havasta LOOBI4H

CTATbSI 24
AEVICTBUTEJIBHOCTD, MEPEYCTYTIKA H PAPAHTHH 101

24.1 Jleiicraurensnocrs.
24.2 Tlepeyerynka

24.3 OcnoGoxsenne nepeyctynku or Hanoron

24.4 Yenonus nepeyerynkn

24.5 Tapantun Ochosniix matepuncKnx kommanuii, rapantus THKAP

24.6 TIpanureabernentas rapantis

CTATDSI 25
TATBIQ EDILA BILON QANUN, iQTISADi SABITLOSMA VO ARBITRAJ

25.1 Tatbiq edila bilan haquq
25.2 igtisadi sabitlasma
25.3 Arbitraj

MADDa 26
BILDIRISLOR

MADDa 27
SAZISIN QUVV3YAMINMA TARIXi
27.1 Qiiwayaminme tarixi

27.2 Quwayaminma tarixinadak Neft-qaz amaliyyatlar!

MADD9 29,
OTRAF MUHITIN MUHAFIZaSi Vo TOHLUKASIZLIK

28.1 amaliyyatlarin aparilmast

28.2 Qaza vaziyyatlari

28.3 atraf miihitin miihafizasi strategiyasi
28.4 atraf miihita ziyan vurulmast

MADD» 29
MoXFILik

29.1 Umumi middealar
29.2 Malumat mibadilasi
29.3 Sirkatin faaliyyati haqqinda malumat verilmasi

MADDa 30
BONUS ODANISLARI

30.1 Bonus ddanislari
30.2 Digar masalalar

MADDa 31
SAZISIN QUVV@SINO XITAM VERILMASi

31.1 Kékli pozuntu
31.2 ARDNS-in Sazisa xitam vermasi

105

108

110

112

116

119

121

31.3 Podratcinin Sazisa xitam vermasi/Kontrakt sahasindan imtina etmasi

31.4 Digar hiiquqi miidafia vasitalari

31.5 Kontrakt sahasinin bir hissasindan imtina

MADDo 32

DIGOR MaSOLOLOR

OLAVALOR

dLAVe 1
TORIFLOR

DLAVd 2
KONTRAKT SAHBSi V9 XORITO

OLAVd 3

125

qa)

qq)

APPLICABLE LAW, ECONOMIC STABILIZATION AND ARBITRATION

25.1 Applicable Law
25.2 Economic Stabilisation
25.3 Arbitration

ARTICLE 26
NOTICES

ARTICLE 27

EFFECTIVE DATE,

27.1 Effective Date

27.2 Pre-Effective Date Petroleum Operations

ARTICLE 28
ENVIRONMENTAL PROTECTION AND SAFETY

28.1 Conduct of Operations
28.2 Emergencies

28.3 Environmental Protection Strategy
28.4 Environmental Damage

ARTICLE 29
CONFIDENTIALITY
29.1 General Provisions
29.2 Trading of Data

29.3 Corporate Disclosure

ARTICLE 30
BONUS PAYMENTS

30.1 Bonus Payments
30.2 Miscellaneous

ARTICLE 31
TERMINATION

31.1 Material Breach

31.2 Termination by SOCAR

31.3 Termination/Relinquishment by Contractor
31.4 Other Remedies

31.5 Partial Relinquishment

ARTICLE 32

MISCELLANEOUS.

APPENDICES

APPENDIX |
DEFINITIONS

APPENDIX 2
CONTRACT AREA AND MAP

APPENDIX 3

105

108

110

116

119

121

125

a

a)

TIPHMEHMMOE ITPABO, 9KOHOMHYUECKAS CTABHJIM3ALA HM APBHTPADK

25.1 TIpuenumoe mpano
25.2 IkonoMMMecKas craGHUNIALHA

25.3 ApOwrpaax

CTATbA 26
YBEJJOMJIEHHA

CTATbSI27
ATA BCTYIUIEHMA B CHIY
27.1 flava nerynuienus B cnty

27.2 Hedprerasontie onepauu go Jarei serynrenna B cuny

CTATbA 28

MPHPOJOOXPAHHbIi KOHTPOJIb M BEZOIACHOCTb
28.1 Bexenue onepauuti

28.2 Anapuiinie curyanunt

28.3 Crpareriia oxpauisi oxpyarouleli cpestst

28.4 Hanecenne yurep6a oxpyxxaioureli cpexe

CTATbA 29

KOH@HEHUMAJIbBHOCTb
29.1 OSume nooxKeHHA
29.2 OOmex jaHHBIMH

29.3 Tpeqocrasnenne uuopsatnut 0 sleaTembHocTH KoMNaHHH

CTATbSI 30
BBIILIATbI BOHYCA,
30.1 Buuuiarsi Bonyea
30.2 Pasnoe

CTATbA31

TMPEKPAUJEHHE JEHCTBUA COrIAWEHHA
31.1 Cymtecraennoe Hapyurenne
31.2 Tpexpamtenne seiicrans Corsamenns co cropousi THKAP

31.3 Tpexpamenue seiicreus/orkas or Kourpaxruoit moma Toapst4ikom

31.4 Apyrue epexersa npanonoii sauutrst
31.5 Orkas or vacru Komtpaktuoii noua

CTATbSI 32

TIPOUME BOTIPOCHI

TIPHJIOXKEHHA

TIPHJIOXKEHHE 1
OMPEEJIEHHA

TIPHJIOXKEHHE 2
KOHTPAKTHAA IWIOW Ab H KAPTA,

TIPHJIOXKEHHE 3

105

108

110

112

116

119

1)

ay
MUHASIBAT UCOTUNUN APARILMAS! QAYDASI (14)
1. Umumi middaalar

2. Masraflar va xarclar

3. Materiallar va avadanliq

4, Mihasibat hesabatlar!

OLAVo 4

PODRATCI TARAFIN BSAS ANA SIRKATININ TOMINATININ
NUMUNasi (30)

dLAve 5
AZORBAYCAN RESPUBLIKAS] HOKUM@TININ TOMINATI
Vo OHDALIKLORI (32)

SLAVS 6
ARBITRAJ QAYDASI (41)

aLAva 7
XAM NEFTIN Va TaBil QAZIN HOCMLARININ OLGULMasi Va

KEYFIYYOTININ MU@YYON EDILMaSi QAYDASI (44)
1.1 Umumi

1.2 Xam neft hacmlarinin dlculmasi

1.3 Xam neft hacmlarinin élculmasi middatlari

1.4 Tabii gaz hacmlarinin diculmasi

1.5 Karbohidrogenlarin hacmlarinin élciilmasi qaydalart

OLAVO 8
LAYiHd STANDARTLARI Vd TEXNIKi SORTLOR (47)
dLAVa 9
OTRAF MUHITIN MUHAFIZOSININ STANDARTLARI Vo PRAKTIKASI (49)

ARDNS-in ONS-un YARADILMASINA DAIR QOSMA -1-

ACCOUNTING PROCEDURE (14)
1. General Provisions

2. Charges and Expenditures

3. Material and Equipment

4, Accounting Reports

APPENDIX 4

FORM OF CONTRACTOR PARTY'S ULTIMATE PARENT
COMPANY GUARANTEE, (30)

APPENDIX 5

GUARANTEE AND UNDERTAKING OF THE GOVERNMENT OF THE
AZERBAIJAN REPUBLIC (32)

APPENDIX 6
ARBITRATION PROCEDURE (41)

APPENDIX 7

CRUDE OIL AND NATURAL GAS MEASUREMENT AND EVALUATION

PROCEDURE (44)
1.1 General

1.2 Crude Oil Measurement

1.3 Timing of Crude Oil Measurement

1.4 Natural Gas Measurement

1.5 Petroleum Measurement Procedures

APPENDIX 8
DESIGN STANDARDS AND SPECIFICATIONS (47)
APPENDIX 9
ENVIRONMENTAL STANDARDS AND PRACTICES (49)

ADDENDUM RELATING TO THE FORMATION OF SOCAR OIL AFFILIATE -l-

TOPSOK BEAEHHA BYXTAJITEPCKOLO YYETA (4)
1. OGume nonoxKenns

2. Orancsenus u pacxosbt

3. Marepuassi 1 oGopysonanne

4, Byxrasrepekas oruetHocr®

TIPHJIOXKEHHE 4

OBPA3EL{ FAPAHTHH OCHOBHOM MATEPHHCKOIi KOMIAHHH NOPAAHOM
CTOPOHbI 30)

TIPHJIOXKEHHE 5
TAPAHTHA H OBSI3ATEJIBCTBA IIPABHTEJIBCTBA A3EPBAMJDKAHCKOI

PECIIYBJIMKH (32)

TIPHJIOXKEHHE 6

APBUTPAXKHAS TIPOUELYPA 4)
TIPHJIOXKEHHE 7

TMOPSOK 13MEPEHHA OBbEMOB H OLEHKH CbIPO! HE®TH H MPHPOHOTO
TA3A, (44)
1.1 OGuee

1.2 Hamepenne oGnemon Cupoit nedpru
1.3 Cpoku nponegenus naMepennit oOnemon Curpoii Heir
1.4 amepenns o6semon Hpupogsoro rasa

1.5 Hopsaox uaMepenus o6bemon Yruenoxoposon,

TIPHJIOXKEHHE 8
MIPOEKTHBIE CTAHJIAPTbI H TEXHHYECKHE YCJIOBHA (47)

TIPHJIOXKEHHE 9
CTAHJIAPTBI H IIPAKTHKA OXPAHbI OKPYKAIOIEHM CPEJIbI (49)

J{OMOJIHEHVE OTHOCHTEJIbBHO OBPA3OBAHHA HAK THKAP -l-
AZ@RBAYCAN RESPUBLIKASINDA ZIG Vo HOVSAN
NEFT YATAQLARININ DAXIL OLDUGU BLOKUN (burada va
bundan sonra “Zig/Hévsan bloku* adlanacaq)
BORPASI, ISLONMasi Vo
HASILATIN PAY BOLGUSU HAQQINDA SAZiS

BU SAzI$

bir tarafdan, HOkumat taskilati kimi AZORBAYCAN RESPUBLIKASI
DOVLOT NEFT SIRK@TI (“ARDNS“) va

digar tarafdan, Britaniya Vircin Adalarin qanunvericiliyina uygun
olaraq qeydiyyatdan kecmis va faaliyyat gostaran RUSSNEFT
ABSERON INVESTMENTS LIMITED (“Russneft*) sirkati; va

biitiinlikla ARDNS-a maxsus olacaq va onun toarafindan
yaradilacaq ARDNS-in ORTAQ NEFT SIRK8Ti (“ONS“)

arasinda tartib edilmis va 03 noyabr 2006-ci il tarixinda
Azarbaycan Respublikasinin Baki saharinda baglanmisdir, 6zu
da Taraflarin hamist§ onlarin § qeyda alindigi élkalarin
qanunvericiliyi va miivafiq qeydiyyat sanadlari ila tasdiq edildiyi
kimi hiquqi saxslardirlar.

NOZORA ALARAQ Ki,

Azarbaycan Respublikasinin Konstitusiyasina, Azarbaycan
Respublikasinin Dovlat miustagilliyi haqqinda 1991-ci il 18
oktyabr tarixli Konstitusiya Aktina va  Azarbaycan
Respublikasininin Yerin taki haqqinda 13 fevral 1998-ci il
tarixli Qanuna uygun olaraq Azarbaycan Respublikasinda
quruda va su altinda yerin takinda tabii halda olan bitin
Karbohidrogen — ehtiyatlar) dzearinda milkiyyat hiququ
Azarbaycan Respublikasina maxsusdur va asagida sadalanacaq
sanksiyalara asasan bu Karbohidrogenlari idaraetma va onlara
nazarat salahiyyatlari ARDNS-a heavala edilmisdir; va

Azarbaycan Respublikas: Dévlat Neft Sirkatinin yaradilmasi
haqqinda Azarbaycan Respublikasi Prezidentinin 1992-ci il 13
sentyabr tarixli 200 n6mrali Farmanina va Azarbaycan

Respublikasi Dévlat Neft Sirkatinin strukturunun
takmillasdirilmasi haqqinda Azerbaycan Respublikasi
Prezidentinin 2003-cti il 24 yanvar tarixli 844 nomrali
Farmanina, va yuxarida deilan Azarbaycan Respublikasi
Prezidentinin 2003-cti il 24 yanvar tarixli 844 nomrali

Farmanina edilmis alava va dayisiklar haqqinda Azarbaycan
Respublikasi Prezidentinin 2005-ci il 22 dekabr tarixli 340
nomrali Farmanina, va hamin sirkatin Nizamnamasina uygun
olaraq, ARDNS_ hasil edilmis | buttin Karbohidrogenlara

AGREEMENT ON THE REHABILITATION, DEVELOPMENT AND
PRODUCTION SHARING FOR THE BLOCK INCLUDING THE
ZYKH AND GOVSANY OIL FIELDS (hereinafter referred to as
“Zykh/Govsany Block”) IN THE AZERBAIJAN REPUBLIC

THIS AGREEMENT, made and entered into in Baku, Azerbaijan Republic,
this 3“ day of November, 2006 by and between:

THE STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC
(“SOCAR”) Government body on the one hand; and

RUSSNEFT APSHERON INVESTMENTS LIMITED (“Russneft”) a
company incorporated in the British Virgin Islands; and

SOCAR OIL AFFILIATE ("SOA") a company to be fully owned and
formed by SOCAR

On the other hand, all the Parties being legal persons in accordance with the
legislation of the countries of their registration as confirmed by appropriate
documentation thereof.

WITNESSETH

WHEREAS, in accordance with the Constitution of the Azerbaijan Republic,
and the Constitutional Act of State Independence of the Azerbaijan Republic,
dated 18 October 1991, and the Law on Subsoil of the Azerbaijan Republic,
dated 13 February 1998, ownership of all Petroleum existing in its natural
state in underground or subsurface strata in the Azerbaijan Republic is vested
in the Azerbaijan Republic, and based upon the below referenced
authorisations the authority to control and manage said Petroleum has been
vested in SOCAR; and

WHEREAS, pursuant to Presidential Edict No 200 concerning the creation
of the State Oil Company of the Azerbaijan Republic dated 13 September
1992, and Presidential Edict No 844 concerning restructuring of the State Oil
Company of the Azerbaijan Republic dated 24 January 2003, and Presidential
Edict No 340 dated 22 December 2005 concerning the amendments and
changes to the afore-mentioned Presidential Edict No 844 dated 24 January
2003, and its Charter, SOCAR SOCAR owns all Petroleum produced and is
vested with the authority to carry out the exploration and development of all
Petroleum in the Azerbaijan Republic, and pursuant to Presidential Decree
No 1670 “On the Rehabilitation, Development and Production Sharing of the
Block including the Zykh and Govsany Fields in the Azerbaijan Republic”
dated 14" of September, 2006, SOCAR is authorised to prepare and execute

COPJIALIEHHE O PEABHJIMTALMH, PA3PABOTKE
JIO.TEBOM PA3EJIE JOBBIMH T10 BJIOKY,
BKJIIOUAIONNEMY HE®TAHBIE MECTOPOXKJEHHA 3bIX
TOBCAHBI (3yecp u Aanee “B.10k 3b1x/Toscansi”) B
A3EPBAHJDKAHCKOM PECITYBJIMNKE

HACTOALIEE COPJIAWIEHHE cocrapieno 4 3aKio4eHo B ropoye
Baxy, Asep6aiipxanckas Pecny6muka, 3 Hos6ps 2006 roa Mexay

TrOCyAPCTBEHHOM HE®TAHON KOMIIAHHED
A3EPBAHDKAHCKOM PECITYBJIMKH («THKAP»), 8 Kasecrse
TIpasuresbcrsenHoii opranvsalMu, ¢ OHO! CTOpOHE, H

PYCCHE®Tb ATIINEPOH WHBECTMEHTC JIMMUTE]
(«PyccHeTb»), KOMMaHHei 3aperucrpupoBaHHoii u yelicrsyioulel B
cooTBeTcTBHH = =C = 3aKOHOJaTebcrBoM = Bputancxux = BupruucKux
Ocrposos, 4

HE®TAHOM A®OHIMMPOBAHHOM KOMMAHHEM THKAP
(«HAK»), kommanneii, Koropad GOyjeT MouHOCTHIO NpHHayiexkaTb
THKAP u 6yxer yupexyena ero, c Apyroii cropousi,

npw4em Bce Cropoub! aBialoTCs IOpHAMYeCKHMH THMWaMH, HayiexKalHM
06pa30M CO3/aHHbIMM B COOTBETCTBHM C [IpaBOM HX JOpHCAHKYMH, YTO
NOATBeprxNaeTCA COOTBETCTBYIOMICH AOKyMeHTalHeli.

TIPHHHMAS BO BHAMAHHE,

YTO Bb coorsercrsun c Koncrutryuueli AsepOalimxanckoli PecryOnuKu,
Koucrutyumonnbim =AxtomM o TocyyapersenHoii He3aBMcHMocTH
Asep6aiioxanckolt PecnyOumku or 18 oxraGpa 1991 roga uv 3aKOHOM
Asep6aiipxanckoii PecnyGmmku o Heapax or 13 qespasa 1998 rona,
mpaBo coOcTBeHHOCTH Ha BCe CylecTByIOWMe YrieBoXoposbl B HX
ecrecrBeHHOM coOcTOsHMH B Heypax Ha cylle HM NOX BOO B
AsepOaiikanckoii Pecny6mmke mpunaqiexur  AsepOaiiKancKoii
Pecny6nke, HM 4TO Ha OCHOBaHHH HWKeyNOMAHYTBIX caHkyHiit
MONHOMOYHA 10 yIpaBsICHMIO HM KOHTpoOMo Hay STHMM YriieBoyopozaMu
Bo3s1oxKeHbI Ha THKAP; 1

UTO B coorsercrsHH c YxKa30m I[Ipesugzenta Asep6aiisKancKoli
Pecny6nmuku © co3yanuH Tocysapcrsennoii Heiranoii Komnanun
Asep6aiixanckolt Pecny6muxu Ne 200 or 13 centa6pa 1992 roa,
YxKa30M TIpesuyenta AsepOaitipkanckoili Pecny6mku 06
ycoBepuleHcTBoBaHHH = cTpyktypbI_ = Tocynapcrsennoii == Hedpranoii
Komnanun AsepOaiiypxanckoli PecnyOnuKku Ne 844 or 24 supaps 2003
roya, Yka3om Tpesuyenta AsepOaiiyxanckoli PecnyOnuxu Ne 340 or 22
weka6pa 2005 rova o BHeceHHM jononHeHHii HM u3MeHeHHii B
BbIWeynoMsHyTEIi YKa3 Tpesuzenta AsepOaiiwKancKkoit PecnyOnmkun
Ne 844 or 24 supapsa 2003 roga u eé Ycrasom, THKAP ocyutectsiser
BayeHHe B OTHOWeHHH BCeX OOBITKIX YyeBoxopoyos, H Ha Hee
BO3IOKCHLI BCE MOJHOMONHA M0 pasBeyke M paspaOorKe BCcex
minasibatda  sahibliyi hayata  kecirir va Azarbaycan
Respublikasinda biitiin Karbohidrogen ehtiyatlarinin kasfiyyati
va istismart sahasinda bitin salahiyyatlar ARDNS-a hevala
edilmisdir, habela “Azarbaycan Respublikasinda Zig va Hovsan
yataqlarinin daxil oldugu blokun barpasi, islanmasi va hasilatin
pay bélgiisi haqqinda* Azarbaycan Respublikas! Prezidentinin
14 sentyabr 2006-ci il tarixli 1670 sayl! Sarancamina uygun
olaraq ARDNS-a Sazisin hazirlanmasi va  Azarbaycan
Respublikas! adindan imzalanmasi, hamcinin taraf miigabili
qisminda onun qlvweda oldugu miiddat arzinda Azarbaycan
Respublikasinin manafelarini tamsil etmak — salahiyyati
verilmisdir; va

ARDNS Zig/H6vsan blokunun milkiyyatcisi va ameliyyatcisi
kimi Kontrakt sahasinda miayyan islar aparmis va hal-hazirda
Taraflar Kontrakt sahasinda va onun takinda tabii halda olan
Karbohidrogenlarin barpasi, kasfiyyati, elaca da islanmasi va
hasilatin artirilmasi maqsadi ila islar aparmaq arzusundadir; va

ARDNS va RUSSNEFT BAKU INVESTMENTS LIMITED arasinda 31
iyul 2006-c: il tarixinda Azarbaycan Respublikasinda Zig va
Hévsan neft yataqlarinin daxil oldugu blokun barpasi, islanmasi
va hasilatin pay bdlgtisu haqqinda Sazisin asas kommersiya
prinsiplari va middaalarina dair Mugavila razilasdirilmis va
imzalamis va hamin prinsiplar va miiddaalar bu Sazisin asasini
taskil edir; va

Russneft texniki biliklara va tacriibaya, inzibatciliq va idaraetma
uzra ekspert biliklarina va Kontrakt sahasinda Karbohidrogen
ehtiyatlarinin samearali islanmasi va hasilati tn maliyya
ehtiyatlarina malikdir va bu magsedla ARDNS ila miugavila
minasibeatlari qurmagi arzulayir;

BUNUNLA TaSDIQ EDILIR Ki, yuxarida sarh edilanlarin va
asagida g6starilmis qarsiliqlt Ohdaliklarin muqabil suratda
yerina yetirilmasi gin Taraflar asagidakilar barada raziliga
galmislar:

the Agreement on behalf of the Azerbaijan Republic, and represent interests
of the Azerbaijan Republic as the Party to the Agreement throughout the
entire term thereof; and

WHEREAS, SOCAR being the owner and operator of the Zykh/Govsany
Block has carried out certain work in the Contract Area and now the Parties
wish to promote the rehabilitation, exploration and development of the
Contract Area in order to increase production of Petroleum existing in its
natural state in, on or under the Contract Area; and

WHEREAS, SOCAR and RUSSNEFT BAKU INVESTMENTS LiMiTED
have agreed and entered into the Agreement on the Basic Commercial
Principles and Provisions of the Rehabilitation, Development and Production
Sharing Agreement for the Block including the Zykh and Goysany Oil Fields
in the Azerbaijan Republic dated 31 July 2006, and such principles and
provisions have constituted the framework of this Agreement; and

WHEREAS, Russneft has the technical knowledge and experience, the
administrative and managerial expertise, and financial resources to efficiently
develop and produce the Petroleum resources of the Contract Area, and
desires to contract with SOCAR for that purpose.

NOW THEREFORE, for and in consideration of the premises and mutual
covenants hereinafter set forth, the Parties agree as follows:

Yruesoyopoxos = B AsepOaiiKancKoli Pecny6umke, a = TakxKe
Pacnopsxenvem TIpesuyenta AsepOaiiyxkancKkoii Pecny6muKu «O
peaOuiurayuu, pa3spaorKke HM jouleBOM pa3ziere oObl4un — Oi10Ka,
BKHOYaIOWero MecropoxyeHus 31x un Toscansi B A3epOaiiKancKoii
Pecny6nuke» Ne 1670 or 14 centa6ps 2006 roxa., mpexoctaBjsiouyuM
THKAP nowHoMowHa Ha moyrorosky M MosmMcaHHe OT MMeHH
AsepOaiixanckoli Pecny6mmku = Corsaiienusi, a TakKe = Ha
npeycrapienue untepecos A3epOaiisKancKoii PecnyOmuku B Ka4ecTBe
Croponsi Cornalienns Ha mporskeHHN BCero cpoka ero jelicTBMa; H

YTO THKAP, 6yzyan Biayzenbuem 4 oneparopom BuioKa 3p1x/Toscanst
mpoBesa onpeyenenuEie padorsi Ha Kontpakruoi miomlaqu, HW Tenepb
Croponb! 2Keslaior criocoOcrBoBaTb mpoBeyeHuio ~—peabwMTalHH,
pasBeyku u paspadoTKH KontpaktTHoit miomlaqH ¢ WeNbIO MOBBILeHHA
noObrn = YruiewoxopoyoB, CyllecTByIOWIMX B CBOCM eCTeCTBeHHOM
COCTOSHMH Ha WIM Ho KontpakTHoii n10nayb10; 4

UTO THKAP u PYCCHE®Tb BAKY MHBECTMEHTC JIMMUTEJI
cornacogamM Wu noymcaim 31 nions 2006 roga Jlorosop 06 ocHoBHEIx
KOMMep4ecKHX =TIpHHIWNaX HM nosovwKeHMAX CornalieHHa 0
peaOuurauu, paspaSorke uM joneBoM pa3yee AoObr4n no G0Ky,
BKNOUaIOLeMy HedPTaAHble MecTopoxyenHa 3brx u Toscan B
Asep6aiixanckolt Pecny6smke, M TakHe NpHHUWMbI WH MoOKeHHA
paccmaTpHBaioTca B KayectBe Oa3bI HacTosmuero CormameHnns; 1

YTO Pyccneprh oGsayaer TexHW4ecKHMH 3HaHMsAMH MM OMbITOM,
pacnonaraer SKCIepTHBIMM 3HaHMAMH [10 ajMMHHCTpHpoBaHiio
yupaBieHuio M Meer (bHHaHcoBble pecypchl WA xpdexTuBHoii
paspa6orku uM yoObraH Yruesoxopoqos Ha Kontpaktuoli mioujaqu u
okeN1aeT BCTYMMT B YOrOBOpHIe OTHOMIeHHA c PHKAP ¢ droll WenbI0;

HACTOAINIMM YIOCTOBEPAHETCA, UTO ia u B xkayecrBe
BCTpeYHOrO — YOBJIETBOPeHHA —_BBILCH3J102%KEHHOrO =H B3AMMHBIX
OOs3aTeNLCTB, M3102%KCHHBIX HWKe, CTOPOHbI OrOBOpHICh 0
HWDKECIEMYIOUleM:
11

1.2

MADDo9 1
ISTIRAK PAY!

Podratc! taraflarin bu Sazis izra hiqualari va 6hdaliklari 11
bu Sazisin imzalanma tarixi diciin istirak payinin asagida
géstarilmis mivafiq faizlarinda tasbit edilir:

PODRATGI TOROFLOR PAY FAIZLARI

ONS 25,0%

Russneft 75,0%

cami 100,00%
Tareflar —razidirlar _ki, Qiweayaminma — tarixindan 1.2
baslayaraq onlarin istirak payinin§ mivafiq  faizlari

Kontrakt sahasi barasinda, bir tarafdan, Podratgi taraflarin
va ya onlarin Ortaq sirkatlarinin har hans: biri ila, digar
tarefdan, har hansi Hékumat organi va ya ARDNS
arasinda har hansi awealki sazislardan va ya
migavilalardan irali gala bilan biititin hiquq va ohdaliklari
avez edir. Taraflar hamcinin raziliga galmislar ki,
Qiiwayaminma tarixindan baslayaraq bu Sazis ARDNS ila
Podratgi taraflar arasinda Kontrakt sahasina dair vahid va
tam razilasmadir.

ARTICLE 1
PARTICIPATING INTERESTS
The rights and obligations under this Agreement of the Contractor 11

Parties shall be held in the following respective percentage
Participating Interests as of the Execution Date:

CONTRACTOR PARTIES PERCENTAGE
SOA 25.0%
Russneft 75.0%
TOTAL 100.00%
The Parties agree that from the Effective Date the respective 12

percentage Participating Interest shares replace any rights and
obligations which may exist regarding the Contract Area by virtue of
any prior agreement or contract between any of the Contractor Parties
or their Affiliates on the one hand, and any Governmental Authority
or SOCAR on the other hand. The Parties agree that, from the
Effective Date, this Agreement constitutes the sole and complete
understanding between SOCAR and the Contractor Parties regarding
the Contract Area.

CTATbA 1

AOJIEBOE YUACTHE

TIpasa u oOs3arenbcrsa TloxpaqHbix cropow mo HacTosilemy
CormamieHHio (pukcupytorcs, B yKa3aHHbIx HOKE
COOTBETCTBYIOUIHX npouentax JJonesoro yyactua na Jlary
ToMcaHHs:

TIOAPAHBIE CTOPOHBI MIPOWEHTHDBIE JOJ1H
HAK 25,0%
Pyccnedre 75,0%
Uroro 100,0%

Cropoub! cornacubl, YTO coorBercTByiomMe mpouentHpre Jou
yuactua, c JlarbI BCTyIWIeHMA B CHITy 3aMeHAIOT BCe TIpaBa HM
o6s3aTebCTBAa, KOTOPbIe MOryT CYUIeCTBOBaTb B OTHOUIeHMH K
Kontpaktuoli miowaqH B cy kakux-sM60 mpeybiyuynx
corjauienuii WM KoHTpakToB Mexyjy 060i v3 TMoypsaHprx
cropoH HH ux AdpHaiMnpopaHHelx KoMNaHHii, ¢ OHO! CTOpoHEt,
v4 106M [paputerbcrBeHHbim opranom win THKAP, c apyroii
croponsi. CropoHb! JOroBopHivcb Take, Yo HaunHas c JaTBI
BCTYIMICHHA B CHly HacTosuyee Cormaiienne npeycrapisaet coboii
equHyIO HM NONHY!O joroBopeHHocTs = Mexyy THKAP u
TlogpsHbIMM cropoHamn oTHOCHTebHO KontpaktHoi miomayu.
2.1

2.2

MADDo 2
HUQUQLARIN VERILMaSi Vo SAZISIN SHATA DAIRaSi

Miistasna hiqug verilmasi

ARDNS Podratciya bu Sazisin sartlarina uygun olaraq va
onun qiiweda oldugu miiddat arzinda Kontrakt sahasinin
hidudlan daxilinda va hamin saha ila bagli Neft-qaz
ameliyyatlar! aparmaq uciin vahid va mustasna hiiquq
verir. Burada xiisusi géstarilan hiiquqlar istisna olmaqla,
bu Sazis yerin taki ila bagl, habela har hans: basqa tabii
ehtiyatlar ila bagli Neft-qaz amaliyyatlarindan savay! har
hans basqa faaliyyat névi ila masgul olmaq wucin
huquaqlar nazarda tutmur.

Podratginin masraflarin avezinin édanilmasi_hiququndan
istisna

Bu Sazisin basqa hissalarinda xiisusi nazerda tutulmus
digar hallar istisna | olmaqla, Kontrakt sahasinda
kommersiya hasilati basa catdiqdan sonra Neft-qaz
ameliyyatlari naticasinda alda edilan hasilatin hacmi bu
Sazisin qivveda oldugu middat, o ctimladan 6-cI
Maddada nazarda tutulan bitin uzadilmis middetlar
sona Gatdiqda Podratcinin Osasli masreaflarin va Omaliyyat

masreflarinin tam ddanilmasi ugin kifayat etmirsa, bu
Sazisin sartlarina uygun  olaraq’ Podratgi avazi
6danilmamis masreflarinin édanilmasi va ya

kompensasiya olunmasi hiququna malik deyildir.

21

2.2

ARTICLE 2

GRANT OF RIGHTS AND SCOPE

Grant of Exclusive Right

SOCAR hereby grants to Contractor the sole and exclusive right to
conduct Petroleum Operations within and with respect to the Contract
Area in accordance with the terms of this Agreement and during the
term hereof. Except for the rights expressly provided for herein, this
Agreement shall not include rights for any activity other than
Petroleum Operations with respect to surface areas or to any other
natural resources.

Exception from Contractor’s Right to Cost Recovery

Except as expressly provided elsewhere herein, in the event
production resulting from Petroleum Operations, upon completion of
commercial production from the Contract Area at the end of the term
of this Agreement, inclusive of all extensions provided in Article 6 is
insufficient for full recovery of Contractor's Capital Costs and
Operating Costs as provided hereunder, then Contractor shall not be
entitled to any reimbursement or compensation for any of its costs not
recovered.

241

2.2

CTATbA 2

TIPEJOCTABJIEHHE NPAB HW PAMKH COP JAWIEHHA

TIpegocrapaenne Wck0UNTeLHOro NpaBa

Hacrosujum THKAP npexocrapuser Moypaqanky ucKOunTeNbHOe

mpaBo Ha BegeHue Hedrerasopbix onepaunii B mpezewax u B
orHouleHHn KoutpakrHoii mionjaH B COOTBeTCTBHM C yCOBHaAMM
HacTosyero CorsailieHusa Ha MpoTs%KeHHM cpoKa ero jelicTBuA. 3a
UCKOUCHHeEM TpaB, oco60 3/eCb OFroBOpeHHEIX, HacTosuee
Corsaiienne He npeycMatpuBaer MmpaB Ha Kakve-1160 MHBIe BHBI
destesbHocrn, KpomMe Hedprera3oppix onepanii, B OTHOUIeHHH,
Hemp, a TakwKe KaKMX-JIMGO MHBIX MIpMpOHbIX pecypcos.

Hckmovenne 13 mpasa Moapagquka na BO3MemeHHe 3aTpaT

3a HcKMO¥eHHeM ciIyYaeB, Kora B pyrHx YacTAX HacTosUero
Corsauienua oco6o npexycMorpeHo HHOe, B cilyyae, ecM OObeEM
WOOL B pesyibTate Hedprera3z0BbIx OnepauHii, Hocue 3aBepuieHHA
kKoMMepueckoii 106braH Ha KontpakrHoli moma, 10 OkKOHYaHHH
cpoka jielicrsua Hacrosujero Corsaiienua, B TOM 4HCIe HM 10
OKOHYaHHM BCeX NpeycMorpeHHBix B Cratbe 6 npoyiennii,
Oka3bIBacTCA == HEOCTATOUHBIM = UIA TONHOTO ~—- BO3MeILCHHt
Kanutaibupix 3atpar u OnepanMonnpix 3arpar Hoypsyuuka B
COOTBeTCTBHH C YCOBHAMM HacTosero Cornamennsa, Toypsquuk
He MMceT mpaBa Ha HX BO3MCLICHHe WIM KOMMeHcalHIO He
BO3MECLI[CHHBIX eMy 3aTpar.
3.1

3.2

MADDo 3

_ T@ROFLARIN TOMINATLARI,
UMUMI HUQUQLARI Vo OHDALIKLARI

ARDNS-in taminatlari

ARDNS bildirir va taminat verir ki:

(a)

(b)

0, Nizamnamasinin seartlarina uygun olaraq
lazimi qaydada taskil edilmisdir va mévcudlugu
qanunidir; va

o, bu Sazisi baglamaq va icra etmak, bu Sazisin
sartlarina asasan Podratgiya hiquqlar va manafelar
vermak va bu Sazis uzra 6z dhdaliklarini yerina
yetirmak ucun Azarbaycan Respublikasinin
qanunvericiliyinda naezerda —_ tutulmus bitin
salahiyyatlara malikdir.

ARDNS-in Gmumi 6hdaliklari

(a)

(b)

()

Neft-qaz amaliyyatlarinin hayata kecirilmasi uciin
Podratcinin sorgusuna_ asasan, ARDNS$  6z
salahiyyatlarinin tam hacmi daxilinda Hékumet
organlari qarsisinda Podratcinin asagidakilar! almasi
ugin ona k6émak etmak magqsadila qanun
carcivasinda butin muimkin saylari géstarir:

(i) Hokumat organlarinin bitin zeruri icazalarini,
o ciimladan, lakin bununla mahdudlasmadan,
Neft-qaz amealiyyatlarinin samarali hayata
kecirilmasi tciin lazimi gémriik sanadlarini
vizalart, yasayls vasigalarini, rabita
vasitalarindan istifada imkanini, torpaq
sahalarindan istifada etmak dgiin lisenziyalari,
idxal va ixrac lisenziyalarini, bank hesablari
agilmasini, ofislarin va iscilar icin manzillarin
alda edilmasini; habela

Kontrakt sahasina aid olan va ARDNS-in
ixtiyarinda va ya nezarati altinda olmayan
biitiin geoloji, geofiziki, geokimyavi va texniki
malumatlari (o cimladan quyulara dair va
digar malumatlar).

Neft-qaz ameliyyatlarinin samearali hayata
kecirilmasi uciin zaruri olduqda ARDNS 6z
salahiyyatlarinin tam hacmi daxilinda bitin basqa
miivafiq masalalarda qanun carcivasinda Podratciya
kémayi tamin etmak tciin bitin mimkin seylari
gostoarir.

Podratc! yuxarida sadalananlarin verilmasi ila
alaqedar ARDNS-in cakdiyi bitin qanunauygun
aglabatan faktik miistaqim masreaflari Gdayir, bu

3.1

3.2

ARTICLE 3

WARRANTIES AND GENERAL RIGHTS
AND OBLIGATIONS OF THE PARTIES

Warranties of SOCAR

SOCAR represents and warrants that:

(a)

(b)

it is duly organised and validly existing in accordance with the
terms of its Charter; and

it has full authority under the laws of the Azerbaijan Republic
to execute and perform this Agreement, to grant the rights and
interests to Contractor as provided under this Agreement and to
fulfil its obligations under this Agreement.

General Obligations of SOCAR

(a)

(b)

(©)

Upon the request of Contractor for the implementation of
Petroleum Operations, SOCAR within the full limits of its
authority shall use its best lawful endeavours with respect to
Governmental Authorities to assist Contractor to obtain the
following:

(i) any necessary Governmental Authority approvals,
including but not limited to customs clearances, visas,
residence permits, access to communication facilities,
licenses to enter land, import and export licenses, the
opening of bank accounts, the acquisition of office
space and employee accommodation, as may be
necessary for efficient implementation of Petroleum
Operations; and

(ii) all geological, geophysical, geochemical and technical
data (including well data and any other information) of
relevance to the Contract Area not in SOCAR's
possession or under its control.

SOCAR within the full limits of its authority shall also use its
best lawful endeavours to assist Contractor in all other relevant
matters as may be necessary for the efficient implementation of
Petroleum Operations.

Contractor shall reimburse SOCAR for any lawful reasonable
actual direct costs incurred with respect to the provision of the
foregoing, provided such costs are supported by appropriate

CTATbA 3

TAPAHTHH, OBIE MPABA WH OBA3ATEJIBCTBA CTOPOH

3.1

3.2

Tapantun THKAP

THKAP saspiser 4 rapantupyer:

(a)

(b)

4TO OHa JONKHEIM O6pa30M opraHH30BaHa HM 3aKOHHO
cyllecTByeT B COOTBETCTBHH C ycIOBHAMH cBoero YcraBa; H

¥TO OHA HMEET BCE IIpelyCMaTPHBaeMBIe 3AKOHOATEIILCTBOM
AsepOaiiKanckoii Pecry61Mku nouHOMOUNA 3aKOYHTh H
HCNOMHATS Hactosmee  Coryiamienue, mpeocTaBuTb
Tlogpaquuky mpaBa mM wHTepecbI NO ycOBMAM HacToauero
Cormauicnua M BBINONHATh CBOH OOs3aTeNbCTBa 110
nacTosilemy Cormaiiennio.

OGume o6s13aTe1LcTBa THKAP

(a)

(b)

(©)

THKAP, no 3anpocy Togpsyauka ji ocyuyjecraieHna
Herera3ospix onepalii, B mpesenax nomHoro oObema
CBOHX MOMHOMOUHI MpHuaraeT BCe BO3MOXHbIC B paMKax
3aKOHa ycHIMA B OTHOMIeHMH [TpaBuTesCTBeHHBIX OpraHoB
uid oka3aHHsi coyelicrsua Toxpasyuuky B nonyyennn
Tlogpsq4Hkom cyleyyromero:

(i) BCexX, HeOOXOHMBIX paspemennii
TlpapurenscreenHbix opraHoB, BKINOYas, HO He
OrpaHW4HBasch B OTHOLICHHH TaMOxKCHHBIX OYMCTOK,
BH3, BHJOB Ha %KHTEIBCTBO, WOCTyMa K cpeycTBaM
CB93H, JIMUeCH3Hii Ha JOCTYNM K 3@MeNBHBIM yaacTKaM,
smyen3uii «Ha MMMOpr HH SKCHOpT, OTKpBITHs
OaHkopckux cyeroB, mpHobperenua  ciy2KeOHBIX
NOMEMICHHH HW KHIbA JI pa6OTHHKOB, HeOOXOMMBIX
quia odpexruBHoro ocynjectBienua Heirera30Bbix
onepaluii; a TaKe

(ii) Bcex reonormueckux, reodpH3H4eckHx,
TCOXMMHYCCKHX HW TeCXHHYCCKHX JaHHBIX (BKIIOUAL
CKBaKMHHBIC H HHBIC aHHbIC), HMCIOWIHX OTHOWIEHHe
k Kontpakruoi nuiomayqu, He HaXOyIMxca BO
suayenuu THKAP win nog eé KonTposiem.

THKAP B npeyenax nomHoro o6beMa cBoux MouHOMONHIL
MIpwuiaraeT BCe BO3MOXHbIe B paMKaX 3aKOHa CHINA JIA
oSecneyenua coyeiicrsua Tozpsyyuky Bo Bcex Apyrnx
COOTBETCTBYIOUIMX BOMpocax, Kora ITO HEOOXOAMMO WIA
ocppexTuBnoro ocymecraieHHa Heiprera30Bbix orepaunii.

Tloxpaaunk pBosmemjaer THKAP sce  mpaBomepuie
PpasyMHble (akTHYECKHe MIpAMbIe pacxOsl, HOHECeHHLIC B
cBa3H C MIpeqOcTaBNeHHeM BBILMeyKasaHHOrO, MIpH yCOBHH,
(d)

sartla ki, bunlar mivafiq sanadlarla tasdiq edilmis
olsun va bu édanislar Omaliyyat masreflaridir.

Podratcinin sorgusuna asasan ARDNS 6ztinda va ya
6z Ortaq. sirkatlarinda va ya Oozinin/onlarin
nazarati altinda olan va Kontrakt sahasina aid olan
bitin geoloji, geofiziki, geokimyavi va texniki
malumati va informasiyani, o ciimladan quyulara
dair malumati, Podratgiya taqdim edir. Podratgi bu
malumatin va ya_ informasiyanin  toplanmasi,
qaydaya_ salinmasi va Podratcgiya  catdirilmasi
gedisinda ARDNS bu Sazisin hayata kecirildiyi
dévrda cakdiyi faktik miistaqim masreaflari ddayir;
ARDNS Podratciya moanfaatsizlik va zararsizlik
prinsipina asaslanan hesab taqdim edir va bitin
bela xarclar Omaliyyat masreaflaridir. Ogar ARDNS-
in taqdim etdiyi hesabda har hansi madda
Podratcinin néqteyi-nazarinca, géstarilan  talabi
tamin etmirsa, Podratc: bunu ARDNS-a bildirir,
bundan sonra Podratginin irali stirdiiyd etirazlari
birlikda nizama salmaq Uciin ARDNS ila Podratci
bitin lazimi tedbirlari gorurlar. Bu Ohdaliyin yerina
yetirilmasi ila alaqadar olaraq ARDNS har hansi bela
malumatin va ya informasiyanin diizgiinliyiina va
ya tamligina heg¢ bir taminat vermir.

3.3 Podratc: taraflarin taminatlari va hiiqualari

(a)

(b)

Har bir Podratc: taref bildirir ki, 0, 6z tasis
saneadlarinin sartlarina uygun olaraq lazimi qaydada
taskil edilmisdir va médvcudlugu qanunidir va
hokumat icazalarinin alinmasi sarti ila bu Sazisin
miiddaalarina miivafiq suratda Neft-qaz
ameliyyatlarinin aparilmasindan 6tru Azarbaycan
Respublikasinda va basqa yerlarda lazimi filiallarint
va niimayandaliklarini yaratmaq va saxlamaq Uctin
vakil edilmislar.

Har bir Podratgi taraf, onun Ortaq_ sirkatlari,
Podratcinin Subpodratcilari habela Omaliyyat sirkati
bununla vakil edilmislar ki, bu Sazisin qiivwvada

oldugu bitin dovr ucin Azarbaycan
Respublikasinda filiallarini, daimi idaralarini, daimi
nimayandaliklarini, isgiizar faaliyyatin va tasarriifat

faaliyyatinin digar formalarini tasis etsinlar ki,
bunlar Neft-qaz ameliyyatlari icgiin lazim olan hear
hans! amlakin satin alinmasi, icaraya gétirtilmasi va
ya alda edilmasi da daxil olmaqla, Neft-qaz
ameliyyatlarin’ hayata kecirmak va ya bunlarda
istirak etmak Uciin zaruri ola bilar, bir sartla ki, bela
idaralar va tasarriifat strukturlari Azarbaycan
Respublikasinin qanunvericiliyinda nazerda
tutulmus rasmiyyatlara va is qaydasina zidd
olmasin.

(d)

documentary evidence, and such reimbursements shall be
Operating Costs.

Upon request of Contractor, SOCAR shall provide to
Contractor all geological, geophysical, geochemical and
technical data and information in the possession or control of
SOCAR or its Affiliates of relevance to the Contract Area
including all kinds of well data. Contractor shall pay the actual
direct costs incurred by SOCAR in the implementation of this
Agreement in gathering together, handling and delivering any
such data or information to Contractor, which costs will be
invoiced to Contractor by SOCAR on the basis that SOCAR is
to suffer no loss and obtain no gain, and which costs shall be
Operating Costs. If Contractor does not accept that any items
as invoiced by SOCAR satisfy this requirement, Contractor
shall notify SOCAR of any such objections and SOCAR and
Contractor shall take all necessary steps to mutually resolve all
objections raised by Contractor. SOCAR makes no warranties
as to the accuracy or completeness of any such data or
information in connection with the performance of such
obligation.

3.3. Warranties and Rights of Contractor Parties

(a)

(b)

Each Contractor Party represents that it is duly organised and
validly existing in accordance with the terms of its foundation
documents and is authorised, subject to governmental
authorisations, to establish and maintain such branches and
offices in the Azerbaijan Republic and elsewhere as may be
necessary to conduct Petroleum Operations in accordance with
the terms and conditions of this Agreement.

Each Contractor Party, its Affiliates, Contractor's Sub-
contractors and the Operating Company are hereby authorised
throughout the term of this Agreement to establish such
branches, permanent establishments, permanent representation
and other forms of business in the Azerbaijan Republic as may
be necessary or appropriate to qualify to do business in the
Azerbaijan Republic and to conduct or participate in Petroleum
Operations, including the purchase, lease or acquisition of any
property required for Petroleum Operations, provided such
establishments and other forms of businesses comply with the
formalities and procedures of the laws of the Azerbaijan
Republic in respect thereof.

(d)

YTO OHH MOATBEPXKACHbI COOTBETCTBYIOLIMMM JOKYMeHTaMH

M TaKHe BOS3MeIIeHHA ABJISIOTCA = Orepal{HOHHBIMH
3aTpataMn.
Tlo s3anpocy Tlospayunka THKAP = npesocrapaser

Tlonpanunky  Bce = reoorm4eckue, —reotpu34ecKHe,
TeOXHMMYeCKHe HM TeXHH4eCKHe aHHbIe H HHOpMaLlHio,
umeroumeca y THKAP unm e& Acbdununposanpix
KOMMaHMii WIM HaXxOJsMeca MO, ee/MX KOHTpOIeM UH
orHocammMeca K KontpakrHoii miomlaqu, BKIOUaA BCE BHJIbI
CKB@KMHHBIX JaHHbIX. Toxpayank onayuBaer (baxTHyeckne
TIpsMble pacxobl, noHnecenHbie THKAP B_ nepHoy
peamH3auMH Hacrosujero CornamieHust B xoye copa,
o6padorkn u yocrasku Tospayquvky oTHxX JaHHbIX WIM
nucopmaumu; THKAP spicrapiser Togxpaguuxy cyer,
ocHoBaHHbIi =Ha = pune = GecnpuObwibHoctH =
6esyOnirounocrm = yyia THKAP, u sce Take pacxojtbl
siBsisioTcad OrlepaljHOHHBIMH 3aTpaTamu. Eciim 10 MHeHHIO
Tlogpsquuka Kakue-To cTaTbu B MpeycrapienHom THKAP
cuere He yjOBIIeTBOpAIOT yKa3aHHOMy TpeOoBaHHlo,
Tloxpaaunk yseyomuser THKAP 06 91rom, nocie 4ero
THKAP u Hoypsquuk npwuumaior Bce HeoOxojMMbIe MepbI
Wd = COBMeCTHOTO ~——syperysIMpoBaHHa = —_—BBIJIBHHTHIX
Tloxpsqunkom Bospaxkennii. B cBsi3M C BbINOHeHHeM 9TOrO
oOa3zarenbcrsa THKAP we jaer HMKaKux rapanTuii
OTHOCHTEILHO NOCTOBEPHOCTH HIM MONHOTHI JOOBIX TaKHX
WaHHBIX WIM HH(opMallun.

3.3. Tapanrnu u npasa TMoapsynnix cropou

(a)

(b)

Kaxyaa Toxpaquad cropona 3asBiister, YO OHa OJOKHIM
oOpa3om = opraHH30BaHa HM 3aKOHHO cyulecrByer BB
COOTBeTCTBMH C YyC/IOBHAMH = CBOMX —-yUpeMTENBHBIX
MOKYMeHTOB HM YMONHOMOYeHA, TPH ycioOBHH ToyYeHHs
MpaBUTeLCTBEHHBIX pa3zpellleHuii, yupexkKtaTb M Cosep2kaTb
HeOOXOAMMBIe Jia BeyeHua Herprera3zoBbix onepaynii B
COOTBeTCTBMH C¢ YCJIOBHAMM HacToamero CormameHna
cbustmamet H oducer B AsepOaiizKanckoii PecnyOnuke u B
ApyrHx Mecrax.

Kaxgaa Tloapannaa cropona, eé€ Adpwinupopannsie
komnannu, CyOnozpsyzunku = Tlogpsyauka oa TaKxKe
OnepauHoHHad KOMMaHMa HaCTOALMM yIONHOMOYeHBI Ha
Bech HepHoy Aelicraua Hacrosujero Corsalienna yupexqaTb
(pusmastnl, MOCTOSHHBIC yupeak enna, mocTosHHoe
TipeycTaBuTewbCTBO M JpyrHe (popMbI xO3siicrBeHHOi
WeatetbHoctH B A3epOaiiKancKoii Pecny6smKe, Koroppie
Moryr ObITh_ = HEOOXOAMMBI AOC ecTBIeHHA
xo3siicrBeHHOH = estTeybHOcTH = BS AsepOaiiypkancKoii
Pecny6nuke Hu ocymecraienua Herprerasosbix onepanniit
WIM 2Ke WA yYaCTHA B HX, BKINOYAA 3aKyNKky, apeHAy WIM
mpuobpetenue mo6oro wMyulecTBa, HeOOXoAHMOrO WIA
He(rerasopbix onepaunii, mpu yciopun, 4TO Takue

yupexyenna  XO3siiCTBeHHad  jeATCbHOCTh =H
nmpoTuBopeyaT (popmMasbHoctam u npouexypam,
nipextycCMaTpHBaeMbIM COOTBETCTBYIOLIMM

3akoHOyaTebcTBOM A3epbalispKanckoli PecnyOmKu.
3.4 Podratci taraflarin Gmumi Shdaliklari

(a)

(b)

3.5 bandinin miuddaalarina amal etmak sartila,
Podratgi taraflar bu Sazisda qoyulmus  sartlara
uygun olaraq Kontrakt sahasinda
Karbohidrogenlarin kasfiyyati, qiymatlandirilmasi va
islanmasi cin lazim olan pul vasaitini tamin
edirlar.

Bu Sazisin sartlarina géra, Podratg: beynalxalq neft-
qaz  sanayesinda hamiliqla  qabul olunmus
prinsiplara uygun olaraq can-basla, tahliikasiz va
samearali suratda Neft-qaz amealiyyatlari aparmag!
Ohdasina gotiriir. Texnoloji obyektlar va avadanliq
tcgiin layiha standartlari va texniki sartlar Layiha
standartlarinda gdésarilmis middaalara uygun
galmalidir. Ogar Podratgi tarafin va ya onun Osas
ana sirkatinin (agar varsa) her hansi faaliyyati,
yaxud faaliyyatsizliyi Podratgi taraf va ya onun Osas
ana sirkati (agar varsa) barasinda tatbiq edilan
yurisdiksiyanin qanunlarina asasan onlarin
cazalandirilmasina gatirib gixara bilarsa, Podratci
tareflardan heg biri bela faaliyyata va ya
faaliyyatsizliya macbur edila bilmaz.

3.5 ONS-un istirak_payinin_maliyyalasdirilmasina dair_xisusi
middaa

(a)

(b)

3.4 General Obligations of Contractor Parties

(a)

(b)

Subject to Article 3.5, the Contractor Parties shall provide the
necessary funds to explore, appraise, evaluate and develop the
Petroleum resources within the Contract Area in accordance
with the terms and conditions set forth in this Agreement.

Contractor shall conduct Petroleum Operations in accordance
with the terms of this Agreement in a diligent, safe and
efficient manner and in accordance with generally accepted
principles of the international Petroleum industry. As regards
design standards and specifications for facilities and
equipment the Design Standards shall apply. No Contractor
Party shall be required to act or refrain from acting if to do so
would make such Contractor Party or its Ultimate Parent
Company (in case of its presence) liable to penalisation under
the laws of any jurisdiction applicable to such Contractor Party
or its Ultimate Parent Company (in case of its presence)
notwithstanding anything to the contrary in this Agreement.

3.5 Special Provision for Carrying SOA’s Participating Interest

Digar Podratgi taraflar ONS-in yiiz (100) faizlik
asaslarla ARDNS-a va ya ARDNS-in htquqi varisi
olan digar Hokumat taskilatina maxsus olmasi
sartila 6z istirak paylarina miivafiq  olaraq
Qiiweyaminma tarixindan etibaran Xam_ neft
hasilatinin mablagi 2005-ci ildakindan iki (2) dafa
yuiksak hadda catacaq olan Taqvim ili mtiddatinin
basa catmasinadak ONS-in istirak payina diisan
Neft-qaz ameliyyatlar! masreaflarinin 6danilmasi
Ugiin talab olunan pul mablagindan artiq oldugu
ana qadar ONS-in istirak payina diisan Neft-qaz
ameliyyatlari masreflarini maliyyalasdirmayi
Ohdalarina gétirtrlar (“Maliyyalasdirma’).

Qiiwayaminma tarixindan etibaran
Maliyyalasdirmain avazi Digar Podratci tareaflara
onlarin istirak paylarina miivafiq olaraq asagidaki
qaydada Gdanilir:

(i) Maliyyalasdirmain avazi bu Sazisin 12.3
bandina asasan ONS-a ayrilmis Masreflarin
6danilmasi cin Karbohidrogenlar hacminin
yuiz (100) faizindan édanilir.

(ii) Maliyyalasdirmain avazinin 6danilmasi tuciin

(a)

(b)

To the extent that SOA to be one hundred (100) percent owned
by SOCAR or any other Governmental Authority - SOCAR
assignee, the Other Contractor Parties shall have the obligation
to carry, in proportion to their Participating Interests, SOA’s
Petroleum Costs attributable to SOA’s Participating Interest
from the Effective Date and until the end of the Calendar Year
during which the total production of Crude Oil shall exceed two
(2) times the volume of Crude Oil produced in 2005 (“Carry”).

From the Effective Date, Carry shall be reimbursed to the
Other Contractor Parties in proportion to their Participating
Interests as follows:

(i) Carry 1 shall be reimbursed only out of one hundred
(100) percent of Cost Recovery Petroleum attributable to
SOA, pursuant to Article 13.3 of this Agreement.

(ii) Transfer of title to the Other Contractor Parties of

3.4 OGume o6s3aTesLcTBa MospaaHErx cropon

(a)

(b)

Tipu ycnosuu co6moyenua nonoxennii 1.3.5 TMoszpsyupie
cTroponbi OGecriednBaloT HeOOXOAUMbIe JeHOKHbIe cpeqCcTBa
WUbt pasBeykH, OWeHKH HM paspaOoTKH YreBoxopoaHEIx
pecypcos Ha Konrpaktuoii mioujaqH B coorsercrsun c
OroBOpeHHEIMH B HacTosijem CormailieHHi yCuIOBHsMH.

Tlogpaquuk oOsasyerca pecru Hedrerasospie onepauun
coryiacHO ycHOBHAM HacTosuero Cornamenusa 6e30racHbiM,
oGpocosectHbiM, H 9>peKTHBHEIM O6pa30M B COOTBeETCTBHK
C OOLIEnpHHsTLIMH = B  MexKYHApoHO He(Tera3z0Boii
MpOMBILUIEHHOCTH NpHAyHnamMu. TIpoektubie cranjaprb! W
TEXHHYECKHE YCOBHA JVI TeXHONOrMYecKUX OObEKTOB HM
OOOpYAOBAHHA OIDKHbI COOTBETCTBOBATh NOMOxKeHHAM,
oropopeHHbiM B Tpoekrusix cranjaprax. Hn ognoi 13
Tlonpayueix cropoH He BMeHseTCH B  00s83aHHOCTB
BBINOJHATL HIM BO3epxKHBATbCA OT BbINONHeHMA KaKHX-
un60 jelicrBuii, ecm 9TO MOxeT NpHBecTH K TOMY, 4TO
Tlonpayuaa cropona win ee OcHoBHad MaTepHHcKas
KOMMaHHs (pH ee HaM4HH) MoryT ObITb mpHBleyeHbl K
OTBETCTBCHHOCTH M10 3aKOHaM kakoii-1H60 1opHcqMKUMH,
mpuMenuMoii xk takoli TloapsyHoii cropone wim ec
Ocnosnoii Matepuuckoli KoMMaHHH (pH ee HaNM4uHn), He
B3Hpad Ha Kakue-1M60 MporMBopeyamHe NonoOxKeHMA B
nactosujem Corsaiennn.

3.5 Cneunaibnoe noroxenne_no_dunancuposannio Jlo1esoro

yaacrua HAK

(a)

(b)

Tipu ycnosuu, ro HAK ua sce cro (100) nmpoyextos
mpunaniexut THKAP win xpyroi Tpasurenpersennoii
opraHH3alMn, siBsisiouelica ~=npaBoripeemnuyeli THKAP,
Ocrambupie Mospsaueie croponsi o6s3ylorcs (pHHaHcHpoBaTD
MponopyHoHaNbHo cBoemy JloneBomy yyactuio 3aTpatsI Ha
He(rera3ospie onepalun, mpHxoysmuxca na Jlonesoe
yaacrue HAK, c Jlarsi scrynienna B CHuy MO OKOHYAHHA
Kanenjapuoro roa, B TedeHue KoTOporo CyMMapHas 1OOBI4a
Cripoii Hetbru JocrurHer ypoBHA, NpeBbilalouero B ABa (2)
pasa o6bem Ho6nIHH 2005 roga (“@unancupoBanue”).

C flarsi serymienua B cry MunancupoBaHne BO3Melaerca
Octanbupm TloxpsHbiIM cropoHaM mponopuHoHabHo ux
Tlonesomy y4acruio B ciexyIouyem NopayKe:

(i) @unancupowante MOMIeKUT BO3MEINLCHHIO TObKO M3
cra (100) npoyentos o6bema YruewoyopoyoB Ha
Bosmemjenue 3atTpat, BbijeneHHEix HAK cormacno
1.12.3 nacrosuyero Cornamenus.

(ii) TTY Ha

KouM4eCTBA ‘YrueBoopo1oB,
()

(d)

(e)

(f)

3.5(b)(i) bandinda miayyan olunmus
Karbohidrogenlar maqdarina milkiyyat
hiququ = (Catdirilma mantaqasinda  Digar

Podratgi taraflara verilir. Yuxarida gdstearilan
Karbohidrogenlar miqdarinin§ dayari 15.1
bandinin middaalarina asasan miiayyan edi

(iii) ~Yuxaridaki 3.5(b)(i) bandi ila ziddiyyata
girmadean, ONS-un Maliyyalasdirmain
d6danilmamis balansinin (“Odanilmamis
balans“) avazini 6z Manfaat karbohidrogenlari
pay! hesabina va ya digar qaydada tamamila
va ya qisman ddayir. Odanilmamis balans
dedikda 3.5(b)(i) bandina uygun  olaraq
Karbohidrogenlarla kompensasiya olunmus
miivafiq mablaglar ¢ixilmaqla, 3.5(a) bandina
uygun olaraq) ONS-un_ istirak — payinin
maliyyalasdirilmasi uciin Digar  Podratci
taraflarin avnsla verdiklari vasaitlar nazarda
tutulur.

Maliyyalasdirmain  avazinin ddanilmasi uzra
yuxarida géstarilan muddaalar Maliyyalasdirma tam
6danilanadak quivvada qalmaqda davam edir.

Sazisin 24.2 bandinin miiddaalarina amal etmak
sartila, ONS éziiniin istirak payinin bir hissasini va
ya hamisini har hans: Uciincii tarafa va ya basqa
Podratg tarafa verdikda, Digar Podratg! taraflarin bu
Sazisin 3.5(a) bandinda géstarilan 6hdaliklari istirak
payinin Uciincii tarafa verildiyi hissasina mivafiq
mablagda azalir. ONS va/yaxud ONS-un hiquq
varisi istirak payinin basqasina verildiyi giinadak
Maliyyalasdirma mablaglarinin, Odanilmamis balans
mablaglarinin verilan istirak payina miivafiq
hissasini mivafiq olaraq 3.5(b) bandinda géstarilan
sertlarla Digar Podratgi taraflara nagd vasaitlarla
tam hacmda kompensasiya etmaya  borcludur.
ONS-un_ va/yaxud ONS-un_ hiiquq —varisinin
yuxarida gostarilan Ohdaliyi qabul etmasi istirak
payinin basqasina verilmasinin macburi sartidir.

Oger ARDNS bu Sazisa xitam vermak haqqinda 31.2
bandinda nazarda tutulan hiiququndan istisfada
edarsa va ya Podratgi 31.3 bandina uygun olaraq
Kontrakt sahasindan imtina etmakla bu Sazisi
dayandirarsa, Digar Podratgi taraflar Odanilmamis
balansi 6datmak hiiqualarini itirirlar.

ONS-un bu Sazisdaki istirak payini iyirmi bes (25)
faizdan cox artirmasi Digar Podratg! taraflarin 3.5(a)
bandina uygun olaraq ONS-un_ istirak payini
maliyyalasdirmak barasindaki Shdaliklarini he¢ bir
vachla artira bilmaz.

gar ONS Digar Podratc! taraflara verdiyi bildirisdan

(©)

(d)

(e)

cc)

volumes of Petroleum to reimburse Carry 1, as defined
in Article 3.5(b)(i), shall be made at the Delivery Point.
The value of the said volumes of Petroleum shall be
calculated in accordance with the provisions of Article
15.1.

(iii) Notwithstanding Article 3.5(b)(i) above to the contrary,
SOA shall reimburse all or a part of the unrecovered
balance of Carry (“Unrecovered Balance”) out of its
share of Profit Petroleum or otherwise. The Unrecovered
Balance means all funds advanced by the Other
Contractor Parties to carry SOA’s Participating Interest
under Article 3.5(a) less the amounts compensated out of
Petroleum under Article 3.5(b)(i).

The foregoing provisions related to reimbursement of Carry
shall be valid until Carry shall have been reimbursed in full.

Subject to the provisions of Article 24.2 of the Agreement, if
SOA assigns all or a part of its Participating Interest to any
Third Party or Contractor Party, the obligations of the Other
Contractor Parties provided for in Article 3.5(a) of this
Agreement shall be reduced to the extent of the Participating
Interest assigned to such Third Party or Contractor Party. SOA
and/or SOA’s assignee shall be liable to reimburse in full and in
cash to the Other Contractor Parties a part of Carry, the
Unrecovered Balance corresponding to the Participating Interest
assigned at the date of the assignment under the terms described
in Article 3.5(b). The acceptance by SOA and/or SOA’s
assignee of the said obligation for reimbursement shall be a
binding provision of such assignment.

If SOCAR exercises its right to terminate this Agreement
pursuant to Article 31.2, or if Contractor terminates this
Agreement relinquishing the Contract Area in accordance with
Article 31.3, then the Other Contractor Parties shall lose their
rights to recover the Unrecovered Balance.

In no event shall an increase by SOA of its Participating
Interest above twenty fife (25) percent under this Agreement
increase the obligation of the Other Contractor Parties to carry
SOA’s Participating Interest in accordance with Article 3.5(a).

If SOA gives notice to the Other Contractor Parties that it

(©)

(d)

(e)

()

ompeyeneHHEIx B 11.3.5(b)(i) aia Bo3MenieHHa
@unancuposanns, mlepesaerca OctanbHsim
Tlogpayupim = croponaM—s B_-—s Tl ynkre ~~ tocraBKu.
CrouMocrs oroBopeHHoro —BBIIe = KONINNeCTBa
YrueBoxopoyoB ompeyensercsa cormacHo
nonoxkeHHaM 1.15.1.

(iii) He scrynaa B nporupopeyne c 1.3.5(b)(i), Bele,
HAK = Bo3MecTHT = NOIHOCTBIO. «WIM = YaCTHYHO
HeBO3MeLLCHHbI Oasanc @unancupowanns
(«Hepo3menleHHblii GaslaHe») 3a cyeT cBoeii ONH
TIpHOsuibHBix yreBozOpo10B WIM ApyruM o6pasom.
Tlog Heso3memenHbim Garancom noppa3yMeBalorcs
cpeyicrBa, ABaHCHpOBaHHBle OcranbHeimu
TlospaubiMu =cTropoHaMu jit (pHHaHcHpoBaHus
Jlonesoro ysacrua HAK Bz coorsercersun c 11.3.5(a),
3a BBIeTOM cyMM, KOMM¢HCHpOBaHHBIX
Yruesoxoposau, B cooTBeTCTBHH ¢ 11.3.5(b)(i).

BeueonmcanHple TOOKeHHA 110 BO3MeLLICHHIO
@unancupowanus MpoAoWKaIOT jelicrBOBaTh NO NoHOTO
BO3MeLecHust DuHaHcHpoBaHnsl.

B cmysae, ecm HAK mepeycrynaer yactb MIM BCe cBOe
Jlonesoe yuactue xKakoii-nm6o Tpetseii cropone, mpu
yeuloBHH co6moxeHHs nonoxkeHnii nm. 24.2 Cormamenus, HM
apyroii Tlogpsynoii cropone, oOs3arenbcrsa OcrasibHbix
Tlospaueix cropou, npesycmorpeHHeix 11.3.5(a) Hacrosuyero
Cornamennsa, cokpaiiaorcs mponopyMonastbno Jlonesomy
yuacTuio, nepeycrynieHHoMy Takoii Tperbeli cropone WK
takoli Togpsynoii cropone. HAK u/nim npasonpeemHuk
HAK o6a3aHbl Komnencupogatb Ocranbybim ToypayHbim
CTOPOHaM B MOJHOM OObeMe HaJIMYHbIMH CpesCTBaMH 4YaCTb
cyMMbI QuyHancupopanus, cymMMbI  Heso3meiljeHHoro
Oaslanca, coorBercrsyloujeli nepeycryrienHomy Jtonesomy
yuacTuio Ha ary MepeycTyNkKH Ha YCOBHAX, ONHCaHHBIX B
1.3.5(b). Upuaarue HAK n/n npaponpeemnukom HAK
BBILCYNOMAHYTOFO OOABATELCTBA O BOSMCLICHMH ABIACTCA
06s3aTCJIbHBIM YCHOBHEM Takoli TepeycTymku.

Ecau THKAP pocnos3yerca CBOHM npaBoM pacropxKeHHa
Hactosijero Corsialienua, mpexycMorpenHbim ni. 31.2 wn,
ecu Tloxpayunk mnpekpatiaer Hacrosimee Corsiaiienue,
orka3biBasch oT KonrpakrHoii mi0ujaqH B CooTBeTcCTBHM Cc
1.31.3, To Octanbubie ToxpsHble CTOpoHs! TepsioT NpaBa Ha
Bo3MeljeHHe Heso3memenHoro Gayanca.

Yeennuenue HAK cpoero Jlonesoro yuacrusa  cBblllle
ABauatH mitra (25) npowertosw B HacTosilem CorsameHnn
HM B KOeM Cilydae HE MO%KeT yBeIHYHTS OOA3aTeIbCTBO
Octanbueix Toppsyueix cropon no (puHancuposannio
Jlonesoro ysacrus HAK, orosopenuoro B 11.3.5(a).

Econ HAK npeyocrapnser ysesomienue OcrasibHbim
sonra galan Taqvim ribiindan baslayaraq 6z istirak
payinin har hans hissasindan Diger Podratci
taraflarin xeyrina imtina etmak arzusu_ barada
bildiris taqdim edirsa, Digar Podratg taraflarin
maliyyalasdirma uzra mivafiq éhdaliklari va ONS-
un Maliyyalasdirmain avazini Gdamak dhdaliyi
istirak payindan bu ciir imtinaya dair qiiwasini itiri

wishes to surrender any part of its Participating Interest, from
the commencement of the next Calendar Quarter following the
date of such notice the obligation of the Other Contractor
Parties to carry, and the obligation of SOA to reimburse Carry
shall terminate with respect to such Participating Interest
surrendered.

TIogpsyHbIM CTOpOHaM, B KOTOPOM TOBOpHTcsA, 4TO OHA
2KelaeT OTKA3ATbCA OT KaKOii-1MG0 YacTH cBoero J[oNeBoro
yuacrua B nonbsy Ocrambrbix Toypsaqneix cropou, Hayvnas
co cuexyrouero KasienyapHoro xkpaprasia, Hacrynaromjero
nocue jaTbl mpecraBieHHs TakoroO yBeOMNeHHA, TO
coorsercrsyloune obs3aTenbcTBa OcranbHbix TloypsqHbix
CTOpoH MO (buHaHcupoBaHHio, U Obs3aTeNbcTBa HAK no
BosMenjeHMio OuHaHcMpoBanua —pekpalllalorca «= B
OTHOWIeHMH Takoro OcTaBieHHOrO JloueBoro yuacrus.

15
41

MADDo 4
KONTRAKT SAH@Si

Kontrakt sahasi

Bu Sazisin meaqsedlari baximindan Kontrakt sahasi
dedikda, bu Sazisa 2-ci Olavada verilmis coGrafi
koordinatlar perimetri daxilinda qalan, ARDNS-in
balansinda olan sahalar habela hamin perimetr
hidudlarinda saquli yeralti formasiya, yeralti lay va
horizontlar, Quvvayaminma tarixinadak ARDNS-in kasf
etdiyi Karbohidrogen ehtiyatlari hamcinin, bu Sazisin
hayata kecirilmasi naticasinda kasf edila bilacak bitin
Karbohidrogen ehtiyatlari basa distlir.

Neft-Qaz amaliyyatlar! zaman yeni yataq kasf olunarsa
va bu yatagin geoloji strukturunun tfiqi sarhaddinin
Kontrakt cixmasi
miayyanlasdirilarsa, Podratciya alava sahalarin verilmasi
ARDNS-nin hiiququdur va bela alava sahalar taqdim
edil

sahasi hiidudlarindan  kanara

halda Kontrakt sahasina aid edilir.

41

ARTICLE 4

CONTRACT AREA

Contract Area

For purposes of this Agreement the Contract Area means _ the area
inside the perimeter constituted by the geographical co-ordinates set
forth in Appendix 2 to this Agreement being on SOCAR’s books and
records; and includes vertically all existing subsurface reservoirs,
formations and horizons within such perimeter, Petroleum resources
discovered by SOCAR at or before the Effective Date, and also all
Petroleum resources that may be discovered as the result of
implementation of this Agreement.

If a new reservoir has been discovered in the course of Petroleum

Operations indicating that the boundary of a geological structure of
such reservoir extends horizontally to areas outside the Contract
Area, SOCAR shall be entitled to grant the additional areas to
Contractor and if granted such additional areas shall be deemed
included into the Contract Area.

41

CTATbA 4

KOHTPAKTHAA ILJIOUJA Ib

Kontpaktnaa naomay,

B yensax Hacrosujero Cornamenna no Kontpakruoii miouayb10
MOHHMaeTca TIO ab, Haxojallaicad Ha Oanance THKAP,
3aKOUeHHad BHYTpH mepHMerpa c¢ — reorpadwueckumn
koOOpyWHaTaMH, NpuBexeHHbIMu B TIpwioxennu 2 K HacTosLemMy
Cornamienui0, BKMOYAIONIat TO BepTHKaIH BCe CyMecTByIOMIHe
MOL3eMHbIe :OpMaLMH, TNaCTbI M TOpH30HTEI B Mpeyetax Toro
nepuMetpa, orkppitiie PHKAP 3anacnt Yrewoopoos Ha WIM 10
Jlarei BcTyMIeHHsA B CHI, a TakKKe BCe 3anacbl Yruewoxopoyos,
KOTOPBI€ MOFyT ObITb OTKPbITI B PesysbTATE peaH3alHH LaHHOrO
Cormamienna.

Ecum 8B xoye Hedrerasoppix onepatuii orKpbiBaerca HOBoe
MeCTOpOKAeCHMe M BbIACHHTCA, YTO rpaHMya reonorMueckoii
CIPYKTYpbI 9TOFO MeCTOPOXACHHA 10 TOPH3OHTAIH BIXOLHT 3a
mpeyembt Konrpaktuoii rmiomaqn, To  mpeyoctapienue
AOMOMHMTEIbHBIX THoWayel Tloapayunky sBiderca npaBoM
THKAP, u B cilygae npeyocraBieHus TaKHX JOMOHMTESIbHBIX
miomayei OHM CcyHTaloTcd BKOYeHHBIMA B  KontpakTHy10
THIOWa Lb.

16
MADDo 5

BORPA Vo HASILAT PROQRAMI

Qiiwayaminmea tarixindan sonra doxsan (90) giindan gec
olmayaraq Podratci Zix va H6évsan yataqlarinin barpasi va
hasilati planinin§ layihasini (“Barpa va hasilat program")
hazirlayir va ARDNS-in tasdiqina taqdim edir; bu planda
Podratginin Barpa va hasilat proqraminin ARDNS tarafindan
tasdiqindan iki (2) il ke¢dikdan sonra doxsan (90) ardicil gun
arzinda Kontrakt barpa sahasindan Xam neft hasilatinin 2005-
ci ilin Xam neft hasilatinin orta sutkaliq saviyyasini an azi bir
tam onda bes (1,5) dafa étan orta sutkaliq saviyyasina catmaq
Ohdaliyi nazerda tutulmalidir. Bu zaman Podratginin Kokli
pozuntusu olaraq bu Ohdalik yerina yetirilmadikda, ARDNS bu
Sazisin 31.1(b) bandina uygun olaraq bu Sazisin qtiwesina
xitam vermak hiiququna malikdir va QUuwwayaminma tarixindan
etibaran Podratcinin gakdiyi va bu Sazisin xitam tarixinadak
avazi 6danilmamis bitin masreflarin avazi Sdanilmir.

Barpa va hasilat proqraminin alindigi tarixdan sonra altmis (60)
gtin arzinda ARDNS onu tasdiq va ya radd etmalidir. Barpa va
hasilat program! alindiqdan sonra altmis (60) giin arzinda
ARDNS yazili sakilda Podratgidan bu Programa her hans
dayisikliklarin edilmasini talab etmirsa, Barpa va hasilat
program: ARDNS tearafindan tasdiq olunmus sakyilir. ARDNS
Barpa va hasilat programina dayisikliklar edilmasini talab
edarsa, Podratci va ARDNS yenidan baxilmis Barpa va hasilat
programini mizakira edacaklar. Bela muzakira baslandiqdan
sonra altmis (60) giin arzinda Barpa va hasilat program: ARDNS
tarafindan tasdiq olunmazsa, Podratc sonraki qirx (40) giin
arzinda Barpa va hasilat proqraminin sartlari izra qarar qabul
etmak ticgtin Arbitraj qaydasina uygun olaraq arbitraja muraciat
eda bilar. Barpa va hasilat proqrami tasdiq olunanadak (va ya
arbitraj qarar! qabul olunanadak) Podratci beynalxalq neft-qaz
sanayesinda hamiliqla qabul olunmus tacriibaya uygun olaraq
Neft-Qaz ameliyyatlari apara bilar.

Fors-major hallari istisna olmagla, Podratg Barpa va hasilat
proqramini ARDNS-a taqdim etmazsa va ya KOkli pozuntu kimi
baxilaraq, bu Maddada géstarilan miiddat va hacmlarda, Barpa
va hasilat proqramina uygun olaraq Xam neftin ortaq sutkaliq
saviyyasina nail olmazsa, ARDNS$ bu Sazisin 31.1(b) bandina

ARTICLE 5

REHABILITATION AND PRODUCTION PROGRAMME

At least ninety (90) days from the Effective Date, Contractor shall prepare
and submit to SOCAR for its approval the draft rehabilitation and
production plan for the Zykh and Govsany fields (the “Rehabilitation and
Production Programme”) which shall specify Contractor’s obligation to
achieve not later than the expiry of two (2) years from the date of SOCAR’s
approval of the Rehabilitation and Production Programme an average daily
rate of Crude Oil production within ninety (90) consecutive days to be at
least one point five (1.5) times the average daily rate of Crude Oil
production in 2005. In this regard, if Contractor fails to perform such
obligation which shall be deemed to be a Material Breach, SOCAR shall
have the right to terminate this Agreement in relation to the Contract
Rehabilitation Area pursuant to Article 31.1(b) of this Agreement, and any
unrecovered costs incurred by Contractor from the Effective Date to the
date of termination of this Agreement shall not be recoverable.

SOCAR shall approve or disapprove the Rehabilitation and Production
Programme within sixty (60) days after receipt thereof. Unless SOCAR
requests in writing to Contractor any changes to the Rehabilitation and
Production Programme within sixty (60) days of receipt thereof, the
Rehabilitation and Production Programme shall be deemed approved by
SOCAR. If SOCAR requests changes to the Rehabilitation and Production
Programme, Contractor and SOCAR shall discuss a revised Rehabilitation
and Production Programme. In the event that the Rehabilitation and
Production Programme has not been approved by SOCAR within sixty (60)
days of the commencement of such discussion, Contractor may within a
further forty (40) days commence arbitration under the Arbitration
Procedure to decide the terms of the Rehabilitation and Production
Programme. Until the Rehabilitation and Production Programme is
approved (or decided by arbitration), Contractor may conduct Petroleum
Operations in accordance with good practice in the international petroleum
industry.

In the event other than Force Majeure Contractor does not submit to
SOCAR the Rehabilitation and Production Programme or does not achieve
the average daily rate of Crude Oil production pursuant to the Rehabilitation
and Production Programme in the said time and amount as defined in this
Article, which shall be deemed to be a Material Breach, SOCAR shall have
the right to terminate this Agreement pursuant to Article 31.1(b) of this
Agreement, and any unrecovered costs incurred by Contractor from the

CTATbA 5

TIPO'PAMMA PEABHJIMTALMH HW JOBbINH

He nosaHee yesanocra (90) quel c Jaret scryniennsa B cuy ToxpayunK
roroBuT M Npeycrapiser Ha yrBepxyenue THKAP mpoexr mana
peadwimrayHn H YoOsrun MectopoxeHnit 3px u Toscanti («lporpamma
peadwiuTauMH uM 1O6bMHM»), B KOTOpOl HOMKHO ObITh MpexycmMorpeHo
o6s3atTesbceTBo Tloxpayunka NOCTH4b cpeyHecyTouHoro ypoBHA YoObMH
Coipoli HepTH B TeYeHHe NocHeqOBATeNbHEIX YeBAHOcTa (90) AHeli,
MipeBbluaomero cpeqHecyTOuHBI ypoBenb 1oOnran Cripoii Hedru 2005
roa Kak MHHUMyM B OjHy eyo M MsTb yecaTbIx (1,5) pasa, no
ucTeyeHuu yByx (2) wer c jatb! yrBepayeHus THKAP TIporpammer
peaOuiurayuH =u yoOprau. TIpn 9ToM B cilyyae HeBbINOHeHHA
Tlogpaquukom 9Toro oGs3aTeNbcTBa, 4YTO MpH3HaeTca CylecTBeHHbIM
Hapymienuem, THKAP umeer paso npepsatb xeiicraua HacTosilero
Cornauienua B coorsercrsun c 11.31.1(b) Hacrosmero Cornamienna, u Bce
3arparbi, nmoxecenHbie Togpayuukom c Jlarbi BcryrieHHa B cuIly,
HeBO3MeLICHHbIe K JaTe pacTop»xkeHua HacTosuero Cornalienua He
TOWIeKAT BOIMELCHHIO.

B revenue wecruyecarn (60) aHeii c yaTb! nomyaenna Tporpammet
peaOuiuTayuu nu yoOnrdu, PHKAP youkna ee yrBepAuTb WIM OTKIOHUTS.
TIporpamma peaOunmrauun u joOnr4M cuntaetcs yreepaxéHHoli THKAP,
ecm TombKo THKAP ue 3atpe6yer or Mospaquuka B nHcbMeHHOii dbopme
kakux-J1H60 u3MeHeHHii K TporpamMe peaOuimtanun 4 YOOBMH B TeYeHHe
mectuyecaTu (60) quel c yaTbI eé nomyyennsa. B cayyae, ecm THKAP
3arpe6yer u3MeHeHHs Kk TIporpamme peaOniutayua uM jyoOnI4uH,
Tlonpayunk u THKAP o6cygar mepecmotpennyio = TIporpammy
peadwiuTanuu u yon. B ciyyae, ecum porpamma peaOuantanan
qoObr4n He GyyeT yrBepxqeHa THKAP B reyenne wiecruyecatu (60) aHeli
c Havana ‘takoro o6cyxKyeHua, Tloxpayquuk Moxer B TeYeHHe
nocueyroumii copoxa (40) qHeii O6parutscs B apOuTparxk B COOTBeETCTBHH
c ApOurpaxHoli mpowetypol Mia MpHastua pelieHHa Mo ycuOBMAM
TIporpamme: peaOuavranuu 4 yoOnrau. Jlo yrsepxyenus Mporpammst
peaOwiurayuH uM yoOb4H (HIM NpHHsTHs pelleHus apOurpaxem)
Tloapayunk = Moxer  mposoquTb Hedprera3osbie = onlepaluH BB
CooTBeTBeTCBHH C OOMeNpHHATON B M@KLyHAapoAHOl He(rera30Boii
MIPOMBILULJICHHOCTH NpakTHKoil.

B_ ciyyasx, ucKmoyaiounx opc-MaxopHble o6cTosTesbcTBa, ec
Tlogpsa4uk He npezctrasut THKAP Tporpammy pea6usmrayun 4 yoOBrmn
WIM He JOCTHrHeT cpeqHecyTouHoro ypoBHs Yo6nrHn CrIpoii HedpTH B
coorsercrsuH c Tporpammoii peaGwimrayun vw yoOBrdH B CpoKH KH
pa3Mepax, BbIlleyKa3aHHbIX B Hacrosueli CraTbe, Yo paccMaTpuBaerca
kak CyulecrseHHoe HapyuieHue, To THKAP umeer mpaso npeppate
uelicraue Hacrosmero CornamieHua B coorsercrsuu c 11.31.1(b)
uygun olaraq bu Sazisin qiiwasina xitam vermak hiiququna
malikdir va Quvvayaminma tarixindan etibaran Podratginin
cakdiyi va bu Sazisin xitam tarixinadak avazi odanilmamis
bitin masraflarin avazi 6danilmir.

Podratci tarafindan Neft-qaz amaliyyatlari illik ig proqramlari va
Bidcalarin yerina yetirilmasi vasitasila hayata kecirilir; hamin
program va Bidcadla: tasdiqi Barpa va hasilat programinin
lazimi daracada yenilasdirilmasi kimi baxilir.

MADDo 6

ISLONM9 Va HASILAT DOVRU

islanma va hasilat dévrii Barpa va hasilat programinin ARDNS
tarafindan tasdiqi tarixindan baslayir va bu tarixdan iyirmi bes
(25) il arzinda davam edir. ARDNS tarafindan tasdiq olunarsa,
iyirmi bes (25) illik muddat basa catdiqdan sonra islanma va
hasilat dovrii alava bes (5) il uzadila bilar.

Effective Date to the date of termination of this Agreement shall not be
recoverable.

Implementation of Petroleum Operations by Contractor shall be through
Annual Work Programmes and Budgets the approval of which shall be
deemed to amend the Rehabilitation and Production Programme to the
extent necessary.

ARTICLE 6

DEVELOPMENT AND PRODUCTION PERIOD

The Development and Production Period shall begin from the date of
SOCAR’s approval of the Rehabilitation and Production Programme and
shall continue for twenty-five (25) years from such date. After the period of
twenty-five (25) years the Development and Production Period may be
extended by additional five (5) years subject to SOCAR’s approval.

HacTosiero Cornailenns, M Bce 3aTpaTbl, NMoHeceHHbIe ToypayquHKom c
JJarbl BcTyMieHMa B CHIY, HeBOSMeLIeHHBIe K jaTe pacrop»keHnA
HacToamjero CormallieHHa He M0ju1exKaT BO3MeLICHHIO.

Ocyuectanenne Herprera3osbix onepanuii Togxpsunkom mponsBoyutcs
yepe3 peamM3aumi0 Tosossix padounx mporpamM u_ BiospxKeros,
YTBepxAKCHHe KOTOPBIX pacCMaTpHBaeTCA KaK TlepeCMOTp B HEOOXOLMMOii

crenenu Iporpamme! peaSunuTanun 1 O6nraH.
CTATbA 6

TIEPHOJ] PA3PABOTKH H JIOBBIUH

Tlepuoy pa3spa6orkn nu 06nd HadMHaeTcs C WaTbI yrBep»KyeHHd THKAP
TIporpamMbr peaGuiutaywn nu YOOb4H, MH MpoyomKaerca B TeYcHHe
aBayquaTu natu (25) ner c sro vars. lo okoHYaHMH WBamaTH TH (25)-
uerHero cpoxa Tepnoy paspaSorku u oOb4H MoxeT ObITb NposeH Ha
OMOMHMTEHBIe MATS (5) seT, ecm 9TO GyyeT yrBepxqeHO THKAP.
71

7.2

MADDo 7
LAYIHONI IDARS EDON

ROHBOR KOMITO
Va ILLIK Is PROQRAMLARI

Layihani idara edan Rahbar komita

islanma va hasilat dévrii baslanandan sonra otuz (30)
gtindan gec olmayaraq ARDNS va Podratci Rahbar komita
yaradirlar.

Rahbar komitanin funksiyalari, bunlarla

mahdudlasmadan, asaGidakilardan ibaratdir:
(a) Neft-qaz amealiyyatlarina nazarat;

(b) Podratginin illik is programlarina va Bidcalarina
baxilmasi, onlarin dayisdirilmasi va tasdiqi;

(c) Mihasibat ucotunun aparilmas! qaydasina uygun

olaraq. = masreflarin va  xerclarin ucgotunun
aparilmasina nazarat;
(d) lazimli hallarda  Rehbar komiteanin  yardimei

komitalarinin taskili va onlarin isina nazarat;

(e) kadrlar hazirlig1 programlarina baxilmasi, onlarin
dayisdirilmasi va tasdiqi ;

(f) 16.2 bandina uygun olaraq lagvetma islari planina
va lagvetma ameoliyyatlarinin dayarina baxilmasi va
bunlarin tasdiqi.

Rahbar komitanin is qaydasi

Rahbar komitanin isi va onun iclaslari asagida gostarilan
qaydalarla aparilir:

(a) Rahbar komita ARDNS-in va Podratcinin barabar
sayda niimayandalarindan ibarat olacaq. Baslangic
marhalasinda Rahbar komitanin tarkibina ARDNS-in
iki (2) mnimayandasi va Podratcginin iki (2)
nimayandasi (har Podratci tarafdan bir (1) nafar)
tayin edilacakdir. Eyni adam ham ARDNS-in, ham
da ONS-in niimayandasi ola bilmaz. istanilan vaxt
Podratg taraflarin say! artdiqda va ya azaldiqda
ARDNS-in va Podratcinin Rahber komitaya tayin
etdiyi numayandalarin sayi, saraitdan asili olaraq,
artirilib va ya azaldilib Podratg: taraflarin say ila
barabarlasdirilir, bu  sartla ki, ARDNS-in va
Podratcinin tayin etdiklari nimayandalarin say! he¢
vaxt iki (2) nafardan az olmasin. ARDNS-in va
Podratcinin ixtiyar! var ki, 6z ntmayandealarina

7A

7.2

ARTICLE 7
STEERING COMMITTEE

FOR PROJECT MANAGEMENT
AND ANNUAL WORK PROGRAMMES

Steering Committee for Project Management

SOCAR and Contractor shall, not later than thirty (30) days from the
commencement of the Development and Production Period establish
the Steering Committee.

The functions of the Steering Committee shall include but not be
limited to:

(a) _ overseeing Petroleum Operations;

(b) examining, revising and approving Contractor’s Annual Work
Programmes and Budgets;

(c) overseeing the accounting of costs and expenses in accordance
with the Accounting Procedure;

(d) in case of necessity establishing sub-committees of the
Steering Committee and reviewing the work of such sub-
committees;

(e) reviewing, revising and approving training programmes;

(f) reviewing and approving the abandonment plan and cost of
abandonment operations pursuant to Article 16.2.

Steering Committee Procedure

The following rules shall apply with respect to the Steering
Committee and meetings thereof:

(a) The Steering Committee shall be comprised of an equal
number of members from SOCAR and Contractor. Initially the
Steering Committee shall consist of two (2) representatives
appointed by SOCAR and two (2) representatives appointed by
Contractor (one (1) representative from each Contractor Party).
A person cannot represent both SOCAR and SOA. If at any
time the number of Contractor Parties increases or decreases
the number of representatives to be appointed by each of
SOCAR and Contractor shall be increased or reduced, as the
case may be, to equal the number of Contractor Parties,
provided, however, that the number of representatives to be
appointed by each of SOCAR and Contractor shall never be
less than two (2). SOCAR and Contractor shall each be entitled
to appoint an alternate for each of their representatives, who
shall be entitled to attend in place of the designated

TA

CTATbA7
PYKOBOJ ALM KOMATET

TIO YHPABJIEHHIO IIPOEKTOM
WM TOJOBBIE PABOUHE MPOrPAMMbI

Pykopoanumii KOMUTeT NO ynpaB.lenHio NpoeKTOM

He no3yHee, 4eM Yepes TpuHaT (30) AHeii c Havana Tepwosa paspaSorku

wu yo6prmu, THKAP nu Hospsnunk (bopmupyror Pykosossuniit
KOMHTET.

@ynkunn PyKosossiero KOMUTeTa BKOYAIOT, HO He OrpanH4ynBarorcs

72

TOJbKO STHM, cieyrouree:
(a) koutpow 3a Hecprera3oBbimu onepaluamn;

(b) | paccmorpeHue, mepecMorp uM  yrBepayeHHe TosoBbIx
paOounx nporpamn u Biospxeros Togpsyyauka;

(c)  KOHTpowb 3a BeyeHHeM yyeTa 3aTpaT MH pacxoyOB B
coorserctBuu ¢ TlopakoM Beyenua OyxranrepcKoro yuera;

(d) pu —HeoGxoguMoctu = oGpa3oBaHHe —O[KOMHTeTOB
Pykoposaiero KOMMTeTa M OCyLeCTBIICHHe KOHTPoNs 3a HX
padoroi;

(e) | paccmoTpenve, mepecMoTp HM yTBepxkyeHHe mporpamMM
MOPOTOBKM KaypoB;

(fp paccMoTpeHve M yTBepxeHHe TWiaHa JIMKBHaLMOHHBIX
paOor M CTOMMOCTH JIMKBHalHOHHEIX pador B COOTBeETCTBHH

en. 16.2.

Tlopsj0K paGotni Pykopossiuero KOMUTeTA

PaOora Pykosoysilero KoMHTeTa HM MpoueypHbIi NopsyoK ero
3aceaHHii BeLYTCA 10 OTOBOPeHHBIM HHXKe NpaBHsaM:

(a) Pykosoasmmii kKomMuTer cocrovT 3 paBHoro 4ucia
npeycrasuteneli THKAP u Toypsyuuxa. Ha HayaibHom
tale B cocTaB PykoBoyallero KOMHTeTa Ha3HayaeTcs 1Ba
(2) mpexcrasurensa THKAP u ypa (2) mpeycrasurens
Tlogpaauuka (0 ognomy (1) mpeycraBuremo or KaxKyOii
Tloxpsquoii cropoubi). OAH uM TOT 2%Ke YeNOBeK He MOXxeT
Obitb npezctasutenem Kak THKAP, tax n HAK. pu
YBCIMYCHHM WIM YMCHbIICHMM B Kakoe-sIMO0 BpeMa HuCIa
TlonpsaHbix cropoH 4ncu0 Ha3sHayaeMbIx B PyKoBoysMii
KomuTer mpeyzctapureneli THKAP nu Tlogpagunxa, B
3AaBMCMMOCTH OT OOCTOATENBCTB, yBeNIM4YMBaeTcA WIM
yMeHbIaeTcaA YO 3HaYeHHa, paBHoro yucry TMogzpaqHeix
CTOpoOH, MpH ycNOBMH, TeM He MeHee, 4TO KONMYECTBO
na3nayenHbix THKAP u Togpaqunkom mpesctapuresteli
nukora He OyeT Mexbule jByx (2). THKAP nu TMospaqunk
(b)

()

(d)

(e)

(f)

avezci tayin etsinlar; avazcilar tayin edilmis
nuimayeandalarin yerina iclaslarda istirak etmak
hiququna malikdir va Rahbar komitanin hamin
iclaslarinda tam salahiyyatli nimayandeslar sayilir.
ARDNS va Podratci 6z nimayeandealarinin va onlarin
avazcilarinin adlarint islanma va hasilat dévrii
baslanandan sonra iyirmi (20) giin arzinda bir-
birina bildirirlar. ARDNS va Podratcgi géstarilan
nimayandalari va onlarin avazcilarini digar Tarafa
miivafiq suratda yazili bildiris verdikdan sonra
dayisdira bilarlar.

Rahbar komitanin hallina verilmis har hans masala
uzra istar ARDNS-in, istarsa da Podratginin bir (1)
sasi olacaq. Bu maqsadia ham ARDNS, ham da
Podratc¢i bir-birina yazili bildiris gondarib onlarin
adindan sas  vermaya = ayrica’ vakil edilmis
nimayandanin (istasalar onun avazcisinin) ad-
familiyasint. géstaracak. Tayin edilmis bu saxslar
seraitdan asili olaraq ARDNS-in va ya Podratcinin
miivafiq yazil bildirisi taqdim edilmakla vaxtasiri
dayisdirila bilar. Yalniz tayin edilmis salahiyyatli
numayandelarin (yaxud onlar olmadiqda
avezcilarinin) saslari kima aid olmasindan asili
olaraq ARDNS-in va ya Podratcinin rasmi sasi kimi
hesaba_ alinir, har hansi basqa ntimayanda
tarafindan verilmis va ya verildiyi giiman edilan he
bir basqa sas hesaba alinmir.

Rahbar komitanin sadrini ARDNS 6zuniin Rahbear
komitaya tayin etdiyi numayandalar sirasindan tayin
edir va o, Rahbar komitanin iclaslarini aparir.

Rahbar komitanin kat i Podratg: 6zintin Rahbear
komitaya tayin etdiyi numayandalar sirasindan tayin
edir va onun funksiyasina asagidakilar daxildir:

(i) har iclasdan awal ARDNS ila Podratci arasinda

razilasdirilan giindaliyi tartib etmak; va

(ii) har iclasdan sonra ARDNS-in va Podratcinin
Rahber komitanin iclaslarinda sas vermaya

vakil edilmis nimayandelari arasinda
razilasdirilmis protokolu. tartib etmak va
yaymaq.

7.2(b) bandinin sartlarini nazara alaraq, Rahber
komitanin qarari ham ARDNS, ham da Podratci
onun lehina sas verdikda qabul olunur.

Ham ARDNS-in, ham  da_ Podratcginin 6z

(b)

(©)

(d)

(e)

cc)

representatives, such alternate to be considered a representative
for all purposes at such Steering Committee meetings. SOCAR,
and Contractor shall each advise the other of the names of its
representatives and their alternates within twenty (20) days
following commencement of the Development and Production
Period. Such representatives and their alternates may be
replaced by SOCAR and Contractor, respectively, upon written
notice to the other.

SOCAR and Contractor shall each have one (1) vote to cast on
any matter submitted for approval by the Steering Committee.
For this purpose, each of SOCAR and Contractor shall give
written notice to the other specifying the identity of the
individual representative (and, if desired, his alternate), who
shall be authorised to cast such vote on its behalf. Such
designated individuals may be changed from time to time upon
written notice by SOCAR or Contractor, as the case may be.
No vote cast or purported to be cast by any representative
other than said designated individuals (or, in the absence of
either, his designated alternate) shall be considered as the
official vote of either SOCAR or Contractor, as the case may
be.

The chairman of the Steering Committee shall be appointed by
SOCAR from one of its appointed representatives to the
Steering Committee and shall preside over meetings of the
Steering Committee.

The secretary to the Steering Committee shall be appointed by
Contractor from one of its appointed representatives to the
Steering Committee and shall be responsible for:

(i) the production of an agenda before each meeting, such
agenda to be agreed between SOCAR and Contractor;
and

(ii) the production and circulation of minutes following
each meeting, which minutes shall be agreed between
the representatives of SOCAR and Contractor who are
the representatives authorised to cast the votes in the
Steering Committee.

Subject to the provisions of Article 7.2(b), decisions of the
Steering Committee shall require the affirmative vote of both
SOCAR and Contractor.

SOCAR and Contractor shall each be entitled to send advisers

(b)

(©)

(d)

(e)

()

BIpaBe Ha3HayaTh JMU, 3AMCHIAIOWX KaKOrO 3 CBOUX
mpevcrasureneli, KOTOpble MMeIOT MpaBO y4aCTBOBaTb B
3aceqaHWAX BMeCTO Ha3Ha¥eHHbIX mpeycrapureneii Mu
C4HTaIOTCA Ha TaKHX 3acenanusx PyKoBoysAMero KOMUTeTAa
NOMHOWCHHEIMM peyzcrasurensimn. THKAP u Tospaqunk
cooOuyaloT Apyr Apyry (amunuu cBoux npeyctaputeneli W
3aMelalouMx HX JIM, B TeYeHHe WBayuaTH (20) WHeii mocne
nayana Tlepnoya paspa6orkH uw yoOnrmun. Yka3aHHbie
npeycrapnTenH MW 3aMenyaouMe ux Mua MoryT ObITb
3amenenb! THKAP u Mogspsyankom, coorsercrBeHHo, mociie
NOAH MHMCbMCHHOTO yBeHOMIeHHA Apyroii Cropoue.

THKAP u Togpsyunk umeior no ogHomy (1) rosocy no
suo6oMy = BoNpocy, BBIIBHHYTOMy Ha — yrBepokyeHne
Pykosogsujero Komurera. C stoi wenbio kak THKAP, tak 4
Tlogpaquuk MMCbMcHHO yBeXOMJIMIOT Apyr Apyra, yKasaB
camuimo MH MMs OTebHOrO Npeycraputrena (Mu, 10
2XKeNaHMIO, 3aMellaloujero ero MMLa), YyIOsHOMOYeHHOrO
ronocoBaTh OT HX HMeHH. OTH HasHayeHHble JMWa MOoryT
BpeMA OT BPeMeHM MeHATECA MO CooTBeTCTBYIOMeMy
mMcbMeHHOMy yseyomienmio THKAP win Mogpsauka, B
3aBHCHMOCTH OT ObcTosTenbCTB. B KayectBe O*pHIMasIbHOrO
ronoca THKAP wim Toxpayunuka, B 3aBHCHMOCTH OT Toro, K
KOMY 9TO OTHOCHTCA, 3ACHHTHIBAIOTCA MCKIIOYMTEIBHO
Tonoca Ha3Ha4¥eHHBIX YIONHOMOYCHHBIX mpezcraBureseii
(uM, B MX OTCYTCTBHE, 3aMellalouuXx HX JM), HO HAKaKOii
apyrol rosoc, organHeili win nospa3yMepaempili Kak
oTWaHHbIii KaKHM-s1H60 ApyruM NpezcTaBuTeseM.

TIpeaceyarens Pykosoysujero KomMuteta HasHayaer THKAP
M3 4HCia Ha3HayeHHBIX clO B PyKoBogaumii KomuTeT
npevcrasureneii,  mpeyceyaremh Beser —3aceqanna
Pykosogsuero KomutTeta.

Cexpetapa Pykosoysmjero Komuteta HasHayaer TMoppayunk
W3 4YHCIa Ha3Ha4yeHHBIX MM B PyKoBossMii KOMMTeT
nipeyctapureneli; B cpyHKUMM CeKpeTapa BXOMT ciejyioulee:

(i) cocTaBsieHHe nepeyt Kao bIM, 3aceaHHeM
cormacyemoli Mexiay THKAP uu Toypsqunkom
MOBECTKH JH; 1

(ii) cocrapmeHue uM pacmpocrpaHeHue mocie KaxJoroO
3acelaHHA MpoToKoua, KoTOpsIii cormacyerca MExAy
mpexcrasutenama = =THKAP xu _ [logpaguuka,
YIONHOMOYCHHBIMH §rollOCOBaTh Ha —3aceaHHAX
Pykosogsuero KomutTeta.

TIpHHumas Bo BHUMaHue ycloBnA, Cosep2kautecs B 11.7.2(b),
pemenua PyKoBossiero KOMMTeTa TIPHHHMaIOTCA TOKO,
eciM 3a HAX MporosocosaM kak PHKAP, tak 4 Togzpsauk.

Kak PHKAP, tak w Hogpsyauk uMelor npaBo HanpaBiiaTb Ha

20
(g)

(h)

(i)

maslahatcilarini va ekspertlarini Rahbar komitanin
iclaslarina gondarmak hiiququ var. iclaslarda istirak
edan maslahatcilar va ekspertlar ucin cakilan
xarclar, Rahbar komitanin buna raziliq verdiyi hallar
istisna olmaqla, Odanilan masreflara aid edilmir.

ARDNS-in va Podratcinin numayandealarinin imumi
sayinin dordda ug (3/4) hissasinin, o ciimladen
ARDNS-in va Podratcinin miivafiq olaraq sasverma
Ucgiin tayin va vakil etdiklari iki (2) saxsin (va ya
onlarin aveazcilarinin) istiraki Rahber komita agin
yetarsay hesab edilir.

Rahbar komita Taqvim ilinda iki (2) dafadan az
olmayaraq toplanir. Basqa razilasma olmadiqda,
iclaslar Bakida kecirilacak. Ham ARDNS-in, ham da
Podratcinin raziligi olduqda, Rahbar komitanin
gararlari faktiki iclas kecirilmadan qabul edila bilar,
bu sartla ki, telekonfrans va ya videokonfransin
gedisinda 7.2(g) bandinin middaalarina asasan
miayyeanlasdirilmis zaruri yetarsaya riayat edilsin;
iclas maktublar, fakslar va ya telekslar mibadilasi
yolu ila kecirildikda isa hamin maktublarin, fakslarin
va telekslarin suratlari bitin Taraflara géndarilmis
olsun. Sonra qararlar darhal yazili sakilda qeyda
alinir va ARDNS-in va Podratginin miivafiq olaraq
ARDNS va Podratgi avazina sas vermaya vakil
edilmis niimayandalari tarafindan tasdiq  edilir.
Févqgalada hadisalar istisna olmaqla, Tareflardan har
birinin qararlarin qabul olunmasi prosesinda istirak
etmak imkanini tamin etmak magqsadila, iclasin
ayani, telekonfrans, maktub, faks va ya digar yolla
kecirilmasindan asili olmayaraq, bitiin Taraflar an
azi on bes (15) giin qabaqcadan har bir iclas barada
bildiris almalidirlar.

ARDNS va Podratci on bes (15) giin awal bir-birina
yazili bildiris gondarmakla, Rahbar komitanin alava
iclaslarini gagirmaq hiququna malik

7.3 Illik is proqramlari va Buidcalar

(a)

Quweayaminma tarixindan an geci tic (3) ay arzinda
Podratci ARDNS-nin miuzakirasina va tasdiqina bu
Sazisin 5-ci maddasinin talablarina miivafiq olaraq
Barpa va hasilat programinin tasdiqindan sonra,
ilkin olaraq Rahbar Komita tarafindan tasdiq
edilmis, alava va dayisikliklar edilmasi nazarda
tutulan birinci illik is program va Bidcani taqdim
edir.

Novbati Taqvim in baslanmasina an azi tc (3) ay
qalmis, Islanma va hasilat dévrii arzinda Podratci
hamin Taqvim ili gin taklif etdiyi Neft-qaz

(g)

(h)

and experts to meetings of the Steering Committee. Unless the
Steering Committee agrees, the cost of such advisors and
experts in attending the meetings shall not be Cost
Recoverable.

A quorum of the Steering Committee shall consist of at least
three quarters @/4) of the representatives from each of SOCAR
and Contractor, including the two (2) individuals who have
been designated by SOCAR and Contractor, respectively, as
authorised to cast votes (or their alternates).

The Steering Committee will meet at least two (2) times in a
Calendar Year. Meetings shall be held in Baku, unless
otherwise agreed. In the event that SOCAR and Contractor
agree, the Steering Committee can take decisions without
holding an actual meeting; provided that in the event of a
teleconference or video conference the quorum requirements
set forth in Article 7.2(g) have been complied with and in the
event of a meeting via exchange of letters, faxes, or telexes,
such letters, faxes and telexes are copied to all Parties. Such
decisions shall be recorded in writing promptly thereafter and
signed by the representatives of SOCAR and Contractor who
are authorised to cast the respective votes of SOCAR and
Contractor. Except in an emergency, all Parties shall be given
not less than fifteen (15) days advance notice of each meeting,
regardless of whether the meeting is in person, by
teleconference, by letter, by fax, or otherwise, so that each
Party may have the opportunity to contribute to the decision-
making process.

SOCAR and Contractor shall each have the right to call
additional meetings of the Steering Committee upon fifteen (15)
days prior written notice to each other.

Annual Work Programmes and Budgets

(a)

At least two (2) months from the Effective Date, Contractor shall
submit to SOCAR’s consideration and approval the first Annual
Work Program and Budget which may upon the approval of the
Rehabilitation and Production Program under Article 5,
incorporate changes and amendments approved earlier by the
Steering Committee.

At least three (3) months before the beginning of each
Calendar Year during the Development and Production Period,
Contractor shall prepare and submit, or cause to be prepared

(g)

(h)

3aceqaHust PyKoBosailero KOMHTeTa CBOHX KOHCYJIbTaHTOB H
okcnepros. Pacxoybl Ha KOHCyJIbTaHTOB HM 9KCIIepTos,
TIpHHHMalolWuwx =y4acTHe B 3aCeqaHHAX, He nMoyexkaT
Bo3MeuleHHi0 3a CKIIOYeHHeM TeX culyyaeB, Kora
Pykosoasmnii KoMuTeT Aaer Ha 9TO Coryiacne.

KsopyMom Pykosogamero KOMHTeTa cuntaerca
mpucyrcrsue He MeHee tTpex  uersepreli (3/4)
npeycraputeneli kaxyoro u3 THKAP u Tospsagunxa,
BkKOYas JyByx (2) JM, Ha3Ha4CHHBIX H yIMOHOMOUCHHBIX
THKAP u Tlospsunkom coorsercrBeHHo Ula roocoBaHus
(WIM Hx 3amecTuTeseli).

Pykosossuuii KoMUTeT COOupaetca He pexe jByx (2) pas B
Kanenjapubiii rox. 3acenanua Oyzyr npoBoyutecs B Baxy,
ecuIH 10 STOMY BoMIpocy HeT Apyroii AorowopenHoctu. Ecaw
Ha 9To coracHbl H THKAP, u Tlozpaqunx, pewenna
Pykosoasiero  KOMMTeTa =Moryr NpHHuMaTEca = 6e3.
(pakrH4eckoro MpoBeyeHHA 3aceqaHMA, Mp yCIOBMH, 4TO B
xoye Telle- WIM BHeOKOH(pepeHUHM  BbIep»kHBaeTCA
HeOOXOAUMBI KBOpyM, ONpeleAeMBIii 10 NOMOKeHHAM 1.
7.2(g), a B cilyy¥ae 3aceyjaHusi nyrem OOMeHa THcbMaMH,
(pakcaMM WIM TeleKcaMM, KONMM TakKMX MHceM, (pakcoB MH
TEIEKCOB HarpaBs1Al0" Bcem CroponaM. Peiienus 3aTeM
He3aMeUIMTEILHO PerHCTpMpyloTca B IIMCbMcHHOM Bue
3apeparorca mpexcrapurenama THKAP u [logpaguuka,
YHOJHOMOYCHHBIMH rouocoBaTh 3a THKAP u Hospsaunka
coorBercrBeHHO. 3a HCKJOYeHHeEM = —upe3BbI4aiiHbIx
oOcrostenbeTB, BCe CTOpOHBI AOUDKHBI ObITh 3apaHee
YBEJOMICHBI O Kax%KOM cCOOpaHHu, He M03%Ke 4eM 3a
niatHayuat (15) Heli, He3aBHCHMO OT MpoBexeHHA 9TOrO
coOpaHia O4HO, TocpecTBOM —_TesleKon(epeHIicBs3H,
mucbMa, (pakca WIM MHa4e, TaKHM OOpa30mM obecricuMBas
BO3MOXHOCTh Ula KaxKLOH uz CropoH yuyacTBoOBaTb B
npolecce NpuHstTHa peeHuit.

THKAP uu Togpsquuk Mer mpaBo —CO3bIBaTb
AOMOUHHTCIbHbIC = 3aceqaHHA Pykosoyauyero KOMHTeTa,
TIMCbMCHHO yBeOMHB OO 9TOM pyr Apyra 3a TstTHasWATb

(15) qneii.

7.3. Tojospie paGoune nporpamop! u Biokerbt

(a)

He mo3yuee yypyx (2) Mecates c [arbi BcrymicHna B cHly
Tlogpaq4uk mpeycraBiser Ha paccMorpeHue M yrBep2kyeHne
THKAP nepsyio ogosyro pa6ouyto nporpammy u Bioypxer, B
kKoropble Nocue yrBepxyzenhs [porpamMbl peaGwimtTaynn 4
yoOsr4H =B cooTBeTcTBHH co Cratbeli 5S Hacrosujero
Cormamienua Moryr ObITb BHeCeHbI 3MeHeHHA =
AONOHEHHA, pe BapUTeNBHO yTBepAAeHHbIe PyKoBOALUM
KOMHTeTOM.

Tlo xpaiiveii Mepe 3a rpu (3) Mecatia Yo Hayasa OYepeHOrO
Kauenyaproro rogza, B teyenun Tepnogya paspaborku u
yoOnran Toxpsaxunk paspadatbiBacr HW npeyctaBiser, win

21
(b)

amaliyyatlarini nazarda tutan illik is proqrami va
ona miivafiq Biidcani hazirlayir va Rahbar komitanin
tasdiqina verir, yaxud hazirlanib tasdiga verilmasini
tamin edir. illik is proqram: va Biidca taqdim
edildikdan sonra otuz (30) gtin arzinda bu
sanadiara, onlara_ taklif olunan  dayisikliklara
baxmag, habela illik is proqramini va Biidca son
variantini tasdiq etmak maqsadila Rahbar komitanin
iclas! gagirilir. ARDNS va Podratci raziliga galmislar
ki, isin gedisi zamani va miayyan hallarla alaqadar
alda_ olunan informasiya illik is proqraminda
duzalislar edilmasina asas ola bilar; belalikla,
Podratc! illik is proqraminda va Bidcada diizalis
edilmasini Rahbar komitaya istanilan vaxt taklif eda
bilar. Bu 7.3 bandinda va 7.4 bandinda nazarda
tutulmus miiddaalar istisna olmaqla, miivafiq illik is
proqramindan va Biidcedan xeyli daracada kanara
cixan har hans! amealiyyatlar! Rahbar komitanin
raziligint almadan hayata kecirmaya Podratcinin
ixtiyar) yoxdur. illik is proqraminin — yerina
yetirilmasi tigiin zaruri hallarda Podratginin miivafiq
Taqvim ili arzinda hamin il icin nazarda tutulan
Budca xerclarina artirmasina icaza verilir, bu sartla
ki, hamin xerclari artirmaq barasinda Rahber
komitanin gararinin oldugu hallar istisna edilmakla,
xerclarin artirilmasi: Biidca maddasinin on (10)
faizindan cox olmasin, va Taqvim ilinda xarclarin bu
cur artirilmast qabul olunmus Biidcanin tmumi
mablaginin on (10) faizindan cox olmasin, va bu
cur xerclarin§ zaruriliyi asaslandirilib  siibuta
yetirilarsa, bela qarar qabul edilmaya bilmaz.

Rahbar komitanin tasdiq edildiyi tarixdan sonra
altmis (60) giin arzinda Rahbar komita birinci illik is
programini va Bidcani, har névbati illik is
proqramlarinin va Biidcanin aid oldugu Taqvim
ilinin§ birinci gintinadak hamin programlarit va
bidcalari tasdiq etmayibsa, Podratginin ixtiyari var
(lakin borclu deyildir) ki, illik ig proqrami va Biidca
Rahbar komita tarafindan tasdiq edilanadak va ya
illik is program: va Biidca ila bagl har hansi
miubahisa Arbitraj qaydalarinda nazarda tutuldugu
kimi, arbitraj yolu ila hall edilanadak 6ziintin taklif
etdiyi illik is proqramina va Bidcaya tam va ya
gisman amal etmakla Neft-qaz ameliyyatlari
aparsin.

Rahbar komita illik is proqramini va Bidcani
razilasdiran kimi va ya arbitrlarin qarari elan olunan
kimi Podratg¢ qabul edilmis razilagsmaya va ya qarara

(b)

and submitted, to the Steering Committee for approval an
Annual Work Programme together with the related Budget in
respect of the Petroleum Operations Contractor proposes to be
carried out in such Calendar Year. The Steering Committee
shall meet within thirty (30) days of receipt of the Annual
Work Programme and Budget to consider same and any
revisions thereto and to approve the Annual Work Programme
and the Budget in its final form. It is agreed by SOCAR and
Contractor that knowledge acquired as the work proceeds or
from certain events may justify changes to the details of the
Annual Work Programme; thus Contractor may at any time
propose to the Steering Committee an amendment to the
Annual Work Programme and Budget. Except as provided in
this Article 7.3 and in Article 7.4, Contractor shall not conduct
any operations which deviate materially from the applicable
Annual Work Programme and Budget without the prior
consent of the Steering Committee. If necessary to carry out an
Annual Work Programme, Contractor is authorised to make
expenditures during the relevant Calendar Year that are in
excess of the Budget adopted threrefor so long as an excess
expenditure does not exceed ten (10) percent of the Budget
item; provided that the cumulative total of all excess
expenditures for a Calendar Year does not exceed ten (10)
percent of total Budget, unless approved by the Steering
Committee which approval shall not be withheld where the
expenditures have been demonstrated to be reasonable and
necessary.

In the event the Annual Work Programme and Budget has not
been approved by the Steering Committee in the case of the
first Annual Work Programme and Budget within sixty (60)
days following the formation of the Steering Committee and in
the case of each subsequent Annual Work Programme and
Budget by the first day of the Calendar Year to which it
relates, Contractor shall be entitled (but not obligated) to carry
out Petroleum Operations in accordance with some or all of its
proposed Annual Work Programme and Budget until such
time as the Annual Work Programme and Budget is agreed by
the Steering Committee or any dispute relating to the Annual
Work Programme and Budget has been resolved by reference
to arbitration in accordance with the Arbitration Procedure.

As soon as agreement on an Annual Work Programme and
Budget is reached by the Steering Committee or the decision of
the arbitrators is rendered, Contractor shall amend the then

(b)

oGecneyunBaer pa3padorky 4H mpeycrapienve Ha
yrBepxyenve PyKosoysmiero Komuteta Toxosoit paboueii
mporpaMMbI uM conyrersyioujero eli BiowxKeta,
npeqyeMarpHBaloumx 3arianHpoBanHple Toypayunkom Ha
Hannpiii Kanenzapupii rox Hedrera3ospie onepaunu. B
Teyenue tTpuquarn (30) gue mocie npeycrapsieHna
Toxosoii padoueli nporpammsr u BiojpKera cosbipaercs
3aceqaHue PyKoBosalllero KOMUTETA C IIesIbIO paccMorpeHHAa
9THX JOKYMeHTOB, lpejuiaraeMbIX K HMM H3MeHeHHii, a
TakKKe JUL YTBep2K[CHHA OKOHYATebHOrO BapHalTa
Toxosoii padoueii mporpamms! 4 browxera. THKAP u
Tloxpaqunk JoroBopwitcb 0 TOM, 4TO JO06ad NocrynuBuast
no Mepe mposBwxkeHui pador wih B cCBI3H C
OnpexeieHHEIMH OOcTOsTeNBCTBAaMM MH(popMallua MoxKeT
ObITb OCHOBaHMeM JUL BHeceHMaA NonpaBok B Tosopyio
pa6ouyio nporpammy; Takum o6pa3om, Toypsq4HK MoxeT B
suo6oe Bpema npewoxKuTh Pykopoyaijemy komMuTeTy
nonpasky kK Toyosoii padoueii mporpamMe nu bioypxery.
Kpome mpegycMorpenuoro nonoxkeHHaMM HacTosIero 11.
7.3 un. 7.4, Hogpsyawk ne snipape BecTH kakue-1H60
onepanun, cyljecTBeHHO OTKOHAIOMIHECA or
coorserctsyioueli Toxosoii padoueli nporpaMMpl uv
BrowKeta, 6e3 npesBapurenbHoro corsiacHa =Ha 9TO
Pykososujero KomMuTeTa. Ecuu 91To HeoGxoqHMO JWI
BpInonHeHHa Toxosoi padoxeli nporpamoel, Toypsqunxy
paspellaerca B TeyeHHe CoorsercrByromero KanexyapHoro
TOMa MPOHSBECTH PacxO[bl, MPeBbILMAIOUMe yTBep%ACHHBIi
Brower HacroubKo, 4ToObl MpeBbillieHHe pacxoyoB
cocrapiiaio He Gonee yecaTu (10) mpouenToB or craThu
Bioypxkera; Np ycioBMn, CCIM, B COBOKYMHOCTH, NOLOOHEIE
npesbilichua pacxoyos B KayienqapHom oly He
npespimiaior Gosiee yecatH (10) npouentos or obuteii
cyMMbI Biospkera, 3a HCKJNO4eHHeM ciry4yaeB, Kora Ha Takoe
MIpeBbIllleHHe ecTh pelieHve PyKosossijero KOMMTeTa, HB
MPHHSATHH TaKOrO PeLICHMs He NOIVKHO ObITb OTKAsAHO, ecuIH
GbUIO NpoeMOHeTpupoBaHO, 4TO TakHe pacxOybl pasyMHO
oOocHOBaHbI M HeOOXOJMMBI.

Ecum B cayyae nepsoli Togosoii pa6oueii nporpamMbr u
BiowxKera - B TeyeHwe wecrusecatH (60) Heli mocue
(popmupozanusa PyKopossilero KOMHTEeTA, a B CIy4ae KaKIbIX
nocuexyroumux Toyosbrx pa6ouwnx mporpamM u BiospKeros - K
neppomy unciy Toro KasenjapHoro roa, K KoTopomMy OHH
OTHOCATCA, OHM He yTBepxeHb! PyKoBOAsIMM KOMHTeTOM,
Tlogpsyank pripape (HO He o6s3aH) Becru Herprera3oBbie
onlepalMi, C€LYA MOMHOCTHIO MIM YaCTHYHO MpesO%*KeHHOit
um Toyosoi pa6oueii nporpamMe nu BiowKery 0
yrsepxyenns Toxosoi paboueli mporpamms: nu BioypKera
PykopojaijHM KOMHTeTOM WIH 0 Tex Nop, Moka
oOycnosienHbili Toxosoii padoyeli mporpamMoii u
BiowKerom chop He 6yyer paspelicn nyrem apOntpaxxka, Kak
oro mpeAycmMorpeHo TOO*KCHHAMK ApOutpaxnolit
mipouentyppl.

Kak tombKo Pykosoysmuii Komuter cormacyer Togosyio
paGouyio mporpamMy u BiowxKer mim Kak  TONbKO
oObaBieTca peiicnne apOurpos, Toxpsyuuk Koppektupyer

22
7.4

uygun olaraq cari va/yaxud névbati illik is
proqramini va muvafiq Bidcani (saraita gora) tashih
edir, bu sartla Podratgi gdérdiyii islari lagv
etmaya macbur deyil, baslanmis islari zaruri hesab
etdiyi hacmda axira catdira bilsin, taklif edilan illik
ig program: va Biidca dzra Neft-qaz ameliyyatlari
aparilarkan Podratginin cakdiyi bitin masraflar
Neft-qaz ameliyyatlari icin Masreflar sayilsin va bu
Sazisda nazerda tutulmus middaalara miivafiq
suratda Odanilmali olsun. Yuxarida deyilanlara
baxmayaraq, illik is proqraminin§ har hans
hissasinin yerina yetirilmasi gedisinda Podratginin
cakdiyi va Rahbar komitanin bu | is programina
va Bidcaya baxilan_ iclasinin —protokolunda
géstarilmis, lakin Rahbar komita tarafindan tasdiq
edilmamis va sonra arbitrajin qarari ila ARDNS-in
xeyrina sayilmis masraflar Podratgiya Masreflarin
6danilmasi mexanizmi uzra kompensasiya
edilmayacak; bitin digar hallarda isa Podratci
asagidaki maddalar wuzra 6z Masreflarinin
6danilmasi hiiququna malikdir:

(i) Podratcinin davam_ edan
cumladan  arbitraj prosesi
baglanmis migavilalari; va

6hdaliklari, o
baslananadak

Podratcinin kollektoru, avadanligi va madan
obyektlarini qorumaq idc¢tin zeruri saydigi
islar; va

Podratcinin atraf mihitin, saglamligin va
tahlikasizliyin muhafiza tamin etmak tictin
zeruri saydig! islar.

Qaza tadbirlari

Bu Sazisin har hans: muiddaasina zidd olsa bela Podrat¢i
badbaxt hadisa bas verdikda va ya digar qaza veaziyyati
yarandiqda (va ya qaza vaziyyati gozlanildikda) insanlarin
hayatinin, saglamliginin, atraf mihitin va miilkiyyatin
mihafizasi uciin zaruriliyini aglabatan saydigi bitin
tedbirlari géracak. Bela tadbirlarin gérulmasina cakilan
xerclar sanksiya verilmis alava xerclar i avtomat
suratda hamin dévr uciin qiivvada olan Budcaya daxil
edilir; bu cur badbaxt hadisanin, qaza veziyyatinin (va ya
gOzlanilan qaza veaziyyatinin) Podratginin Qerezli
sahlankarligi naticasinda ameala galdiyi hallar istisna
olmaqla, bu xerclar Neft-qaz amaliyyatlari tigiin gakilmis
Masraflar kimi qiymatlandirilir va avazi bu Sazisa asasan
Odanilmalidir.

74

current and/or next following Annual Work Programme and
Budget, as appropriate, to conform with such agreement or
decision; provided that Contractor shall not be obligated to
undo work already performed, may complete any work in
progress to the extent Contractor deems necessary and that all
costs incurred by Contractor in performing Petroleum
Operations under its proposed Annual Work Programme and
Budget shall be deemed to be Petroleum Costs subject to Cost
Recovery under this Agreement. The foregoing
notwithstanding, Contractor shall not be entitled to Cost
Recovery of any costs incurred under any portions of the
proposed Annual Work Programme as identified in the written
minutes of the Steering Committee meeting at which the
proposed Annual Work Programme was considered and which
were not approved by the Steering Committee and for which
the arbitration award is issued in favour of SOCAR; except that
in all cases Contractor shall be entitled to Cost Recovery of the
following items:

(i) ongoing commitments of Contractor, including
contracts entered into prior to the initiation of any such
arbitration; and

(ii) | work Contractor considers necessary for the protection
of the reservoir and equipment and facilities; and

(iii) work Contractor considers necessary for the protection
of the environment, health and safety.

Emergency Measures

Notwithstanding any provision of this Agreement to the contrary, in
the case of an accident or other emergency (or anticipated
emergency), Contractor shall take all measures reasonably considered
necessary by Contractor for the protection of life, health, the
environment and property. The costs of taking such measures shall be
included automatically as an approved addition to the then current
Budget and shall be deemed to be Petroleum Costs subject to Cost
Recovery under this Agreement, unless such accident or other
emergency (or anticipated emergency) was the result of Contractor's
Willful Misconduct.

74

TeKYULy10 W/W Cie{yrOuLy!o 10 NopsjAKy PoyoByto paGouyio
mporpaMMy uM  coorTsercTByiouii Brower, cormacHo
OGCTOATEILCTBAaM, B  COOTBETCTBMH = C _—‘TIPHHATHIM
cormacoBaHHeM WIM pelleHHeM, HO Mp ycuIOBHH, 4TO
Tlospayuuky ne mpujetcs anHysMpoBaTb yxKe NIpoyeaHHbie
paSorsl, YTO OH CMOXKET 3aBepLINTh yKe HayaTbIe padorsl B
HeOOXOMMOM 110 erO MHeHHIO OObeMe, H 4TO BCE
nonecenuble Toppsyaukom mp BiniomHeHMn Hedrera3oBbix
onepauMii no mpeyiaraemoii um Toyosoli  padoueii
mporpamMe u Biojpkery 3atpatsi canraiorca 3aTparaMu Ha
Heprera3oppie onepauwH Hu noiexar Bo3smemenio B
COOTBETCTBHH C TIpeYCMOTPeHHBIMM = B_ —HaCTOsIIeM
Cornamennn nowoxeHHiMu. Hessupas Ha BbILIecKa3aHHoe,
3atpatbl, noneceHHbie Toxpsyq4ukoM B Xoye BbITOMHeHMs
mo6oi yactu TosoBoii paboueii nporpamMsl, KoTopbie ObuIH
yka3aHbl B MIpoToKoNe 3aceyaHHa PykoBossulero KoMUTeTA,
Ha KOTOpoM paccmarpuBasiach ora Togosaa padouaa
mporpamMa, 4 koropbie He ObuIM yrBepxKeHbI PyKoBoysiuM
KOMHTeTOM, HK TOMY 2%Ke 3aTeM OBLIM MpucyxKTeHbI
peuennem ap6utpos B nomb3y THKAP, ue Moryr
komneHcuposatécs Moppsyanky no Mexanu3My Bo3smemenia
3arpaT; 3a MCKINOYeHMeM TOrO, YTO BO BCeX cyyaaXx
Tlogpayuuk wMeer mpaso Ha BosmemenHe 3aTpar no
yka3aHHBIM HHDKe CTaTbAM:

(i) B cmyyae Mpoxoskarouyuxca oOsa3aTesIbCTB
Tlogpaquuka, BKO4ad KOHTPaKTHI, 3AKOYeHHbIe 10

Havaua apOuTpaxkHoro pa3sOupatesbcTBa;

(ii) 8 cayyae pador, Koroppie TlogpaqunK cuntaer
HeOOXOJIHMBIME, aa 3aLMTbI KouWIeKTOpa,
oSopy{OBaHHs 1 MIpOMBICHOBEIX OObEKTOB;

(iii) B cmayyae pador, Koroppie TlogpaqunK cuntaer
HeOOXOJMMBIMH It oGecrieyenna oxpaHbl
okpyxkaiouleli = cpebl, = 340poBba = oedi
6esonacnoctn.

Asapuiinpie Mepbl

Hecmorpas Ha kakue-1H60 ~—s npoTHBopeualue
HacTosiero Corsailenvs, mipH HecdacTHOM cJryuae WIM Apyroli
apapuiinoit curyaumn (WIM NoreHuMabHoi aBapuitnol curyaiun)
Togpaquuk mpunumaer pce Mepsl, Koropbie TogpayuuK cunraer
pa3yMHO HeOOXOAMMBIMH jist 3alHTbI %KH3HH, 340POBbsA Moeli,
oKpyxkaionjel cpezbl HW coGctBeHHocTH. PacxojbI oO MpHHATHIO
TaKHX Mep aBTOMATHYeCKH BKOYaIOTCA B JelicrByiouuii Ha
aHublii nlepnoy, Brower Kak CaHKUMOHHpOBaHHbie
MOMOJHUTEIBHBIE PaCXObl; ITH pacxo/bl paccMaTpuBalorcs Kak
3arparsi Ha Heprera3opbie orlepayun 4 HowIexaT Bo3meneHuio 110
HacTosijemy CorsalieHHio, 34 HCKJNOYeHHeM Tex culyyaeB, Kora
takoli HecuacTHbiii ciyuaii, apapyiinat curyauua = (MIM
NOTecHWMaNbHad apapuiinad CHTyallMt) ABMIIMCh pe3yibTaTaMu
TIpequamepenuoro He6pexenns Toxzpsyunka.

TOOKeHHA

23
MADDo 8&

@MALIYYAT SIRKATI
is¢i HEYATI Va PES@ TAHSILI

8.1 Omaliyyat sirkati

(a)

(b)

()

imzalanma tarixindan sonra mimkiin qadar qisa
middatda Neft-qaz ameliyyatlarinin § aparilmasi
magsadila Podratgi amaliyyatg: kimi faaliyyat
gostaran va biitiin Podratg taraflara onlarin istirak
paylarina mutanasib olaraq maxsus olan Misterak
Omealiyyat sirkati (“Mistarak Omealiyyat  sirkati”)
yaradir. Podratgi taraflar Mistarak Omaliyyat sirkati
direktorlar surasinda istirak paylarina miitanasib
olaraq tamsil olunmalidirlar. Mistarak Omeliyyat
sirkatinda bitin Podratc taraflarin isci heyati onlara
maxsus olan istirak payina mitanasib olaraq tamsil
olunur va bu _ isci heyati Omeliyyat  sirkatinin
rahbarliyi altinda vahid struktur kimi islayir.

Omealiyyat sirkati Azarbaycan Respublikasindan
kanarda tasis edila va ya yaradila bilar, lakin
faaliyyat géstarmak diciin Azarbaycan Respublikasi
qanunveri na mivafiq suratda Azerbaycan
Respublikasinda qeyda alinmalidir.

ARDNS-in awealcadan raziligina asasan Podratcinin
Qiiweayaminme tarixindan sonra mumkin qadar qisa
miiddat arzinda baglamali olduqlari birga amaliyyat
sazisinda («Birga amealiyyat sazisi») miayyan
olunmus qaydada va _ hallarda  yazili_ sakilda
Omealiyyat sirkati tayin edarak Miistarak Omaliyyat
sirkatini avaz etmak hiiququna malikdir, va, hamin
avez edan Omaliyyat sirkati Podratci taraflardan
birinin Ortaq sirkatidir. Podratc: avez edilan Birga
Omaliyyat  sirkatinin vazifalarinin lazimi va
miitasakkil qaydada avez edan Omealiyyat sirkatina
kegcmasini tamin edirlar.

8.2 9maliyyat sirkatinin masuliyyat dairasi

(a)

(b)

Omaliyyat sirkati, Podratginin adindan Neft-qaz
ameliyyatlarinin glindalik idara olunmasina,
alaqalandirilmasina, hayata  kecirilmasina va
aparilmasina cavabdehdir, habela  Podratcinin

tapsirigi ila vaxtasint digar funksiyalari yerina yetira
bilar.

Podratcinin verdiyi selahiyyatlar carcgivasinda
Omaliyyat sirkati illik is proqramlarini hayata
kecirmak Ggiin zaruri olan har hansi giindalik islara
dair subpodrat miiqavilasi baglaya bilar.

ARTICLE 8

OPERATING COMPANY, PERSONNEL
AND TRAINING

8.1 Operating Company

(a)

(b)

(©)

As soon as practicable after the Execution Date Contractor shall
create the Operating Company owned by all Contractor Parties
in proportion to their Participating Interests (“Joint Operating
Company”) acting as operator on behalf of the Contractor
Parties to carry out petroleum operations. The Contractor
Parties shall be represented on the board of directors of the Joint
Operating Company in proportion to their Participating
Interests.. The Operating Company shall employ personnel
seconded from all Contractor Parties in proportion to their
respective Participating Interests, and such personnel shall work
as an integrated team under the management of the Joint
Operating Company.

The Operating Company may be incorporated or created
outside of the Azerbaijan Republic but shall be registered to do
business in the Azerbaijan Republic in accordance with the
Azerbaijan law.

Contractor shall have, upon the prior agreement of SOCAR, the
right in the manner and in the cases defined in the joint
operating agreement in which the Contractor Parties must enter
promptly after the Effective Date (“Joint Operating
Agreement”), to substitute the Joint Operating Company by
appointing in writing the Operating Company, which is an
Affiliate of one of the Contractor Parties. Contractor shall
ensure the proper and orderly handover of responsibilities from
an outgoing Joint Operating Company to an entering Operating
Company.

8.2 Responsibilities of Operating Company

(a)

(b)

The responsibilities of the Operating Company shall be the
management, co-ordination, implementation and conduct on
behalf of Contractor of the day to day Petroleum Operations,
and such other functions, as may be delegated to it from time to
time by Contractor.

The Operating Company shall have, to the extent authorised by
Contractor, the right to subcontract any day to day work
required to implement any Annual Work Programme.

8.1

8.2

CTATbA 8

ONEPAWMOHHAA KOMIAHHA, TEPCOHAJI
WM OBYYEHHE

Onepaunonnan komnanna

(a)

(b)

B B03MOxXHO KOpoTKHe cpoKH nocie JlaTsI noynncanns
Tlozpaquuk co3yaer Onepauvonny1o KOMMaHHIO,
TpHHasyiexkalyyro BCeM TlogpsqHbim cropoHaM
mponopyHonanbHo ux Jlonesomy yysactuio (“Cosmecrnas
Onepanmonnas Komnanus”), KoTOpasd AelicrByeT B KayecTBe
onepatopa oT uMenu TlospsyaHeix cropon c  yerbIo
mposeyenus Hedprera30pbix onepatuii. Toxpaynpie croponbt
HOWKHI ObITh NpeycraBieHbl B coBeTe j{upeKTOpoB
Cosmectnoii Onepaionnoit KoMnanHn mponopyHoHabHo
ux JJomesomy yuactuio. B Cosmecrnoii Onepalnonnoii
KOMMaHHM, —JOUDKeH OBIT MIpeycTaBseH MepcoHan Bcex
TIoApsHbIX CTOPOH NpOropmMOHAEHO NpHHasuiexkaljemy HM
Jlonesomy yuactuio, u Takoli nepconan padoraer Kak enHHad
crpyktypa mo, pykosoycrBom CosmectHoli Onepalnonnoii
KOMMaHH.

Onepaumonnas KoMnaHHa Moxker ObITh yupexkaeHa WIM
co3qaHa 3a mpeyetamu A3epOaiipxancKol Pecny6mHKu, HO
HOWKHA ObITh 3aperMcTpMpoBaHa Ha BeCHHE eATEMbHOCTH B
AsepOaiiKanckoli PecnyOmmke B coorBeTCTBHH
a3epOaiipkaHCKHM 3aKOHOaTebCTBOM.

Tpu npexpapurenbuom cormacuu THKAP, Toypsqauk umMeer
ipaBo B MopsyKe M B CJIy4asAX, YCTAHOBJICHHBIX B COBMeCTHOM
ollepalJMOHHOM corsalleHHM, B KoTOpoe HospazHBle CrOpoHEl
0653aHbI BCTYNHTb B BO3MOX%KHO KOpOTKHe CpoKH nocue Jaret
BcTyMIeHHst = B cHily (“CoBMecrHoe — orepaljvonHoe
coryiamenue”), 3aMeHsith CosMecruyio OnepalMoHHyio
KOMMaHHIO IlyTeM Ha3HauecHHsA B MHCbMecHHO! ¢bopMe
OnepanMonHoli Komnannn, sBisoulelica AdppunHpoBaHHoli
komnanneli onHol 13 Hoypsyueix cropox. Tospaqunk
oOeciiewnBaeT OKHYIO H oOpraHH30BaHHyio repeyary
o6s3anHoctreli ~=yxoysueli CosmecrHoii OnepalMonnoii
KOMMaHHH NpHxossuel OrepalMonHoi Komnannn.

Kpyr orsercrsennoctu Onepaumonnoii komnannn

(a)

(b)

Or umenn TMogpaquuxa Onepalwonnad KomnaHus oTBeyaeT
3a MOBCeAHeBHOe —ylipaBsleHMe, —_ KOOpAMHMpoBaHue,
ocymlecrBiieHHe H BexeHHe HedrerasoBbix onepauuii, a
Take MepHOAMYeCKH BBINONHAeT pyre dyHKUHH 110
nopyyeHuto Mospsanka.

B npeyenax nomHomounii, npeqocrapienHErx TMoypsyquuKkom,
OnepauMonnast = KOMMaHHt MeeT T1paBo —3aKJ04aTb
cyOnozpsy Ha moObile HeoOxozMMbIe Wa OcyllecTBeHHs
Toospix paSounx nporpaMM noBceyHeBHbIe paborEl.

24
8.3

8.4

8.5

8.6

Taskilat

Omeliyyat sirkati isgi heyatinin mumkun minimum say! ila
meahdudlasir va Podratci adindan Neft-qaz
ameliyyatlarinin giindalik aparilmasi uciin zaruri olan
idaraetma, texniki mutaxassislar, amealiyyat, istismar va
ibati heyatdan ibaratdir.

Qararlar

(a) Neft-qaz ameliyyatlarinin aparilmasina aid olan
gararlart Podratci taraflar 6zlarinin Birga amaliyyat
sazisinda razilasdirdiqlari sasverma mexanizmina
uygun olaraq Podratcinin idaraetma komitasinda
sasvermada istirak etmakla qabul edirlar, bu zaman
Taraflar razilasirlar ki, islanma va hasilat dovrii
arzinda Podratcinin idaraetma komitasinin qararlari
sasverma aninda Sazis iizra istirak payinin va Birga
ameliyyatlar sazisi Uzra istirak payinin  birlikda
saksan (80) faizina malik Omaliyyat sirkatini idara
edan Taraflarin musbat sasvermasi ila qabul olunur,
bu sartla ki, Podratgi taraflar bu Sazisin 3.5 bandina
asasan maliyyalasdirilmasi Digar podratgi taraflar
tarafindan hayata kecirilan islarin yerina yetirilmasi
ila bagh masalalar uzra qararlarin qabul olunmasi
uciin xisusi sartlar hazirlayacaqlar.

(b) Podratgi taraf kimi ONS, komitalar va Podratginin
idaraetma komitasi da daxil olmaqla, lakin bununla
mahdudlasmadan, = qararlarin = qabul — edilmasi
marhalalarinin hamisinda eynila digar Podratci
taraflar kimi istirak edir.

Is qaydasi

Omaliyyat sirkatinin bu Sazisa uygun olaraq Neft-qaz
ameliyyatlarinin aparilmasindan 6tri zearuri saydigi
qaydalardan va Usullardan istifada etmak hiququ var.

Omaliyyat sirkatinin statusu

Omaliyyat sirkati bu Sazisda Podratg: tareflar tctin
nazarda tutulmus biitiin giizastlardan istifada etmak,
htiquq va imtiyazlardan, yaxud talablardan imtina etmak,
6danislardan azad edilmak, kompensasiyalar almaq
hiququna~ = malikdir. Omealiyyat — sirkati Neft-qaz
amaliyyatlar! aparilarkan Podratci taraflar adindan ona
Podratgi taraflarin sahib olduqlari va ya istifada etdiklari
amlakdan va ya avadanliqdan sarbast istifada etmak
hiququ verila bilar va ya avadanliqlari almagi va onu
Neft-qaz ameliyyatlarda istifada etmayi hiiqualari verila
bilar. Omaliyyat sirkati Podrat¢ taraflarin talimatlarini va
ya gOstearislarini yerina yetirarak yalniz bu Sazis uzra
amaliyyatc: kimi  faaliyyat gdstarir; hasil edilan

8.3

8.4

(b)

8.5

8.6

Organisation

The Operating Company personnel shall be kept to the minimum
practicable number, and shall include management personnel,
technical professionals, operating and maintenance personnel and
administrative personnel required to carry out the day to day
Petroleum Operations on behalf of Contractor.

Decisions

(a) Decisions regarding the conduct of Petroleum Operations
shall be made by the Contractor Parties participating in
voting at the Contractor management committee in
accordance with the voting mechanism agreed among them
in the Joint Operating Agreement and the Parties agree that
during the Development and Production Period the
decisions of the Contractor management committee shall at
the time of voting require the affirmative vote of the
Contractor Parties owning collectively eighty (80) percent
of the Participating Interest under the Agreement and
participating interest under the Joint Operating Agreement,
provided that the Contractor Parties shall develop special
provisions for decisions to be taken on the matters regarding
the implementation of the work to be carried by the Other
Contractor Parties under Article 3.5 of this Agreement.

SOA as a Contractor Party shall participate at all decision levels in
the same way as the other Contractor Parties, including without
limitation the Contractor management committee.

Procedures

The Operating Company shall be free to adopt such policies, practices
and procedures as it deems necessary for the conduct of Petroleum
Operations in accordance with this Agreement.

Status of Operating Company

The Operating Company shall be entitled to all of the benefits,
waivers, indemnities and exemptions accorded to the Contractor
Parties under this Agreement. The Operating Company shall have the
right to freely use assets or equipment owned or used by the
Contractor Parties in conducting Petroleum Operations on behalf of
the Contractor Parties and to purchase assets or equipment and to use
them in conducting Petroleum Operations. The Operating Company
shall act only as operator hereunder upon Contractor Parties’
instructions and directions and shall not be entitled to any share of
Petroleum produced and shall neither make a profit nor incur a loss.
The Operating Company shall record all financial flows or other
transactions of the Contractor Parties as passing through to the
Contractor Parties in accordance with this Agreement as though the

8.3

8.4

8.5

8.6

Oprann3auna

OnepauwonHas = KOMMaHHa = orpaHH4uHBaeTcA =©MHMHMMasIbHbIM
nepconanoM HM BKINONaeT  yrpaByieH4eckHii, TexHH4ecKHii,
onepalHonHbii, dKcruIyaTauMoHHbii =m ay{MMHMCTpaTHBHbIi

nepconan,  HeoOxoquMbIii Wid noBceyHeBHOrO
He(prerasospix onepauuii or uMenu ToppsyanKa.

BeeHHs

Pemenus

(a) PemieHus, OTHOCALHeCA K npoBeyxeHHi0 Herprera30Bbix
onepauuii, mpHnumaiorca Toypsqnpimu = croponamu
MOCpeACTBOM Y4aCTHA B TONOCOBAHHM B yIIpaByIAIOUeM
komutete Tlogpa{4nka B COOTBETCTBHH ¢ COr1aCOBaHHbIM
uM 8B CoBMeCTHOM = onepal{MOHHOM —coryiallieHH

rosocopanus, pH 9 xT0M CrTopoHbi

cornamarores, 4To B TeyeHHe Tlepuoya paspaborku u

HOOLIUH pellleHHs ynpaBsoulero KoMuTeta TogpsyuuKa

TIpHHUMalorca yrBepAHTesIbHbIM TonOCOBaHHeM

TlogpsqHbIx CropoH, CyMMapHO O6s1aaloWMX Ha MOMeHT

ronocopaHua  BocembioyecsTbIo =. (80) ~—s mpollenramu

Zlonesoro yyacrus B CorsalieHHu WM oeBoro yuacTHa B

CoBMecTHOM onepaltMOHHOM corallicHHu, TIpH ycOBMH,

uro Tloupsyubie croponbi paspa6oraior ocobple ycioBua

Ui MIpHHsTHA pelieHHii nO BOrpocaM, CBa3aHHbIM C

peanmsauneii paGor,  (uHaHcupoBaHHe — KOTOpbIX

ocyectBuisetca OcTasbHbIMH ToppsjHbimMu cropoHamu,
coruacHo m1. 3.5 Hacrosimero Corsamenns.

MeXaHi3MOM

(b) HAK, Oyayuu Toapsanoii croponoii, ysactsyer B
IIpHHATHH peueHHii Ha BCeX ypOBHAX TOUHO TaK 2%e, KaK H
Ocranbubie = Tloapsupie = cropoubi, Bkouas, 6e3
orpaHHyenna, ynipaBimoutnii komuter ToxpayauKa.

TIpoueaypupiii nopajoK

OnepauHonnad KOMNaHHA BIpaBe HCHOb30BaTS TAaKMe MpoueypbI
M MeTOI, KOTOPbIe MO C€ MHCHMIO HEOOXOAMMBI JUIA BeyeHHA
Hedrerasopbix onepauMii B COOTBeTCTBHH = C HaCTOsLHM
Corsamiennem.

Cratye Onepannonnoii kKomnannn

OnepanMonHas KOMMaHHa MMeeT MmpaBo Ha BCE JbFOTbI, OTKa3 OT
cBOHX pas, OcBoOoxKeHHe OT ynlar HW KOMMeHCalMH,
mpexycmorpenubie Avia TloupaqHbix cTopoH mo HacTosuemy
Cornamenmio. pu seyenun Hedrera3ospix onepaynii or umenn
Tloxpaueix cropon OnepauMonnoli Komnanun npesocrapnaercs
mpaso cBoGo,HOrO MOb30BaHHA aKTHBAaMM WIM OOopyOBaHHeM,
npHHaiekanjumn TloxpsyHbIM CTopoHaM WIM HCrOsIb3yeMbIMH
MMH, a Take mpHoOperenua akrHBoB HM OOopysOBaHHA M ero
HCHOMb30BaHHA B Helix npoBeyenua Heirerasossix onepaynii.
OnepauMonnas KoMnanns JelicrByeT TObKO B Ka4yecTBe OllepaTopa
lo HacTosmemy CornallieHMi0, BBINIOIHAA MHCTpyKUMM M yKa3zaHna
TlogpsqHbix cTropou; He pacrioularaetT MpaBoM Ha Kaky10-11460 10s110
AOOsITHIX YrueBozopojos u paGoraet 6e3 npuObuin u 6e3 yOnrrka.
B kuuru OyxranrepcKoro yueta u cueta OnepaljMonHol KomnaHHn

25
8.7

Karbohidrogenlarin har hans! payina sahib olmaq
hiququna malik deyildir va manfaatsiz va itkisiz islayir.
Omeliyyat sirkatinin mihasibat ucotu kitablarina va
hesablarina bitin maliyya varidatlari va bu Sazisa
miivafiq olaraq Podrat¢i taraflarin Ghdasina verilan basqa
ameliyyatlar daxil edilir, bu zaman sanki Omaliyyat sirkati
kommersiya taskilati kimi modvcud deyildir va bitin
magqsedlar igiin onun Vergi qoyulan manfaatinin hacmi
sifra (0) barabardir. islanma va Hasilat dovriinda
Omaliyyat sirkatinin har hans: daxili yoxlamalari, taftislari,
auditi, yenidan taskili, struktur dayisikliklari va i.a.
Podratcinin hesabina aparilir va ager bela daxili
yoxlamalar, taftislar, auditlar, yenidan taskillar, struktur
dayisikliklari va i.a. Rahbar komita tarefindan tasdiq
olunmamisdirsa, onlarin xarclarinin avazi Odanilmir.

Isci heyati

(a) Sazisin bu 8.7 hamecinin 8.1 va 8.3 bandlarinin
sartlari ila ziddiyyata girmadan, Podratc: ARDNS-in
struktur bélmasi olan “Qum_ adasi“ Neft-Qaz
Gixarma idarasinin (NQGi) Qiiwayaminma tarixinda
Zig va H6évsan yataqlarindaki istehsal
amoaliyyatlarinda  bilavasita istifada olunan va
Quwayaminmea tarixindan sonra, Zig va Hévsan
yataqlarinin Podratciya verilmasi naticasinda isdan
azad edilmis isgi heyatini Omaliyyat sirkatinda isla
tamin etmayi Ohdasina gotirir. Bu cir isla tamin
etma Azarbaycan Respublikasinin mévcud
qanunvericiliyina uygun olaraq hayata kecirilmalidir.

(b) Podratci va onun Subpodratgilari, habela Omealiyyat
sirkati va onun Subpodratgcilari 6z_ iscilarina
minasibatda Azarbaycan Respublikasinin modvcud
qanunvericiliyi ila isveran Ugiin nazarda tutulmus
bitin hiiquqlara’ malikdirlar, o  ciimladan
Podratcinin, onun  Subpodratgilirinin, —habela
Omeliyyat sirkatinin va onun Subpodratgilarinin
fikrinca Neft-qaz amealiyyatlarinin aparilmasi diciin
zeruri olan adamlari isa gétirmak hiiququna
malikdirlar.

(c) Podratci aglabatan va miimktin hadlarda dmaliyyat
sirkatindan talab edir ki, Omaliyyat sirkati aglabatan
va mumkiin hadlarda Neft-qaz amaeliyyatlarinin
aparilmasi ucun Azerbaycan Respublikasi
vatandaslarinin isa goturiilmasina Ustiinlik versin,
(bu Ustiinliyiin ameliyyatiarin samaraliliyina uygun
galmasi seartila) bu sartla ki, hamin vatandaslar
Omeliyyat sirkatinin talablarina cavab veran lazimi
biliya, ixtisasa va tacribaya malik olsunlar. Bu
vatandaslarin 8.8 bandina miivafiq olaraq pesa
6yranmak hiiququ vardir. Azarbaycan Respublikasi
vatandaslarinin isa gétiriilmasi barada Podratci

8.7

Operating Company did not exist as a commercial entity, and for all
purposes the amount of its Taxable Profit shall be zero (0). During the
Development and Production Period Contractor shall bear all costs of
the Operating Company related to the conduct of internal inspections,
inventories, audits, reorganisations, structural changes and the like and
such costs shall not be Cost Recoverable unless the conduct of such
internal inspections, inventories, audits, reorganisations, structural
changes and the like is approved by the Steering Committee.

Personnel

(a) Notwithstanding the provisions of this Article 8.7, and Article
Article 8.1 and 8.3 of the Agreement to the contrary,
Contractor shall ensure that the Operating Company will
employ personnel of the “Gum Adasi” Oil and Gas Production
Division (OGPD), being a structural unit of SOCAR, directly
engaged with the production operations in the Zykh and
Govsany fields at the Effective Date and dismissed as the
result of a transfer to Contractor of the Zykh and Govsany
fields after the Effective Date. Such employment shall be in
accordance with the existing law of the Azerbaijan Republic.

(b) — Contractor and its Sub-contractors and the Operating Company
and its Sub-contractors, shall have all rights granted by the
existing law of the Azerbaijan Republic to the employer in
relation to its employees including the right to employ such
personnel as in Contractor’s and its Sub-contractors’ and the
Operating Company’s and its Sub-contractors’ respective
opinions are required for the purpose of carrying out Petroleum
Operations.

(c) Contractor shall, to the extent reasonably practical, require the
Operating Company to give preference, as far as is consistent
with efficient operations, to employing citizens of the
Azerbaijan Republic in the performance of Petroleum
Operations, provided that such citizens have the required
knowledge, qualifications and experience to meet the
requirements of the Operating Company. Such citizens shall be
eligible for training in accordance with Article 8.8. With
respect to the employment of citizens of the Azerbaijan
Republic, Contractor agrees as follo

8.7

3aHocaTcA Bce (MHAaHCoBbIe MOCTyIIeHHA M ApyrHe onepauHn
TlogpaqHbix cropoun, nepexossuue ToxpaqHbim croponam B
coorgercTBHH c¢ Hacrosujum  CorsalienHem, kak  Gyyro
OnepaumonHat KomnaHui He cyllecrByer B  ka4ecrBe
KOMMep4eckoli opraHH3alMH, H Wt Bcex welel pa3mep ee
Hanoroo6naraemoii mpuOpum papuserca nyo (0). B resenue
Tlepnoga paspa6otKu vu yoObr4H Mo0ObIe BHYTpeHHHe MHCHeKLMH,
PeBH3HM, ayAMT, peopraHH3allMsA, CTpyKTypHble H3MeHeHHA MT.
OnepauMonnoli KoMnanuu npoBoystca 3a cyer Tospaqunka, nu
TakHe 3aTpaTbI He Nowiexkar Bosmenjenuio, ecm mpoBeyeHne
TaKHX BHYTPCHHUX MHCHeKWHii, peBu3sHit, ayMTOB, peoprannsaynii,
CIPyKTypHBIX W3MCHeHHi M T.1. He yrBep%xKyeHO PykoBossulHM
KOMHTeTOM.

Tlepconan

(a) He Bcrynas B MpoTHBopesHe C yCHOBHAMH, COep2kallHMHCA
B HacTosujeM 11.8.7, a TakxKe BI. 8.1 um. 8.3 Cormamenna,
Tlonpaauvk pacnopsxaerca, uTodbl OnepanMonnas
KOMMaHHA TpyoycTpowsia nlepconast
HedrerasoyoOpiwaioujero—-yripapyienust «= “Tym —agfacbI”

CHILY”), spistomeroca crpyktypHbiM nmopa3yeeHnem
THKAP, HemlocpeCTBeHHO. HCHOUb30BaBIErocA B
MPOM3BOACTBCHHBIX ONlepallMAx Ha MeCTOPOXKACHHAX 3bIX 1
Toscanbi Ha Jlary BCTyMIeHHA B CHy, B CBABH C
ocBoOoxeHHeM Takoro NepcoHasa oF padorb! B pesysbTaTe
nepewaun Mecropoxyenuit 3px u Toscansi Moxpsyuucy
nocue Jlarb BcrynieHua B curly. Takoe Tpysoycrpoiicro
HOIKHO OCYUIECTBIATKCA B COOTBETCTBUH C JeiicTBYIONUM
3akoHOyaTebcTBOM A3epbalisKanckoli PecnyOmmKu.

(b) Tlozpaaunk u ero Cy6nospayunkn, a Taxxe Onepanvonnas

KoMMaHuaH ee = CyOnoupaqyukH Melor Bce pasa,
TipeqocraBJeHHble —eHiCTBYIOWIMM —-3aAKOHOaTesbCTBOM
Asepb6aiispxaHcKoit Pecny6nHKn paSorogareso B

OTHOLIeHHH CBOHX paGOTHHKOB, B TOM 4HCHIe HMcIOT pao
HaHuMaTb Ha padoty Mepconal, HeOOXOAHMBI, 1O MHCHHIO
Tlogpaqunka, ero CyOnospsyaukos, a TaKKe
Onepaumonnoii komnanun un ee Cy6noxpaquuKos,
COOTBETCTBCHHO, JUIA HpoBexeHua HedrerazoBeix onepaunii,
a TakKe YBOJHATb TaKOH Nepcoual.

(c) Tlogpsq4Hk B pa3yYMHBIX HM NpakTH4ecku Welecoobpa3sHBx
npeyenax tpedyer or OnepauMonnoli komnannu (npu
YcNOBMH  COBMeCTHMOcTH = Takoro.-— TpeGoBaHHa = €
otpeKTHBHOcTHIO = onepalMii) + oTsaBaTh npeynourenne
naliMy ia Beyenna Hedrera3osprx onepanuii rpaxzan
AsepOaiiKanckoli PecnyOnuku, Mp yculoBMu, 4YTO Takue
rpaxk jane o6nayaior HeOOXOHMBIME, 3HaHHaMH,
kBasInpukanneli n ONBITOM, YOBJICTBOPAIOLLHMH
tTpeOopanua OnepalMonnoi Komnanuu. Takue rparkyane
MMeIOT mpaBo Ha mporeccHonambHoe obyyeHHe = B
coorsercrsHH c mi. 8.8. B ornomennn Haiima rpaxkyan
AsepOaiiKanckoii PecnyO6nuxu Togpayunk corsace co
cule ty!OUHM:

26
asagidakilara razidir:

(i)

(iv)

(v)

(vi)

Omeliyyat sirkati vaxtasiri olaraq ARDNS-a
Omeliyyat sirkati ucgiin  talab olunan
amakdaslarin pesa va vazifasi géstarilmakla
siyahisini taqdim — edi Bundan _ alava,
Omeliyyat sirkatinin gostarisi ila
Subpodratcilar da vaxtasiri olaraq_ talab
olunan  amakdaslarin  pesa va vazifasi
gostarilmakla siyahisin' ARDNS-a taqdim
edirlar. Talab olunan pesa va vazifalarin say!
siyaht ARDNS tearafindan baxildigi mtiddat
arzinda isin talab va ehtiyaclarindan
(Omealiyyat sirkatinin miayyanlasdirdiyi kimi)
va ya omeliyyat sirkati va ya onun
Subpodratgilari tarafindan isa gédtirtilmtis
Azarbaycan vatandaslarinin hamin sirkatlarin
daxilinda basqa isa kecirilmasi vasitasila bir
va ya daha cox is  yerinin tutulmasi
sababindan omaliyyat sirkati tarafindan
dayisdirila bilar.

bu siyahint aldiqdan sonra otuz (30) giin
middatinda ARDNS 6ziiniin tovsiya etdiyi
namizedlarin siyahisint Omaliyyat sirkatina va
onun Subpodratgilarina taqdim edir;

ARDNS-in siyahisinda géstarilmis namizadlar
Omeliyyat sirkatinin va ya Subpodratgilarin
talablarina uygun galirsa, Imaliyyat sirkatina
va Subpodratcilarin taskilatlarina isa
gotirtlarkan Azarbaycan  Respublikasinin
digar vatendaslari ila miqayisada onlara
Ustiinldk verilir;

ager Omaliyyat sirkatinda va Subpodratgilarin
taskilatlarinda bos yerlar qalirsa, ARDNS bos
yerlar siyahisini aldiqdan sonra iki (2) hafta
middatinda Omeliyyat sirkatina va ya hamin
Subpodratcilara tovsiya etdiyi namizedlarin
alava siyahisini verir va yalniz hala da bos
yerlar qalirsa, bu yerlar Omealiyyat sirkatinin,
yaxud Subpodratgilarin 6z milahizasi_ ila
Azarbaycan Respublikasi vatandaslari
hesabina doldurula bilar;

ager Omeliyyat sirkatinin va ya hamin
Subpodratcilarin mistaqil secdiklari
namizedlar ARDNS-in amakdaslaridirsa, bu
namizedlar isa ARDNS ila maslahatlasmadean
sonra gottrulurlar;

Neft-qaz amoeliyyatlarinin aparilmasi tgin

Gi)

(iii)

(iv)

(vy)

(vi)

the Operating Company shall provide SOCAR from
time to time with a list showing the numbers and job
specifications for citizens of the Azerbaijan Republic
which it estimates that it may require. In addition, the
Operating Company shall require its Sub-contractors to
provide SOCAR from time to time with a list showing
the numbers and job specifications for its employees
that they estimate they may require. The number of
positions and qualifications required may be modified
by the Operating Company during the period said list is
under review by SOCAR, due to business need (as
determined by the Operating Company) or as a result of
one or more positions becoming filled by the internal
reassignment of Azerbaijani citizens already employed
by the Operating Company or its Sub-contractors;

SOCAR shall, within thirty (30) days of receipt of such
list, provide the Operating Company and such Sub-
contractors with a list of candidates recommended by
SOCAR;

persons from the list provided by SOCAR shall enjoy a
priority consideration pertaining to any other citizen of
the Azerbaijan Republic for employment by the
Operating Company and the Sub-contractors if they
meet the requirements of the Operating Company or
such Sub-contractors;

in the event that vacant positions remain in the
Operating Company or Sub-contractors’ organisations,
SOCAR shall within two (2) weeks of receipt of vacant
positions, provide the Operating Company or such Sub-
contractors an additional list of candidates
recommended by SOCAR and if vacant positions still
remain the Operating Company or such Sub-contractors
shall be entitled to fill these vacant positions with such
citizens of the Azerbaijan Republic as the Operating
Company or such Sub-contractors choose;

in the event that the candidates selected independently
by the Operating Company and such Sub-contractors
include SOCAR employees, then such persons shall be
hired by the Operating Company or such Sub-
contractors after consultation with SOCAR;

overall target manning levels of citizen employees of

(ii)

(iii)

(iv)

(vy)

(vi)

Onepauvonnas kKOMNaHHs nepnoyMyecku
mpeactasiaer THKAP crcok uncia HeoOxoyMMBIx
quia ~OnepaionHoli =KOMMaHHH §=COTpyAHHKOB
ykasanuem npodeccuii u yomxHocteii. Kpome toro,
CyOnospsyauku =o yKa3aHMio = OnepalyHonnoii
KOMMaHMH «TaKWOKe =TlepHowM4eCKH ~— MpeycTaBsOT
THKAP cicok = HeoOxogMMoro) MM == 4ncia
COTpyHHHKOB =6C ~—-yka3aHMemM = ipotpeccnii_
HomwKHocteii. Konmuecrso tpe6yempix mpotpeccuit 1
osKHOcTeli MoxeT ObITh H3MeHeEHO OnepalMoHHoli
koMmanueli B TeyeHHe NepHoya, Kora ykasaHHblli
cHMcOK HaxoquTca Ha paccmotpesun THKAP, no
HenoBbIM  coobpaxkeHusiM (110s onpe yee M10
OnepauMounoii KoMnaHuv) WIM B pesysbraTe Toro,
YTO OHA WIM HECKONEKO LOMKHOCTEM 3allOHAIOTCA B
pesyibTare = BHYTpeHHero —_—slepepacnpeyenenua
asepOaiipKancKux = rpaxkyaH, = yxKe_— HAHATEIX
Onepaunonnoii komnanueii Wn ee
Cy6nospsyaukamn;

B TpHAWaTHAHeBHEI (30) cpoK nocie nonysenna
Takoro cnucKka THKAP mpeacrapiiaer
OnepauMonnoii Komnanun nu ee CyOnospsyunkam
CIHCOK peKOMeHJLYeMBIX e10 Kan aTyp;

yka3aHHbIM B cmucke TFHKAP  kanyujarypam
TipeqocrapsixeTcA TpHOpHTerHoe, B OTHOLIEHHH
apyrux rpaxkyan AsepOaliyKanckoli Pecny6uuKu,
paccmorpenne jit =HaliMa Ha = padory”—B
Onepauvonnyio = KOMNaHMIO MB OpraHM3allun
Cy6noupaqunkos, eciH 9TH sMNa orgeyalor
TpeOopanusim OnepanMonHoli KoMNaHHH Win TaKHx
Cy6nospsaukos;

ecm B OnlepaljMoHHoit KoMnaHHM WIM opraHusalsx
CyOnospszuukos ocrarorcs Bakancun, To THKAP B
WByxXHe ebb (2) cpoK nocue NonyyeHus cnucKa
BakaHcnii nepeyaer OnepalMonHoli KoMnannn Win
takuM CyOnogpsyuukaM OnOuHHTeNbHBI crMcoK
PeKOMCHAOBAHHBIX C10 KAHAN ATyp, HM ecu BaKAHCHH
M1O-IIp@KHEMy OCTAIOTCA, OHH MOryT OBIT 3al1OHeHbI
rpaxkyanamu = A3epOaiipxancKolt PecnyOnuKu 0
yemotpenuio OnepalMoHHolt KoMNaHHM WIM TaKHXx
Cy6nospsaukos;

eCIM CaMOCTOATEIBHO OTOOpaHHEle OnepaliHoHHoii
komnanneii «=o TakuMH = CyOnogipsyjunkamu
KaHAMJaTypbl ABIIIOTCA CorpyqHukamu THKAP, To
9TH = KaHMaTypbl = HaHMMaloTcd §= Has paboty
Onepaunonnoii kommanneli WIM TakKHMH
Cy6nospayunkamu nocie KoncysbTaun c PHKAP;

HYDKe NIpHBOAUTCA oOujee = 3aytane 10

27
8.8

(d)

statlarin Azarbaycan Respublikasi vatandaslari
ila komplektlasdirilmasina dair umimi
tapsiriq asagida gostarilir:

Azearbaycan Respublikasinin vatandaslari
Qiiwayaminme tarixindan

an azi 70%
an azi 90%

Muheandis-texniki iscilar
Fahla heyati

Quweyeminme tarixinden bes (5) il sonra

an azi 90%
an azi 95%

Mihandis-texniki iscilar
Fahla heyati

8.7(c) bandinin miiddaalarina amal etmak sartila
Podratci, Omaliyyat  sirkati va onlarin har hansi
Subpodratcilar! bu sanadla vakil edilmislar va
ixtiyarlari gatir ki, bu Sazisin qiivwvada oldugu
bitin miiddatda Neft-qaz  amaliyyatlarinin
aparilmasi ila alaqadar isa gétirdikleri buttin
kadrlarin sayini va secilmasi usulunu
miayyeanlasdirsinlar. Podratcinin, Omeliyyat
sirkatinin va Subpodratgilarin isa gétirdiklari
buttin Azarbaycan Respublikas! vatendaslari isa
yazill amak miigavilasi uzra qabul edilirlar,
migavilada is gintiniin middati, amak haqqinin
mablagi, verilan giizastlar, habela bitin qalan is
sartlari miayyanlasdirilir. isa qabul olunmus
kadrlar onlarla baglanmis yazili amak
migavilalarina mivafiq suratda Podratcinin,
Omeliyyat sirkatinin va ya Subpodratcilarin
milahizasi ila =miayyanlasdirilan, Neft-qaz
ameliyyatilari ila bagli is yerlarina gOéndarilirlar.
Podratcinin, Omaliyyat sirkatinin va
Subpodratcilarin ixtiyar! var ki, kadrlarin isa
gotirilmasi va isdan  cixarilmasi, isgizar
keyfiyyatlarinin qiymatlandirilmasi = sahasinda
beynalxalq neft-qaz sanayesinda hamiliqla qabul
edilmis siyasat yeritsinlar, an yuksak samaraliliyi
va isgi heyatin isa maraq géstarmasini tamin
etmak Uuciin Podratginin va Subpodratcilarin
tacriibasina va milahizalarina asasan daha yararli
olan maddi  havaslandirma programlari va
metodlari (istar xarici muteaxassislar, istarsa da
Azarbaycan Respublikasi vatandaslari gin) tatbiq
etsinlar.

Pesa tahsili

8.8

(d)

the Azerbaijan Republic pertaining to Petroleum
Operations shall be as follows:

Citizens of the Azerbaijan Republic
From the Effective Date

not less than 70%
not less than 90%

Professionals
Non-professionals

Five (5) years after the Effective Date

not less than 90%
not less than 95%

Professionals
Non-professionals

Subject to Article 8.7(c), Contractor, Operating Company and
any Sub-contractors are hereby authorised and shall be free,
throughout the term of this Agreement, to determine the
number and selection of all employees to be hired by them in
connection with the conduct of Petroleum Operations. All
citizens of the Azerbaijan Republic hired by Contractor, the
Operating Company and any Sub-contractors shall be hired
pursuant to written employment contracts which shall specify
the hours of work required of the employee, the compensation
and benefits to be paid or furnished by the employer and all
other terms of employment. Such employees may be located
wherever Contractor, the Operating Company or Sub-
contractors deem appropriate in connection with the Petroleum
Operations in accordance with such written employment
contracts entered into with them. Contractor, the Operating
Company and Sub-contractors shall be free to implement
recruitment, dismissal, performance review and_ incentive
compensation programmes and practices (both with respect to
foreign expatriate employees and citizens of the Azerbaijan
Republic) that are customary in international Petroleum
operations and in Contractor's, the Operating Company's and
Sub-contractor's experience and judgement are best able to
promote an efficient and motivated workforce.

Training

8.8

(d)

KOMIUIeKTOBaHHIO wiTaToB rpaxkaHaMu
Asep6aiixanckolii = Pecny6mmKH = id. Ss BeEIeHH
He¢prerasospix onepatuii:
Tpaajane Asep6aiixanckoili = Pecny6nKu
C Jlarni serynienns B cHy
UTP ne menee 70%

Padounii nepconait ne menee 90%
Yepe3s nate (5) ser nocae Jlarsi Berynaienna B
cHaty

UTP ne menee 90%
Padounii nepconat ue Menee 95%

TIpu ycnosun co6moyenus nonoxennii on.  8.7(c)
Tloxpayunk, Onepaumonnas KoMnanHa nm mobile nx
CyOnospaqyHkH HacTOALHM JOKYMCHTOM YIOJIHOMOYCHBI 1
BipaBe Ha Mpor@KeHHM BCero cpoKa Hacrosmero
Cormaiienua onpeyeusith YcHeHHOCTh uM NoxGop Bcex
Ka[poB, HaHHMaeMBIX MMH Ha paGoTy B CBA3M C BeeHHeM
He(prerasosbix onepauuii. Bce nanariie Tospsqunxom,
OnepauMonnoii Komnanueii u CyOnoxpsyqunkamu rpaxkane
AsepOaiiKanckoli PecnyOnmku nmpuauMaiotcs Ha pabory
COracHO MHChMeHHBIM TpY{OBbIM KOHTpakTaM, B KOTOPbIX
OroBapHBalorca yCTaHaBIMBaeMad —_IPOOIDKMTENBHOCTS
pa6ouero AHA, pasMep 3apa6orHoli mlaTbl,
TIpeLOCTAaBIAEMBIC JILTOTHI, a TAKE BCE OCTAIbHbIe YCHOBHA
naiima. Tpunsarpie wa padory kaspbi HalpaBisiorca Ha
onpeyenaempie 10 YCMOTpeHHIO Tlogpayanka,
OnepauMonnoii KoMnanHu wiM Cy6noxpsyuuKos Mecra
paOorsl B cBa3H c Hedrera3oBbimM omepalluaMu B
COOTBETCTBMM C 3aKJIOYCHHBIMH C HHMH TIMCbMeHHEIMK
TpyAOBbIMH KOHTpakramu. Tloxpaqunk, Onepatjonnasa
koMnanua =u CyOnospsy4unku Brpape ocyecTBJIITb
oOuenpuHsTyio B MexKyHapowHol —_—-Hedprera30Boii
MIPOMBIMWICHHOCTH NONHTHKy 110 HaliMy M YyBOJIbHeHHIO
KapoB, OUCHKy ACOBbIX Ka4eCTB, IIporpaMMbI H MeTOIbI
MaTepHasIbHOrO MOOMIpeHHA (KaK JW + MHOCTPaHHbIx
cnewManucrow Tak HW jit rpaxkyan As3epOaiijpKancKoii
Pecny6nnkn), KOTOpbie, HCXOM# M3 OMbITa HU CyxKeHHs

Tlogpsqauka, OnepanMonnoii kKOMNaHHH 4H
Cy6nospsaukos, oSecnednBalor HanOonbuly10
aieKTHBHOCTB = 3aMHTepecoBaHHocth ~—pabouero

nlepconasia.

TIpodeccnonaabnoe o6yuenne

28
Podratcg! Neft-qaz ameliyyatlar! ila bagli Azarbaycan
Respublikasi vatandaslarina-kadrlara pesa dyradilmasini
(o ciimladan takrar pesa talimini) tamin edir. Podratginin
bu 8.8 bandi ila nazarda tutulan xarclarini Rahbar komita
mivafig illik is proqrami va Bidca carcivasinda tasdiq edir
va bunlar Neft-qaz ameliyyatlar! icin Masreaflara daxil
edilir; lakin, g6dstarilan xarclarin ilda yiz alli min
(150.000) Dollara qadarinin dvazi Sdanilmir. Yuz alli min
(150.000) Dollardan artiq xarclar Neft-qaz amealiyyatlar
masreflarina daxil edilir va Ovazi Sdanilir.

Contractor shall provide training (including retraining) for personnel-
citizens of the Azerbaijan Republic with respect to the Petroleum
Operations. Expenditures by Contractor pursuant to this Article 8.8
shall be approved as part of the relevant Annual Work Programme and
Budget and shall be included as Petroleum Costs, however the
aforesaid expenditures less than one hundred fifty thousand (150,000)
Dollars in any year shall not be Cost Recoverable. Expenditures in
excess of one hundred fifty thousand (150,000) Dollars in any year
shall be included as Petroleum Costs and shall be Cost Recoverable.

Tlozpaaunk oGecneyuBaer mpodeccnonatbHoe o6yyenHe (B TOM
uucie HM nepeo6yyenne) Kaypos - rpaxkyan A3epOaiipKanckoli
Pecny6uuku B caa3su c Hedrera3oBbimu onepaunamu. Pacxopi
Tlogpaquuka, mpexycMOrpeHHble B COOTBETCTBMM ¢ HaCTOAIHM MI.
8.8, yrBepxkJalorcs B paMkax coorserctByioulel ToxoBoi padouelit
nporpaMMpr un BioyxKera um BKMOYaIOTCH B 3aTpaTbl Ha
He(prerasopbie onepalMv; oHako, yka3aHHble pacxoybl Wo cra
natuyecatH Thict4y (150000) JJonmapow B rox He Nomiexat
Bosmeulenmio. Pacxojybl Ha CyMMy cBBIIle CTa WITH ecATH THICHY
(150000) Jlonapos B rox BkmOoUaOTcH B 3aTpaTbI Ha
He(prerasosbie onepauun 4 nogexKkat Bosmenjennio.

29
9.1

MADDo 9

HESABAT Vo NEFT-QAZ
OMOLIYYATLARININ YOXLANMAS! HUQUQU

Hesabat va sanadlar

Podratg! Neft-qaz amoaliyyatlarina dair sanadlari va
hesabatlari asagidaki qaydada tartib va taqdim edir:

(a) Podratci Kontrakt sahasinda Neft-qaz
ameliyyatlarinin aparilmasi gedisinda alda etdiyi,
Kontrakt sahasina aid olan bittin geoloji va
geofiziki informasiyan! va malumatlari orijinalda va
ya keyfiyyatla kécurtila va ya surati cixarila bilacak
sakilda, yaxud yeri galdikca, lentlarda va ya digar
dasiyicilarda qeyda alir va bu cir informasiyani va
malumatilari alda etdikdan sonra amali cahatdan an
qisa miiddatlarda onlarin suratlarini, o ciimladan
tafsirlarini, qazma jurnallarint va quyularin karotaj
diaqramlarini, habela beynalxalq neft-qaz
sanayesinin hamiliqla qabul edilmis tacriibasi ila
nazearda tutulan, Podratginin aldigi har hans: digar
informasiyani ARDNS-a verir.

(b) Podratg: neft-qaz sanayesinin hamiliqla qabul
edilmis  beynalxalq tacriibasina uygun  olaraq
asagidaki malumatlari daxil etmakla gqazma
jurnallari tartib edir va quyularin § qazilmasi,
darinlasdirilmasi, tamponaji va ya lagvi haqqinda
qeydlar aparir:

(i) quyunun qazildigi horizontlar haqqinda;

(ii) ~~ quyuya endirilan qoruyucu borular, qazma va
nasos-kompressor borulari, quyu avadanligi
va alatlar, habela onlarin yenilasdirilmasi va
avezedicilari haqqinda;

(iii) askar edilmis Karbohidrogenlar, su va faydali
mineral ehtiyatlar! haqqinda;

Habela beynalxalq neft-qaz sanayesinin hamiliqla
qabul edilmis tacribasi ila nazarda tutulan digar
informasiyani.

(c) Yuxaridaki 9.1(b) bandinda miivafiq suratda talab
olunan informasiya ARDNS-a konkret quyunun
qazilib basa catdirilmasindan sonra doxsan (90)
gin middatinda quyularin qazilib basa
catdirilmasina dair hesabatlar saklinda taqdim
edilir;

(d) Zarurat olduqda, laboratoriya tadqiqati va ya analizi
magsedila Podratginin ixtiyart var ki, Kontrakt

9.1

ARTICLE 9

REPORTS AND ACCESS TO PETROLEUM
OPERATIONS

Reports and Records

Contractor shall keep and submit reports and records of Petroleum
Operations as follows:

(a) Contractor shall record, in an original or reproducible form of
good quality and on tape or other media where relevant, all
geological and geophysical information and data relating to the
Contract Area obtained by Contractor in the course of
conducting Petroleum Operations thereon and shall deliver a
copy of all such information and data, including the
interpretation thereof and logs and records of wells, and any
other information obtained by Contractor consistent with
generally accepted international Petroleum industry standards,
to SOCAR as soon as practicable after the same has come into
the possession of Contractor.

(b) Contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of wells consistent with
generally accepted international Petroleum industry practice
and containing particulars of:

(i) the strata through which the well was drilled;

(ii) the casing, drill pipe, tubing and down-hole equipment
run in the well and modifications and alterations
thereof;

(iii) Petroleum, water and valuable mineral resources
encountered;

and any other information consistent with generally accepted
international Petroleum industry standards.

(c) | The information required by Article 9.1(b) above shall be
submitted to SOCAR in the form of well completion reports
within ninety (90) days from completion of the well in
question.

(d) Contractor may if necessary remove from the Azerbaijan
Republic, for the purpose of laboratory examination or

91

CTATbA 9

OTYETHOCTb H JOCTYM K HE®TETA30BbIM

ONEPALMSM

OrserHoctTb H AOkyMeHTayNA

Tlogpaq4uk Beyer  MmpeycTaBsiaeT JOKYMeHTaLMIO M OTYETEI 10
He(prerasoBbim onepalyHaM B CIleLY!OUeM NopsKe:

(a)

(b)

(©)

(d)

Tloapaumk pernctpupyet, B OpHrHHale WIM B KayecTBeHHO
BOCIIPOH3BOAUMO! (popMe, HJIH, Pe YMeCTHO, Ha NeHTaXx HJIH
WHBIX HOCHTeNAX, BCIO OTHOCALyIOc’ kK KontpakrHoii
MIOMIaM reoMOrH4ecKyIO HM reodusMyeckylo MAoOpMalMio H
WaHuble, Nonyyenuble Tozpsy4HkoM B XOje BBINOHeHHA Ha
nei Hedprera3oppix onepatmii, mB kpaTuaiiuime npakTH4eckuHe
CpoKM MocHe MoyYeHHA B cBOe pacnopsxkeHMe TaKoit
nudopMalun HW aHHBIX Nepeyaet PHKAP ux Konun, BKOUaR
uX MHTepmiperauMio, GypoBble >%x*XypHalIbI, KaporaxkHbIe
AWarpaMMBl CKBaKHH, a TakoKe MOOyIO Apyry!o NoyYeHHy!o
Tlogpaxunkom uH(dopmaunio, nipeylycMorpenny1o
OOMIeNpHHATOH NpakTHKoOi MexKAyHapoAHOH Hedrera30Boii
MIPOMBIMWICHHOCTH.

Tloxpaaunk Beyer Gyposbie xypHalsl uM 3anucu o Gypenun,
Mpoxoyke, TaMMoHaxke WIM JHKBMJalMM = CKBaKHH BB
coorBercrBHH ¢ OOmlenpHHATOH MexAyHapoAHO! npakTuKoli
He(prera30BOii MpOMBIMWICHHOCTH HM C BHECeHHEM Ci1e1YIOUHX
TaHHBIX:

(i) 0 ropu30HTax, Yepes KOTOpPbIe SypHach CKBaXKHHA;

(ii) 06 oGcamHEIx, SypHIbHBIX H _HacocHO-KOMMpeccopHBIXx
tpyGax i CKBa2%KHHHOM oSopyqoBaHHH 4H
MHCTPYMeHTAX, CITYCKaeMBIX B CKBaKMHY, a Take 06
UX MOAMPHKALHAX H MepeweKax;

(iii) 06 oGHapyxeHHEIx Yruesogopomax, Boe M MOse3HbIX
MCKOMaeMBIX;

a TakxKe j0G0ii upyroii uHdopMaluu, mpexycmaTpuBaemoii
oOmenpunsToli mpaktuKkoii Mex LyHaposHoli
He(prera30BOii NpOMBILWIeHHOCTH.

Undopmaius, tpe6yemaa B coorsercrBun ¢ 1. 9.1(b) BEme,
npeycrasusetcs THKAP 8 (popMe orgeros o 3aKaHuHBaHHn
CKBaKHH B  Tpeyenax jessnocra (90) Heli mocue
3aKaH4HBaHMA KOHKpeTHOM CKBa2KMHBI.

TIpu Heo6xoyumoctn, B HeNAx na6opaTopHoro UccHeyOBaHHA
wim = avam3a, [logpaquwk BlpaBe = BBIBOSHTb_ 3

30
(e)

sahasindan gotiriilmiis petroloji niimunalari (o
cumladan sixur va slam ntmunelarini) va ya
Karbohidrogen nimunelarini, habela quyuda askar
edilmis formasiyalarin va ya suyun xarakterik
nuimunelarini va lent, yaxud digar dasiyicilar
uzarinda olan seysmik malumati Azarbaycan
Respublikasindan aparsin. ARDNS-in miivafiq
sorgusu ila Podratgi Azarbaycan Respublikasindan
Gixarmaq istadiyi materiallarin suratini va ya bu
materiallarin ekvivalent numunalarini ARDNS-a
taqdim edacakdir.

Podratc: ARDNS-a asagidaki hesabatlari taqdim
edir:

(i) daxil oldugqca qazma islari haqqinda gtindalik
hesabatlar! va madan-geofiziki tadqiqatlar
haqqinda haftalik hesabatlari;

(ii) har Taqvim rib basa catdiqdan sonra on bes
(15) gin arzinda awealki Taqvim riibiinda
aparilmis Neft-qaz amoeliyyatlarinin § gedisi
haqqinda asagidakilardan ibarat hesabati:

(1) aparilmis = Neft-qaz = amaliyyatlarinin
tasviri va  alda — edilmi faktik
informasiya, o ciimladan  bitiinlikda
Kontrakt sahasindan va ayrica har bir
quyudan Karbohidrogenlar hasilatinin
hacmi; va

(2) Podratginin ameliyyatlar
sahanin tasviri; va

apardig!

(3)  butdin quyularin yerini va digar Neft-qaz
ameliyyatlarinin aparildigt sahealari
gostaran xarita;

har Taqvim ili qurtardiqdan sonra Ug (3) ay
arzinda yuxaridaki (ii) bandinda géstarilmis
masalalari awalki Taqvim uctin
Umumilasdiran illik hesabati;

(iv) Neft-qaz ameliyyatlarinin asas elementlarinin
gortliib basa catdirilmasi haqqinda va ya
g6zlanilmaz hadisalar haqqinda hesabatlari,
habela Rahbar komitanin sorgusu ila digar
hesabatlari. Ustalik, Podratci
Karbohidrogenlarin kasfindan savay biitin
digar kasflar, masalan, qeyri-karbohidrogen
tabii ehtiyatlarinin kasflari barasinda ARDNS-
2 malumat vermaysa borcludur.

9.1(e)(i) bandina uygun olaraq ARDNS-a taqdim

(e)

analysis, petrological specimens (including cores and cuttings)
or samples of Petroleum found in the Contract Area and
characteristic samples of the strata or water encountered in a
well and seismic data on tape or other media. Upon request,
Contractor will provide SOCAR with copies or equivalent
samples and specimens of the materials which the Contractor
proposes to remove from the Azerbaijan Republic.

Contractor shall supply to SOCAR:

(i) daily reports on drilling operations and weekly reports
on field geophysical surveys as soon as they are
available;

(ii) within fifteen (15) days after the end of each Calendar
Quarter, a report on the progress of Petroleum
Operations during the preceding Calendar Quarter
covering:

(1) description of the Petroleum Operations carried
out and the factual information obtained
including Petroleum production data from the
Contract Area overall and on a well by well
basis; and

(2) a description of the area in which Contractor has
operated; and

(3) a map indicating the location of all wells and
other Petroleum Operations;

(iii) within three (3) months of the end of each Calendar
Year, an annual report summarising the matters
specified in paragraph (ii) above for the preceding
Calendar Year;

(iv) reports on completion of major elements of Petroleum
Operations or unforeseen events and other reports
requested by the Steering Committee. Additionally
Contractor will inform SOCAR of all discoveries other
than of Petroleum, such as discoveries of non-Petroleum
natural resources.

The daily and weekly reports required to be submitted to

(e)

Asep6aiisxanckoli Pecny6muKu nerponoruyeckue oOpa3iibi
(skmogat oOpa3ybl KepHa mM uuiaMa) WIM  oOpa3itbl
Yruesoyopoxon, OOHapyxKeHHEIX Ha Kontpakruoii nuioulayu, a
Take xXapakrepHble = o6pa3ubl dopMaunii WIM  BOJbI,
oOHapyxKeHHBIX B CKBaxKHHe H CelicMMYeCKHe JaHHbie Ha
uenrax HIM ypyrux Hocutensx. Ho coorsercrsyoulemy
3anpocy Tloxpayuuk mnpegxocrasur THKAP konmu niu
OKBHBAIeHTHbIe OOpa3iibl HM NpoObl MaTepHasoB, KOTOpBIc
Tlogpaqunk mpegyaraer pbiBesTH 43 AsepOaiizKaHcKoii
Pecny6nuku.

Tlogpsauuk npeyctasiser PHKAP cyexyiouryio oruerHocts:

(i) exeqHeBHBIe =oTueTbl! =O =G6ypoBbix padorax u
C@KEHEEIBHIC OTYETHI O MPOMBICIOBO-reopU3H4ecKHX
MICCHEAOBAHUAX MO Mepe HX MOCTYIMIeHHA;

(ii) 8B mpegenax narHaquaru (15) gHei no oKoHYaHHH
kaxkyoro KaenjapHoro kBaptaiia - order 0 xoye

Heprera30pbix onepauuit B MpeAblyuyem
KayenjapHom kpapraiie, coxepakanynii:
qd) ommcaHHe —- BBINIOHeHHEIX _—- Hedprerasosbix

onepaumii 4 nolyyeHHyio = (pakrHyecky10
HHopMalHio, B TOM duce, 06 oObemax
qoOEraH = YrvieBoopos0B BO eIOM =O.
Koutpakroii niomayu, a Take oO Kak qOi
OTJeIbHOH CKBaXKHHE;

(2) omncanve mioulayu, Ha Koropoii ToxpsyyuK
BeJI OlepallHn;

(3) kapTy C yka3aHHeM MecTopacrouoxKeHHA BCeX
CKBAKHH HM MeCT OcylecTBIeHHaA Apyrux
Hegrera3ospix onepaunit;

(iii) B mpegenax Tpex (3) MecalieR 10 OKOHYAaHHH Kaxk Zoro
Kanenjapuoro roya - rosoBoii oruer, o6o6marommii
yka3aHHble B M1. (ii) BbILe BOMpocE! 3a NpesbIyuIii
Kanenjapubiii roy;

(iv) orgeTbl © 3aBeplIeCHHH OCHOBHBIX 9JIEMeHTOB
Hedrerasosbix onepaymii win oO HenpexBHyCHHbIX
coObITHaAX, a Take ApyrMe oOTYeTbI MO 3ampocy
Pykogogamiero Komutera. Kpome toro, Hogpaquuk
o683aH yBeyomiath THKAP 060 Bcex orkppiTHax
TOMHMO =YreBOLOPOLOB, TaKHX Kak  OTKPBITHA
HeyFNleBOAOPOAHBIX NPHPOAHBIX pecypcos.

Tekyulad @KeqHeBHad M EKCHECMbHAaA OTYCTHOCTS, KOTOpas

31
9.2

edilmali olan giindalik va heaftalik cari hesabatlar
tartib edildiyi dilda, 9.1 bandina uygun olaraq
ARDNS-a_ taqdim edilmali olan bitin § qalan
hesabatlar va sanadlar ingilis va Azarbaycan
dillarinda taqdim edilir.

Neft-qaz amaliyyatlarinin yoxlanmasi

Yoxlama aparilmasina an azi uc (3) giin qalmis yazili
sakilda bildirmak sartila, ARDNS-in lazimi qaydada
salahiyyat verilmis nimayandalarinin ixtiyari var ki, Neft-
qaz ameliyyatlarina aid islari, obyektlari, avadanligi va
materiallari asaslandirilmis mintezamlikla va aglabatan
vaxtda Neft-qaz
ameliyyatlarinin aparilmasina asassiz mane olmamali va
ya bunlart langitmamalidir.

yoxlasiniar, lakin bela yoxlama

9.2

SOCAR pursuant to Article 9.1(e)(i) shall be submitted in the
original language of the reports and all other reports and
records required to be submitted to SOCAR pursuant to this
Article 9.1 shall be submitted to SOCAR in the English and
Azeri languages.

Access to Petroleum Operations

Duly authorised representatives of SOCAR may on not less than three
(3) days notice in writing inspect at justified intervals and at
reasonable times work, facilities, equipment and materials relating to
the Petroleum Operations, provided that such inspection shall not
unreasonably interfere with or delay the conduct of Petroleum
Operations.

9.2

HowkHa mpeycrasnarbca THKAP B coorsercrBHH cm.
9.1(e)(i), mpeycrapiserca Ha sA3bIKe, Ha KOTOPOM oOHa
cocTaBsleHa, a BC€ OCTAJIbHbIC OTYETHI M 3alIMCM, KOTOpBIC
OWKHBI Mpeycrapistbca THKAP B coorsercrsun c ui. 9.1,
TIpeAcTaBJAIOTCA Ha aHIIMHCKOM H azepOaliJpKaHCKOM A3bIKaX.

Aocryn k Hetera3os_im Hedrera30Bbix onepaunii

TIpu yculopuM mMcbMeHHOrO yBeOMJIeHHaA 3a TpH (3) HHA Oo
npoBeeHHA MHCHeKWMH, C OOOCHOBaHHBIMM HHTepBallaMH HB
pasyMHoe = BPEMA, §~—YMONIHOMOYCHHbIC = OUDKHLIM ~—0Opa30M
mpeycrasurenn THKAP uMelor mpago wHcneKTuposats padory,
oObektTEI,  oOopyqoBanHe HH Matepnalbl, OTHOCaLHecA = K
He(rera30BbiM onepallvaM, OHaKO Takad MHCMeKIHA He OUKHA
Oe30CHOBaTeIbHO MellaTb WIM 3ajepxKUBaTb BeeHHe Herprera30BbIx
onepanuii.

32
MADD9 10
TORPAQ Vo DaNIZDIBI SAHOLORIN ISTIFADOSI

ARDNS Neft-qaz amaliyyatlarinin aparilmasi icin zaruri olan,
qanun1 istifadasinda olan torpaq sahealarini va danizdibi sahealari
pulsuz istifada Ggiin Podratcinin sarancamina verir (bu sartla ki,
Podratcinin hamin_ istifadasi ARDNS-in bunlardan_ istifada
etmasi Uciin asassiz maneslar tératmasin, habela bu sartla ki,
Podratcinin bela istifadasi naticasinda ARDNS har hansi xarclar
cakersa, Podratch ARDNS-a birbasa va ya dolayi yolla heg bir
manfaat qazandirmadan hamin xarclari 6dasin), va ARDNS 6z
salahiyyatlarinin tam hacmi daxilinda qanun carcivasinda
miimktin olan bitiin saylari géstarir ki, Podratc: Neft-qaz
ameliyyatlar’ aparmaq  maqsadila ARDNS-nin = qanuni
istifadasinda olan torpaq sahalarindan kanarda déviata maxsus
basqa zearuri torpaq sahalarini, o ciimladan digar islarla yanasi,
boru kamearlarinin, kabellarin va avadanligin insasi, cakilmasi,
istismari va onlara texniki xidmat i¢giin sahealeri pulsuz
istifadaden 6triéi ala bilsin. Podratcgi Neft-qaz ameliyyatlarinin
aparilmasi uci zaruri olan yertisti, yeralti, daniz sathi va daniz
yeralt! obyektlari insa va istismar etmak hiiququna malikdir.
Torpaq sahalarinin (o cumladan, bu 10-cu Maddanin sartlarina
miivafiq olaraq ARDNS tarafindan Podratciya verilan sahalarin)
ayrilmas! va Podratginin hamin sahalarda tikdiyi obyektlarin
yerlasdirilmasi, bu Sazisda miusayyanlasdirilmis basqa sartlar
istisna olmaqla, torpaqdan istifada sahasinda mahdudiyyatlara
dair Azarbaycan qanunvericiliyina miivafiq suratda aparilir.

ARTICLE 10

USE OF LAND AND SEA BEDS

SOCAR shall make available to Contractor, at no cost to Contractor, the use
of any land and sea beds which SOCAR utilises legally | as necessary to
carry out Petroleum Operations, (provided such use by Contractor does not
interfere unreasonably with SOCAR's use thereof and further provided that if
such use by Contractor results in expense for SOCAR, Contractor shall
reimburse SOCAR for such expense, without creating any profit directly or
indirectly for SOCAR), and SOCAR shall within the full limits of its
authority use its best lawful endeavours to make available, at no cost to
Contractor, all other land owned by the state and located beyond the land
which SOCAR utilises legally as necessary to carry out Petroleum Operations
including, but not limited to, the construction, laying, operating and
maintaining of pipelines, cables and equipment. Contractor shall have the
right to construct and maintain, above and below any such lands and sea
beds, the facilities necessary to carry out Petroleum Operations. Land
allocation (including inter alia such land allocation as transferred by SOCAR
to Contractor under this Article 10) and location of facilities constructed by
Contractor on such land shall be in accordance with Azerbaijan legislation
regarding land use restrictions, except as may be modified by this Agreement.

CTATbA 10

TlOJIb30OBAHHE YYACTKAMH 3EMJIM HW MOPCKOLO JHA

THKAP npeyoctasiser Togpsyuuky B GOecniarHoe mosb30BaHne
HaXOJALUMECA B Cé 3AKOHHOM M10J1b30BaHHH 3CMENBHbIC ydaCTKH H y4acrkKH
MOpCcKOro J{Ha, HeOOXOMHMbIe JIA BEINOMHeHHA HedrerasoBbIx orepalnit
(mpH yciogwu, 4TO Takoe Momb30BaHHe TogpaquHKoM He co3jaer
HeONpaBsAHHBIX MpenstTcTBui AI Nowb30BaHUA TakoBbIMd THKAP, a
Take MpH YCNOBMH, 4TO eCIH B pe3ysIbTaTe TakOrO MOWb30BaHHA
Tlogpsauukom THKAP necer Kakue-ro pacxoybl, Noxpsqunk BosMecruT
THKAP rakue pacxoypl, He co3qaBax nip 9TOM jis THKAP kakoii-1n60
mpHObuim mpaMo wim KocBeHHO), H THKAP B npeyenax nomHoro oObema
CBOHX MOJHOMOYHII MIpHuaraeT BCe BO3MOXAHBIC B PaMKAaX 3aKOHA YCHIMA,
uro6n! Toypsq4Hk cMor NONy4HTh B GecraTHOe MOsb30BaHHE BCE Jjpyrue
HeOOXOAUMBIe UIA BbIMOMHeHHA Hedprera30BbIx onepalii 3emeybHEIe
YYACTKH, HaXOAMMeCA B COOCTBEHHOCTH FocyapCTBa M pachosOx*KeHHbIe
3a TpeyeiaMM 3eMeuIbHbIX yyacTKoB, Koropbile THKAP ucnospsyer
3AKOHHO, B TOM YMC, CpeyM Mpouero, WIA CrpOHTeNbeTBa, YKIAKH,
okerlyaTauHH =H TexoOciykuBaHHa TpyOonpoBoyoB, KaGeueli uM
oOopyyosanus. Tloapaqumk Meer mpaBo Ha cCrponTesbcrBo HM
OKCILIYaTalM10 Ha3€MHBIX, TO{3@MHbIX, MOPCKHX TOBePXHOCTHBIX 1
MOPCKHX = NOABEMHBIX = OObEKTOB, HeEOOXOAMMBIX JWI BEICH.
Hedrerasospix onepatuii. OrBoy 3eMeuIbHLIX y4acTKOB (B TOM 4HCIIe H
nepewapaembix THKAP Tlogzpsqunky B coorsercrsHM c yciOBHaMH
nactoseit Crarpu 10) mu pacnosioxenve obbeKToR, crposlHxcs
TlogpaquvkoM Ha TaKHX 3CMCIIbHBIX y4aCTKaX, MpOM3BOATCA B
coorBercTBHH ¢ asepOaiiyKAHCKHM 3aKOHOJaTesIbCTBOM, KaCcalOlMMca
OrpaHH4eHHii 110 MCHOsb30BaHHIO 3€MJIH, 34 HCKIOYeHHeEM OroBopeHHoro
muaye B HacTosiem CoramieHHn

33
11.1

11.2

MADD9 11
OBYEKTLORDON ISTIFAD

ARDNS-a maxsus obyektlar

Podratciya va Omaliyyat sirkatina imzalanma tarixinda
Z1g/Hévsan blokunda Neft va qaz amaliyyatlarinda va
onlarin aparilmasi maqsadila ARDNS-in va NQGi-in onun
lagv edilmasindan 6nca istifada etdiyi asasli fondlardan (o
cumladan, lakin bunlarla mahdudlasmadan, istehsal
avadanligi, avtonagqliyyat, quyular, nasoslar, saxlanma
obyektlari, alatlar, generatorlar, kompressorlar, boru
kamarlari, ofis binalart, anbarlar, binalar, qurgular, tikinti
meydangalari, yollar, infrastruktur, radiocihazlar, nasos-
kompressor borulari, mallar, materiallar, obyektlar,
avadanliq va sosial tayinat obyektlarindan) pulsuz istifada
etmak hiiququ verilir, bu sartla ki, ARDNS$ bu asasli
fondlara miilkiyyat hiququnu goruyub saxlayir, habela bu
sertla ki, yuxarida sadalanan asasli fondlar ARDNS
tarafindan 6z daxili amealiyyatlarinda istifada olunmur.

Podratci ARDNS-in miistaqim va ya dolayi sahibliyinda va
ya nazarati altinda olan har hans obyektlari, o cumladan,
lakin bununla mahdudlasmadan, infrastrukturu, gamilari,
qazma_ qurgularini, naqliyyat vasitalarini, tachizat
bazalarini, anbarlart va liman tikililarini asasl tamir,
rekonstruksiya etdikda va ya modernizasiya etdikda,
ARDNS Neft-qaz ameliyyatlarinin yerina yetirilmasi cin
hamin obyektlardan lazimi daracada istifada olunmasinda
Podratciya Ustiinlik hiququ verilmasini tamin edir.

Podratc! va ARDNS imzalanma tarixindan sonra va
Quwayaminma tarixina qadar mimkiin olan an qisa
miiddat arzinda lagv edilmadan o6nca NQGi-nin
balansinda olan va/ya Kontrakt sahasi hiidudlarinda olan
va imzalanma tarixinadak Zig/Hévsan blokunda Neft Qaz
amealiyyatlar! aparilmasi maqsadila ARDNS va NQGi
tarafindan istifada edilan, NQGCi-nin Podratciya verdiyi
bitin asasli fondlarin inventarizasiyas! aparir va bundan
sonra Tareflar bela asasli fondlarin darhal lazimi qaydada
Omaliyyat sirkatinin istifadasina verilmasini tamin edirlar.

ARDNS-in yardimi

(a) ARDNS Hodkumat organlar' va Uciinci tareflar
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun cearcivasinda mimktin olan bitin saylari
gostarir ki, Karbohidrogenlar pay! icin Azarbaycan
Respublikasinda bitin zaruri naqletma, hazirlama
va dasima vasitalarindan, habela infrastrukturdan

11.1

11.2

ARTICLE 11

USE OF FACILITIES

SOCAR Facilities

Contractor and the Operating Company shall be granted the exclusive
right to use for Petroleum Operations, without charge by SOCAR, the
capital assets (including but not limited to production equipment,
vehicles, wells, pumps, storage facilities, tools, generators,
compressors, pipelines, offices, warehouses, buildings, rigs, yards,
roads, infrastructure, radios, tubular goods, supplies, materials,
facilities, equipment and facilities for social purposes) used by
SOCAR and OGPD before its liquidation in and for the purposes of
carrying out Petroleum Operations in the Zykh/Govsany Block,
provided that SOCAR shall retain the right of ownership to such
capital assets and on the condition that the said capital assets shall not
be used by SOCAR in their internal operations.

In the event that Contractor materially refurbishes, upgrades or
improves any facilities that are under SOCAR’s direct or indirect
ownership or control, including inter alia infrastructure, vessels,
drilling rigs, means of transportation, supply bases, warehouses and
port facilitites, then SOCAR shall ensure that Contractor has prior
right to use such facilities as may be necessary for the purpose of
carrying out Petroleum Operations.

As soon as possible after the Execution Date and before the Effective
Date, Contractor and SOCAR shall inventory all capital assets to be
transferred by the OGPD to Contractor being on the books of OGPD
before its liquidation and/or within the Contract Area, and used by
SOCAR and OGPD in and for the purposes of carrying out Petroleum
Operations in the Zykh/Govsany Block until the Execution Date, and
the Parties shall make an immediate orderly transition from use of
capital assets by OGPD to use of capital assets by the Operating
Company.

(a) | SOCAR shall within the full limits of its authority use its best
lawful endeavours with respect to Governmental Authorities
and Third Parties to provide Contractor access for its share of
Petroleum to all necessary transportation, treatment and export
facilities and infrastructure in the Azerbaijan Republic on
terms no less favourable to Contractor than those granted to, or

CTATbA 11

TIOJIb30BAHHE OBLEKTAMH

OGxexrn!, npunawiexanme THKAP

Tloxpaqunky u OnepauMonnoli komnanuu mpeqocraBisietcs npaBo
Ha GecriaTHoe HcHoNb30BaHHe Jia HedrerasoBbix onepatuii

KanHTasIbHBIX aKTHBOB (BKINOYa, HO He  OrpaHM4nBasich
TIPOH3BOACTBEHHBIM oSopy0BaHHem, aBTorpaHciopToM,
cKBaxKMHaMH, HacocaMH, oObeKTaMH = IM, XpaHeHHna,
MHCTpyMeHTaMH, reHepaTopamu, kKoMmpeccopaMu,

TpyOonpoBoyaMn, OpHCHbIMH NOMeLIeHHAMH, CKuIaaMH, 34am,
ycraHoBKaMH, CTpoiinionlankamu, Aoporamu, uHdpacrpyKtypoii,
pagMonpuOopamnu, HacocHO-KoMMpeccopHBIMH Tpy6aMuH, TOBapaMu,
MatepwasiaMu, oObeKTaMH, oOOopyoBaHHeM u  oObeKTaMH
colmMaIbHoro Ha3HayeHHA), Hcoub30BaBmuMxca THKAP u HIJIY
WO erO JIMKBMAANHM Wid HB WeNAX npoBeyenua Heirera3z0Bbix
onepauuii Ha Buoxe 3p1x/Toscansi wa Jjary nogmucanusa, mp
ycnosun uro PHKAP coxpannr 3a co6oii npaBo Ha Bi1aj}eHHe STHMH
KalIMTaJIbHBIMA = aKTHBaMM, a Take, MpH yCiOBMH, 4TO
BBIMCHepedHCNICHHbIC KalIMTAJIbHbIe AKTHBbI He HCTIOUb3YIOTCA
THKAP 8 cgonx BHYyTpeHHHX Onepalax.

B cayaae ocyuectaicnua Moxpayankom cyuecrBeHHoro pemouta,
PCKOHCTPYKUHN WI MOJepHH3aHH O0ObIX OObeKTOB, KoTOpbICe
HAXOATCA TOA TpAMBIM WIM KOCBEHHBIM BulaeHHeM MIM
kontponem THKAP, 8B TOM cpequ — pouero,
uudpactpyktypbl, cyqoB, GOypoBbix ycTaHOBOK, TpaHCrOpTHbIx
cpeycrs, 6a3 cHaOxKeHMs HM CKuaOB, MOpTOBbIX coopy2keHuii,
THKAP oGecneunr npexoctasnenue TMoxpsyunky npuoputernoro
mpapa MOb30BaHHMA TaKHMH OObeKTaMH B HeOOXOAMMOH JIA
BbIouHeHHsa Hedrerasossix onepauuii crenenu.

4ucuIe

B Bo3MoxHO Kparuaiimime cpoku nocne [arbi nosmHcanHsa WH 10
Ajatet Berynienua B cuny Togpsyyux u THKAP mposeayr
MHBCHTapH3allMI0 BCeX KaNIMTaNbHIX aKTMBOB, HaXOJMBIIMXCA Ha
Oamance HIYY yo ero aMkenyauun w/MIM B Hpesenax
Koutpakruoi miomagu 4 ucnomb3oBaBmuxca THKAP wu HJLY aia
M B WeNAX npoBexenus Herrera3opbix onepauMii Ha ByoKxe
3prx/Toscanbt wa lary noynucanna, a 3arem Cropoubi
oGecneunBalor HeMeJUICHHYI0 Hajulexkallly!o nlepena4y
KalIMTaIbHBIX aKTHBOB, HcrouL3yemMbIxX HI JTY B nowb30Banne
OnepanMonnoli komnanneii.

Coneiicrsue co croponni THKAP

(a) To ornomenmio k IIpapuresbcraeHHbim opranaM u TperbuM
croponam THKAP 8 mpeenax mosmoro o6bema cBoux
NONHOMOUMI MpHNaraeT BCe BOSMOXHBIe B paMKax 3aKoHa
yewiuat K Tomy, ¥ToOb! Toppsy4Hk ume yoctyn WIA cBoeli
Hom YruieBoxopoxoB KO BCeM HeOOXOAMMBIM cpeycTBaM
TPaHCHOpTHpOBKH, TOAFOTOBKH H BBbIBO3a, a TaKKe K

34
(b)

()

istifada tictin Podratciya hamin obyektlarin va
strukturun har hans digar real istifadacisina
kommersiya asasinda verilan va ya  onunla
razilasdirilan sartlardan az sarfali olmayan sartlarla
imkan yaradilsin;

ARDNS Hokumat organlari va Uciinci tareflar
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun cearcivasinda mimktin olan bitin saylari
gostarir ki, Azerbaycan Respublikasinin
hidudlarindan keanardaki miivafiq hakimiyyat
organlarindan va yurisdiksiyalardan va Podratginin
Neft-qaz ameliyyatlari gin aglabatan daracada
zearuri saydig! va/va yaxud gostarilan hakimiyyat
organlarinin va yurisdiksiyalarin talab eda bilacayi
huquqlari, imtiyazlari, salahiyyatlari, icazalari va
basqa_ razilasmalari almaqda Podratciya koémak
etsin, lakin ARDNS adlart cakilan hiqualarin,
imtiyazlarin, salahiyyatlarin va icazalarin alinmadigi
teqdirda masuliyyat dasimir. Bela razilasmalar
sirasina digar maselalarla yanasi, ixrac boru
kamearinin cakilmasi tciin sahalar ayrilmasi, istismar
huquqlarinin verilmasi, Kontrakt sahasinda hasil
edilmis va saxlanmis Karbohidrogenlarin,
Azarbaycan Respublikasina gondarilan va ya onun
arazisindan aparilan materiallarin, avadanligin va
digar maddi-texniki tachizat predmetlarinin
yiiklanib yola salinmasina, anbara vurulmasina va ya
bosaldilib yuklanmasina dair icazalar va Ohdaliklar,
habela dovlat, yerli va digar vergilardan, dasima
tariflarindan, yerina yetirilan Neft-qaz amealiyyatlari
tcgiin basqa_ yurisdiksiyalarda gostarilmis digar
tariflardan va alavalardan azadedilma masaloalari
daxildir.

ARDNS Hokumat organlari va Uciinci tareflar
qarsisinda 6z salahiyyatlarinin tam hacmi daxilinda
qanun cearcivasinda mimktin olan bitin saylari
gOstaracak, istirak payina, nazarat va idara etmak
va ya faaliyyati istiqamatlandirmak hiiququna malik
oldugu 6z Ortaq sirkatlari, birga mUtiassisalari va ya
taskilatlar’ barasinda isa taminat yaradacaq ki,
Podratc: Azarbaycan  Respublikasinda basqa
obyektlarla yanasi, sahil qurgulari, zavodlar, daniz
infrastrukturu  obyektlari, tachizat bazalari va
gamilar, anbarlar, mallar, xidmatlar va nagqliyyat
vasitalarindan istifada etsin, bu sartla ki, gdstarilan
obyektlar, bazalar va i.a. Uzra Ucincd tareaflar
garsisinda avelcadan gédttrilmiis shdaliklar
olmasin va Podratginin bunlardan istifadasi ARDNS-
in va/va yaxud Uciinci’ tereaflarin §méodvcud
ameliyyatlarinina = manecilik tératmasin. Burada
“nezarat® sahmdarlarin Gmumi yigincaqlarinda sas
hiququ veran sahmlarin alli (50) faizindan coxuna
sahiblik, yaxud sahmdarlarin Umumi yigincaginda
va ya sirkatin, muassisanin, ya da taskilatin icra va

(b)

agreed with, any other bona fide arm's length user of such
facilities and infrastructure.

SOCAR shall within the full limits of its authority use all
lawful reasonable endeavours, with respect to Governmental
Authorities and Third Parties, to assist Contractor in obtaining
such rights, privileges, authorisations, approvals and other
agreements from authorities and jurisdictions, outside the
territory of the Azerbaijan Republic as Contractor shall
reasonably deem necessary for Petroleum Operations and/or as
may be required by such authorities and jurisdictions, but shall
not be responsible if such rights, privileges, authorisations and
approvals are not obtained. Such agreements may include, but
need not be limited to, such matters as export pipeline rights of
way and operation rights, permits and undertakings with
respect to the transhipment, storage or staging of Petroleum
produced and saved from the Contract Area, materials,
equipment and other supplies destined to or from the territory
of the Azerbaijan Republic, and exemptions from national,
local and other taxes, transit fees, and other fees and charges on
Petroleum Operations being conducted in such other
jurisdictions.

SOCAR shall within the full limits of its authority use all
reasonable lawful endeavours with respect to Governmental
Authorities and Third Parties, and shall be obligated with
respect to its Affiliates, joint ventures or enterprises in which
it has an interest and the right to control, manage or direct the
action of such companies, ventures or enterprises, to ensure
that Contractor has access to inter alia construction and
fabrication facilities, offshore infrastructures, supply bases
and vessels, warehousing, goods, services and means of
transportation in the Azerbaijan Republic provided that those
items are not subject to prior obligations to Third Parties and
that Contractor's use thereof does not interfere with the
existing operations of SOCAR and/or any Third Party. As
used herein, "control" shall mean the ownership of more than
fifty (50) percent of the shares authorised to vote at a general
meeting of shareholders, or the ability to pass or procure the
passing of a decision (whether by casting of votes or
otherwise) at a general meeting of shareholders, or at any
meeting of the executive or management body, of the
company, venture or enterprise. Such access shall be:

(b)

uudpactpyktype B AsepOalimxKanckoli PecnyOmmke Ha
YCJIOBHAX, H€ MCHee BBITOAHBIX, YeM TpeOCTaBJIAeMbIe WIM
cormacyeMbie Ha KOMMep¥ecKOii OcHOBe ¢ 06BIM ApyrHM
PeabHbIM TIOJ30BATEEM Ha3BaHHBIX OObCKTOB WIM

MH(ppactpyktyppl.

Tlo orHomtenmio K HpapurenbcrBeHHbiM opranam u TpeTbuM
croponam THKAP 8 mpeenax mosmoro o6bema cBoux
NONHOMOUMH MpHNaraeT BCe BOSMOXHbIe B paMKax 3aKOHa
ycwIMst NO OkasaHni0 Moypsyuuky coselicrsus B NonyyeHHn
OT COOTBeTCTBYIONIMX OpraHOB BaCTH HM IOpHCAMKUH 3a
npeyenamu AsepOaiispKanckoli Pecny6mmku Takux mpas,
mpuBwiernii, romHoMounii, pa3pemennii mM Apyrux
doroBopenHoctei, Koropbie Toppaquuk cuvtaeT pe30HHO
HeOOXOMMMBIMH JWid HedprerasoBbix onepaumii, v/WIM xe
MoryrT ObITb 3aTpeOoOBaHbI YNOMAHYTEIMH OpraHaMu BACT
opucyHKuMAMH, 0HaKO PHKAP ne Hecer orsercTBeHHocTh,
eciIM Take MpaBa, NpHBHJIErHH, NOMHOMOA H pa3peMleHHa
He nouyyenb!. B uncio Takux joroBopeHHocteli BxoysT,
cpeqM mpovero, TakHe BONpOCI Kak OTHyKEHHe y4acTKOB
WA yk1aIKH SKCHOpTHoro TpyGonpoBosa, MmpexocraBieHue
nipaB Ha SKCIUIyaTalWMlo, pa3pellienua HM OOs3aTeNLCTBAa 10
Orrpy3ke, CkKaMpoBaHHio WIN TepeBake HOObITBIX Ha
KontpaktHoli miowjaqv uM coxpaHeHHBix Yriiesoxopoos,
MaTepHasos, OdopysoBaHMa MM JpyrHx mpey{MeToB
MaTepHasIbHO-TeXHH4eCKOrO CHaGKeHMA, HalIpaB/ACMbIX B
AsepOaiiKauckyio PecnyOmmky WIM BBIBO3HMBIX c ¢é
TeppuTOpHH, a TaKKe OcBOGOXKACHHA OT TocyapCTBCHHBIX,
MECTHBIX H MpOYHX HasOroB, TAapHdoB 3a NepeBosky, APYrUx
TapHpoR M HayHcHeHHii Ha BBIMOHACMBIC B YHOMAHYTHIX
Apyrux ropucquKyuax Herrera3osple onepaun.

Tlo orHomtenmio K HpapurenbcrBeHHbiM opranam u TpeTbuM
croponam THKAP 8 mpeenax mosmoro o6bema cBoux
NONHOMOUMI MpHNaraeT BCe BOSMOXHBIe B paMKax 3aKoHa
ycWIMA, a 110 OTHOWeHHIO K cBoHM AddHMMpoBaHHbIM
KoMMaHMaM, COBMeCTHBIM npeqipusTHamM WI
oprann3aluaM, B KoTopbiIx THKAP uMeer joeBoe yuacrue
M TpaBO KOHTpOMpoBaTb, aMHHHCTpupoBaTh WI
HalipaBisTh UX esTeNbHocTh, O6s3aHa oGecne4yHTb
Tlonpanuuky ocrynl, cpequ mpouero, kK oObeKTaM,
coopy:KeHHsiM, 3aBojaM, oObektam MopcKoit
wH:pactpyktypsi, 6a3am cHaGxKeHMaA M CyaM, CKuaaM, K
ToBapaM, ycilyraM MM ‘TpaHCHOpTHbIM cpecrBaM BB
AsepOaiiKauckoii PecnyOnuke, mpu ycuIOBHH, 4TO lO THM
oObektam, 6a3am nu TT... QTHKAP ue cps3ana
npewmectByiomuMn = oOs#3aTebcrBaMH = c~— TperbuMu
cTOpoHaMH, HM Mob30BaHHe UMM Tlospst4HKOM He ABUIAeTCA
TlOMexoii cymlecrByiouluM = onepanusam THKAP n/n
Tpetbux cropou. «Koutpolb» B WaHHOM cilysae o3HayaeT
BulayeHne Gouee, 4YeM msTbIONecsTBIO (50) mpoueHtamu
akuuii, mpeyocrapimouyux npaBo rosoca Ha oOMHx
coOpaHHsax akWHOHepoB, WIM ciocoOHOCTh MpHHMMaTb WK

35
ya rahber orqaninin har hansi iclasinda qararlar
qabul etmak va ya qabul olunmasini tamin etmak

(sasverma yolu ila va ya basqa ctr) imkani
demakdir. Bela istifada asagidakilar barasinda
tamin edilir:

(i) Ucgiincii taraflarin obyektlari va xidmatlari
barasinda bu obyektlarin va xidmatlarin har
hans digar real istifadacisi ila kommersiya
asasinda razilasdirilmis sartlardan Podrat¢i
cin az sarfali olmayan sartlarla;

(ii) ARDNS-in va ARDNS-in  istirak payina,
nazarat, idara etmak va ya __ faaliyyati
istiqamatlandirmak huququna malik oldugu
Ortaq sirkatlarin, birga miassisalarin va ya
miassisalarin obyektlari va  xidmetlari
barasinda (bela obyektlarin va xidmetlarin
keyfiyyatina va samaraliliyina uygun daracalar
uzra; bu daracalar ARDNS-da va/va yaxud
hamin Ortaq sirkatlarda, birga miassisalarda
va ya miassisalarda tatbiq edilan daracalara
baraber olmalidir), elaca da Podratci tctin
ARDNS-a va/va yaxud hamin Ortaq sirkatlara,
birga muassisalara va ya taskilatlara verilan va
ya onlarla razilasdirilan sartlardan az sarfali
olmayan sartlar barasinda.

11.3 Podratcinin obyektlari

Podratgi Neft-qaz ameliyyatlari ila alaqadar nazarat va
ya istismar etdiyi obyektlara (“Podrat¢inin
obyektlari") texniki xidmat va onlarin  tamiri
cavabdehdir. Podratcinin  obyektlarindan Uciincii
taraflarin istifada etmasi mugabilinda verilan haqq Neft-
gaz  amaeliyyatlari ARDNS
Podratcinin obyektlarinda olan izafi hasilat giictindan
istifada etmak huququna malikdir, bu sartla ki, hamin
istifada Neft-qaz amaliyyatlarinin aparilmasina mane
olmasin va manfi tasir gostarmasin. Uciincii tareflar izafi
istehsal giictindan Podratci ila razilasdirilmis sartlarla
istifada eda bilarlar. Sifir balansi alda edilanadak
Podratcinin obyektlarindan bu cir istifada edilmasinda
ustinldk awalca Podratgiya, sonra Uciinci taraflara va
nahayat, ARDNS-a ARDNS __ Podratginin
obyektlarindan qarsiliql suratda razilasdirilan va Neft-
qaz amealiyyatlari Hesabina daxil edilan haqqi 6damakla
istifada edir. Sifir edildikdan
Podratcinin obyektlarindan Podratc,

bitin

Hesabina_ daxil  olur.

verilir.

balans! alda

sonra

awalca sonra

11.3

(i) with respect to facilities and services of Third Parties,
on terms which are no less favourable to Contractor
than those granted or agreed with any other bona fide
arm's length user of such facilities and services; and

(ii) with respect to facilities and services of SOCAR and
such Affiliates, joint ventures or enterprises in which
SOCAR has an interest and the right to control, manage
or direct the action thereof, at rates commensurate with
the quality and efficiency of such facilities and services,
which rates shall be the same as are available to
SOCAR and/or such Affiliates, joint ventures or
enterprises and as regard other terms no less favourable
to Contractor than those granted to or agreed with
SOCAR and/or such Affiliates, joint ventures or
enterprises.

Contractor Facilities
Contractor shall be responsible for the maintenance and repair of all
facilities controlled and operated by Contractor in connection with the
Petroleum Operations ("Contractor Facilities"). Fees from Third
Parties' access to Contractor Facilities shall be credited to the
Petroleum Operations Account. SOCAR shall have the right to use
excess capacity in Contractor Facilities provided such use does not
interfere with or adversely affect Petroleum Operations. Third Parties
may use such excess capacity on terms agreed with Contractor. Prior
to Zero Balance the priority of such use of Contractor Facilities shall
be first Contractor, second Third Parties, and finally SOCAR. SOCAR
shall pay a mutually agreed fee for such use to be credited to the
Petroleum Operations Account. After Zero Balance the priority shall
be first Contractor, second SOCAR and finally Third Parties.
SOCAR's use after Zero Balance shall be free of charge, except that
maintenance of Contractor Facilities, for the time being not used by
Contractor and being utilised exclusively by SOCAR, shall be on
terms to be mutually agreed. Notwithstanding anything to the contrary
in this Agreement, Contractor shall have the right to dispose of
equipment and facilities which are either obsolete or are nearing the
end of their useful economic life. Contractor shall notify SOCAR of
its intention to dispose of any such equipment and facilities (except in
the case of fixed assets to which the provisions of Article 16.3(a) shall
apply). Unless SOCAR elects, within thirty (30) days to assume
responsibility for and take delivery thereof, Contractor shall be free to

11.3

oGecneynBaTb NpHHATHe pelleHuii (myTemM ronocoBaHHa WIM
wHave) Ha OOmleM cobpaHHH akI{HOHepoB WIH J060M
3aCe1aHHM MCMOJHHTeIbHOrO MIM pyKoBoAero oprana
KOMNaHHH, NpespHaATHA WH OpraHH3aHn. Takoii yocryn
oOecnieunBaercs:

(i) B OTHOWCHHH OObeKTOB HM yculyr TpeTbHx cropoH Ha
YCNIOBHAX, He MeHee BBIFOAHIX jist Tloapayanka, 4eM
corslacoBaHHble Ha KOMMep4ecKOli OcHOBe ¢ J0ObIM
UpyruM — peasibHBIM
oObeKTOB HM ycuyr;

MONb3OBaTeeEM Ha3BaHHbIX

(ii) 8B orHomeHHH oObeKToB u ycuyr THKAP wu taKux
Acbpumupopanupix kKomnaHHit, COBMECTHEIX
npewnpusaTHii win opranusanuii, B KoTopprx THKAP
MMeeT OIeBOe yYacTHe HM MpaBO KOHTPoOHpoBaTD,
YUpaBIAT WIM HalpaBilaTh HX JeATebHOCTS, 10
cTaBkaM,  Copa3MepHBIM = C_~—«Ka4eCTBOM)—
aptbeKTHBHOCTBIO TaKHX OOLEKTOB H ycilyr, M TIpH4eM
OTH CTaBKM JOJDKHbI ObITh paBHO3Ha4HbI CTaBkaM,
moctymum = THKAP — w/wim — ynomsnyrsim
AdpuamupopanHibim COBMeCTHEIM
TIpeAIPMATHAM WIM OpraHH3alqMiM, a 4TO KacaeTCs
apyrux
Tlogpaquvka, 4emM yclOBMa, NpesocraBJIeHHbIe WIM
cormacopaHHbie ¢ FHKAP w/in ynomanyTsiMu
AdwimupoBanHbiIMH =KOMIIaHHAMM, COBMeCTHBIMH

KOMMaHHsIM,

yculoBHii - He MeHee BbIFOMHbI UIA

TIpeAIPMATHAMH WIM OpraHHsalyMamn.

OGzexrni MoapaqunKa

Tloupaaunk orpeyaer 3a TexoOcilyxKMBaHHe HM PeMOHT BCexX
OObeKTOB, KOHTPOJMpyeMBIX WIM SKCIUIyATHpyeMbIX HM B CBA3H C
Hedprerasopbimu onepauuamu («OOsexktsI Moxpazuuka»). Tiara 3a
goctyn Tperbux cropon k OGnexram Ilozpaqunka mocrynaer Ha
Cuer no Hedrerasossim onepaynam. THKAP umeer mpaso Ha
TIOb30BaHHe H30bITOUHBIMH MOLIHOCTAMH, HMCIOWIMMHcA Ha
OOsexrax Hoypsquuka, pu yculoBuu, 4TO 9TO He MellaeT HW He
cKa3bIBaeTCsA OTPHIaTebHO Ha BeyeHHH Herprera3oBbix onepatnii.
TpetbuM cropoHaM pa3pelllaercs nonb30BaTbCA M30bITOUHEIMH
MOUJHOCTAMH Ha CorsacoBaHHbIx ¢ Tompsyaukom ycnosusx. Jo
woctwxKenua TouKn Hyesoro GaaHca mpHopuTer takoro
nowb30BaHha OObextamu Tospayunka mpeyocrapiaetca cHayasa
Tlogpauuuky, 3arem TperbuM cropoHam, H, Hakone, THKAP.
THKAP TOb3yeTCA OObexramu Tlozpaqunka 10
B3aHMOCOrmacoBaHHOlt §=cTaBKe, Ha4yucisemoii Ha Cuer 10
Hedrerasosbim onepaynam. Tocae yoctwxKenua tToukn Hysesoro
6ananca Togpayunk nomp3yerca OGnexramu Tlogpayunka B
nepsyto ovepeyb, THKAP - Bo Bropyio, a Tperbn cropoubi - B
nocueHio1. Tocie yocTHxKeHHA TOUKU HyseBoro Gananca THKAP
noub3yetca OSbextamu MoppsyauKa GecnatHo, 3a McKO4eHHeM
toro, uro ecan Togpaq4uk BpemMeHHO He Moub3yeTcA KaKHM-TO
OOsexrom = Tloapaqunka, u oror Odsexr Hoypaqunxa
okeruryatupyerca Tombko THKAP, ro nuianoBo-reKymmMii pemMout
taxoro OGsexta Tloapsqunka ocyulecrByisetcd 0 B3aHMHOMY

36
ARDNS, axirda Uciincii taraflar istifada edir. Sifir balansi
alda edildikdan sonra ARDNS Podratcinin
obyektlarindan pulsuz istifada edir, amma mivaqgati
olaraq Podratgi har hans Obyektdan istifada etmirsa va
bu Obyekti yalniz ARDNS istismar edirsa, bela Obyektin
planli-cari tamiri qarsiliqh razilasma wuzra heyata
kecirilir. Bu sanadda zidd middaalarin olmasini nazara
almadan, Podratcinin ixtiyari var ki, kéhnalmis va ya
faydali is ehtiyati tikanmis avadanligi va obyektlari
satsin. Podratg! bela avadanligi va obyektlari (16.3(a)
bandi miiddaalarinin samil edildiyi asas fondlar istisna
olmaqla) satmaq niyyati barasinda ARDNS-a malumat
verir. Ogar otuz (30) giin arzinda ARDNS bu avadanliq
va obyektlari 6z balansina gétiirmuirsa, Podratcinin
onlari taklif edilan an sarfali qiymata satmaq ixtiyari
vardir va satis xarclari Omaliyyat masreaflarina aid edilir.
Bu ctr satislardan alda_ edilan vasait Neft-qaz
ameliyyatlari Hesabina daxil edilir. Bu sanadda har hansi
zidd middaalarin olmasina baxmayaraq, ARDNS
Kontrakt Sahasindan hasil edilan Karbohidrogenlarin
dasinmasinda_  Podratginin obyektlarindan _istifada
etmakda onlarin (bu Sazis izra Karbohidrogen hasilati
gotirmak huquqlarindaki tanasiib  saxlanilmaqla)
Podratci ila eyni hiquga malikdir.

dispose of any such equipment and facilities at the best price
obtainable. Funds from such sales will be credited to the Petroleum
Operations Account, and costs of disposal will be charged as
Operating Costs. Notwithstanding any provision herein to the
contrary, SOCAR and Contractor shall have equal priority to capacity
in Contractor Facilities to transport Petroleum produced from the
Contract Area in proportion to their rights to take Petroleum under this
Agreement.

cornacopanHio. Hessupai Ha xkakue-s1H60 —nporHBopeyamue
TONOKeHMA B HacToseM oKyMente, Tlospsyqunk  Bripape
peasmM30BaTb ycrapeBiiee WIM orpaGoraBiiee cBoii mose3HbIii
pecype oSopyAoBanue u OGbextsI. Tozpsyank yBeqomiser THKAP
© CBOeM HaMepeHHH peasH30BaTb Takoe OGopyOBaHHe HM OOBEKTEI
(ga MckKMOYeHMeM (PHKCHpOBaHHBIX aKTHBOB, Ha KOTOpbIC
pacmpocrpansiotcs nonoKeHua nt. 16.3(a)). Ecnm B Teyenne
TpuquatH (30) Heli THKAP ne mpunumaer ua cpoli Gananc TaKoe
oSopyyoBanue Hu OGbeKTHI, Mogpsayyuk BpaBe peaM30BaTb UX 110
camoii BbIroHoli Mpesiaraemoii yeHe. CpeycTBa or TakUX Mpoa7k
6Oyayr 3auncustbca Ha Cuyer no Hetprera30Bbim orepalMam.
Hecmorpa Ha xkakue-1H60 npornBopeyaliMe nonokeHHA = B
HacTosiem joKymMente, THKAP umeer papubiii c Moxpsyunkom
mpHoputer Ha Tob30BaHHe OOdbektamu Tloszpsyunka npu
Tpancnoprnposke YrueBsoyopoyos, WoObirEix Ha Koutpaktuoii
TIOWIaM, MpOMOpUMOHAIbHO MX MpaBy NonyyaTh YrieBoxoposbl
no Hacrosimemy Coraiiennio.

37
MADDo 12

PODRATCININ NEFT-QAZ SMALIYYATLARI MOSROFLORININ

12.1

12.2

OD®NILMasi Ve HASILATIN BOLUSDURULM@si

Neft-qaz_amaliyyatlarinda Karbohidrogenlardan_istifada

ARTICLE 12

CONTRACTOR'S RECOVERY OF PETROLEUM COSTS AND

12.1

PRODUCTION SHARING

Use of Petroleum for Petroleum Operations

edilmasi

Podratc¢i Kontrakt sahasinda ¢ixarilan Karbohidrgenlardan
beynalxalq neft sanayesinda hamiliqla qabul edilmis
tacrubaya uygun olaraq Neft-qaz amaliyyatlarinda, o
cumladan, lakin bununla mahdudlasmadan, Kontrakt
sahasinin hiidudlart daxilinda Karbohidrogen yataqlarinda
lay tazyiqini saxlamaq magqsedi ila laya yenidan
Karbohidrogenlar vurulmasi tciin pulsuz istifada etmak
hiququna malikdir. Podratg: Neft-qaz amealiyyatlarinin
istehsal ehtiyaclar! Uciin Karbohidrogenlardan minimum
hacmda_ istifada etmaya calisacaqdir. Planlar tartib
edilarkan Podratci illik is proqraminda  Neft-qaz
ameliyyatlarinin optimal qaydada heyata_ kecirilmasi
zaman isladilmasi nazarda tutulan Karbohidrogenlarin
smeta hacmini g6starir. Yuxarida deyilanlara zidd
olmadan, agar illik is proqraminin hayata kecirilmasi
gedisinda Podratgi smetada razilasdirilmis hacmi on (10)
faiz va ya daha cox artirmaq istayirsa, 0, dayisdirilmis
smeta Uzra 6z takliflarini baxilmaq va tasdiq olunmaq
Ucgiin Rahbar komitaya taqdim edir.

Neft-qaz amaliyyatlari masraflarinin avazinin 6danilmasi

Contractor shall have the right to use free of charge Petroleum
produced from the Contract Area for Petroleum Operations in
accordance with generally accepted international Petroleum industry
practice, including but not limited to reinjection to preserve the
pressure of Petroleum reservoirs in the Contract Area. Contractor shall
endeavour to minimise use of Petroleum for Petroleum Operations.
For planning purposes Contractor shall provide in the Annual Work
Programme an estimate of the amount of Petroleum it anticipates will
be used for the optimum implementation of Petroleum Operations.
Without prejudice to the said above, if during the implementation of
the Annual Work Programme Contractor estimates that it will use
more than ten (10) percent over and above the amount estimated,
Contractor shall submit its proposals for the revised estimate to the
Steering Committee for its review and approval.

Cost Recovery for Petroleum Operations

(a) Podratg¢) Umumi  hasilat hacmindan Neft-qaz
amaliyyatlar! Masraflarinin asagidaki qaydada
avazini almaq hiiququna malikdir:

(i) birinci novbada bittin Omaliyyat

masreflarinin avazi édanilir ;

(ii) sonra Podratginin Omaliyyat § masreaflarinin
avazi 6danilmasi gin lazim olan Xam neft va
Sarbast tabii qaz ¢ixildiqdan sonra Umumi
hasilat hacminda qalan Xam neftin alli (50)
faizindan va Sarbast tabii qazin alli (50)

faizindan cox olmayan hacmindan bitin
Osasli masreaflarin avazi ddanilir (“sas
masreflarin 6danilmasi uciin

Karbohidrogenlar").

(b) 12.2(a) bandina asasan Ovazi ddanilmali olan
masreflarin ucgotu Mihasibat ugotunun aparilmasi
qaydasina uygun olaraq hayata kecirilir.

(c) Masreaflarin Ovazinin ddanilmasinin hesablanmasi
Taqvim rubii asasinda aparilir.

(d) (i) Har Taqvim riibi sona gatdiqdan sonra
Maliyyalasdirma masraflari har hansi avazi

(a) Contractor shall be entitled to the recovery of its Petroleum
Costs from Total Production as follows:

(i) all Operating Costs shall first be recovered;

(ii) all Capital Costs shall then be recovered from a
maximum of fifty (50) percent of Crude Oil and fifty
(50) percent of Non-associated Natural Gas remaining
out of Total Production after deduction of Crude Oil and
Non-associated Natural Gas required to recover
Contractor's Operating Costs ("Capital Cost Recovery
Petroleum").

(b) Accounting of costs to be recovered in accordance with Article
12.2(a) shall be in a manner consistent with the Accounting

Procedure.
(c) Cost Recovery shall be calculated on a Calendar Quarter basis.
(d) (i) At the end of each Calendar Quarter, Finance Costs shall

be applied to any unrecovered Capital Costs;

CTATbA 12

BO3MELJEHHE 3ATPAT NOJPATUHKA HA HE®TEPA30BBIE

12.1

12.2

ONMEPAIMH H PA3 EJ JOBLI4H

Hcnoa,30panne Yresos0po10B B Hed rerasopbix onepaunax

Tlogpayjank uMeer npaBo GecraTHO Hcr01b30BaTb B Hedprera30BbIx
onepanMax oObITbIe Ha KoutpakrHoii niomjaqu Yraesoxopoypl B
COOTBETCTBHM C OOLIeNpHHATO B MexAyHAapOLHO! Hedranoii
NpOMBIWICHHOCTH MpakTHKOi, BKINOYa’, HO He oOrpaHW4HBasch
OTHM, OOpaTHyo 3aKa4Ky B MWacr B WenAX MowepkaHua
TWIaCTOBOrO MABIICHMA B 3aexKAX VrieBOLOPOLOB, HAXOMAMHXCA B
mpeyenax Kontpaktuoli niomayn. Mospszank 6yzeT crpemureca kK
HCIOJb30BaHHIO MHHHMA@JIbHbIX O6beMOB YrueBOLOPOLOB WIA
MpOH3BOACTBEHHBIX HK HedrerazoBprx onepaunii. Tua wesei
mlanhposanusa § Tloxpayunk ykasbipacr B Toyosoii padoueli
mporpaMMe cMeTHbIe ~=—- OGbeMEI_=—s- YrieBOOpooB, — KOTOpbIe
Mpesoaraerca HCMOMb3OBATb JUIA ONTHMAsIbHOO OCyLecTBIIeHHA
Hedrera30ppix onepaynii. bes yurepOa Jud BbILIeCKasaHHoro, ec
B  xole ocymectBieHua Toosoii padoyeli mporpammsl
Tlospayunkom npesnonaraercs npeBbicuTb oroBopeHHbiit cMeTHbIIi
oObeM Ha JecsiTs (10) npoeHTos win Gonee, TO OH MpeycTaBiaeT
CBOH NpesWIOrKEHUA 110 TepecMOTpeHHOl CMeTe Ha paccmMorpeHue H
yrBepx enue Pykopoysaiero komuteta.

Bosmemenue 3atpat na Hed tera3opnie onepannn

(a) Tloxpayuuk uMeer mpaso BO3MellaTb cBon 3atTpaTbl Ha
Heprera3ozpie onepaiun 43 OGulero o6bema YOOBIHH B
culey!OuleM TopsKe:

(i) B Hepsyro O4epedb BO3MeleHHIO NosiexKaT BCE
OnepanMonusie 3aTpatst;

(ii) 3arem Bo3smemlarorca Bce KanurasbHble 3aTpaTbl 13
oObema, He fpeBbiilaiouero naTugecatn (50)
mpouentos Cpipoi ebro u naruyecaru (50)
TIpoOWeHTOB Cxo6oyHoro mpuposxHoro rasa,
octasilelica B OOujeM OObeMe AO6EIaH Nocue BEIeTa
oObemos CuIpoli Hern u CBoGoxHoro mpupoxzHoro
rasa, TpeOyemoro JUId BoO3MeleHHaA OnepalMOHHbIx
3aTpar Tlozpayjanka ("Yrsesoxoponp! Ha
Bosmemenue Karmrasbubrx 3atpat").

(b) -Yuer sarpar, nogyiexamux Bo3smemjenuro no nm. 12.2 (a)
ocyulecTBuaerca B coorBercrsuH c Tlopaykom BeqeHna
6yxrasrepckoro yueta.

(c) Pacuer Bo3memenHa 3aTpar Beyerch Ha OCHOBE
Kasenjapuoro keaprasia.
(d) (i) Mo okowyannn = Kkaxyoro Kanengzapnoro kpaprana

3arpaTbl Ha (PHHAaHCHpoBaHHe MpMMeHAloTcA K JOObIM

38
12.3

12.4

6danilmamis dsasli masraflara tatbiq olunur;

(ii) har Taqvim riibi uzra Osasli masraflara dair
Maliyyalasdirma masreaflari har Taqvim ribi
qurtardiqdan sonra’ bu_ tarixda = avazi
6danilmamis Osasli masraflarin saldosu_ ila
toplanir va naticada Osasl masraflar kimi
avazi édanilir;

(e) Yuxarida deyilaniardan asili olmayaraq, ardicil
doxsan (90) giin arzinda Kontrakt sahasindan Xam
neftin giindalik hasilatinin orta saviyyasi 2005-ci il
ticiin Kontrakt sahasindan Xam neftin giindalik
hasilatinin orta saviyyasini bir tam onda bes (1,5)
dafadan az olmayaraq 6tdilyii Taqvim rtibiindan
sonra galan Taqvim riibii baslananadak har hans
avezi 6danilmamis Osasli masreflara
Maliyyalasdirma masraflari alava olunmur.

(f) ~Podratginin Neft-qaz amoaliyyatlarina cakdiyi va
Ovazi 6danilmali olan, lakin awalki Taqvim rubiinda
avezi 6danilmamis kumulyativ masreflari sonraki
Taqvim rublarinda kegirmak hiququ daim tamin
edilir.

(g) Oger har hansi Taqvim riibiinda cakilan va ya bu
Taqvim riibina kecirilan avazi sdanilmamis
kumulyativ Osasli masreaflarin mablagi géstarilan
Taqvim riibii dévriinda masreaflarin § Ovazinin
6danilmasi maqseadlari uciin ayrilmis  dOsasli
masreflarin 6danilmasi cgiin Karbohidrogenlarinin
dayearindan az olursa, Osasli masraflarin avazinin
6danilmasi ticiin olan va istifada edilmamis
Karbohidrogenlar alava Manfaat karbohidrogenlari
kimi baxilir.

Miilkiyyat hGququnun verilmasi

Podratginin Masreaflarinin avazinin dédanilmasi Catdirilma
mantagasinda ARDNS terefindan ona Xam neftin va
Sarbast tabii qazin hacmlari tigiin milkiyyat huququnun
verilmasi yolu ila tamin edilir; onlarin dayari 12.2 bandina
miivafiq sakilda 6danilmali olan Neft-qaz ameliyyatlari
Masreflarina ekvivalentdir (ekvivalentlik 15.1 bandinda
gostarilan qaydaya uygun olaraq mijayyanlasdirilir).

Manfaat Karbohidrogenlari

Omaliyyat masraflarinin 6danilmasi Uciin lazim olan Xam
neft va Sarbast tabii Qaz hacmlari, habela dsasli
masreflarin 6danilmasi ugin Karbohidrogenlarin
(yuxaridaki mivafiq olaraq 12.2 bandinda nazerda
tutuldugu kimi) toplanmis Osasli masraflarin avazinin
6danilmasi ticiin istifada olunan hissasi ¢ixildiqdan sonra
mivafiq olaraq Umumi hasilat hacminin  saldosu

12.3

12.4

(ii) Finance Costs in respect of unrecovered Capital Costs for
each Calendar Quarter shall, at the end of each Calendar
Quarter, be aggregated with the unrecovered balance of
Capital Costs at that date and thereafter be recovered as
Capital Costs.

(e) | Notwithstanding the foregoing, Finance Costs shall not be
applied to any unrecovered Capital Costs before the Calendar
Quarter following such Calendar Quarter in which the average
level of daily rate of Crude Oil produced from the Contract
Area within ninety (90) consecutive days is at least one point
five (1.5) times the average level of daily rate of Crude Oil
produced from the Contract Area in 2005.

(f) Contractor shall have the continuing right to carry over to
subsequent Calendar Quarters accumulated Petroleum Costs
which are Cost Recoverable but which have not been recovered
in previous Calendar Quarters.

(g) To the extent that the unrecovered accumulated Capital Costs
incurred or carried forward in any Calendar Quarter are less
than the value of the Capital Cost Recovery Petroleum
available for Cost Recovery purposes during such Calendar
Quarter, then the unused Capital Cost Recovery Petroleum
shall be treated as additional Profit Petroleum.

Transfer of Title

Cost Recovery by Contractor shall be achieved by transferring from
SOCAR to Contractor title at the Delivery Point to quantities of Crude
Oil and Non-associated Natural Gas of equivalent value (as determined
pursuant to Article 15.1) to the Petroleum Costs to be recovered in
accordance with Article 12.2.

Profit Petroleum

The balance of Total Production remaining after deducting the
quantities of Crude Oil and Non-associated Natural Gas necessary to
enable recovery of Operating Costs and the portion of Capital Costs
Recovery Petroleum used to recover accumulated Capital Costs (as
provided in Article 12.2) ("Profit Petroleum"), shall be calculated on a
Calendar Quarter basis and shall be shared between SOCAR and
Contractor according to the R Factor model below.

12.3

12.4

HeBO3MELeCHHBIM KanmrasibHbiM 3aTpaTaM;

(ii) 3arparst = Ha_~=—s (PHHaHcMpoBaHHe ~—_B
HeBO3MeMeHHEIX KanmraybHbix 3arpaT 10 KaxkOMy
KanenjapHomMy ksapraly m0 OKOHYaHHM Ka2%xJOrO
Kanenjapnoro kBaprasia cyMMMpylorca = c  callbyO
HeBO3MEICHHBIX KanurasibHbix 3aTpaT Ha JaHHylo jaTy
M B NOCHeACTBHH BO3MeLaloTca Kak KanrasbHbie
3aTpaTi;

OTHOWICHHH

(e) He3apucumo or BBIMeCKasaHHoro:
(punancnpopanne He HayMcyIMIOTCA =a = KaKHe-JIHO0
HeBo3MelleHHbIe ~=6Kanranbuble = 3aTpaTbl = 0
Kauenjaproro xkpaptaia, cyleqyiouero 3a KasenjapHbim
KBapTall0M, B  KOTOPOM B TCYCHMH MOCHELOBATeIBHBIX
wepsHocta (90) aneli cpeqHuii  ypoBenb exeyHeBHoii
no6nran Cripoii Hern c Koutpakruoii noma mpespiuaer
cpeqHuii ypoBeHb exkeyHeBHO yoOnran CaIpoii Hern c
Koutpakruoii noma 3a 2005 roy He MeHee, 4eM B OWHY
WeIy!0 H Tb WecaTbIx (1.5) pasa.

3arparer Ha

Hayasa

(f)  Tlogpsyunxy oecnieunpaerca mpaBo
NepeHOCHTb Ha Mocieyyiouwe Kayenyapuble KBapTasibt
KyMYJIATHBHEIe =3aTpaTst Ha Hedrerasoppie omepauun,
noiekaume Bo3smemenmio 3arpat, oHako He

BOSMCLICHHBIC B TIpeyblyuux KanenyapHbix kBapTasiax.

mocTOAHHOe

(g)  Ecam pa3smep HEBO3MCLICHHBIX KYMYJIATHBHBIX
Kanvtasibubix 3aTpat, MOHeCeHHEIX B 060M KasenapHom
kBapTaie WIM NepeHeceHHBIX B Takoli Kanenyapubiii
KBapTall, OKa3bIBaeTCA MeHBIe CTOMMOCTH YrsieBoqopoyoB
na BosMemjenne Kanurasibubix 3aTpat, BbIJeJICHHBIX Ha Leu
BosMeulenna 3arpar B Mepvox yka3anHoro KasenjzapHoro
KBapralla, TOra HeHCHONb30BaHHbIe Yrsewoxopoysl Ha
Bosmeulenne Kanutanbubix 3arpar paccmaTpupalorcs Kak
yonomHutenbHbIe Mpu6,vibuble yriieBoyopoiEl.

Tlepegaua THTys1a

Bosmemenne Togpsyaukom cBoux 3arpat obecieyuBaetca ryTeM
nepezaun emy or THKAP B Ilynkre goctapkn TuTyla Ha OObeMbI
Cripoii Hedbru 1 CBoGoxHoro npuposHoro ra3a, CTOHMOCTS KOTOpBIX
OKBMBAJICHTHA (IPH ONIpes{eIeHHH SKBUBAJICHTHOCTH B COOTBETCTBHK
© yka3aHHbM B 1.15.1 mopsyKkoM) 3arparam Ha Hetprerasosbie
onepallHi, MOVIeKALHM BO3MEICHHIO B COOTBETCTBHH C 11.1.12.2.

TipuG,iipnpie yrieBoxoposbt

Canbyo OGujero oGbema YoOsraH Nocue BEYeTa OObeMoB Cbipoii
Hera u CxsoOoxHoro mpupoxnoro raza, HeOOXOXMMBIX JIA
BO3MeleHHsA  OrlepalHOHHBIX 3aTpaT, a Take  4acTH
YruesoyopoqoB Ha Bo3MeneHHe = Kanmmravibubix 3a pat,
MCHOUb3YeMOli It BO3MCLICHHA HakoOMWIcHHbIX KanwrasbHbix
3atpat (kak npexycmorpeHo B 1.12.2, Benue) («MpHOsuibHpie
yrueBowoposzby) GyAeT NOACHMTbIBaTbCA Ha OCHOBe KasienjapHoro

39
(‘Manfaat Karbohidrogenlari*) Taqvim riibii asasinda
hesablanir va ARDNS ila Podratgi arasinda asagidaki
distur va “R“ amsali mexanizmina asasan bélusdit

Qiiwayaminma tarixindan baslayaraq Taqvim riibii (n+1)
gin R-amsali giymati Taqvim ribuniin (n) axirinda
asagida géstarilan qaydada miiyyanlasdirilir:

R(n+1) = ZX (CCRn + FCn + PPLn)
X(CCSn)

Burada:

CCRn n Taqvim rubiinda Podratcginin avazi dodanilmis
Osasli masreflari;

FCn n Taqvim rubiinda Podratcinin avazi dodanilmis
Maliyyalasdirma masreflari;

PPLn n Taqvim rubtinda alinmis Manfaat
karbohidrogenlarinda Podratginin payinin dayari;

CCSn n Taqvim riibiinda Podratcginin gakdiyi Osasli

masreflar;
n miivafiq Taqvim riibiiniin sira némrasi.
x (n) Taqvim riibtinadak va (n) Taqvim riibi da daxil

olmaqla = isarasindan sagda yerlasen haddlarin
kumulyativ adadi cami.

(n+1) Taqvim riibiinda ARDNS ila Podratgi arasinda
Manfaat karbohidrogenlarinin faiz bédlgiisii R-amsali
qiymatina uygun olaraq Manfaet karbohidrogenlari
bélgistintin asagidaki Cadvali asasinda miiayyan edilir.

Manfsat karbohidrogenleri béliigdirilmasi Cadvali

R amsalinin intervali ARDNS-in pay Podratginin pay!
(%) (%)

0.00 <R<1.25 40.0 60.0
1.25 <RS1.75 50,0 50,0
1.75 <R<2.00 70.0 30.0
2.00 <R<2.50 80.0 20.0
2.50 <R<2.75 85.0 15.0
2.75 <R < 3.00 87,5 12,5
3.00 <R 90.0 10.0

12.7 Manfaat karbohidrogenlari izarinda milkiyyat hiququ

Beginning at the Effective Date the value of the R Factor in respect of
Calendar Quarter (n+1) shall be determined at the end of Calendar
Quarter (n) in accordance with the procedure below:

R(n+1) = S(CCRn +FCn + PPLn)
X(CCSn)
Where:

CCRn means Contractor's Capital Costs recovered in the nth
Calendar Quarter;

FCn means Contractor’s Finance Costs recovered in the nth
Calendar Quarter;

PPLn means the value of Contractor's share of Profit Petroleum

lifted in the nth Calendar Quarter;

CCSn = means Contractor's Capital Costs incurred in the nth
Calendar Quarter;

n means the index number of the relevant Calendar Quarter;

z means the cumulative arithmetic sum of the items to the
right of the 2 symbol up to and including Calendar Quarter
(n).

The R Factor shall be applied to the Profit Petroleum Sharing Table
below to find the percentage split between SOCAR and Contractor of
Profit Petroleum in Calendar Quarter (n+1).

Profit Petroleum Sharing Table

R Factor Band SOCAR Share Contractor Share

(%) (%)
0.00 <R < 1.25 40.0 60.0
1.25<RS 1.75 50.0 50,0
1.75<R< 2.00 70.0 30.0
2.00 <R< 2.50 80.0 20.0
2.50 <R < 2.75 85.0 15.0
2.75 <R < 3.00 87,5 12,5
3.00<R 90.0 10.0

12.7 Title to Profit Petroleum

KBapTaia M paciipesensteca Mexiy THKAP u ToypayuuKom
cormacHoO —- HXKenpuBeyeHHOoi = (popMyle = MSs MeXaHH3My
Koopunnenta «R».

Hauunaa c Jari Bcryienua B culy 3HayeHHe R-dakropa WA
Kanenjapuoro Kpaprana (n+l) ompeyemierca B KOHL
KanenjapHoro kpaptasia (n) B COOTBeTCTBHH C TIpHBeeHHO! HHDKE
npoueypoii:

R(n+1) = D(CCRn+FCn + PPLn)
X(CCSn)
rye:

CCRn- cyMMa BO3MeLIICHHEIX Ha KOHeL| «n»-ro KasrenyapHoro
keaptaa Kanuranbubix 3arpat Moszpaqunka;

FCn - CyMMa BO3MeCIICHHBIX Ha KOHel «n»-ro KastenjapHoro
kBapTasa 3aTpatsl Ha (pHHancuposanne Ioxzpaqunka;

PPLn- cyMMapHas CTOMMOCTb MOJIYYeHHBIX Ha KOEI «N»-ro
Kanenjaproro xKeaprata Togpayuukom Tpv6surnix
YrueBsoyopoxoB;

CCSn-  cymma moneceHHbiIx Ha KOHel, «n»-ro KasenyapHoro
kBaptaa Kanuraibublx 3arpat Mogzpaqunka;

n- HoMep lio Hopsaky Kanenjapuoro KBaprasia;

L- KYMYIATHBHad apudpMeTH4ecKasd CyMMa YJICHOB, CTOALHX
cmpapa or CHMBONa L BILIOTh HO HM BKNONat n-ii
Kanenjapneii keapras.

TIpoyentHoe pasyenenve TIpuOnuibHbix yriieBoqopos0oB MexKy
THKAP u Tlogpsyquuxom B KanenyapHom xksaptane (n+1)
ompeyenietct nO HwkenpHBezeHHoi  Tadvmue  pasyena
TIpnO,uibHBIx yrsieBoOpo4OB B COOTBeTCTBHH co 3HayeHHemM R-
(paxropa.

Ta6éamua pa3jeta TpH6biibyblx yrieBoxoposoB

Wnrepsan Hons THKAP(%) Joan MospsyanKka(%)
R- aktopa

0.00<R<1.25 40.0 60.0
1.25<R<1.75 50.0 50.0
1.75<R<2.00 70.0 30.0
2.00<R<2.50 80.0 20.0
2.50<R<2.75 85.0 15.0
2.75<R<3.00 87,5 12,5

3.00<R. 90.0 10.0

12.7) Turya na TMpué,uinnpie yriesolopobt

40
Manfaat karbohidrogenlarinda Podratginin pay! Gzarinda
miilkiyyat hiiququ Podratciya Xam Neft va Sarbast tabii
qaz saklinda Catdirilma mantagasinda kecir.

Title to Contractor's share of Profit Petroleum shall be out of Crude
Oil and Non-associated Natural Gas and shall be transferred to
Contractor at the Delivery Point.

Tutyn wa yomo Toppsyauxa B TIpuObuibnbix yriesogopoyax, B
Buye Cripoii nedru 1 Ceo6o_noro mpupogHoro raza nepexoyuT
Tlogpsauuxy B Iynkre yocrapKn.

41
MADDo9 13
YERLI BAZAR NEFTI

13.1 Yerli bazar neftinin satis: izra Podratcinin Ghdaliklari

Podratci har il, riiblik cadvala asasan Taraflarin illik is
program! va Budcanin tasdiqi ila eyni vaxtda tasdiq
edacaklari Xam neft hacmini («Yerli bazar nefti») ARDNS-
na satmaga borcludur, bir sartla ki, asagida géstarilan
qayda asasinda hesablanan ilk cadval Qiivvayaminma
tarixindan altmis (60) giin miiddatinda Tareaflar arasinda
razilasdirilmalidir:

birinci il - alli bes min (55 000) Ton
ikinci il - alli min (50 000) Ton
uciinct il - qirx bes min (45 000) Ton

dordiinct il - qirx min (40 000) Ton

Catdirilma mantagasinin hadlarindan kanarda Yerli bazar
neftinin naql edilmasi ila alaqadar har hans: masreflar
Omaliyyat masreaflarina aid edilir.

Har bir Podratgi taraf riblik asasinda Catdirilma
mantagasinda ARDNS-a Taqvim
hamin Podratgi Tarafin Catdirilma mantagasinda alda
etdiyi Xam neftin imumi hacmina proporsional olaraq
6z payina diisan Yerli bazar neftinin miivafiq hissasini

hamin ribiinda

verir.

ARDNS hesab-faktura alindiqdan sonra otuz (30) giin
miiddatinda har bir Podratgi tarafa hamin rib arzinda
satilmis Yerli bazar neftinin dayarini razilasdirilmis
valyuta ila va hamin satis tarixinda HOkumat organlari
tarafindan daxili bazar icin muisayyanlasdirilmis Xam

neft qiymati ila 6danmasi dgiin biitin  saylarini
gostaracakdir.
13.2 Yerli bazar neftinin askik géndarilmasi
(a) Podratci 6z Ohdaliklarinin K6kli pozuntusu
olaraq, Taqvim riibii arzinda  Tareaflarin
razilasdirdig! cadval uzra 13.1 bandinda

nazearda tutulan ohdaliklari yerina yetirmadikda
(Oskik tadartk"), Podratgi Oskik tadariikiin

13.1

ARTICLE 13
LOCAL MARKET OIL

Contractor’s Obligation for Sale of Local Market Oil

Contractor shall have the obligation to sell annually to SOCAR the
amount of Crude Oil (“Local Market Oil”), under the quarterly
schedule to be annually approved by the Parties together with the
Annual Work Program and Budget, provided that the first schedule
shall be agreed between the Parties within sixty (60) days following the
Effective Date calculated in accordance with the procedure below:

first year fifty five thousand (55.000) Tonne
second year fifty thousand (50.000) Tonne
third year forty five thousand (45.000) Tonne
forth year forty thousand (40.000) Tonne.

Any costs associated with transportation of Local Market Oil beyond
the Delivery Point shall be included in Operating Costs.

Each of the Contractor Parties shall quarterly sell to SOCAR at the
Delivery Point such portion of Local Market Oil in proportion to such
Contractor Party’s share of the total amount of Crude Oil received by
Contractor at the Delivery Point in such Calendar Quarter.

SOCAR shall make its best endevours to pay, within thirty (30) days
of receipt of an invoice, to each Contractor Party the value of Local
Market Oil sold in such Calendar Quarter, in agreed currency and at
the price of Crude Oil established by the Governmental Authorities for
local market at the date of such sale.

Underlift of Local Market Oil

(a) In the event of failure by Contractor of its obligations set forth
in Article 13.1 (“Shortfall”) during the Calendar Quarter
according to the schedule agreed by the Parties which
constitutes a Material Breach by Contractor of its obligations,
the Shortfall shall be paid back by Contractor in full in the next
Calendar Quarter following such Calendar Quarter (i) with
Crude Oil of similar quality or any other quality agreed by

13.1

13.2

CTATbA 13
HE®Tb MECTHOLO PbIHKA

OGs3aTeancrBa Tospsquuka no _npoxaaxe Hern _mecrnoro
pbIKka

Tlonpayank 0693aH @keroqHO nposaBars THKAP xkommyectso
Coipoli nedru (“Hers MectHoro pbinKa”) lO @keKBapTalIbHOMy
rpaduky, koroppiii Gyzer yrBepxyaTeca CroponamMu e2kerogHO
OHOBPeMeHHO C yrBepxKAeHHeM ToxoRoii padoueii mporpaMMbl 1
Briowkera, Mp ycuoBuN, 4TO NepBbiii rpaduK Gyszer cormacoBaH
Mmexkyy CropoHaMu B TedeHHe mecruyecaTu (60) qHel nocne Jars
BCTyIMICHHA B  CHIly, pac4HTbIBaeMoii B cooTBeTCTBMH
HYDKETIPMBEEHHEIM TOpAJKOM:

TATE AeCAT NATb ThICAY (55 000) Toun
natEyecat ThICH4 (50 000) Tonn
copok nab TECH (45 000) Tourn
copok TEica4 (40 000) Toun.

nepBbiii roy
Bropoii roy
Tpernit row
yeTBepTbili ro,

JhoGpie pacxobl, cBA3aHHEIe C TpaHcroprupoBKoii Hedru
MecTHOrO pbIHKa 3a mpeyembt Tynkra ocraBkH, OTHOCHTCA K
OnepauMonnem 3arparam.

Kaxyaa u3 Tloxpaquerx Cropon Ha e@kKeKBapTasbHoii ocHoBe
mpogaer THKAP pb Ilynxre goctasKu ty yacrb Hera Mecruoro
Painka, KOTOpas NpomoplHoHabHa one takoli Tospsaquoii
CTOpoHL! B OGuIeM KonHYecTBe CbIpoii Hern, NMomyYeHHOii
Tlonpayuukom 8 Tywkre jocrasku 3a tekyuiwii Kanenjapupiiit
kpaprail.

THKAP npegnpwnumaer Haniyauine ycwimsa, aroObl B TeyeHHe

TpHauaTH (30) qHeli Nocie nonyyeHns MHBOlica BO3MeCTH KaxKLOH
TloxpaHoit cropone crouMocts npoyanHoii B TakoM KanenjapHom
kpaprane Hedru Mecruoro pbiika B coriacoBaHHoii BasloTe H 110
yeHe Cpipoli Hedpru, ycraHasniuBaemoii TpasutrempcrsenHbimn
opraHaMn Ju1ad BHYTpeHHero pbIHKa Ha JaTy Takoli nposaxKn.

Hejonocraska Hern Mectuoro ppinka

(a) B caygae Hespimomnenua Tlogpsyuukom oOs3aTenscrs,

mipestyCMOTpeHHEIX m.13.1 (“HeyonocrapKa”) 10
cormacopanHomy CropoHamMu rpadpuky B  TeyeHne
Kanenjapuoro kpapraiia, —-ABuIAoUeeca~CyilecrBeHHbIM
HapyllieHHeM Tlogpayunkom CBOHX o6s3aTesIbCTB,
Tlozpaunk 0613aH BosMectuTs Hegonocrapky B ciletyIouleM
nocne 91roro KasiewjapHoro xKsaprana KasenjjapHom

42
13.3

13.4

avezini hamin Taqvim ribtindan sonraki Taqvim
rubiinda (i) analoji keyfiyyatli va ya ARDNS-la
razilasdirilan digar keyfiyyatli Xam neftla, yaxud
(ii) Taraflar arasinda razilasdirilmis sair qaydada

Podratct dskik
13.2(a) bandinda
gostarilan qaydada ddaya bilmadikda, bu cir
6damamea Sazisin Kokli pozuntusu  hesab
olunur

tam hacmda édamalidir.

tadarikiin avazini bu

(b) iki (2) ardicil Taqvim riibii arzinda Oskik tadartik
olduqda va Podratci hamin Oskik tadaruktin avazini
13.2(a) bandina miuvafiq olaraq ddamadikda,
ARDNS 31.1(b) bandinda nazarda tutulmus qaydada
va sartlarla Kontrakt barpa sahasina munasibatda
bu Sazisa xitam vermak hiququna malikdir.

SOCAR; or (ii) in any other order agreed by the Parties. If
Contractor fails to pay back the Shortfall as set forth in this
Article 13.2 (a), such failure shall constitute a Material Breach
of this Agreement.

(b) In the event of Shortfall within two (2) consecutive Calendar
Quarters and failure by Contractor to pay back the Shortfall, in
pursuant to Article 13.2(a), SOCAR shall have the right to
terminate this Agreement with respect to the Contract
Rehabilitation Area in accordance with the procedure and
terms set out in Article 31.1(b).

SOCAR shall notify

ARDNS-in Yerli__bazar_neftinin alisint_dayandirmaq 13.3. SOCAR’s Right to Suspend Local Market Oil Delivery
hiiququ

13-cii Maddanin digar miuddaalarina baxmayaraq, Notwithstanding any other provision of Article 13, SOCAR shall be
ARDNS-in 6z milahizasina asasan Yerli bazar neftinin entitled at its sole discretion to suspend Local Market Oil delivery.
aligsint miivaqgati dayandirmaq hiququ vardir. Bu zaman In such case, SOCAR shall notify Contractor in writing within thirty
ARDNS Yerli bazar neftinin alinmasini dayandirmaq (30) days before the Calendar Quarter in which SOCAR desires to
istadiyi Taqvim ribiiniin baslanmasindan an azi otuz (30) suspend Local Market Oil delivery. If SOCAR elects to resume
giin awal Podratciya yazili malumat vermalidir. ARDNS Local Market Oil delivery thereafter, A

Yerli bazar neftinin alinmasini davam etdirmak gararina Contractor in writing within sixty (60) days before the Calendar
galdiyi halda Yerli bazar neftinin alinmasini davam Quarter in which SOCAR desires to resume Local Market Oil
etdirmak istadiyi Taqvim ribiinuin baslanmasindan an azi delivery. For the avoidance of doubt, in respect to any Calendar
altmis (60) iin awel Podratciya yazil meolumat Quarter in which the delivery of quantitites of Local Market Oil has
corms r. ARDNS tarafindan bu 3 ventine miivafi been suspended by SOCAR in accordance with this Article 13.3, the

i. non z nd Contractor shall have no obligation to make-up such quantities in

olaraq Yerli bazar neftinin dayandirdigi har hansi Taqvim | Calend d no Shortfall shall . f
Ubiina minasibatda anlasilmazliqlarin qarsisini almaq ater Calendar Quarters and no Shortfall shall occur in respect o
rup . = . such Calendar Quarter.

tcgiin, Podratginin sonraki Taqvim riblarinda bela

hacmlari ¢atdirmaq éhdaliyi olmur va Yerli bazar neftinin

askik gondarilmasi fakti bu Taqvim ribtina samil edilmir.

Podratginin Yerli_bazar_neftinin satisini_dayandirmaq 13.4 Contractor’s Right to Suspend Local Market Oil Sales

hiiququ

gar 13.1 bandina asasan ARDNS-in 6damali oldugu har
hanst mablag iki (2) ardicil Taqvim ribu arzinda
6danilmamis qalirsa, Podratc! bu 13-cli Maddaya miivafiq
olaraq Yerli bazar neftinin ARDNS-a satisint dayandirmaq
hiququna malikdir. Bela 6danilmamis mablaglarin
ARDNS tearefindan tamamila 6danilmasindan sonra
doxsan (90) giindan ¢ox olmayan miiddatda Podratc: bu
13-cii Maddanin miiddaalarina mivafiq olaraq Yerli bazar
neftinin ARDNS-a satisini barpa edir. Podratci tarafindan
bu 13.4 miivafiq olaraq Yerli bazar neftinin satisinin
dayandirildig1 har hansi taqvim ribtina minasibatda
anlasilmazliqlarin§ qarsisin) almaq Uuciin, Podratginin
sonraki Taqvim riibiinda bela hacmlari gatdirmaq ohdaliyi

If any amount payable by SOCAR pursuant to Article 13.1 remains.
unpaid for two (2) consecutive Calendar Quarters, then Contractor
shall be entitled to suspend sales of Local Market Oil to SOCAR
under this Article 13. Upon SOCAR paying the outstanding
amount, Contractor shall not more than ninety (90) days thereafter
resume sales of Local Market Oil to SOCAR in accordance with the
provisions of this Article 13. For the avoidance of doubt, in respect
of any Calendar Quarter in which the sale of quantitites of Local
Market Oil has been stopped by Contractor in accordance with this
Article 13.4, the Contractor shall have no obligation to make-up
such quantities in later Calendar Quarters and no Shortfall shall
occur in respect of such Calendar Quarter.

13.3

13.4

KBaprale B TNOHOM OObemMe: (i) CbIpoii Hedprbio
aHalorM4Horo = KayecrBa = WIM pyroro—-KaecTBa,
cormacyemoro ¢ THKAP; m6o0 (ii) B MHOM nopasKe,
coryacopanHom Croponamu. Ecuu Hospsyunk we cMoxer
BosMecruTh Heyonocrapky, Kak yKa3aHO B HacTOsIeM
nynkte 13.2(a), Takoe HeBo3MeleHve OyzeT npescTaBNaATE
co6oii CymecrBenHoe Hapyllienue Hacrosujero Cormalienus.

(b) B  cayyae Heyonocrasku B ‘TeyeHHe ypyx (2)
noculeqoBaTenbHbIx KayenjapHbix KBapTaios, HM  ecin
Tloxpayquuk He Bo3sMemaet HeyzonoctasKy B CooTBeTcTBHH C
m.13.2(a), to PHKAP meer paso pacropruytb Hacrosuyee
Cormamienme 8 NopsKe MH ycNOBMAX, lpexyCMOTpeHHBIX
1.31.1(b).

TIpaso THKAP npvocranosut, npuemky Hern mecrnoro
pbIMKa

Hes3upas Ha Apyrve nonoxenua Crarpu 13, THKAP umeer
mpaBO 10 CBOeMY YCMOTpeHHIO BpeMeHHO MpHocTraHoBHTS
mpuemxy Hera mecruoro ppinka. IIpu stom THKAP gona
THMCbMeHHO yBeqOMHT Tompayuuka He MeHee 4eM 3a TPHWATS
(30) aneii qo Hagana Kanenyapnoro ksapraia, c KoToporo
THKAP >xenaer mpvocranosuTs upuemKy Hedru mecrHoro
ppinka. B cyryyae, ecm nocne 9roro FHKAP pent Bos06HoBnTb
npuemky Her mecruoro ppinka, to THKAP yomxna Taxxe
MMCbMeHHO =yBeyoMuT §Tloapsayanka He MeHee eM 3a
mectbyecat (60) Heli qo Hayana Kanenjapnoro kBaprasia, c
xoroporo. THKAP >xenaer Bo306HoBuTh mpHemky Hern
MecrHoro pbiHka. Bo w36exaHHe COMHeHHIi MpHMeHHTeIbHO K
so6omy KasienyapHomy kBaptaly, B KOTOpOM IpHemka OObeMoB
Hern Mectruoro pbinka O6puia mpHocranossiena THKAP B
cooTBercTBHM ¢ HacTosuMM nyHkrom 13.3, y Tospaqunka Her
OOs3aTENLCTBA BOCHONHATL TakHe OOBEMbI B NOCHE YIOUNX
Kanenjapubix KBaptasax, 4 (paxt Heyonocrasku He Hactynaer
IIpHMeHHTeLHO K Takomy KanenyapHomy KBaprally.

TIpaso _ToapsqunKka
MeCTHOrO PbIHKa

mpvocranopuT, —npokaxu Hern

Ecsm xKakas-1u00 cyMMa, Nojjiexkallat BbIIaTe CO CTOpOHbI
THKAP B coorsercrsun c 1.13.1, ocraerca HeBbITWIayeHHO B
TeyeHue AByx (2) MocieqoBaTebHEIX KayienjapHblx KBapTasos,
to Tlogpaq4nk BupaBe npHoctaHoBuTh npoxaxn Hedru MectHoro
ppinka THKAP no nacrosmeii Crarbe 13. Hocne noramenua
THKAP 3ayoskennoctn Toppsyauk He m03yHee YeBsHocra (90)
uel Bo306HOBIAeT npoyaxy THKAP Hedru Mecruoro pbiHKka B
coorBercTBHH c¢ ycloBMiMH Hactosmel Crarbn 13. Bo
v30e2KaHHe COMHCHHIi MIpHMeHHTesIbHO K J0G0my KasenyjapHomy
KBapTaly, B KOTOPOM mpoyaxKn OObeMoB Hern MectHoro pbIHKa
Opium ocTaHoBseHb! TMoypsq4uKoM cormacHo HacTosIleMy IyHKTy
13.4, Tlonpagunk He 0683aH BOCTIONHATA TakHe OObEMbI B
nociexyiomux Kasenjapubix KBapraax, u dakr HeyonoctasKn

43
olmur va Yerli bazar neftinin Oskik tadariikii fakti bu He Hactynaer fTpuMenTebHO Kk Takomy KaneHjapHomy
Taqvim ribiina samil edilmir. KBapTally.
14-ci MADD3
VERGI QOYULMASI

14.1 Umumi qaydalar

(a)

(b)

()

Manfaat vergisind dair bu 14-ci' Maddada
gostarilan Ohdalik istisna edilmakla, Podratci
Taraflardan Karbohidrogen Faaliyyati ila alaqadar
meydana ¢ixan va ya ona bilavasita, yaxud dolayisi
ila aid olan har hansi xarakterli heg bir Vergi
tutulmur.

Bununla_ tasdiq edilir ki, ikiqat vergilara yol
verilmamasina dair miqavilalar Vergi tutulmasinin
daha alverisli sartlarini tamin edir.

Bu 14-cl Maddanin maqsedlari baximindan asagida

gostarilan terminlarin manasi beladir:

(i) “Dévlat Budcasi”™ - Respublika biidcasinin va
yerli budcalarinin va yaxud vergi tutulmalari
magsedlari baximindan Azarbaycan
Respublikasinin tatbiq olunan
qanunvericiliyina mtvafiq suratda Hékiimat
Organi tarafindan yaradilan digar bidcalarin
cami demakdir.

(ii) “dsas  fondlar*a Podratgi Tarafin vergi
balansina adatan “asas“ va ya “qeyri-asas“
fondlar(14.2  (I)(i)(bb) bandi ila gdstarilan
Binalar istisna olmaqla) maddasi altinda
salinan va istifada edilmasi giiman olunan
miuddati bir (1) ili 6tan va har birinin Gmumi
dayari asagida gostarilan konkret son haddan
artiq olan bitin fondlardan ibaratdir: bu
Sazisin baglandig: Taqvim ili icin hamin son
hadd bes min (5000) Dollardir va sonraki har
Taqvim Ili icin bu son hadd ilkin dayarin
dord (4) faizi artir.

“Karbohidrogen faaliyyati* - Bu Sazisla bagli
Kontrakt sahasinin bearpasi, — kasfiyyati,
islanmasi va Karbohidrogen hasilati elaca da,
Karbohidrogenlarin miivafiq  standartlara
uygunlasdirilmasi, sonraki saxlanmasi va
satisina dair Podratgi tarafin bilavasita va ya
Omaliyyat Sirkati vasitasila apardigi Neft-qaz
ameliyyatlarinin Azarbaycan Respublikasinin
hidudlart daxilinda va ya htidudlarindan
kanarda  hayata_ kecirilmalarindan —_asili
olmayaraq bittin néviari va bitin digar
faaliyyat névlari demakdir. Har Podratg: taraf
6ziniin miivafiq Karbohidrogen faaliyyati izra

14.1

ARTICLE 14
TAXATION
General
(a) Except for the Profit Tax obligation described in this Article

(b)

(©)

14, the Contractor Parties shall not be subject to any Taxes of
any nature whatsoever arising from or related, directly or
indirectly, to Hydrocarbon Activities.

It is acknowledged that Double Tax Treaties shall have effect
to provide more favourable conditions for taxation.

For the purposes of this Article 14 the following expressions
shall have the meanings ascribed to them below:

(i) "State Budget" means consolidated Republican and
local budgets or such other budgets as may be created
by Governmental Authority pursuant to the applicable
law of the Azerbaijan Republic for the purposes of
taxation.

(ii) "Fixed Assets" shall include all assets which it is usual
to include in the Contractor Party's tax balance sheet
under the heading of fixed or intangible asset (other
than Buildings, as described in Article 14.2(1)(i)(bb)),
each of which has an anticipated useful life of more
than one (1) year and the total value of each asset
exceeds the following limit: the limit for the Calendar
Year in which this Agreement is executed shall be five
thousand (5,000) Dollars and for each subsequent
Calendar Year, the limit shall be increased by four (4)
percent straight line basis respectively.

(iii) "Hydrocarbon Activities". means all Petroleum
Operations and all other activities carried out in
connection with this Agreement by the Contractor
Party, directly or through the Operating Company,
relating to the rehabilitation, exploration, development
and production of Petroleum from the Contract Area,
including processing of Petroleum and further storage
and sale of the products processed thereof inside and
outside of the Azerbaijan Republic, whether such
activities are performed in the Azerbaijan Republic or
elsewhere. Each Contractor Party shall maintain
separate books and accounts for its respective
Hydrocarbon Activities.

14.1

CTATbA 14
HAJIOPOOB.JIO7KEHHE
OGmee
(a) 3a uckmoueHvem oOs3aTebcTBa no Hanory Ha mpuOsuib,

(b)

(c)

w310KeHHOrO B HacTosileli Cratbe 14, Moypsyueie cropoust
ne OOaratorca HukakuMH Haoramu Kakoro Ob! TO HH ObLIO
XapakTepa, BOSHHKaIOUIMMM B CBA3H WIM OTHOCALIMMHCA
TIpsMO WIM KOCBEHHO K YrsieBoLOPOAHO! AeATebHOCTH.

Hacrosimum noxrBepxyaetcs, uro Jlorosopsi 06 136exaHHH
wgolinoro Hanoroob0xeHHA jAelicrByloT TakuM o6pa3oM,
uro6br = oGecrieunTh = HanGoulee ~— BLIFOHbIE ~—- COBH
HasloroobioxkKeHHs.

B uessx nacrosuelt Crarbu 14 Hwxe mepeyncieHHbim
TepMMHaM IIpHpaloTcs culeLyIoule 3HadeHMA:

(i) «Pocyyapcrsennpiiit GropKeT»
KOHCOJMAMpOBaHHbIi peciyOuHKaHcKuii HM MecTHBIC
G1oKeTBI, KOTOppIe MoryT ObITb cibopmMupoBaHbi
TlpapurenscrseHHbIM OpraHOM B COOTBETCTBHM C
TIpHMeHHMBIM 3aKOHOMaTebCTBOM
Asepb6aiispKancKoit Pecny6muKu B WenAX,
HasloroobioxkKeHHs.

o3Ha4yaer

(ii)  «DuKcupoBaHHble akTHBbD> BKNOYAIOT BCE aKTHBEI,
oObmHO =BKIOYaeMbIe §=BHaslorosbiii Gata
Tloapsaqnoii CTOPOHbI nod
«uKcuposannpiiy WH «HeMaTepnanbubtiy axrue(3a
MCKOYeHHeM 31aHHii, ykKa3aHHBIX B 11.14.2(1)(i)(bb)),
nipeqnouaraeblii CpOK CTIONb30BaHHA ~—KOTOPBIX
npesbimiaer OnMH (1) rod H CyMMapHas CTOHMOCTb
KakJOrO aKTHBa MpeBbllaer cuexyloumMi npeyen:
npeyen Ha Kanenjapupii rox, B KOTOpoM
3akmioyaerca Hacrosujee Cormatlienve, cocraBsiaer
nth teict4y (5 000) Joanapow nu ayia KaxKOrO
nociexyromero KanenjapHoro roxa 9ror npeyes
yBenmunBaetca Ha yerpipe (4) mpowenta or
MepBoHayasIbHO CTOMMOCTH.

cratbeli

(iii) "Yrnesoxopoquas jestenbHocTs” onpeyesserca Kak
Bce BHbI Hedrerazopbix onepauii u Bce yApyrue
BHI J€ATCHOCTH, BBITIONHACMBIe =B _ paMKax
nactosiuero Cornauienua Toypaqnoii cropoxoili
HenlocpeycTBeHHO = WK = 4epe3.—- OrtepaljMoHny10
KOMMaHHIO, Kacalollveca peaOwIHTalHH, pasBeyKn,
pa3pa6orkH =u jodsl4H = YriepoyopoyoB = Ha
KoutpaxrHoii = miomjayqu, = BKNOYan = OOpaGorKy
Yruewoxopoyow AO coorgercrByioulero craHjapra,
HasbHeliiee Xpanenue HU Mposaxy, BHe 3aBHCHMOCTH
Or TOrO, OCYLIeCTBIMIOTCA IM yka3aHHBIe BHI
AeatembHoctH B AsepOaiiipKkancKoli PecryOumke win
3a ee npeyenamu. Kaxkyas Toypsyuad cropona Beyet

45
ayrica muhasibat ucgotunu aparir.

(iv) “Vergi organi“ - Azarbaycan Respublikasinin
Vergilar Nazirliyi va ya Azerbaycan
Respublikasinin Vergilar Nazirliyinin tayin
etdiyi har hans varisi demak

(v) “Manfaat Vergisi Daracasi* - bu  Sazis
imzalanan vaxt Azerbaycan Respubliksinda
tatbiq edilan va bu Sazisin quivvada oldugu
bitin middeat arzinda tasbit edilmis qalan

iyirmi yeddi (27) faiz Manfaat Vergisi Daracasi

demakdir.

14.2 Manfaat Vergisi

(a)

(b)

Har Podratgi taraf 6z Karbohidrogen faaliyyatina
miinasibatda Manfaat vergisi tictin ayrica masuliyyat
dasiyir. Azarbaycan Respublikasinin daxili
qanunvericiliyi ila bu Sa: arasinda har hans
ziddiyat yarandiqda, Sazisin miuddaalari tustin
tutulur. Har Podratc: Taraf éztiniin Azarbaycan
Respublikasinda Karbohidrogen Faaliyyatina aid
olmayan tasarrufat faaliyyatina géra Azarbaycan
Respublikasinda tatbiq edilan qanunlara_ va
reqlamentlara uygun_ sakilda Manfaat vergisi
6damak tictin masuliyyat dasiyir.

Bununla konkret olaraq qeyd edilir ki, bu 14-cu
Maddanin middaalari fardi qaydada har Podratci
Tarafa aid edilir. Har bir Podratc! Tarafin Manfaat
Vergisi izra fardi masuliyyatini tanzimlayir; Manfaat
vergisi Satisdan galir, Digar galirlar va Gixilmalar
maddalarinda yazildigi sakilda hamin Podratci
Tarafin ayrica payina asaslanir.

ARDNS har Taqvim ili uciin har Podratc: Taraf
adindan Dévlat Biidcasina Dollarla Manfaat Vergisini,
o ciimladan qabaqcadan hesablanmis Manfaat
Vergisini va onlara aid olan, hamin Manfaat
Vergisinin va ya qabaqcadan hesablanmis Manfaat
Vergisinin vaxtinda ddanilmamasi naticasinda
qoyulan faizlari va carimalari (Podratgi Tarafin lazimi
bayennameni vaxtinda hazirlamaq _iqtidarinda
olmamasi naticasinda qoyulan  faizlar  istisna
edilmakla) 6z vasaitlarindan 6dayir. Bununla ARDNS$
Podratg! Taraflara zamanat verir ki, har Podratgi
Tarafin Manfaat Vergisini, o ciimladan, yuxarida
géstarildiyi kimi, ona aid faizlari va carimalari Dévlat
Budcasina bu Sazis uzra ARDNS-a catacaq
Karbohidrogenlarin satisindan alda edilan varidatdan
birinci névbada ddayacakdir. ARDNS  14.3(f)
bandinda nazarda tutuldugu kimi, bela 6danis igtin

(iv) "Tax Authority" means the Ministry on Taxes of the
Azerbaijan Republic or any successor thereto appointed
by the Ministry on Taxes of the Azerbaijan Republic.

(v) "Profit Tax Rate" is a rate of twenty seven (27) percent
which is the applied Profit Tax Rate existing in the
Azerbaijan Republic on the day of execution of this
Agreement and which shall remain fixed for the entire
term of this Agreement.

14.2 Profit Tax

(a)

(b)

Each Contractor Party shall be severally liable for Profit Tax in
respect of its Hydrocarbon Activities. In the event of any
conflict between the provisions of internal law of the
Azerbaijan Republic and those of this Agreement, the
provisions of this Agreement shall govern. Each Contractor
Party shall be liable for payment of Profit Tax in connection
with its business activities in the Azerbaijan Republic that are
not related to Hydrocarbon Activities, under the applicable
laws and regulations of the Azerbaijan Republic.

It is specifically acknowledged that the provisions of this
Article 14 shall apply individually to each Contractor Party and
govern the individual liability of a Contractor Party for the
Profit Tax which shall be based on such Contractor Party's
separate share of the items of Sales Income and Other Income
and Deductions.

SOCAR shall in respect of each Calendar Year pay out of its
funds on behalf and in the name of each of the Contractor
Party’s Profit Tax to the State Budget in Dollars including
estimated Profit Tax, and any interest, fines or penalties with
respect thereto which is attributable to the failure to pay any
such Profit Tax or estimated Profit Tax when it is due (except
interest resulting from a Contractor Party's failure to prepare a
required return by the due date therefor). SOCAR hereby
guarantees to Contractor Parties that payment of each of
Contractor Party’s Profit Tax to the State Budget including any
interest, fines or penalties as aforesaid, shall have first priority
upon the proceeds of sale of Petroleum to which SOCAR is
entitled under this Agreement. SOCAR shall cause the Tax
Authority to issue to the appropriate Contractor Party official
receipts for such payments as provided for in Article 14.3(f).
Upon request of any Contractor Party, SOCAR shall provide to
such Contractor Party within ten (10) days of such request a

oTyenbublii = Gyxrarepckuii = yuer = 10_—scBoeli
coorgercrByloujel YrueBoxoposHoli AexTebHOCTH.

(iv) "Hanorossii opran" o3Hayaer Munncrepcrso 10
nanoram A3epOaiipKanckoli PecnyOmku win m00bIx
PCTBOM 110

ee nmpeeMHMKoB, Ha3sHayeHHEIxX Munn
nasoram A3epOaiipKancKol Pecny6mnKu.

(vy) "Crapka Hajiora Ha mpHObiib" o3Hayaer BenMunHy
mpuMensemoii crasku Hanora Ha mpuObuib B pasmMepe
apaquatn Yetbipex (24) npouenros, jelicrByioueli B
AsepOaiiKanckoli = PecnyOmKe = Ha = MOMCHT
nowmucanHaA Hacrosujero Cornaienns, u KoTOpoe
ocraerca (pMKcHpoBaHHO Ha MpoTs#KeHMH BCero cpoKa
AelicrBua HacTosuero Coramenna.

14.2 Hasor na npuénii,

(a)

(b)

Kaxyaa Tloypaqnad cropona HeceT _—pa3j{evIbHy10.
orgercrBeHHoctb m0 Hastory Ha npHObuib B OTHOWIeHHM
cBoeli Yruiesoxopoxnoli AexrenbHoctu. B ciryyae KaKnx-
sm6o npoTuBopeynii Mexjy NooxKeHHAMM MecTHOrO 3aKOHa
Asep6alixanckol Pecny6uku nH Hacrosujero Cornamenns
npesampyior nonoxeHua Cornamennsa. Kaxyas Tozpaynaa
cTopoHa Hecer orpercrseHHocrs 3a yruiary Hasora wa
MIpHObLIb B CBI3H CO CBOE! XO3HHICTBEHHOM eA TEbHOCTHIO B
Asep6aliuxanckolt =PecnyOmuKke, He orHocstieiica Kk
YrueBsoxopoxHol  eATebHOCTH, B COOTBETCTBHH C¢
TIpHMeHHMBIMK HOpMaTHBHEIMH
AsepOaiiKanckoii PecnyOm«n.

3aKoHaMH akTaMu

HacrosiHM KOHKpeTHO oroBapuBaeTcs, YTO NOOKeHHA
nacrosujeli Crarsu 14 B HHHBHyaIbHOM TopsyKe
pacnpocrpansiotcs Ha Kaxyio Tloxpsyayto cropony,
perysmpyror MHAMBULYaIbHYy1O OTBeTCTBCHHOCTh
Tloxpaauoii croponst no Hanory Ha npuObuib, Koropas
OCHOBbIBacTCA Ha OTeNbHOH oe Takol Toxpaquoii
cropoub! B ctaTbsx Tlocrynienus or mpogax, J[pyrue
Hoxoyb HW Bersetsl.

THKAP 8 orHouennu xkaxyoro KasenyapHoro roya
mpuuumaet Ha ceOs OOs3aTeNLCTBO MM BBIIWIa4HBaeT 13
coOcrBeHHBIX cpeycTB oT MMeHH Kaxyoi TogpsyHoii
cropoubi B Pocyyapcersenubiit OroypKer B JJomnapax Hastor na
mpHObutb, BKOYat pacuerHbii Hanor Ha npHOsuib 4
OTHOCAIIMecA K HeMY MpOLeHTsI, wrpadbr Hu TeHH,
HaYHCIAeMbIe B pe3ybTaTe Heymlatb! Takoro Hayora Ha
mpHObuth wu pacuerHoro Hanora Ha mpuObib B CpoKH,
MOMO*KeHHBIC JIA yniaTbt Takux Hasoros, nporeHTos,
utpaoB =H eH (3a MCKINIOYCHHeM IpoleHToR,
HAYHCIACMBIX B pesysbTaTe Toro, 4To TlozpaqHad cTopona He
NOATOTOBHNIA HeOOXOAHMy!O AekapauHio K TMoOxKCHHOMY
cpoxy). PHKAP wacrosuyum rapanrupyer TloxpaqHbim
croponam, 4To ynuiata Hanora Ha npHObuib Kaxkqoii
TloxpaaHoi cropousi 8 Tocysapcrsenueili Goyer, BKIOUAA
MpOUeHTEI, WTpadbl MH NeHH MO HeMy, Kak yka3aHO BBILLe,
ABJIACTCA NpBBIM IIpHOpHTeTOM B OTHOWICHHM NocTymIeHnit

46
Vergi orqaninin miivafiq Podratc: Tarafa rasmi
qabzlar vermasini tamin edir. Podratgi Taraflardan
har hanst birinin sorgusu alindiqdan sonra on (10)
giin arzinda hamin Podratc: Tarafa ARDNS-in
awalki ciimlada adi cakilan Ohdaliklarina uygun
olaraq Dovlat Bidcasina vasaitin haqiqatean
kecirildiyini tasdiqlayan sanad (Podratgi Taraflarin
hamisi igiin maqbul formada) taqdim edir. ARDNS-
in gealirlarina va ya manfaatina aid ARDNS-in
galirlaring va ya manfaatind aid ARDNS 14.2(c)
bandina uygun olaraq Podratcg! Taraflardan har
birinin avazina va onlarin adindan 6damis oldugu
Manfaat Vergisini hesaba almamalidir. ARDNS,
Manfaat Vergisindan qaytarilan mablaglari (har
hans Podratgi Tarafin 6dadiyi Manfaatdan Vergi va
carimalardan qaytarilan mablaglar istisna edilmakla)
har Podratg! Tarafin adindan va onun avazina almaq
va 6ziinda saxlamaq ixtiyarina malikdir; ARDNS
qaytarilan bu mablaglari almagi haqqinda miivafiq
Podratg Taraflara tasdiqedici sanad verir.

(i) Yazil bildiris azi otuz (30) giin qabaqcadan
verdikda har Podratci Tarafin istanilan vaxt
ixtiyar) var ki, har hansi Taqvim  ilinda
ARDNS-in Manfaat karbohidrogenlari
payindan va  kommerstya _ faaliyyatinin
vasaitindan hamin Podratg Tarafin Manfaat
Vergisina dair ARDNS-in 6hdaliklarinin neca
yerina yetirilmasini Podratci Tarafin segdiyi
beynalxalq niifuza malik mistaqil mihasibat
firmasina taftis etdirsin. Podratc! Taraf bu
taftisin xerclarini gakir va bela xarclar
Masreflari Odanilan sayilmir. Bela bir taftis
14.3 (d) Maddasinin middaalarina uygun
olaraq son va qati sakilda muayyan olunan
Taqvim ilina samil oluna bilmaz. Bu cir taftis
ela kecirilmalidir ki, ARDNS-in isina asassiz
angal toratmasin. ARDNS$ auditora muimktin
olan dearaceda serait yaradir ki, auditor
ARDNS-in kommersiya faaliyyatindan alinan
vasaitdan har hansi Taqvim Ili icin Podratci
Tareafin Manfaat Vergisinin tamamila
6danildiyini tasdiq etmakdan tri lazim ola
bilacak bitin malumatlari alda eda bilsin.

(ii) Xtsusi gqeyd edilir ki, 12.4 bandinda
géstarilan Manfaat Karbohidrogenlari ela
miayyan edilir ki, Podratg! Tarafin Manfaat
Vergisi ARDNS-in Manfaat Karbohidrogenlari
payina daxil edilsin - 14.2(c) bandina uygun
olaraq ARDNS Podratc! Tarafin Manfaat

(d)

document (in a form acceptable to all Contractor Parties)
confirming direct evidence of the actual transfer of funds to the
State Budget in satisfaction of SOCAR's obligation as described
in the preceding sentence. For purposes of computing the
liability, if any, of SOCAR for Taxes assessed on SOCAR's
income or profits, SOCAR shall not be entitled to credit against
its tax liability the Profit Tax paid by SOCAR on behalf and in
the name of each of the Contractor Parties pursuant to this
Article 14.2(c). SOCAR shall be entitled to receive and retain
any Profit Tax refunds (other than refunds of Profit Tax,
interest, and penalty sanctions paid by a Contractor Party) on
behalf and in the name of each of the Contractor Parties and
shall provide to the appropriate Contractor Party a statement
showing that any such refund has been received.

(i) On not less than thirty (30) days written notice each
Contractor Party shall have the right at any time to have
the payment by SOCAR of that Contractor Party's Profit
Tax liability from funds generated by SOCAR's share of
Profit Petroleum and SOCAR’s commercial activity for
any Calendar Year audited by a firm of internationally
recognised independent accountants selected by the
Contractor Party. Contractor Party shall bear the costs of
such audit and such cost shall not be Cost Recoverable.
Such audit may not relate to a Calendar Year which has
been finally and conclusively determined in accordance
with the procedure set out in Article 14.3(d). Such audit
shall be conducted in such a fashion that it does not
cause unreasonable inconvenience to SOCAR. SOCAR
shall accord to the auditor reasonable access to such
evidence as the auditor may require to satisfy the auditor
as to full payment of Contractor Party's Profit Tax for
any Calendar Year from funds generated by SOCAR's
commercial activities.

(ii) It is specifically acknowledged that Profit Petroleum
sharing as set out in Article 12.4 shall be so determined
to include Contractor Party’s Profit Tax in SOCAR’s
share of Profit Petroleum from which SOCAR must pay
such Contractor Party’s Profit Tax to the State Budget
as provided in Article 14.2.(c). Therefore, the payment

(d)

oT npogaxn Yruesoyopoyos, npwuutaroujuxca THKAP no
nactosinemy Cornamennio. THKAP oGecneunpaer Bbiya4y
Hanorossim opraHom oHuHasbHbIX KBHTaHUH 3a TaKylo
omiaty coorsercrsyroujeit Toxpaquoli cropone, kak 970
npezycmorpeno B mi. 14.3(f). To s3anpocy mo6oi 13
Tloxpaqusix cropox THKAP B xecatuanesnpiit (10) cpoKx
nlocie Mowy4eHHA Takoro 3ampoca mpeyoctapsaer Takoii
TlogpsHoii cropone 1oKyMent (B dope, npHemsemoii Aun
Bcex TlogpsqHbIx CTropoH), NOATBep»KAaOUIMi PakTH4ecKoe
mepeyucnenue cpeycts B Tocynapcrsenubiii O1oyxKeT B
YAOBETBOPEHHE YNOMAHYTEIX B NpeAbLLyUleM TipeswoOKeHHK
o6s3arembcrs THKAP. Jia weneii onpesxenenua oduyeii
CYMMBI NOWIexKalHX BEIIaTe KoMMaHHel THKAP Hasoros,
Mp HaIHYHM TaKOBIX, MIPHYMTAIOUIMXCA Ha OXON! WIM
mpuOnui THKAP, THKAP npn onpeyerennn cBonx
HaJOPOBLIX OO#3aTebCTB HM He HOUDKHa yaHTbIBatTb Hasor Ha
mpnObutb, Bbiniauennbtii THKAP 3a 4 or MMeHH Kaxk 10H 13
TlospaHbix cTropou, Kak 9TO MpeyycMaTpuBaetcs B aHHOM
mn. 14.2(c). THKAP snpase nonyyatb u octaBiaTh cebe
BosBpaTbl C Hanora Ha npHObLb (KpoMe BOsBpata MIpoleHToB
MH wrpadHerx canKuHii, ymiauuBaempix TloapaqHoii
croponoli) or HMeHH 1 3a KaxKyy!0 Tloxpaanyio cropony, 4
npescrasut coorsercrsyiouuM = TlospayHbiM cropoHam
HOKYMeHT, TOATBep»xK TAU ToyYeHHe yroMsAHyTOrO
BosBpata.

(i) TIpu mogave MMcbMeHHOrO yBeOMIICHHA He MeHee,
4eM 3a TpHAWaTb (30) gHei Kaxyaa TMoxpaynaa
cTopoua B s1060e BpeMa HMeeT MpaBo Ha MpoBeyeHHe
peBH3HH M@KAyHAapOAHO MpusHaHHOli He3saBucHMoli
ayguTopcKoii «pupMoii, sBpiGupaemoii Tlogzpaquoii
cropouoli, miatexeii THKAP B cyer ynuiatst Hasora
na mpHOnuis Tospsquoli cropoubr 3a 060i
Kanenjapubiii roy 3a cuer cpeycTB, MOsy4eHHBIX OT
yom THKAP 8 Tpn6nuiuix yriesoyoponax, vu
KOMMep4eckoli yexrebHocra THKAP. Toyzpsynaa
cTopoua Hecer 3aTpaTsI 0 Takoii peBu3HH, HM TakHe
3aTpaTb He sByIsoTcA BosMenjaemMpimMu. Takas
peBu3HA He Moxer orHocuTBca K KaseHyapHomy
roy, Koropbiii Obl OKOHYATeBHO onmpeyeeH B
COOTBETCTBHH C MpoleLypoii, orMcaHHoii B 11.14.3(d).
Takaa peBu3HA JOsHKHA MIpOBOMTLCA TAKHM O6pa30M,
yTOObI He MIpHYHHSATh HeOOOCHOBaHHOrO Hey1O6cTBa
THKAP. THKAP npesocrasiset ayzuTopy pa3yMHbii
noctyn K TaKHM j{aHHbIM, KOTOpBie  MOryT
MOHAAOOUTECA AYAMTOPY At NOATBEpA CHS MONON
ymiarbt Hanora 4a npHObuib Toypsynoii croponsi 3a
mo6oii Kaenyapusiii rot 43 cpeycTs, Nowy4eHHBIx
oT KoMMepueckoii JextenbHoctH THKAP.

(ii) | Hacrosujum KoHKpeTHO oroBapuBaerca, 4YTO pa3zyell
TIpHObuibHeix yreBoxopoyoB, oroBopeHublii Bn.
12.4, onpexenserca Takum O6pa30m, 4To6n! Hasor Ha
npHOsu Toxpaqunka Obi BKOUeH B OK THKAP
B TIpHOLuIbHEIX yrieBoyoponax, u3 Koropoli THKAP
WOwKHA BEIUIAaWHBaTb Takoii Hanor Ha npHObuib

47
(e)

Vergisini Dévlat Budcasinad bu  paydan
6damealidir. Buna géra 14.2(c)_ bandina
miivafiq olaraq ARDNS-in Podratc: adindan
Manfeeat Vergisini Gdamasini ARDNS va Vergi
organi bu Verginin Podratgi Tarafindan
6danildiyi kimi qabul edir va Podratgini onun,
14.2(a) va 14.2(b) bandlarina mivafiq olaraq
Karbohidrogen Faaliyyatindan Manfaat
Vergisini 6damak vazifasindan tamamila azad
hesab edirlar. Podratcinin Manfaat vergisi
6damak dhdaliyina baxmayaraq Podratci
14.2(d)(iii), bandinin mitddeaalarina uygun
olaraq Manfaat vergisi ddanislarini hayata
kecirmak haqqinda qarar qabul etdiyi hallar
istisna olmaqla, Vergi orqani Podratcinin
Manfaat Vergisinin ddanilmasi masalasini
yalniz ARDNS-la hall edir.

(iii) Oger ARDNS 14.2(c) bandinda géstarildiyi
kimi, Podratg! Tarafin Manfaat Vergisi
6danislarini vaxtasir1 Dovlat Budcasina kéciira
bilmirsa, onda har bir Podratgi Tarafin hiiququ
var ki, Manfaat Vergisini nazarda tutulmus
Manfaat Vergisi da daxil olmaqla, takbasina
va secdiyi_variantla_bilavasita + Dédvlat
Biidcasina 6damak qararina galsin. Bu halda,
Podratg! Tarafin Manfaat Karbohidrogenlarini
galdirmaq Uciin galacak sealahiyyati artir va
ARDNS-nin pay! nazarda tutulan Manfaat
Vergisi da daxil olmaqla, Podratgi Tarafindan
6danilan Manfaat Vergisinin hacmina barabar
olan hacmla miivafiq sakilda azalir. ARDNS
tarafindan nazarda tutulan Manfaat Vergisi da
daxil olmaqla, Podratcgi Tarafin Manfaat
Vergisinin 6danilmamasi 6danis icin nazerda
tutulan vaxtdan baslayaraq, otuz (30) giindan
cox bir miiddatda davam edarsa, Podratci
6ziini: nazearda tutulmus Manfaat Vergisi da
daxil olmaqla, bitin galacak Manfaat
Vergisinin 6danisi mikallafiyyatindan azad
eda va bu Sazisin sartlarina asasan Taraflar
arasindaki ilkin iqtisadi balansin yenidan
qurulmasinin nizama salinmasini talab eda
bilar.

Taqvim ili wciin Podratc! Tarafin Vergi Qoyulan
Manfaati va ya bu mablag manfidirsa, Podrat¢i
Tarafin Vergi Qoyulan Zarari barabardir: bu Taqvim
ili arzinda Podratci Tarafin Satislardan alda edilmis
Galirin, Digar Galirlarin va Manfaat  Vergisinin
Umumi Tashihinin cami minus Cixilmalar. “Vergi
Qoyulan Manfaat“, “Vergi Qoyulan  Zarar“,
“Satislardan Gealir“, “Digar Golirlar“, “Manfaat
Vergisinin Umumi Tashihi* va = “Crxilmalar*
terminlarinin manasi bu 14.2 bandinda
miayyanlasdirilmisdir.

(e)

of the Profit Tax by SOCAR on behalf and in the name
of the Contractor under Article 14.2.(c) shall be treated
by SOCAR and the Tax Authority as having been paid
by the Contractor and as a complete satisfaction and
release of the Contractor’s obligation to pay Profit Tax
related to its Hydrocarbon Activities as set forth in
Articles 14.2(a) and = 14.2(b). Notwithstanding
Contractor’s obligation to pay Profit Tax, the Tax
Authority shall look solely to SOCAR for the payment
of the Contractor’s Profit Tax, unless Contractor elects
to make any Profit Tax payments according to the
provisions of Article 14.2(d)(iii).

(iii) If SOCAR fails from time to time to pay a Contractor

Party’s Profit Tax, including estimated Profit Tax, then
Contractor Party shall have the right, individually and at
its option, to elect to make payments of its Profit Tax,
including estimated Profit Tax directly to the State
Budget as provided for in Article 14.2(c). In such case
the Contractor Party’s future entitlement to lift Profit
Petroleum shall be increased, and SOCAR’s entitlement
shall be correspondingly diminished, by a volume of
equivalent value to such amount of Profit Tax, including
estimated Profit Tax, paid by the Contractor Party. In
the event that the non-payment by SOCAR of a
Contractor Party’s Profit Tax, including estimated Profit
Tax, continues for a period exceeding thirty (30) days
from the due date for payment, the Contractor Party
shall have the option of discharging its liability for all
future payments of Profit Tax, including estimated
Profit Tax, itself, and requiring that the terms of this
Agreement shall be adjusted to re-establish the initial
economic equilibrium of the Parties.

Taxable Profit, or if such sum is negative Taxable Loss, of a
Contractor Party for a Calendar Year shall be equal to the sum
of the Sales Income, the Other Income received by the
Contractor Party during the Calendar Year and Profit Tax
Gross Up less Deductions. The terms Taxable Profit, Taxable
Loss, Sales Income, Other Income, Profit Tax Gross Up and
Deductions shall have the meaning ascribed to them in this
Article 14.2.

(e)

Tlonpayunxa Bs Tocysapcersenueili O1omxKer BB
coorsercrauu cn. 14. 2(c). CegqopaterbHo, yruiara
Hanora wa npudsuih FHKAP 3a u or MMeHH
Tlogpayquuka B coorsercrsHH c on. 14. 2c)
pacuenupaerca THKAP u Hanorossim opraHom Kak
ocymjectBieHHad TloxpayukoM MH kak MOJIHOe
yaopleTBopenue H ocBOGoxKAeHHe ToypsyquuKa oT
o06s3aHHOCTH NO BBInuaTe Hauora Ha ripHObLIb Mo ero
YruewosoposHol HesTenbHOCTH, Kak TO OrOBOPeHO B
nm. 14.2(a) um. 14. 2(b). Hessupaa Ha oOa3aTesbcTBO
Tlonpayuuka mo yniare Hanora Ha mpHObuib,
Hanorossiii oprah oOpatiaetcs no Borpocy ymiaTst
Hanora wa npuOsui Toxpsyunka uckmo4nTesIbHO K
THKAP, ecu tombko Togpsyunk He mpeqnourer
mpowsBecTH rmiaTexH no sm060my Hanory Ha
MIpHOBUIb B COOTBETCTBHH ¢ ycOBHAMH 11.14.2(d)(iii).

(iii) Ecau THKAP oxa3pipaerca BpemeHHo HecnocobHoii
ocyulecTBuTb BBIuIaty Hanora Ha npHObuib Or UMeHH
Tlospaueix cropor, Bkiouas paccuntanHbiit Hastor
Ha MpHObUIb, TO Kaxkyad Tospsynas cropona Bipape
WHIMBHAyaIbHO HM 10 cBOeMy BbIGOpy pelt
BpimiaTHTh cBol Hanor Ha mpHObuib, BKIOUas
paccantanupili Hasor Ha mpuObuib, Henocpey[cTBeHHO
B Tocysapcersenubili O1oy:Ker, Kak rIpeyycMorpeHo B
n. 14.2(c). B takom cayaae Oyayuias npHanraiomlascs
oust oTrpyxkaembix TTpuOsuibnpix Yriesoxopoyos
Tloxpaqnoii CTOPOHBI mloBpliuaerca, a
mpwunraioujasca ons THKAP - coorsercrseHHo
YMeHBUIaeTCA B OObEMe, 9KBHBAJICHTHOM pa3Mepy
Takoli cyMMbI Hanora Ha mpHObib, BKIOUAIOLIeH
paccantanupili Hanor Ha mpuObiib, BbITWIaeHHol
Tloxpayuoi cropoxoii. B cuyyae, ecm Heymiata
THKAP Hasora ya npuOpuib TMoxpaanoii cropousi,
BkOYaIOUero paccunTanubiii Hanor na npuObuin,
TIposomwKaeTca B TeYeHMe NepHosa, MpeBBIMAaroMero
TpuuaTs (30) qHeli c Harel ynuaTe, To TlozpsjHaa
cropona uMeer BEIGOp CHAT C CeOs OTBETCTBEHHOCTh
3a Bee OyyyuMe ynuatst Hanora Ha mpHObuib,
BKoYad paccuutTanHbii Hanor Ha mpuObuib, ¢
tpeSopaHveM Ha H3MeHeHHe ycuoBHii HacTosuero

Cornamenna c Wesb10 BOCCTAHOBJICHHA
TlepBOHAYabHOrO SKOHOMHYecKorO GallaHca MexKLy
Croponamu.

Hanoroo6maraemaa npHObuib MIM, ecIM Takai cyMMa
orpHuatesibHa, To Hasoroo6saraembii yOsrrox Tops qHoii
croponh! 3a KanenjapHbtii ro paBHserch CyMMe
Tlocrynienuii or npogax, J[pyrux oxogos, moryyeHHlx
Tlogpauoii cropouoii B revenue 9Toro Kanensapuoro roa,
u Banosoii Koppekruposku MuHyc Berersi. TepMHubt
"Hastoroo6s1araemaa mpuObuib", "Hasoroo6s1araembiii
yOrrox", "Ilocrynienua or nmpogax", "J[pyrue 1oxoysi",
"Basogas KoppekTuposka" u "Bpruersi" HMeIOT 3Ha4ecHHs,
onpeyeneHHbie B HacToseM 1. 14.2.

48
(f)

(g)

(h)

(i)

Vergi Qoyulan Zarar sonraki Taqvim ilina kecirilir va
hamin Taqvim ilinda movcud Vergi Qoyulan Manfaat
hesabina édanilir va Vergi Qoyulan Zarar miivafiq
mablagda azaldilir. Hamin Taqvim ilinda bu yolla
6danilmamis Vergi Qoyulan Zararin har hansi qaligi
Vergi Qoyulan Manfaatin hesabina tamamila
6danilanadak meahdudiyyatsiz sonraki Taqvim
illarina kecirilir.

Kecirilmis Vergi Qoyulan Zararin azaltdigi Vergi
Qoyulan Manfaatdan Manfaat Vergisi daracasi ila
Manfeaat Vergisi tutulur.

Satisdan Galir Taqvim ili arzinda Podratci Tarafin
Karbohidrogen _ Faaliyyatinin hayata_ kecirildiyi
zaman ¢ixarilan Karbohidrogenlarin Satisindan
Galirin hacmi demakdir. Bu  Karbohidrogenlar
mibadila va ya svop edildikda Satisdan Goalir,
mibadila va ya svop amaliyyatlari naticasinda alda
edilmis | Karbohidrogenlarin Satisindan hamin
Podratc! Tarafin Taqvim ili arzinda gotiirdiyui galirin
hacmi demakdir. Bu 14.2(h) bandinin magqsadlari
baximindan Satisdan Galir kommersiya cahatden
mistaqil satisda (15.1(d)(v) bandinda miayyen
edildiyi kimi) hamin Podratg: Tarafin satdigi
mahsulun faktik qgiymati, kommersiya cahatdan asilt
satisda isa kommersiya cahatdan bu cir asili
satislar Uciin dayarin muiayyan edilmasinin 15.2
bandinda géstarilan prinsiplari tatbiq etmak yolu ila
miayyanleasdirilir.

Digar galirlar Karbohidrogen faaliyyatinin gedisinda
Podratgi tarafin Azarbaycanda, yaxud istanilan digar
yerda alda etdiyi nagd vasaitlarin har hans! mablagi
kimi miayyen olunur, va bu mablaglar 8.6
bandinda miayyen oldugu kimi, Omeliyyat
sirkatinin alda etdiyi va Podratcinin hesabina aid
edilmis bitun Digar gelirlari, o cimladan, lakin,
bunlarla mahdudlasmadan, asagidakilari ahata e

(i) sigorta varidati; va

(ii) valyuta ameliyyatlarinda alda edilan galirlar;
va

(iii) 16.3(a) va (b) bandlarinin muddaalarina uygun
olaraq Lagvetma islari fondundan alinan
mablaglar; va

(iv) 16.3(e) bandinin middaalarina uygun olaraq
Lagvetma islari fondundaki izafi vasaitlarin
bélusdirtilmasindan alda edilan mablaglar; va

cc)

(g)

(h)

@

Taxable Losses shall be carried forward to the next Calendar
Year and set off against any available Taxable Profit in that
Calendar Year and Taxable Losses shall be reduced
accordingly. Any balance of Taxable Losses not so set off in
that Calendar Year shall be carried forward without limitation
to future Calendar Years until fully set off against Taxable
Profit.

Taxable Profit as reduced by Taxable Losses brought forward,
shall be subject to Profit Tax at the Profit Tax Rate.

Sales Income shall be defined as the amount of income derived
during the Calendar Year by the Contractor Party from sales of
Petroleum produced in the conduct of Hydrocarbon Activities.
In the event such Petroleum is exchanged or swapped, then
Sales Income shall be defined as the amount of income derived
during the Calendar Year by such Contractor Party from sales
of the Petroleum received in the exchange or swap. For
purposes of this Article 14.2(h), Sales Income shall be
determined by applying, in the case of arm's length sales (as
defined in Article 15.1(d)(v)), the actual price realised by such
Contractor Party, and, in the case of non arm's length sales, the
principles of valuation as set out in Article 15.1 for such non
arm's length sales.

Other Income shall be defined as any amounts of cash received
by a Contractor Party in the carrying on of Hydrocarbon
Activities, whenever it was received in the Azerbaijan
Republic or elsewhere, and such amounts shall include all
Other Income received by the Operating Company and
allocated to the Contractor Party under Article 8.6, including
but not limited to the following:

(i) insurance proceeds; and

(ii) realised exchange gains; and

(iii) amounts received under Articles 16.3(a) and (b) from
the Abandonment Fund; and

(iv) amounts received under Article 16.3(e) for distributions
of excess funds in the Abandonment Fund; and

(g)

(h)

@)

Hanoroo6naraempii yOsirok nepenocutcs Ha NocueyIOUNHii
Kanenjapuii ro Mm NoKpbiBaetcd 3a cyeT s1060ii
umerourelica ~=Hanoroo6saraemoii =npnObuim =B Ss TaKOM
Kanenjapnom roy, 4 Hanoroo6naraemsiii yOnrroK
COOTBETCTBEHHO yMeHbIaercs., Shoboii octaToK
Hanoroo6naraemoro y6pitka, He NOKpbITbI TAKUM O6pa30M B
TakoM KaslenzapHoM rojly nepenocutes 6e3 orpanHyeHHs Ha
nociezyrouwe KasenfapHbie roybl 0 Tex Mop, oKa OH
MOMHOCTLIO He NoOKpbiBaetca 3a cuer Hanoroo6naraemoii
mpHObuin.

Hanoroo6saraemas ripHObuib, YMeHbINeCHHaA MepeHOCHMbIM
Hanoroo6saraeMbim yObITKOM, o6saraerca Hanorom Ha
mpHObuib no Crapke Hasora Ha HpHObuIb.

Tlocrynenua or npoyak ompesenmorca Kak BenHYMHa
Hoxoya, MowyseHHoro B TeyeHHe Kanenjapnoro roga
TlogpaxHoit croponoii or npoyax Yruesoyopoyos, HOObITBIX
mp ocyuyecrBieHHH YriesoyopoyHoi AesrrenbHocru. B
cuyyae, ec yNOMaHyTbe Yrsewoyopoybl cratoBatca
mpeMeToM OOMCHHBIX HIM CBOMOBBIX omepallnii,
Tlocrynenua or npoyak ompesenmorca Kak BenHYMHa
Woxowa, nouyyenHoro 3a Kanenjapuiii rox takoii
TlogpsaHoi = croponoii or mposax  Yruesoxopozos,
mipHobpereHHBIx B pesybTare OOMCHHBIX HIM CBOMOBBIX
onepaunit. Ina ueneii Hacrosmero m.14.2(h) Mocrymienua
Or Mposak onmpeyenmorc’ MyTeM MpHMeHeHHA: B ciy4ae
KOMMep4eCKH He3aBHichMoli npowaxKu (KaK oMpeyeeHO B
1.15.1(d)(v)) — cbakru4eckoii WeHbI, pealM30BaHHOii TaKoii
TloxpsqHoli cropouoii, a B clyaae KOMMepyeckKH 3aBHCHMOli
TIpowakH TIpHHUMNOB —ONpeyesIeHHsA ~— CTOHMOCTH,
W3NOKCHHBIX B 1.15.1 jyIt TaKHX KOMMep4ecKH 3aBMCHMBIX
mipowak.

7ipyrue oxox onpeyensorca Kak s00bIe |= CyMMBI
HaIM4HBIX cpecTB, nMoyyeHHbie TMoxpsaynoii cropouoit B
xoye YriewoqopoxHoli exTebHOCTH, He3aBHCHMO OT TOrO
noy4eHb! JM OHH B A3epOaiiKancKoii Pecny6mnke wan
rye-H60 elle, MH Takwe CyMMbI BKOYaIOT Bce JIpyrue
HOxob, nowyyenHpie OnepanMonnoli komnanneli nu
pacnipeyenenubie Toypsynoii cropone coracno 11.8.6,
BKNOUAA, HO He OrTpaHM4HBasch MMH, cileLyIoue:

(i) CTpaxoBble NOCTYIMICHHS; H
(ii) peann3oBaHnple YOxONbI OT BAOTHBIX ONepalynit; H

(iii) CyMMBI, NosyYeHHbIe coriacHoO MOOKeHHAM MIN.
16.3(a) u (b) 43 Moja AMKBMaLMOHHBIX pabor; 4

(iv) CyMMBI, Noy4eHHBIe NO MoOxKeHMAM 11.16.3(e) Ha
pacnpeyesenHe v36bITOUHBIX cpeycrB B one
JIMKBHaLMOHHEIX pa6or; 1

49
(v)

(vi)

a)

(2)

(3)

(4)

(5)

(6)

faiz galirlari; va

malg6ndearanlardan, avadanliq istehsal
edanlardan va ya onlarin § agentlarindan
qusurlu materiallara va ya avadanliga gora
alinan mablaglar; va

obyektlardan va ya intellektual mulkiyyatdan
istifadaya gdra, xidmat haqqi kimi alinan,
materiallarin satisindan va ya carter haqqi
saklinda alda edilan mablaglar; va

Ovwalcedan ARDNS tarefindan édanilan va
Podratciya qaytarilan va bu Podratci
tarafindan ARDNS-ya avazi ddanilmayacayi
taqdirda Manfaat vergisinin geri qaytarilmasi.
ARDNS 6z vergiqoyulan manfaatini
hesablayan zaman Manfaat Vergisindan hamin
mablagi tutmagq salahiyyatina malikdir.

Bu sartla ki, Podratg: Tarafin alda etdiyi
asagidaki mablaglar Digar Galirlara
salinmasin:

Karbohidrogenlar satisindan alda_ edilan
mablaglar; va

Madda 14.2(1) va 14.2(1)(iv) bandlarinda
basqa ctr nazerda  tutulanlar  istisna
edilmakla, Osas Fondlarin satisindan alda
edilan mablaglar; va

kredit saklinda alinan mablaglar va ya
Podratg! Tarafa verilan pul vasaitlari; va

bu Sazisin sartlari altinda meydana ¢ixan har
hanst’ bir Podratci Tarafin hiiquq va
Ohdaliklarinin satisindan alda olunan
mablaglar; va

Vergilarin qaytarilmasindan alda_ edilan
mablaglar (yuxarida 14.2(i)(vi bandinda
gOostarilanlar istisna olmaqla) va ya Podratgi
Tarafin  6z Ortaq_ gsirkatindan  aldigi
dividendlar; va

Podratgi Tarafin (va ya onun Ortaq sirkatinin)
cakdiyi xarclarla bagli kompensasiya saklinda
va ya basqa sekilda alinmis mablaglar -
Podratg¢ Tarafin Vergi Qoyulan Manfaati va ya
Vergi Qoyulan Zarari hesablamaq maqsedlari
tcgin Cixilmalar kimi baxdigi bela xearclarin
mablaglarindan alava mablaglar (bela halda

(vy)
(vi)

(vii)

Q)

Q)

GB)

(4)

6)

(6)

interest income; and

amounts received from suppliers, manufacturers or their
agents in connection with defective materials and
equipment; and

amounts received for the use of facilities or intellectual
property, compensation for services, sales of materials
or charter hire; and

refunds of Profit Tax originally paid by SOCAR, and
refunded to a Contractor Party, in the event SOCAR is
not compensated by such Contractor Party. SOCAR
shall be entitled to deduct such amount of Profit Tax in
computing its own taxable profit.

Provided, however, Other Income shall not include the
following amounts received by a Contractor Party:

amounts received from sales of Petroleum; and

except as otherwise provided in Articles 14.2(1)(iii) and
14.2(1)(iv), amounts received from sales of Fixed
Assets; and

amounts received as loans, or funds contributed, to the
Contractor Party; and

amounts received from sales of any of the Contractor
Party’s rights and obligations arising under this
Agreement; and

amounts received as refunds of Taxes (except as
provided in 14.2(i)(viii) above) or as dividends received
by a Contractor Party from an Affiliate of such
Contractor Party; and

amounts received in reimbursement of or otherwise in
connection with expenditures incurred by a Contractor
Party (or an Affiliate thereof) in excess of the amounts
of such expenditures that have been treated as
Deductions by the Contractor Party for purposes of
computing Taxable Profit or Taxable Loss (in which
case the amounts of any such excess shall not thereafter

(vii)

(viii)

re3)

Q)

G3)

(4)

(5)

(6)

HOXOAbI OT MPOWeHTOB; H

cYMMBI, nony4eHHEIe or TlOcTaBLIMKOB,
usrorosntenei o6opyqoBaHua WIM WX areHTOB B
cBi3H =«C~— e(peKTHBIMH = MaTepwalaMH = WI
oSopyyoBaHHeM; 1

CYMMBI, NIOJIY4CHHBIe 3a MO/b30BaHHe OObeKTAMH WI
MHTeWICKTYaIbHOH COOCTBeHHOCTIO, B Ka4ecrBe
omlaTsI 3a yCuyrH, MpoyakH MaTepHasiow WIM 3a
yapTepHbiii HaeM; H

Bo3ppatTb! Hanora Ha mpHObuib, panee yruia4eHHoro
THKAP u sosspamenubie Toypaquoii cropone B
cnyyae, ecu THKAP ne 6biuia KomMnencuposana
taxol Tloapsanoii croponoii. THKAP  snpase
BBIueCTh Takyio cyMMy Hanora Ha mpHObuin npH
pacuere cpoeii co6crBeHHoli Hasloroo6saraemoili
mpHObuin.

TIpu ycuosun, ofnako, uo B J[pyrve Oxo! He
BKMOYAIOTCA CIIEAYIOUIHe += CYMMBI, —TOsYYeHHBIe
Tloxpsqnoii croponoii:

CYMMBI, TOJIYYeHHBIe OT TIposaKH YrseBoLopoyos; 4

3a MCKIIOYeHHeM NpeylycMaTpHBaeMoro MHade B MIM.
14.2()(iii) mu 14.2(1)(iv), cymMel, moryyeHHEIe oT
npoyax DuKcHpOBaHHbIX aKTHBOB; H

CYMMBI, MIOJIy4CHHBIe B Ka4yecTBe KpesMTOB, WIM
npegoctapiieHHbie ToapaqHoii cropone yeHexHbie
cpecrBa; 4

CYMMBI, MOJYYeHHbIe OT Mpoyaxk NOOKIX mpaB u
o6s3aTenbcrs TlogpsyHoit cropoubl, BOSHUKaIOWIMX B
COOTBETCTBHH C HacTostHM CorsalienHem; H

CYMMBbI, MOuY4eHHbIe B KayecTBe BosBpata Hasoros
(3a McCKMO4eHHeM Toro, 4TO mpexycMorpeHo B
1.14.2(i)(viii) Benue) WIM B Ka4yecTBe JHBHAeHAOB,
TOJLYYCHHBIX Tloxpaanoii cTropoHoii or
Agduauupopannolt Kommanun Tako Tlozpaquoii
CTOPOHEI; H

CYMMBI, IIOJYHeHHBIe B Ka4ecTBe KOMMeHcaNMM, WIM
%Ke B WHOM Ka4ecTBe, B CBA3M C MOHeCeHHEIMH
TlogpsHoii croponoit (umm ee Addurmupopannoit
KoMMaHneli) pacxoyaMu CBepx CYMM TakHX pacxojoB,
paccmatpuBaembIx TospsqHoli cropouoii kak Baruerst
Agia Yesei moycueta Hanoroo6naraemoit npnOpuin
wim Hanoroo6saraemoro yObrrKa (B 9TOM ciyyae

50
@

(k)

Podratgi Taraf bu cir izafi mablaglara daha
hamin magsedlar uigtin Cixilmalar kimi baxmir
va 14.2(l) bandinda gostarilan saldo 14.2
(k)(xii) bandinda musayyan edilanlar daxil
olunmadan miivafiq sakilda tashih
edilmalidir); va

(7) alda edilmis, Podratci Tareafin tam
sarancaminda olmayan va hamin Podratgi
Tarafin sarvatini artirmayan mablaglar; va

(8) Manfaat Vergisi tutulan galirlar.

Manfaat Vergisinin Umumi Tashih  yuxaridaki
14.2(c) bandina uygun olaraq ARDNS-in hamin
Podratg! Taraf adindan édadiyi Podratgi Tarafin
Taqvim ili icin Manfaat Vergisi ohdaliyini Gmumi
mablagina barabar mablag kimi miayyan edilir; bu
cir Manfaat Vergisinin éhdaliyi hamin Taqvim ili
tciin Podratg! Tarafin Vergi Qoyulan Manfaatinin
iyirmi dérd (24) faizina barabardir. Son vergidan
sonra xalis galir az Cixilmalarla Satis Galiri va
Usteagal basqa Goalirlara berabar olur. Bu 14.2(j)
bandindan ARDNS-nin 6damali oldugu  vergini
hesablamaq iiciin istifada olunacaqdir. gar ARDNS
bela vergini Gdamazsa va bu Sazisin sartlari daimi
sakilda ela dayissa ki, bu vergini onun avazina
Podratc Taraf 6dayarsa, Manfaat Vergisinin Umumi
Tashihi sifira (0) barabar olacaqdir.

Taqvim ili arzinda Podratci tarafin Vergi Qoyulan
Manfeaatinin va ya Vergi Qoyulan Zararinin
mablagini muayyan etmak maqsedlari baximindan
CixiImalara Karbohidrogen faaliyyati ila alaqadar
olaraq Podratgi tarafin cakdiyi bitin masraflar
daxildir va bu mablaglara Omealiyyat sirkatinin
Azarbaycan Respublikasinda va ya basqa yerlerda
cakdiyi va 8.6 bandina asasan Podratgi tarafin
hesabina yazilmis bitin Cixilmalarit daxil edir (bir
sartla ki, Ciuilmalar bir — dafadan artiq
hesablanmamalidir) va o ciimladan, lakin bunlarla
mahdudlasmayan asagidaki xerclar daxildir:

(i) Podratg! Tarafin ameakdaslarina va onlarin
ailalarina manzil, yemak verilmasi, kommunal
xidmatlar godstarilmasi, usaqlarinin — tahsil
almalari ila bagli bitin xerclarin, habela
yasadiqlari Olkadan galmalari va geriya
qayitmalart ucuin§ cakilan yol xerclarinin
6danilmasi ila birlikda bitin amakdaslara
verdiyi amak haqlarinin, maaslarin tam
mablaglari va digar mablaglar; va

Azarbaycan Respublikasinda dovlat  sosial
sigortasina cakilan bitin xarclar, o
cimladean, lakin bunlarla

@

(k)

be treated as Deductions by the Contractor Party for
such purposes and corresponding adjustments shall be
made to the balance in Article 14.2(1) without including
items defined in Article 14.2(k)(xii)); and

(7) amounts received which are not freely at the disposal of
and do not increase the wealth of the Contractor Party;
and

(8) income otherwise subject to Profit Tax.

Profit Tax Gross Up shall be defined as an amount equal to the
total amount of a Contractor Party's Profit Tax liability for a
Calendar Year which is payable on behalf of the Contractor
Party by SOCAR pursuant to Article 14.2(c) above; such Profit
Tax liability being twenty four (24) percent of Contractor
Party's Taxable Profit for such Calendar Year. Final net after
tax income shall equal to Sales Income, plus Other Income,
less Deductions. This Article 14.2 (j) shall be used to calculate
the tax SOCAR should pay. If SOCAR fails to pay such tax
and the terms of this Agreement are permanently changed so
that Contractor Party pays instead, then Profit Tax Gross Up
shall equal to zero (0).

For purposes of determining the amount of the Taxable Profit
or Taxable Loss of a Contractor Party for a Calendar Year,
Deductions shall include all costs incurred by the Contractor
Party in connection with the conduct of Hydrocarbon
Activities, and such amount shall include all Deductions
incurred by the Operating Company and allocated to the
Contractor Party under Article 8.6, whether incurred in the
Azerbaijan Republic or elsewhere (provided that no Deduction
is accounted more than once), including but not limited to the
following:

(i) the full amount of gross wages, salaries, and other
amounts paid to all employees of the Contractor Party
together with all costs incurred in connection with the
provision of accommodation, food, public utilities,
children's education, and travel to and from home
country for employee and family; and

(ii) all costs of state social insurance of the Azerbaijan
Republic, including, but not limited to contributions to
the pension fund, social insurance fund, employment

@)

(k)

BeIMYMHa TaKHX H30bITOHHBIX CYMM jlaiee He
paccmatpusaetcs Toxpsqnoli croponoli kak Baruersi
Wid 9THX Hee, HM oroBopeHHoe Bn. 14.2(1) camby0
NOMIEKHT COOTBeTCTBYIOWIei KOppeKTHpoBKe), He
BKJNOYAd CTaTbH, HepeyHcueHHble B 1. 14.2 (k)(xii); 4

(7) MomlyseHHble CyMMBI, He HaxoyMMeCcA B CBOOOHOM
pacnopskenun TlospsyuHoii = croponbl Hu He
yBenM4nBalome ee GoraTcrBo ; 1

(8)  WoxoybI, NO KOTOpbIM paHee B3uMaerca Hasor Ha
npuOsuib.

Basopas KOppeKTHpoBKa OnpesemsteTcA KaK CyMMa, paBHast
o6meii cymme Hanora Ha npuOsutb Mosxpsynoli croponsi 3a
Kanenjapreii rox, ynaaunpaemoro THKAP or umenn
Tloxpaauoii cropousi B coorsercrsuH c 11.14.2(c) Benue;
pasMep tTakoro Hasiora Ha npHObuIb paBHsAeTca yRayuaTH
yerbipem (24) mpouentam Hanoroo6naraemoii mpuOnuin
TlogpsaHoi cropousi 3a taxol Kanenyapupiii rox. Uncras
npHObuib Nocne nocieyHei ymiaTbl Hasora paBHseTcs
Tpwobum ¢ npogax moc [pyry1o npvObu ¢ MeHbUIMMH
BbIyeTaMH Hacrosmuii 1.14.2(j) mpuMenserca ayia
noycuera Hauora, Mowiexanjero Beiniare THKAP. Ecan
THKAP ue spiniauupaer Takoii Haor, HM  yciOBHs
HacTosuero CorsalieHus mocTOxHHO MeHsIOTCA =TaKHM
oOpa3om, 4TO 97or Hallor BMecTO Hee yrlayMBaetca
TloxpsaHoii cropouoii, ro Banopaa Koppexruposka Hasora
Ha MIpHObuIb paBnserca Hys10 (0).

Zia ueneli onpeyenenua pa3smepa Hastoroo6maraemoii
npu6suim unin Hanoroo6saraemoro y6prrka Toypaquoii
cropousi 3a Kanenjapubiii roy B Brrerbi BkiOualoTCA BCE
pacxoybl, noneceHHbIe ToypsqHoli croponoii B cBa3H C
ocylecTBuIeHHeM YrueBoyoposHol jesxTebHOCTH, M 9TH
cyMMbI = BKHOWaIorT = Bce.— SC Baruersl, —sOHECEHHIC
OnepauMonnoii Komnanneli u pacnpexenenupie Toxpaquoii
cropoue cornacno 11.8.6, noHeceHHBIe B AsepOaiizKancKoii
Pecny6mnke WIM B ApyrMx Mecrax (pH ycuOBHH, 4TO
Balers! yautiBalorcs He Gouee oHoro (1) pasa), BKOUAaA,
HO He OrpaHH4HBasch MMU, Cie LYIOMMe pacxosbl:

(i) NOMIC CYMMbI 3apaGOTHbIx WaT, OKaOB HM Apyrue
CYMMBI, BBIIWIa4MBaeMBIe = BCEM~—COTpyJ{HHKaM
TlogpsaHoH cropoHbi BMecre CO BCeMH pacxoyaMH,
TIOHECEHHLIMH B CBA3H C MpeOCTABCHMeM %KHJIbS,
MMTaHHA, KOMMYHAJIBHBIX ycslyr, OOpasoBanna jereii,
ciyxke6Horo TpaHcnopra, a TaKxKe Cc omlaToii
TIpOe3{HBIX PaCXOOB M3 CTpaHbl NpoOxKMBAaHHA
oOpaTHo Jia COTPyAHHKOB H Ux ceMeli; H

(ii) Bee pacxoyBI Ha rocyyapcrBeHHoe  colHasbHoe
crpaxopanne B A3epOaiipKancKoli PecnyOnuxe,
BKNOYaA, HO He OFpaHH4HBadch TONbKO MMH,

51
(iii)

(iv)

(v)

(vi)

(vii)
(viii)

(ix)

(&)

(xi)

(xii)

masdudlasdirilmadan taqaiid fonduna, sosial
sigorta fonduna, tibbi sigorta fonduna
ayirmalar va amakdaslar uciin bitin digar
sosial 6danislar; va

kasfiyyat va qiymatlandirma islarina cakilan
bitin masraflar; va

Kontrakt sahasi ila bagli quyularin qazilmasi
ila bagh bitin masraflar (beynalxalq neft-qaz
sanayesinin hamiliqla qabul edilmis
metodlarina uygun olaraq adatan utilizasiya
edilan har hansi avadanliq va ya asas fond
vahidina cakilmis masreflar istisna
olunmadqla); va

Satis va marketing mantagasinadak Neft-
qazin naqledilmasi va realizasi ugiin cakilan
bitiin masreaflar, o ciimladan, lakin bununla
mahdudlasmadan boru_ keamari _ tariflari,
komisyon va broker haqlari; va

cari icara ili Ggin icara miigavilalari uzra
bittin 6danislar; va

sigorta Uzra bitin xerclar; va

iscilarin pega hazirligina cakilan bitin
xearclar; va

har Podratci Tarafin ofislarinin va ya tasarriifat
faaliyyati géstardiyi basqa yerlarin faaliyyati
ila bagh cakilan bitin xerclar, o cimladan
idara = xerclari, tedqiqatlara va elmi
arasdirmalara cakilan xarclar va wumumi
inzibati xarclar; va

9sas fondlar olmayan her hansi avadanliq va
ya amlak vahidina cakilan xarclar; va

Karbohidrogen Faaliyyatinin hayata kecirilmasi
naticasinda amala galmis har hansi borca va
bu borclarin har hans! takrar
maliyyalasdirilmasina géra ddanilan faizlarin,
haqlarin va alavalarin bitin mablaglari; bu
sartla ki, asagidakilar istisna edilsin: (1) Ortaq
sirkatin borcu olduqda bu ctr vaziyyatlarda
miistaqil taraflarin razilasdira bilacaklari faiz
daracasindan artiq faizlar va (2) borcun
qaytariImasinin gecikdirilmasi uzundan
6danilmali olan faizlar ; va

Podratgi tarafin Ortaq sirkatlari tarafindan
Azarbaycan Respublikasinin hidudlarindan
kanarda —_g6starilan va Karbohidrogen
Faaliyyatina dolayisi ila fayda veran Gmumi

(iii)

(iv)

(vy)

(vi)

(vii)

(viii)

(ix)

()

(xi)

(xii)

fund and medical insurance fund and all the other social
payments for the employees; and

all exploration and appraisal costs; and

all costs associated with drilling wells (excluding the
costs of any item of equipment or capital asset which is
usually salvaged in accordance with practices generally
accepted and recognised in the international Petroleum
industry) related to the Contract Area; and

all costs of transportation of Petroleum to the Point of
Sale and of marketing, including without limitation
pipeline tariffs, commissions and brokerages; and

all payments made under a lease agreement for the
current year of the lease; and

all insurance costs; and

all personnel training costs; and

all costs connected with the activities of the offices or
other places of business of each Contractor Party
including management, research and development, and
general administration expenses; and

the cost of any item of equipment or asset which is not a
Fixed Asset; and

all amounts of interest, fees and charges paid in respect
of any debt incurred in carrying out the Hydrocarbon
Activities and any refinancing of such debts, excluding
(1) in the case of Affiliate debt, interest in excess of a
rate which would have been agreed upon between
independent parties in similar circumstances, and (2)
additional interest which becomes payable because the
debt is repaid after its due date for repayment; and

an allocable portion covering general administrative
support provided by a Contractor Party’s Affiliates
outside of the Azerbaijan Republic which results in an
indirect benefit to Hydrocarbon Activities. Such support

(iii)

(iv)

(vy)

(vi)

(vii)

(viii)

(ix)

(x)

(xi)

(xii)

OTYNCIICHHA B NCHCHOHHBIi (OHA, (POH COLMMABHOrO
crpaxoBaHus, (OH 3aHATOCTH, (POH MeAMILMHCKOrO
CTpaXOBaHHA M BCE pyre COMMANBHBIC BbITWIATHI 3a
COTPYHHKOB ; H

BCe 3ATPATI Ha pa3BeAOUHbIe HM OL|EHOUHbIe paGorsl; H

Bce 3aTpaTbl, CBA3aHHbIe c¢ GypeHMeM cKBaxKHH
(ucKmo4aa CTOHMOCTb mo6oii HHH!
oOopyHOBaHHs WIM KanMTasbHbIX CpeCTB, KOTOpbIe
OObIMHO = yTHIIH3MpyloTch = BS COOTBETCTBHH
oOmenpu3HanHHoli = mpakTHKOii = MexKyHapoyHoii
He(prera30BOii NMpOMBIWICHHOCTH), OTHOCALMeCA K
Koutpaktuoii niomayu; 4

Bce 3arpaTbI Ha tTpaxcnopruposky yo TyxKra
mpowaku Mw Ha peasM3alwio, BkOYas, 6e3
orpaHH4eHna, TpyOonpoBoqHEe Tapudpel,
KOMHCCHOHHEIe M OpoKepcKue; H

BCe BBITWIATEI 10 apeHAHbIM HOroBopaM 3a TeKYUIMii
TO apeHA; 1
BC€ paCXOJ[bI MO CTpaxOBaHHI0; H

BCe pacxOJbl Ha NMpodeccnonalbuyio NoOArOTOBKy
nlepconasa; H

BCE PACXOJ[bl, CBAZAHHIC C JeATEMbHOCTHIO O*HCOB

wih WHBIX MecT  BeeHHs —-Xo3slicTBeHHOIi
WeaTetbHoctH Kaxj0H TMogpsyHoi cropoubi, B TOM
yNcIe ylIpaBJIeH4¥ecKHe pacxojbl, pacxoybl Ha
uccileqoBanha =H Hay4HbIe = paspaOoTKH
oOmjeaMMHHCTpaTHBHble pacxoytbl; H

pacxoybl Ha mo6ylo eyMHMLy oOopysoBanusA WIM
aKTHBa, He SABJIAFOWUXCA @ukcupoBaHHbiMn
aKTHBaMH; 1

Bce CYMMbI NpoleHTos, mar mu Ha4yHcueHnii,
BBITIAYMBAeMBIX N10 JWOOOMY ONry, BO3HHKWIeMy B
pesysbTare OcylecTBIICHHA Yruesoyopoyuoli
HeATeIbHOCTH HM TIpH ju0G0M pedbHHaHcupoBanHn
NOHOGHEIX ONrOB, HcKNOYaA (1) B cuydae joura
Adbpuuuporannoii KOMNaHHH MIpOueHTEl,
npespiaiouje = craBky, koropad Opiia Ont
COracOBaHa He3aBHCHMbIMH CTOPOHAMH B MOLOOHEIX
oOcrostenberBax; M (2) OMOMHUTeMBHbIe MpOWeHTEI,
MlaTbl M HayHCuIeHMA, IIpH4HTatoumeca K omvaTe
BCEACTBHE 3aNl031aOli BbITLIATbI NOura; 1

OTHOCMMad YacTb Ha NOKpbITHe OOMMX 3aTpaT Ha
ay{MMHMCTpaTHBHBle yeulyrn, oGecneuHBaembIe
AgduauuposanupiMn = Kommannamu — [logpaynoii
CTOPOHBI 3a npexeramn =—- AsepOaiipkancKoii

52
inzibati xidmat xerclarinin Gdanilmasi tciin
ayrilan hissa. Buraya xidmeatlar va onlarla
bagli inzibati, hiquqi, xezina, vergi va kadr
islarila bagl vazifalari yerina yetiran iscilara
aid ofis xarclari, ekspertizalar tamin edilmasi
va daqiq miayyanlasdirila bilmayan, yaxud
konkret layihalara aid edilmasi mumkiin
olmayan digar qeyri-texniki funksiyalar
daxildir. Bu Sazisa gora Taqvim ilinda hamin
xearclarin har Podratg: Taref ugiin ayrilan
hissasi asagidaki diisturla miiayyan edilan
hacma barabardir:

a=(b/c)d
Burada:

A = Taqvim ilinda Podratc: Taraf icin
ayrilan hissa;

B = Taqvim ilinin axiri Gciin Podratci Tarafin
istirak payinin faizi;
C = Taqvim ilinin axiri icin  Podratc

Taroaflarin istirak paylari faizlarinin cami;

D = Taqvim ilinda Podratci Taraflarin alava
Umumi va inzibati xarclarinin cami;

Taqvim ilinda Podratc! Taraflarin alava Gmumi
va inzibati xarclarinin cami asagidaki diisturla
miuayyan edilan mablaga barabardir:

D=w+x+y+z
Burada:
D = Taqvim ilinda Podratci Taraflarin alava

Gmumi va inzibati xarclarinin cami;

W = Tagqvim ilinda Podratci Taraflarin dsasli

Masraflari on bes milyon (15.000.000)
Dollar qadar olsa, mablagin bes (5)
fai

X = Taqvim ilinda Podratci Taraflarin dsasli
Masraflari on bes milyon (15.000.000)
Dollardan otuz milyon (30.000.000)

Dollara qadar olsa, mablagin iki (2)

fai

will include the services and related office costs of
personnel performing administrative, legal, treasury, tax
and employee relations, provision of expertise and other
non-technical functions which cannot be specifically
identified or attributed to particular projects. The
allocable portion of such costs with respect to this
Agreement for each Contractor Party for the Calendar
Year shall be equal to the amount determined using the
following formula:

= (b/c) d
where:

a = the allocable portion for a Contractor Party for
the Calendar Year;

b = the percentage Participating Interest of that
Contractor Party at the end of the Calendar Year;

c = the sum of the percentage Participating Interests
of the Contractor Parties at the end of the
Calendar Year; and

d = the sum of the general and administrative
overhead of the Contractor Parties for the
Calendar Year.

The sum of the general and administrative overhead of
the Contractor Parties for the Calendar Year shall be the
amount determined using the following formula:

d = wtxtytz
where:
d = the sum of the general and administrative

overhead of the Contractor Parties for the
Calendar Year;

w = five (5) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year, if
any, up to fifteen million (15,000,000) Dollars;

x = two (2) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year from
fifteen million (15,000,000) Dollars to thirty
(30,000,000) million Dollars, if any;

Pecrty6nHku, KOTOpbIe MpHHOCsAT KOCBEHHYIO NOb3y
YruesoxopoqHoli jesTembHocru. Takue  ycuyru
BKJNOYAIOT YCIIYTH M COOTBeTCTBYIOMIMe OpucHBIe
Ppacxoytbl Ha mepcouall, BRITIONHAOLIN
aMMHUMCTpaTHBHble, Oyxrasrepckue, IOpHAWuecKHe,
(puHancosple, Halorosbie, KaypoBpie pyHKIHH,
yenyrn, oGeceyenMe 9KcHepru3bl HM yApyrue
HeTexHMyeckHe (pyHKUMH, KOTOpbie He MoryT ObITb
4eTKO OTHECeHbI = K KOHKPeTHbIM —mpoeKTaM.
Ornocumas yacrb Takux pacxoyos 3a Kanenyapubili
TO B OTHOWeHMM K HacTosiemy CorsamienMio [It
kakyol Tloapsaqnoii croponbi papa BesIH4HHe,
onpejesAemoli no ciexyroulei (popmyzie:

a=(b/c)d,
rye
a=  orvocumas yactb 3a Kanenyapubiii roy Wit

TlozpaHoit cropous;

b= npoyenrnaa Jloma yuacrua Takoii Tlogpaquoii
CTOpoHbI Ha Kone KanensapHoro rosa;

c= cymMa npoyenTHBix Jloneli = yuacrua
Tlogpaquerx cropou Ha Kone, KanenyapHoro
rowa; 4

d=  cymma  o6umx uM  ajMMHMCTpaTHBHBIX

HakiaqHbIx pacxoyoB ToypsqHbix cropoH 3a
Kanenjapupiii roa.

Cymma o6ujHx M ay{MMHHCTpaTHBHBIX Hakiay{HbIx
pacxoyos TospsaHbix cropou 3a Kastenyapubiii roy
paBHserca BeIMYHHE, OMpeyeusemoli no cilezyiouleli
(popmysie:

d=wtxtyt+z
rye

d=  cymma  o6Ommx mM  ayiMMHMCTpaTHBHEIx
HakiaqHbIx pacxoyoB ToypsqHbix cropoH 3a
Kanenyapueiii roy;

natb (5) mpowentros cymMbr KanwrasbHbix
sarpat Togpsyueix cropon 3a Kanenjapubiit
TOM, CCIM TaKOBbIe HMeIOTCA, JO naATHAWATH
MMJLIHOHOB (15.000.000) Jounapos;

X= pa (2) npouwenta cyMMbI Kanwrasbublx 3arpat
Tlogpsaubix cropon 3a Kanensapuptii roa, or
naTHaquath = MwuMoHoB —_(15.000.000)
Afonmapop = os TpHquaTH MHJUIHOHOB
(30.000.000)  Jfounapos, ecm  TakoBbie
MMeIOTCA;

53
()

Y = Taqvim ilinda Podratci Taraflarin dsasli
Masraflari otuz milyon (30.000.000)
Dollardan cox olsa mablagin bir (1)

fai
Z = Taqvim ilinda Podratci —Taraflarin
Omaliyyat Masreaflari mablaginin bir

yarim (1,5) faizi;

Lagvetma islari fonduna bitiin 6damalar;

(xiv) talaf edilmasi va ya  zaerar vurulmasi
naticasinda material va ya amlak_ itkilari;
Taqvim ili arzinda lagv edilan va ya imtina
olunan amlak, imidsiz borclar va itkilara gora
Uciincii taraflara kompensasiya hesabina
6danislar;

(xv) bitin digar itkilar, o ctimladan  valyuta
mibadilasindan  dayan itkilar va = ya
Karbohidrogen Faaliyyati ila bilavasita bagli
olan risumlar;

(xvi) Karbohidrogen Faaliyyatini hayata kecirarkan
Podratg! Tarafin gakdiyi bitin digar masreflar;

Karbohidrogen Faaliyyati ila alaqadar olaraq
torpaq sahalarinin alinmasi va ya onlardan
istifada edilmasi tciin cakilan bitin alaqadar
tasadiifi xarclar;

(xviii) Podratg! Tarafin istirak Payindan irali galan
Ohdaliklar va onlarla bagli xarclardan basqa
Podratg! Tarafin tizarina qoyulan va yalniz bu
Podratg! Tarafin miuhasibat kitablarina va
hesablarina salinan bitin Ohdaliklar va
onlarla bagli xarclar;

(xix) amortizasiya ayirmalari bu 14.2(l) bandinda
gOostarilan asagidaki Usulla hesablanir:

(i) Amortizasiya ayirmalari asagidaki qaydada
hesablanir:

(aa) Asagidaki (bb) bandi
ila ahata edilmamis
Osas Fondlar

Taqvim ili Gciin qaliq
dayarinin iyirmi bes
(25) faizi

(bb) inzibati binalar,
anbarlar va oxsar
qurgular("Binalar"”)

Taqvim ili Gciin
ilkin dayarin iki tam
onda bes (2,5) faizi

o)

y = one (1) percent of the sum of the Contractor
Parties' Capital Costs for the Calendar Year in
excess of thirty million (30,000,000) Dollars, if
any; and

= one point five (1.5) percent of the sum of the
Contractor Parties' Operating Costs for the
Calendar Year; and

(xiii) all payments into the Abandonment Fund; and

(xiv) losses of materials or assets resulting from destruction
or damage, assets which are renounced or abandoned
during the Calendar Year, bad debts and payments made
to Third Parties as compensation for damage; and

(xv) any other losses, including realised exchange losses, or
charges directly related to Hydrocarbon Activities; and

(xvi) all other expenditures which the Contractor Party incurs
in carrying out Hydrocarbon Activities; and

(xvii) all incidental costs incurred for the acquisition or
occupation of land in connection with Hydrocarbon
Activities; and

(xviii) all liabilities and related costs charged to the Contractor
Party which are in excess of such Contractor Party’s
Participating Interest share of such liabilities and related
costs and which shall only be entered in the books and
accounts of such Contractor Party;

(xix) amortization calculated as hereinafter provided in
Article 14.2(1).

(i) Amortisation Deductions shall be calculated as follows:
(aa) Fixed Assets which

are not described in
(bb) below

twenty (25) percent
per Calendar Year
declining balance basis

(bb) Office buildings,,
warehouses and similar
constructions
("Buildings")

two point five (2.5)
percent per Calendar Year
straight line basis.

()

(xiii)

(xiv)

(xv)

(xvi)

(xvii)

(xviii)

(xix)

@)

y=  ogwn (1) mpouent cymMsr Kanuranpnpix
sarpat Togpsyueix cropon 3a Kanenjapubiit
roy CBbIMe TPHAWATH MHIWIHOHOB (30.000.000)
Tonnapos, ecm TakoBbie HMerOTCA; H

Z=  nonropa (1,5) mpoyenta CYMMBI
Onepauvounerx 3atpat Toppsyuerx cropou 3a
Kanenjapubiii roy; 4

BCe B3HOCKI B DOH JIMKBHalMOHHBIX pador; 1

yObITKH B OTHOWeCHHM MaTepHasiOB WI aKTHBOB B
pesyiibTaTe YHHYTOAKeHMA WIM HaHeceHHa yulepOa;
AKTHBbI, KOTOpbIc ObVIM MMKBHMpOBaHbl WIM OT
KOTOpBIX OTKa3asIcb B TeYeHHe KasensapHoro rosa,
GesHaqexKHbIe AON M MaTexKH TpeTbuM CTropoHaM B
cde KOMMeHcalHH 3a yulepO; 1

Bce Apyrve yObITku, B TOM YncIe yORITKH OT OOMeHa
BAJHOTbI WIM COOpbI, HerOcpeCTBeHHO CBa3aHHBIC C
YrueBosOpoAHOH WesxTesbHOCTHIO; H

Bce jpyrue pacxoybl, nonecenubie Toxpaquoii
cropoHoli mp ocyulectBieHuu = Yriesoyopoynoli
HeATEMbHOCTH; H

BCe PpaCXOJIbI, NOHECeHHEIe NO NmpHoOperenuio Win
MCHONb30BaHHIO 3CMGJIbHBIX YYaCTKOB B CBA3H C
YrueBsosopoxHoli JestTesbHOcTH; HM

Bce OOasaTenbeTBa ToxpayHoi cropoubl H cBasaHHBle
¢ HUMH pacxO/[bl, MIpeBbIMarOlHe MPOLeHTHY!O LOO
Zlonesoro yuacrna takoii Togpsaynoii cropous B
OTHOMIeHHH TaKHX 0643aTCIECTB H CBA3AHHBIX C HUMH
pacxoyos, 6yxrasrepckuii yuer NO KOTOpbIM BeseTCA
TobKO Takoi TloapayHoli cropoxoii;

AMOPTH3al[MOHHbIe OTHHCNeHMA CorlacHo pacuery,
IIpHBeeHHOMY HHKe B Hacroamem m1. 14.2(1).
Borerbt Ha = AMOPTH3aLMOHHbIC
BBIMMCHAIOTCA CICHYIOWMM OOpa3oM:

orancuieHna

(aa) MukcupoBaHHbie akTHBbI, Baath aT (25)
He oxBayeHubte 11. (bb), MIpOLeHToB 3a
HK Kanenjapnpiii roy or

ocraTouHoi crouMoct

Ba M TATh HECATBIX
(2,5) npouentos 3a

(bb) AumunucrparuBupie
30aHMA, CKIAJIbI
aHaJIOrH4HbIe
coopyxkenns ("3yjaHns") nepBoHayasIbHol

cTroumMocTu

TH

Kanenjapupiii roy or

54
(ii)

(cc) 30-cu Maddada
gostarilan Bonus
6danislari

Taqvim ili Gciin
dayarin barabar
cixilmalart dzra
on (10) faizi

Azarbaycan Respublikasinda alinmis mallara
qoyulan ODV xaric olmaqla, dsas fondlara
masreflar tzra amortizasiya mablagi osas
fondlarin dayarina géra hesablanir. 14.2(k)
bandina asasan Cixilma kimi baxilan har
hansi mablag 14.2(l) bandina asasan
amortizasiya edilmir.

14.2(I)(i)(aa) bandinda tasvir edilan Osas
Fondlar zra Taqvim ili arzinda cakilan bitin
masreflar iyulun birinda (1) gakilan masraflar
sayilir ki, bunun da naticasinda xearclarin alli
(50) faizi awalki Taqvim ilindan kecirilan
amortizasiya olunmamis mablaglarin
saldosuna alava edilir. Sonra dsas Fondlarin
satisindan alda olunan har hansi mablaglar
hamin saldodan cixilir ki, bu da tashih edilmis
saldo amela gatirir (“Tashih Edilmis Saldo“) va
0, sonradan asagidaki qaydada amortizasiya
edilir:

Owalki Taqvim ilindan
Kecirilmis saldo x

Ustagal Taqvim ili arzinda
Osas fondlar tizra cakilan
Masreflarin alli (50) faizi x

Gixilsin Taqvim ili arzinda

9sas fondlarin satisindan

Alinan faktik varidatin tam

Mablagi (x)

Tashih Edilmis Saldo x

Cixilsin amortizasiya:
Tashih Edilmis Saldonun
iyirmi bes (25) faizi (x)

Ustagal Taqvim ili arzinda

Osas fondlar tizra cakilan
Masraflardan ¢ixilmis

alli (50) faiz saldo x

Sonraki Taqvim ilina
Kecirilan saldo x

Gi)

(cc) Bonus Payments ten (10)

percent per
referred to in Calendar Year straight
Article 30 line basis

The amount of amortisation for expenditure on a Fixed
asset shall be computed on the cost of the Fixed asset
exclusive of VAT on goods purchased in Azerbaijan
Republic. Any item which is treated as Deduction under
Article 14.2 (k) shall not be amortised under Article
14.2).

All expenditures on Fixed assets described in Article
14.2 (1)(i)(aa) incurred during the Calendar Year shall
be deemed to have been incurred on first (1st) July with
the result that fifty (50) percent of the expenditure shall
be added to the balance of the unamortised amounts
brought forward from the preceding Calendar Year. The
balance shall then be reduced by any amounts received
from the disposal of Fixed assets to give an adjusted
balance ("Adjusted Balance") which will then be
amortised as follows:

Balance brought forward from
preceding Calendar Year x

Add fifty (50) percent

of the expenditure incurred

on Fixed assets

during Calendar Year x

Less the full amount

of the actual proceeds

from sales of Fixed assets

during Calendar Year (x)

Adjusted Balance x

Less amortisation:
twenty five (25) percent
of the Adjusted Balance (x)

Add excluded fifty (50) percent

Balance of expenditure

Incurred on Fixed assets

during the Calendar Year x

Balance to carry forward to
following Calendar Year x

(ii)

(cc) Brmuiate: Bouyca,
YOMAHYTBIC B

Aecsatb (10) nporentos
3a Kanengapuetii roy or

Cratbe 30 MepBoHayasIbHOi
CTOHMOCTH
Cymma aMopTH3aljHn 10 3aTpaTam Ha

uKkcupoBaHHble aKTHBbI BBIMHCIACTCA 10 CTOHMOCTH
@uKcupoBaHHbIX akTHBOB C y4eTOM Ha4HcleHus
Hanora wa oOaBieHHy!0 crowMOcTb Ha ToOBapbI,
3akymieHHbie =B AsepOaiizKanckoli PecnyOmuxe.
JhoOai crarbs, paccmMarpupaemas kak  Bpruer
cormacHo 11.14.2(k) He amopru3upyercs no m1. 14.2.(1).

Bce 3arpatbl nO ®xkcupoBaHHbIM aKTHBaM,
onvicaHHBiM B 11. 14.2(1)(i)(aa), HoHeceHHBIe B TeqeHHe
KanenjapHoro roja, cunTalorcs nOHeCeHHBIMH
nepgoro (1) HiosIs, B pe3ybTaTe Yero TATEAecAT (50)
MpOWeHTOB pacxotoB oOaBsixeTcH K  CalIbyO
HeaMOPTH3HpOBaHHBIX CYMM, TI€pCHECeHHBIX —C
npeybyymero Kanenjaproro rosa. U3 sroro casbyo
3ATEM BbIYHTAIOTCA IOObIe CYMMBI, IOJYYeHHBIC OT
peamm3ayuuH @uKCHpOBaHHBIX aKTHBOB, 4TO jaeT
ckoppeKTHpoBaHHoe caiibyo ("CkoppekrupoBaHHoe
casIbo"), KoTopoe 3aTeM aMopTH3Hpyetca
cileqy!oulMM o6pa30m:

Caso, lepeHeceHHoe ¢ npesbityuiero
Kauenjaproro roxa x

Tlnoc natbzecat (50) npouenros

3aTpaT, MOHECeHHEIX

no MuKCHpOBaHHbIM aKTHBaM B

Teyenue Kasienjapuoro roya x

Muuyc nowHasa cymMMa (pakTH4eckHx,
noctymieHnit oT mpoyaxk

@uKcupoBanHblx akTHBOB

B Teyenue KanensapHoro roja (x)

CkoppekTuposaHioe cab 10 x

Munyc amoprus3auna: Bayuatb MaATb
(25) npowentos
CkoppekTupoBaHHoro casibyo (x)

Thluoc ucksH04eHHEIe NaThAecaT

(50) npoentos castbyo 3aTpar,

MOHECeHHBIX 10 DUKCHPOBaHHbIM akTHBaM

B TeyeHue Kanenyapxoro rosa x

Cambio, MepeHocuMmoe Ha
cnenyiounit Kanenyapupiii rox, x
(iii)

(iv)

Oger Azarbaycan Respublikasinda olan, bu
Sazisin  meaqsedlari ucgin Karbohidrogen
faaliyyatinda istifada olunan Osas fondlar har
hansit Tagvim  ilinda xaric edilarsa (o
cumladan, lakin bununla mahdudlasmadan,
16.1 banda miivafig olaraq Otiiriilarsa), onda:

(aa) ager Tashih Edilmis Saldo  Ustagal
“Taqvim arzinda Osas fondlar uzra
cakilan masraflardan ¢ixilmis alli (50)
faiz_ saldo” miisbatdirsa, onun tam
mablagina bu Taqvim da Cixilma
kimi baxilir; yaxud

(bb) agar Tashih Edilmis Saldo  Ustagal
“Taqvim arzinda Osas fondlar uzra
cakilan masraflardan ¢ixilmis alli (50)
faiz saldo“ manfidirsa, onun tam
mablagina bu Taqvim ilinda Digar
galirlar kimi baxilir.

Binanin — satilmasi, xaric va ya tark
edilmasindan (“Xaric edilma “) naticasinda
Podratgi tarafin Taqvim ili arzinda qabul etdiyi
manfasatinin va ya zararlarin cami Digar
galirlar va ya Cixilma kimi baxilir va asagidaki
qaydada hesablanir:

Binanin Xaric edilmasindan
galan varidat (agar belasi varsa) x

Cixilsin Binanin Tashih
edilmis dayari (x)

Binanin Xaric edilmasindan
moanfaat /(zarer) x

Binanin Tashih edilmis dayari asagidaki
qaydada hesablanir:

Binanin ilkin dayari x

Ustagal asasli takmillasdir-
melarin dayari x

Cixilsin yigilmis amortizasiya
Cixilmalart (x)

Binanin Tashih edilmis dayari x

Podratgi tarafin Vergi Qoyulan Manfaeatini va ya
Vergi Qoyulan Zararini hesablamaq maqsadlari dictin
hamin Podratgi tarafin Karbohidrogen faaliyyati ila

(iii)

(iv)

If in any Calendar Year, all Fixed assets in the
Azerbaijan Republic used in Hydrocarbon Activities for
the purposes of this Agreement are disposed of
(including but not limited to a transfer pursuant to
Article 16.1) then:

(aa) if the Adjusted Balance plus the "excluded fifty
(50) percent balance of expenditure incurred on
Fixed assets during the Calendar Year" is
positive, the full amount shall be treated as a
Deduction in that Calendar Year, or

(bb) if the Adjusted Balance plus the "excluded fifty
(50) percent balance of the expenditure incurred
on Fixed assets during the Calendar Year" is
negative, the full amount shall be treated as
Other Income in that Calendar Year.

There shall be treated as Other Income or Deductions
the amount of gains or losses recognised by a
Contractor Party during the Calendar Year from the
sale, disposition or abandonment ("Disposition") of a
Building computed as follows:

Proceeds (if any) from
Building Disposition x

Less: Adjusted Basis of
Building (x)

Gain/(Loss) on Building
Disposition x

The Adjusted Basis of such Building shall be calculated
as follows:

Original Cost of the Building x
Add cost of capitalised
Improvements x

Less accumulated amortization
Deductions (x)

Adjusted Basis of Buildings x

For purposes of computing a Contractor Party's Taxable Profit
or Taxable Loss, all costs incurred by the Contractor Party in
connection with Hydrocarbon Activities (including but not

(m)

(iii)

(iv)

Ecsm B kakoM-ro KaneHjapHom rojy peamm3yrorcs
sce HKcMpoBaHHbIe aKTHBbI, HaXOMAMIMecA B
AsepOaiiKanckoli Pecny6muke mM ucromb3yembie B
YruesoxopoqHoli = esTesbHOcTH = st sete
nacrosiero Cormamenua (BkKiO04ad MX Nepeyayy B
coorsercrsHH c 1.16.1, o4HaKO He orpaHH4HBasch
9THM), TO:

(aa) ecm CkoppekrupopaHHoe casibyo loc
"WCKMOYeHHBIe raTbyecat (50) mpolenTos
casbo 3aTpar, TIOHECEHHEIX 10
@uKcupoBanHbIM aKTHBaM B  TeYeHHe
Kanenjapuoro roya", nouoxkuTelbHOoe, TO ero
nlomHad CyMMa paccMatpuBaetca Kak Brauer B
9Tom Kasten japHom rojly, win

(bb) ecu CkoppekrupopanHoe cabyo moc
"WCKMOYeHHBIe raTbyecat (50) mpolenTos
casbo 3aTpar, TIOHECEHHEIX 110
@uKcupoBanHbIM aKTHBaM B  TeYeHHe
Kanenjapuoro roja", orpularesbHoe, TO ero
nloHad CyMMa paccMarpupaerca Kak J[pyrue
MOXObI B HaHHOM KasenapHoM roy.

Cymma npxObuieli wim yOnITKoB, nmpH3HaHHbIx
TlogpsaHoi cropouoii B revenue KanenyapHoro roya
or npoyaKn, pearmsayun win ocTaBeHHa
("Peanm3auua") 3anna, paccmMaTpuBacrcd kak
Zipyrue goxomp: win Berets u moxcuuTErBaercs
cileqy!oulMM o6pa30m:

Tloctrynienna (ecsim TaKOBbIe HMeIOTCA)

oT peatH3aMn 3yaHHA x
Munyc: Ckoppekruposannasd CrOHMOCTR

3naHHa (x)

TipuGpuie/(yOnrrox) or
peanH3anun 31annt x

Ckoppektuposannas CTOHMOCTB 3yanna
NOACUMTEIBAETCA CieYIOUYM O6pasom:

TlepponayasibHas CTOMMOCTb 32aHHA x

Tlnoc croumocrs KariMTasIM3HpOBaHHBIX
MoepHusalnii x

Munyc HakomieHHble aMOpTH3alMOHHbIe
Bpruerst x

Ckoppekrupogannas croumoct 3yaHHAa x

7a weneli noxcuera Hanoroo6naraemoii npnOpuim win
Hanoroo6saraemoro y6sitka TloapaqHoi croponbi sce
3aTpatsi, NoHeceHHbIe STO TloxpsyHol cropoHoii B cBA3H C

56
(n)

(0)

alaqedar olaraq Quvweayaminmea tarixinadak cakdiyi
bitin masraflar (0 ciimladan, lakin  bunlarla
mahdudlasdilmadan Azarbaycan Respublikasinda va
ya digar yerlarda texniki isla bagli cakilan
miistaqim, yaxud dolay! masraflar, habela Podratgi
Tareafin Azarbaycan Respublikasindaki
nimayandalik ofislarinin masraflari) hamin tarixa
cakilan masraflar hesab edilir. Yuxarida deyilanlara
baxmayaraq bu Sazis barasinda  danisiqlara,
yardimc tibbi, madani va xeyriyyacilik faaliyyatina
Sazis baglananadak cakilan mustaqim va ya dolay!
masreflar hamin Podratgi tarafin Vergi Qoyulan
Manfaeati va ya Vergi Qoyulan Zarari hesablanarkan
nazarea alinmir.

Podratgi taraf 6ziina maxsus har hansi dsas fondu
bu ctr sas fondun qaliq dayarindan asili
olmayaraq bazar qiymetlari ila satmaq va ya
basqasina vermak hiiququna malikdir.

Har hans: Podratgi taraf 6ziiniin Sazisda istirak
payini tamamila va ya qisman basqasina verdiyi
halda onun mivakkili agar cari Taqvim ili ugin
Vergi Qoyulan Zarar varsa, hamin zararin hamisina
va ya istirak payin! qisman verdikda Vergi Qoyulan
Zararin proporsional hissasina hamin Taqvim ili
tgin ¢ixilmalar kimi baxa bilmasini istirak payint
veran Podratc! tarafin hall etmak ixtiyari var.

(a)

14.3 Manfaat Vergisi ugotu va Vergi Bayannamealari

har Podratc Taraf:

(i) Vergilarin ucgotu) jurnalini' va  qeydliari,
hamcinin Vergi Qoyulan Manfaatin va Vergi
Qoyulan Zararin hesablanmasini ancaq
Dollarla aparir.

(ii) Satis Gelirlari, Digar Gealirlar va Cixilmalar
hesaba, Quvvayaminma tarixinda Azarbaycan
Respublikasinda hansinin tatbiq edilmasindan
asili olaraq, artma prinsipi va ya kassa
medaxillari va maxariclari metodu ila yazir.

maliyya hesabatlarint va Manfaat vergi
haqqinda bayannamelari ancaq Dollarla tartib
edir va vergi goyma magsadi tictin balansdan,
manfasat va zerarlar haqqinda hesabatdan
ibarat Taqvim ili icin mUhasibat komplektini,
habela 6ziiniin Karbohidrogen faaliyyatini aks
etdiran Taqvim ili tgiin Manfaat vergisi
mablagina dair bir hesablamani taqdim edir.

(n)

(0)

limited to costs incurred directly or indirectly in connection
with technical work in the Azerbaijan Republic or elsewhere
and costs incurred by representative offices in the Azerbaijan
Republic of the Contractor Party) which were incurred prior to
the Effective Date shall be deemed to have been incurred on
such date. Notwithstanding the foregoing, direct or indirect
costs of conducting the negotiation of this Agreement and in
supporting medical, cultural or charitable activities prior to the
execution of this Agreement shall not be included in computing
the Contractor Party's Taxable Profit or Taxable Loss.

A Contractor Party has the right to sell or transfer any Fixed
assets which it owns at market prices without regard to book
value of the Fixed assets.

Should any Contractor Party assign all or any part of its
Participating Interest in the Agreement, the assigning
Contractor Party shall have the option to elect to have the
assignee treat as Deductions for the Calendar Year in which the
assignment occurs all, or a proportional part if only part is
assigned, of the Taxable Loss, if any, of the assignor
Contractor Party for such Calendar Year.

14.3. Profit Tax Accounting and Returns

(a)

Each Contractor Party shall:

(i) maintain its tax books and records, and compute its
Taxable Profit and Taxable Loss, exclusively in
Dollars.

(ii) recognize items of Sales Income, Other Income and
Deductions on accrue basis and in accordance with the
cash receipts and disbursements method whichever is
used in the Azerbaijan Republic as of the Effective
Date.

draw up its tax financial statements and Profit Tax
returns in Dollars and submit one set of accounts for the
Calendar Year consisting of a tax balance sheet and
profit and loss account, together with one Profit Tax
computation for the Calendar Year reflecting its
Hydrocarbon Activities.

(n)

(0)

YruesoyopoxHol esxTebHOCThIO (BKIOUaI, HO He
OrpaHW4HBadch MMH, MIpsMble WIM KOCBEHHBIC 3aTpaTbl B
cBa3M ¢ TexHMYecKOii padoroii B AsepOaiizKaHcKoii
Pecny6mmke wih B ApyrWx MecTax, a TakwKe 3aTpaTbl
npeycraputenbcKux opucos Tlozpsyuoi cropoubi = B
Asep6aiixanckolt PecnyOnke), nonecennpie yo Jaret
BCTYIVICHMA B CHJIy, CHMTAIOTCA MOHECCHHBIMM Ha Taky!o
nary. Hecmorpa a BbllllecKa3aHHoe, mpsMble HI
KOCBEHHBI€ 3aTpaTbl Ha BeeHHe eperopopow 10
HacTOALemy Cormamennio u BCHOMOraTeJIbHY1O
MeMUMHCKyIO, KYJIbTypHyi0 WIM OylarorBopuTesbHyI0
AEATEBHOCTh IO e€O 3aKIOYCHHA He YYHTHIBAIOTCA IPH
nloycuere Hanoroo6naraemoii npHOBuin wn
Hanoroo6saraemoro yOnrrka stoi Toypsaquoii cropousi.

Tlogpaquaa cropona Meer mpaBo mpoyaparb WIM
nepesaBaTb NpHnasiexkanme eli DukcupoBaHHbie akTHBBI 110
PBIHONHLIM WeHaM He3aBHCHMO OT OCTaTOHHO! CroHMOCTH
TaKHx DUKCHpOBaHHBIX aKTHBOB.

B cayyae, ecu s106aa 13 ToapsqHbix cTropoH nMouHOCTbIO
WIM YacTHYHO mepeycrynaer cBoe Jlomegoe yuacrue B
Corsamienmu, nepeycrynaiomas ToppsajHasa cropona BnipaBe
PpeulMTb, 4YTO ee WeCCHOHApHii MoxeT paccMaTpuBaTb Kak
Bprerbt na Tor Kanensapupili roy, B KOTOpoM jesaeTcs
nepeyctynka, Bech HanorooGnaraembiii yObiroK, ecu
TaKOBOM MMeeTCA, HIM CFO TpOmOpuHOHaAIbHy!O YaCTb TIpH
yacrH4uHol nepeycrynke, mepeycrynaomeli TMoxpsquoii
cropousi Ha JaHHblii Kanenjapupiit roy.

143 Yuer Hasora na npHGb.ib HW HatoroBbie JekKapannn

(a)

Kax yas TMoxpsauas cropona:

(i) BeeT *KYPHAIIbI H alc HasoroBoro yueTa, a TAKKE
Bpruuciser Hanoroo6yaraemyio = npHObuIb
Hanoroo6saraembiii = yObITOK = HCKJIIOYNTENbHO BB
Zlonsaapax;

(ii) orpaxaer oObeKTsI yyera mo craTbam Tocrynienua
or npogax, J[pyrue yoxoyp! u Barsersi no npunynny
HapalljMBaHHA WIM MeTOY KaCCOBBIX NocTymIeHHit 1
PacxOJ0B, B 3ABHCHMOCTH OT Toro, 4YTO NIpHMeHseTcA
B  AsepOaiixancKoii Pecny6mmke na Jary
BCTYIVICHMA B CHIL;

(iii) cocrapiaer Hasoropbie (bHHaHcoBbie oTyeTbl
deknapaiuu o Hanore Ha npHObLIb HCKIOUHTebHO B
Jloniapax 4 mpescrapiser OMH  KOMILICKT
6yxrasrepckoii orgerHocru 3a Kayenjapueili roy,
cocrosmHii H3 GaslaHca JA Weel HanoroobnoxKeHHA,
orgeta 0 mpHObuiax mM yObITKaxX, a TakxKe OHOrO
pacuera cymMbI Hasora na npHOpuip 3a Kasenyapupiiit
rod, oTpaxkarouiuii ec Yruewoyopoyuy1o

57
(b)

(iv) har Taqvim ili gin 6z maliyya hesabatlarinin
va Manfaat vergisi haqqinda bayannamalarinin
Podratgi tarafin tayin etdiyi va Azarbaycan
Respublikasinin taftislar aparmaqdan tril
miivafiq icazelari (lisenziyalart) olan auditor
tarafindan taftis olunmasini tamin edir.

(v) — har Taqvim ili icin vergi maliyya hesabatlarini
va Manfaat vergisi haqqinda bayannamelari
auditorun miivafiq arayisi ila birlikda sonraki
Taqvim ilinin on bes (15) martindan gec
olmayaraq Vergi orqanina verir. gar Manfaat
vergisinin qaytarilmas! haqda bayannamanin
ilkin varianti taqdim  olunursa, Podratgi
tarafin Manfaat vergisinin Qaytarilmasi
Bayannamasinin sonuncu variantini son
teqdimat tarixindan sonra Uc (3) taqvim ayi
arzinda taqdim etmak huququ vardir.

(vi) Podratg: tarafin 6z milahizasina géra Vergi
Qoyulan Manfaat alda edacayi birinci Taqvim
ilindan baslayaraq Taqvim riibtinda va ya bela
Taqvim ilinin sonraki Taqvim riblarinda Vergi
Qoyulan Manfaatin qabaqcadan hesablanmis
mablagina asasan har Taqvim ribi icin,
elaca da hamin Taqvim ilinin awalki Taqvim
rubiinda qabaqcadan hesablanmis Manfaat
vergisini Odamak tciin masuliyyat dastyir.
Qabaqcadan hesablanmis Manfaat  vergisi
14.2(c) bandina uygun  olaraq  Dévlat
biidcasina mivafiq Taqvim riibii qurtarandan
sonra iyirmi bes (25) giindan gec olmayaraq
6danilir. Taqvim riibt’ tcgtiin qabaqcadan
goyulan Manfaat vergisi hesablanarkan har
Podratc taraf illik ig proqramindan va 6ziiniin
rayinca, lazim olan her hans digar
informasiyadan istifada eda bilar.

Taqvim ili tgiin Manfaat vergisina dair qati
Bayannama taqdim edilandan sonra hamin Taqvim
ili arzinda Taqvim riiblari hesabina ddanilan
qabaqcadan hesablanmis Manfaat vergilari Manfaat
vergisina dair qati Bayannamada hesablandigi kimi,
gati Manfaat vergisi mablagina daxil edilir. Artiq
6danmis har hans! mablagi Dovlat Biudcasi Podratci
tarafa o, Manfaat vergisina dair qati Bayannamani
teqdim edandan sonra qirx bes (45) giin
middatinda qaytarir. Oskik Gdanmis har hans
mablag 14.2(c) bandina uygun suratda, Manfaat
vergisinin qati Bayannamasi taqdim edilandan sonra
qirx bes (45) giin miiddatinda ARDNS terafindan
Dovlat biidcasina qaytarilir . Butiin hallarda Taqvim
ili gin Manfaat vergisinin qati mablagi Manfaat
vergisina dair Bayannamada hesablandigi kimi,

(b)

(iv) have its tax financial statements and Profit Tax return
for each Calendar Year audited by an auditor appointed
by the Contractor Party and who has relevant permits
(licenses) to carry out such audits in the Azerbaijan
Republic.

(v) submit such tax financial statements and Profit Tax
returns for each Calendar Year together with an
appropriate comment from the auditor to the Tax
Authority no later than the fifteenth (15th) March of the
following Calendar Year. In the case of preliminary
Profit Tax return filing, Contractor Party shall have the
right to file the final Profit Tax return within three (3)
calendar months after the filing deadline.

(vi) beginning in the first Calendar Year in which it
estimates it will earn a Taxable Profit, be liable for
estimated Profit Tax for each Calendar Quarter based
upon its estimate of its Taxable Profit for such Calendar
Quarter and or the preceding Calendar Quarters in such
Calendar Year. Estimated Profit Tax shall be paid in
accordance with Article 14.2(c) to the State Budget on
or before twenty-five (25) days following the end of the
relevant Calendar Quarter. In calculating the estimated
Profit Tax for a Calendar Quarter, each Contractor Party
may utilise the Annual Work Program along with any
other information which it deems appropriate.

Upon filing the final Profit Tax return for a Calendar Year,
estimated Profit Tax paid with respect to the Calendar Quarters
during such Calendar Year shall be credited against the final
Profit Tax as calculated on the final Profit Tax return. Any
overpayment shall be refunded by the State Budget within forty
five (45) days following the date the Contractor Party's final
Profit Tax return (for such Calendar Quarter's or Quarters'
estimated Profit Tax payment (s) is submitted. Any
underpayment shall be paid by SOCAR to the State Budget in
accordance with Article 14.2(c) within forty five (45) days
following the date such final Profit Tax return is submitted. In
any event, the final Profit Tax for a Calendar Year as
calculated in the Profit Tax return shall be payable no later than
twenty-fifth (25") March of the following Calendar Year.

(b)

eATEbHOCTB;

(iv) o6ecneanBaer PpeBH3HIO CBOHX HasIOrOBbIX
(puHancosbIx oTYeTOB HM AeKNapauwMn o Hasore Ha
npHOby 3a Kaxybiii Kanenyapubiii rox ayyuropom,
Ha3Ha4eHHbIM TlogpsaHoii cropouoli mu MMelouluM
coorBercTByloumMe = paspellieHua = (IMNeH3HH) = Ha
OcyllecTBJICHHe TaKHX peBH3uii B AsepOaiisKaHcKoii
Pecny6nuKe;

(v) Mogaer Takve HasoroBbie (pHHaHCoBbIe OTYeTEI H
geknapayun o Hasore na mpnObuih 3a Kak bIiit
Kanenjaprpii roy BMecte ¢ coorsercrsylouleli
cnipaBKoii ayzuTopa B Hanorospiii opraH He mo3qHee
naTHayuWaToro (15) Mapta cnenyiouyero
Kanenjaproro roya. B cayaae npeyBaputenbHoro
3anouHeHHst = jeKapauun = Hasiora Ha npnObuie,
Tlopaquas cropoHa Bripase 3allOuIHHTb
okOHYaTeNbHyIO WeKapalwio Hanora Ha npHOBLib B
TeyeHuH Tpex (3) KayleHjapHbIX MecsijeB nocue
OKOHYaTENIBHOFO CpoKa.

(vi) Ha4uHas c nepporo KanenjapHoro roa, B KOTOpOM
no oueHke Tloxpaquoii croponbl ona nowyanT
Hanoroo6saraemyio npHObuib, Hecer O6s3aTesIbCTBAa
no BbInuate pacuerHolt cyMMpi Hasiora Ha nipHObuib
3a Kaki KanenjapHbii KBaptail, Ha OCHOBaHHH
pacuerHoii cymmbi ee Hasoroo6naraemoit npuOpuim
3a takoli Kayengapueili kpapra. Pacuernas cyMMa
Hauora Ha npHObui BBINNIaWHBaeTCA B COOTBETCTBHM
cn. 14.2(c), B Tocyazapersenubiii O1ospKeT He No3qHee
4eM Hepes Baath MATb (25) WHeli Nocie OKOHYaHHA
coorserctsyiouero Kanenjapxoro xKsaptaa. Tpu
ompeyeenHn pacuetHoli cymMbi Hasora Ha npuOsuib
3a Kanenjapueiii Ksapran Kaxknan Tlospaynasa
cropoHa MOxeT Nob30BaTECA TosoBoii padoueii
nporpaMMoii u 060i Apyroii noxoGaroujeli mo ee
MHeHHIO HHpopMauneii.

Tlo npeycrapienHH OKOHYaTeNbHOM WeKapalun ro Hasory
Ha npHObiib 3a Kanensapuiii rox pacuerHaad cymma Hanora
Ha MpHObUIb, BEIMIAYeHHasd B CHeT KaneHjapHbix KBapTasloB
B  TeyeHMe paccMarpuBaemoro KanenyapHoro —roya,
3a4HTbIBaeTCA B CYMMy OKOHYaTebHOro Hasora Ha
mpHObuib, Kak Ona ToycuMTaHa B  OKOHYATEeBHOI
aeknapaywu Hastora na npwOpuib. Kakas-nn60 nepennara
Bo3Bpalyjacrca TocysapcrseHHbim O1oypKeTOM B
copokanaTHaneBHbii (45) cpok nocie mpeycrapienns
TlogpsaHoi cropoxoii okon4aTenbHOl AeKapanuH Oo Hastore
Ha mpHObuib. Kakas-nu60 HeyomiaTa BbINayMBaeTcH B
Tocyaapcersenubiii O1oyKer B coorBeTcTBuH cm. 14.2(c) B
copokanaTHAHeBHbIli (45) cpoK mocie npeycraBiennsa TaKoii
okoHYaTebHOH Aeknapauwn Hastora Ha npudputb. B m060M
cnyyae cyMMa okoHYaTebHOro Hayora Ha mpHObuib 3a
KaslenJapHblii rou, Kak OHa MoycuHTaHa B jeKNapalMn

58
()

(d)

sonraki Taqvim ilinin iyirmi bes (25) martindan gec
olmayaraq 6danmolidir.

ilkin va qati hesablanmis Manfaat vergisi (habela

artiq

6danilmis mablagin qaytarilmasi) wuzra,

hamcinin ona har hansi faizlar, carima sanksiyalari
uzra buttin 6danislar asagidaki 14.3(d) bandinda
gostarildiyi kimi, Dollarla hayata kegirilir.

(i)

(ii)

(iii)

Taqvim ugtin Manfaat vergisina dair
Bayannama taqdim edilmasi va Manfaat
vergisinin miivafiq sakilda Gdanilmasi hamin
Taqvim ugtin Manfaat vergisi haqqinda
Bayannamanin verildiyi tarixdan altmis (60) ay
kecandan sonra hamin Taqvim ili uciin
Manfeat vergisina dair bitin Shdaliklarin tam
va gati nizama salinmasi hesab edilir.

Vergi orqant har Podratc! tarafin har Taqvim ili
tciin Manfaat vergisina dair bayannamalarini
taftis etmak salahiyyatina malikdir. Taftis
qurtarandan sonra Vergi orqani taklif olunan
har hans: tashihi Podratgi taraf ila miizakira
edir va lazim  galarsa, Manfaat vergisi
carcivasinda alava 6danilasi mablag haqqinda

bildiris maktubu va ya artiq ddanilmis
mablaglarin qaytarilmasi haqqinda bildiris
maktubu verir. Manfaat vergisinin

razilasdirilmis har hansi askik va ya artiq
6danislari 14.2(c) bandina uygun olaraq
Podratgi tarafinin miivafiq bildiris maktubu
alandan sonra on (10) giin miiddatinda
qaytarilir. Ogar Podratg: taraf va Vergi orqani
Manfaat vergisinin askik va ya artiq verilmis
mablaginin, yaxud bununla bagli har hansi
mablaglari razilasdira bilmasalar, hamin
masalanin tanzimlanmasi 24.3  bandinda
gostarilan prinsiplara uygun olaraq arbitraja
verilir.

Podratg! tarafin Taqvim ili uciin  gati
Bayannamasinda géstarilan Manfaat vergisinin
askik va ya artiq 6danilmasi tam muayyan
olunandan sonra 14.2(c) bandina uygun
olaraq ARDNS askik va ya artiq verilmis
mablaga gora, Odanisdan bir giin awl
ustiinlik taskil edan LIBOR daracasi istagal
dérd (4) faiz hesabi ila Dévlat biidcasina
faizlar 6dayir (va ya artiq verildiyi halda Dévlat
biidcasindan faizlar alir). Hamin  faizlar
Manfaat vergisina dair qati Bayannamanin
taqdim olundugu Taqvim ilinin iyirmi bes (25)

martindan baslayaraq Manfaat  vergisinin
6danildiyi va ya qaytarildigi tarixadak
hesablanir.

(©)

(d)

All

estimated and final payments (and refunds of

overpayments) of Profit Tax and any interest and penalty
sanctions thereon as described in Article 14.3(d) below shall be
made in Dollars.

@

Gi)

(iii)

The filing of the Profit Tax returns and payment of
Profit Tax thereunder for a Calendar Year shall be
deemed to be a final and conclusive settlement of all
Profit Tax liabilities for that Calendar Year upon the
date sixty (60) months from the date the Profit Tax
return for such Calendar Year was filed.

The Tax Authority shall have the authority to conduct
an audit of each Contractor Party’s Profit Tax return for
each Calendar Year. Upon completing such audit, the
Tax Authority shall discuss any proposed adjustments
with the Contractor Party and, where appropriate, issue
a notice of additional Profit Tax due or a notice of
refund. Any agreed underpayments or overpayments of
Profit Tax shall be paid in accordance with Article
14.2(c) within ten (10) days following receipt by the
Contractor Party of the appropriate notice. If the
Contractor Party and the Tax Authority are unable to
agree upon the amount of Profit Tax underpaid or
overpaid, the issue shall be submitted to arbitration
applying the principles contained in Article 25.3.

Upon a final determination that there has been either an
underpayment or overpayment of Profit Tax on the
Contractor Party's final Profit Tax return for a Calendar
Year, SOCAR shall as provided in Article 14.2(c), pay
to the State Budget (or, in the case of a refund of an
overpayment, receive from the State Budget) interest on
the amount of the underpayment or overpayment at the
rate of LIBOR prevailing on the day before payment
plus four (4) percent. Such interest shall be computed
from twenty-fifth (25th) March in the Calendar Year the
final Profit Tax return was filed until the date the Profit
Tax is paid or refunded.

(d)

Hanora Ha npHObuib, MoiexHT BbINIaTe He Mo3qHee
apaquaTb niaroro (25) Mapra ciexyioujero KasnensapHoro

roya.

Bee BbimiaTbl 10 MpesBapHTebHOMy M OKOHYaTeIbHOMy
pacuery (a Takxke BO3BpaT NeperiaTb!) Hanora Ha mpuObLib,
a TakxKe KaKHX-JIHOO MpOeHTOB M UITpadHIX caHkUMii Ha
Hero, Kak OroBopeHo B I. 14.3(d) HH2xKe, OCyLeCTBIAIOTCA B
Zlonsapax.

@)

(ii)

(iii)

Tlovaya yeknapaywn o Hanore na mpuObuib 4
coorserctsyloulad yriara Hasora Ha mpHObutb 3a
Kanenjaprpii rox c4vtalorcd OKOHYATENbHBIM
3AKIOYMTENbHBIM yperysMpoBaHHem Bcex
o6s3atembeTB no Hanory Ha mpnObui 3a TaKoii
Kanenjapubiii rox mo ucreyenun wectuyecatu (60)
MecsleB C Wate noyauM AeKnapauun o Hanore Ha
npHOsib 3a tor Kanenpapubiii roy.

Hanorospii opraH MMeeT HOsHOMONHA MpOBOAHTb
peBn3Hio0 HaloroBbix jekapauuii o Hanore Ha
npHObyis Kaxyol Toxpaqnoii cropousi 3a KaxKybtii
Kanenjapnpii roy. Tlo oKkonyannn  peBn3un
Hanorossili opran o6cyxyaer c Toypaynoii
cropoHoli moOble npessiaraeMble KOppekKTHpOBKH
mph HeoOxoAMMocTH BbIaeT yBeyOMIeHHe =O
HONOMHUTENHOH MpHuuTarouyelica CyMMe B paMkax
Hanora Ha npHObuIb WIM = yBeyOMsIeHHe =O
BO3BpalllcHHH = epermiayenHbIx = cyMM. —JIoOnie
cormacoBaHHble HeyorlaTb! WIM Tepermats! Hasora
Ha [pHObuIb forallalorcd B COOTBeTCTBHH
n. 14.2(c), B TeueHHe yecsTH (10) jue nocine
nonyseHHsa ToypsyHoli croponoi coorsercrsyrouyero
yBeyomienua. Ecru Tlogpaquas cropona 4
Hanoroppii = oprah = He-~=— Moryr —cormlacoBaTb
HeJOMayeHHy!0 WIM Neperiasenhyto cymMy Hanora
Ha IpHObWIb, TO yperyMpoBaHue 9Toro BoNpoca
NpousBoynTcd B coorBercrBHH c ApO6uTpaxHoii
npoueypoli B coorBercTBHH ¢ 11. 25.3.

Tlocne okoH4YaTebHoro pelieHHa 0 TOM, 4TO B
okoHYaTebHO HeKnapanuu MoypsyHoii cropousi 3a
Kanenjaprpii roy uMeyla Mecro Heyormlata Wn
nepeniata Hanora wa mpnOpui, THKAP, B
coorperctBHH c  11.14.2(c),  BbINayHBaer = BB
Tocygapersenupili GroypKer (mM, B  cialyaae
nepenatbl, nonyyaer u3  Tocyyapersennoro
GioyKeTra cpeycTBa) cyMMy, paBHylo0 npoueHTaM,
Ha4HCHCHHBIM Ha HeOIIayeHHy!o mM
nepemiayenHyio = cyMMy, mo craBKe JIMBOP,
npesasmpyoueli B eH Nepe ocyujecrBieHuem
miatexa, miloc yerbipe (4) mpouentra. Takue
MpOUeHTb! HCHUCIAIOTCA C WBaMWAaTh msroro (25)
Mapra toro KaylenjapHoro roja, B KOTOpoM
nipeycTapsieHa OKOHYAaTeNbHa Aeknapanua o Hanore
Ha mpnObuib, 4O AatTbl, Ha Koropyio Hasor na

59
(iv)

Yuxaridaki (iii) bandina uygun olaraq édanilan
faizlardan alava olaraq Podratgi Tareafa
Vergilara aid yalniz asagida géstarilan carima
sanksiyalari tatbiq edila bilar:

(aa)

(bb)

(cc)

(dd)

ager Podratci taraf Manfaat vergisina
dair qati Bayannamani taqdim etmirsa,
ondan hamin Manfaat vergisina dair
Bayannama iizra ddayacayi Manfaeat
vergisi mablaginin yiiz on (110) faizi
hacminda carima alinir.

agar Taqvim ili icin Manfaat vergisina
dair qati Bayannamada aks etdirilan
6danilmali Manfaat vergisinin mablagi
Podratg! tarafin sdurlu suratda aldatmasi
naticasinda az gostarilmisdirsa,
azaldilmis mablagin iki yz (200) faizi
hacminda carimea alinir. Eyni carima 14.4
va 14.5 bandlarinda miiayyan edilmis
vergilarin tutulmamasina gora_ bela
pozuntuya yol vermis Podratci tarafa va
ya Xarici subpodratgiya tatbiq edilir.

Podratgi taraf Vergi orqaninin yuxaridaki
(aa) va (bb) bandlari ila bagli har hansi
qgararindan = sikayat eda bilar va
mibahisali masala 25.3 bandindaki
prinsiplara uygun olaraq tanzimlanmak
Ugiin arbitraja verilir.

Taftisin Podratgi taraf, Omaliyyat sirkati
va ya Subpodratg¢inin Xarici
subpodratc¢iya etdiyi 6danislardan
duzgiin hacmda vergi tutmamasini
miayyeanlasdirdiyi taqdirda, (yuxaridaki
(bb) bandinin tatbiq edildiyi hallardan
basqa) lazim oldugundan cox va ya az
6danilmis bela mablagi  tutulmani
hayata keciran taraf Dévlat Biidcasina
6dayir va ya Dévlat Budcasi tutulmani
hayata keciran tarefa bela lazim
oldugundan cox va ya az ddanilan
mablagi son dafa mtiayyanlasdirdikdan
sonra on (10) giin arzinda dda Bu
6danis birga Gdanisin hayata kecirildiyi
giindan bir giin awal dérd (4) faiz alava
olunmagla, LIBOR daracasi ila faiz da
6danilir. Bu  faizlar verginin, yaxud
verginin qaytarilmasinin Gdanis wciin

(iv)

In addition to interest payable as computed under (iii)
above, a Contractor Party shall be subject to only the
following penalty sanctions with respect of Taxes:

(aa)

(bb)

(cc)

(dd)

if a Contractor Party fails to file a final Profit
Tax return, it shall be liable for a penalty of one
hundred and ten (110) percent of the Profit Tax
required to be paid with such Profit Tax return.

if the amount of Profit Tax due as shown on the
final Profit Tax return for a Calendar Year was
understated due to fraud by the Contractor Party,
it shall be liable for a penalty of two hundred
(200) percent of the amount of the
understatement. The same penalty shall apply to
a Contractor Party or Foreign Sub-contractor
which commits a fraud resulting in a failure to
withhold tax under Articles 14.4 or 14.5.

any decision of the Tax Authority relating to
paragraphs (aa) and (bb) hereabove may be
rejected by the Contractor Party and, if necessary
any dispute shall be settled by arbitration in
accordance with the principles of Article 25.3.

In the event that after audit it is determined that a
Contractor Party, the Operating Company or a
Sub-contractor has failed to withhold the correct
amount of tax from payments made to a Foreign
Sub-contractor, (other than a case to which (bb)
above applies) the amount of such underpayment
or overpayment shall be paid by the withholding
party to the State Budget, or by the State Budget
to the withholding party within ten (10) days of
the final determination of such underpayment or
overpayment. Interest shall be payable at a rate
of LIBOR prevailing on the day before payment
plus four (4) percent. Such interest shall be
calculated from the date on which the tax or
refund should have been paid until the date it is
actually paid..

(iv)

MpHObLIb BLITLIAYMBacTCA WIM BO3Bpalllacrcs.

B gononnenve kK MpOleHTaM, BbITWIa4HBaeMbIM B
coorsercTsun ¢ m1. (iii) Baie, Hoypaquoi cropoxe B
oromenun Hanoros MoryT MpHMeHATECA TONbKO
MepedHCHeHHbIe HUDKe WTpadHble CAHKIMH:

(aa)

(bb)

(cc)

(dd)

Ecsm Tloapayuas cropona He mpesctraBiser
OKOHYaTeMBHyIO YeKapauMio o Hanore Ha
MIpHObLIb, TO K Heli MpHMeHserca uITpadHoe
HauncieHHe B pa3Mepe cra yecaTH (110)
MIpOlleHTOB Hanora Ha npHObup,
npwuvraioueroca kK omiare no Takoii
Aeknapaiuu Hastora Ha npHObyip.

Ecm cymMMa mpuuntarouero Hastora Ha
mpHObuib, OTpaxkeHHOrO B  OKOHYAaTeIbHON
yeknapaumu =o Hanore Ha npuObuib 3a
Kanenjapupii ro_ Obwia = 3aHmKeHa BB
pesybrare — nipey{HamepeHHoro =— Maa,
copepuicHHoro TlogpaqHoii cropoxoii, To cli
BMeHAeTCA yruiaTa UITpacpHoro HayHceHHA B
pasmMepe ABYXCOT (200) MIpOleHTOB
3aHWKeHHOH =cyMMBI. Takoii 2%xe wulTpad
mpumensetcs kK Tloxpsqnoii cropone win K
Vuocrpanomy = Cy6nospaquuxy, — koTopsie
qonyckaior oOMaH, B pe3yibTaTe MOMbITKH
YKIOHCHHA OT yILIaTbI Haslora B COOTBETCTBMH
cnn. 14.4 nau 14.5.

mo6oe pemenne Hanorozoro — oprana,
cBa3aHHoe ¢ MyHKTaMH (aa) u (bb) Benue,
Moxer ObITb omfporecropano TlogzpayHoii
cropoHoii u, mpu HeoOxoMMOCTH,
yperymmpoBanue crlopHoro Bompoca
nlepeyaerca B apOuTpaxk B COOTBETCTBHH C
npHHWWNaMH, cojepskantuMucs B 25.3.

B cayyae, ecu nocue peBu3uu onpeyeserca,
uro Tlogpsynaa cropona, Onepatonnasa
komnanua win CyOnogpaqunk orka3biBarorcsa
yepxkaTb NpaBwibHylo CyMMy Hallora M3
BBINUIAT, CCAHHBIX Mnoctrpannomy
cyOnospsyauky (Kpome ciy4as, K KOTOpoMy
mpuMeuserca m1. (bb) Bbiue), cyMMa Takoii
HeyomlaTbl WIM MeperaTsl BbIMIadHBaerca
yaepakuBaroueli cTopoHoli B
Tocyaapersenueiii GropKer, wn n3
Tocyaapersennoro O10jpKeTa yep»KuBarouleli
cropoHe B TeyeHHe yecsTH (10) quel nocie
OKOHYAaTENBHOrO onpeseneHHa Tako
HegomiaTsl MH nepensaTet. [Ipouext
HayMcuIAeTCA Ha Takyl0 BbIIMIAaTy 3a Kark Ulli
NOs §=eHb, B KOTOpbIii miaTeKH He
yrula4npalorcs, 110 cTaBke JIMBOP,
npespimiaioujeli BbITWIATy, MpOH3BeyeHHy10
HEM paHee roc yerTEIpe (4) npotenta.

60
tayin olunan giintindan asil ddanis
gtintinadak hesablanir.

(e) Har Podratg: taraf 6z maliyya hesabatlarini va
Manfaat vergisi haqqinda bayannameleri Vergi
orqanina teqdim — edi Manfaat — vergisinin
qabaqcadan hesablanmis va gati mablaglari Déviat
biidcasina har Podratg tarafin adindan va avezinda
ARDNS tarafindan ddanilir.

(f) Vergi orqani har Podratgi tarafa ddanisin hayata
kecirildiyindan sonra otuz (30) giin miiddatinda
Manfaat Vergisinin qabaqcadan hesablanmis va ya
gati mablaginin ddanildiyi haqqinda rasmi vergi
qabzlari taqdim edir. Bu vergi qabzlarinda ddanisin
tarixi, mablagi, hansi valyuta ila aparildigi va
Azarbaycan Respublikasinda bu cir vergi
qabzlarinda adatan géstarilan basqa mealumatlar
gostearilir.

14.4 Xarici subpodrat¢ilara Vergi qoyulmasi

(a) Xarici subpodratcilara 14.4(a) bandinin
middaalarina uygun olaraq vergi qoyulur.

(i) Hesab edilir ki, Azarbaycan Respublikasinda
Karbohidrogen faaliyyati ila bagli islar va
xidmatlar hayata keciran Xarici subpodratgilar
hamin islar va xidmatlar gin aldiqlar! Gdanis
mablaglarinin (kompensasiya olunan
masreflar ¢ixilmaqla) iyirmi bes (25) faizina
barabar Vergiqoyulan manfaat alda edirlar va
bela manfaata iyirmi dérd (24) faiz_ hacminda
vergi qoyulur ki, bu da tmumean hamin
6danislarin alti (6) faizini taskil edir. Bela
6danis mablaglarini veran har hansi saxs
hamin 6danislardan alti (6) faiz hacminda
vergi tutur va tutulan vergilari Odanislar
edildiyi taqvim ayinin sonundan baslayaraq
otuz (30) giin miiddatinda Dévlat Biidcasina
kecirir. Asagida géstarilan miiddaalar istisna
olmaqla, bela vergilar hamin  Xarici
subpodratcinin Manfaat vergi
masuliyyatini, Ohdaliklarini tamamila ahata
edir.

(ii) Azarbaycan  Respublikasinin hidudlarinda
Podratg! tarafa, Omaliyyat sirkatina va ya digar
Subpodratcilara Karbohidrogen faaliyyati ila
bag mallar satan va Azerbaycan
Respublikasinin hidudlarinda satilmis
mallarin faktiki sanadlasdirilmis dayarindan

(e) Each Contractor Party shall submit its tax financial statements
and Profit Tax returns to the Tax Authority. Estimated and
final Profit Tax payments shall be made to the State Budget by
SOCAR, for and on behalf of each Contractor Party.

(f) The Tax Authority will issue to each Contractor Party official
tax receipts evidencing the payment of estimated or final Profit
Tax within thirty (30) days of any such payment. Such tax
receipts shall state the date and amount of such payment, the
currency in which such payment was made and any other
particulars customary in the Azerbaijan Republic for such
receipts.

14.4 Taxation of Foreign Sub-contractors

(a) — Foreign Sub-contractors shall be taxed in accordance with with
below regulations.

(i) Foreign Sub-contractors providing work and services in
connection with Hydrocarbon Activities in the Azerbaijan
Republic shall be deemed to earn a taxable profit equal to
twenty-five (25) percent of the payments received in
respect of works and services (less reimbursable expenses)
and they shall be subject to tax on the rate of twenty four
(24) percent resulting in a total tax obligation of six (6)
percent of such payments. Any person making such
payments shall therefore withhold such tax from such
payments at a rate of six (6) percent and shall pay such
withheld tax to the State Budget within thirty (30) days
from the end of the month in which the payment is made.
Except as provided below, such taxes withheld shall fully
satisfy such Foreign Sub-contractor’s Profit Tax
compliance and liability for all such Taxes.

(ii) Each Foreign Sub-Contractor which sells goods to a
Contractor Party, Operating Company or other Sub
Contractor within the Azerbaijan Republic in connection
with Hydrocarbon Activities, and receives payment of an
amount in excess of the actual documented costs of the
goods sold within the Azerbaijan Republic (“Mark-up”),

(e)

()

Takoli mpowenT Hauncuserch C jaTbl, B
KoTopyl0 HaJlOr HJIM BO3BpallleHHble CyMMBI
HOWKHBI OLLI OLITh yrIadeHb! HO WaTbl HX
(pakru4eckoli yniaTal.

Kaxyasa Mogpsquaa cropona npeycrapisier CBOM HasOroBbie
(punancosple oTyerbi HW HeKapaiu o Hanore Ha mpuObutb B
Hanorospii oprav. PacuerHbie HM OKOHYATEJIbHbIC yILiaTbl
Hanora Ha mpnOnuth ocymecrausiorca THKAP B
Tocygapersenupiii OiomKer 3a HM OT HMeHH Kaxkyoli
Tloapsauoii cropousi.

Hanorospiii opran = Bbilaer =: Tloapagnoii = cropone
ouuManbuble HasloroBbie KBUTAHLMH 06 yruiaTe pacueTHoli
WIM OKOHYATENBHOM CyMMbI Hasora Ha mpHObuib B TedeHHe
TpuguaTH (30) gHeli c MoMeHTa ocyulecrBieHHa s060ro
Takoro miareka. Be  9THX HaJIOrOBbIX KBHTAaHIMaX
yka3bIBaeTca ata, CyYMMa WWlaTexKa, BaOTa, B KOTOpOH OBL
ocyulecTBIeH TIaTeK, M Apyrat undopmayus, o6brHo
yka3bIpaeMaa «= BC TaKHX = HAJIOFOBBIX  KBHTaHUHAX BB
AsepOaiipKkauckoli Pecny6smke.

14.4 Hasoroo6i0x%enne Mnoctpannnix cy6nosps4HKoB

(a)

Vnoctpannpie cyOnosps4uKH nogiexkat
HaJIOFOOONO2%KCHHIO B COOTBETCTBMM C HYKeIpHBeeHHbIMA
npaBuiamu.

(i) Cuwraerca, 4ro Wuocrpanupie cyOnogxpayunKu,
OcyllecTBIAIOLHe paGorsi u yeulyrn B
Asepb6aiispxaHcKoit Pecny6smKke B CBA3H c

YrueBoxopoqHoli —est TesIbHOCTBIO, 3apabaTbIBalor

Hanoroo6saraemyio mpHObuib, paBHylO ABaqWaTH MATH
(25) mponentam oT Nosy4eHHEIX B OTHOWeHHH pabor nH
yculyr cyMM riatexKeii, 3a BbI¥eTOM KOMMIeHCHpyeMbIX
3aTpaT, H Takad NpHObLIb NoexKuT oObsOKeHHIO
HaJIOrOM B pa3Mepe jBatWAaTH YeTBIpeM (24) npouenta,
4TO COCTaBIIAeT B LeIOM Haslor B pasMepe wiectH (6)
MIpOLeHTOB TaKHX mlaTexeii. JIo60e JMO,
OcyulecTBIAOMIee TakHe TWaTekH, yepxKUBaeT Takoii
Hajlor M3 TaKHX lylaTexKeli MO cTaBKe wliecTb (6)
MPOWeHTOB M JOIDKHO BbIILIATHTh TakHe yjep%kMBaeMBIe
najorn B Tocyjapersennpii O1oKer B  TeyeHne
TpuquaTH (30) qHeli no OKOHYAHMH Mecsila, B KOTOPOM
OcyMecTBLAICA mlaTex. 3a HCKJNONeHHeM
TIpeyCMOTpeHHOrO HWKe, TaKHe HaJlOrH MONHOCTbIO
MOKPbIBaIOT HaOrOBylO OTBETCTBeEHHOCTh —Takoro
Vnocrpannoro = cyOnogpayunka, =a = TaKKE = ero
oOs3aTeNbcTBa MO Npeycrapienmio §=jeknapaunit
BbImuIaTe Bcex Takux Hayoros;

(ii) Kaakguit Wuocrpanuerii cyOnogxpayuuk, npoxarommii
Tosapbl TloapsyHol cropone, OnepauMonHoii Komnannn
wih jpyromy Cy6noxpaqunxy B Asep6aiiyxancKoii
Pecny6nnke B cBa3H C YrueBOLOpoAHOl YexTebHOCTHIO
M koropsiii nomyuaer omlaty B CyMMe, npeBbIalonieli
HelicTBUTeNbHYyI0 3a 1OKYMeCHTHpOBaHHy!O —CTOHMOCTb

61
artiq, lakin Azarbaycan  Respublikasinin
hidudlarinda gértilmis islar va ya xidmatlarla
bagh olmayan alava mablaglar (“Slava
mablag”) alan har bir Xarici subpodratci
hamin dlava mablagin tam hacmindan iyirmi
dérd (24) faiz daraca dzra vergi 6damalidir.
Bela mallar ticiin Xarici subpodratciya odanis
mablaglarini veran har hansi hiiquqi sexs
hamin ddanilmis Slava mablaglardan iyirmi
dord (24) faiz hacminda vergi tutur va
tutulmus vergilari 6danislarin hayata
kecirildiyi taqvim ayinin sonundan baslayaraq
otuz (30) gtin arzinda Dévlat Bidcasina
kecirir. Bela Gdanis hayata kecirilmamisdan
aweal, Xarici subpodratci bela mallar izra 6z
Slava mablagi haqqinda Gdayici taskilata
malumat vermirsa, onda Xai subpodratgi
bela mallarin§ satisindan Gdanislarin tam
hacmindan (¢ixilmalar nazara alinmadan) alti
(6) faiz vergi 6damalidir.

(aa) Her bir Xarici subpodratg: har Taqvim
ilinda Karbohidrogenlar faaliyyati ila
baglt alinmis 6danislari ahata edan,
laki bununla mahdudlasmayan,
Azarbaycan Respublikasinda cari
Taqvim ilinda alda edilmis bitin galir
haqda malumat daxil olmaqla Manfaeat
vergisina dair qati bayannama va Vergi
uzra hesabatlari (bayannamelari)
hazirlayaraq taqdim etmalidir. Har bir
Xarici subpodratc¢: bununla barabear
beynalxalq saviyyada taninmis mistaqil
mihasibat iscilarindan ibarat taskilat
tarafinden taqdim olunan onun
Azarbaycan Respublikasindaki faaliyyati
ila bagli meydana ¢ixan masreaflar va
manfaat barada tam va adalatli sakilda
hesabat verdiyi haqda ona taqdim etdiy
bayanati alava edir.

(bb) Har bir Xa subpodratg! hamci
tatbiq olunan qanunvericiliya uygun
olaraq, buttn digar Vergi
bayannamelarini, hesabatlari va maliyya
hesabatlarini (o cimladan, lakin bunlarla
mahdudlasmadan, sexsi galir vergisi,
gomriik sanadlari Ggtin 6danilan pullarin
qabzlari va sosial fondlara ddanislar
Uzra arayislar) taqdim etmalidir.

(cc) Har hansi Subpodratcinin yuxaridaki (aa)
va (bb) bandlarina uygun olaraq her
hans! Vergi bayannamasini, hesabatini
va maliyya hesablamasini taqdim
etmamasi, vergi tutan tarafa qarsi har

which excess amount is not connected with work and
services provided within the Azerbaijan Republic shall be
subject to tax on the full amount of such Mark-up at the
rate of twenty four (24) percent. Therefore, any entity
making payments for such goods sold to a Foreign Sub-
Contractor shall withhold tax from such Mark-up at a rate
of twenty four (24) percent and shall pay such withheld tax
to the State Budget within thirty (30) days from the end of
the calendar month in which the payment is made. If the
Foreign Sub-Contractor fails to provide information
regarding its Mark-up on such goods to the payer entity
before such payment is made, then the Foreign Sub-

Contractor shall be subject to Tax at the rate of

ix (6)

percent from the whole amount of payments (without
deducting the expenses) received from the sale of such
goods.

(aa)

(bb)

(cc)

Each Foreign Sub-Contractor shall be responsible
for filing each Calendar Year a Profit Tax return and
tax reports (returns) reporting all income earned in
the Azerbaijan Republic during the Calendar Year,
including but not limited to the payments received in
connection with Hydrocarbon Activities. Each
Foreign Sub-contractor shall include with this return
a statement provided by a firm of internationally
recognised independent accountants of international
standing that costs and profits incurred in connection
with its activities in the Azerbaijan Republic have
been fully and fairly reported.

Each Foreign Sub-contractor shall also file all other
Tax returns, reports and financial statements
(including but not limited to personal income tax
withholding reports, customs documentation fee
statements and social fund contribution returns) in
accordance with applicable law.

The failure of any Sub-contractor to file any Tax
return, report or financial statement pursuant to (aa)
or (bb) above shall not result in any interest, fines or
penalties against any party withholding such Taxes
due.

TOBapoB, MpoyaHHEIx B AsepOaiiyxKaHcKoii Pecny6mmKe
(“HanGapka”), M Takai MpeBpiilaioujat CTOMMOCTh He
cBs3aHa ¢ padoroii WIM yculyraMH, MIpesIOKeHHbIMH B
Asep6alixanckol Pecny6muKe, nozexur o6s10%KeHHIO
HaJIOrOM Ha MouHy!0 cyMMy Takoii Hay6aBKu no craBKe
paBHoli jwayuaTH yerbipem (24) mpoyentam. JhoGas
opraHH3zalua, yIula4MBalollad 3a Take posable
VYuoctpannomy cyOnogpsyauky ToBapbl, JomKHa, TAKUM
o6pa30M, yepxKMBaTb Haslor C TaKMX BbIMLIAaT NO CTaBKe
pasHoli jBamuarn yerbipem (24) mpoyentamM u
BBINIaYHBaTh = TaKOli yaepxkanneii Hasior B
Tocyaapersenubili O1ouKeT B TeyeHHe TpuzuaTH (30)
aueii c Mars OkOWYaHHA KasleHyapHoro Mecala, B
KOTOpOM = 6ObLIH = pow3Beyena = BLITWIaTa. = Ec
Vnocrpannsiii = cyOnozpayuwk = Hes ipeocrasu
MH(opMalHio OTHOCHTeNbHO cBoeli Hay6aBKu Ha TaKHe
TOBapbl BbINIAYHBAIOWeli = opranusaljuH =o Taki
BBIniatsl, TO Mnocrpannpiii cyOnoszpsyunk noqiexkutT
HaloroobuOx%KeHHMIO «0 craBKe paBHoli wiecrH (6)
npowenTaM co Bceli CyMMbI MiaTexKeli, NOJYYCHHBIX OT
TIpoaxk 3a TaKMe TOBApBI.

(aa) Kaxkuprii Wuocrpanusiii cy6nozpsyunk Hecer

(bb)

OTBETCTBCHHOCTh 3a 3alIOHeHMe ~—WeKJIapauu
Hanora na npuOsu 3a Kaabii Kanenyapubiit roy
M (PHHAHCOBHIe OTYETHI, OTPArkalOUe BECh LOXOL,
nonysenublii B AsepOaiimxKanckoli PecnyOnnke B
Teyenme KasengapHoro roja, BkO¥ad, HO He
OrpaHM4MBasch M1aTekaMM, ONYYCHHBIMH B CBASH
c YrueBoyopoqHoii JCATCIbHOCTHIO, uw
AeMOHCTpupyrouyne, 4TO HHKakHe Hayorn He
IIPH4HTAIOTCA B pe3yibTaTe WIaTexell, MOMYYCHHLIX
B cBI3H C YrveBOXOpoOAHOH esxTebHOCTBIO.
Kax yuri Wnocrpannpiii cy6noxpaq4nk BKuOUaeT B
dekapalu1o nloIonKeHHe, TpeyuorkeHHOe
Me@K yHapoOAHO-TIpH3HaHHOli He3aBHCHMOli
OyxrantTepcKoii :bupMoii, yrBepxyaroulee, 4YTO 10
3aTpaTaM H MpHOBLIM, NOHeCeHHEIM Mi MOuY4eHHbIM
B CBS3H C ee JexTeNbHOcTHIO B A3epbaiisKaHcKoli
Pecny6u1uKe, TIOHOCTBIO Hu cripaBeIHBO
oraurasch.

Kaxyori Wnocrpannpiii cyOnoxpsqunk = Taine
mpecrapsiser Bce Apyrne Hastorospie WeKsapatan,
oryerbl M (pHHaHcoBble OTYeTBI (BKIOYad, HO He
OrpaHH4MBasch Haslor MO HOXoyam ¢ (u3H4ecKHx
JMU, OTYETEI 10 yepxKAHMAM, HOKYMeHTALHIO 110
TaMOXKCHHBIM NOUWIMHAM M ClpaBKH 10 B3HOCaM B
COMMAIBHbI (POH) B COOTBETCTBHH C IIPHMCHHMBIM
mIpaBom.

Henpeycrapnenue mo6nim = CyOnoypay4HKoM
mo6oi Hanoropoii yeknapalMu, orsera Win
(puHaHcoporo oryera corjacHo mm. (aa) u (bb),
BBIMe, He OTparkaeTca B KaKHX-sMGO MpouenTax,
NeHH WIM wTpaax mporue s0G0i cTopoHsi,

62
(b)

()

hansi faiz édanilmasi, carima yaxud
digar caza néviari tatbiq etmakla
naticalanmamalidir.

(iii) Podratg: taraf, Omaliyyat sirkati va ya
Subpodratgilar 6z Subpodratcilarinin har hansi
vergilari tutmadiqlari va ya Odamadiklari
Uciin, gdstarilan Subpodratgilarin Azerbaycan
Respublikas! qanunlarinit har hans sakilda
yerina yetirmadiklari ugiin masuliyyat dasimir
va ya bu barada ohdalik gétuirmir.

(iv) Xarici subpodratcilara Karbohidrogenlar
faaliyyati ila bagli Odanislarla alaqadar
manfaat vergisi va ya sexsi galir vergisi bir
daha qoyulmur va ya tutulmur.

Yuxarida _—_gOstarilanlara baxmayaraq, Xarici
Subpodratcilar, agar bela mUiddaalar bela Xarici
Subpodratc: tcgiin bu Sazisda géstarilmis vergi
tutulmasi situasiyasindan daha _ alverisli sarait
yaradarsa, movcud ikiqat Vergi miiavilasinin
middaalarini amal etmak salahiyyatina malikdirlar.

Bu 14.4 bandinin — har
baxmayaraq:

hans! = miiddaalarina

(i) 14.5(b) bandlari bu Sazisin bitin seartlarina
tatbiq edilir.

(ii) Heg bir Xarici Sub-Podartgidan Azarbaycan
Respublikas! arazisindan kanarda heayata
kecirilan Neft va Qaz amealiyyatlari ila bagli
vergi tutulmur.

(iii) Har bir Subpodratg! Azerbaycan
Respublikasinin tatbiq olunan qanunlari va
qaydalarina asasen, Azarbaycan
Respublikasinda Karbohidrogen faaliyyati ila
bagli olmayan tasarrtifat faaliyyati ila alaqadar
Vergilarin Odanilmasi va hesablarin taqdim
olunmasi tictin masuliyyat dasiyir.

14.5 Xarici subyektlara 6danislardan Vergi tutulmas!

(a)

14.4 bandinda nazearda tutulanlar istisna edilmakla,
Podratci tarefin Azearbaycan Respublikasi
hidudlarindan kanarda taskil olunmus hear hans
subyekta verdiyi 6danislara Vergi qoyulmur va ya

(b)

(©)

a Contractor Party, the Operating Company or Sub-
contractors shall have no liability or responsibility for any
Taxes which their Sub-contractors do not withhold or pay
or for any other failure of such Sub-contractors to comply
with the laws of the Azerbaijan Republic.

(iv) no Profit Taxes or personal income taxes shall be otherwise

once again imposed or withheld with respect to payments
made to any Foreign Sub-contractors in connection with the
Hydrocarbon Activities.

Notwithstanding the foregoing, Foreign Sub-contractors shall
be entitled to the provisions of an applicable Double Tax
Treaty if such provisions, in the opinion of a Foreign Sub-
contractor, place such Foreign Sub-contractor in a tax situation
more favourable than that provided for in this Agreement.

Notwithstanding any other provisions of this Article 14.4:

(i) Articles 14.5(b) shall apply to the terms of this Agreement.

(ii) No Foreign Sub-contractor shall be subject to any Taxes in
respect of any activity relating to Petroleum Operations
that is carried on outside of the territory of the Azerbaijan
Republic.

(iii)Each Sub-Contractor shall be liable for payment and
reporting of Taxes in connection with its business activities
in the Azerbaijan Republic that are not related to
Hydrocarbon Activities under the applicable laws and
regulations of the Azerbaijan Republic.

14.5 Taxation of Payments to Foreign Entities

(a)

Except as provided in Article 14.4, no Taxes shall be withheld
or imposed on any payments made by any Contractor Party to
any entity organised outside the Azerbaijan Republic.
Notwithstanding the preceding sentence, Taxes may be

(b)

(©)

14.5 Hasoroobi0xenne

yuepxkuBaloel npwuntrarommeca Hanorn.

(iii) Tlogpaguaa cropona mim OnepauMoHHad KoMMaHHa He

MMeeT OOA3ATENLCTB M He HeCeT OTBETCTBEHHOCTH HH 110
Hasoram, He yAep2kKHBaeMbIM ee
CyOnospsjaukaMu WIM He BbITIadHBaeMbIM MMH, HH 3a

KaKUM

Kakoe-IH60 = MHOC ~—HBBINIOIHCHHe = YKa3aHHbIMH
Cy6nospsjaukamn 3aKOHOB AsepOaiipKanckoii
Pecny6nuKH;

(iv) Hukaxue Hanorn na mpnObuib win mepcoHasbHbie
MOLOXOMHBIC HAJIOFH He Hasaralorca M He yepxKHBAlOTCA

OTHOCHTeNbHO = wiarekeli = o0bIM = MnoctpaHnim
cyOnozpsyankamM =B cBI3H «6c: YriepooposHoli
eATEbHOCTBIO .

He serynai B mpoTMBopeywne c  nociesyiomluM,
Vuoctpanupiii cyOnozpsyunk = noyBepxKeH =~ YCIOBHM
mpuMenumoro §=Jforopopa. 06) u36exaHHH == BOiiHOrO
HaJIOrOOONOX%KCHHA, CIM TaKHe YCIOBHA, MO MHeHHIO
VYunoctrpannoro cyOnojpsanka, crTaBaT Takoro
Vuoctpannoro cy6noxpaqunka B HasloroBy!0 CHTyaLHio
Gonee BBIrO,HyI0, 4eM MpeklycMorpeHHad HacTosIHM
Corsamiennem.

He npotueopeya 068M ApyrHM ycOBHsiM HacTosero M1.
14.4:

(i) Tlyaxrer 14.5 (b) npumMenuMpl ia ycuosuii Hacrosmero
Cormauiennsa.

(ii) Hu ogna Unoctrpannpiii cyGnozpaqunk He oOsaraerca
kakuMu-1H60  HanoraMM =B OTHOWeHHH 106011
ACATCJIbHOCTH BB CBSBH Yruesoxopoynoli
AEATEIBHOCTHIO, MPeNONOKMTEILHO TPOBOMMO! 3a
npeyesamn TepprHTopun AsepOaitpKancKoii
Pecny6nuku.

(iii)Kaxxapiii CyOnogpaq4uk B COOTBeTCTBHH C IIpHMCHHMBIM
B AsepOaliKanckol Pecny6uuke 3aKOHOMaTebCTBOM
M MHCTPYKUMAMH HECeT OTBETCTBEHHOCTS 3a TWiaTexKH H
oryeTHocTb 10 HayoraM B cB#3H CO cBoeli padoroii, He
cBa3aHHoli c YrieBowopoqHoli AeaTetbHOcTBIO B
AsepOaiiKanckoli Pecny6smxe.

BbINJaT _HHOCTpaHHbIM _lopHaW4uecKHM

auuam

(a)

3a HickmoueHHeM npeylycmorpenHoro Bn. 14.4, HukaKue
Hanorn He yjepokuBalorca WIM He ycraHaBIMBaloTca Ha
mo6bie BBIMIATbI, cenaHHbie = Kakoli-1m60 Tloaps anol
cropoHoli mo6omMy ropuywueckomy Muy, opraHH30BaHHOMy

63
(b)

(co)

onlardan

Vergi tutulmur. Bunula _ barabar,

asagidakilardan alt: (6) faiza qadar vergi tutula

bilar:

(i)

(ii)

(iii)

Yuxarida
Azarbaycan u
olunmus taskilatlar tatbiq edila bilan Ikiqat Verg

Podratg! tarafin Neft-qaz ameliyyatlari ila
bagli Azarbaycan Respublikasindan kanarda
yerlasan bankdan va ya digar maliyya
institutundan aldigi borcla alaqadar Podratci
tarafin ddadiyi faizlar;

Neft-qaz ameliyyatlarinda Azarbaycan
Respublikasinin vatandasi olmayan
miilliflarin§ asarlarindan, ixtiralarindan va
digar qeyri-maddi milkiyyatlarindan istifada
Uciin (bela asearlar, ixtiralar va intellektual
milkiyyatlarla alaqasi olan va Neft-qaz
amaliyyatlarinda istifada edilan amtaalar,
avadanliqlar va mahsullar istisna olmaqla)
Podratci tarafin é6dadiyi muallif haqlarindan.

Olka hiidudlarindan kanarda yerlasan vergi
rezidenti olmayan hear hans! hiiquqi sexs
yuxaridaki (i) va (ii) bedlarina uygun olaraq
har hansi Vergi bayannamasini, hesabatini,
maliyya hesablamasini va vergi rezidenti
olmayan bela huiquqi saxsin vergi
masuliyyatini, habela onun bayannama taqdim
etmak va bittin bela Vergilari Gdamak
Ohdaliklarini yaranmir.

hans
taskil

gostarinlara baxmayaraq, her
Respublikasindan kanarda

haqqinda Migavilanin middaalari ila va agar bela
Migavila movcud deyilsa, 1 noyabr, 1997-ci ilda
yenidan islanilan “ldlT* (OECD) modelli Galir va

Kapital izra Vergi Konvensiyasina mivat

Migavila

quvwveada olarsa, mévcud ola bilan Ustiinliklarindan
istifada eda bilar. Har iki halda, xarici subyekti bela

ustinliklardan
yaratmaq Uucin

etmasina sorait
addim atmaga liizum

yoxdur.

Podratg! Tarafin fi

allar! beynalxalq neft sanayesinin

tacriibasina va 6z is ananalarina uygun olaraq (va
bela islara vergi 6damakdan boyun qacirmaga

y6nealan islar da:

edilmamal

r) na manfaat/na

zerar prinsipi asasinda mal tachizati, is, yaxud bu
kimi digar xidmatlar géstarir. Oger yuxarida adi

cakilan

serta ameal olunarsa, bela _filiallarin

faaliyyatina Azarbaycan Respublikasinda manfaeat
alda etmasi kimi baxilmir va buna géra da onlardan
heg bir vergi tutulmamalidir.

(iii)

(b)

(©)

withheld or imposed at rates of up to six (6) percent on:

(i)

i)

interest paid by a Contractor Party directly related to a
loan to the Contractor Party received in connection with
Petroleum Operations from a bank or other financial
institution organised outside the Azerbaijan Republic.

royalties paid by a Contractor Party directly to authors or
inventors who are not citizens of the Azerbaijan Republic
for the use of their publications, inventions or other
intangible property in Petroleum Operations (but not for
goods, equipment or products relating to such
publications, inventions or intangible property used in
Petroleum Operations).

a non-resident legal entity shall not have a liability to file any
Tax return, report or financial statement pursuant to (i) or (ii)
above, and satisfy such non-resident entities tax compliance,
filing obligations and liabilities for all Taxes.

Notwithstanding the foregoing, entities organised outside the
Azerbaijan Republic shall be entitled to the provisions of an
applicable Double Tax Treaty, or if there is no such treaty, the
benefits that would have been available if a treaty equivalent
to the OECD Model Tax Convention on Income and Capital,
updated as of 1 November 1997, were in force. In either
event, no further administrative action shall be necessary to
enable the foreign entity to take advantage of such benefits.

Affiliates of any Contractor Party, in accordance with the
established practice of the international Petroleum industry
and with their ordinary business activities (and such activities
shall not include activities directed towards avoidance of
Taxes), shall provide goods, works or services on a no gain/no
loss basis. If this above mentioned condition is fulfilled, no
profit shall be deemed to arise in the Azerbaijan Republic, and
therefore no Taxes shall be imposed or withheld to them.

(b)

(©)

3a mpeyenamu AsepbaiipKancKol PecnyOnuKu. Hessupas Ha
nipewbitymee mpewioxenne, Hanoru Moryt ysepokuBaTEcA
WIM yCTaHaBIMBaTbCA MO craBke Oo WecTH (6) MpoLeHTOB

Ha?

@

(i)

(iii)

He

OpraHu30BaHHbIe = 3a
Pecny6nuKn,

mpouent, — BbITWIaYeHHBIii Toxpaqnoli cropoxoii,
HerlocpeycTBeHHO = OTHOCAIIHiich «= K =~ KpesuTy,
nonyyenHomy Toypsqnoii croponoli B cBa3H Cc
He(rera30BbiMu onepaluaMuH or Ganka WI MHOrO
(puHaHcoporo = MHCTMTyTa, opraHH30BaHHoro 3a
mpeyenamu Asep6aiiKanckoli PecnyOm«n;

pouiTH,  BbimiuiayenHbie § =Togpsyuoi — cropoxoii
HeMlocpeCTBeHHO aBTOpaM MIM H300perateAM, He
ABIIAIOWMMCH = pesHentamn = =—-A3eepOaiijpKancKoii
Pecny6uMkH 3a MCMOub30BaHHe MX MyOsMKaLnii,
u3o6perennit WIM HHOIi HeMaTepHasIbHoit
coOcrsenHocrn B Hedrerasosbix onepauHax (HO He 3a
MatepHalibl,  oOopytoBanne WI MpOsyKUHIO,
CBs3aHHble C TAKMMH MyOMKAaHAMH, H300peTeHHAMH
WIM HHO = =HeMaTepHalbHOl §=— cobc TBeHHOCTIO,
HcHoub3yembIe B Hedprera3oBbix onepallHax);

OpraHH3allHH He-pe3sHeHTEI He MpescTaBsAIOT KAKHX-
mm60— HasloroBbIx = eklapatuii, = oTueroB = HIIH
(PHHaHCOBLIX CIIpaBOK B COOTBETCTBHM C MyHKTaMH (i)
win (ii) BbILUe; H BbINOMHeHHe Ip 9TOM HasOroBbIx
OOs3aTeIbCTB, OOs83aTebCTB NO mpeycraByieHH10
HekiapalMH WM OTBETCTBEHHOCTH MO yrulare BCexX
Hanoros takoii oprann3aiun He-pesujeHnta.

mpormBopeya nocieyyroujemy, opuyMuecKkHe JHA,
mpeyenamu = =—- A3epOaiipkancKoli

NOABepKeHbI —- YCIOBHAM —_—TIPHMeHHMoro

Jlorogopa 06 u36exaHHH WBoiiHOro HanorooGbox%KeHHA, WK

ecuIM HeT

KOrO HOFOBOpa, JIbrOTaM, KOTOpbIe MorsIM OBI

GEITh HOCTYNHBI, ECM OrOBOp COOTBeTCTBOBaII Moye
OECD Koxsenynn no Hasory wa Mpu6sum u Kannan,
uelictayiomeli c 1 HosGps 1997 r. B mo060m ciyyae Wa
NOWYYeHHA TAKHX JILFOT JIA MHOCTPaHHoro JopuyMyeckoro

sma

HeT HeoOxOqMMOCcTH B TIpHHsTHH Kakux-s1H60

aMHHMCTpaTHBHBIX elicTBHit.

Agduauupopanuple = KoMMaHHM Kakoii-nM60 Togpaquoii
CTOPOHBI B COOTBETCTBHM C yCTaHOBJICHHO! mpakTHKoii

Me@KLyHapozHOH

He(praHol = NpOMbIWIeHHOCTH =H HX

OOBIHHOM eOBOH AKTHBHOCTHIO (HM Takad JeATCIbHOCTh He
BKNOYACT JeATENBHOCTH, HallpaBsieHHyIO Ha YKIOHEHHe OT
Hanoros) mpexocrapssior ToBapbi, paGorsi WIM ycslyrH Ha

SecnpHOLuIbHOl u Ge3yObIrouHol ocHoBe.
BBILeYNOMAHYTOe
WeATEIBHOCTh He

Ecam takoe
yeOBMe BBINIONHACTCA, TO Takad

paccMatpuBaerca Kak MIpHHOcsat

npHOsuib B AsepOaiiyxancKoli PecrryOmuke, u B 9TOli CBA3H
Hukakue Haslorn He yyepkHBaloTch C HMX WIM He
14.6 Iscilardan va Fiziki Sexslardan Vergi Tutulmasi

(a)

Har Podratgi tarafin, Omaliyyat sirkatinin, onlarin
Ortaq sirkatlarinin, Xarici subpodratgilarin, Xarici
subpodratg¢ kimi faaliyyat gésataran fiziki saxslarin
buttn Vergiqoyulan rezidentlari bilavasita
Azarbaycan Respublikasindaki amak _ faaliyyati
naticasinda qazandiqlari gealirlardan Azerbaycan
sexsi galir vergisini 6damaya borcludurlar. Vergi
goyulan Rezidentlar olmayan amakdaslar isa
Azarbaycan sexsi galir Vergisi Gdamak tctin
masuliyyat dasimirlar. Bu 14.6 bandi baximindan
ikiqat vergi haqqinda tatbiq edila bilan har hansi
migavilaya amal olunmaqla va gerez: k asasinda
“Vergiqoyulan rezident’ konkret d6vr arzinda
asagidaki sartlardan har hans birina amal edan har
hansi fiziki saxs demakdir:

(i) Azarbaycan Respublikasinda asas is yeri
olmayan har hansi fiziki saxs (1) otuz (30)
ardicil giindan artiq muddat arzinda adi
tasarrifat faaliyyati maqsadila Azarbaycan
Respublikasinda oldugu halda, otuz (30)

ardicil giindan ¢ox olan har hansi miiddat
arzinda Azarbaycan Respublikasinda bilavasita

amak faaliyyati naticasinda qazandigi saxsi
galirdan Azarbaycan sexsi galir vergisi 6damak
uciin masuliyyat dastyir; va ya (2) har hansi
Taqvim ilinda Azarbaycan Respublikasinda
otuz (30) ardicil giindan artiq muddat arzinda
olmayan, lakin bu Taqvim ilinda Ust-iista

doxsan (90) giindan artiq miiddeatda
Azerbaycan Respublikasinda qaldiqda,
Azerbaycan Respublikasinda oldugu

doxsanincit (90) gtindan sonra Azarbaycan
Respublikasinda_ bilavasita amak _faaliyyati
naticasinda qazandigi galirdan Azaerbaycan
sexsi galir Vergisi Gdamak ticiin masuliyyat
dastyir;

14.6 Taxation of Employees and Physical Persons

(a)

All Tax Residents, employees of: each Contractor Party, the
Operating Company, their Affiliates, Foreign Sub-contractors,
including any physical persons acting as a Foreign Sub-
contractor, shall be liable to pay Azerbaijan personal income
Tax only on their income earned as a direct result of their
employment in the Azerbaijan Republic, and employees who
are not Tax Resident shall not be liable to pay Azerbaijan
personal income Tax. For purposes of this Article 14.6, and
subject to any applicable Double Tax Treaty and of a non
discriminatory nature, “Tax Resident” shall be defined as any
physical person who satisfies either of the following
requirements for a specific period:

(i) any person who does not have a primary place of
employment in the Azerbaijan Republic and is either (1)
is present in the Azerbaijan Republic in connection with
Hydrocarbon Activities for a period exceeding thirty
(30) consecutive days, provided that such person shall
be liable for Azerbaijan personal income Tax only on
his or her Income earned as a direct result of his or her
employment in the Azerbaijan Republic during periods
in excess of thirty (30) consecutive days; or (2) whose
presence in the Azerbaijan Republic shall not exceed
thirty (30) consecutive days in any Calendar Year, but
whose presence in the Azerbaijan Republic shall
cumulatively exceed ninety (90) days in such Calendar
Year shall be liable for Azerbaijan personal income Tax
only on his or her taxable income earned after the
ninetieth (90th) day of the presence in the Azerbaijan
Republic as a direct result of employment in the
Azerbaijan Republic;

YCTaHaBIMBaloTcs JiIA HUX.

14.6 Hasoroo6i0%enne nepconaa HW pu3H4eCcKHX JM

(a)

Bee Hasoroo6saraempble pe3HieHTbl, KOTOpbIe sABIAIOTCH
COTpyAHMKaMH: kako Tloppaqnoii CTOPOHBI,
Onepauwonnoii = komnanun, ux —AcpdpuHMpoBaHHEIx
komnannii, Wnoctpanubix cyOnoupsyaukos, BKOYas 11060e
(pusu4eckoe s1H0, elicrsyiommux Kak Vnocrpanupiii
cy6nogpayunk, oOs3aHbI miaTHTb noyoxoqHEi Hasor
Asep6alixanckol Pecry6sMku TOMBKO CO CBOHX OXO0B,
3apaOoTaHHbIxX HenOcpeyCTBeHHO B  pesylbTaTe cBoeli
TpyqoBoli AexTebHOcTH B A3epOaiipKancKoli Pecny6uuKke, a
Te COTPYAHUKH, KoTOpble He sBIINI0TCA Hatoroo6saraeMbIMH
pesMyenraMuH, He HeCyr OTBeTCTBeHHOCTH 3a yrulaTy
noyoxoqHoro Hanora A3epOaiiKancKoii PecnyOnuKu. Jia

yeneli yannoro 1.14.6, npn coOmoyeHun smo060ro
mpuMenumoro §=Jforopopa. 06 H30exKaHHH = BOiiHOrO
Hanoroo6ox%KeHHA = Ha OcHOBe GecnpucrpacrHocTu
"Hanoroo6saraempiii pesuent" o3HayaeT m060e

(busw4eckoe =—sIHHO, ~—s-YOBseTBOpsIOMyee §=—s0G60e 3.
HWKECICLYIOUMX YCIOBMIi B TeHeHHe KOHKpeTHoro MepHoya
BpemeHu:

(i) moGoe (pu3sHueckoe JIM, KOTOpoe He Meer
ocHoBHoro = Mecra pa6orst B A3epbaiijoKaHcKoii
Pecny6nuke, MH KoTopoe win (1) npeOpiBaer B
Asep6aiikane = =B  CBA3H) «C= Yriepogopoyuoii
HesTebHOCTbIO. =B  TeyeHHe = TpHyuaTH (30)
NOCHeOBATENBHLIX Heli HIM Gonee, MpH ycOBHH,
YTO aHHOe JIMMO HECeT OTBETCTBEHHOCTS 3a yruiary
TlOOXOAHOrO Hauora AsepOaiipKanckoii
Pecny6nuKu TOJIbKO co cBoero Woxoja,
3apaSoraHHoro HenOcpesIcCTBeHHO B pe3ylbTaTe ero
wih ee TpyqoBol AesTerbHoctu B AsepOaiispKane Ha
MpOT#KeHMH KaKorO-s1MG0 cpoka, MpeBbIllalouyero
TpuAuaTs (30) nocneqOBaTeMbHbIX AHel; WH KOTOpoe
(2) mpeObiwaer B AsepOaiizKanckoli PecnyOmuke He
cable TpuyuatH (30) nocueqoBaTeubHBIX Hel B
mo6om KasenyapHo rosy, HO Koropbiii npeObrBaet B
AsepOaiipkanckoii Pecny6muKe B oOuyei cioxKHOCTH
cBpiile yeBsHocta (90) Heli B TakoM KanenyzapHom
TOMY, H€CeT OTBETCTBCHHOCTS 3a yILIaTy HOLOXOAHOrO
Hanora A3ep6aiiKanckoit PecnyOnuku TObKO CO
cBoero HOxoja, 3apaGoTaHHOrO HerocpeycCTBeHHO B
pesysibTaTe ero WIM ee TpyHOBOli AeaTeMbHOCTH B
Asep6aiixancKoli Pecny6mmke, mocie eBsxHoctoro
(90) aH npeObiBaHua B pesylbTaTe ero WH ec
paOoueii = esTeNbHOCTH BB
Pecny6nuKe;

Asep6aiiipkancKoli

65
(b)

(co)

15.7.

(a)

(ii) Azarbaycan Respublikasinda asas is yerina
malik olan va har hansi Taqvim ilinda ust-usta
doxsan (90) giindan artiq miiddeatda
Azarbaycan Respublikasinda olan fiziki saxs
Taqvim ili arzinda Azerbaycan
Respublikasindaki bilavasita faaliyyati
naticasinda qazandigi buttin golirlardan, o
cumladan, bu sexs Vergi rezidenti olan anadak
Azarbaycan Respublikasinda isladiyi hamin
doxsan (90) giin arzinda qazandigi galirlardan
Azarbaycan sexsi galir Vergisi 6damak dciin
masuliyyat dasiyir.

Har Podratgi Taraf, Omaliyyat Sirkati, onlarin Ortaq
sirkatlari, Subpodratgilar, o ciimladan Subpodratg
kimi faaliyyat géstaran fiziki saxslar Azarbaycan
Respublikasinin Dévlat sosial sigorta fonduna haqq
verir va hamin haqlar (o cimladan, lakin bunlarla
mahdudlasdirilmadan, pensiya fonduna,  sosial
sigorta fonduna, masgulluq fonduna vea_ tibbi
sigorta fonduna haqlar) Azarbaycan
Respublikasinin vatandaslari olan daimi
amakdaslara aiddir.

Har Podratgi taraf, Omaliyyat sirkati, onlarin Ortaq
sirkatlari, va/ya Subpodratcilar Azarbaycan
Respublikasinin tatbiq olunan qanunlarina va
qaydalarina asasan Azerbaycan Respublikasinin
vatandasi olan amakdaslarin ve fiziki saxslarin
Azarbaycan Respublikasi sexsi Galir vergisini
6dayirlar.

Vergidan azad olma

Har bir Podratgi taraf , Omaliyyat sirkati va onlarin
Sub-podratgilar! Karbohidrogen  faaliyyatlari ila
bagli (sifir (0) faiz daraci ila) lava Dayar
Vergisindan azaddirlar. Bu asagidakilara_ tatbiq
edilir:

(i) onlarin’ tachiz_ edildiyi va ya onlarin tachiz

etdiklari mal, is va xidmatlar;

(ii) Karbohidrogenlar va bu Karbohidrogenlardan
emal olunan bitin mahsullarin — ixraci;

(b)

(©)

(ii) | Any person who has a primary place of employement in
the Azerbaijan Republic for periods cumulatively
exceeding ninety (90) days in any Calendar Year shall
be liable for Azerbaijan personal income Tax on all
income earned as a direct result of his or her
employement in the Azerbaijan Republic during the
Calendar Year, including income earned during the
ninety (90) days of employement in the Azerbaijan
Republic before such person has become Tax Resident.

Each Contractor Party, the Operating Company, their
Affiliates, Sub-contractors, including any physical persons
acting as a Sub-contractor, shall make contributions of
Azerbaijan State social insurance and similar payments
(including but not limited to contributions to the pension
funds, the social insurance fund, the employment fund and the
medical fund) with respect to employees who are citizens of
the Azerbaijan Republic.

Each Contractor Party, the Operating Company, their
Affiliates, and/or Sub-Contractors shall pay the Azerbaijan
Republic personal income Tax according to the applicable
laws and regulations of the Azerbaijan Republic for the
employees and physical persons who are the citizens of the
Azerbaijan Republic

15.7 Tax Exemptions

(a)

Each Contractor Party, the Operating Company and their Sub-
contractors shall be exempt with credit (zero (0) percent rate)
from VAT in connection with Hydrocarbon Activities. This will
apply to the following:

(i) goods, works and services supplied to or by it,

(ii) exports of Petroleum and all products processed or refined
from such Petroleum, and;

(b)

(ii) moGoe cbusu4eckoe JMO, KOTOpoe HMeeT OCHOBHOe
mecto pa6orb! B Asep6aiimKanckoli Pecny6uKe,
npeOpipaloulee nepnoguyecku B Asep6aiiypKancKoii
Pecny6nnke B OOuleii cioxwKHOcTH Gomee HeBAHOCTAa
(90) xaueii B mooi Kanenyapueii rox Hecer
OTBeTCTBEHHOCTL 3a yrulary nmoxoxoqHoro Hanora
Asep6aiixankoli Pecny6muKH co BCeX JOXxOj0B,
3apaOoTaHHbIX HeMOCpeCTBEHHO B pesyIbTaTe ero
win ee Tpy1oBoii JeaTembHoctH B A3epOaiipKancKoli
Pecny6nnke B Tevenne Kanenjapxoro roya, BKOUat
MOXObI, 3apaSoTaHHble B TeYeHHe Tex eBAHOcTa (90)
wueli pa6otst B AsepbaiispkancKoii PecnyOnuKke 40
Toro, Kak jjaHHoe MO crasio HanoroobsaraemMbim
pesHyeHToM.

Kaxkyasa Moppsanas Cropona, Onepatuonnad KoMnaHuA, HX

Adbumuposanupie KOMIIaHMH, Vuocrpanueie
cy6nospaqunku, BkNONat m060e (pusH4ecKoe JIHO,
nelicrByrouyee Kak Vuocrpanneiii cyOnoypsjaHk,

ocyllecTBIaeT B3HOCbI! B (OH rocysapcrBeHHoro
coumasbHoro crpaxoBanus AsepOaiiyxKancKoli PecnyOumKu
H MOAOGHEIe NaTeKH (BKIO4AS, HO He OTpaHH4nBasich HMH,
B3HOCHI B TICHCHOHHBI ous, oH TpyAoyctpolicrBa, (pou
COMMaIbHOrO crpaxoBaHHs, (OHA 3aHATOCTH HU (oH
MeJMUMHCKOrO CTpaXOBaHHA) B OTHOUICHHH TMOCTOAHHBIX
COTPYAHHKOB, ABIIAIONINXCA rparxkyqanamn A3epOaiiKaHcKoli
Pecny6nuku.

Kaxkyasa Toxpsyuaa cropona, Onepalvonnas KoMMmaHHs, HX
Agdunuuposanupie KoMnanun, u/ain CyOnozpaqunKn
BBIMIa4HBarOT MONOXOWHbIi Haor, B3MaeMblii B
AsepOaiiKanckoli Pecny6mmKe = B
TIpHMCHHMBIMM = 3aKOHaMH «MW HOpMaTHMBHBIMHL
Asep6aiixanckoli §=PecnyOmuKu, 3a COTpyIHHKOB
(pusnueckux JIM, ABJIALOLXCA rparkyqaHaMu
AsepOaiiKanckoii PecnyOm«n.

COOTBeTCTBHM =
akTaMH

14.7 OcBoGoxnenne or Hanoros u npovee

(a)

(ii) ona

Kax yas Toppsanas cropona, Onepalonnas KOMMaHHs H MX
CyOnospsyauKu ocBoGoxKaloTca C KpeAHTOM (10 HyseBOli
(0) mpouentHoi crasKe) or ynuatst HJIC B cpsa3n c
YruesoxoposHoli ACATEJIbHOCTHIO. ro yeu1oBue
paciipocrpanserca Ha cieyloulee:

(i) Ha Togapsl, paGorbI H ycuyrH, peqocraBieHHbIe HM WK

“MH,

oKcnopr YrieBosopoqoB MH BCe MpOsyKTHI,
oOpa6oTanHbie §=wIK repepaGoraHHbie §=M3 = TaKHX

66
(b)

(c)

(d)

(e)

(iii) onun alda etdiyi mal (tuttin, arzaq mahsullari
va alkohollu ickilardan  savayi), is va
xidmatlarin idxali.

Slava olaraq, Karbohidrogen faaliyyatlari ila bagli
har bir Podratgi tarafi va ya Omaliyyat sirkatini mal,
is va xidmatlarla (birbasa va ya dolayisi ila) tachiz
edan har bir tachizatgi bu mal, is va xidmatlari (sifir
(0) faiz daracasi ila) Slava Dayar Vergisindan azad
hesab edir.

Yuxarida géstarilmis 14.7 (a) bandinin sartlarina
asasan mal, is va xidmatlarla tachiz olunan zaman
sifir (0) faizi ila Slava Dayar Vergisi 6damali olan
sexs, alinan va alinan mal, is va xidmatlara sifir (0)
daracadan da cox faizla qoyulan Slava Dayar
Vergisi Gdadiyi hallarda, hamin saxs mablagi geri
almaq va onun tearafindan édanilmali har hans:
basqa Verginin mablagini qarsiliqh avazlasdirmak
salahiyyatina malikdir (Hamin saxsin 6z isci va ya
Sub-Podratcilarina Gdanis zamani tutulan vergilar
da daxil olmaqla).

14.4 va 14.5 bandlarinin sartlari istisna olmaqla,
har bir Podratgi Taraf va ya onun daimi taskilatlar
tarafindan Azarbaycan Respublikasindan kanarda
formalasan, hiquqi sakilda yaradilan va ya taskil
olunan har hansi bir taskilata 6danilan mablagdan
vergi tutulmur va qoyulmur.

Bu Sazisin 14.7(a) bandinda nazarda tutuldugu kimi
Vergi orqani va ya digar miivafiq vergi yaxud
gémriik organi har Podratg: Tarafa, Omeliyyat
Sirkatina va onlarin Subpodratcilarina har hansi
azadolunma va/yaxud 9DV-nin sifir (0) daraca
rejimini tasdiq edan etibarli sertifikatlari Podrat¢i
, Omealiyyat sirkatinin, va ya Subpodratcinin
bu cir sertifikat verilmasi haqqindaki sorgusundan
sonra otuz (30) giin miiddatinda taqdim edir.

14.8 Digar masalalar

Podratgi taraflar va Xarici subpodratcilar qeydiyyata géra
rusumlar va ya har hans! Hékumat orqani tarafindan tayin
olunan bu cir rusumlar ddayirlar, bu sartla ki, bela
rdsumlarin mablagi sirf nominal mablag olsun va onlar

ayri-seck(

ik qoyulmadan tayin edilsin.

14.8

(b)

(d)

(e)

(iii) imports and acquisitions of goods (excluding tobacco,
foodstuff and alcohol), works and services.

In addition, every supplier of goods, works and services
(directly or indirectly) to each Contractor Party or the
Operating Company in connection with Hydrocarbon
Activities shall treat those supplies for VAT purposes as being
exempt with credit (zero (0) percent rate).

Where in accordance with Article 14.7(a) above a person
should pay VAT at zero (0) percent and is charged and pays
input VAT at a rate of more than zero (0) percent on the supply
to that person of goods, works or services, that person shall be
entitled to receive a refund or offset against the amount of any
other Taxes payable by that person (including Taxes withheld
by that person on payments to its employees or Sub-
contractors).

Except as provided by Article 14.4 and Article 14.5 no Taxes
shall be withheld or imposed on payments made by each
Contractor Party or its permanent establishments to any entity
incorporated, legally created or organised outside the
Azerbaijan Republic.

The Tax Authority or other appropriate tax or customs body
shall provide each Contractor Party, Operating Company and
their Sub-contractors with certificates confirming the
exemptions and/or VAT zero (0) percent rate as provided in
Article 14.7(a) of this Agreement within thirty (30) days of the
Contractor Party, Operating Company, or their sub-contractors
requesting such certificate.

Other

The Contractor Parties and their Foreign Sub-contractors shall pay
registration or similar fees imposed by a Governmental Authority to
the extent they are nominal and of a non-discriminatory nature.

14.8

(b)

(d)

(e)

YrueBoyopooB, 1

(iii) Ha uMnopr 4 mpHodpereHHe ToBapoB (HcKIIOYaA
TadayHble H3)C1Ms, MPOAYKTbI NHTaHMs HM aKOrOsIb)
paGor u yestyr.

B jonomnenue k 9TOMY Kaxk BIH NocTaBLINK TOBapoB, pador
H ycilyr (MpxmMo HIM KOCBeHHO) J060ii ToxpsaHol cropone
wim OnepalvoHHoit KOMMaHHH B cBs3H C YrueBoyqopoqHoli
ACATEILHOCTHIO HOIVKEH CHMTATh TAaKHe TMOCTABKH B IeIAX
yuera HJIC, ucxoya u3 pexuma nynesoii (0) npoyenTHoii
craBku.

Ecmm 8B coorgercrsun c 11.14.7(a), BbILIe, MMO OuDKHO
spimiatuth H/C B pa3mepe Hob (0) mpouweHroBs H emy
HayHciAeTCA HM OH BEIIIAaGHBaer HJ[C no crapke Gosee, 4em
HoJtb (0) npoweHTos 3a MocTaBky TOMY JIMILy TOBapoB, pador
W YCIYF, TO TaKOe JHIO BIIpaBe MONT KOMMeHCALMIO WIM
BOsBpar Ha  cyMMy J060r0 xpyroro Hauora,
BBIIa4HBaeMoro = TAKHM_)=—s SIMUJOM—s (BKIONaa ~— Hanor,
yaAepxkMBaeMblli TaKHM JIMIJOM Ha BbITLIaTbI ero paboTHHkaM
win Cy6nospayunkam).

3a ucKmO4eHHeM Npejzycmorpenxoro 1.14.4 u 14.5 HHKkakue
yeraHaBiMBalorca Ha
BBIILIATbI, MpOW3BeyeHHbIe KaxK Oi TlospayHoli cropoxoii
mpeycrapuresbcrBamu = 000My
YOpuqM4eCKOMy IMIy, 3aperHcTpupoBaHHomy, lopuyMueckH
Co3qaHHOMy WJIM = OpraHH30BaHHOMy 3a _—sipeyjelamul
AsepOaiipKancKoli Pecny6nmxn.

Hanorn He B3bICKMBaIOTCH = WIM.

WIM ee MOCTOAHHBIMH

Hanorosbtii opran wiK MHOii CooTBeTrcTByIOMIMii HaoroBblii
WIM TAMOXKeHHBI Oprah npesocraBssier Kax Lol MoypsqHoii
cropoue, OnepalonHol KomMnaHuu u ux CyOnoszpsyunkam
ropuquuecku aelicrayioume ceprupuKarsl,
NoATBepaK Aloe OCBOOOAKeHMA H/MIM pexKUM HysIeBoli (0)
HAC, kak 970 mpenxycmorpeno B_ 11.14.7(a)
Hactosijero Cormamenna, B TeyeHue TpuquaTH (30) aHeii
nocne nogayn TlozpsyHoii cropoxoli, Onepatnonnoii
komnanuveli win ux CyOnogpay4nkamu 3anpoca 0 BbIyaye
Takoro ceprHdpHkata.

cTaBKH

TIpouee

Tlozpayupie

croponbt H wx WMuocrpanupie cy6nospsqunku

BBITIAYHBalOT COopbl 3a pervcrpalwio WIM aHaoru4uHBie cOopbl,

Ha3Ha4aembie KakuM-JIH60 [paBuresibcTBeHHbIM opraHOM, Np

ycuIOBHH, 4TO pa3sMep TakHX COopoB YHCTO HOMMHAJIbHBIN, HM 4YTO

OHH Ha3Hayalotcs He Ha AHCKPHMHHAlHOHHO! OcHOBe.

67
14.9 istirak payinin 6tirdlmasindan manfasat Vergisi

Har hansi Podratci tarafin istirak payinin tamamila va ya
qisman Ucincii tarafa va ya her hans: Podratgi tarafa
satilmasi, yaxud Daimi O6turulmasindan alinan Xalis
galirdan Manfaat vergisi daracasi asagidaki qaydada
tutulur :

(a) Bu 14.9 bandin magseadlari baximindan asagidaki
terminlara bela manalar verilir:

(i) “Umumi_ galir’ 6z hiquqlarinin basqasina
veran Podratgi tarafin bu Sazisa uygun olaraq
istirak Payinin har hansi bir hissasinin
basqasina-  verilmasi miqabilinda  aldigi
tUmumi haqq demakdir.

(ii) “Qaliq dayar* bu Sazisa asasan Masreflari
6danilmayan har hanst sarmayanin
(kumulyativ masreaflar) amortizasiya edilmamis
balans! demakdir.

(iii) “Satis va ya Daimi 6tiirma” asagidakilar istisna
olmaqla, istirak payina milkiyyat hiququnun
tamamila va ya qisman verilmasi va ya
otiirilmasi demak

(aa) bu Sazisla bagli gétirilmus kredit
naticasinda bas veran hiquq va
Ohdaliklarin verilmasi; yaxud

(bb) manfaat alda olunmayan layihalarda
istirak paylarinin mubadilasi; yaxud

(cc) is Ohdaliklari kimi baxilan har hans
htiquq va ohdaliklarin verilmasi; yaxud

(dd) hiqug va ohdaliklarin har hans! macburi
verilmasi.

(iv) “Xalis galir* Umumi Galir va asagidakilardan
ibarat olan Vergi cixilmalarinin Umumi
mablagi arasindaki farq demakdir:

14.9 Share Transfer Profit Tax

Tax due on the Net Income received for a Sale or Permanent
Assignment of all, or any portion, of any Contractor Party’s
Participating Interest to a Third Party or any Contractor Party shall be
payable according to the following:

(a) For the purposes of this Article 14.9 the following terms shall
have the following meanings:

(i) “Gross Income” means the total consideration received
by an assigning Contractor Party for an assignment of
any portion of Participating Interest under this
Agreement.

(ii) “Written-Down-Value” means the un-amortised
balance of any investment (accumulated costs) which,
pursuant to this Agreement, is not subject to Cost
Recovery.

(iii) “Sale or Permanent Assignment" shall mean any
transfer or assignment of the ownership rights of all or a
portion of a Participating Interest excluding:

(aa) a transfer resulting from a loan made in respect
ofthis Agreement;or

(bb) any exchange of participating interests in projects
where no profit is generated;or

(cc) any transfer for which consideration consists of a
work obligation; or

(dd) any involuntary transfer.

(iv) “Net Income” means the difference between the Gross
Income and the total amount of established Tax
withholdings, which shall consist of:

14.9 Hanor Ha npuGbiip or nepeja4un 01H

Hanor, Hasaraembii HayexaujumM o6pa30m Ha Uuctsiii yoxon,
noy4eHHblii or npoyaxKu win TocrosHHoli nepeycrynku Bcei Win
yacrn Jlonesoro yuacrua xkakoii-1m60 Tlogpaynoii cropousi
Tperbeli cropone wim  kakoii-un6ollogpayuoi — cropoue,
BBITUIAYHBAcTCA B HayerkKalMii CpOK CileAyIOWHM O6pa3s0M:

(a) B weasx wacrosmero 1.14.9 Hykeyka3aHHble TepMHHBI
MMEIOT cieLyIouIMe 3HadeHMA:

(i) “Banopbiii Joxox” o3sHayaer oOuly!0 CyMMy BO3sMeLIcHHA,
nosyseHHoro Nepeycrynaoueli Toxpsanoii cropoxoii
3a nepeyctynky Kakoii-m60 yactu Jlonesoro yuacTua B
COoTBeTCTBMH C HacTosujuM CorallieHuem.

(ii) “OcrarouHaa crouMocTs” o3Ha¥aeT He aMOpTH3yeMblii
6ananc kakoro-1H60 KalMTaOBNOKeHHA
(HakOMMIeHHBIX 3aTpat), KOTOpbIii B COOTBeTCTBHH C
HacTosuuM Coriaiienvem He noziexuT Bo3smenjeHnio
3aTpat.

(iii) “TIpoaxa wim Tocrosuuas mepeycrynka” o3Hayaer
mo6ylo = epewauy = WIM epeycrynky = pas
co6cTBeHHOCTH Ha BCIO WIM YacTb J[oeBoro yyacrus,
3a MCKINOYeHHeM:

(aa) mepeqauH, BO3HMKUei B pe3ylbTaTe KpeyuTa,
cylenaHHoro B CBA3H C HacTosuwHM CorsallienHem;
mM

(bb) o6MeHa joueBBIMH yuacTHAMH B MIpoeKTax, re
nmpHObuib He Oba Noysena; WK

(cc) so06as nepejaya, Koropad paccmatpuBaercs Kak
cocrositjas 43 pabounx o6s3aTeubCTB; HIM

(dd) 06a mpuryzutembHas nepenaua.

(iv) “Uncteri noxox” o3Hayaer pa3sHuly Mexkyy BasloBbim
HOXOAOM H OOuyeli CyMMOii ycTaHOBJIeHHEIX yyepxKaHnii
Hanoros, koropas cocrouT 13:

68
(b)

(©

(d)

14.10

(aa) Huquq va Oohdaliklarin 6ttrtilmasinin
qlveaya mindiyi tarixa — gakilmis
kumulyativ Neft-Qaz masreflarinda
Podratc! tarafin payl;

(bb) Hiiquq va 6hdaliklarini basqasina veran
Podratgi tarafin hayata kecirdiyi va bu
Sazisa asasan Neft-Qaz amoaliyyatlari
masreflarina aid olmayan sarmayelarin
(kumulyativ masreaflar) Qaliq Dayari;

(cc) Hiiquq va Ohdaliklarin bu cur verilmasi
zamani Gakilan masreaflar.

Hiiquq va Ohdaliklarin satisindan va ya Daimi
6tirulmasindan alda olunan Xalis galira 14.1(c)(v)
bandinda miayyan olunan Manfaat vergisi daracasi
tatbiq edilir. Umumi galir alda edilarkan hiquq va
Ohdaliklari veran Podratg: taraf Xalis  galiri
hesablayir va yuxarida géstarilan Manfaat vergisi
daracasini ona tatbiq edir.

14.9 (a) (iii) (aa) bandinda géstarilan mablaglar
Omaliyyat sirkatinin qanuni faaliyyat géstaran
auditoru tarafindan tasdiq edilir, 14.9(a)(iii)(bb)
bandinda géstarilan mablaglar isa masreaflari gakan
Podratg tarefin va ya Podratci tarafin Ortaq
sirkatinin qanuni  faaliyyat géstaran auditoru
tarafindan edilir.

Hiiquq va éhdaliklari veran Podratci taraf bu qayda
ila hesablanan Vergini Umumi Galir alindiqdan
sonra otuz (30) taqvim giuniindan gec olmayaraq
Azearbaycan Respublikas! Dovlat biidcasina ddayir.
Umumi Galirin hissa-hissa alindigi taqdirda
tutulacaq Umumi Vergi da hissa-hissa ddanilir.
Umumi Galirin hissalari tam Umumi Galira nazaran
baraber boliindiiyt kimi, vergi da tutulacaq Gmumi
Vergiya nazaran barabar béliinmealidir.

Qiiwada qalma

Bu Sazisa xitam verildikdan sonra bu 14-cii Maddanin
miiddaalari Podratci Taraflarin Vergilar Gzra Shdaliklarina
aid bittin masolalar qati hall edilanadak qiivwvada qalir.

(b)

(d)

(aa) Contractor Party’s share of the accumulated
Petroleum Operations Costs incurred up to date
on which the assignment becomes effective;

(bb) Written-Down-Value of any investment
(accumulated costs) made by the assigning
Contractor Party, which is not charged to the
Petroleum Operations Costs under this
Agreement;

(cc) Costs incurred for such assignment.

Profit Tax Rate defined in Article 14.1(c)(v) shall be applied to
the Net Income of Sale and Permanent Assignment. Upon
receipt of Gross Income, an assigning Contractor Party shall
compute the Net Income, and shall apply to the Net Income the
computed Profit Tax Rate indicated above.

The amounts set forth in Article 14.9 (a)(iii)(aa) shall be
certified by the statutory auditor of the Operating Company and
the amounts set forth in Article 14.9(a)(iii)(bb) shall be certified
by the statutory auditor of the Contractor Party or Affiliate of a
Contractor Party which incurred the costs.

An assigning Contractor Party shall pay the Tax so calculated to
the State Budget of the Azerbaijan Republic no later that thirty
(30) calendar days after receipt of the Gross Income. In the
event that Gross Income is received in instalments the total Tax
due shall be paid in instalments. Each such Tax instalment
shall be the same proportion of the total tax due, as the
corresponding instalment of Gross Income is in relation to total
Gross Income.

14.10 Survival

The provisions of this Article 14 shall survive the termination of this
Agreement until such time as all matters pertaining to each Contractor
Party’s liabilities for Taxes are finally and conclusively determined.

(aa) nom Tlogpaynoi cropousi B HaKkOMJIeHHEIX
B3arparax Ha  Hevprerazoppie — omepanun,
TOHECEHHEIX JO aTbl BCTYIWICHMA B  cHIy

nlepeycTynku;

croumocrn Kakoro-2160
(HaKOMIeCHHBIX — 3aTpar),
ocyllecTBeHHOrO nepeycrynaionje Toxpsqnoii
CcTopoHoii, Koropas He OTHOCUTC K 3aTpaTaM Ha
He(prerasopbie § onepaljwH =B COOTBeTCTBH Cc
HacToamum CoryiaiienHuem;

(bb) Ocrarounoit
KalIMTaIOBIOKCHHA

(cc) 3arpar, MoHeceHHEIX npH pearM3alun TaKOii
nepeyctTynku.

(b) K 4Yncroii npuOsum or mpozaxn u Tlocrosnnoii
nepeyctynku mmpuMensercs Craska Hanora na mpHObuts,
onpeyenenHat B 1.14.1(c)(v). Hp nonyyennn Banosoro
Moxoja nlepeycrynaromaa Tloazpayuas cTopoHa
noycantrbipaer Uncreiii 4oxoy m npwMenser kK Yncromy
Oxo NoycunTanHyio Crasky Hanora, yka3aHHyto BbIILe.

(c) Cymer, ykasaHHpre B 11.14.9(a)(iii)(aa), mo_TBepaKmaloTca
3aKOHHO = eicrBylouywM =—ayuTopoMm =—OnepaljMonHoii
KOMMaHHM, a CYMMBbI, yka3aHHbIe B Mm. 14.9(a)(iii)(bb),
NOLTBEPAAAOTCA NONTBEPAAAIOTCA 3AKOHHO jelicTByIOWIHM
aynuropom Togpannoi cropoub win AdduannpoBannoit
komnanneli ToxpsqHoli cropousi, Koropas NoHecia 3aTpaTsl.

(d)  Tlepeycrynaiomaa Tloxpsqnaa cropowa — BbITWIayHBaeT
MOACUHTAHHLI TakuM oO6pa3om Hanor B Pocyyapcrsennbiii
O1owxKer AsepOaiimxKanckoli PecnyOmKu B TedeHue nepnoya
BpeMeHH, He NpeBbiuaroulero TpuzWaTb (30) KaneHjapHEIx
aueii nocne nonysenus Banosoro yoxoja. B ciyyae, ecu
Banosbiii 4oxo4 momyaaerca yactamu, oOmmMe Hastorospie
O6s3aTeIbCTBA BBINIAYHBAIOTCA B paccpouKy. Kaxybiii TaKoii
Hanorospiii B3Hoc HaxoynTcs B TOH %Ke MporopyHu kK OOWeMy
HaOPOBOMY OOA3aTENIBCTBY, KaK M COOTBETCTBYIONIad YaCTb
BasoBoro 1OXo1a COOTHOCHTCsH C OOMMM BaslOBbIM 1OXOJOM.

14.10 Coxpanenne cumini

TlonoxeHus Hactosmmeli Crarbu 14 ocraorca B cule mocie
npekpaijenus jelicrBua HacTosuyjero CorsalieHua 40 Tex nop, NoKa
BCe BONpOcsI, OTHOCHIMMeca K OOs3aTEIbCTBAaM KaxKol TospsaHoli
cropousi 10 Hanoram, He pa3pellieHbI OKOHYaTENBHO.

69
MADDo9 15

KARBOHIDROGENLORIN DOYORININ MUSYYON EDILMasi

ARTICLE 15

VALUATION OF PETROLEUM

15.1 Calculation of Net Back Value of Crude Oil and Non-associated

15.1

CTATbA 15

OMNPEJEJIEHHE CTOMMOCTH YIJIEBOJOPOJOB

Onpejestenne suctoii_9kcnoprHoli_ croumocru Cxipoii ned@Tu

15.1 Xam_neftin va Sarbast tabii_qazin xalis ixrac_dayarinin

(a)

12.2 bandina uygun olaraq Masraflarin avazinin
6danilmasi va 12.4 bandina uygun olaraq Manfaat
karbohidrogenlarinin bdlisdirilmasi uciin Xam
neftin dayari bu Sazisin digar maddalarinda konkret
olaraq gostarildiyi kimi, har hans! Taqvim ribiinda
asagidaki qaydada mtUsayyan edilan xalis ixrac
dayaridir:

(i) Taqvim ribii arzinda har hansi Taraf Kontrakt
sahasindan cixarilan Xam _ nefti (va ya
Kontrakt sahasindan cixarilan Xam neft
avezina miibadila va ya neftin kégiirmasi
sazislari naticasinda alda edilmis digar Xam
nefti) Satis mantaqasinda kommersiya
cahatdan mistaqil aqdlara asasan ixraca
satirsa, bu satislarin hamisinda tatbiq
olunan orta xiisusi satis qiymati wuzra
(komisyon va broker haqq! cixildiqdan sonra),
Catdirilma mantaqasinda Xam neftin dayarini
(‘Xalis ixrac dayari“) tayin etmak agin Xam
neftin Satis mantaqasina naql olunmasina
Taraflarin cakdiyi xarclari, o ciimladan boru
kameari tariflarini, tranzit rusumlarini,
Naqletma itkilarini, terminallardan istifada

haqqini, hava saraiti ila bagli limanda
harakatsiz dayanma _ tictin 6danislari,
tamizlama xarclarini, tankerlarin

icaralanmasini va boru kamari dgiin vergilari
va i.a. nazera almaqla; bu seartla ki, bitin
Taraflarin kommersiya cahatdan miistagil
aqdlar asasinda satislarinin Gmumi hacmi
Taqvim riibii arzinda bitin Tareflarin
satislarinin hamisinin Gmumi hacminin otuz
lig tam tigda bir (33 1/3) faizindan ¢ox olsun;
bu 15-ci Maddanin magqseadlari baximindan
ARDNS-in, ARDNS-in har hansi Ortaq
Sirkatinin va ya Hékumeat orqaninin bitin
Xam neft satislari (istisnasiz olaraq 13-cil
Maddaya va 21.3 bandina miivafiq suratda
satislar da daxil olmaqla) kommersiya
cahatdan miustaqil aqdlar hesab edilirlar; va
ya

(ii) agar kommersiya cahatdan mistagil ixrac
satislarinin GUmumi hacmi yuxaridaki 15.1(a)(i)
bandinda géstarilmis faiz mahdudiyyatindan
artiq deyildirsa - (A) kommersiya cahatdan
mistaqil aqdlar (yuxaridaki 15.1(a)(I) bandina

The valuation of Crude Oil for purposes of Cost Recovery
pursuant to Article 12.2, and sharing of Profit Petroleum
pursuant to Article 12.4 and as otherwise specifically provided
in this Agreement in any Calendar Quarter shall be the net back
value calculated as follows :

(i) where there have been export sales of Crude Oil from
the Contract Area (or such other Crude Oil obtained
through exchanges or swap agreements which is
exchanged or swapped for Crude Oil from the Contract
Area) by any Party in arm's length transactions during
the Calendar Quarter, the weighted average per unit
price realised in all such sales (after deducting
commissions and brokerages), at the Point of Sale,
adjusted for costs incurred by the Parties of transporting
the Crude Oil to the Point of Sale, including but not
limited to pipeline tariffs, transit fees, Transit Losses,
terminal fees, weather-related demurrage charges at the
port, costs of treatment, tanker costs and pipeline taxes
to arrive at a value of the Crude Oil at the Delivery
Point ("Net Back Value"); provided that the total
volume of such arm's length sales made by all Parties
exceeds thirty-three and one-third (33 Ip) percent of
the total volume of all sales made by all Parties during
the Calendar Quarter; for the purposes of this Article
15, all sales of Crude Oil to SOCAR, any Affiliate of
SOCAR, or any Governmental Authority (including,
without limitation, sales pursuant to Articles 13 and
21.3) shall be deemed to be arm’s length transactions;
or

(ii) where the total volume of arm's length export sales does
not exceed the percentage of sales referred to in Article
15.1(a)(i) above, the weighted average per unit price of:
(A) Crude Oil sold in arm's length sales (determined as
provided in Article 15.1(a)(i) above) and (B) Crude Oil

CxoGounoro npuposnoro raza

(a) Croumocrio Cripoii Hedru 1a Weneii Bosmemenua 3arpar
B coorsercrsHH c 1.12.2 uw  pa3yena TIpHOpuibHprx
yrleBoAOpoz0B B coorBeTcrBun c 1.12.4, M Kak KOHKpeTHO
oroBopeHo B jpyrux MecTax Hacrosmero Cornamenus, B
sio6om KanenyapHoM kBaptasie = -ABJIserca © UMCTast
DKCHOpTHad CTOHMOCTb, OnlpeyeyixeMas —_CJIELYIOWHM
o6pasom:

(i) MpH OKCHOpTHEIX npogaxKax Coipoii Hern c
KontpaktHoli niomayu (wim Takoii apyroii Cxipoii
Her, nouwyyeHHol B pe3yibTare OOMeHa WIM
CBOMOBBIX COralieHHii B3ameH CoIpoii Hedpru c
KontpaktHoli rioujayu), ocyiectBiisembix 060i
Croponoii B KOMMep4eckH He3aBHCHMBIX CiesIKaX B
reyenne  Kanengapnoro  xksapraia, - 10
cpeqHeB3BeleHHO! yebHOH WeHe pearm3ayHn npH
BCEX 9THX Mpoarxkax (MOCIe BLIYeTa KOMHCCHOHHEIX 1
6pokepckux), B IlyHkre npogaKu, c nonpaBKoli Ha
MIOHECEHHBIC Croponami pacxoypr Ha
Tpancnopruposky Cripoii Hedru B yar mposaKn,
BKNOYaA, HO He OrpatHynBasch, TpyOonpoBosHEle
Tapudpbl, TpaH3uTHBIe COopsi, Tpacnoprubie norepu,
mlary 3a NOJb30BaHHe TepMMHalaMu, :paxToBanne
TaHkepoB uM Tpy6onpoBoyHbie Haoru, 4TOOBI
NONY4HTb croumoctb Coipoii uepru B TyxnKre
woctapku ("Uncrad 9KCrOpTHas CTOMMOCcTb"), TIpH
yenosun, To oOumii oObeM TakHx npoyax B
KOMMep4eckn He3aBHCHMBIX ciemkax,
OcylecTBJICHHBIX BCeMH CTOpOHaMH, rpeBbililaer
TpHAWATh TpH HM OLHy TpeTb (33 1/3) npoueHta or
oOujero oGbeMa BCex Npoyarxk, OcyIecTBIICHHBIX

BceMH CropoHaMM B  TeyeHHe KayenjapHoro
kpapTaia; B wWelAx Hacrosuei Crarbu 15, Bee
npogaxu  Ceipoli Hedin THKAP,  mo6oii
Agdunuupopannoti =Kommanun )=THKAP win

TIpasurenbersenHoli oprann3ayHn (BKuIOYad 6e3
orpaHH4ena mpozaxku B coorsercrsun co Cratseli
13° 4 nyHKrom 21.3) paccmaTpupalorca Kak
KOMMep4eCKH He3aBHCHMBIe C/eIKH MI

(ii) ecu oOmmii o6beM KOMMep4ecKH He3aBHCHMbIX
DKCHOPTHEIX Nposak He MpeBblilaer MmpoueHTHorO
orpaHH4eHHa, yka3aHHoro B mostyHKre 15.1(a)(i)
BbIlle, - MO cpeyHeli yyenbHoli ene (A) Cripoii
HepTH, MpozanHoli B KOMMepyecKH He3aBHCHMBbIx

70
(b)

asasan muayyan edilmis aqdlar) daxilinda
satilmis Xam neftin orta xtsusi qiymati izra
va (B) kommersiya cahatdan qgeyri-mistaqil
aqdlar daxilinda satilmis Xam neftin Taqvim
rubu arzinda “Platts Oylqram“ nasrinda bu cir
Xam neft digiin géstarilan orta xtsusi qiymat
Uzra; nasrda bu qiymat géstarilmadikda Xam
neftin Taraflar arasinda razilasdirilmis tig (3)
nimuna novi icin Taqvim riibtinda “Platts
Oylqram“da derc edilmis xisusi "FOB"
qiymatlarinin orta kamiyyati gotirilir;
yuxaridaki (i) bandinda géstarildiyi kimi, Xam
neftin Xalis ixrac dayarini tayin etmak agin
Xam _ neftin keyfiyyatini, névind, hacmini,
Satis mantaqasina naql edilmasina cakilan
xarclari nazera almaqla.

Bu 15.1(a)(ii) bandina asasan arayis tciin
zearuri oldugu dévrda “Platts Oylqramm*“in
nasrina son qoyulmusdursa va ya bu nasrin
darci on bes (15) giinliya dayandirilmisdirsa,
lazimi raqamlar neft sanayesinda beynalxalq
nifzu olan miinasib alternativ nasrdan
gotirilir. Oger =‘ Taraflar Kommersiya
hasilatinin baslanma tarixinadak Xam neftin
Ug (3) nimuna novi barasinda raziliga gala
bilmasalar (va ya har hansi alternativ nasrlar
barasinda raziliga gala bilmasalar), asagidaki
15.1(c) bandinin middaalarina asasan qati
qarart beynalxalq niifuza malik olan ekspert
qabul edir.

Har hansi Taqvim riibiinda Masreaflarin avazinin
6danilmasi va Manfaat karbohidrogenlarinin
bdlusdirtilmasi tciin Sarbast tabii qazin deayari
Podratcinin Sarbast tabii qazi Satis mantaqasina
catdirmaq iciin cakdiyi xarclar, o cimladan boru
kamari tariflari, Naqletma itkilari va boru kamari
Ugiin vergilar va i.a. gixilmaqla bu Sazisin digar
maddalarinda konkret olaraq gostarildiyi kimi, qaz
satisina| dair miqavila asasinda kommersiya
cahatdan miistaqil satis zamani tatbiq edilan faktik
qiymata barabardir (“Xalis ixrac dayari’). Bu 15-ci
Maddanin magqsedlari baximindan ARDNS-in,
ARDNS-in har hansi Ortaq Sirkatinin va ya
H6okumat organinin bittin Sarbast tabii qaz satislari
kommersiya cahatdan mistagil aqdlar hesab
edilirlar.

Podratci Sarbast Tabii gqazi qeyri-kommersiya
cahatdan mistaqil aqdlarla satdigi hallarda, bela
Sarbast tabii qazin dayari Ustiinlik taskil edan
beynalxalq qiymatqoyma prinsiplari asasinda va
bazar, név, keyfiyyat, hacm, dasinma, habela digar
miivafiq amillar nazara alinmaqla ARDNS_ ila
Podratc¢i arasinda razilasdirilmis qiymatla miayyen

(b)

sold in non-arm's length sales at the average price
quoted for such Crude Oil in Platt's Oilgram during the
Calendar Quarter, but ifno such price is quoted then the
average of per unit F.O.B. price quotations for three (3)
representative crude oils to be agreed by the Parties, as
published in Platt's Oilgram in the Calendar Quarter,
adjusted for quality, grade, quantity, costs of
transporting the Crude Oil to the Point of Sale as
provided in (i) above, to arrive at a Net Back Value of
the Crude Oil.

In the event that Platt’s Oilgram ceases to be published
or is not published for fifteen (15) days in the period
required for its use in this Article 15.1(a)(ii) then the
required data shall be taken from an available
alternative publication internationally recognised by the
Petroleum industry. If the Parties cannot agree on the
three (3) representative crude oils by the
Commencement Date of Commercial Production or fail
to agree on any alternative publication the matter shall
be referred for final decision to an internationally
recognised expert in accordance with the provisions of
Article 15.1(c) below.

The value of Non-associated Natural Gas in any Calendar
Quarter for the purposes of Cost Recovery, sharing of Profit
Petroleum, and as otherwise specifically provided in this
Agreement shall be the actual arm's length sale price realised
under a gas sales agreement less costs incurred by the
Contractor Parties of transporting such Non-associated Natural
Gas to the Point of Sale including but not limited to pipeline
tariffs, Transit Losses and pipeline taxes ("Net Back Value").
For the purposes of this Article 15, all sales of Non-associated
Natural Gas to SOCAR, any Affiliate of SOCAR, or any
Governmental Authority shall be deemed to be arm’s length
transactions.

Where Non-associated Natural Gas is sold by Contractor in
non-arm's length sales, such Non-associated Natural Gas shall
be valued at a price to be determined by agreement between
SOCAR and Contractor based on pricing principles prevailing
internationally, taking into account market, grade, quality and
quantity, transportation and other relevant considerations ("Net
Back Value").

(b)

clemKax (ONPeeeHHBIX COFACHO MO0%*KeHHIO M1.
15.1(a)(i) Benue), u (B) Ceipoii Hern, nposaHnoii B
KOMMep4eCKH 3aBHCHMBIX CyleyIKax, - MO cpeyHeii
ueHe, ykasaHHoli B u3yannu "IInarre Olinrpam"
(Platt's Oilgram) 8 revenue Kanenyapnoro Kpapraa
Mia Takoii Cpipoli HepTH, HO ecIM B H31aHHM 9Ta
weHa He yka3aHa, TO Geperca cpegHee 3HayeHHe
yHebHbIx wen DOB Ai Tpex (3) cormacopanHbrx
CroponaMu = ipecTaBuTesIbHBIX copToB — cbIpoli
Hedru, onyOnnkosanHBIx B "IInarre Ojiirpam" B
Kaulenjaphom kpaprasie, ¢ nonpaBKoii Ha Ka4yecTBO,
copt, O6beM, pacxoyb! Ha Tpancnopruposky Cbipoii
nedtu B IlyHkr npogaku, Kak rpeylycMorpeno B m1. (i)
Bblle, 4ToOb! nonyanTh Uncryio 9KcrOprHyio
croumoctb Caipoii Hern.

B caysae mpekpamenua Beixoya w3yqanua “TInarre
Oiimrpam" win mnpvocranosKkn ny6uMKaHH Ha
natHayquatb (15) quel B nepHox, korfa OHO
HeOOXOAMMO JUIN CipaBKH cormacHo HacTosMeMy
1.15/I(a)(ii), HeoOxoguMble yaHHbIe Gepytca U3
aocrynHoro ayibTepHaTMBHOrO v3 aH,
TOUb3YIOULerOCA = Me*KAYHAPOAHEIM TIPH3HaHHeM B
He(prera30Boii npoMbmuieHHoctTH. Ec Cropousi He
MOryr COrlacHTbCA OTHOCHTeIbHO = Tpex (3)
TpeACTaBHTeNbHBIX CopToB cbipoii Hern K late
Hayasla KOMMepyeckoli YOObIdH WH He MoryT npHiiTn
K cormacuio OTHOCHTENBHO KakHXx-1H60
ANbTepHaTHBHBIX 3aHHli, TO OKOHYATEIbHOe
pellicHve NpHHuMaetca Mex LyHapoyHO MpHsHaHHBIM
okcnepTom, cormacHo m1. 15.1(c) HHKe.

Croumoctbio Cro6oxHoro mpupoyHoro ra3a_ B 060M
KaenjapHom kpaptajie Jia wereii Bosmenjenus 3arpar,
pa3yena TIpHObuibHbix yrieBoyopoyos, H Kak KOHKpeTHO
oropopeHoO B ApyrHx Mecrax HacToamero Cormamenna,
spiieTca — (pakTH4ecKat ~= Wena, ~=—peavIM30BaHHax ~— Ip
KOMMep4ECKH He3aBHCHMOii TIpozaxKe B PaMKaXx CoryialieHHa
© mpomaxke raza, 34 BbIYeTOM pacxOOB, MOHeCeHHBIX
Tlogpsq4uukoM Ha Tpaxcnopruposky takoro CBoGoxKoro
npupotnoro raza kK Ilynkry nposaxku, BkO4ad, HO He
orpaHW4nBasich MH, TpySonpoBoyHEle Tapudpsl,
Tpaxcnoptubie norepu 4 TpyGonpososuele Hastoru ("Tncras
9kcopTHad crouMocts"). B yenax nactosuelt Crarpn 15
Bce mposzaxkn CBoSoynoro npuposHoro ra3a THKAP, mo6oii
AgdunuupopanHoii =Komnanun THKAP win moooii
TIpasurenbersenHolt opranu3alywM paccmaTpuBalorca Kak
KOMMep4eCKH He3aBMCHMBIC C/CIKH.

B_ cayyae mpoyaxn Cso6oqnoro npupogHoro raza
Tlogpaqu“koM B KOMMep¥eCKH 3aBHCHMBIX cyjeKax
cToHMocTb = Takoro. = Cao6oqHoro = mpuposHoro raza
ompeyemsietcs ro WeHe, cormacoBanHolt Mexyy THKAP u
Tlogpaq4vkom Ha OcHOBe MpeBasIMpYIOWHX Me2KLyHapOJHBIX
TIpHHUMNOB WeHoOobpasoBaHHa C y4eTOM PpbIHKa, copTa,
Ka4yecTBa, OObEMOB, TpaHCHOpTHpoBKH, a TawKe Apyrux

71
()

(d)

edilir (“Xalis ixrac dayari").

Muvafiq Taqvim ribu qurtardiqdan sonra otuz (30)
giindan gec olmayaraq bitiin Taraflar Xam neftin
va/va ya Sarbast tabii qazin nazaerdan kecirilan
Taqvim ribtiinda kommersiya cahatdan mistaqil
satislarinin hamisi tciin satis hacmlarini, tarixlarini,
qiymatlarini va Satis mantaqasini Omaliyyat
sirkatina bildirirlar va Omealiyyat sirkati yuxaridaki
15.1(a) va 15.1(b) bandlarinda gdstarilmis
miiddaalara amal edilmasi maqsadila Xam neftin
va/va ya Sarbast tabii qazin dayarinin miayyan
edildiyi haqqinda ARDNS-=a bildiris verir; hamin
bi isda kommersiya cahatdan mistaqil olan
bitin aqdlar tciin§ satis hacmlari, —tarixlari,
qiymatlari va Satis mantagasi gostarilir. Ogar har
hans Taraf Smaliyyat sirkatinin 15.1(a) va 15.1(b)
bandlarina asasan elan etdiyi dayarla razilasmirsa
va Xam neftin va ya Sarbast tabii qazin dayarinin
miuayyan edilmasi haqqinda ARDNS-in Podratcidan
malumat aldigi tarixdan otuz (30) giin kecanadak
ARDNS ila Podratgi Xam neftin va/va ya Sarbast
tebii qazin dayari barasinda raziliga gala
bilmirlarsa, bu dayari Podratgi va ARDNS tarafindan
tayin olunan, beynalxalq miqyasda taninmis ekspert
miayyan edir, lakin onlar yuxarida géstarilan otuz
(30) giin miiddat qurtardigi andan baslayaraq otuz
(30) gtin arzinda ekspert tayin etmak haqqinda
raziliq alda eda bilmasalar, ekspert Stokholm (isvec)
Ticarat palatasinin Prezidenti tarafindan ARDNS-in
va ya Podratc¢nin arizasi ila muraciatindan sonra
teyin olunur. Tayin edilan ekspert
Karbohidrogenlarin satis sahasinda beynalxalq
nifuza malik olmalidir. Ekspert bu Sazisin yalniz
ingilisca matnindan istifada edir. Tayin olunduqdan
sonra otuz (30) giin arzinda ekspert 6z qerari
haqqinda yazil1 malumat verir va onun qarari qati
hesab olunur, ARDNS$ va Podratci tictin macburi
sayilir.

Hesablasmalar va 6danislar aparmaq magqsadila cari
Taqvim riibii icin Xam neftin va ya s6hbat Sarbast
tabii qazdan gedirsa, Sarbast tabii qazin Xalis ixrac
dayarini muiayyan etmazdan avwel miivaqgati
olaraq, ya’ni hamin d6évrda tatbiq edila bilan Xalis
ixrac dayari qati miayyanlasdirilana qadar Xam
neftin va/va ya Sarbast tabii qazin awalki Taqvim
rub Uciin muayyan olunmus Xalis ixrac dayarindan
istifada edilir. Mtvaqqati hesablasmalarda_ va
6danislarda diizalislar etmak lazim galdikda, bela
duzalislar tatbiq oluna bilan bela Xalis ixrac dayari
miayyan edildikdan sonra otuz (30) giin arzinda
kecirilir.

15.1(a) va (b) bandlarina asasan Xam neftin va/va ya
Sarbast tabii qazin tatbiq oluna bilan Xalis ixrac

(©)

(d)

Within thirty (30) days after the end of the relevant Calendar
Quarter, all Parties shall notify the Operating Company of the
volumes, dates, prices and Point of Sale for all arm's length
sales of Crude Oil and/or Non-associated Natural Gas during
such Calendar Quarter, and the Operating Company shall
notify SOCAR of valuations of Crude Oil and/or Non-
associated Natural Gas for the purposes of Article 15.1(a) and
Article 15.1(b) above, which notice shall specify volumes,
dates, prices, and Points of Sale for all arm's length sales. If
any Party does not accept any valuation notified by the
Operating Company pursuant to Article 15.1(a) or Article
15.1(b) and SOCAR and Contractor cannot reach agreement on
the value of Crude Oil and/or Non-associated Natural Gas
within thirty (30) days of receipt of notice by SOCAR of
Contractor's valuation of Crude Oil and/or Non-associated
Natural Gas, such determination shall be made by an
internationally recognised expert appointed by Contractor and
SOCAR, but if they fail to agree within thirty (30) days from
the end of the thirty (30) days referred to above on the
appointment of such expert, then such appointment shall be
made by the President of the Stockholm Chamber of
Commerce, Sweden on the application of SOCAR or
Contractor. Such expert shall be a person internationally
recognised as having expertise in the marketing of Petroleum.
Only the English language text of this Agreement will be
utilised by the expert. The expert shall in writing, report his
determination within thirty (30) days of his appointment and
his determination shall be final and binding upon SOCAR and
Contractor.

Pending the determination of the Net Back Value of Crude Oil
or as the case may be Non-associated Natural Gas for a given
Calendar Quarter, the Net Back Value of Crude Oil and/or
Non-associated Natural Gas determined for the preceding
Calendar Quarter shall be provisionally applied to make
calculation and payment until the applicable Net Back Value
for that period is finally determined. Any adjustment to such
provisional calculation and payment, if necessary, will be made
within thirty (30) days after such applicable Net Back Value is
finally determined.

In determining the applicable Net Back Value of Crude Oil
and/or Non-associated Natural Gas pursuant to Articles 15.1(a)

(d)

coorgercrsyioulMx  (pakropos = ("Guerat — 9kcrloprHaa
CTOHMOCTE").

He nosquee tpuquarn (30) yHel nocie oKoHyaHns
coorserctsylouero KanexyapHoro KBapraa Bce Cropousi
coo6ujaior OnepalivoHHOii KOMNaHHM OGObEMBI, aTbI, LeHbI
uw TIyHkKT nmpoyaku jt BCeX KOMMep4¥eCKH He3aBHCHMBIX
npoyax Cripoii Hedru u/usm Cao6ozHoro npupoyuoro rasa,
OcyUeCcTBICHHBIX B paccMarpHBaemom KayenapHom
kBapTauie, M OnepayHonnad Komnanusa yBeyomuiser THKAP
06 © ©onpegenenmH = croumocru § Coipoii Hern w/w
Cso6oyHoro npuposzHoro raza Ayia ueneli mm. 15.1(a) 4
15.1(b) Bie; B TAKOM yBEAOMICHHH yka3bIBalOTCA OObEMBI,
Warbi, WeHbt u Tlynkr npoyaxku jyia BCeX KOMMepyecKH
He3aBHCHMBIX CyeNOK. Ec m106as 43 Cropou He corsiacna c
onpeyeneHHeM cTOHMOcTH, OObsABIeHHOH OnepalMoHHoii
Komnanneii cormacHo mm. 15.1(a) u 15.1(b), 1 THKAP u
Tlonpaauuk He B COCTOSHHH OcTHYb  cormacns
OTHOCHTebHO croumocTH CrIpoi Hern H/uim Cao6ogHoro
npuposworo ra3a B TeyeHHe TpuyuaTH (30) AHeli c AaTBI
nonysenut THKAP or Tlogpayuvka qaHHBIx 110
ompeyenennio croumoctu Caipoii Hern u/mim Cao6oquoro
MIpHpoxHoro raza, TO Takoe ompeyeteHue jenaetca
MeXKAYHApOAHO TIpH3HaHHBIM 9KCreprOM, HasHayaeMbiM
Tlogpanuukom u THKAP, ognako, ecm OHH He cMoryT
HOCTH4b CoriacHi O Ha3HaveHHH 9KCIepra B TeYeHHH
TpuquatH (30) qHeli c OKOHYAHMs BEILeyrOMsAHyToro cpoKa,
To mo 3anpocy THKAP uuu Togpaguuka 9xKcrepra
na3nayaet TIpesuyent CroxrombMckoii Toprosoii manatet
(LBenus). Takoii oKcnepT OIDKeH o6nayatb
M@KyHapoyHo peryrauueli B oOmacrH = MapkernHra
YrueBoyopoxoB. IKcriepr Now3yerca TONbKO anrsimiicKuM
TeKcTOM HacTosujero Cormamwenua. Oxcnepr coobmaer B
TIHCbMCHHOM BHJe 0 CBOeM pellleHHM B TeYeHHe TpHALATH
(30) auei nocne cBoero Ha3HayeHHsA, M ero peLlieHHe
CYHTaeTCd OKOHYATEIBHEIM HM OO83aTeNbHBIM Jit THKAP 4
Tlogpaqauka.

7lo onpexenenus Uncroii oxcnoprnoii croumoctu Cprpoii
Hed WIH, coorgercrBeHHo, Cao6oxHoro mpuposHoro ra3a
Ha JaHHblii KanenpapHblii KBapran, uid pacueros Hi BBITWIaT
BpeMeHHO, T.c. JO OKOHYATebHOrO —onpeyenennA
mpuMenuMoli Uncroii skcroprHoii crouMoctH Ha aHHbiii
nepnoy, Geperca Yncras 9sKcnoprHas crouMoctb Csipoili
Hedru H/u1H4 Cao6oxHoro npHpoyHoro raza, onpeszenenHas
Ut npevblyuero KasenyapHoro Kgaprasia. Tonpasku Bo
BPeMCHHbIe pacueTbl HM BBINMIATbI, pH HeoOxosMMocTH,
BHOCATCA He mo3qHee TpuAuaTH (30) Heli nocie
OKOHYATeIBHOrO ONpexeeHHs Takoli npuMenumoli Tucroii
OKCHOpTHOH CroHMOCcTH.

TIpn ompeyenenun npuMenumoii Uncroii sKcnoprHoii
croumocru Cpipoii Hedru u/unu Cao6o_noro mpupoaHoro

72
dayari miiayyan olunarkan asagidakilar tatbigq edilir:

(i)

(ii)

(iii)

(iv)

(v)

bu 15.1 bandinin “satislara* aid muddeaalari
ayrica bir satigsa da eyni daraceda aiddir va
miivafiq suratda tefsir olunur; va

Satis mantaqasinda Xam neft va ya Sarbast
tebii qazin uzarinda milkiyyat hiququnun
Tarafdan aliciya kegdiyi an satis ani hesab
olunur; va

“Satis mantagasi* ela bir cografi néqta va ya
noqtelerdir ki, satisin | hansi sartlarla -
inkoterms 2000 - nin FOB, CiF, Ci va F va
F.C.A. sartlari ila, yaxud beynalxalq neft
sanayesinda hamiliqla qabul edilmis har hans
basqa sartlarla apariImasindan
olmayaraq, orada Xam neft va ya Sarbast tabii
qazin Uzerinda milkiyyat hiququ saticidan
aliciya kecir. Mumktin satis mantagalarinin
nimunalari sirasina ixrac neft kamarinin son
mantagasindaki terminalin ¢ixis flanetsinda
goyulmus_ buraxilis = saygaci, —_ neftayirma
zavodundaki giris saygaci va ya tankerdaki
giris flanetsi daxildir; va

“Nagletma  itkilari‘ dedikda, Catdirilma
mantagasindan ixrac boru kamarinin
(hamcinin Qara daniz rayonundan Xam neftin,
sOhbat Sarbast tabii qazdan gedirsa, Sarbast
tabii qazin Satis mantagasina naql olunmasi
uciin istifada edilan har hans! boru kamari
daxil olmaqla) son mantagasina Xam neftin
va/va ya Sarbast tabii qazin vurulmasi
gedisinda amala galan va boru kamearlarinda
beynalxalq tacriibada qabul edilmis normal
itki hadlarindan, yani onda bir (0,1) faizdan
artiq olan itkilar nazarda tutulur. Naqletma
itkilari Umumi hasilatdan cixilir. Podratginin
Naqletma itkilarindan sigortalanmaq tciin
verdiyi sigorta  xerclari vezi ddanilasi
masreflar deyildir. Bela itkilara géra verilan
sigorta kompensasiyalarinin heg biri
Masraflarin avazinin ddanilmasi hesabina
daxil edilmir. Podratcinin ndéqteyi-nazerdan
22.1 bandinin sartlandirdiyi kimi, Podratgi
naqletma ini sigortalanmasi icin
cavabdehdi

“kommersiya cahatdan miustaqil satis" - aqd
baglamaq istayan mistaqil alici va satici
arasinda Sarbast dénarli valyuta miqabilinda

and (b) the following shall apply:

@

Gi)

(iv)

(vy)

provisions in this Article 15.1 dealing with "sales" shall
equally apply to a single sale and shall be interpreted
accordingly; and

the point in time at which title in Crude Oil and/or Non-
associated Natural Gas transfers at the Point of Sale
from a Party to the buyer shall be deemed to be the time
of sale; and

"Point of Sale" shall mean the geographical location or
locations where title to Crude Oil or as the case may be
Non-associated Natural Gas passes from a seller to a
buyer, whether such sale is F.O.B., C.LF., C. and F.,
F.C.A. as per Incoterms 2000 or any other manner
generally recognised by the international Petroleum
industry. Examples of possible Points of Sale include
the sales meter at the outlet of the terminal at the
terminus of the export pipeline, the inlet meter at a
refinery, or the inlet flange to a tanker; and

"Transit Losses" — shall mean losses incurred during the
pipeline transport of Crude Oil and/or Non-associated
Natural Gas from the Delivery Point to the terminus of
the export pipeline, (including, if applicable, any
pipeline utilised for transhipment of the Crude Oil to
exit the Black Sea area or in the case of Non-associated
Natural Gas to the Point of Sale) in excess of the normal
international pipeline loss allowance of one-tenth of one
(0.1) percent. Transit Losses (other than losses for
which Contractor has been reimbursed from any
insurance taken out by Contractor and losses for which
Contractor has been reimbursed from pipeline owners or
operators) shall be deducted from Total Production.
Insurance premiums paid by Contractor for insurance
taken out by Contractor covering Transit Losses shall
not be Cost Recoverable. Any — insurance
reimbursements for such losses shall not be credited to
Cost Recovery. Contractor shall be responsible for the
insurance of Transit Losses, pursuant to Article 22.1;
and

an “arm's length sale" is a sale or exchange of
Petroleum between a willing and non-affiliated buyer
and seller on the international market in exchange for

ra3a cormacuo mm. 15.1(a) 4 (b) aeiicrauTesbHO cuesyloulee:

@)

(ii)

(iii)

(iv)

(vy)

nlooxKeHHA Hacrosmjero mm. 15.1, KacaroulMeca
"npowax", B paBHOli cremeHH OTHOCATCA K OHO
OTHEMbHOM Mpoparxe  TONKYrO"

COOTBETCTBCHHO; H

MOMeHT, Korya THTy Ha CpIpyio Hedrs w/MiK
Cso6oyHEi mpupozupii ra3_B Tlyakre nposaxKu
nepexoqut or Cropousi K Mokynaremto, cuutaetca
MOMEHTOM Mpoya@kH;

"Ty nposzaKu" o3sHayaer reorpadHyecky!o TOUKy
WJIM TOYKH, B KOTOpoi TuTy Ha CpIpyio Herb WIM,
coorsercTBeHHo, Cso6oyHpili mpupogupii = raz
TepexOHT OT MposaBlla K oKynaTeno, Gy Takan
mpoyaxka Ha ycopnax MOB ("cBodosHo Ha Sopry"),
CH® ("croumoct, crpaxosanue u (ppaxt"), Cu u D
“croumocth Hu  (ppaxt"), @CA = ("dpanKo-
mepeBo34Hk") B coorBercrsHH c MuKkorepMc B
peazakuun 2000r. win 106bIx Apyrux oOujenpuHATEIX
B MexKyHapoOAHOl HedTera30Boli MpOMbILWIeHHOCTH
ycnoBusx. B yncyl0 NpHMepoB BO3MOxKHEIX IyHkroB
MpOLAKH BXOAT OTMYCKHOH CUeTHHK Ha BbIXOJHOM
(puanue TepMunasa B KOHeYHOM IyHKTe 9KCIOpTHOrO
tTpyGonposoya, BxoHOIi cueTank Ha
HedrenepepabaTsiBalouleM 3aBOje WIM 2%Ke BIYCKHON
(pulaner Ha TaHKepe; H

Tlon "Tpaxcnoprusimu norepsmu" noHHMatoTcs
NOTepH, TMOHECeHHEIe B XOe TpaHcnoprupoBKH
Ceipoit Hern w/uim CBo6oxHoro mpupogHoro raza
no TpyGonpososy 43 Hynkra yocraBKu B KOHeUHBIii
NYHKT 9KcHOprHoro TpyGonpoBoya, (BKINOYaA, rye
yMecrHo, 060i TpyOompoBod, ucnonb3yemBIi Ait
TpaHcnoprupoBku CrIpoii Hedru u3 paiiona Uepxoro
Mops! WH, B ciy4ae CBoOosHoro npuposHoro rasa, -
«x Tlynkry = =mpoyaxn) = cBepx = IpHHsITBIX BB
MexKAYHAapOAHOH TpakTHKe HOPMANBHBIX JOIYCKOB Ha
TpyGonpoBoHble MOTepH, paBHBIX OHO jecATor
(0,1) npouenta. Tpancnoprusie norepu BErnTaroTcs
v3 O6ujero o6bema O6br4H. CrpaxoBbie B3HOCEI,
Bbluiadnpaemple Toypsyyukom 3a mpHobperenHoe
MM cTpaxopaHwe or TpaxcnopTHbIx morepb, He
sipiisiorcd Bo3smenjaembimu = 3atpatamu. —JIo6nie
crpaxoBble KOMMeHCalHM 3a TakHe rorepH He
3aCHMTBIBAIOTCA mpu Bosmemennn 3atpar.
Tloxpaaunk oreyaer 3a crpaxopanne TpancnoprHpix
nlorepb cormacuo 1. 22.1;

"KOMMep4eCKH HesaBHcHMol mpoyaxKeli" cunraercsa
nmpoyaxa wn o6mMeH Yruewozopojos,
OCYMECTBIIEMbIe Ha MC2KyHAPOLHOM PbIHKe Mex yy

2B
beynalxalq bazarda Karbohidrogenlar satisi va
ya mubadilasi demakdir, ham da bu zaman
barter aqdlarini nazerda tutan — satislar,
hokumetlararasi satislar, habela beynalxalq
bazarda Karbohidrogenlar satisinda qivvada
olan adi iqtisadi stimullarla deyil, tamamila va
ya qisman digar milahizalarla sartlandirilan
basqa aqdlar istisna edilir.

15.2 Hacmlarin dl¢iilmasi

(a)

(b)

()

(d)

Podratcinin istehsal etdiyi Karbohidrogenlarin hacmi
va keyfiyyati beynalxalq neft sanayesinin hamiligla
qabul edilmis standartlarina uygun metodlar va
cihazlar ila Olgilir va Olgma qaydasina uygun
olaraq Taraflarin nazarati altinda saxlanilir.

Podratci Olgma qaydasinin middaalarina uygun
olaraq Karbohidrogenlarin cere 6lcmak va
keyfiyyatini miiayyan etmak n istifada olunan
cihazlari yoxladigi va kalibrladiy haqda ARDNS-a
yazill malumat verir. ARDNS-in yoxlamada va
kalibrlamada misahida aparmaq dicgtin 6z hesabina
va 6z riski ila 6z mUteaxassislarini géndarmaya
ixtiyari vardir.

Olgma metodu va ya élgma icin istifada edilan
cihazlar hasilati artiq va ya askik géstardikda, agar
basqa hal sibut olunmursa, bela hesab edilir ki,
6lg¢ma_ cihazlarinin son dafa yoxlandigi vaxtdan
etibaran sahv moévcud olmusdur; bu halda sahva yol
verilan dévr gin orta dayar Uzra zaruri dizelislar
edilir va ya muvafiq muddat arzinda meahsulun
lazimi hacminda natura saklinda catdirilmasini
nizamlamaq Ucin tedbirlar gérilir.

Kontrakt sahasindan cixarilan va 13.2 bandinda
géstarildiyi kimi, Podratginin  istifada etmadiyi
Karbohidrogenlar Catdirilma mantaqasinda dlciilir.

payment in Foreign Exchange, excluding a sale
involving barter, sales from government to government
and other transactions motivated in whole or in part by
considerations other than the usual economic incentives
involved in Petroleum sales on the international market.

15.2. Measurement

(a)

(b)

(©)

(d)

The volume and quality of Petroleum produced by Contractor
shall be measured by methods and appliances in accordance
with generally accepted international Petroleum industry
practice, and shall be monitored by the Parties in accordance
with the Measurement Procedure.

Contractor shall give prior written notice to SOCAR of any
testing and calibration by Contractor of the appliances used in
the measurement and determination of quality of Petroleum
pursuant to the Measurement Procedure. SOCAR, at its cost
and risk, shall be entitled to have witnesses present at such
testing and calibration.

Where the method of measurement, or the appliances used
therefor, have caused an overstatement or understatement of
production, the error shall be presumed to have existed since
the date of the last calibration of the measurement devices,
unless otherwise proved, and an appropriate adjustment shall
be made to the average value for the period of the error, or by
an adjustment in deliveries in kind over an equivalent period.

Petroleum produced from the Contract Area and not used by
Contractor pursuant to Article 13.2 shall be measured at the
Delivery Point.

15.2

3AMHTepecOBaHHBIMH §=B CJCNIKe
NOKynaTeeM MH MpoxaBoM B OOMeH Ha WiaTy B
Cxo6o4HO KOHBepTupyeMoii BamioTe, UcKNOYaK pH
9TOM MposwkH, NpeANouaratoume Gaprepuble cxenKH,
MeXKMPaBHTENbCTBEHHBIe NpOwakKH, a TakxKe pyre
CHEIKH, MOHOCTbIO WIM YacTHYHO OOyciOBIeHHEIC
coo6paxkeHHAMH TOMHMO OOBISHbIX 9KOHOMHYCCKHX
CTHMysI0B, AelicrBylouux mpu mpoyaxe
YrsleBosOpoAOB Ha MexK/lyHapOAHOM pbIHKe.

He3aBMCHMBIMH

Vismepenne o6bemoB

(a)

(b)

(©)

(d)

OOsem u KayecrBo AoOEITEIX ToxpayynkoM YrueBoyopos0B
M3MepsIOTCA COOTBETCTBYIONIMMK OOmenpHHATEIM
cTaHyapTam MexKLyHApoyHoli He(prera30Boii
TIPOMBILLIeHHOCTH MeTOaMH u mpuGopamu i
KOHTpoMpylorcs Croponamu B coorsercrBun ¢ HopsyKom
u3MepeHMa.

Tloxpsqunk nucbMeHHO yBeyomuset THKAP 0 mpoBosuMelx
MM HpoBepkax HM KaMOpoBKe MpHOopos, HCHOMb3YeMBIX JIA
v3MepeHHs o6beMoB, u onpeyeieHna kayecTBa
YrueBoxopoxOB TOOx%KeHHAM Tlopsyka
v3mepenns. THKAP pripape, 3a cBoii cuer H Ha CBOii pucK,
MpHCbWIaTb CBOHX crelMaNMcToOR jit HadmoyeHHA 3a
TaKHMH TIpoBepkaMH H KalMOpoBKoili.

cormacHo

B ciyyasx, Kora MeTOX M3MepeHHsA WIM HCHOsIb3yeMbIe
npHOopb! 1a 3aBbILICHHbIe WIM 3aHWKeHHbIe NoKazaHHa
noObran, cuntTaercs, YTO OMMOKa CylecTBOBalIa, HadHMHaA C
WaTbl nocieyHei KaHOpoBKH W3MepHTesbHBIX MpHOopos,
ecm He OyseT 4OKa3aHO MHAYe, M BHOCATCA HEOOXOAHMBIC
NOMpaBKH MO cpesHeii CTOMMOCTH 3a TepHoy JoryueHHa
OWHOKH, WIM 2ke IIpMHMMaloTCA MepbI 110 KoppeKTHpoBKe
oObeMa NOCTaBOK B HaType 3a COOTBETCTBYIOWIMH CpoK.

YruesoxopoxLl, HO6prrpie c Koutpakruoii miomaqu HW He
vcnomb30BaHHble ToypsyyuKoM B coorBercrBuH c ni. 12.1,
v3MepsoTes B Ilyukte OcTaBkH.

74
MADD9 16

@MLAKA SAHIBLIK Vo ONDAN ISTIFAD®,
OMLAKIN LGV EDILMasi

16.1 9mlaka sahiblik va ondan istifada

Neft-qaz amoaliyyatlari aparilmasi Uciin nazerda tutulan
asas fondlarin va dasinar amlakin asagidaki kateqoriyalart
uzarinda milkiyyat hiququ ARDNS-a asagidaki qaydada
kecir:

(a) Torpaq sahalarinin satin alinmasina qanunla icaza
verilacayi taqdirda Podratginin Azarbaycan
Respublikasinda Neft-qaz ameliyyatlari i
aldigi torpaq sahealari alindigi andan ARDNS-in
milkiyyati olur;

(b) Neft-qaz amaliyyatlarinda Podratginin istifada etdiyi
asas fondlar va dasinar amlak - bunlarin dayari
Neft-qaz amaliyyatlari icin Masraflara aid edilir -
uzarinda milkiyyat huiququ ARDNS-a asagida
gOstarilan tarixlar icarisinda an erkan tarixda kegir:
(I) Sifir balansina nail olandan sonra galan Taqvim
rubuntin sonunda va ya (ii) bu Sazisin qiiweasina
xitam verilandan sonra. Axirinc! halda Podratginin
25.3(b) bandinda va 31-ci Maddada nazarda tutulan
hiquqlart mahdudlasdirilmadan, asas  fondlar
uzarinda milkiyyat hiiququ bu Sazis uzra ona aid
edilan masraflarin édanilib- 6danilmamasindan asilt
olmayaraq ARDNS-a kecir. Sifir balansina nail
olunduqdan sonra milkiyyat hiququ ARDNS-a
verilan asas fondlar va dasinar amlak, yalniz iqtisadi
resurs qalig1 mahdud olan amlak vahidlarinden
basqa, istismara yararli olmali va asinmasi nezera
alinmaqla, hami tarafindan qabul edilmis beynalxalq
texniki standartlara uygun galmalidir.

(c) Podratcinin ixtiyari var ki, amlak Uzarinda milkiyyat
hiququnun bu 17.1 bandina asasan ARDNS-a
kecib-kegmamasindan asili olmayaraq Neft-qaz
ameliyyatlarint aparmaq maqseadi ila alinmis bitin
torpaq sahalarindan, asas fondlardan va dasinar
amlakdan heg bir alava xarc qoymadan bu Sazisa
uygun suratda va onun qlvweda olacagi bitin
miiddat arzinda tam va mistasna hiquala istifada
etsin.

(d) Har hans asas fondun 31.5 bandina uygun suratda
qisman tahvilina dair razilasmaya asasan Podratci
tahvil verilan sahadaki amlakdan imtina etdiyini,
ondan istifada etmak va ya onu_ Neft-qaz
ameliyyatlari ila bagli har hansi basqa yera
kéciirmak niyyatinda olmadigini bildirir. 16.1(f)
bandinin middealarina amal edilmasi sartila ARDNS
bu bildirisin alindigi andan etibaran altmis (60) gin

16.1

ARTICLE 16

OWNERSHIP, USE AND ABANDONMENT
OF ASSETS

Ownership and Use

Title to the following categories of fixed and moveable assets for use
in Petroleum Operations shall pass to SOCAR in accordance with the
following:

(a)

(b)

(©)

(d)

When legally permissible to purchase land, any land purchased
by Contractor for Petroleum Operations shall become the
property of SOCAR, as soon as it is purchased.

Title to fixed and moveable assets employed by Contractor in
the performance of Petroleum Operations and the cost of which
is claimed as Petroleum Costs shall be transferred to SOCAR
upon the earlier to occur of (i) the end of the Calendar Quarter
following the achievement of Zero Balance or (ii) the
termination of this Agreement. In this latter case, without
prejudice to Contractor's rights under Articles 25.3(b) and 31,
title to fixed assets will pass to SOCAR irrespective of whether
the costs thereof have been Cost Recovered. Except in respect
of items which have limited residual economic life, fixed and
moveable assets the title to which is transferred to SOCAR
following the achievement of Zero Balance shall be in
reasonable working order and shall comply with generally
accepted international technical standards, subject to wear and
tear.

Contractor is entitled, at no additional cost, to the full and
exclusive use and enjoyment of all land and fixed and
moveable assets acquired for the purpose of Petroleum
Operations throughout the term of this Agreement irrespective
of whether title to such asset has passed to SOCAR in
accordance with this Article 17.1.

With respect to any fixed asset Contractor shall, upon
agreement of partial relinquishment pursuant to Article 31.5,
give notice of abandonment of such assets in the area to be
relinquished which Contractor does not intend to use or
relocate elsewhere in connection with Petroleum Operations.
Subject to Article 16.1(f), SOCAR may, within sixty (60) days
of receipt of such notice, elect to assume ownership, possession
and custody of such fixed assets.

CTATbA 16

BJIAJEHHE, NOJIb3OBAHHE AKTHBAMH H JIMKBHJAUMA

16.1

AKTHBOB

Baajenue 4 101L30BaHHe AKTHBAaMH

TIpasosoii tury Ha cieyylouywe KaTeropuu (uKcHpOBaHHLIX UW
UBWKMMBIX AKTHBOB, —‘MIpeAHa3Ha4veHHBIX Id Be CHA
Hedrerasospix onepaynii, nepexoqur k THKAP 8 cieqyroujem
nlopsyKe:

(a) Korga noxynka 3eMeubHBIX yyacrkoB GOyyeT pa3pellaTEca
3aKOHOM, JOGbIe 3eMe/IbHBIe yuacTKH, mpHodperenHpie
Tloapanunkom juin Hedrera3opbix onepatuii, cranoBsrca
co6ctBenHoctbio PHKAP ¢ Momenta ux npHoOperenus.

(b)  Turyn Ha dpukcupopanHpie MM ABMWKMMBIC § aKTHBBI,
ncnoubsyembie Togxpazuukom B Hedrera3opbix onepanMax,
CTOMMOCTh KOTOPBIX BKNOYeHA B 3aTpatEI Ha Hedprerazospie
onepauun, nepexoqur k THKAP na nanGonee panniow naty
m3 cuemyroumyx: (i) B KoHWe KanenjapHoro xksaptaiia,
cilexyloulero 3a YocTwkeHHemM HyneBoro Oasaxca, win (ii)
no mpekpamenHn jelicrsus Hacrosujero Coramenus. B
nocueyHeM cyryyae, 6e3 yujemieHus npas Tloxpaqunxa,
nipexlycMatpuBaeMpIx 0 1. 25.3 (b) u no Crarbe 31, Taryn
Ha (PHKCHpoBaHHbIe = akTHBbI mepexoqut Kk THKAP,
He3aBHCHMo OT Toro, GBI 1H Bo3MeljeHbI OTHOCALIMecA K
HMM 3aTpaTbl WIM Her. 3a MCKINOYCHHeM C{MHMIL aKTHBOB C
OrpaHH4eHHBIM OCTAaTOYHIM OKOHOMMYeCKMM pecypcoM
(puKcHpoBaHHble HW ABWKMMbIC aKTHBBI, THTYJ Ha KOTOpbIC
nepenaetcs THKAP nocue yoctwxKenua Hystesoro Sananca,
HOWKHBI ObITh =MIpHrOAHEIMM =K OOK cTlyaTalMwd
COOTBeTCTBOBaTb oOmenpHHsTEIM MexKLyHapOHEIM
TeXHH4YeCKHM CTaHapTaM C y4eTOM H3HOCAa.

(c) Toyxpsquux umeer npapo, 6e3 KakKHXx-1H60 JOMONHMTCBHBIX
3aTpaT, Ha NOHO H HCKIIOYMTEIbHOe MOb30BaHMe BCeEMH
3€MCJIBHBIMH y4acTKaMH, (PHKCHpOBaHHLIMM HM BHXKHMBIMH
aKTHBaMM, TIpHOOpereHHBIMH C elbIO OcyLecTBIeEHHA
He(rerasosbix onepanuii Ha npotwkKeHHH BCero cpoKa
jeiicTBua HacTosmero CorsalieHHa, He3aBHCHMO OT Toro,
nepelien HM THTy Ha Takoii axrup K THKAP corsacno
nacTosuyemy tynkty 16.1 wu Her.

(d) — B orsowenuu su06oro pukcuposanHoro akrua TogzpaquuK,
NO COrmacoBaHHIO 4acTH4HOrO OTKa3a_ «OT :=«mpaB OB
coorBercrBHH C 11. 31.5, yBeOMIIeT O JIMKBHalMH aKTHBOB
Ha ruilouayqu, OT KOTOpOi orka3biBaerca Toypsyunk,
KoropBIMH Tloxps4Hk He HaMepeBaeTCA TONb30BaTbCA HIM
nepeOasHpoBaTb UX B KakOe-JIHGO0 Apyroe MecTO B CBA3H C
Hedrerasosbimu onepanuamu. pu ycosun cobmoyenna
nojoxennii m. 16.1 (f), THKAP B revenue mectuyecaru (60)

75
arzinda hamin asas fondlar uzarinda miilkiyyat
huququnu, sahibliyi va nazarati 6z sShdasina
gotirmayi garara ala bilar.

(e) Bu Sazisin quvvada oldugu miiddat arzinda Neft-
qaz ameliyyatlarinin hayata kecirilmasi prosesinda
Podratcinin topladigi va hazirladigi malumatin va
basqa_ informasiyanin birga sahibi ARDNS va
Podratcidir. Bu Sazisin qiiwasina xitam verildikdan
sonra hamin malumatin va informasiyanin hamisinin
uzarinda = milkiyyat huququ ARDNS-a_ kecir.
Naticada har bir Podratcg: taraf géstarilan
malumatdan va informasiyadan Azarbaycan
Respublikasinda Karbohidrogenlarla bagli digar
faaliyyat névlari ila alaqadar olaraq sonralar da
istifada etmak hiququna malikdir. Bu Sazisin
quvveda qalacagi miiddat arzinda Podratci bu
Sazisin 29.2 bandinda géstarilmis prinsiplara uygun
suratda hamin malumati va informasiyant mubadila
etmak hiququna malikdir.

(f) ~— icaraya gétirilmiis avadanliq uzarinda miilkiyyat
hiququ, bu Sazisin 16.3  bandinda  ayrica
gostarilmis hallar istisna olmaqla, bu Sazisin
quvvasina xitam verildikdan sonra ARDNS-a kegmir
va Podratc: adi cakilan avadanligi aparmaq
htiququna malik olur.

(g) Bu Maddanin magseadlari baximindan “asas fondlar*
Neft-qaz amoaliyyatlarinin aparilmasi actin lazim
olan va Kontrakt sahasinin hiidudlarinda yerlasen
quyular, tullant xatlari, boru kamearlari, neft, qaz va
suayirma qurgulari, neft nasos  stansiyalari,
bosaltma terminallari, qaz kompressor stansiyalari
va bu cir digar qurgular va obyektlar demakdi'

16.2 Fondlarin lagv edilmasi, imumi sartlar

Kontrakt sahasindaki Neft-qaz ameliyyatlarinda
Podratcinin istismar etdiyi bitin asas fondlarin lagv
edilmasini maliyyalasdirmak maqsadila Taraflar yaxsi
beynalxalq niifuza malik olan, ARDNS ila Podratci arsinda
razilasdirilmis bankda mustarak hesab acirlar. Bu hesab
“Lagvetma islari fondu“ adlanacaq, ham da Fond
vasaitdan maksimum fayda_ gé6tiriilmasini nazerda
tutmaqla idara edilacakdir. Maqsadli hesabin strukturu va
Lagvetma islari fondunun vasaitinin idara edilmasinin
sartlari ARDNS ila Podratci arasinda_ razilasdirilir.
Lagvetma islari fonduna qoyulmus biitiin pul vas: in
avazi Imaliyyat masraflari kimi 6danilmalidir. Lagvetma
islari fondu miivafiq olaraq cakilmis bitin Osasli
masreflarin on (10) faizindan artiq ola bilmaz. Lagvetma
islari fondu Umumi hasilat hacminin garsiliqh suratda
razilasdirilmis hissasinin satisindan alda edilmis vasaitlar

(e) Data and other information collected and generated by
Contractor in the course of Petroleum Operations shall, during
the term of this Agreement, be jointly owned by SOCAR and
Contractor. Following the termination of this Agreement
ownership of all such data and information shall revert to
SOCAR. Thereafter, each Contractor Party shall be entitled to
continue to use such data and information in relation to its
other Petroleum related activities in the Azerbaijan Republic.
Contractor shall be entitled to trade such data and information
in accordance with the principles set out in Article 29.2 of this
Agreement during the term of this Agreement.

(fp) Except as otherwise provided in Article 16.3 of this
Agreement, ownership of leased equipment shall not transfer
to SOCAR at the end of this Agreement, and Contractor shall
at such time be free to export such equipment.

(g) For purposes of this Article, “fixed assets” means structures
and facilities essential to the conduct of Petroleum Operations
that are located within the Contract Area, such as wells,
flowlines, pipelines, oil, gas and water separation facilities, oil
pump stations, loading terminals, gas compression stations and
the like.

16.2 Abandonment, General Terms

In order to finance abandonment of all fixed assets employed in
Petroleum Operations within the Contract Area by Contractor, the
Parties shall open a joint escrow account at a bank of good
international repute to be agreed between SOCAR and Contractor.
This account shall be known as the "Abandonment Fund" and shall be
administered by the Operating Company for a maximum value. The
structure of the escrow account and the terms for the administration of
the Abandonment Fund monies shall be mutually agreed between
SOCAR and Contractor. All monies allocated to the Abandonment
Fund shall be recoverable as Operating Costs. In no event shall the
Abandonment Fund exceed ten (10) percent of all Capital Costs. The
Abandonment Fund shall be created from the sale of mutually agreed
upon portion of Total Production.

16.2

quell C MOMeHTa MOuyYeHHA TakOrO yBeXOMJICHHA MOxkKeT
PpelIHTb MpHHAT, Ha ceOs MpaBo coOcTBeHHOCTH, BiaeHHe H
KOHTpONb Hajl TAKMMM (PHKCHPOBaHHBIMH akKTHBaMH.

(ec) JJanupie u naa undopmaus, coGpanupie u BEIpaGoraHHple
TloapaumkoM B mpowecce ocyujecranenua Heirera30Bb1x
onepaumii B TeyeHHe cpoKka jelicrBua HacTosyero
CoralieHua, HaxoJaTca B COBMeCTHOM BulayeHHn THKAP 1
Tlogpaxunka. Tocne npexpaujenua xelicrsua Hacrosuyero
Cornauienus paso coOcrBeHHOCTH Ha BCe TAaKHe aHHbIe 1
nucopmanmio nepexogut kK THKAP. Bnocnescrsun kaxkyat
Tlogpaquaa cropoHa BipaBe MposOuKaTh MOb30BaTbCA
yka3aHHBIMH aHHbIMH M HH(opMaluueli B cBA3H Cc ee
pyruMH = CBA3aHHBIMH =C— YVIeBOOpOaMH = BHaMH
WeaTetbHoctu B A3epOaiijxancKoii PecnyOnuKe. B reyenne
cpoxa jelicrsua Hacrosmero Cornamenua Tospaqunk
Biipaspe OOMCHHBaTh Take JaHHble H MApopMalluiO B
COOTBeTCTBHH C TIpHHMNaMH, H3i10%KCHHBIMA Bn. 29.2
nacrosujero Corsamenus.

(p) 3a MCKINOYCHHEM OTIEbHO OroBopeHHBIX B mT. 16.3
nacTosuero Cormaiienna ciyyaes, npaBo co6cTBeHHocTH
Ha apeHjOBaHHoe OOopysoBanne He nepexonut THKAP no
OKOHYaHHH = eiicTBHa = HacTosusjero =. Corialienua, =

Tlonpanunk = 6yyer = BIIpaBe ~—BLIBE3TH = Ha3BaHHOe
oSopyyoBanue.
(g) Jui ueneii Hacrosmei craTbu “(buKCHpoOBaHHbIe akTHBbI”

o3HayaloT cCOOpyxKeHHA UM OObEKTHI, HeOOXOAMMBIe WWI
nposeyenust Hedprerasosbix onepalii H pacrionokeHHEle B
npeyenax Koutpakruoii mioujayu Takwe Kak CKBaKHHBI,
BIKHHbIe NMHMH, TpyOoMpoBosLl, Hedrera3zoBbie
BOJAHBIC CellapalMOHHble YCTaHOBKH, He*TAHbIe HacocHBIe
cTaHUHM, HaJIMBHbIe TepMHHaJIbl, Tra30KOMMIpeCCopHEIe
cTaHUHH Ht T.I.

Auxenjauna akTuBos, o6mme yc10BnA

B yensx QuHancupoBana JIMKBH AMM BCeX (PHKCHPOBaHHbIX
akTHBoB, oKcruIyaTMpyembIx Tloapanuukom B Hedrera30Bbix
onepauusx Ha Konrpakruoli mioujaqu, Cropoubi orkppisaloT
COBMECCTHBIi WeneBoli cuer B GOaHKe, Mosb3ylolleMca xopouteii
MexKyHapoAHOH perytTanmel m cormacoBpaHHoM Mexyy THKAP u
Tloapayunkom. ror cyer Gyer MMeHOBaTECH "@oHJOM
JIMKBHaUMOHHEIX padot", H Np 9TOM yripaBlieHHe HM 6yyeT
ocylecTBuIITbca OnepaljHoHHoii KoMnaHueli c yueTOM H3BIIeyeHHs
M3 CpeCTB MaKcuMaNbHOi BHIrojb. Crpykrypa WeeBoro cyeTa H
YCOBHA yipaBieHHs cpeycTBaMM Dowyla JIMKBHAaLMOHHEIX pador
B3aMMHO coriacylorca Mexiy THKAP u Toypsyyuxom. Bee
NOMeIeHHLIC B DOH JMKBHALMOHHBIX pador AeHexKHbIe cpeycTBa
nowiexkaT BO3MeleHHIO Kak OnepalHonHbie 3atpatel. Dona
JIMKBHaUMOHHEIX pabor He MOxKeT rpeBbilaTh yecatH (10)
mpouentos Bcex Kanuranbybix 3aTpat. JIuKeujauMonHplii ous
co3qaerca 3a CHeT CpeYCTB OT MpoOaxKH B3aHMHO coracoBaHHoli

76
hesabina yarad

16.3 Fondlarin lagvi ila alaqadar Taraflarin miinasibeatlari

(a)

(b)

Oger har hans bir anda Podratci Kontrakt sahasinda
yerlagan asas fondlarin bu Sazisin qtivvadaolma
middati basa catanadak lagv olunmasini tévsiya
edirsa, Podratcginin tovsiyasi alindiqdan sonra otuz
(30) giin arzinda ARDNS hamin fondlarin istismarini
davam etdirmayi qarara almaq hiiququna malikdir
va bela halda 6zt icin miinasib olan vaxtda onun
lagv edilmasi masuliyyatini 6z uzarina gétirir;
ARDNS hamin asas fondlari lagv etmaya basladigi
anda, ya da Sazis qiivvadan diisandan sonra, -
bunlarin hansinin daha aweal bas vermasindan asilt
olaraq, - Lagvetma islari fondunun miivafiq hissasi
ARDNS-a_ verilir. Ogar ARDNS asas_ fondlarin
istismarint davam etdirmayi qarara almirsa, onu
lagv etmak haqqinda gqarar Rahber komita
tarafindan qabul olunur, bu sartla ki, giindaliyina
Podratcinin tévsiyasi ilk dafa salinmis iclasda
Rahbar komita hamin asas fondlarin lagv olunmasi
barada vahid raya gala bilmirsa, bela hesab edilsin
ki, ARDNS hamin asas fondlarin istismarini davam
etdirmayi qarara almisdir va hamin asas fondlar
barasinda biititin sonraki masuliyyat Podratginin
Uzarinden gétirulur. Oger Rahbar komita hamin
asas fondlari lagv etmayi qarara alirsa, bu qarardan
sonra otuz (30) giin arzinda ARDNS Podratgiya, bu
asas fondlarin lagv edilmasi tciin mahz kimin -
Podratcinin yoxsa ARDNS-in 6ztintin masliyyat
dasidigini bildirir. Otuz (30) giin arzinda ARDNS
terafindan bela bir bildiris olmadiqda, hesab edilir
ki, ARDNS asas fondlarin lagv olunmasi Uctin
masuliyyati Podratginin dzerina qoymagi qearara
almisdir. Lagvetma islari fondunun miivafiq hissasi
hamin Osas fondlarin lagv edilmasi gin cavabdeh
olan Tarafin hesabina kéciiriilir. ARDNS asas
fondlarin lagv edilmasi ila bagli biitiin amaliyyatlar
va ya asas_ fondlarin  istismarinin’ davam

etdirilmasini beynalxalq neft sanayesinda qabul
edilmis tacriibaya uygun suratda va ela bir tarzda
hayata kecirir ki, bu Neft-qaz amaliyyatlarina mane
olmasin.

quvvaden disdiikda Podratci Kontrakt

hiidudlari daxilinda Neft-qaz
amaliyyatlarinda istismar olunan asas fondlardan
hansilarin’ lagv etmak niyyatindadirsa, onlarin
hamisinin barasinda ARDNS-a malumat  verir.
ARDNS Podratcinin malumatini aldiqdan sonra otuz

16.3

Parties Relationship with respect to Abandonment of Assets

(a)

(b)

If, at any time, Contractor recommends abandonment of a fixed
asset within the Contract Area prior to the termination of this
Agreement, SOCAR may elect, within thirty (30) days of
receipt of Contractor's recommendation, to continue using such
fixed asset, in which event SOCAR shall be responsible for
abandoning such fixed asset as and when it decides, and the
appropriate portion of the Abandonment Fund shall be
transferred to SOCAR at the time it commences abandonment
of such fixed asset or termination of this Agreement,
whichever is earlier. If SOCAR fails to elect to continue using
such fixed asset the Steering Committee shall determine
whether to abandon such asset provided that if the Steering
Committee fails to reach agreement on the abandonment of
such fixed asset at the meeting at which Contractor's
recommendation first appears on the agenda then SOCAR shall
be deemed to have elected to continue using such fixed asset
and Contractor shall have no further liability of any kind with
respect to such asset. If the Steering Committee decides to
abandon such fixed asset, within thirty (30) days of such
decision SOCAR shall notify Contractor whether Contractor or
SOCAR shall be responsible for abandoning such fixed asset.
If SOCAR fails to notify Contractor within such thirty (30) day
time period, SOCAR shall be deemed to have decided that
Contractor is to abandon such fixed asset. The appropriate
portion of the Abandonment Fund shall be transferred to the
Party responsible for abandoning such fixed asset. Any
abandonment operations, or continued use by SOCAR, shall be
conducted in accordance with international Petroleum industry
practice and in such a manner that does not interfere with
Petroleum Operations.

Upon termination of this Agreement, Contractor shall notify
SOCAR of all fixed assets employed in Petroleum Operations
within the Contract Area, which Contractor intends to abandon.
SOCAR shall, within thirty (30) days of receipt of Contractor's
notice, notify Contractor of such fixed assets which SOCAR
elects to continue to use, as well as whether SOCAR elects to

16.3

yom OSusero OObeMa AOOLTIH.

BsanmoorHomenna Cropon B CBA3H ¢ JHKBHalneil AKTHBOB

(a) Ecsm 8 kakoii-ro Moment Tloxpaunkom pekomeHsyetcs
JMKBH aA = pacrioyiakeHHoro.) = Has KonttpakTHoii
mioujayad §=(pHKCHpoBaHHoro aKTHBa 0 3aBeplleHHa
cpoka elicrBsua Hacrosmero Cornamenua, THKAP B
TpuquaTHAHeBHEIi §=(30) cpok nocae nonyyenuat
pekomenzaumn = ‘Tlogpayunka =—cripage_~——s—pe iM
MPOLOIOKUTh 9KCILIyaTaMIO Takoro (uKCHpoBaHHorO
akTuBa, HB TakuM cilyyae THKAP mpyuumaer na cebs
OTBeTCTBCHHOCTS 3a JIMKBH1aH10 TaKOro
(pukcupoBanHoro akruBa B yyOOHOe Ia ceOa Bpems;
COOTBETCTBYIONAd HO DOHA IMKBHAAHOHHEIX pabor
nepenaercad THKAP mm60 B MoMeHT, Kora Ona
TIpucrynaer K JIMKBHalMH WaHHOrO (uKCHpoBaHHorO
aKTHBa, WIM 2ke MO OKOHYaHHM cpoKa jelicrBHa
HactToamero CorsallieHHa, B 3aBHCHMOCTH OT TOrO, 4TO
npousolizer panbue. Ecnu PHKAP ne npyuumaer
pellleHHe NpoyowKATh oKcIUIyaTALMIO (puKcMpoBaHHOrO
aKTHBa, TO pellleHMe M0 ero JIMKBHaMM NpHHHMaerca
PyKOBOsALIMM KOMHTCTOM, TIpH YCIOBHH, OHaKO, 4TO
ecu PykosogsmuMii KoMuTer He MoxketT mpuiitn K
CMHOMY MHEHHIO OTHOCHTEIbHO JIMKBH aM TaKOrO
(pukcupoBanHoro akruBa Ha TOM 3aceqaHHH, B MOBecTKy
HA KOTOpOrO BIlepBbIe BKNOYeHA peKOMeHala
Tlogpsquuka, TO B 9TOM cilyyae cunTaetca, uro THKAP
TIPHHAa PeWIeHHe MpPOLOMKATh IKCIUIYATALHIO aHHOrO
(puxcuposanHoro axrupa, u c Togpayumka cHumaetca
BCAKad allbHeiilad OTBETCTBCHHOCTh OTHOCHTE/IbHO
gawHoro akruBa. Ec PykosossiliiM KOMHTeTOM
TIpHHHMaetTcaA = pellieHHe =—SIMKBHMpOBaTh —TAKO/i
(pukcupoBaHHblii akTuB, TO B TeyeHHe TpHAWATH Heli
(30) nocie sroro pemenna TFHKAP  yseyomuser
Tloapsunka 0 TOM, KTO HMeHHO HeceT OTBETCTBEHHOCT
3a JIMKBHAAaNMIO 9TOrO akTuBa: Toxpayuuk wim cama
THKAP. B cuysae orcyrcrBua Takoro yBeOMIeHHA CO
croponst THKAP 8 rpyquataznesnptit (30) cpox,
cunraetca, 4TO THKAP pemmuia BO3IO%KUTL
OTBeTCTBCHHOCTh 3a JIHKBHJJalMIO = AKTHBa_—s Ha
Tloupaaunxa. Coorsercrsyromjai = yactrh = Dona
JIMKBHaHOHHEIX padoT mepeynciserca Cropone,
orgeyaioulei 3a JMKBHaNHIO Takoro :buKCHpoBaHHorO
aktupa. Bee onepaljwd nO JIWKBHanMH WIM Ke
npogomKenHe okKcIuIyaranMn aktuBa TocysapcrBeHHoli
Heranoii Komnanneii Asep6aiiyxanckoli Pecny6muxn
OcylecTBIIMOTCA B COOTBETCTBHH C NpHHsTO B
Me@KLyHapozHOH Hepranoii TIPOMBILWIeHHOCTH
mpaktTukoli MH TakKHM OOpa30M, 4TOObI He MellaTb
Heprera30BbIM onepalHsiM.

(b)  Tlo npekpamjennu jeiicrsua Hacrosujero Cornamenns

THKAP 0 _sBcex Tex
(pukcupoBaHHEIx aKTHBaX, oKCIULyaTHpyeMBIX, B
He(rerasopbix onepalusx B mpeyenax Kontpaktuoii
TuIOWayM, KOTOpble OH HaMepeH JIMKBUAMpOBaTh. B
TpuquaTHyHeBHEi = (30) = cpok = nocule = Holyuenna

Tlonpaqunk = yBeOMJIeT.

77
()

(30) giin miiddatinda Podratclya ARDNS-in asas
fondlardan hansilarinin istismarint davam etdirmayi
garara aldigini rir, habela Podratciya yerda
qalan bitin asas fondlari 6zi lagv etmak
niyyatinda oldugu yoxsa hamin asas fondlarin lagv
edilmasi gin masuliyyati Podratcginin dzarina
qoydugu haqda malumat verir. Lagvetma islari
fondunun bu amlakin lagv edilmasi ila bagli islarin
hacmina uygun galan va hamin amlaka aid olan
hissasi adi cakilan asas fondlarin lagv edilmasi tictin
kimin masuliyyat dasimasindan asili olaraq ya
Podratcinin, ya da ARDNS-in hesabina k6cirtlir.
ARDNS har hansi asas fonddan istifadani davam
etdirmayi va ya onu lagv etmayi garara aldiqda,
ARDNS bu asas fondu 6zii tciin miinasib olan bir
vaxtda lagv etmak hiiququna malikdir. dsas fondlar
beynalxalq neft sanayesinda hamiliqla qabul edilmis
tacriibaya uygun sakilda lagv olunur, bu sartla ki,
lagv edilmasi gin masuliyyat dasidigi amlaki
Podratcinin tamamila lagv eda bilmasindan sétrii
Lagvetma islari fondunda kifayat qadar pul vasaiti
olmayanda Podratgi Lagvetma islari fondunda olan
bittin nagd vasaiti lagvetma tadbirlarinin hayata
kecirilmasina xarclayir va bundan sonra hear hans
lagvetma ameliyyatlarint dayandirir; bu andan
etibaran o, qalmaqda olan hamin asas fondlarin
lagv edilmasi ila bagli he¢ bir masuliyyat dasimir va
ya Ohdalik gétirmuir. Lagv edilmayan har hansi asas
fond tahliikasiz vaziyyatda saxlanmalidir ki, bu da
lagvetma tadbirlari cargivasinda tamin olunur.

ARDNS Kontrakt sahasinda har hansi asas fondu
lagv etmayi qarara aldiqda va ya yuxaridaki 16.3(a)
bandinda nazarda tutuldugu kimi, har hansi asas
fonddan istifadani davam etdirmayi qarara aldiqda
hamin asas fonda va onun lagv edilmasina aid olan
har cir masuliyyat va Ohdalik, habela Lagvetma
islari fondunda kifayat qadar mablag olmadiqda,
har hans vasait Gdamak masuliyyati va Ohdaliyi
Podratcinin uzarindan tamamila goturiilir. ARDNS
hamin asas fondun davam edan istismari va qati
lagv edilmasi ila alaqadar olaraq, hamcinin ARDNS-
in gdstarilan asas fondu laziminca lagv etmamasi
naticasinda bas veran har hansi itkilar va ziyan icin
masuliyyati 6z uzerina gotiracayina va har hansi
itkiya, zerara va ya masuliyyata, elaca da har hansi
fiziki va ya htiquqi sexs, yaxud organ, o ciimladan,
lakin bununla mahdudlasmadan har hans! H6kumeat
organi tarafindan Podratgi va ya har hans: Podratgi
taraflar aleyhina qaldirilan har hans: reklamasiyaya,
iddiaya va ya mahkama baxisina gora Podratciya
kompensasiya 6dayacayina taminat verir.

(©)

abandon all other fixed assets or have Contractor abandon such
other fixed assets. A portion of the Abandonment Fund
commensurate with and attributable to any fixed assets shall be
transferred to Contractor or SOCAR, as the case may be, who
is responsible for abandoning such fixed assets. If SOCAR
elects to continue to use or to abandon any fixed assets,
SOCAR may abandon such fixed assets as and when it decides.
Abandonment of any fixed assets shall be in accordance with
generally accepted international Petroleum industry practice;
provided, however, in the event there are insufficient funds in
the Abandonment Fund to enable Contractor to complete
abandonment operations for which Contractor is responsible,
Contractor shall expend all amounts available in the
Abandonment Fund in the performance of its abandonment
operations and shall thereupon cease any further abandonment
operations and have no further liability or obligation to
abandon such remaining fixed assets. Any unabandoned fixed
assets shall as part of the abandonment operations be left in a
safe condition.

Upon SOCAR electing to abandon any fixed assets in the
Contract Area or electing pursuant to Article 16.3(a) above, to
continue using any such fixed assets, Contractor shall be
released from all responsibility and liability of every kind
pertaining to such fixed assets and abandonment thereof as
well as payment of any further funds should there be
insufficient funds in the Abandonment Fund. SOCAR shall
indemnify Contractor from and against any loss, damage and
liability of any nature whatsoever, as well as any claim, action
or proceeding instituted against Contractor, or any Contractor
Parties, by any person or entity, including, but not limited to
any Governmental Authority, arising from, or in any way
connected with, the continued use of such fixed assets and their
ultimate abandonment, as well as any failure by SOCAR to
properly abandon any such fixed assets.

yseyomienha Toxpayunxa THKAP coobujaer Hoypsqunky
© TOM, KakHe (pHkcupoBaHHple aktuBet THKAP pemaer
MpOLOWHKATh OKCILIyATMpOBaTb, a TakwKe MH(popMupyeT
Tloxpaqunka OTHOCHTeBHO Toro, HaMepesaercs JM THKAP
caMa JIMKBHMpOBaTb BCe OCTaNIbHbIe (pHKCHpoBaHHbIe
AKTHBBI HIM BO3NaraeT OTBETCTBCHHOCT 3a JMKBHY{alMIO
Takux  (pHKCHpoBaHHbIX akruBoB Ha  Tlogpaqunka.
Copa3smepHat c oObemom pa6or nO JIMKBHaMM 9THX
aKTHBOB HM OTHOCSIMasich «= KK HMM = 4acTh = Dona
JIMKBHAaMOHHEIX pabot nepeyncisercsa 1460 TMonpsyuuKy,
mm6o THKAP, t.e. B 3aBHCHMOCTH OT TOrO, KTO OTBe4aeT 3a
JIMKBHaYHIO YHOMAKYTEIX (PUKCHPOBAHHEIX akTHBOB. Ecun
THKAP npuuumaer pelienve nposoumKaTb Mob30BaTbCA
WIM JIMKBHMPOBaTb KaKHe-TO (pPHKCHPOBaHHBIe AaKTHBBI, TO
THKAP pnpage NMKBHAMpoBaTh 9TH (puKCHpOBaHHEIe
aKTHBbI B yOGHOe It ceOa Bpemsa. JInkBnzanna
(PHKCHPOBAHHBIX AKTHBOB MPOH3BOAUTCA B COOTBETCTBHH C
oOujenpunsToi B Mek yHApoyHoH netprerasoBoii
MPOMBIMWICHHOCTH MpakTHKOii, MPH yCOBMH, O{HAKO, 4TO
ecu OObEM JeH@KHBIX cpescTB B Dove AMKBHAaLMOHHEIX
pador Oka3bIBaeTCA HeOCTaTOUHbIM Wid Toro, 4YToObI
Tlogpaq4uk CMOr MOHOCTHIO NHKBHJMpOBaTb aKTHBBI, 3a
JMKBHJalMIO KOTOPbIX OH OTBeYaeT, TO B 9TOM ciy4ae
Tloupaqunk pacxoyer Bee HamW4yHbie =B WonTe
IMKBHaUHOHHEIX pa6oT cpeycTBa Ha  ocytecTBNeHHe
MepOnpusTHii TO JIMKBHANHH, H NocHe STOrO MpeKpamlaer
kakue-160 jaibHeliliMe OnepalHn NO JHKBHaMH MC
9TOrO MOMeHTAa He Hecer JabHeliteli OTBeTCTBeEHHOCTH HIM
OGs3aTeNbCTB 10 JIMKBMalHM Ha3BaHHbIX OCTaBLIMXCA
(pukcupoBaHHEIx akTHBos. Jobe HeNHKBHMpOBaHHbIe
(UKCHpOBaHHbIe aKTHBbI OIDKHbI ObITh OCTABJICHEI B
GesonacHom cocTosHHu, 4To OGecrieyMBacTcd B paMKaXx
MeponpHaTHii 10 JMKBHalHH.

To npuustun pemenus THKAP sukenquposats Kakue-s1H60
(pukcuposaHHble akTupbl Ha KontpakrHoii miomayu, Win 10
IIPHHATHH C10 pellicHHsA, KaK 9TO TIpexycmMorpeHo B 1. 16.3
(a) BBIe, MpoxouwKaTh MCHONb30BaTh JOObIe =TakHe
cbukcuposannbie = akTuBbl, c Toypsquuka nouHOcTbIO
cCHMMaeTca Kakasi Obl TO HM ObWIO OTBETCTBEHHOCTh
oOs3aTenbcTBa, KacalouMecd = TaKMX ~— (PHKCHPOBAHHBIX
AKTHBOB H HX JIMKBM aH, a TaOKe 3a BBITUIATY KAKHX-1HG0
cpeycTs B ciIy4¥ae OTCYTCTBHA NOcTaTOUHBIX CyMM B Done
JMKBHayHOHHEIX pador. THKAP rapanrupyer moracuTb
OTBeTCTBEHHOCTL M KOMMeHCHpoBaTh TogxpaanKa 3a Kakue-
sm60 yObirku, yulep6 HM OTBeTCTBeHHOCTS J060ro posa, a
Take 3a Js00bIe pekilaMalwio, HCK WIH  cyjeOHoe
pa3OupatesbctBo, Bo36yxKyeHHEIe NpotTHe ToyzpsyyuKa, win
mo6oii Togzpsqnoii croponsr mo06nmm (pusHueckuM HI
JOPHAM4ECKHM JIMILOM, BKIOUaA, HO He OrpaHH4HBasch 9THM,
mo6oi = TIpapurenpcrsennbiii =opraH, =B CBA3H, = WIH
BbITeKaIOWHe M3, MpokowKaloulelicn 9KCIIyaTAMH TaKHX

(puKcHpOBaHHEIX aKTHBOB M HX OKOHYATCIbHO! JMKBH ALN,
a TakwxKe BcueycTBMe HeBbInoHeHHa THKAP smksujanun
Ha3BaHHBIX  (pHKCMpOBaHHbIX aKTHBOB —_-HaJUIe7KALLUM
o6pa3om.

B
16.4

(d)  Sifir balansinin alda edilacayi planlasdirilan Taqvim
ilindan azi bir (1) il awl, Podratgi lagvetma planini
va lagvetma ameliyyatlari smetasini hazirlayib
Rahbar komitanin tasdiqina verir. Bundan sonra
Podratc: lagvetma amaliyyatlari smetasini hear il
tahlil edir va lazim galdikda smetada miivafiq
dayisikliklar edir.

(e) Lagvetma islari fondunda izafi vasait varsa, bitiin
lagvetma tadbirlari basa catdiqdan sonra bu vasait
Podratcinin va ARDNS$ yerina yetirdiyi lagvetma
tedbirlarinin dayarina miitanasib suratda ARDNS va
Podratci arasinda bélisdurilir, lakin he¢ bir halda
Podratcinin pay! 12.43.6 bandinin miUddaalarina
uygun olaraq bu Sazisin gqlivvasina§ xitam
verilmazdan awealki on (10) il arzinda Manfaat
karbohidrogenlarinin ARDNS ila Podratgi arasinda
bélusdirtlan hacmlarinin hesablanmis — orta
kamiyyatinad miitanasib suratda bdliisdiiriilduyu
taqdirda Podratcinin ala bilacayi izafi vasai
mablagindan cox olmamalidir.

(f)  Lagvetma islari fonduna édanilan haqlardan, bu
fonda daxil olan mablaglardan va ya onun malik
oldugu vasaitdan heg bir vergi tutulmur.

Avadanligin icarasi

Neft-qaz ameliyyatlartinin gedisinda bitin § Podratci
taraflar 6z Ortaq sirkatlarindan va ya Ugincil taraflardan
icaraya  gétirtilmiis  avadanliqdan _istifada
hiququna malikdirlar. Podratginin uzunmidddatli icara (bu,
16-c1 Maddanin magsedlari baximindan on (10) ildan
artiq middeata icara demakdir) asasinda istifada etdi
avadanliga galdikda, Podratci avadanligi onun sahibi olan,

etmak

yuxarida adi cakilan Ortaq = sirkatlardan icaraya
gétirmisdirsa, Neft-qaz  amealiyyatlari tciin bu
avadanliqdan bir daha_ istifada etmak niyyatinda

olmadiqda hamin icaranin ARDNS-a verilmasini tamin
edacak, avadanliq Ucincii taraflardan icaraya gotirulmis
olanda isa hamin icaranin ARDNS-a verilmasina imkan
yaradilmasini tamin etmak wciin, habela icara sazisinda
ARDNS-in bu avadanligi alda etmak hiququnun nazearda
tutulmasi tciin 6z salahiyyati daxilinda buttin aglabatan
saylari gostaracakdir.

16.4

(d) Not later than one (1) year prior to the Calendar Year in which
the achievement of Zero Balance is planned, Contractor shall
prepare an abandonment plan and an estimate of the cost of
abandonment operations for approval by the Steering
Committee. Annually thereafter Contractor shall examine the
estimated costs of abandonment operations and, if appropriate,
revise the estimate.

(e) In the event that there are excess funds in the Abandonment
Fund following completion of all abandonment operations,
then such excess shall be distributed between SOCAR and
Contractor in proportion to the cost of abandonment operations
undertaken by Contractor and SOCAR, but in no event shall
Contractor's share exceed an amount it would have received
had the excess funds been distributed in the ratio of the
weighted average of the last ten (10) years Profit Petroleum
distribution between SOCAR and Contractor under the
provisions of Article 12.4 prior to termination of this
Agreement.

(f) No Taxes shall be imposed on any amounts paid into, received
or earned by or held in the Abandonment Fund.

Lease of Equipment

Each Contractor Party shall have the right to use equipment leased
from its Affiliates or Third Parties in the course of Petroleum
Operations. In the case of any equipment, which is on long-term lease
(which for the purposes of this Article 16 shall mean a lease in excess
of ten (10) years) to Contractor, Contractor shall, with respect to such
leases from such Affiliates of equipment owned by such Affiliates,
ensure, and with respect to such leases from Third Parties, use
reasonable lawful efforts to procure, that any such lease is transferable
to SOCAR when Contractor no longer wishes to use such equipment
for Petroleum Operations and that such lease includes an option to
purchase excercisable by SOCAR.

16.4

(d) He Menee yem 3a ogun (1) rog no Kanengapuoro roya, B
KOTOpOM rwiaHupyetcs, Tlospayunk noyrorapiupaer 4
nipeycTapsider Ha yrBepakyeHue PyKoBoysamlero KomMMTeTa
Tia JMKBH aM HM CMeTy Ha OflepallHM 0 JIMKBHaHH.
Tlocne sroro Tlogpsavk exKeroqHO BbINOWHAeT aHasiM3
CMeTBI Ha ONlepalMn NO JMKBHAaWHM HW pH HeoOxozMMocTH
Koppekrupyer 9TY CMeTY C BHeCeHMeM COOTBeTCTBYIONIMX

w3MeHeHHii.

(ec) Upu wamwunn n36nrrounbix cpezcrB. «= BS Done
JIMKBHaHOHHEIX = padbor ~—s 0. 3aBepllieHHn Bcex
JIMKBHaMOHHBIX MeponpuaTHit OTH cpeycrBa
pacnipegenmorcs mMexay THKAP u  Toypsquukom
MpOnopuMoHabHO = CrOHMOcTH. MeponpuaTHit 110
JMKBHaUMH, BbINOHeHHEIX Toxpayuukom nu THKAP,

oHakO HH B Koem ciyyae oun Tloxpsyanka He npeBbicuT
CYMMBI, KOTOpyiO OH Hosy4H Obi, ecu Obl H36_ITOUHBIE
cpencrsa = GH = pacrpeyevIeHBI TIpOMOpuHOHalIbHO
B3BCIICHHOMY CpeHeMy 3Ha4eHHIO — pacripeyesseMbIx
oObemos Tpu6nvibHbix yriiesoxopoxos Mexay THKAP uw
Tlogpaauvkom 3a mocieyHne yecath (10) ner, B
coorBercrBHH ¢ nonokeHHsmMH mi. 12.4, 0 mpekpalienns
aelicrsua Hacroamero Coramenna.

(f) — Bsvocst B Mong NMKBHAALMOHHEIX paSor, MoyYeHHEIe WH
3apaOoTaHHble MM WIM HaxOAALIMecd B HEM cpeycTBa He
oOuaraiorcs’ HukakuMu Hastoramn.

Apenja oGopysoBanua

B xoye Hedrera3oppix onepauuit Kaxkyaa Tospsgnaa cropona
MMECCT MpaBo MO‘30BaTKCA OGOPy{OBAHHeM, apcHAOBAHHBIM y cc
AgduamupopanHelx Komnanuii win y Tperbux cropon. Uro
kKacaerca oOopyoBaHHa, oKcrIyarapyemoro Tlogpaq4kom Ha
OcHOBE AONFOCpOuHO! apeHAbI (YTO WIA Weel Hacrosujel CraTpu
16 o3Hayaet apeHity Ha cpok cBbie yecatu (10) ster), To
Tlogpayquuk B OTHOWeHHH Takoii apeHyb! odopyyqoBpanHA y
yoomanytbix AdbwMHpoBaHHbIx KOMMaHuii, BilayeIouHx HM,
oGecneyHT, a B OTHOWeHHH TaKOi apeHybI y Tperbux cropon
IIpHIOXAKKT BCe pa3yMHBIe MpaBOMOYHBIe ycuJIMA K TOMy, 4TOOBI
OOecneYHTh BO3MOKHOCTL Nepeyayn Taxol apexybr THKAP, Korya
Tlogpayauk Gonbuie He HaMepeH HCHON_30BaTb 9TO OOOpyOBaHHe
ayia Heprera3oppix onepamii, a TakKe K TOMy, 4TOOBI B TaKOM
apeHAHOM corsialieHHH ObLI0 MpexycMorpeno mpaso THKAP na
mpuobperenne store O6opy10BaHHA.

79
17.3 Tabii

MADD9d 17
TeBil QAZ

17.1 Tabii Samt qazi

Podratciya ixtiyar verilir ki, Kontrakt sahasinda maye
karbohidrogenlari ¢ixarsin va onlarla birlikda ¢ixan Tabii
samt qazini satis icin maye karbohidrogenlardan ayirmaq
magsedi ila emal etsin. Ayrilan maye karbohidrogenlar
Xam neft hesab olunur. Podratginin 12.1 va 17.3
bandlarinda nazarda tutulan hiquqlarina riayat olunmasi
serti ila bu cir emaldan sonra qurudulan Tabii samt qazi
Catdirilma mantaqasinda ARDNS-a pulsuz verilir.

18.2 Sarbast tabii qaz

Kontrakt sahasinda Sarbast tabii qaz kasf olunarsa,
ARDNS ila Podratci bela Sarbast tabii qazin kommersiya
islanmasina dair alava sartlar miayyanlasdirirlar. Sarbast
tabii qaz kasf olundugu hallarda Manfaat
karbohidrogenlari 12.4 bandinda géstarilmis mexanizma
uygun olaraq Sarbast tabii qazin satis: yolu_ ila
béliisdirilir. Podratg: ARDNS ila birlikda bela kasfin
islanmasina aid olan va Taraflar tictiin maqbul sayilan
sartlar barasinda tezlikla raziliga galmak va Uciincil
taraflarla Sarbast tabii qazin ixrac satislarina va boru
kamearlarina dair uzunmuddatli lazimi sazislar baglamaq
gin mumkiin olan bitiin aglabatan saylari géstarir.
Podratci Sarbast tabii gaz ucgin ham Azarbaycan
Respublikasinda, ham da ondan keanarda satis bazarlari
axtarir.

gazin__masalda__yandirilmas!_ va ya __havaya
buraxilmas!

(a) Qeaza vaziyyatlarinda, avadanligin nasaz oldugu,
har han obyektlarin, o ctimladan § catdirma
sistemlarinin tamir edildiyi va ya onlara plana
uygun olaraq texniki xidmat géstarildiyi hallarda,
yaxud ARDNS 17.1 bani n middeaalarina uygun
suratda Podratcinin verdiyi Tabii samt qazini qabul
etmadikda Podratcinin ixtiyari var ki, Tabii samt
qazini lazimi miqdarda masalda yandirsin va ya
havaya buraxsin.

(b) Oger Sarbast tabii qazin har hansi alicisi 6z payini
gottirmiirsa, Podratci gétiriilmamis bu Sarbast
tabii qazi hamin alici ila razilasdirilmis sartlarla
awealca ARDNS-a taklif edir va agar ARDNS bu
qazi qabul etmirsa va ya qabul etmak iqtidarinda
deyilsa, Podratgi Sarbast tabii qaz hasilatini alicinin
va ya ARDNS-in qabul etmadiklari hacmda azaldir.
Podratci Sarbast tal gaz! hear hansi sabab

17.1

18.2

17.3

ARTICLE 17

NATURAL GAS

Associated Natural Gas

Contractor shall have the right to produce hydrocarbon liquids found
within the Contract Area and to process Associated Natural Gas
produced with any such liquids in order to extract such liquids for sale.
Liquids saved shall be treated as Crude Oil. Subject to Contractor's
rights pursuant to Article 12.1 and Article 17.3, residue Associated
Natural Gas from such processing shall be delivered free of charge to
SOCAR at the Delivery Point.

Non-associated Natural Gas

In the event of a Non-associated Natural Gas discovery in the
Contract Area additional terms for commercial development of such
Non-associated Natural Gas shall be agreed between SOCAR and
Contractor. In the case of a Non-associated Natural Gas discovery
Profit Petroleum shall be shared through marketing of Non-associated
Natural Gas in accordance with the mechanism described in Article
12.4. Contractor together with SOCAR shall use full and reasonable
endeavours to rapidly conclude terms acceptable to the Parties to
develop the discovery, and with Third Parties to enter into the
necessary long term Non-associated Natural Gas export sales and
pipeline contracts. Contractor shall pursue markets for Non-associated
Natural Gas both within and outside the Azerbaijan Republic.

Flaring or Venting of Natural Gas

(a) Contractor shall have the right to flare or vent the necessary
amount of Associated Natural Gas in the event of
emergencies, equipment malfunctions, repairs or maintenance
of any facilities, including delivery systems, or SOCAR's
failure to take delivery of Associated Natural Gas to be
delivered to it by Contractor as provided in Article 17.1.

(b) In the case of Non-associated Natural Gas if a buyer fails to
take delivery, then Contractor shall first offer such Non-
associated Natural Gas to SOCAR on the same terms agreed
with such buyer and if SOCAR refuses or fails to take
delivery thereof, then Contractor shall reduce the production
of Non-associated Natural Gas by the volumes not taken by
any buyer or SOCAR. In the event of Contractor's failure to
market its entitlement of Non-associated Natural Gas for any

17.1

17.2

17.3

CTATbA 17

TIPHPOJHbIM PA3

Tlonytnsiii npuposnerii raz

Tlonpaquuky mpexocraBiserca ripaBo Ha 4OOnry Ha Koutpakruoii
TIOMaAM %KHAKUX yrieBoyopoyoB H Ha Mepepaborky joOLIToro
BMecte c HuMH TlonyrHoro nmpupogHoro ra3a B WeNAX W3BIeKCHHA
OKHIKHX YPHEBOLOPOLOB jit mposaxKn. VspyeweHHble %KMAKOCTH
cunraiorea = Cpipoii  Hedprpio. pu ycosuu coduoqenna
mpexycMoTpeHHEx B mm.12.1 u 17.3 npas HoxpayuuKa, ocymennblii
Tlonyrneii = =npupogupiii raz nocue takoii —nepepaGorKn
mpexocrapyisetca TPHKAP Gecratuo B Ilynkre yocrapKu.

Cxo6onnetii npuposnpiii raz

B curyyae orkppirua Cao6oqHoro npupoxKoro ra3a Ha Kontpakruoii

miomayy THKAP u Tospsyunk mpHuvMalor onouHHTesIbHbIC
yculOBHsA = KOMMepuecKoii_ = paspaborku = rakoro.-—- Cao60Horo.
mpuposHoro rasa. B cuysae orkpprtua CaoGo,Horo mpupoyHoro raza
Henenne TIpnObuibHpix yrienogqopoyos ocyilecrBusierca = nyrem
peanu3auun Cso6oqHoro mpupoyHoro rasa B coorBeTcTBHH Cc
MeXaHH3MOM, OMHCaHHbIM B Hi. 12.4. Toxpayank copMecrHo c
THKAP mpuiaraer Bce BO3MO%HbIC H pa3yMHbIe ycHJINA WIL
Obictporo NpHHsTHs NpHeMseMbIX JId Cropon ycuoBuii paspaborKn
Takoro OTKpbITHA HM cormalieHuii c TperbHMH cTropoHaMH JIA
3aKIOYCHMA  HeOOXOAHMBIX  ONFOCPOYHBIX KOHTpakTOB 110.
OKCHOpTHEIM npoakam nu tTpy6onpoBoyam jis CBo6oxHoro
npuposworo raza. Togpsyyuk mujer pbrikn jus CBo6oxHoro
npuposHoro rasa Kak B Asep6aiijpkancKoii PecrryOuke, Tak HW 3a ee
nipeyesiamu.

Cauranne na cbakevle 41 crpaBnBanue Mpupoqnoro raza

(a)  Tlogpayunk meer mpaBo cxurarh Ha (pakene WH
crpaByIMBaTb = HeOOXoHMBIe ~—- KoIMYecTBa ~—- TonyrHoro
MIpHpoxHoro raza B aBapHiiHbIX cHTyalMaX, B cJydaax
HeHCHpaBHocTH OGopysOBaHHA, peMOHTa WIM IlaHoBoro
TexHM4eCcKOrO OOCHYKMBAHHA IOO‘IX OObEKTOB, BKIIOUAS
CHCTeMBI JLOCTAaBKH WIK, B cily4ae, ecm THKAP ne 3a6upaer
Tlonyrneii = npupognpii =ra3,  mpeyjocrapienublii eli
Tloxpsq4HkoM B COOTBETCTBHH C MosO%*KeHMAMH 1.17.1.

(b) — Ecum kakoii-ro noxynateab Cao6oHoro npuposHoro ra3a He
3a6upaer cBoio naprmo, Toxpayqunk cHayana npesuiaraer
THKAP  takoii = CaoOognbiii = mpupoyneri = rasa.
COrmacOBaHHBIX ¢ TaKHM MOKynaTeeM yCuIOBMAX, H ecu
THKAP orka3pipaercs MpHHATh WIM He NpHHMMaer TakyIo
napruio, To Torta Tlospsyuuk yMeHbulaer joOnr4y
Cxo6oyHoro mpuposHoro rasa B o6bemax,
COOTBETCTBYIOWMX OObeEMaM HeNpHHATOH MoKynaTeeM HWM

80
uzundan sata bilmirsa, Sarbast tabii qaz quyularini
baglamaqla) va ya onlarin’§ mahsuldarligini
mahdudlasdirmaqla Sarbast tabii gazin hasilatini
miivafiq hacmda azaltmalidir.

reason Contractor shall reduce the production of Non-
associated Natural Gas by the applicable volumes and shut in
Non-associated Natural Gas well or restrict its production
rate.

THKAP napruu. B caysae, ecru Tospsyunk He wMeer
BO3MOXKHOCTH peasIH30BaTb MPHXOMUMiicA Ha ero NOJO
Cxo6ogHblii npupoxHBHi raz 10 Kakoii-HG0 npHunue, TO OH
o683aH = coKpaTHTh «= OGbemBI._— OOBINH = CBoGoqHoro
MIpHpog_HOrO ra3a Ha COOTBETCTBYIOWIee KONIMYECTBO IlyTeM
3aKpbITHa cKBaKHHbI CBoboxHoro mpupoxHoro rasa Win
OrpaHH4eHHa ee NpOu3BOAHTEMLHOCTH.

81
MADDo9 18
SORBOST DONSRLI VALYUTA

Podratgi va har Podratgi taraf, hamcinin onlarin Ortaq sirkatlari
va Subpodratcilar! va Omaliyyat sirkati bu Sazisin qiivada
olacagi dovr arzinda va bu Sazisla alaqadar olaraq asagidaki
islari gormaya vakil edilmislar:

(a)

(b)

(d)

(e)

ham Azearbaycan Respublikasinin daxilinda, ham da onun
hidudlarindan kanarda Sarbast dénearli valyuta ila bank
hesablarini, habela Azarbaycan Respublikasinin daxilinda
yerli valyuta ila bank hesablarini acmaq, aparmaq va
onlardan istifada etmak;

Neft-qaz amaliyyatlari gin Azarbaycan Respublikasina
Sarbast donerli valyuta ila zaruri vasait gatirmak;

bu Sazis uzra Neft-Qaz amaeliyyatlarin' hayata
kecirmakdan va Podratcinin digar Shdaliklarini yerina
yetirmakdan 6tri qanunla yol verilan an alverisli miibadila
mazannasi (va har cuir saraitda Azarbaycan Respublikas!
Milli Bankinin digar xarici investorlar ctin tatbiq etdiyi
mibadila mazennasindan az alverisli olmayan mazanna)
ila, adi va hamiliqla qabul olunmus bank komisyon
haqlarindan savayi he¢ bir mablag cixilmadan va ya haqq
6danilmadan Sarbast donarli valyutaya yerli valyuta
almaq;

Neft-qaz amealiyyatlarinda istifada etmak wucin nagd
sakilda m6évcud olan va ya hamin ameliyyatlarla bagli
qazanilmis, cari yerli talabatdan artiq olan yerli valyutani
qanunla yol verilan an alverisli miibadila mazannasi (va
har cuir saraitda Azarbaycan Respublikas: Milli Bankinin
digar xarici sarmayacilar icin tatbiq etdiyi mazannadan
az alverisli olmayan mUbadila mazannasi) ila, adi va
hamiliqla qabul olunmus bank komisyon haqlarindan
savay! heg bir mablag tutulmadan va ya _ haqq
6danilmadan Sarbast dénarli valyutaya cevirmak;

bu Sazisa uygun olaraq alda edilmis bitin varidatlari, o
cumladan  Karbohidrogenlarin va onlarinn  emali
mahsullarinin Podratg! taraflara gatas payinin ixracindan
galan bitiin varidatlar’ hec bir mahdudiyyat olmadan
Azarbaycan Respublikasinin hiidudlarindan kanara
aparmaq va orada saxlamaq yaxud onlardan istifada
etmak;

6zlarinin zaruri yerli talabatindan artiq olan har hans
mablagda Sarbast donarli valyutani Azerbaycan
Respublikasindan kanara k6éguirmak;

ARTICLE 18

FOREIGN EXCHANGE

Contractor and each Contractor Party, and their Affiliates and Sub-
contractors and Operating Company, are authorised throughout the duration
of this Agreement and in connection with this Agreement to:

(a)

(b)

(©)

(d)

(e)

cc)

Open, maintain and operate Foreign Exchange bank accounts both in
and outside the Azerbaijan Republic, and local currency bank
accounts in the Azerbaijan Republic;

Import into the Azerbaijan Republic funds required for Petroleum
Operations in Foreign Exchange;

Purchase local currency with Foreign Exchange at the most favourable
exchange rate legally available to it (and in any event at a rate of
exchange no less favourable than that granted by the National Bank of
the Azerbaijan Republic to other foreign investors), without
deductions or fees other than usual and customary banking charges, as
may be necessary for conduct of the Petroleum Operations and
performance of other obligations of Contractor hereunder;

Convert local currency available for use in, or earned in connection
with, Petroleum Operations exceeding their immediate local
requirements into Foreign Exchange at the most favourable exchange
rate legally available to it (and in any event at a rate of exchange no
less favourable than that granted by the National Bank of the
Azerbaijan Republic to other foreign investors), without deductions or
fees other than usual and customary banking charges;

Export, hold and retain outside the Azerbaijan Republic, and dispose
of all proceeds obtained under this Agreement, including without
limitation all payments received from export sales of Contractor
Parties' share of Petroleum and processing products thereof;

Transfer outside the Azerbaijan Republic any Foreign Exchange in
excess of their immediate local requirements;

CTATbA 18

CBOBOJHO KOHBEPTHPYEMAA BAJIIOTA

Tlonpayunk MM kaxkyat m3 Tlonpayueix cropoH, a Take ux
Ad@uanuposannbie KomMnanun nu CyOnospsyuuku u Onepaimonnaa
KOMMaHHa, B TeYeHHe jelicTBHaA HacTosljero CornalieHia H B CBA3H C
HacTosmuM CoryiallieHHeM yNOHOMOYeHEI MpesIpHHHMaTs cyleyIouHe
welicTBus:

(a)

(b)

(d)

()

OrkppiBaTb, BeCTH H MOMb30BaTbCA OaHKOBCKHMH CueTaMH B
Cso6o0qHo KOHBeprupyeMoii BamoTe Kak B A3sepOaiijpKaHcKoli
Pecny6nuke, Tak M 3a ee MpesewamMu, a TakKkKe GaHKOBCKHMU
cyeTaMu B MecTHoii Baiote B A3epOaiiKancKoli Pecny6nnke;

Bsosutb B AsepOaiisKanckyio PecnyOnuKy HeoOxoqHMbIe Jia
He(prerasospix onepaynit cpeyzcrsa B CBo6oqHo KoHBepTupyemoii
Basiore;

Tlokynath MecTHyl0 BaioTy Ha CBo6oqHO KoHBeprupyeMyio
BaoTy 10 HavGouee OaronpusATHOMy orlyckKaeMOMy 3aKOHOM
oOMeHHOMy Kypcy (H, pH sO06bIx obcTosTenbcTBax, 10
oOMeHHOMy Kypcy, He MeHee 6ylaronpHsTHOMy, 4eM
npeyocrapisaemblii HaywouanbHbim OaHkom A3ep6aiipKancKoii
Pecny61Hku ApyruM MHOCTpaHHbIM MHBecTOpaM), 6e3 BLTYCTOB
WIM B3MMaHHa [WlaTbl, 3a HCKIIOYeCHHeM OOBIMHBIX 1
OOWeNpHHATEIX OAHKOBCKHX KOMHCCHOHHBIX MlaTexkeli, 10 Mepe
HeOOXOAMMOCTH, C LeubIO ocyllectBIeHHa Hetprera3oBbix
onepauHii M BEINOMHeHHA MpouHx OOasaTembcTB Moszpaqunka no
Hactosiemy CorsalleHHio;

Konseprupozats MecTHyl0 BaJHOTY, MMeIOULyIOca B HaJIM4HH JIA
ucniob3oBaHHs B Herprera3oBbix onepallHax, WIM 3apaboTaHHy10
B  CBA3M C HMMM, MpeBbllllarolllyio TeKyIHe —MeCTHBIe
norpedvoctu, B Cxso6oqHO KoHBeprupyemMy!o BallIOTy 10
nanOonee GsarompusTHOMy HorycKaeMoMy 3aKOHOM OOMeHHOMy
kypcy (4, mp m06bIx O6cTosTebCTBaX, 110 OOMeHHOMY Kypcy He
MeHee OaronpusaTHOMy, YeM MpeyoctaBisembili HalonasbHbim
6ankom A3epb6aiiKanckoii Pecny6nHMKH ApyrHM HHOCTpaHHbIM

wHBecTopaM), O6e3 BbeTOR WIM B3HMaHHA IWWIaTbl, 3a
MCKIIOYCHHEM = OOBINHEIX «HH (OOMICNPHHATEIX 6aHKOBCKHX
KOMHCCHOHHBIX rlaTexkelt;

Bowo3suTb, xXpaHHTb 4  yilepxKMBaTh 3a —sIpeyeaMu

AsepOaiiKanckoli Pecny6mmkn WIM pacnopsxkaTbca §=BCeMH
MOCTYIMICHHAMH, TOJYYCHH‘IMM B COOTBETCTBMH C HacTOsMM
Cornauienvem, BkmI0uad 6e3 orpaHHueHHs Bce rmiaTexKH,
MONYYCHHbIe 3a MpoAaHHy!0 Ha IKCHOpT LOO YrueBoxopo1oB HM
mpozykrow HX nepepaSorku, nmpHuntaiouryioca TloypsHEIM
cToponam;

Tlepesoyuis 3a npeyenbi AsepOaiipKancKoli Pecny6muKu t06y10
cBoOOLHO KOHBeprupyeMy!o BalIOTY, MIpeBbILAIOWy!0 HX
cyllecTByrouyHe MecTHbIe NoTpeOuocTH;

82
(g) Sarbast dénearli valyutani yerli va ya har hansi basqa
valyutaya cevirmak barasinda bitin qanunvericilik va ya
macburiyyat talablarindan azad olmaq;

(h) xarici vatandaslar olan va Neft-qaz ameliyyatlari
carcivasinda Azarbaycan Respublikasinda islayan 6z
amakdaslarina| Azarbaycan Respublikasindan kanarda
amak haqqini, miavinatlari va ar giizastli 6danislari
qisman va ya tamamila Sarbast dénarli valyuta ila vermak;

(i) Neft-qaz ameliyyatlarinda ¢alisan 6z xarici
Subpodratcilarina| Odanclari bilavasita Azarbaycan
Respublikasindan kanarda Sarbast dénarli valyuta ila
vermak.

ARDNS Podratcinin xahisi asasinda onun yuxarida géstearilan
icazalarden har hansi birini almasinda Podratciya komak etmak
Ucgiin 6z salahiyyatlarinin tam hacmi carcivasinda har hansi
Hokumat orqani garsisinda muimkin olan bitin qanuni seylari
gostoarir.

(g) Be exempt from all legally required or mandatory conversions of
Foreign Exchange into local or other currency;

(h) Pay in Foreign Exchange partly or wholly outside the Azerbaijan
Republic any salaries, allowances and other benefits due to their
expatriate employees assigned to work in the Azerbaijan Republic for
Petroleum Operations; and

(i) Pay directly outside the Azerbaijan Republic in Foreign Exchange
their Foreign Sub-contractors working on Petroleum Operations.

SOCAR shall within the full limits of authority use all reasonable lawful
endeavours with any Governmental Authorities, in order for Contractor to
obtain any of the above authorisations in the event that Contractor requests it
to do so.

(g) Barrb OcB060xK1CHHEIMH OT BCX Tpe/LyCMOTPeCHHbIX 3aKOHOM WIM
0683aTCUIbHBIX tpeOopanHii = KOHBeprupoBaTb —- CBoGo01Ho
KOHBepTMpyeMyl0 BalIIOTy B MECTHYIO WIM KaKy0-J1MG0 HHy!0
Basory;

(h) Bpmmiayusatb B CBo6o4Ho KoHBeprpyeMoli BamoTe YacTH4HO

WIM MOMHOCTbIO 3a Npezenamu AsepOaiiyxancKkoli Pecny6mmKu
3apadorHyt0 miaty, Nocobus M Apyrue JILPOTHBIe M1aTe2KH CBOHM
COTPyHHHKaM, sABJIAIOUIMMCA MHOCTpaHHbIMH rpaxkanaMn WM
padoraiouum 3B A3epOaiiKanckoii Pecny6mmke B paMKkax
Herera3ospix onepatuii; 4

(i) OcymectBiaTb miatexku cBouM Mnoctpannsim cyOnoypsq4uukam,
3aHaTBIM B He(prera30BbIx onepal{uAx, HemocpeycTBeHHO 3a
npeyenamu A3epOaiipxancKoii =Pecny6mmku =B CBo6oqHO
KOHBEpTHpyeMoli BasIOTe.

THKAP 8 nipesenax nomHoro oObeMa CBOHX NOJHOMONHI MpuiaraeT Bce
BO3MOX%KHBIE B paMKaX 3aKOHa YCHIIMA B OTHOUICHHM  sOOBIX
TIpasuresbersenHpix opraos, 4robbi coyelicrsonatb Tospsyuuky B
Nosy4eHHH KakHXx-1H60 3 BBILIeyKasaHHbIx pa3pellennii, ecm OHH
norpedyrores Moppsyzauxy.

83
MADD9 19
MUHASIBAT UCOTUNUN APARILMASI QAYDASI

Podratg: Neft-qaz ameliyyatlarinin mihasibat sanadlarini va
ucotunu Miuhasibat ucotunun aparilmasi qaydasina uygun
sakilda aparir.

ARTICLE 19

ACCOUNTING METHOD

Contractor shall maintain books and accounts of Petroleum Operations in
accordance with the Accounting Procedure.

CTATbA 19

TIOPAJOK BEJEHHA BYXTAJITEPCKOIO YUETA

Tlospaqunk Beyer Oyxranrepcky!o okyMenTanMio u yaet HedrerazoBbix
onepauuii B cooTBetcrBun c TMopsaKom Beyenus OyxrasrepcKoro yueta.

84
MADD» 20
IDXAL Vo IXRAC

20.1 Idxal va ixrac hiququ

(a)

(b)

Podratci, onun ortaq sirkarlari, agentlari, Omaliyyat
sirkati va Subpodratgilar! heg bir Vergi tutulmadan
va heg bir mahdudiyyat qoyulmadan asagidakilari
6z adlarindan Azarbaycan Respublikasina idxal
etmak va yenidan ixrac hiququna malikdirlar: har
cur avadanliq, materiallar, dazgahlar va alatlar,
naqliyyat vasitalari, ehtiyat hissalari, Podratginin
asaslandirilmis rayina gora, Neft-qaz
ameliyyatlarinin laziminca aparilmasi! va yerina
yetirilmasi cin zeruri olan mallar va basqa
predmetlar (arzaq mahsullari, spirtli i¢kilar va tutdin
meamulati istisna olmaqla) bu sartla ki, AZarbaycanin
tadariikciilari mallarin § qiymati, keyfiyyati va
mévcudlugu baximindan bitin mishiim cahatlarda
i tadartikgilarla raqabat aparmaq qabiliyyatina
malik olduqlari hallarda Podratc: bu predmetlari
satin alarkan Azarbaycan tadariikcilarini ustin
tutacaqdir, hatta agar bu cir Azarbaycan
tedartikgilarinin mugavila qiymati potensial qalib
galmis xarici tadartikgintin migavila qiymatinden
on (10) faizdan gox deyilsa, onda miavila,
mistasna olaragq, Azarbaycan  tadartikciisiina
verilacak. Bu 20.1 bandinin maqsedlari baximindan
“Azarbaycan tadartikcileri* sahiblik §formasindan
asili olmayarag, Azarbaycan Respublikas! Dévlat
Statistika Komitasinin va Azarbaycan Respublikasi
Vergilar Nazirliyinin miivafiq qeydiyyatindan kegmis
Azarbaycan Respublikasinda  qanuni __ faaliyyat
gOstaran kommersiya subyektlari demakdir.

Yuxarida deyilanlara baxmayaraq, Podratgi Neft-qaz
amaliyyatlar! digiin alinmis va masreflari Neft-qaz
ameliyyatlar’ Hesabina daxil edilmis har hans
maddi sarvat vahidlarini Azarbaycan
Respublikasindan ¢ixarmaq hiiququna malik deyildir
(tamir va ya texniki xidmatla bagl zaruri hallar
istisna edilmakla; bu sartla ki, hamin tamir va ya
texniki xidmat basa catdirildiqdan sonra aglabatan
sakilda asaslandirilmis muddat kegdikda bu maddi
sarvat vahidlari yenidan Azerbaycan Respublikasina
qaytarilsin).

Har bir Podratci, Omaliyyat sirkati, onlarin Ortaq
sirkatlari, agentlari va Subpodratcilari, onlarin butdin
amakdaslari va aila uzvlari Vergi tutulmadan va
meahdudiyyat qoyulmadan Azarbaycan
Respublikasina istanilan vaxt, istanilan mebel,
paltar, maisat texnikasi, naqliyyat vasitalari, ehtiyat

20.1

ARTICLE 20

IMPORT AND EXPORT

Import and Export Rights

(a)

(b)

Each Contractor Party, its Affiliates, its agents, Operating
Company and Sub-contractors, shall have the right to import
into, and re-export from the Azerbaijan Republic free of any
Taxes and restrictions in their own name the following: all
equipment, materials, machinery and tools, vehicles, spare
parts, goods and supplies (excluding foodstuff, alcohol and
tobacco products) necessary in Contractor's reasonable opinion
for the proper conduct and achievement of Petroleum
Operations, provided, however, that with respect to the
purchase thereof, Contractor shall give preference to
Azerbaijani Suppliers in those cases in which such Azerbaijani
Suppliers are in all material respects competitive in price,
quality and availability with those available from other sources,
even if the contract price of such an Azerbaijani Supplier is
higher by not more than ten (10) percent than the contract price
of the potential winning foreign supplier. Then the contract
will be awarded exclusively to such Azerbaijani Supplier. For
purposes of this Article 20.1 Azerbaijani Suppliers shall mean
business entities entered into the appropriate registers of the
State Statistical Committee and/or the Ministry of Taxes,
regardless of ownership, legally operating in the Azerbaijan
Republic.

Notwithstanding the foregoing, (except when necessary for
repair or maintenance provided that, within a reasonable time
after completion of the repair or maintenance, such items shall
be re-imported into the Azerbaijan Republic), Contractor shall
not have the right to export from the Azerbaijan Republic any
items purchased for Petroleum Operations, the costs of which
have been included in the Petroleum Operations Account.

Each Contractor Party, Operating Company, their Affiliates,
agents, and Sub-contractors, and all of their employees and
family members, shall have the right to import into and re-
export from the Azerbaijan Republic, free of Taxes and
restrictions and at any time, all furniture, clothing, household
appliances, vehicles, spare parts and all personal effects

20.1

CTATbA 20

MMMOPT HW SKCHOPT

Tpapa na uMnopT HM 9KcHOpT

(a)

(b)

Kaxgaa Tloapanuaa cropona, ee Adpwinupopannsie
KOMMaHHH, arenTbl, OnepaljwonHasd = =KOMMaHHs =
CyOnospsauku uMeror npazo 6e3 o610%KeHHa KaKMMH-1H60
Hastoramu u 6e3 Kakux-1H60 orpaHHueHuii OT cBoero HMcHH
BBO3HTb B A3epOaiijpkancxyio PecnyOmMky M BbIBO3HTb
oOpaTHo cyleyyiomee: mo60e o6opyyxoBaHHe, MatTepuasibl,
cTaHKH M HHCTpyMeHTEI, TpaHcHopTHble cpeycrBa, 3alractu,
TOBapbI H Mpo4ee (3a HCKMOYCHHEM MMUeBLIX MpokyKTOB,
ANKOFON_HOH npoxyKuMH HW TaGadHBIx Hye), 4TO, 0
oSocHoBaHHoMy MHeHHIO Togpsyyuka, HeoOxoqHMO ANIA
HowKHOrO | «BeeHHA = BbINONHeHHA == Hetprerasosbix
onepauuii, MpH ycNOBHM, OHAKO, YTO NPM 3akyNKe THX
mpewmMeroB B Tex ciydaax, Korya A3epbaiiwKancKue
MOCTaBUIMKH = BO BCEX.—CYIECTBCHHIX — OTHOMICHHAX
KOHKypeHTOCHOCOOHEI TO wWeHe, KayecTBy H HaJIH4HIO
ToBapoB c 3apyOe@KHbIMH MoctTaBlMkamu, Tloxps4uHKoM
6yaer oTgaBaTbca mpegnourenue A3epOaiipKkancKuM
nocrasummkam. TIpu 970M, ecm wWeHa KOHTpakra
AsepOaiipkaHcKux NOcTaBIMKOB TOBapoB H/HIH ycilyr
BbIlle He Gonee, 4eM Ha jecaTb (10) npolenTos WeHBI
KOHTpakta NOTeHIHabHO  BBIHTpaBuiero ~3apyOexHoro
nocrapumka, TO  KOHTpakr 6yger = mpucy>k eH
MCKIOYHTENBHO TakomMy AsepOailijpkancKoMy NocTaBLMKy.
B wensax nHacrosmero 1.20.1 tepmun "A3epOaiimKancKne
nocTaBiuku" o3Hayaer xo3slicrByioujwe §=— cyObeK TI,
BHECeHHBIe B COOTBETCTBYIOUIHe peectpBi TocyaperBeHHoro
komuteta 10 craTucrnke x (HH) Munucrepersa no HasloraM
Asep6alixanckolt PecnyOmuku, He3aBHcHMO OT TOPO, KTO
MMH BIaeeT, OCYIICCTBIAIONIMe CBOIO jesTCIBHOCTh B
AsepOaiiKauckoii Pecny6mke Ha 3aKOHHEIX OCHOBAHHAX.

Hecmorps Ha BbilliecKa3aHHoe (3a MCKJOYCHHeM TeX
cnyyaeB, KOra 3TO ABIIAeTCH HeOOXOAHMBIM B CBA3H C
mpoweyeHweM peMOHTa WI TexoOciy:KuBaHHa, mIpu
YCIOBHH, 4TO, MO MpOXO*KeHHH pa3yMHO OGocHOBaHHOrO
cpoka mocile 3aBepuleHHa Takoro =peMoHTa = WIM
TexXOOCIYKMBaHHA, TakKHe HHMI MaTepHasibHbIx
ueHHOcTeli BHOBb BBO3aTca B AsepOaiijpKaHcKyIo
Pecny6nnxy), Tloapsjjauk He WMeeT MpaBa BbIBOSHTb 13
Asep6aiixanckolt §=Pecny6muku = =Kakue-1H60 — e{HHHbI
MaTepHasIbHBIX LeHHOcTeli, mpHoOpereHHbie Jit NpOBeyAeHHA
He(rerasopbix onepauuii, sarparb! Ha Koropsie Obuiu
BKJNOYCHEI B Cyer 0 HedrerasoBbim onepaluam.

Kaxkyaa Togpsyuaa cropona, Onepalvonnad KOMMaHHs, HX
AdpuimupopanHbie KomnmaHHH, areHTsl H CyOnogxpaq4uKn,
a TakKe BCe HX COTPYAHMKH H WIeHbI HX CeMeii HMeIOT paBo
BBO3HTb B A3epOaiijpkancxyio PecnyOmMky M BbIBO3HTb
oOpatHo 6e3 o6u0%eHHA Haoramu u 6e3 orpanHuennii u B
smo60e BpeMsi BcIO McOelIb, OexKAy, ObITOByIO TexHUKy,

85
hissalar va Azarbaycan Respublikasina is igiin ezam
olunan va ya safer edan acnabi amakdaslarin va
onlarin aila Uzvlarinin saxsi istifadasindan 6trii har
hansi sexsi amlak (arzaq mahsullani, spirtli i¢kilar va
tutin mamulati istisna olmaqla) gatirmak va bunlari
geri aparmaq hiiququna malikdirlar. Podratci va/va
yaxud onun_ Subpodratcilari va ya onlarin
Azarbaycan Respublikasinda caligsan amakdaslari
tarafindan gatirilan mallarin har hansi Tarafa saxsi
satislari zamani bu mallara Azarbaycan
Respublikasinin qanunvericiliyina uygun olaraq (14-
cu Maddanin miiddaalarina amal edilmasi searti ila)
vergi qoyulur.

(c) Qiymati yz min (100.000) Dollardan artiq olan
mallarin, islarin va xidmetlarin satin alinmasi,
tedariikgiintin§ yegana oldugu_ hallar istisna
edilmakla, tender asasinda  aparilmalidir. Bu
mablagin hidudu yiz min (100.000) Dollar UDM-in
(Wmumi Daxili Mahsulun) deflator indeksinin
artmasina uygun olaraq hear il artir. Podrat¢i va
ARDNS dOmebliyyat sirkatinin hayata kecirdiyi podrat
migavilasinin baglanmasi va yerina  yetirilmasi
prosesinda ARDNS-in manali va pozitiv terzda
istirakina imkan yaratmaq Uctin birga amakdasliq
seraitinda islmaya razilasirlar. Bununla alaqadar
ARDNS dmoaliyyat sirkatinina 6z iscilarinin (‘ARDNS
Nimayandéalari") miivafiq sayini taqdim edir ki, bela
bir say ARDNS va dOmaliyyat sirketi arasinda
razilasdirilir va bu isgilarin masuliyyatina ilkin
qiymatlandirilma siyahisinin§ hazirlanmasinin — ilk
marhalasindan Podratcinin secildi son
marhalayadak va Kontrakt yerina yetirilanadak
podrat miugavilasinin baglanmasi va_ kontraktin
yerina yetirilmasi prosesina nazarat etmak daxildir.
ARDNS-in niimayandalarinin vazifasi har dafa
tenderin qalibi elan olunmazdan awel ARDNS-a va
Omoaliyyat sirkatina askar etdiklari faktlar barasinda
mealumat vermak va Omeliyyat sirkatini vaxtinda
ARDNS-in mivafiq masalalarla bagli mdvaeyi
haqda mealumatla tachiz etmakdan _ ibaratdir.
ARDNS-in nimayandealarinin Omealiyyat sirkatinin
kontrakt komitasinin iclaslarinda sas huququ
yoxdur, lakin onlar mitaxassis kimi tender takilifi,
kontraktin verilmasi va/yaxud sonraki tachizatla
bagli raylarini va ARDNS-in rayini ifada eda bilarlar
va hamin raylar Omaliyyat sirkati tarafindan
miuzakira olunmali va nazara alinmalidir.

20.2 Karbohidrogenlarin ixraci

Har Podratgi taraf, onun mistarilari va onlarin naqletma
agentliklari bu Sazisin muddaalarina uygun olaraq bela
Podratg! tarafa gatas! Karbohidrogenlari va onlarin emali
mahsullarin) heg bir Vergi 6damadan (Manfaat

20.2

(excluding foodstuff, alcohol and tobacco products) for
personal use by the foreign employees and their families
assigned to work in, or travel to, the Azerbaijan Republic.
Private sales of imported goods by Contractor and/or its Sub-
contractors and their employees in the Azerbaijan Republic to
any Third Party will be taxable in accordance with Azerbaijan
legislation (subject to Article 14).

(c) | Any purchase of goods, works and services where the value
exceeds one hundred thousand (100,000) Dollars shall be made
on a competitive tender basis (except when only one supplier is
available). The threshold value of one hundred thousand
(100,000) Dollars shall be escalated annually in line with
increases in the GDP Deflator Index. Contractor and SOCAR
agree that they will work cooperatively to permit SOCAR's
involvement in a meaningful and positive manner in the
contracting and procurement process implemented by the
Operating Company. In that regard, SOCAR will send to the
Operating Company an appropriate number of its personnel,
("SOCAR Representatives"), whose number shall be agreed
between SOCAR and the Operating Company, whose
responsibility shall include monitoring the contracting and
procurement process from initial preparation of the pre-
qualification lists; to the ultimate selection of contractors; and
through to implementation. The SOCAR Representatives shall
have responsibility to report to SOCAR and the Operating
Company their findings and to give timely input to the
Operating Company as to SOCAR's position on relevant
matters prior to each contract award. The SOCAR
Representative(s), shall not have the right to vote on any
matters before the Operating Company's contract committee;
provided however, the SOCAR Representatives may express
their professional opinion and that of SOCAR with regard to
any bids, awards, and/or subsequent implementation for the
Operating Company to duly consider and take account of.

Petroleum Export

Each Contractor Party, its customers and its and their carriers shall
have the right to freely export, free of all Taxes (except for Profit Tax)
and at any time, Petroleum and processing products thereof to which
such Contractor Party is entitled in accordance with the provisions of

20.2

TpaHcnopTHble cpecrBa, 3amyacrH HM M060e sIH4YHOe
MMyllecTBO (34 HCKIIOUCHHEM = MIHINeBLIX —IpOLyKTOB,
QIKOrObHO MpoyyKuMH Mu TadayHbIxX u3yenMit) At
NMYHOrO HCHOb30BaHHA MHOCTpaHHBIMM COTpyqHMKaMu Ht
wjleHaMH HX CeMeii, KOMAHJIMpOBaHHBIMH jit padorbl WH
coBepmualolnyuMn moe31KH B Asep6aiiipkancKy10
Pecny6mmxy. UYactubie npoyaxkH TOBapoB, BBO3HMBIX
Tlogpaqunkom u/uim ero CyOnoxpaquvkamuH WIM UX
COTpyAHMKaMH, 3aHATEIMH B A3epOalispKanckoli Pecny6uKke,
mo6oi = Tperbeii cropone o6saraiorca Hanoramu B
COOTBeTCTBHH C¢ 3aKOHOJaTeNbcrBoM = AsepOaliypKancKoii
Pecny6mmku (pH ycIOBMH yOBeTBOpeHHsA noOKeHUIi
Cratsu 14).

(c)  Jhko6nie 3akynku ToBapos, pador M yciyr Ha CyMMy CBBILIe
cra TBIca4 (100000) Joniapos yosKHEI Npou3sBO_MTECA Ha
TeHepHO OcHOBe (3a HCKMOYeHHeEM Tex ciIyuaeB, Kora
cyllecTByeT TONBKO OWN NoctaBuik). Toporosoe 3Ha4eHHe
- cro Tica (100000) Jomrapos exerofHo MoBbiaeTca B
cooTBercTBHH ¢ MoBbieHHem Wuyexca yedpiatopa BBI.
Tlogpanuuk u THKAP cornamatorca o6beqHHHTb cBOn
Yu Wid TOrO, 4TOObI OGecrieynTb GaroTBopHoe yyacTue
THKAP B ocyulecrsisemMom Onepanmonnoii Komnanueli
TIpOlecce MpHCyxeHMA KOHTPaKTOB HM 3aKyNIKH MaTepHasioB.
C oro uembio, THKAP unanpasur B Onepanmonnyio
KOMMaHHIO ——- COOTBETCTBYIOUCe ~— KKOIMYECTBO = CBOHX
cotpyauukos ("IIpexcrasutemm THKAP"), Kkomwuectso
KOTOpBIX CorlacoBbIBaetcs Mex Ay THKAP u Onepaynonnoii
kKoMnaHHeli MH B OOs3aHHOCTh KOTOpPbIX BXOWUT BeeHHe
HaGMOJCHMA 3a MpOWeCcCOM TpHcyx*{eHHA KOHTpakTOB HM
3aKyNOK MaTepHalloB OT Ha4yasIbHOrO 9Talla MOLTOTOBKH
MpeAKBAMUKalMOHHBIX CMMCKOB JO KOHe4HOrO 9ralla
Bbi6opa = NoypsyYHKOB, MH BILIOTh oO 3aBeplieHHa
BBINONHeHHA KOHTpakta. OOs3anHoctu § Ipeycrasnreseii
THKAP 6yayr 3akmouatsca B mpexocrapenun THKAP u
OnepauMounoii KoMnaHun OTYeTOB 10 pacrioularaemoli MMH
wudopMalMn HW mpeyxoctapsienun Onepalwonnoli KomnaHHi
cBOeBpeMeHHON =MH*OpMALIMH = OTHOCHTeIbHO — O3HLMH
THKAP no coorsercrsyiouuM BonpocaM 10 mpucyx jenna
kakyoro KoHTpakta. Hu oun uz Mpeycrasureneiti THKAP
He OOIajyaeT MpaBoM rosoca M0 KakHM-1M60 BONpocaM Ha
3aceaHuaX KOHTpakTHoro  koMHTeTa OnepallMoHHoii
KOMNaHHH, MpH ycOBHH, oHaKO, 4To TIpeycrapurenu
THKAP moryr Bbipaxatb cBoe mpotpeccnonalbHoe MHeHHe
wu MHenue THKAP no orHomiennio K J06bIM TeHJepHbIM
TIpeMOKeHHAM, NpHcyKAeHHAM H/HIM ToCueyIOUeMy
BBINIOHEHMIO pador, H TakHe MHeHMA OysyT osyIexKaTb
COOTBETCTBYIOIEMy PacCMOTpeHHIO HM y4eTy CO CTOPOHI
OnepauMounoii komnaHun.

IxKcnopr YrieBojopo10B

Kaxyasa Tloupaquas cropona, ee KIMeHTBI, ee H HX TpaHcnopTHble
areHTCTBa HMCIOT MpaBo CBOOOAHO BbIBOSHTb, 6e3 ObOx%KeHHA
kakHMH-1H60 Hasoramn (3a Hckm04eHHeM Hasora Ha mpuObuib) 4
B j1060e Bpema YrueBoyopoys! HM MposyKTb! ux nepepadorKu,

86
20.3

20.4

vergisindan basqa) istanilan vaxt sarbast sakilda ixrac
etmak hiququna malikdirlar.

G6émriik qaydalari

14-cii Maddanin, 20.1 va 20.2 bandlarinin mtiddeaalarina
amal edilmasi sartila bu Sazis Uzra buttin idxal va ixrac
ameliyyatlari miivafiq gomriik qaydalarinin va
talimatlarinin talablarina amal olunmaqla va lazimi
sanadlar tartib edilmakla hayata kecirilir va har Podratci
taraf, Omaliyyat sirkati, onlarin Ortaq sirkatlari, agentlari
va Subpodratcilari gémrik xidmatlarinin gdstarilmasi,
sanadlasdirilmasi migabilinda rusumlari hamin
xidmatlarin faktik dayarina uygun, nominal mablagda va
ayri-seckilik olmadan 6dayir, lakin bitin hallarda gomriik
xidmatlarinin géstarilmasi/sanadlasdirilmasi miqabilinda
rusumlarin mablagi asagida gostarilan daracalardan
yuxart ola bilmaz:

Yikiin elan

edilmis dayari Gémrik risumu
Dollarla

0 - 100.000 dayarin 0,15%

100.000,01 - 1.000.000,00 150,00 Dollar iistagal
100.000,00 Dollardan

artiq dayarin 0,10%

1.000.000,01 - 5.000.000,00 1.050,00 Dollar ustagal
1.000.000,00 Dollardan
artiq dayarin 0,07%

5.000.000,01 - 10.000.000,00 3.850,00 Dollar istagal
5.000.000,00 Dollardan
artiq dayarin 0,05%

10.000.000,01-dan yuxari 6.350,00 Dollar distagal
10.000.000,00 Dollardan

artiq dayarin 0,01%

Xarici ticaratin aparilmasi qaydalari
Har bir Podratci, Omeliyyat sirkerti, onlarin Ortaq
sirkatlari, agentlari va Subpodratcilari Azarbaycan

Respublikasinda qiiweda olan xarici ticarat qaydalarinda
bu Sazisin 20.1 bandinda géstarilan mallarin idxalina va
ixracina, habela istehsalc: Olkalara dair qoyulmus
meahdudiyyatlardan va bu Sazisin sartlarina géra

20.3

20.4

this Agreement.

Customs Laws

Subject to Articles 14, 20.1 and 20.2, all imports and exports carried
out in connection with this Agreement shall be subject to the
procedures and documentation required by applicable customs laws
and regulations, and each Contractor Party, the Operating Company,
their Affiliates, agents and Sub-contractors shall pay any customs
service/documentation fees to the extent they are nominal and

consistent with the actual costs of providing such customs
service/documentation and are of a non-discriminatory nature, but in

no event shall the service/documentation fees exceed the following:

Declared Value
of Shipment
in Dollars

0 - 100,000

100,000.01 - 1,000,000.00

1,000,000.01 - 5,000,000.00

5,000,000.01 - 10,000,000.00

more than 10,000,000.01

Foreign Trade Regulations

Each Contractor Party, the Operating Company, their Affiliates,
agents and Sub-contractors shall also be exempt from the provisions
of Azerbaijan Republic foreign trade regulations concerning the
prohibition, limitation and restriction of import and export and
country of origin of those items indicated in Article 20.1 and with
respect to the Petroleum allocated to Contractor pursuant to this

Duty
0.15% of value
$150.00 plus 0.10% of value

over $100,000.00

$1,050.00 plus 0.07% of value
over $ 1,000,000.00

$3,850.00 plus 0.05% of value
over $ 5,000,000.00

$6,350.00 plus 0.01% of value
over $10,000,000.00

20.3

20.4

KoTopble npwautaiores Takoli TloupayHoli Cropoue B coorBercTrBHn
¢ mooxKeHHAMM HacTosmero Cormamenna.

Tamoxkenuble npapusia

TIpu co6moyennn nonoxennii Crarpu 14, nm. 20.1 u 20.2 Bee
onepalHM 10 BBO3Y H BbIBO3Y, OCYIIeCTBIAeMbIe B CBA3H C
HacTosHM CoryallieHHeM, OcyllecTBIAIOTCA C¢ cobsOqeHHeM
nopaika MC aokyMentauun, —TpeGyembix
COOTBETCTBYIONIMMH TaMOXKCHHBIMM NpaBMlaMH HM pew McaRnMaMn,

BeyeHHeM

vw kaxkyaa Tlogpaquaa cropona, OnepaijwonHad KOMMaHHs, HX
Adduimupopanuple §=KomMaHMH, areHTst mu CyOnogpaqunKn
omayMBaloT COopsl 3a OKasaHHe TaMOXKCHHBIX ycstyr/ocpopMseHue
AOKYMeHTaIIMH B HOMHH@JIbHOM pa3Mepe, COOTBETCTBYIOLIeM
(pakru4eckoii croumocrH TakHx yclyr mM Ha GecnpucrpacTHoli
OcHoBe, HO B JNOGOM cily4¥ae pa3Mep cOopoB 3a oKa3aHHe
TaMOXKCHHBIX yctyr/otpopMsleHMe ~OKyMeHTalMH He
MIpeBbIWaT YKa3aHHbIe HWKE CTaBKU:

MoxKeT

O6baBiennan Tamoxeunbiii c6op
cToHMocT® rpy3a B Jlonnapax

B Jlonaapax

0- 100000 0,15% or croumocru

100000,01-1000000,00 150,00 munroc 0,10% or croumoctu

cpu 100000,00

1000000,01-5000000,00 1050,00 moc 0,07% or

croumoctTn cBbIite 1000000,00

5000000,01-10000000,00 3850,00 moc 0,05% or

cTouMocTH cBBILLe 5000000,00

cppiue 10000000,01 6350,00 moc 0,01% or

cTouMocTH cBbIie 10000000,00

Tipapuia Besenusa BHeumMeii ToproBAn

Kaxyaa Toxpayuai cropona, Onepaljonnas KoMMaHHs, Hx
Adunuuposanupie KoMMaHHH, arent! H CyOnoxpaquuKu TaKxe
ocBobox1aroTcs or tTpeSopannii welicrByloujero B
Asepb6aiispxaHcKoit Pecny6nuKke nopayKka OTHOCHTEJIbHO
OcyllecTBICHHA BHeLIHeli ToproBNM, Kacalouyxca 3anpeToB u
PasHbIX OPpaHH4eHHii 0 BBO3y M BbIBO3y, a TakxKe 0 CTpaHaM-

87
20.5

Podratciya_ gatas! Karbohidrogenlarin § ixracina aid
qadaganlar va muxtalif mahdudiyyatlarla bagli talablara
amal etmakdan da azad olunurlar.

Podratcginin miivafiq xahisi olduqda ARDNS yuxarida adi
cakilan azadolunmalari va glzastlari tamin etmak va
Podratcinin, Ortaq_— sirkatlarinin, agentlarinin,
Omealiyyat sirkatinin yaxud Subpodratgilarinin va onlarin
bitdn har hansi
avadanliginin va ya materiallarinin gomrik miayinasin'
sadalasdirmak tctin malik oldugu buttin salahiyyatlar
daxilinda bitin lazimi qanuni tadbirlari goracakdir.

onun

amakdaslarinin va aila uzvla

20.5

Agreement.

SOCAR Assistance

SOCAR shall, within the full limits of its authority, use all reasonable
lawful endeavours, when requested to do so by Contractor, to ensure
that the above mentioned exemptions are applied and expedite the
movement through customs of any equipment or supplies of a
Contractor Party, the Operating Company, their Affiliates, agents and
Sub-contractors and all of their employees and family members.

20.5

MCTOYHHKAM BBO3HMBIX TOBAPOB, KaCalOUWXCs yKa3aHHBIX B 1. 20.1
mpeqMeros, a YrueBoxopoxoB, — Ipu4uTarouuxca
Tlogpsquuky 10 ycnoBHaM HacTosimero Cormamenns.

TaKoKe

Coneiicrsue THKAP

B ciyaae coorsercrsyroujeit npocbOst Torzpsyyuxka THKAP
TIpHMeT B NOJIHOM OObeMe HaHHbIX ei NoNHOMOUHIi BCe pa3yMHbIe
3aKOHHBIC Mepbi K OOeCHCYeHHIO BbILCHA3BAHHbIX OCBOOOAKeHHI H
Hbrot MW YMpOUeHHIO TAaMOXKCHHBIX OCMOTpOB  s060r0
o6opytopanHa =H = Marepwaios = Tloypaqnoii = cropoui,
OnepanMonHoit KomnaHHn, ux AduiMupoBaHHEx Komnannii,
arentos 1 Cy6noypsq4HkoB HW BCeX HX COTPYAHHKOB H WICHOB HX
cemeii.

88
21.1

21.2

21.3

MADDo9 21
HASILATIN SORONCAMA KECMasl

Karbohidrogenlar izarinda miilkiyyat hiququ

15.1(d)(iv) bandinda ayrica géstarilmis Karbohidrogenlar
hasilatini itirmak riski ila bagli olan  hallar istisna
edilmakla, Karbohirogenlar hasilatinin har Podratg: tarafa
va ARDNS-a ¢atasi pay! Uzarinda milkiyyat va sahiblik
huiququ Catdirilma mantaqasinda verilir.

Karbohidrogenlarin géndarilma normalari

Ham ARDNS-in, ham da Podratci taraflarin bu Sazisa
asasen 6zlarina diisan Karbohidrogen paylarini
gOndarmak va onun barasinda sarancam vermak hiiququ
va Ohdaliyi vardir va nazera alinir ki, Podratgi 13-cli
Madda Uuzra Oohdaliklarini va bu 21-ci Maddanin digar
middaalarini yerina yetirmak sartila Kontrakt sahasindan
cixarilmis Xam neftin sonraki satis gin ixraca
y6naldilacak, elaca da Azarbaycan Respublikasi arazisinda
realiza edilacak hacmlarini mustaqil suratda mutsayyan
etmak hiiququna malikd Bela paylar muimktin qadar
mintazem suratda gondarilir, bu isa o demakdir ki, ham
ARDNS-a, ham da Podratci taraflara icaza verilir ki,
aglabatan hiidudlar daxilinda, cixarilmis, — lakin
gondarilma guntina qadar gOndarilmamis
Karbohidrogenlardan gatas! paylarindan daha ¢ox va ya
daha az (miivafiq suratda normativdan artiq va ya askik)
hacmlarda Karbohidrogenlar gondarsinlar, lakin bunu ela
etsinlar ki, normativden artiq va ya askik olan hamin
géndarmalar digar Tarafin hiqualarina xalal gatirmasin,
hasilatin siratina va saxlanma cenlarinin tutumuna uygun
olsun. ARDNS va Podratci yuxarida géstarilmis prinsiplar
asasinda géndarma programini nizamlayan qaydalar va
Usullar miiayyan edirlar.

ARDNS-<a Xam nefti satin almag imkaninin verilmasi

(a) ARDNS har Taqvim riibiinda bu Sazisin middealari
asasinda Podratciya diisan Xam neftin bir hissasini
Catdirilma mantagasinda satin almaq htququna
malikdir va Xam nefti satin almaq istadiyi Taqvim
rubuntin baslanmasindan doxsan (90) giin awal bu
barada Podratgiya_ yazili taqdim edir.
Podratci indan
aweal galan va qiymatin muayyan edildiyi son
Taqvim ribii ugiin 15.1 bandina miivafiq suratda
miayyan edilmis Ton qiymati ila satin alinan bu
Xam neftin hesab-fakturasini yazib verir. Hamin
Xam neftin 15.1 bandinda géstarilan qaydada
gondarildiyi Taqvim ribi uciin Ton qiymati malum
olduqda, Podratgi vaziyyatdan asili olaraq
Podratciya va ya ARDNS-a catas! har hansi pul
vasaiti haqqinda dayisdirilmis hesab-faktura yazir.

21.1

21.2

21.3

ARTICLE 21

DISPOSAL OF PRODUCTION

Title to Petroleum

Except as expressly provided in Article 15.1(d)(iv) concerning the risk
of loss of Petroleum production, the transfer of title and possession to
each Contractor Party and SOCAR of the share of the Petroleum
production to which such Contractor Party and SOCAR is entitled
shall be made at the Delivery Point.

Overlift and Underlift

Each of SOCAR and Contractor Parties shall have the right and
obligation to lift and dispose of the share of Petroleum to which it is
entitled under this Agreement with the understanding that Contractor
may, subject to its obligations under Article 13 and the remaining
provisions of this Article 21, determine such quantities of Crude Oil
lifted from the Contract Area which will be exported for further sale
and such quantities which will be sold within the Azerbaijan Republic.
Such share shall be lifted on as regular a basis as possible, it being
understood that each of SOCAR and Contractor Parties, within
reasonable limits, shall be authorised to lift more (overlift) or less
(underlift) than its share of Petroleum produced and unlifted by the
lifting day, to the extent that such overlift or underlift does not
infringe on the rights of the other and is compatible with the
production rate and the storage capacity. SOCAR and Contractor shall
establish the rules and procedures to govern the lifting programme on
the basis of the principles described above.

SOCAR Option to Purchase Crude Oil

(a) During each Calendar Quarter SOCAR shall be entitled to
purchase from Contractor a portion of the Crude Oil allocated
to Contractor under the provisions hereof, at the Delivery
Point, by giving ninety (90) days written notice to Contractor
of such purchase preceding the Calendar Quarter in which
SOCAR elects to purchase the Crude Oil. Contractor shall
initially invoice SOCAR for such Crude Oil purchased
hereunder at the per Tonne price determined in accordance
with Article 15.1 for the last Calendar Quarter preceding the
date of lifting in which the price has been established. At such
time that the per Tonne price for the Calendar Quarter in which
such Crude Oil is lifted as determined in accordance with
Article 15.1 is known, Contractor shall issue an amended
invoice indicating any monies owed to Contractor or SOCAR,
as the case may be. In no event shall the proportion of Crude
Oil so purchased from Contractor exceed the proportion

CTATb4A 21

PACTIOPAXKEHHE JIOBBIMEN

Tutya na YraeBoxopobt

3a HCKJNOYCHHeEM OTHesbHO OroBOpeHHEIX B M1. 15.1(d)(iv) cayuaes,
Kacaloluxcad pHcka noTepH Noob Yruewoyopoyos, nepeyaya
THTYJa M NpaBa BlaeHHsA Ha MpHyuTaroulyioca Kax joi ToxpaqHoi
cropone u THKAP yomo xo6sran Yruiewoyopoyos ocyulecrBisdercs
B Iynkte jocraBKu.

HopMb1 orrpy3ku_YrieBosopoxoB

Kak THKAP, tax u Tloapaqupie cropoubl uMeloT mpaBo uM
O6s3aTeNLCTBO OTTpyKaTb M pacnopsKaTbCA mpHuNTaroulelica HM
cornacHo HacTosiemy Corsamiennio yoreii Yriesoxopoyos, ¢
NOHHMaHHeM Toro, Yo Tlogpsy4nk MMeeT npaBo MIpH yCuIOBHH
BBINONHCHHA ero OOs3aTeMECTB HO Cratbe 13 n OCcTaNbHBIX ycuOBHii
nacroaujeli Crarbu 21 onpegenaith oObembl yoOniToli
Kontpakruoli mioujaqu §=Cripoli_ ss Hetpru, = KoToppie §— GyayT
HaMpaBlAThCA Ha DKCHOPT JIA HX MOcHeLyIoUleli peawH3aljMH, Te
oObeMbI, KoToOppie OyAyr peatH30BaHbI Ha  TeppHTOpHH
Asep6alixanckoli Pecny6muku. Takas ou OTrpyxkaercs Ha Kak
MOXKHO Gouee peryApHO! OCHOBe, HM pH 9TOM MOHMMaeTCA, YTO
kak THKAP, tak u Toypsqubim croponam pa3pellaerca B
pa3yMHBIX Npeserax OTrpy2kaTb GObUIMe WIM McHbUIMe OObeMbI
(cBepxHOpMaTHBHas OTTpy3Ka MH HeOrpy3ka COOTBETCTBEHHO), eM
mpw4unraroulvecs WM YorM YrseBoyopoxoB, OOLITRIX, HO He
OITPy2KCHHBIX KO JHIO OTTPy3KH, B TOM CTeneHH, OHAKO, B Kakoli
Taka CBepXHOpMaTHBHaA OTrpy3ka WIM HeLOrpy3ka He yieMsAeT
mpas pyro Croponbi u copmMecTuMa c TeMmaMH jOOBrHH 1
BMECTHMOCTbIO pe3zepByapoB xpaHeHus. THKAP u Tlospsyunk
ycraHaBIMBaloT NOpaOK HW MpaBHa, perynupyiouywe nporpaMmy
OITpy3KH Ha OCHOBE ONMCaHHBIX BBILIe IPHHLIOB.

TIpegxocrasenne THKAP Bo3smoxnocru 3akynku Cripoii nebTn

(a) THKAP snpase 8 kaxxyom KanienjapHom kpaprasie 3akynaTb
y Tlogpsyunka yacrb Coipoii Hera, npwunraroureiica
Tlonpaquuky Ha OcHOBaHHH NooxKeHMi Hacrosuero
Cornamienna B Mynkre yocrasku, npezctasus Toxpaqunky
TIMCbMeHHOe yBeAOMIeHHe O TaKOii 3akyIIKe 3a eBAHOCTO
(90) queii yo nactyrmienua KanenyapHoro kBaptajia, B
xoropoM THKAP xenaer sakynutb Coripyio Heirs.
Tloapaqunk cHayana BpimmcpiBaer THKAP cuer-aktypy Ha
Takyio Cbipyl0 HedTb, 3akymicHHy!0 Mo WeHe 3a Touny,
onpeyeneHHoii B coorsercrsHH cm. 15.1 jyIa nocneyHero
nipequecrBylomlero Ware orrpy3kH KayenjapHoro KBaprasia,
B kOTOpoM Oba onmpeyeneHa weHa. Korya cranoputcs
w3BecTHOH WeHa 3a TonHy Wiad Kasenjapnoro kpaptaja, B
KOTOpOM OTrpyxkaeTca Takaa CpIpas He(pTb B COOTBETCTBMH C
oropopeHHEM B m1. 15.1 nopsaKom, Toypsq4nk BbInMcbIBaeT
W3MCHCHHBI =CcueT-PakTypy Cc yka3aHHeM Ha KakHe-J1HO0

89
(b)

()

Xam neftin Podratcidan bu qayda ila satin alinan
hissasi Uciincil taraflardan alda edilmis
proporsional paydan asla cox olmamali va bu hissa
Catdirilma mantagasinda Podratgiya diisan_neft
hacminin on (10) faizini heg bir vachla asmamalidir.
Hamin Xam nefta har hansi Vergilar qoyuldugu
halda ARDNS bu ver n miivafiq Hodkumet
organlarina 6danilmasi Ucgiin miistasna masuliyyet
dasiyir, ham da Podratcini bu 6hdaliklarla bagli har
hansi bir masuliyyatdan azad edir.

ARDNS Xam neftin Satis néqtasinda va ya ixracin
har hans digar alternativ variantinin son ixrac
néqtasinda mévcud olan Xam neftin Podratciya
Gatas! payinin alava olaraq daha on (10) faiza
gadarini almaq hiququna da malikdir. Hamin Xam
neftin qiymati mivafiq Taqvim riibi' baslanana
gadar qarsiliqh suratda razilasdirilir (beynalxalq
neft sanayesinda adalatli bazar qiymati
miayyeanlasdirilarkan adaten tatbiq edilan
Unsirlardan istifada olunmaqla) va hamin Xam nefta
har hansi Vergi qoyuldugu halda ARDNS onlarin
miivafiq. Hékumat orqanlarina 6danilmasi uciin
mistasna masuliyyat dastyir va bu zaman Podratcini
hamin Vergilarla bagli olan har cuir ohdaliklar uzra
masuliyyatdan azad edir. Bazar qiymati haqqinda
yuxarida nazarda tutulan razilasma olmayanda,
ARDNS-in miivafiq Taqvim riibiinda Podratcidan
alava hacmlarda Xam neft satin almaq hiiququ 6z
quweasini itirir.

ARDNS-in 21.3(a) va (b) bandlarinin miiddealarina
uygun olaraq O6ziniin satinalma hiiququndan
istifada etmakla hans! hacmda Xam neft alacagi har
Taqvim ribiintin baslanmasindan azi doxsan (90)
gtin avweal Podratciya gondarilan yazili bildirisda
gostarilir, ARDNS hamin 21.3 bandinin  sartlari
asasinda alda edilmis Xam neftin haqqini Podratgi
hesab taqdim etdikdan sonra otuz (30) giin arzinda
Dollarla odayir, 6zi da hamin hesab Podratci
tareflarindan adi cakilan Xam_ neftin  faktiki
gondarildiyi tarixdan tez olmayaraq taqdim edilir.
Oger ARDNS Podratciya catas! mablagi vaxtinda
6damirsa, onun bu 21.3 bandina uygun olaraq Xam
neft almaq hiiququ borc tamamila édanilana qadar
dayandirilir. Oger bu yolla catas! haqq gosterilan
otuz (30) giin miiddatinda ddanilmirsa, Podratginin

(b)

(©)

purchased from Third Parties under similar circumstances and
in no event shall such quantities exceed more than ten (10)
percent of Contractor's entitlement at the Delivery Point during
that Calendar Quarter. In the event any Taxes are levied on
such Crude Oil, SOCAR shall be solely responsible for the
payment thereof to the relevant Governmental Authorities and
shall indemnify and hold harmless Contractor from any
liability with respect thereto.

SOCAR shall have the additional right to purchase up to an
additional ten (10) percent of Contractor's share of Crude Oil
available in any Calendar Quarter at the Point of Sale or at
any other export point located at the terminus when marketing
Crude Oil through any other export alternative. The price for
such Crude Oil shall be mutually agreed (using those factors
normally utilised by the international Petroleum industry in
determining a fair market price) prior to the relevant Calendar
Quarter, and in the event any Taxes are levied on such Crude
Oil, SOCAR shall be solely responsible for the payment
thereof to the relevant Governmental Authorities and shall
indemnify and hold harmless Contractor from any liability
with respect thereto. In the event of any failure to agree on the
sales price as provided above, SOCAR's right to purchase
such additional Crude Oil from Contractor shall lapse with
respect to the relevant Calendar Quarter.

The quantity of Crude Oil for which SOCAR may exercise its
option to purchase pursuant to Article 21.3(a) and (b) shall be
specified in a written notice to Contractor at least ninety (90)
days preceding each Calendar Quarter. SOCAR shall pay for
any Crude Oil purchased under this Article 21.3 in Dollars
within thirty (30) days of Contractor's invoice to be issued no
earlier than the date of lifting such Crude Oil. In the event that
SOCAR fails to make timely payment of sums due to
Contractor then its right to purchase Crude Oil under this
Article 21.3 shall be suspended until all outstanding sums have
been paid. If payment so due is not paid within said thirty (30)
day period, Contractor shall be entitled to lift and export from
Crude Oil to which SOCAR is entitled a quantity of Crude Oil,
as is necessary to satisfy sums due to Contractor. The volume
of Crude Oil to which Contractor shall be entitled shall be
determined in accordance with the valuation procedure set

(b)

(©)

ACHeXKHBIC cpeycTBa, enje NpHuMTaromMeca ToxpayanKy wi
THKAP, 8 3aBucumocrn or o6crosTenbcTB. 3akymienHast
tTakuM oOpa3om y Togpaquuka yactb Cripoii Hera HM B
KOeM CiyYae HE LOMKHa NpeBbIaTh MpOnoplMoHasbHy10
oO, NpHobperenuyi0 y Tperbux cropon np noyoOHBIX
OOcTOsTeNBCTBAX, M 9Ta YaCTb HH B KOeM cily4ae He JODKHa
npespimatb yecstH (10) npowenros mpuunraroujeroca
Tlogpaqunxy oObema Hern B IyHkre yocraBKu B TeyeHHe
takoro KanenjapHoro ksaprata. B ciryyae, ecu tTakasa
Caipas Herb oOsaraetes KakKuMH-1H60 Hanoramu, THKAP
HeCeT HCKJNOYHTCIbHY!O OTBETCTBCHHOCTS 3a MX BBIILIATy
coorserctTByiouMM TpaputelbcTBeHHbIM opraHaM HW TIpH
aToM ocBoGoxyaet TMogpsyyyuka OT OTBeTCTBeHHOCTH 10
JHOGLIM CBs3AHHBIM C HMM O6s3aTesIbCTBaM.

THKAP pacnosaraer jambnelimum npasom mpuobpecta
HONONHUTeEIbHO elle =o ecaTH = (10) ~—s mpotenroB.
npwunraioureliica §=Tlonpaguuxy yom Cripoii nedprn,
wMeloulelica B HaM4HH B 060M KaenyapHom KBaprase B
Tlynkre npoyaxu, wih B sm060ii apyroi KoHedHOii
OKCHOpTHO ToUKe, pH peatM3anun Cyipoii HedpTH no
JHOOLIM APYrHM aJIbTepHATHBHLIM 9KCHOPTHLIM BapHaHTam.
Lena Ha Takyo Cripy!0 HedTb B3aHMHO CoriacoBplBaetca (C
MCHONb30BaHMeEM TeX dJIEMCHTOB, KOTOpBIe OObMHHO
TIpHMeHAIOTCA B Me@KAyHApoAHOli He(prerasoBoii
NPOMBILWICHHOCTH TIpH onpeyetenHn —cnipaBesMBoli
PbIHONHOH = eH) §= JO. HaNasIa_—- COOTBeTCTByloLero
Kauenjaproro KBapraia, HB ciyyae oOOxKeHMA TaKOli
Csipoii Hera KakuMu-nu60 Hasoramn, THKAP uecer
MCKINOYMTENbHYIO OTBETCTBEHHOCTh 3a MX __BBITUIATYy
coorserctByiowMM TIpapurenbcrsenHbim opraaM, uM TIpH

aToM ocBoGoxyaet TMogpsyyyuka OT OTBeTCTBeHHOCTH 10
JHOObIM CBA3aHHEIM C TakHMu Hasoramu o6s3aTeIbcTBaM.
TIpu orcyrersuu cormacua m0 pbIHOYHOH WeHe, Kak
npeyycMorpexo Bbie, npaso THKAP na nmpuoOperenue y
Tloxpaqunka TakWxX JOMOHHTEIbHEIX OObemMoB CoIpoii
HedrH Tepser CHIy B OTHOWeHHH coorBeTcTBylollero
Kasenjaproro kpaptasia.

O6sem Cbipoii Hedi, B oTHOWIeHHH KoTOoporo THKAP
MOXET BOCHONS30BaTLCA CBOMM MpaBOM Ha 3aKyIIKy B
COOTBeTCTBHH Cc oloxKeHHAMH mm. 21.3(a) u_ (b),
yka3bIBaeTCA B TIHCbMeHHOM yBeyoMseHHH Toupaquuky He
nlo3yHee, YeM 3a WeBsAHOCTO (90) Heli WO Hayasa KaxKZOrO
Kanenyzapnoro KBapTasia. THKAP onla4unBaer
npHodperennyl0 Mo ycuoBHaM aHHoro m1. 21.3 Cpipyio
nedtb B JJomiapax B TeyeHue TpuyuatTH (30) qHei nocie
npeycrapienua Topspayqunkom cyuera, mpHyemM tTaKoii cyeT
BBICTABIACTCA He pakee JaTb! OITpy3KH HasBaHHoli Coipoii
nepru. B  ciyyae, ecm THKAP ue nponsBoquT
cBOeBpeMeHHON BEIMIATE NpHantarouyuxca ToxpaqauKy
cyMM, ee lmpago Ha HoKyniky Cpipoii HedTH B coorBert

(BM
¢ HacrosujuM 1.21.3  npHocraHaBsMBaerca 0 MoHOrO
noraleHua 3ayon«Kennocrn. Ecm mpwuntarommiica Takum
o6pa30M mlaTexK He MpoH3BOLNTCA B TeHCHHe yKasaHHoro

90
22.4

21.5

ixtiyart var ki, ARDNS-in mali sayilan Xam neftin
Podratciya gatas! mablaglari 6damak uciin zearuri
olan hacmini yiklayib ixrac etsin. Podratciya ¢atasi
Xam neftin hacmi dayarin muiayyan edilmasinin 15.1
bandinda géstarilan va ARDNS-in  payindan
Podratginin hamin Xam_ nefti géndardiyi tarixda
tatbiq olunan qayda ila tayin edilir.

(d) ARDNS-in 21.3(a) bandinda géstarilmis huquqlarini
hayata kecirmasi naticasinda Podratc taraflar (va ya

onlarin  Ortaq — sirkatlari) Uciinci _ tareaflarla
migavilalar (boru kamarlarina va terminallara dair
migavilalar  daxil olmaqla,  lakin — bunlarla

mahdudlasmadan) tizra har hansi riisumlar, tariflar
va ya carimalar G6damaya macbur olarsa, ARDNS$ bu
ruisumlar, tariflar va ya carimalar agin masuliyyat
dasiyir va onlart Podratg: taraflara Sarbast dénarli
valyuta ila Odayir. ARDNS-in 21.3(b) bandinda
nazerda tutulmus htquqlarini hayata kecirmasi
naticasinda Uciincii teraflarla migavilalar uzra
Podratgi taraflara (va ya onlarin Ortaq sirketlarina)
goyula bilan carimalar ticiin ARDNS Podratc! taraflar
qarsisinda cavabdeh deyildir. Omali suratda na
daraceda muimkindirsa, Podratci gozlanilan har
hans risumlar, tariflar va ya carimalar haqqinda
ARDNS-a vaxtasiri malumat veracakdir.

ARDNS icin Xam neftin marketinginin hayata kecirilmasi

ARDNS ila Podratgi arasinda marketing haqqinda qarsiliqli
razilasdirilmis sazis varsa, Podratc: miivafiq xahisa va
marketing haqqinda hamin alahidda sazisin sartlarina
asasan Xam neftin ARDNS-a catasi payinin hamisinin va
ya bir hissasi ARDNS iictin marketingini hayata kecirir.
Marketinga dair yuxarida géstarilan Ohdalikla alaqadar
olaraq Xam neftin nazarda tutulan hacmi miivafiq Taqvim
rubintin baslanmasindan azi doxsan (90) giin awal
ARDNS-in Podratciya yazili bildirisinda miayyan edilir.
Podratcinin bu 21.4 bandina uygun olaraq hayata
kecirdiyi heg bir marketing Umumi hasilat hacminin bir
hissasi tzerinda ARDNS-in milkiyyat huququna va
ARDNS-in_ ixtiyarinda qalacaq hamin payin itirilmasi
riskina tasir géstarmir.

Maksimum samarali surat

Karbohidrogenlarin iqtisadi baximdan an samarali sakilda
cixarilmasini tamin etmak icin Taraflar Kontrakt
sahasinda Karbohidrogen ehtiyatlarinin hasilatini
beynalxalq neft sanayesi tacriibasinin talablarina asasan
cari iqtisadi konyunkturaya va yataqlarin islanmasinin
duzgitin texnologiyasi prinsiplarina tamamila uygun
galmali olan optimal siratla aparmaq_ niyyatindadirlar
(‘Maksimum  samearali surat’). Yuxarida g6starilanlara

22.4

215

forth in Article 15.1 applicable on the date Contractor lifts such
Crude Oil from SOCAR's entitlement.

(d) To the extent that Contractor Parties (or their Affiliates) incur
any fees, charges or penalties under contracts with Third
Parties (including but not limited to pipeline and terminaling
agreements) as a result of SOCAR's exercise of its rights
pursuant to Article 21.3(a), SOCAR shall be liable for and
shall reimburse Contractor Parties in Foreign Exchange for
such fees, charges and penalties. SOCAR shall have no liability
to Contractor Parties for penalties Contractor Parties (or their
Affiliates) may incur under contracts with Third Parties as a
result of SOCAR's exercise of its rights under Article 21.3(b).
Contractor to the extent practicable will from time-to-time
notify SOCAR of any anticipated fees, charges and penalties.

Marketing of Crude Oil for SOCAR

If a marketing agreement has been mutually agreed between SOCAR
and Contractor, Contractor shall market for SOCAR, if SOCAR so
requests pursuant to the terms of such separate marketing agreement,
all or a portion of SOCAR's share of Crude Oil. The amount of Crude
Oil which will be subject to the foregoing obligation to market shall
be stated in a written notice from SOCAR to Contractor no later than
ninety (90) days prior to the beginning of the applicable Calendar
Quarter. Any marketing undertaken by Contractor pursuant to this
Article 21.4 shall not affect title to and risk of loss of SOCAR's share
of Total Production which shall remain with SOCAR.

Maximum Efficient Rate

It is the intention of the Parties that the Petroleum resources of the
Contract Area should be produced at the optimum rate which is to be
fully consistent with the then current economic conditions, and the
principles of sound reservoir management according to international
Petroleum industry practice, in order to provide for the most
economically efficient recovery of Petroleum ("Maximum Efficient
Rate"). Consistent with the foregoing, and taking into account local
experience in managing similar reservoirs, Contractor shall submit for

TpuAWaTHAHeBHOrO (30) cpoka, To Toypayunk Meer rIpaBo
OIIpy3HTb M BbIBe3TH TakMe OObeMbI CrIpoii HedTH, Ha
koroppie THKAP uMmeer nmpaso, 1 KoToppie HeOOXOMMBbI
JUL NOKpEITHs! NpHsuTaromuxca Toypsyyuky cyMM. OObem
Caipoii HedTu, npwanTaouiica Tlogpayunxy,
ompeyessieTcs B COOTBETCTBHM C yCTaHOBNeHHBIM B I. 15.1
MOPALKOM ONpeyeeHHA CTOMMOCTH, IPHMCHHMBIM Ha ary
orrpy3kH Togpaquukom ynomsanytoii Cxipoii Hepa 13
nom THKAP.

(d)  Ecum 8B pesyabrare ucromb30nanua THKAP ee npas,
oropopeHHEIx B ni. 21.3(a), Hoyxpayueie croponbi (wim ux
Ad @vainupowanubie KOMMaHHM) NOIDKHEI OyLyT BBITWIaTHTS
Kakue-1H60 cOopsl, Tapudpbl HIM uITpadpbI oO YoroBopam c
Tperbumu = croponaMH (BKuIOYasi, cpewH npoyero,
oroBopsi 0 TpyGonpowoyam u TepMunasam), To THKAP
orBeyaer 3a 9TH COophl, Tapudpbl WIM WITpacpbl H BOIMeCTHT
ux Tlogpayubim croponam B CBo6oxHo KoHBeprupyemoii
samwore. THKAP ue orseyaer nepex Tloapsqupimu
cTOpoHaMu 3a WTpadpbI, KOTOpbIe MoryT OBITS BbICTABJICHbI
TloapaiHbim croponam (umm ux AcpdutHMpoBaHHEIM
KOMMaHHsAM) TO OroBopam c TperbuMH cTopoHaMu B
pe3ysbTate — ocyujecrsien#ua ~=THKAP csonx  mpas,
ipexycMoTpeHHEIX B Ht. 21.3(b). Mlogpaqunk, B Toi Mepe, B
KakOli 9TO NpakTH4eCKM BO3MOrKHO, OyeT BpeMA OT BPpeMeHH
yBeyomistbh THKAP o kakux-1H60 oaknjaromxcs cOopax,
Tapucpax WIM uITpadpax.

OcymectB1enne Mapkeruura Cripoii Hern 1s THKAP

Eco THKAP nu Toypsquuk uMeior B3aHMHO coriacoBaHHoe
cornamienHe © Mapkeruure, Tlogpsyunk, np Hamann
coorserctsyiomeli mpocb6s1 THKAP, u no ycioBuim Takoro
OTJeNbHOrO COralleHHA O MapKeTHHre, OCyUecTBIAeT MapkKeTHHT
duit THKAP sceii niu yacru npwanratoutelica PHKAP youu Cripoii
nedru. O6nem Cuipoii nedru, Koropsiii Oyyxer mpexmMerom
BBILNCYNOMAHYTOFO OOA3ATENCTBA 10 MaPKeTHHTy, OMpewesAeTCA B
TIMCbMeHHOM yBeOMICHHH, HanpaBiaemom THKAP Togzpaqunxy
He MeHee, 4eM 3a jeBaHocro (90) jHeii fo Hayana
coorserctsylomero KasienzapHoro Keapraia. JoOoii Mapkerunr,
ocymlecTBdeMbIi Tloapsq4YHkOM B COOTBeTCTBHH C HaCcTOsLHM 1.
21.4, He Bauser Ha Tutyt THKAP na yomo OOmero oGbema
WOOL H Ha puck NoTepu ITO HOM, KoTOpbIe OyyT OcraBaTBCA
3a THKAP.

Makcumadbno shekTHBHbIe TeMNbI OGRI4H

Hamepenvem Cropon sBiserca mpopeyenue oOnl4H 3aracoB
Yruesoyopoxon Ha Kontpakruoii miomaqv  OnrMMasibHbiMu
TEMMAMH, KOTOPBIC JOJDKHBI MOHOCTHIO COOTBETCTBOBATE TeKyulei
SKOHOMHYCCKOH = KOHBIOHKType =H = IpHHHNaM —paBHJIbHOli
TeXHOJOFMH pa3paGorKH 3aiexeli CormacHo TpeO6oBaHHaM MpakTHKH
MexKAyHAapoHO HedrerasoBoii MpOMBILIeHHOCTH, C TeM 4TOOBI
oOecneunTh HanGosee a:pdeKTHBHOe, C 2KOHOMMYeCKOH TOUKH
3peHHs, v3B/Ie4eHHe YruewoyopoyoB («Makcumasibupie

91
uygun olaraq va bu cir yataqlarin islanmasinin yerli
tacriibasini nazara alaraq, illik is proqraminin va Budcan
tasdiq Uciin Rahber komitaya taqdim edilmasi ila bir
vaxtda Podratg miivafiq Taqvim ili tictin hasilatin hacmina
dair 6ztintin ilkin giymatlandirma raqamini da taqdim
edir, amma _ tasdiq edilmis hamin gqiymatlandirma
raqgamindan yalniz planlasdirma maqsadlari ticiin istifada
olunur. Lakin Hoékumat orqani Podratgidan Kontrakt
sahasinda hasilati Maksimum samarali suratdan az olan
debitla aparmagi talab etsa, Podratci hasilati yalniz qati
ifada olunmus o sartla azaldacaqdir ki, Karbohidrogenlar
hasilatinin bela bir ixtisari ARDNS-in bu Sazis Uzra bitin
digar Ohdaliklari yerina yetirildikdan sonra ARDNS-in
Karbohidrogenlar pay! hesabina tam Gdanila bilacak
hacmlardan hec¢ bir saraitda artiq olmasin. Bu Sazisin
quvweada oldugu bitin miuddat arzinda Sazis uzra
Podratciya catas! Karbohidrogenlarin imumi hacmi ona
hasilatin ixtisar edilmayacayi saraitda cata bilacak
hacmdan az olmamalidir. Oger dlkeda elan edilan
févgalada vaziyyatla alaqadar olaraq Hoékumat organi
hasilatin siratini hasilatin Maksimum samarali suratindan
daha yiiksak saviyyaya catdirmagi talab edarsa, Podratci
har hansi Taqvim ilinda an coxu qirx bes (45) giin
miiddatinda hasilatin stiratini mivafiq sakilda artirir; bu
sertla ki, hasilatin§ siratini, Podratcinin
kollektorun (kollektorlarin) istismar keyfiyyatlarini poza
bilacak bir saviyyaya qadar artirmaq Podratcidan heg bir
saraitda talab edilmayacakdir.

agreement of the Steering Committee, at the same time as it submits
the Annual Work Programme and Budget to the Steering Committee,
Contractor's estimate of the relevant Calendar Year's production
volume, but such agreed estimate shall be used for planning purposes
only. However, in the event any Governmental Authority requires
Contractor to produce Petroleum from the Contract Area at less than
the Maximum Efficient Rate Contractor will reduce production,
subject to the express condition that such reduction in Petroleum
production shall in no event be greater than can be borne entirely from
SOCAR's share of Petroleum remaining after satisfying all other
SOCAR obligations hereunder. Contractor's total entitlement to
Petroleum under this Agreement shall, at no time throughout the term
of this Agreement, be less than it would have been had such reduction
not been made. If due to a declared national emergency Governmental
Authority requires an increase in the production rate above the
Maximum Efficient Rate, Contractor shall so increase the production
rate for a period of time not to exceed forty-five (45) days in any
Calendar Year; provided, however, that in no event shall Contractor
ever be required to increase the production rate to a level which in
Contractor's opinion could possibly cause damage to the reservoir(s).

odtekTHBHEIe TemMMbp»). B coorsercrBMH ¢ BBILIeyKa3aHHbIM HM,
yaHTbIBad § MecTHBI onbir paspaborkH noyOOHBIX 3aslexKeli,
OHOBPeMeHHO ¢ MIpeycTaBsIeHHeM Ha yrBepxZeHHe PyKoBo,aIHM
komuteToM TosoBoi padoueii mporpammer u BiozpKera Tonpsyauk
MpeACTaBNAeT CBOIO MpesBapuTeNbHYIO OeHOUHYIO LUdpy OObema
Hoban Ha cooTBeTcTBylouyMii Kanenjapubiii roy, oyHako Takas
YTBepKACHHAA ONCHOUHAA UMpa MCHOMb3YeTCA TONBKO WIA Leet
mlanupopanus. Onako, ecm TIpapuretpcrBenHbii opran
notpe6yer or Togpsyunka secru yoOnrmy Ha Kontpakruoii
miowayy npH yeOurax, MeHbUIMX, 4eM MakcuMmalibHpie
odextuBnpie Temnbl, Toxpaquuk cum3ur yoOnrMy TONbKO pH
MONOKUTENbHO BbIPAKCHHOM YCIOBMH, YTO TaKOe coKpanyeHue
HOON YruieBoOpoAOB HH Tp KaKHX OOCTOATEIbCTBAX He MOXKeT
MIpeBbIaTb OObEMBI, KOTOPbIe MOryT ObITb MOMHOCTHIO MOKPBITHI 3a
cuer yom Yruesoyopoyos THKAP, ocraiomelica nocie
YHOBNIeTBOpeHHA BCeX OCTAIbHBIX OOs3aTenbcTB. THKAP no
nacTosujemy Corsamenmio. OOwmii o6bem = mpw4untaronnxcs
Tloxpaaunky Yraesoyopoyon no Hacrosijemy CoraiienHio B
TeyeHHe BCero cpoKa ero jelicrBMa He MOxeT ObITh MeHbIIe, 4eM
one, Koropbiii mpwuntasica Obl emy, ecm Obl TakOe COKpalljeHne
HoOEraH He ObwIO MpousBeyeHo. Ecau B cuy OObsABICHHOrO B
crpane upe3BBralinoro TOvLO*KeHHA Kakoli-1460
Tlpasnrenbcrsenubiii opran tpeG6yer yBerM4nTh TeMMbI OOBHH 10
mipeBaimarou4x MakcumasibHo 9(pipeKTHBHbIe TeMMbI LOObI4M, TO
Tlogpsq4Hk COOTBETCTBCHHO yBeMYMBaeT TEMMHbI OOBMHM Ha CpOK,
He MpeBbiuaiouwit copoKa mtu (45) qHei B 060m KasenzapHom
roxy; npH ycnosun, oyHako, uro or Tospayunka HH Ip KakHXx
oOcrostTenbcrBax He noTpebyerca yBesM4eHHe TeMNOB AOOLIHH 10
Takoro ypoBHa, Koropbiii no MHeHuIO Togpayunka Moxer
HapYWIMTb IKCIUIyaTalMOHHble KayecTBa KOJIeKTOpa(OB).

92
MADD9 22

SIGORTA, M@SULIYYeT Va
MaSULIYYaTIN ODNMasi TOMINATLARI

22.1 Sigorta

(a)

Podratgi (daqiqlasdirma maqsadila bu 22-ci Madda
carcivasinda Omaliyyat sirkatini ahata edir) illik is
proqrami ila birlikda illik sigorta programini tasdiq
edilmasi igiin Rahbar komitaya taqdim edir. Bela illik
sigorta proqramina Neft-qaz amaliyyatlari icin va
onlarla bagli asagida sadalanan mablaglarda va
risklara qarsi va/yaxud ARDNS ila konkret olaraq
razilasdirildigi kimi sigorta etdirmak  daxildir.
Podratgi hamcinin bela sigortanin quvvada olmasini
va Podratcinin idarasi altinda olan ARDNS-nin
amlakina miinasibatda Podratcinin ARDNS-na qarsi
subroqasiya hiququndan imtinasini nazarda tutan
polislari/sertifikatlar’ ARDNS-na  taqdim — edir.
Asagida 22.1(i)-(vii) bandlarinda géstarilan sigorta,
bu sirkatin gétiirdiyd risklarin beynalxalq neft-qaz
sanayesinin adi sigorta tacriibasina uygun olmasi
sartila, Azarbaycan Respublikasinda  yaradilmis
nifuzlu  sigorta sirkatindan alinmalidir. Asagida
gostarilanlarin bitévliyina xalal gatirmadan, qeyd
olunan sigorta asagidakilari ahata edir:

(i) Podratginin Neft-qaz amealiyyatlarinda va ya
onlarla bagli istifada olunan qurgu, avadanliq va
digar fondlarina daymis itki va ya zarari; lakin
har hanst sababdan Podratcgi Neft-qaz
amaliyyatlarinda va ya onlarla bagli istifada
olunan miivafiq qurgu, avadanliq va fondlari
sigorta etdirmamisdirsa, har hansi bir itki va ya
zerarin ortaya ¢ixmasi halinda, bundan irali
galan itkilarin avazini 6damak va ya bu qaydada
vurulmus zearari tamir etmak ohdaliyi dastyir;

(ii) Neft-qaz amealiyyatlar! gedisinda va ya onlarin
sabab oldugu atraf miuhitin § cirklandirilmasi
naticasinda ortaya ¢ixan itki, zerar va ya
xasarati;

(iii) Podratginin masuliyyat dasiya bilacayi Neft-qaz
ameliyyatlari gedisinda va ya naticasinda bas
vermis har hansi Uciincdé tarafin milkiyyat itkisi
va ya milkiyyata vurulmus zearar va ya fiziki

ARTICLE 22

INSURANCE, LIABILITIES AND INDEMNITIES

22.1 Insurance

(a)

Contractor (which for purposes of clarification with respect to
this Article 22 shall include the Operating Company) shall
provide the annual insurance programme included to an Annual
Work Programme for the approval of the Steering Committee.
Such annual insurance programme shall include purchase of
insurance coverage for and in relation to Petroleum Operations
for such amounts and against such risks as listed below and/or
may be specifically agreed by Contractor and SOCAR.
Contractor shall also furnish SOCAR with policies/certificates
of insurance confirming the effectiveness of such coverage and
waiver by Contractor of subrogation against SOCAR in relation
to SOCAR's property managed by Contractor. Insurance
specified in Article 22.1(i) to (vii) below, shall be obtained
from a reputable insurance company established in the
Azerbaijan Republic, so long as risks covered by such company
are comparable with customary insurance practice of
international Petroleum industry. Without prejudice to the
generality of the foregoing, the said insurance shall cover:

(i) Loss or damage to any installation, equipment or other
assets of Contractor used in or in connection with
Petroleum Operations; however, if for any reason
Contractor fails to insure any such installation,
equipment or assets used in or in connection with
Petroleum Operations; Contractor shall be liable for any
loss or damage arising therefrom;

(ii) Loss, damage, injury arising from pollution of
environment in the course of or as a result of Petroleum
Operations;

(iii) Loss of property or damage or bodily injury suffered by
any Third Party in the course of or as a result of
Petroleum Operations for which Contractor may be
liable;

CTATbA 22

CTPAXOBAHHE, OTBETCTBEHHOCTb

TAPAHTHH MNOPAWEHHA OTBETCTBEHHOCTH

22.1 Crpaxopanne

Tloxpaxuuk (koropblii B WeiHxX yrouHeHHa B paMKax jaHHoii

Crarbu 22 Bkmouaer Onepaiuonnyio Komnannio) BMecte c
Toyosoii paGoueii mporpamMoli mnpeyocrapiser = Wit
yrBepxyenna Ha PykoBoysailemM KOMHTeTe TosOBy10
mporpaMMy crpaxopanus. Takad rojogad mporpaMMa
cTpaxoBaHHa BKNOYaeT MpHoOperenHHe Wd M B CBABM C
He(rera30BbIMM onlepallMaMH cTpaxOBOro NOKpbITHA Ha
TaKHe CYMMbI H OT TaKMX PHCKOB, KOTOpbIe MepeyMcueHbl
HwxKe, u/WIM MOoryT ObITb KOHKpeTHO  corlacoBaHbl
Tlogpayunxom c THKAP. Moxpaqunk taioKxe mpexoctapiaer
THKAP crpaxosple moMcbI/ceprupuKarEl,
CBHJeTEN’CTBYIONIME O eliCTBUTENBHOCTH TakKOrO TOKPITHA
MH mpexycmatpuBarouwe orka3 Tloxpayunka or mpaB
cyOporauuu Kk THKAP B ornomenun umyuyectaa THKAP,
Haxoyseroca nod yupaByieHiem Tlogpaguuka.
Crpaxopanue, yka3aHHoe HWKe BM. 22.1 oF (i) no (vii),
3akIO4aeTCA C XOPOLIO 3apeKOMeHAOBaBUeli ceOa CTpaxoBoii
Komnanneii, co3aHHoli B Asep6aiiyKancKkoli Pecny6uxke, c
y4eToM TOrO, 4TO MOKpbIBaeMbIe Takoli KOMMAaHHeli pucKH
conocTaBuMbl ¢ OObI4HOM NpakTHKOii crpaxoBaHHa B
Me@KAyHapoAHOH Hedprera3oBoii ~npompmmuienHoctu. He
Hapyllad WeOCTHOCTh HWKEH3IO%KeHHOFO, — ykKa3aHHOe
crTpaxoBaHue MoKppIBacr:

(i) =Yuep6 wu = nospexyenne, HaneceHHoe mo6oii
yceraHoske, oOopyoBaHHio MIM IpyrMM akTHBaM
Tloxpayunka, vicriosib3yeMbIM B Hedprera3oppix
ollepallMsiX WIM B CBA3H C HHMH; O{HaKO, eC 10
kakoii-1H60 npwanne THogpsaunk He sacrpaxoBai
Kaky10-1H60 noyo6uy!0 ycraHoBKy, o6opysoBaHne
WIM Jpyrve MoAOOHBIe aKTHBEI, HCTONb3yeMbIe B
He(prera30Bpix onepallvaX HIM B CBA3H C HHMH, TO
Tora B CulyYae BO3HHKHOBeHMA Kakoro-1H460 yuyepOa
WIM TNOBpexKeHHA,  OO83ATEbCTBO BO3MeCTHTb
TlOHeCeHHBIC 43-3 9Toro yOiTku wn
OTpeMOHTHpOBaTh s060e HaHeceHHoe NoBpexseHHe
nexut Ha ToypsqanKe;

(ii) YOsirkn, noppexkqenua,  TpaBMbl, HaHeceHHbIe B
pe3ylbTaTe 3arps3HeHMA OKpy2kalouleli cpeabI, B xoe
He(prera3osprx onepalnii 1M 10 Hx NpH4nHe;

(iii) Yuep6 coOcrsennocru mim nospexyeHve, HIM
(pu3u4eckad = TpaBMa, NOHeCeHHEIe Kakoii-1MG0
Tpetbeii croponoii B xoye Heprerasosbix onepanuit
WIM B pe3ylbTaTe MX MpOBeeHHA, 3a KOTOpbIe
Tlogpaq4uk MoxeT HecTH OTBETCTBeHHOCTS;

93
(b)

(iv) Neft qaz amaliyyatlari gedisinda va ya
naticasinda bas vermis har hans: Uciincii tarefin
milkiyyat itkisi va ya milkiyyata vurulmus zarer
va ya fiziki xasaratla alaqadar ARDNS-in
masuliyyat dastya bilacayi har hansi iddia;

(v) Neft-qaz amealiyyatlari! gedisinda va naticasinda
bas vermis har hansit qazanin naticalarinin
aradan qaldirilmasi va ya her hans! qazadan
sonra aparilan tamizlama ameliyyatlari ila bagli
masroflari;

(vi) Neft-qaz  ameliyyatlarinda  ¢alisan __iscilar
qarsisinda Podratcinin masuliyyatini;

(vii) Enerji ehtiyatlarinin kasfiyyati va islanmasi dzra
8.86 Formullarinin (Energy Exploration and
Development Wording 8.86 - har nov quyular
Uciin sigortani tamin etmak maqsadila Qazma
Qurgulari Komitasi tarafinden islanib
hazirlanmis London Sigorta Bazarinin standart
formulu) A, B va C bélmalarina uygun olaraq
quyular dzarinda nazarat xearclarini va quyularin
takrar qazilma_ xerclarini, o  cimladan
asagidakilar Gigtin genislandirilmis sigortant:

(aa) Qeyri-mahdud takrar qazma;

(bb) Yeralti atma;

(cc) Bosaltma;

(dd) Quyularin tahliikasizliyinin tamin
olunmasi.

ARDNS ila xususi olaraq basqa cur
razilasdirilmayibsa,, yuxarida géstarilmis va bu 22.1
bandinda sadalanmis sigortalarin minimal headlari
asagidakilardan ibaratdir:

22.1(a)(i) bandina asasan sigorta olunmus
qurgularin/amlakin avazedilmasi xarclari

22.1(a)(ii) va  22.1(a)(vi) bandlarina asasen
birlasdirilmis | vahid hadd Quruda_ Neft-qaz

ameliyyatlarina miinasibata bes milyon (5.000.000)
Dollari;

22.1(a)(iii) va 22.1(a)(iv) bandlarina asasan meydana
cixan har hans bir hadisaya gora bes milyon
(5.000.000) Dollar:

22.1(a)(iv) bandina asasan hear hansi bir qaza va ya
hadisaya géra iyirmi bes milyon (25.000.000)
Dollarina gadar sigortalanmis amlakin dayearinin

(iv) Any claim for which SOCAR may be liable relating to
the loss of property or damage or bodily injury suffered
by any Third Party in the course of or as a result of
Petroleum Operations;

(v) Cost of removing wreck and cleaning up operations
caused by any accident in the course of or as a result of
Petroleum Operations;

(vi) Contractor’s liability to its employees engaged in
Petroleum Operations;

(vii) Cost of well control and redrilling expenses in
accordance — with Sections A, B and C of the Energy
Exploration and Development Wording 8.86
(Standard London Insurance Market Wording issued
by the Rig Committee with respect to well
insurance coverage for any types of well), shall include
coverage extension as follows:

(aa) unlimited redrilling;
(bb) subsurface blowout;
(cc) evacuation;
(dd) well safety

(b) Unless specifically agreed by SOCAR, minimum limits for the above
coverages specified in this Article 22.1 shall be as follows:

pursuant to Article 22.1(a)(i)
installation/property insured.

replacement value of the

pursuant to Articles 22.1 (a)(ii) and 22.1(a)(vi) — a combined single
limit of five million (5,000,000) Dollars in respect of onshore Petroleum
Operations;

pursuant to Article 22.1(a)(iii) and  22.1(a)(iv) tfive million

(5,000,000) Dollars for any one occurrence.

pursuant to Article 22.1(a)(iv) — twenty five (25) percent of the value of
property insured up to twenty five million (25,000,000) Dollars for any
one accident or occurrence.

(b)

(iv) JhoOaa mnperen3ua, 3a KOTOpylo MoxeT ObITb
orsetcrpeHHa THKAP, umetoulat oTHolleHHe K
yulep6y co6crBeHHOcTH WIM MoBpexkeHHIO, WIK
(pu3u4eckoii = TpaBMe, MOHeCeHHEIe  Kakoii-1H60
Tpetseii cropouoii B xone Hedprera3opbix onepaunii
WIM B pesyibTaTe HX TIpoBeyeHus;

(v) Croumocrb ycrpaHeHHa aBapuii mM  CTOMMOCTb
onepalMii no O4NncTKe, cleAyIOMUX 3a OOO! aBapueli
B xove Hedtera30Bbix onepaluii WIM B pesysbTaTe HX
mipopeyenus;

(vi) Orsercrsennocth Togpayuuka mo oTHomieHio K
padoTHukam, 3aHaTbIM B Hedprera30Bbix onepalnax;

(vii) Croumoctb KoHTpousa Hay CKBaKHHOM HM pacxojbl Ha
nlopropHoe GypeHue B coorgercTBHH ¢ Pa3yenamu A,
Bu C ®opmynnposkn 8.86 no pasBesKe u paspaboTKe
oHepropecypcos (Energy Exploration and
Development Wording 8.86 -  cranjaprHaa
(popmysuposka Jlonyouckoro Crpaxosoro PatHka,
paspaGorannas Komuterom no 6ypoBbIM ycTaHoBkaM
WIA BKINOUeHHA B KOHTpakTbl M0 CTpaxoBaHHlo
CKBaxKHH JWId BCX BHOB CKBa?KHH), BKINOYaA
pacuMpeHHoe Crpaxoganne Ha culemytoulee:

(aa) Heorpanu4eHHoe noBtropHoe OypeHue;
(bb) nogz3emuiii BEIGpoc;

(cc) 9Bakyanuio;

(dd) oGecneyenne Ge3onacHocTH cKBaxKHH,

Ec wHoe crieuvabHo He corsacopaHo c THKAP,
MHHUMMAJIbHBIC = JIMMHTbI_—BBILeyKa3aHHbIX —CTpaxoBanuii,
MlepeuHcneHHbIX B  Hacrosujem mm. 22.1,  cocrapisor
cuenyromee:

no nm. 22.1(a)(i) - cTroHMocTh 3aMeHbI 3acTpaXOBaHHbIx
ycTaHoBOK/HMyllecTBa.

no nm. 22.1(a)(ii) w 22.1(a)(vi) - KomOunuposannntit exuHEti
JIMMHT TstTH MusLIMOHOB (5,000,000) Joznapos B orHOMIeHHH
He¢prerasospix onepanuii Ha cyte:

no mm. 22.1(a)(iii) u 22.1 (a)(iv) -  naATb MHWIHOHOB
(5,000,000) JLomapos 3a s11060e oH MpouciecTBHe.

no nm. 22.1(a)(iv) aBaquaTb nate (25) mpoleHTos crouMocTH
co6cTBeHHOocTH, 3acTpaxoBaHHoli oO yBaquaTH = ATH
MLIHOHOB (25,000,000) Jonunapos 3a s06y10 ofHy aBapHio

94
(d)

(e)

(f)

(g)

(h)

(i)

iyirmi bes (25) faizi.

22.1(a)(i)-(vi) bandlarinda géstarilmis sigortalar
uzra har hansi qazaya va ya hadisaya gore
maksimum fransiza, agar ARDNS ila xiisusi sakilda
basqa ctr razilasdirilmamisdirsa iki yiz alli min
(250.000) ABS Dollarindan ibaratdir.

Yuxarida gastarilan 22.1(a)(i)-(vii) bandlarina asasan
sigortada Podratcinin ugursuzlugu naticasinda
cakilan xearclarin va/yaxud masreaflarin § avazi
Odanilmir.

Podratg! miivafiq  iscilari dgiin Azarbaycan
Respublikasinin quvveda olan qanunvericiliyina
mivaffiq olaraq nazarda tutulmus tibbi sigorta va
digar icbari sigorta novlarini tamin edir.

15.1 (d)(iv) bandinda nazarda tutulmus hallar istisna
olmaqla, bu 22.1 bandina uygun olaraq Neft-qaz
amoaliyyatlarina géra_ Podratc: tarafindan alinan
bitin sigorta novlarina géra sigorta haqlarinin
(Karbohidrogenlarin satisina géra sigorta haqlari
istisna olmaqla) avezi Neft-qaz ameliyyatlarina
cakilmis xarclar kimi Gdanilir. Sigorta taminati
Sarbast dénarli valyuta ila ifada oluna bilar.

Yerli sigorta  sirkati Podratg: tarafin talabi ila
beynalxalq) Umumaabuledilmis takrar  sigorta
mexanizmlarindan istifada edarak takrar sigortani
talab edan Podratci tarafin istirak pay! carcivasinda
hamin Podratgi taraf qarsisinda sigortagi kimi 6z
masuliyyatini takrar sigorta  etdirmali Yerli
sigorta sirkati va takrar sigorta sirkati arasinda
imzalanan tekrar sigorta sazisi ARDNS va takrar
sigortani talab edan Podratg: taraf tarafindan
tasdiqlanir. Sigorta sirkati ARDNS$-a va Podratc
tarefa takrar sigorta haqqinda sahadatnamalari
sertifikatlar, takrar sigorta kovernotlari va ya takrar
sigotanin movcudlugunu tasdiq edan digar huiquaqi
sanadlar saklinda taqdim etmalidir.

Subpodratgilar va ya Podratc: va Subpodratgilar
arasinda razilasdirildiqda Subpodratcilarin adindan
Podratgi, Podratci iin Azarbaycan Respublikasi
arazisinda gériilan isi Azerbaycan Respublikasinin
quvwada olan qanunvericiliyina va bu Maddanin 22.1
bandinda qeyd olunanlara uygun olaraq sigorta
etdirmalidir. Butin fransizalar Subpodratgilarin
hesabina édanilir.

Podratgi Subpodtracinin sigortasinin mévcudlugunu
tasdiq edan sertifikatlar! va/ya kovernotlar! ARDNS-
2 taqdim edir.

(©)

(d)

(e)

cc)

(g)

(h)

@

Unless otherwise agreed by SOCAR, maximum insurance deductible
for any one accident or occurrence shall be two hundred fifty thousand
(250,000) Dollars as defined in Articles 22.1(a)(i) — (vi) above.

Costs and/or expenses incurred by Contractor’s failure to provide
insurance under Articles 22.1(a)(i) - (vii) above, shall not be Cost
Recoverable.

Contractor shall provide medical insurance and other mandatory
insurance to respective employees in accordance with applicable law
of the Azerbaijan Republic.

Except as provided in Article 15.1 (d)(iv), the premiums for all
insurance (excluding premiums for insurance covering the marketing
of Petroleum) obtained by Contractor for Petroleum Operations
pursuant to this Article 22.1, shall be Cost Recoverable. Insurance
cover may be denominated in Foreign Exchange.

Upon the Contractor Party's request, local insurance company as an
insurer to such Contractor Party shall reinsure its own liability by
internationally accepted reinsurance mechanisms to the extent of
Participating Interest of the Contractor Party. The reinsurance
arrangement between the local insurance company and the reinsurance
company shall be approved by SOCAR and the Contractor Party
requesting reinsurance. Insurance company shall submit to SOCAR
and the Contractor Party the evidence of reinsurance cover in the form
of sertificates, cover notes or other legal documents of.

Sub-contractors, or if agreed between Contractor and Sub-contractors,
Contractor on behalf of Sub-contractors, shall insure the work
performed for Contractor within the Azerbaijan Republic in
accordance with applicable law of the Azerbaijan Republic and
pursuant to Article 22.1 above. All deductibles shall be covered by
Sub-contractors.

Contractor shall furnish SOCAR with certificates and/or cover notes
confirming the insurance coverage of Subcontractor.

(d)

(e)

(g)

(h)

@)

WIM MpoucuiectBHe.

3a mo6ylo OAHY aBapHio WIM NpOHCUIecTBMe MakCMMasIbHad (ppaHuM3a

MO CTpaxoBaHHlo yKa3aHHOMy B yHkTax 22.1(a)(i) - (vii) cocrasnser
ABeCTH TsiTEAecAT ThICAY (250,000) Jonnapos, ecm HeT HOM Ocoboi
Aorosopennoctu c PHKAP.

Visyepxku w/w pacxosbl, NoneceHHpIe HeyZa4eii Toxpayunka B
CTpaxOBaHHM COrlacHO BBILICIPHBeACHHEIX MyHKTOB 22.1(a)(i)
(vii) He nogqiexat BosMemenuio.

Tloapaquuk B cooTBeTCTBHM ¢ JeliCTBY!ONMM 3aKOHOJaTebCTBOM
AsepOaiipkancKkoii =Pecny6nuKu o6ecneunBaer =MeMIMHCKOe
crpaxopanue M pyre BHbI OOs3aTeMbHOrO crpaxoBaHHa
COOTBETCTBYIOMX paboTHUKoB.

Kpome ciyyaes, npeylycmorpennbix m1. 15.1(d)(iv), crpaxosbie npemuu

3a BCC BHIbI CTpaxopanusa (3a HcKIOYeHHeM MpemHii 3a cObIT
yrulepoyopoqoB), nmonysenHpie Tlogzpsyunkom 3a Hedrera3ospie
onepalMH coracHo Hacrosimero nm. 22.1 nogexar Bosmenjennio.
Crpaxosoe noKpbirue MoxeT ObITb JeHOMMHHpOBaHO B CBo6o,HO
KOHBeprupyeMoii BasioTe.

Tlo rpeS6osanuto TospsHot cropoub! MecTHas crpaxoBasd KOMMaHHMs B
KayecrBe crpaxogatensa Takoli TogpsyHoi cropousi, nepecrpaxyer
CBOIO COOCTBEHHYI0 OTBETCTBEHHOCTS, HCIONb3yA Me2KLyHApOHO-
IIpH3HaHHble MeXaHH3MBI TMepectpaxoBanua, B mpeyenax JfoneBoro
yuacrua Tloxpaquoii croponti. Tepecrpaxosounoe coriaiienne
Mey MecrHoii crpaxoBoli KomnanHeii mM  NepectpaxoBouHoii
KoMMaHneii yrsepxyaetces THKAP u THoxpsynoi croponoii,
tpe6yromleii + nepecrpaxoganus. Crpaxopad KOMNaHHa  jOsDKHa
npegzcrasuth THKAP u Toxpaqnoii cropone cBuyeteibcrsa 0
MepectpaxoBaHH B Be ceprudukaToR WIM NepecrpaxoBOuHbIXx
KOBEPHOT, WIM MHBIX IOPHAMYECKHX JOKYMCHTOB, MOTBEp2%LalOUHX
HaJIM4Me lepecrpaxoBaHMa.

Cy6nosps14nku HM, ecsIH 9TO CormacoBaHo Mexyy Toxpayjaukom 4
CyOnogpsyaukamu, Toypaquuk or umenn Cy6nogpsquuKos
OIOKHI 3acTpaxoBatb padory, BLINOHAeMyIO Jit TloxpsyunKa Ha
repputopun A3epOaiiyxKancKoii PecnyOmmKn B cooTBeTCTBHH C
AelicTByioulMM 3aKOHOJaTenbcTBOM A3epOaiipKancKoli PecnyOmmKu
M B COOTBETCTBHH C BBILlIeyKa3aHHbIM B MI. 22.1. Bee (ppaHiuH3bi
OJOKHBI TOKpbIBaTECA 3a CueT CyOnospst4HKoB.

Tloapauuk npeoctasiser THKAP ceprudukarsi 1/1 KoBepHOTHI,
CBHJeTEILCTBYIOMMe O HaIM4HH CTpaxoBannsa CyOnoypsanka.

95
22.2

22.3

Vurulan zarar gin masuliyyat

Podratgi taraflar ARDNS va/yaxud miivafiq Hékumat
organi qarsisinda yalniz onlarin va ya onlarin Neft-qaz
amaliyyatlarinin yerina yetirilmasi carcivasinda faaliyyat
gOstaran mivafiq iscilarinin, muvafiq Subpodratcilarinin
va Subpodratcilarin§ iscilarinin Qerazli sahlankarligi
naticasinda vurulmus zearer va ya itkilar Uciin masuliyyat
dasiyir. ARDNS her bir Podratgi tarafi, onlarin miivafiq
Ortaq sirkatlarini va Subpodratcilarin) ARDNS-in va onun
har hansi Ortaq sirkatlarinin maruz qaldiqlari bitin digar
zerar va itkilar Ugiin masuliyyatdan azad edir va har bir
Podratg! tarafin va onlarin§ Ortaq_ sirkatlarinin va
Subpodratcilarinin masuliyyatini Gdayir, onlari ARDNS-a
va/va yaxud Hékumat organlarina vurulan bitin basqa
zearar va itkilara gra onlara va/va yaxud onlarin har hans
Ortaq sirkatlarina va Subpodratgilarina qarsi irali sdirdlan
va ya qaldirilan har hansi iradlar, talablar, iddialar va ya
mahkamea arasdirmalari ila bagli masuliyyatdan azad edir.
Podratci taraflarin Ugincii taraflar (Hékumat orqanlari
istisna olmaqla) qarsisinda masuliyyati Azerbaycan
Respublikasinin tatbiq edila bilan qanunlart ila nizamlanir,
bu sartla ki, ARDNS-in Kontrakt sahasinin hidudlarindan
kanarda yerlasan qurgularina va obyektlarina Uciincii
tarafa maxsus qurgular va obyektlar kimi baxilsin.

Isci heyatinin masuliyyatdan azad edilmasi

Bu Sazisin digar muiddaalarina baxmayaraq:

(a) Bu Sazisin miiddealarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla bagli bas
veran va ya bunlara aid olan hadisalar - saxsi ziyan,
pesa xeastaliklari, dliim va ya saxsi amlaka dayen
zerar ila alaqadar olaraq har hansi Podratgi tarefin
har hans iscisi (va ya onlarin har hansi Ortaq
sirkatinin har hansi iscisi; bu sartla ki, hamin Ortaq
sirkat zararin va ya xasaratin yetirildiyi vaxt
Subpodratc: olmasin) va ya  hamin — iscinin
himayasinda olan saxs ARDNS-a qarsi har hans
iradlar, talablar, iddialar irali sirdikda va ya
mahkama isi basladiqda Podratgi har hans! huquqi
va ya fiziki saxsin tamamila, yaxud qisman
taqsirindan va ya sahlankarligindan asili olmayaraq
hamin ziyanlarin, itkilarin va measuliyyatin hamisi
tzra ARDNS-a kompensasiyalar verir va onu
masuliyyatdan azad edir.

(b) Bu Sazisin middealarina amal edilmasi va ya amal
edilmamasi sababindan, yaxud bununla bagli bas

22.2

22.3

Liability for Damages

The Contractor Parties shall be liable to SOCAR and/or any
Governmental Authority only for any loss or damage arising from
their Wilful Misconduct or the Wilful Misconduct of their respective
employees, their respective Sub-contractors and Sub-contractors’
employees acting in the scope of their performance of Petroleum
Operations. SOCAR shall release each Contractor Party and its
respective Affiliates and Sub-contractors from all other losses and
damages suffered by SOCAR and any of its Affiliates and shall
indemnify and hold harmless each Contractor Party and its respective
Affiliates and Sub-contractors against all claims, demands, actions
and proceedings brought against such Contractor Party and/or any of
its Affiliates and Sub-contractors pertaining to all other losses and
damages suffered by SOCAR and/or any Governmental Authority.
The liabilities of the Contractor Parties to Third Parties (other than
Governmental Authorities) shall be governed by applicable laws of
the Azerbaijan Republic, provided that structures and facilities of
SOCAR located outside of the Contract Area shall be treated as if
such structures and facilities were owned by a Third Party.

Indemnity for Personnel

Notwithstanding the other provisions of this Agreement:

(a) Contractor shall indemnify and hold harmless SOCAR against
all losses, damages and liability arising under any claim,
demand, action or proceeding brought or instituted against
SOCAR by any employee of any Contractor Party (or any
Affiliate thereof, provided that such Affiliate, at the time of the
injury or damage, is not acting in the capacity of a Sub-
contractor) or dependent thereof, for personal injuries,
industrial illness, death or damage to personal property
sustained in connection with, related to or arising out of the
performance or non performance of this Agreement regardless
of the fault or negligence in whole or in part of any entity or
individual.

(b) — SOCAR shall indemnify and hold harmless Contractor against
all losses, damages, and liability arising under any claim,

22.2

22.3

OrsercrBennocT, 3a Hanecennblii yep

TlogpaqHble Cropoubi HecyT oTBeTcTBeHHOcTb nepex THKAP n/m
nepey KakuM-1M60 TIpaBuretbcTBeHHLIM OpraHOM TOJbKO 3a
yOrirkH win yulep6, npwaHHeHHbie B  pe3ylbTare =X
TIpequamepennoro HeOpexcHus wun TIpequamepennoro
HeOpexkeHHaA HX COOTBETCTBYIONIHX — COTPy/HHKOB, HX
COOTBETCTBYIOUIHX Cy6nogpsyyaukos: u padoTHHKoB
Cy6noxpaxunkos, jeiicrByioumx B pamkax Heprera3opbix
onepauniit. PHKAP ocso6oxyaer Kaxknyio Toxpsanyro cropony 1
ee coorsercrsyioume AddwinupoBaHHbie = KOMNaHMH =H
Cy6nospax4nkoB OT OTBETCTBEHHOCTH 3a BCe Jpyrue yObITKH 1
yuep6, Hanecenupie FHKAP u mo6pimu e& AddbwimuposanHbimu
KOMNaHHAMH Vi Horallaer OTBeTCTBeHHOCTS KaxKWoi ToypsqHoli
cropousi 4 ee AddbuimuposaHHbix Komnannii u CyOnoypaaunKos,
M ocBoOoxKaeT HX OT OTBETCTBCHHOCTH B CBa3H C M00bIMH

mpereH3uaMu, TpeOoBaHHaMH, CKaMH WIK  CyeOHBIMH
pa3OupatebcTBaMH, NIpebABICHHBIMM WIM BO30y7K/{CHHBIMH
nporap = takoii Tloapaquoii croponsi v/HIH s00nIX ee

AguimuposanHelx KomnanHit H CyOnoxpaq4Hkos OTHOCHTeIbHO
Bcex Jpyrux yObiTKoB nu yujep6a, nonecenHbix THKAP w/w
mo6bmm = [IpapnrebcrseHHbIM = opraHoM. — OrBeTCTBeHHOCTS
TloxpsqHbix cropou nepex TperbumMu croponamu (3a HCKO4eHHeM
TlpapnresbcrseHHbIxX opraHos) perylupyerca mtpHMCHHMbIMH
3akonamu A3epOaiiypKkanckoli PecnyOnmku mpu ycloBuH, 4ToO
coopyxeHna u oObexTbr THKAP, pacnosiokennbie 3a mpeenamMn
KontpakTHoli mioujayu, paccMarpupalorcs, Kak coopyxKcHua uM
oObekTBI, NpHHasexauyne Tperbeli cropoue.

OcBoGoayenne nepconaija OT OTBeTCTBeEHHOCTH

Hessnpas Ha jipyrve nooxkeHHA Hacrosmero Cornamenna:

(a) Tlogpauuuk noramaer u ocBodoxyaer THKAP or
OTBeTCTBEHHOCTH 110 BCeM yObiTKaM, yulep6y u
OTBETCTBCHHOCTH, BO3HHKaIOUIMM B CBA3H C JIKOObIMH
mpeTeH3uaMu, TpeGoBaHHsMH, MCKaMH WIM cyjeOHbIMH
pas6upatesbcTBamn, MIpebABJICHHBIMH WI
Bo3s6yxeHHbIMM =mporHs THKAP sno06bim paGorHukom
smo6oi = Tlonpaynoi = croponsr = (uu) mo6o0ii ux
AguimuposanHoli KOMMaHHM, pM ycuOBMH, 4TO Takaa
Adbusimupopannad KOMMaHHa B MOMCHT HaHeceHHa yulep6a
WIM oBpexKyenHa He  BbICTyNaer B  KkayecrBe
CyOnospsjauka) WIM MOM, HaxOJs#L4Mcs Ha WoK/(MBeHHH
Takoro paOOTHHKa, B CBA3H C HaHeceHHeM JM4HOrO Bpesa,
mpotpeccHouasbHbIMH = 3aG0/1eBAHHAMM, CMepTbIO JIM
yuepOoM JMYHOMy MMyllecTBy, NpovcmiesqMuMMH 110
NIpH4HHe WIM CBA3A@HHBIMH = C_~—sBBITIOIHeHHeM = HJM
HeBBINIOJIHeHHeM MOO*KeHHii HacTosuero CorsalieHns, HIM
OTHOCAINMMHCA! §=K HMM, He3aBHCHMO OT BHHBI WI
HeOpexkHOCTH, NONHOCTHIO WIK 4YacrH4yHo, Kkakoro-s1H60
JOpHAMYecKoro MIM (pu3H4eCcKoro JIMA.

(b) THKAP noramaer u ocBodoxyaer

OTBETCTBCHHOCTH 10  BCeM

Tlonpayanka or
yObirkam, yulep6y

96
22.4

22.5

veran va ya bunlara aid olan hadisalar - saxsi ziyan,
pesa xeastaliklari, dliim va ya saxsi amlaka dayen
zerar ila alaqadar olaraq ARDNS-in har hans bir
isgisi (va ya har hans! HOkumat organi da daxil
olmaqla onun har hansi Ortaq sirkatinin har hansi
iscisi; bu sartla ki, hamin Ortaq sirkat zararin va ya
xasaratin yetirildiyi vaxt Subpodartg: olmasin) va ya
hamin iscinin himayasinda olan saxs Podratciya
gars! har hansi iradlar, talablar, iddialar irali
suirdiikda va ya mahkama isi basladiqda ARDNS har
hansi hiquqi va ya fiziki saxsin tamamila, yaxud
qisman taqsirindan va ya sahlankarligindan asili
olmayaraq hamin ziyanlarin, itkilarin va
masuliyyatin hamisi Uzra Podratginin masuliyyatini
6dayir va onu masuliyyatdan azad edir. ARDNS
miivafiq xahisla muraciat etdikda Podratc: ARDNS-
in bu 22-cii Madda tzra Ohdaliklari ila alaqadar

sigorta Gdanisini almaqda ARDNS-a k6émak
géstarmak Uuctin bitin lazimi htquqi  saylar
gostoarir.

Qiwayaminma tarixinadak masuliyyatdan azad etma

Kontrakt sahasi ila va ya Kontrakt sahasinda edilan
harakatlarla alaqadar olaraq ARDNS-in va ya onun har
hans salaflarinin hayata kecirdiyi har hans! amaliyyatlar,
o ctimladan, lakin bununla mahdudlasmadan, atraf
mihita ziyan vurulmasi naticasinda bas veran hadisalar -
har hansi ziyan, 6liim va ya her hans itki ila alaqadar
olaraq har hansi fiziki va ya hiquqi sexs, o ciimladan,
lakin bununla mahdudlasmadan, har hansi Hokumeat
organlar! har hans: Podratgi tarafa va/yaxud onun Ortaq
sirkatlarina qarsi har hansi iradlar, talablar, iddialar irali
surdikda va ya meahkama isi basladiqda ARDNS
Quweayaminmea tarixinadak hamin ziyanlarin, itkilarlarin
va masuliyyatin hamisi izra har bir Podratgi tarafi va
onun Ortaq sirkatlarini masuliyyatdan azad edir.

ARDNS-in imtina edilmis sahalar_va_ameliyyatlar_uzra
masuliyyatdan azad etmasi

(a) Asagidaki hallarda har hansi ziyan, 6liim va ya itki
naticasinda, yaxud onunla alaqadar olaraq har hans
fiziki va ya hiquqi sexs, o cimladan, lakin bununla
mahdudlasmadan, Hokumat orqanlari har hans
Podratg! tarafa va/yaxud onun Ortaq sirkatlarina
qarsi har hans: iradlar, talablar, iddialar irali
sirdiikda va ya mahkama isi basladiqda ARDNS
hamin itkilarin, ziyanlarin va masuliyyatin hamisi
ucgin har bir Podratg: tarafi va onun Ortaq
sirkatlarini masuliyyatdan azad edir:

(i) 23.3 bandina asasan ARDNS-in amaliyyatlari ila

22.4

22.5

demand, action or proceeding brought or instituted against
Contractor by any employee of SOCAR (or any Affiliate
thereof, which shall include any Governmental Authority,
provided that such Affiliate, at the time of the injury or
damage, is not acting in the capacity of a Sub-contractor) or
dependent thereof, for personal injuries, industrial illness,
death or damage to personal property sustained in connection
with, related to or arising out of the performance or non-
performance of this Agreement regardless of the fault or
negligence in whole or in part of any entity or individual.
Contractor shall, if so requested by SOCAR, use its reasonable
lawful endeavours to assist SOCAR in its obtaining insurance
with respect to its liability under this Article 22.

Indemnity Prior to Effective Date

SOCAR shall indemnify each Contractor Party and its Affiliates from
and against all losses, damages and liabilities, arising under any claim,
demand, action or proceeding instituted against any Contractor Party
and/or any of its Affiliates by any person or entity, including but not
limited to Governmental Authorities, arising out of or in any way
connected with any injury, death or damage of any kind sustained in
connection with or arising from the Contract Area or any operations of
SOCAR or any of its predecessors, prior to the Effective Date,
including but not limited to damage to the environment.

Indemnity for Surrendered Areas and SOCAR Operations

(a) SOCAR shall indemnify each Contractor Party and_ its
Affiliates from and against all losses, damages and liabilities
arising under any claim, demand, action or proceeding
instituted against any Contractor Party and/or any of its
Affiliates by any person or entity, including but not limited to
Governmental Authorities, arising out of or in any way
connected with any injury, death or damage of any kind
sustained in connection with or arising from:

(i) SOCAR’s operations pursuant to Article 23.3, or as the

22.4

22.5

OTBETCTBCHHOCTH, BO3HHKaIOUIMM B CBA3H C JIKOObIMH
mpeTeH3HaMu, TpeOopaHHsMH, MCKaMH WIM cyeOHbIMH
pas6upatesbcTBamn, MIpebABJICHHBIMH WI
BosOyAKTCHHBIMH NpoTuB ToypaqunKa J00bIM paOoTHHKOM
THKAP (usm 060i ee AdbuuupoBaHHoi KommaHMH, YO
BKmoyaert 060i TpasuresbcrBeHHbiii opran, pH yculoBHn,
yro Takata AdppumnpoBpaHHad KOMMaHMa B MOMCHT
HaHeceHMa yulepOa WIM MoBpexkeHMA He BbICTyNaeT B
kayectse Cy6noypsqunka) WIM JIMIOM, HaXOjtMMcad Ha
WKAMBEHMH Takoro paOOTHHKa, B CBA3H C HaHeceHHeM
Bpeya, npodeccnonanbHbimMu 3aGoneBannamn,
cMepTbIO. WIM yuep6oM  sIMYHOMy ~—-HMylllecTBy,
NIponcWewWMMH TO TIpHYHHe WIM CBA3AHHBIMH
HeBBITIOJIHeHHeM

sIM4HOrO

BBITIONHeHHeM win nosoxeHHii
HacToaljero CormalieHHa, WIM OTHOCALIMMHCaA K HMM,
He3aBMCMMO OT BHHbI WIM HeOpe2KHOCTH, MOJHOCTHIO HIM
wacTH4HO, Kakoro-s1H60 ropuzM4ecKorO HIM cbusH4ecKorO
sma. B ciyyae coorsercrsyrouleli mpocbOs1 THKAP
Tloapsq4nk MpHIOKHT BCe pasyMHbIe NpaBOMOUHBIe youl
duit conelicrsua THKAP 8 nomyaennu crpaxoBaHus B CBs3H
c ee 0Os3aTeNbCTBaMH M0 HacTosueli Crarbe 22.

OcpBoGoxenHe oT OTBeTCTBeHHOCTH 10 JlaTbI BCTyMIeHHa B
cua

THKAP ocso6oxnaer Kaxyyio Togpsyuyio cropony u ee
AdbpuimupoBaHHble KOMMaHHH OT OTBETCTBCHHOCTH 3a BCe YOBITKH,
yulep6 UM OTBETCTBEHHOCTb, BOSHUKaIOUIHe B CBA3H C JNOOBIMH
mpereH3uaMu, TpeOoBaHHaMH, CKaMH WIK  CyeOHBIMH
pa3OupatebcTBaMH, NIpebABICHHBIMM WIM BO30y7K/{CHHBIMH
niporHe 060i TloszpaqHoii cropousi n/m ee AdwinupoBaHHbix
KOMMaHMii JOObIM (pH3H4eCKHM WIM 1OpHAMYeCKHM JIMIOM,
BKNOYas, HO He orpaHWunBasch oTHM, [IpaBnTenbcrBeHHele
OpraHbl, B CBA3H C HaHeceHMeM Kakoro-HO0 Bpea, CMepTbIO WI
m06bIM yulep6om, O6ycioBNeHHEIMH KontpakTHoii mI0mlab1I0 WK
BBI3BaHHBIMH JelicTBHAMH Ha KoutpakTHoii m10ulayu, WI JOObIMH
onepaluimu, ocymectaienHbiman THKAP win kakumu-s1n60 ee
mipewuecTBeHHHKaMH, 10 Jlarbl BCTYMICHHA B CHIY, BKIOYAS, HO He

OrpaHW4HBasch 9TMM, B pe3ysibTare + HaHeceHHa yulepOa
oxKpyxkalouyeli cpeze.
Ocwo6oxNenne OT _OTBeTCTBeEHHOCTH NO ___0cTaB.eHHLIM

noulaisim HW onepauuam THKAP

(a) THKAP ocso6oxyact kaxkyyto Toxpayuyio cropoxy 4 ux
AduiuupoBanuble KOMMaHHH OT OTBETCTBCHHOCTH 3a BCe
yOnITKH, yulep6 M OTBETCTBCHHOCTS, BO3HHKaIOUIMe B CBA3H
c mo6biMn mperen3uimu, TpeOoBaHHiMu, McKaMH WIK
cyeOHbIMH pa3OupaTesIbCTBaMH, BO30y)>KCHHBIMM MpoTHB
mo6oii Toxpaanoi cropoust u/HiH ee AddmimupopaHHeix
KOMMaHHii JOObIM (PH3HYeCKMM WIM IOPHAMYeCKHM JIMIOM,
BKNOUaA, HO He OrpaHwunBasce oTuM, [IpasurenbcrBeHHBie
opraHbl, B pe3yJIbTaTe WIM B CBA3H C I0OBIM BpesOM,
cMepTbio WH yulepOoM, IpH4HHeHHBIMH B pesyIbTaTe WIM B
BASH:

(i) ¢ omepaunamn THKAP cornacno n. 23.3 wi B

97
22.6

22.7

bagli, yaxud 9.2 bandinin icrasi icin ARDNS-in
apardigi yoxlama zaman; habela

(ii) 31.3. va 31.5 bandlarina asasan Kontrakt
sahasinin Podratgi tarafindan imtina edilan har
hans hissasi ila va/yaxud har hansi amlakdan
istifadanin davam etmasi ila va/yaxud 16-cI
Maddaya uygun olaraq Podratcidan ARDNS-in
nazarati va masuliyyati altina verilmis va bela bir
imtinanin tarixindan sonra yigilan amlakin lagv
edilmasi_ ila va/va yaxud ARDNS-in bela
amlakdan istifada va onun lagvi hiiququnu
qabul etmasi ila, o ciimladan, lakin bununla
mahdudlasmadan, atraf muhita ziyan vurulmasi
(imtina tarixindan avwel va ya sonra Podratcinin
Qarazli sahlankarligi naticasinda irali sirilmus
har hans iradi, iddiani va ya mahkama isinin
baslanmasini istisna etmakla) ila alaqadar
olaraq.

(b) Kontrakt sahasinin Podratc¢i tarafindan imtina edilan
har hansi hissasinda imtina gintinda va ya ondan
awel bas veran hadisalar - dliim va ya har hansi
ziyan, o cimladan, lakin bununla mahdudlasmadan,
atraf muhita vurulan ziyan naticasinda va ya bunlarla
alaqadar olaraq har hans: fiziki va ya hiiquqi sexs
ARDNS-a qarsi har hans: irad, talab, iddia irali
sirdikda va ya mahkema isi basladiqda hamin
itkilar, zarar va ya masuliyyat, habela hamin iradlar,
talablar, iddialar va ya mahkama isi barasinda bu
Sazisin mUddaalari va Podratcinin§ cavabdehliyi
Sazisa uygun olaraq qiivvada qalmaqda davam
edacakdir.

Birga va fardi masuliyyat

14-ci Maddada va 29.1 va 31.2 bandinda nazarda
tutulanlar istisna olmaqla, Podratginin bu Sazis uzra
biitiin 6hdaliklari barasinda Podratg! taraflar birga va fardi
masuliyyat dasryirlar.

Dolay! itkilar

Podratg! taraflarin 25.2 va 25.3(b) bandlarinda nazerda
tutulmus hiiquqlarina xalal gatirmadan, bu Sazisin basqa
hissalarina zidd galan har hans! miiddaalara baxmayaraq,
bu Sazisdan dogan va ya bu Sazisla, yaxud ona aid har
hansi faaliyyetla bagli olan dolay itkilar baximindan
Taraflar har hansi laqeydliya ragman heg bir halda, o
cumladan migavila, mulki hiquq pozuntusu ila alaqadar
va ya har hansi basqa terzda masuliyyat dasimirlar. Bu
22.7 bandinin maqsadlari baximindan “Dolayi itkilar*
ifadasi har hans: dolayi itkilar va ya ziyan, o cimladan
bunlarla mahdudlasdirilmadan, Karbohidrogenlar
¢ixarmaq_ qabiliyyatinin olmamasi, Karbohidrogenlar
hasilatinin itirilmasi va ya langidilmasi, yaxud manfaatin

22.6

22.7

result of SOCAR access pursuant to Article 9.2; and

(ii) Any portion of the Contract Area surrendered by
Contractor pursuant to Articles 31.3 and 31.5 and/or any
continued use of any assets, and/or the abandonment of any
assets, for which SOCAR has assumed control and
responsibility from Contractor pursuant to Article 16 and
accruing after the date of such surrender and/or SOCAR's
assumption of the use of any such assets and abandonment
of any assets, including but not limited to damage to the
environment (but excluding any claim, action or
proceeding which results from Contractor's Wilful
Misconduct whether occurring before or after the date of
surrender).

(b) In respect of any loss, damage or liability, as well as any claim,
demand, action or proceeding instituted against SOCAR by any
person or entity for death or damage of any kind sustained in
connection with or arising from any portion of the Contract
Area surrendered by Contractor and accruing on or before the
date of surrender, including but not limited to damage to the
environment, the provisions of this Agreement, and Contractor's
obligations hereunder, shall continue to apply.

Joint and Several Liability

Except as provided under Articles 14 and 29.1 the liability of the
Contractor Parties shall be joint and several with respect to all of the
obligations of Contractor under this Agreement.

With respect to indirect or consequential loss arising out of or in
connection with this Agreement or any activities thereunder,
notwithstanding anything to the contrary elsewhere in the Agreement,
without prejudice to the rights of the Contractor Parties under Articles
25.2 and 25.3(b), the Parties shall not be liable whether in contract,
tort or otherwise and regardless of any negligence under any
circumstances whatsoever for any indirect or consequential loss. For
the purposes of this Article 22.7 the expression "indirect or
consequential loss" shall mean any indirect or consequential loss or
damage including but not limited to inability to produce Petroleum,
loss of or delay in production of Petroleum or loss of profits.

22.6

22.7

pe3ysbtate yoctyna THKAP Bo ucnomuenne ni. 9.2; a
TaKKe

(ii) ¢ moGoii yactb1o KoutpaktHoii niomayu, or Koropoii
Tlogpsq4uk orka3asica B CoorBeTcrBHH ¢ nn. 31.3 4 31.5,
WIM B CBI3H C MpOAOIKAIOUIMMCA TOsb30BaHHeM
KaKHMH-JIMO0 aKTHBaMH, H/MIM C JIMKBH ave jOOBIx
AKTHBOB, KOHTPOJIb Haj, KOTOPbIMH HM OTBETCTBCHHOCTh 3a
koroppie THKAP npuuana or Tlogpaquuka B
cootBetcTBHH co Cratbeii 16, H HakalliMBaroujuMuca
nlocie jaTbl Takoro oTkKa3a w/MIM mpHHsataa THKAP
MpaBa Ha MOsb30BaHHe KaKHMH-JMO0 TaKHMM AKTHBaMH 1
JIMKBHalHIO KaKHX-M60 aKTHBOB, BKINOYad, HO He
orpaHW4MBasich THM, HaHeceHHe yulep6a OKpy2xKalouleli
cpeye (HO ucKOYat jO0Oy!o Mperen3Mio, HCK Wn
cyneOHoe paz6upaTenbcrBo, ABJIAIOWIeeCA pesylbTaTOM
TIpequamepennoro Hebpexenus Toypsqunka, HMeBuIero
MEeCTO JO HIM HOC AaTb! OTKa3a).

(b) B_ orsomenHu = Kakux-1MG0 ©yObITKon, yulepOa HIM
OTBETCTBEHHOCTH, a TakxKe JOGO! NpereH3HH, TpeboBanus,
ucka wih cyyeOnoro pa3OupatenbcrBa, Bo3by2KeHHOrO
npotus THKAP mo6nim duswyeckuM win lopHMeecKuM
IMUOM B pesyJIbTaTe WIM B CBAZH CO CMeEPTbIO MIM J0OBIM
yulepOoM, BbI3BaHHBIMH WIM CJIYYMBIIMMHCH B CBA3H C
mo6oi 4acrbio Konrpakrnoli nuiomayu, or Koropoii
orkasanca Togpaquuk, M MponcMe xX B Lary orka3a WK
4O TOrO, B TOM HCE, HO He TOKO, HaHecenHe yulepba
oKpyxKaloujel cpeye, MolOxKeHHA Hacrosmuero Cornamenns
nw oOs3aTenbcrBa Toppajunka B COOTBeTCTBHM C TaKOBbIM
OyayT NposowKaTb OcTaBaTbCs B CHIE.

Coanjapnas 1 WHMBUAyaLnad OTBeETCTBeHHOCTR

3a uckmoueHHeM mpejycmorpenHoro B Cratbe 14 u Bn. 29.1,
orsercrBenHoctb TlospaqHbix cropon sBiieTcH comMjapHoli Mu
HHUBULYasIbHO! B OTHOWICHHH BCex OOa3aTenbcTB Togpayqunka 10
nacTosiemy Cornamiennio.

Kocpennpie y6nirkn

B OTHOMICHHH KOCBeHHBIX YOLITKOB, BbITeKaIOWMX H3 HacTosINero
CornalieHua WIM B CBA3H C HMM, WIM %Ke B CBA3H C Kakoii-1H60

ACATEIbHOCTLIO =O HeMy, HeCMOTp’ Ha — KakHe-s1H60
MIpoTHBopeyanMe MoMOKeHMA B JpyrHX YaCcTAX HacTOsLero
Cormamenus, 6e3 yuep6a npapam Toypsyuprx  cropon,

npezycmorpeHHbim mm. 25.2 u 25.3(b), Croponsi HM mpH KaKHXx
OGCTOATEILCTBAX He HECYT OTBETCTBeHHOCTH, OyIb TO B CBA3H C
HOPOBOpOM, rparkaHCKHM paBOHapyileHHeM WI KaKMM-JHGO
ApyruM o6pa30M, He3aBHcHMo oT Kakoli-M60 HeOpexHocTH, 3a
kocBeHHble yObITkKH win yulep6. B wenax nacrosuyjero nm. 22.7
BbIpaxkenHe "KOCBeHHbIC yObITKH" O3HadaeT M0ObIe KOCBECHHbIC
yOurrku win yulep6, BKNOYas, HO He OrpaHH4MBasCh TONIbKO UMH,
HecnocoOHOcTh AOObIBaTh Yruewoyopoybl, Norepro WIM 3ajepxKy

98
itirilmasi demakdir.

A064 YrueBosoposos win noTrepro MpHOLUIN.

99
MADDo9 23
FORS-MAJOR HALLARI

23.1 Fors—major hallari

Har hans Tarafin bu Sazis uzra, pullarin 6danilmasina
dair S6hdalikdan savayi, Shdaliklarini (ya da onlarin har
hans! hissasini) yerina yetirmamasi, yaxud  yerina
yetirilmasini langitmasi Fors-major hallarindan _ irali
galdikda va ya hamin hallar naticasinda bas verdikda
masuliyyata sabab olmur. Fors-major hallari o demakdir
ki, har hans bir hadisa Neft-qaz amealiyyatlarinin qarsisini
alir, onlari langidir va ya onlara manecilik téradir, bitin
lazimi tadbirlar gérilsa da bu hadisa va ya onun
naticalari, o cimladan, lakin bunlarla mahdudlasmadan
févgalada hadisalar, tabii falakatlar (masalan, ildirim
vurmasi va zalzala), muharibalar (elan edilmis, yaxud elan
edilmamis) va ya digar harbi ameliyyatlar, yanginlar,
amak aflari, qiyamlar, Usyanlar, terrorguluq aktlari,
kitlavi suluqluqlar, vatandas igtisaslari, habela bu Sazisa
gOra Podratcinin amaliyyatlar aparmasina mane olan va ya
angal toradan, yaxud Podratcinin hiiqualarina ciddi ziyan
vuran va ya tahlikea yaradan qanunlar, miavilalar,
qaydalar, sarancamlar, farmanlar, amrlar, har hansi
Hokumat orqaninin (Azarbaycan Respublikasinin
daxilinda va ya hiidudlarindan kanarda) faaliyyati, yaxud
faaliyyatsizliyi Uzerinda nazarat etmak hadisanin aid
oldugu Tarafin imkanlari xaricindadir; lakin bu sartla ki,
qanunlar, miigavilalar, qaydalar Azerbaycan
Respublikasinin  arazisinda her hans Hékumat
instansiyasinin adindan, yaxud himayasi altinda va ya
onun gOstarisi ila gixig edan har hansi orqanin va ya
agentliyin sarancamlari, farmanlari, amrlari, yaxud basqa
gararlari ARDNS-in 6z 6hdaliklarini yubatmasina, ya da
yerina yetirmamasina ravac veran Fors-major hallari
sayilmayacaqdir. Har Taraf Fors-major hallarinin amala
galmasinin qarsisini almaq cin har cur lazimi hiiquaqi
saylar gdsteracakdir. Har hansi Fors-major vaziyya'
yarandig! halda onun tasirina maruz qalan Taref Fors-
major vaziyyatinin xarakterini tasvir etmakla (va milvafiq
sibut taqdim etmakla) digar Taraflara darhal yazili
bildiris veracak va hamin Fors-major vaziyyatinin tasirini
aradan qaldirmaq, yaxud ylngillasdirmak dgtin lazim
hiquqi saylar gostararak, na mimkiindiirsa edacakdir.
Yurisdiksiyasinda bu va ya digar Podratci tarafin, yaxud
onun 9dsas ana sirkatinin tasis edildiyi va ya subyekti
oldugu Hékumat hamin Podratg tarafin bu Sazis izra 6z
ohdaliklari yerina yetirmasina maneci gostaran
tadbirlar gérdikda, qalan Podratg: taraflarin hamin
vaziyyati Fors-major vaziyyati hesab etmaya ixtiyari
yoxdur va onlar 22.6 bandinda sarh olunmus prinsiplara
amal etmakla bu Sazis uzra 6z Ohdaliklarini yerina
yetirmakda davam edirlar.

Bu Sazis digar mUuiddaalari ila ziddiyyat etmadan, Fors-

23.1

ARTICLE 23

FORCE MAJEURE

Force Majeure

Non-performance or delays in performance on the part of any Party of
its obligations (or any part thereof) under this Agreement, other than
the obligation to pay money, shall be excused if occasioned or caused
by Force Majeure. "Force Majeure" means any event which prevents,
hinders or impedes Petroleum Operations and is beyond the ability of
the affected Party to control such event or its consequences using
reasonable efforts, including without limitation, extraordinary events,
natural disasters (for example lightning and earthquake), wars
(declared or undeclared) or other military activity, fire, labour
disputes, insurrections, rebellions, acts of terrorism, riot, civil
commotion, and laws, treaties, rules, regulations, decrees, orders,
actions or inactions of any governmental authority (inside or outside
of the Azerbaijan Republic) which prevent hinder or impede
Contractor's conduct of operations or which substantially impairs or
threatens Contractor's rights under this Agreement; provided,
however, that laws, treaties, rules, regulations, decrees, orders or other
acts of any entity or agency acting on behalf of, under the auspices of,
or at the direction of any Governmental Authority within the territory
of the Azerbaijan Republic shall not constitute Force Majeure with
respect to delay or non-performance on the part of SOCAR. Each
Party shall use its reasonable lawful efforts to prevent the occurrence
of Force Majeure events. Upon the occurrence of any Force Majeure
event, the Party affected shall give prompt notice to the other Parties
specifying the event of Force Majeure (and providing evidence
thereof) and shall do all things possible using reasonable lawful
efforts to remove or mitigate the effect of such Force Majeure event.
If the government within whose jurisdiction a Contractor Party or its
Ultimate Parent Company is incorporated or is subject takes actions
which preclude such Contractor Party from fulfilling its obligations
under this Agreement, the remaining Contractor Parties may not claim
such an event as Force Majeure and shall, consistent with the
principles set forth in Article 22.6, continue to fulfil their obligations
under this Agreement.

Notwithstanding anything to contrary in this Agreement and except

23.1

CTATbA 23

@OPC-MAXKOPHBIE OBCTOATEJIBCTBA

@ope-mMaxkopuble o6cTOATeLCTBA

HespinmovieHve WIM 3aepxKKH B BbINOHeHHH J000! H3 CropoH

cBonX O6s3aTeNbCTB (WIM Kakoli-1M60 HX YacTH) MO HacTosemMy
Cornalienuio, KpoMe o6s3aTesbcTBa NO yrlate ener, He BuIeKyT 3a
co6oli OTBeTCTBEHHOCTH, CCIM OHM BbI3BAHbI WI MpOv30NWIH B
pesysbtare Dopc-MaxopHbIX OOcTosTebCTB. "Dopc-mMaxkOpHbIe
oOcTosTesIbcTBa" o3Hayalor s060e co6niTHe, KoTOpoe
npeyorspaiiaet, 3ajepxuBaer win npensrcrsyer Hedprera3oBbim
onepalwaM, M Kora KOHTpPOlb 3a 9THM cOObITHeM JIM ero
NOCHeACTBHAMM NPM TIpHHATHH BCeX pa3yMHbIX Mep MpeBbIllaer
BO3MO2%KHOCTH CropoHbI, KOTOpO!i OHO KacaeTCa, BKIIOYAA, HO He
orpaHW4MBasich §=9THM, 4pesBbrualinbie = coObiTua, cTrHxuiiHble
GeycrBua (HapuMep, yapbl MOJIHHH MH 3eMJIeTpsCeHHs), BOHHBI
(oGbaBIeHHbIe HIM HeOObABICHHBIC) WIH pyrHe BOCHHEIC
AeiicrBus, Noxkapbl, TpyLOBbIe pa3sHormacna, MATexKH, BOCCTAHHA,
TeppopucTM4eckHe aKTSI, MaccoBbIe Gecnopayku, rparkjancKue
BONHEHHA, a TaKKE 3aKOHBI, JOPOBOpbI, NpaBnila, npesnucanna,

ykKa3bl, mpHkasbl, jelicrsua nH G6e3yelicrBua == 060ro
MpaBUTebCTBeHHOrO §=opraHa (BHYIpH WIM 3a mpeyenamu
AsepOaiiKanckoli PecnyOnuku), Kkoropbie = Mellalor = WIN

npenarcreyror nposexenuio TMoypsyuukom onepanwit win HaHocaT
cyujecTBeHHBIi yulep6 wim yrpoxaror mpapam Tlogspaqunka m0
Hacrosijemy CorallleHMio; pH yciOBHM, OHaKO, 4TO 3aKOHEI,
MOrOBophl, TpaBMila, MpeMcaHMA, yKa3bI, MPHKasbl WIM Apyrue
MOCTaHOBJICHHA JHOGOrO OpraHa WIM areHTCTBa, BbICTYMaIOWlero OT
cma, =WwiK nox, ornyol, win no ykasaHHio —sm06oro
TlpasnrenbcrsenHoro opraHa Ha Tepputopun A3sepOaiijpKaHcKoli
Pecny6muku, He O6yxyr mpeycrapiaTh Wopc-marxkKopHbIx
oOcTosTeIbCTB B OTHOIWeCHHH 3alepxKKH WIM HeBBINOJIHeHHs
oOs3atTembeTB co croponbt THKAP. Kaxxyaa Cropona npwioxKuT
BCe pa3yMHbI€ H MpaBOMOYHbIe yCwWIHA Aa nMpexoTBpaljenua
BOSHHKHOBeHHA §=@opc-MaxkOpHbIxX oOcrosTenbcTB. B  ciyyae
mo6oro = Pope-MaxkopHoro ~— oGc TosTeECTBa
Cropona, Haxoysilasca oy ero jelicrBHeM, HeMeyUIeHHO cyesaer
TIHCbMeHHOe yBeJOMJIeHHe jpyrHM CropoHaM c omHcaHHem
xapaktepa Mopc-MaxopHoro OOcTosTeNbCTBa (HM NpexocraBseHHeM
COOTBETCTBYIONIerO MOKA3ATENBCTBA) MU CYeAeT BCE BOSMOXHOE,
MIPHJIOXKMB pa3yMHbIe IIpaBOMOYHBIe YCHIIMA, JIA yCrpaHeHHa WIM
CMATHeHHA BIIMAHHA Takoro Mopc-mMaxkopHoro ObcTosTebCTBa. B
TOM CiLY4ae, CCIM MpaBMTENSCTRO, B Ybeii LOPHCAMKUMH Ta WIM MHaA
Tloxpaauas cropona win ee OcHosHas MatTepuickas KoMMaHHa
yapexkyena WIH sBIIeTCA cyObeKTOM, HpeypHHuMaer jelicrBus,
MIpenATCTBYIOWIMe BbINONHEHHIO TaKoli TloypsqHoii cropoHoii ee
oOs3aTesbCTB nO HacTosjemMy CorallieHHi0, TO OCTaJIbHbIe
Tlogpaqusie cTopoubl He MMelOT MpaBa MpeqcTaBMTh Takoe
oOcTosTeNbCTBO Kak Dopc-MaxkOpHOe, M NPOLONKAIOT BbINOMHATS
cBow oOs3aTeNbcrBa nO HacTosjemy CorvallieHuio, cueyyst
V3J10%KCHHBIM B 1. 22.6 npHHnam.

BO3HUKHOBeCHHA

HesasucuMo or s06bIxX NonokeHHi Ha

aero Corslalenns,

100
23.2

23.3

major hallarinin davam etdiyi bitin dévr arzinda Maliyya
masreflari har hansi avazi 6danilmamis Neft-qaz
amaliyyatlari masreflari ila toplanmir.

Miiddatlarin uzadilmasi

Oger Fors-major  hallart Neft-qaz  amealiyyatlarini
langidirsa, onlar! azaldirsa va ya aparilmasina manecilik
toradirsa, hamin hallarin samil edildiyi Ohdaliklarin yerina
yetirilmasi miiddati, Neft-qaz amaliyyatlarinin mivafiq
marhalasinin middati, islanma va Hasilat dovriindin
miiddati (onun har dafa uzadilmasi daxil edilmakla),
habela bu Sazis Gzra bitin htquqlar va Shdaliklar Fors-
major hallarinin amala galmasinin dogurdugu langima
middatina barabar muddat qadar, Ustagal Fors-major
hallar! aradan qaldirildiqdan va ya dayandirildiqdan sonra
ameliyyatlarin tazalanmasi ucin zeruri olan mitddat
gadar uzadilir.

Hasilat baslanandan sonra Fors-major hallart

dgar islanma va Hasilat dévrii arzinda har hans: bir
vaxtda Podratgi Fors-major halinin mévcudlugunu elan
etmisdirsa va agar bu cuir Fors-major hali sonra bir-
birinin ardinca galan azi doxsan (90) giin arzinda movcud
olmaqda davam edirsa va hamin Fors-major hali
Azarbaycan Respublikasi daxilinda har hansi hadisalar va
ya har hanst Hékumat orqaninin har hansi faaliyyati
naticasinda amala galmissa va bu Fors-major hali
naticasinda Podratci bu Sazisda nezerda  tutulan
Karbohidrogenlari ¢ixara bilmirsa, Podratch va ARDNS
yuxarida géstarilmis doxsan (90) gtin middati sona
Gatdiqdan sonra on bes (15) gtin arzinda goériistib hasilati
davam etdirmayin an yaxsi yollarini mUuzakira edirlar.
Oger sonraki doxsan (90) giin arzinda qanaatbaxs raziliq
alda edilmasa, Fors-major halinin mévcud oldugu dévrda
ARDNS va onun Ortaq sirkati masuliyyati 6z Uzarina
gottrarak 6z vasaiti hesabina, Podrat¢i Fors-major halinin
basa catdigint elan  edanadak, lazim  galarsa,
Subpodratcilari calb etmakla bu Sazis Uzra ameliyyatlar
aparmaq va Karbohidrogenlar hasilatini davam etdirmak
hiququna malikdir, Podratginin ixtiyari var ki, bundan
sonra bu Sazis Uzra Karbohidrogenlar hasilatinin tam
masuliyyatini 6z Gzarina gétirsiin.

ARDNS-in va ya onun Ortaq sirkatinin ixtiyari var ki,

23.2

for any event of Force Majeure that results from the act or failure to
act of any Governmental Authority, Finance Costs shall not be applied
to any unrecovered Petroleum Costs during a period of Force Majeure.

Extension of Time

If Petroleum Operations are delayed, curtailed or prevented by Force
Majeure, then the time for carrying out the obligations affected
thereby, the duration of the relevant phase of Petroleum Operations,
the duration of the Development and Production Period (including any
extension period hereof) and all rights and obligations hereunder shall
be extended for a period equal to the delay caused by the Force
Majeure occurrence plus such period of time as is necessary to re-
establish operations upon removal or termination of Force Majeure.

Post-Production Force Majeure

If at any time during the Development and Production Period,
Contractor declares Force Majeure and such Force Majeure situation
has continued for a period of not less than ninety (90) consecutive
days and such Force Majeure did not arise as a result of events within
the Azerbaijan Republic or as a result of any action on the part of a
Governmental Authority and as a result of such Force Majeure
Contractor has been unable to produce Petroleum under this
Agreement then SOCAR and Contractor shall meet within fifteen (15)
days following the expiry of the said period of ninety (90) days to
disct how best to continue production. Failing agreement on
satisfactory arrangements within ninety (90) days thereafter SOCAR
shall have the option of itself or its Affiliate assuming operations
hereunder and continuing production of Petroleum during the period
of Force Majeure at its risk and cost with the possible participation of
sub-contractors until Contractor declares the cessation of the Force
Majeure circumstance when Contractor shall resume its full
responsibilities for production of Petroleum under this Agreement.

SOCAR or its Affiliate shall be entitled to recover SOCAR's or its

23.2

23.3

mpeyycMaTpHBaloWMx WHOe, HO C HCKMOYeHHeM s0ObIx Wopc-
MaKOPHBIX OOCTOATEJIBCTB, BbIZBAHHBIX lelicTBHAMHM =I
6e3yelicrsuem kakux-s1H60 TIpaBurebcTBeHHbIX OpraHos, 3aTpaTbi
Ha (pHHaHcupopanne He HaYyCHAOTCA §=Ha~—KaKMe-1H00
HeBO3MeMeHHbIe 3atpatbl Ha HedprerazoBple onepauHH B TeYeHue
Bcero NepHoa AelicrBua Dopc-MaxkopHBIX OOCTOATEILCTB.

TIpoaenne cpokos

Ec @ope-Maxkopubie o6cTosTeIbCTBa 3alepxKUBaloT
He(rerasopbie omepauwn, CoKpalalor MX WIM Mellaior “Xx
TIPOBECHHIO, TO CPOK AIA BLINOJHEHHA OGA3aTENbCTB, Ha KOTOpbIC
TakHe OOCTOATENBCTBA paclIpocTpaHsloTca, CpOK OcyuIecTBIeHHA
coorsercrsyioulero atana Heiprera30Bp1x onepanuii, cpox Mepnoxa
paspa6orku Mu yoObraH (BKIIOYAaK J0G0e ero NposeHHe), a TaKxKe
Bce npapa Hu oOs3aTeNbcrBa mo Hacrosuemy CorvailieHnio,
MposewalorcsA Ha CpOK, paBHbIli cpoKy 3aepxKH, BbIZBAHHOI
BO3HHKHOBEHHEM Wopc-MaxKOPHBIX OOCTOATEBCTB, TOC CPOK,
HeOOXOMHMBIi Wis BO3OOHOBJICHHA Orepaluii nocie ycrpaHeHusa

WIM NpeKpallyenus Dopc-MaxkOpHbIx OOcTOsTEeNBCTB.

@opc-maxopuble o6cTonTeLCTBA Noce Hadasa AOOLINH

B curyyae, ecm B s1060e Bpems B TeueHHe Tepnoya paspaborKH 1
qoOrran = Tloxpanuuk oObsBu 0 HamMunn M@opc-MaxopHoro
oOcTostTenbeTBa, HM ecsIH Takoe Mopc-MaxopHoe ObcTosTebCTBO
MposoMmxKaet CyLeCTBOBaTh B TeYeHHe He MeHee eBAHOcTa (90)
wueli, cewyouwHx OAMH 3a ApyrMM, H MpH ycuOBHU, 4TO Takoe
opc-MaxopHoe OGcTOATEIECTBO BOSHHKIO He B pe3yJIbTaTe KAaKHX-
smo co6situii BHytpH A3epOaiipxancKoii PecnyOnMku win KaKoro-
sm6o jelicrBus co cropoub! MpasurenbcrBeHHoro oprana, 4 ecsIM B
pesysibtare Takoro Mope-MaxopHoro ObcTosTenbcTBa Toszpaqunk
He B COCTOAHHM jOObIBAaTh YruieBoyoposbl MO HacTosujemy
CornauienHi0, TO B  NaTHaquaTHAHeBHEI (15) cpok nocie
vcreveHua TaKOrO BbIIeyKa3aHHoro = eBsAHOocToyHeBHoOro (90)
cpoxa Toapsyunx u THKAP nposogstr serperyy ayia o6cy2KqeHuA
HaMyuunMx nyteli nmpogxomKenna yoOpru. Ecuw B Tesenue
nocueyyrouwx jesdnocta (90) aHei He Oyyyr AocrurnyTsI
yHoBieTBOpHTenbHbIe oroBopenHoctu, THKAP cama win ee
Aduanuposannas Komnanns OysyT BupaBe, Ha epHoy AelicrBuA
@opce-MaxkopHbIX OGCTOATEIBCTB, MPOBOAMT oflepalywH 110
HacToslemy CorsalicHHio H npoyoskatb HOOBr4y YrueBwoyopoyos
Ha cBOii PHCK H Ha CBOM CpeycTBa C BO3MO%KHBIM yuacTHeM
Cy6nospaxunkos 70 Tex nop, noKa Toxpayqunk He OObABHT O
3aBepuieHHu = opc-MaxkopHoro oOcTosTeNBcTBa, MocHe 4ero
Tloxpsaqunk BipaBe CHOBa B3xTb Ha CeOs NOHY!O OTBETCTBEHHOCT
nO AOOLIY¥e Yrsiewoyopoyos Mo Hacrosiwemy Cormaniennio.

THKAP uuu ee Adbwimuposanad KOMMaHHA BIpaBe BO3MeCTHTh

101
Masraflarin avazinin ddanilmasi mexaniz. @ uygun
olaraq 6ziintin mistaqim masreaflarinin avazini 6datsin va
Fors-major hal dévriinda catdirilmis buttn

Karbohidrogenlar hacmina géra Neft-qaz ameliyyatlari
Hesabina Fors-major hal baslananadak Satis
mantagalarinda istifada edilmis diinya qiymatlari ila
kreditlasdirsin.

Affiliate's direct costs in accordance with the Cost Recovery
mechanism and shall credit the Petroleum Operations Account for the
volumes of Petroleum delivered while the Force Majeure
circumstances continue at international prices at the Points of Sale
used prior to commencement of the Force Majeure.

CBOH IIpaMble 3aTpaTbl, HOHeCeHHEIe ero win ee AdppunupoBaHHoii
KOMMaHheli, B COOTBETCTBHH C MeXaHH3MOM Bo3MmelleHia 3aTpat 4
kpeyutopath Cuer no Heprera3oBbim onepalyuiM 3a BCE
HocTaBieHHble B TeYeHHe cpoKa jeciicrsua Wopc-maxKopHEIX
oOcrostenbcTB OObeMbI YruiewoyopoyoB 0 MHpoOBbIM WeHaM B
Tlynkrax nposakv, KOTOpbIe HCHOUb30BaIMCh NO Hayasa Dopc-
MaxkKOpHoro OGcToOsTeNLCTBA.

102
MADD®d 24
ETIBARLILIQ, HUQUQ Va

OHD®LIKLORIN BASQALARINA VERILM2@S| Vo TOMINATLAR

24.1 Etibarliliq

(a)

(b)

24.1(b) bandinda basqa cir nazarda tutulan hallar
istisna olmaqla, bu Sazis Quvvayaminme tarixindan
Taraflar va onlarin mivafiq hiiquq varislari va
miivakkillari tgin onun  sartlarina uygun icra
edilan, hiiquqi qiwesi olan etibarli Ohdalikdir.
ARDNS bu Sazisin baglanma tarixinda Kontrakt
sahasinin hiidudlari daxilinda Karbohidrogenlarin
kasfiyyati, islanmasi va ya hasilati hiquqlarina dair
hec bir 6zga sazis olmadigina taminat verir.
ARDNS hamcinin taminat verir ki, imzalanma tarixi

ila Qtuvvayaminmea tarixi arasinda  Kontrakt
sahasinin (va ya onun hear hansi _hissasinin)
barpasina va ya islanmasina ixtiyar verilmasi

haqqinda her hans: Uciincii tarafla he¢ bir danisiq
aparmayacaq va raziliga galmayacakdir.
Qiiwayaminmea tarixindan bu Sazis onun sartlarina
mivafiq olan va ya Tearaflarin qarsiliqh yazil
razilasmasina asaslanan hallardan savayi, he¢ bir
halda lagv edilmir, duzaldilmir va ya dayisdirilmir.
Taraflar bu Sazisda toxunulmamis har cir
masalalarin xos maramla halli cin isin davam
etdirilmasinin zaruriliyini tasdiq edirlar.

Taraflar bazi Shdaliklarin bu Sazisin Quvvayaminma
tarixinda va ya ondan avval yerina yetirilmali
oldugunu tasdiq etdiklarina gora raziliq verirlar ki,
28.1(b) bandinin miiddaalari va 25.1(a) bandina
mivafiq suratda ARDNS-in taminatlar imzalanma
tarixindan qiiweyea minir.

Oger bu Sazis Azarbaycan  Respublikasinin
Parlamenti tarafindan qati radd edilarsa va Podratgi
Sazisin ratifikasiyas! tciin zaruri olan har hansi
sonraki dayisikliklarinin, bela dayisikliklar varsa,
Podratc: ucin maqbul olmadigini ARDNS-a
bildirarsa, bu Sazis qiivwvaya minmir, bu Sazis dzra
va Kontrakt sahasina aid olan har hansi basqa
sazislar izra Taraflarin hiquaqlari va Shdaliklari lagv
edilir.

24.2 Hiqug va éhdaliklarin basqasina verilmasi

24.1

24.2

ARTICLE 24

VALIDITY, ASSIGNMENT AND GUARANTEES

Validity

(a)

(b)

Except as otherwise provided under Article 24.1(b), this
Agreement shall constitute a valid and binding legal obligation
enforceable in accordance with its terms among the Parties and
their respective successors and assigns as of the Effective Date.
SOCAR guarantees that as of the date of execution no other
agreement exists with respect to the right to explore for,
develop or produce Petroleum with respect to the Contract
Area. SOCAR further guarantees that between the Execution
Date and the Effective Date it shall not enter into any
negotiations or arrangements with any Third Party for the
granting of rights to rehabilitateand develop the Contract Area
(or any part thereof). From and after the Effective Date this
Agreement shall not be cancelled, amended or modified except
in accordance with its terms or by written agreement between
the Parties. The Parties acknowledge the necessity of
continuing to work in good faith to resolve any matters not
presently covered by this Agreement.

In recognition by the Parties that certain obligations have to be
performed on or before the Effective Date, it is agreed that the
provisions of Articles 28.1(b), and SOCAR's guarantees under
Article 25.1(a) shall come into force on the Execution Date.

In the event this Agreement is finally rejected by the
Parliament of the Azerbaijan Republic and Contractor has
notified SOCAR that any further revisions to this Agreement,
if any, necessary for ratification are unacceptable to
Contractor, this Agreement shall not become effective, and the
rights and obligations of the Parties under this Agreement and
any previous agreements pertaining to the Contract Area shall
be extinguished.

Assignment

24.1

24.2

CTATbA 24

JEHCTBUTEIBHOCTS, NEPEYCTYMKA HM PAPAHTHH

Qeiicreuresrpnoct,

(a) 3a Mckmo4eHnem no-nHOMy mpejyemMorpeHHoro B 1. 24.1(b),
HacToaLyee Cornamenne mpecTaBlaer coboii
welictBuTenbHOe = MMelOllee §=—- FOpuMuecKyIo —cHLy
OOs3aTelbcTBO,  MIpHBOyMueech B HCIONHeHHe = BB

(b)

COorBercTBMH c¢ ero yciloBHaMH, jyia CropoH mM ux
COOTBETCTBYIONIMX MpaBoNpeeMHMKOB M LeccMoHapHeB
Jlarei Berynienua B cuny. PHKAP rapantupyer orcyrcrsue
Ha ary 3akmioyeHHA KaKoro-HG0 MHOrO corsialleHna
OTHOCHTCbHO NpaB Ha pasBejKy, paspadorky win AoObH4y
Yruesoxopox0oB B Mpeszenax Konrpakruoli nuomayu.
THKAP janee rapantupyet, uro Mexyy J[aroi noxmcanns
wv Jlaroii BcrynieHHs B CHuy OHA He BCTYMIMT B KakHe-J1H60
nleperoBopbl wWIH joroBpopeHHoctH c moboii Tperseii
CTOpOHOii NO BbIa4e NpaB Ha peaOuauTaLMio u paspaborKy
Koutpakruoii nomjayu (wim mooi ee uacru). C later
BCTYIVICHMA B CMY M Mocue Hee Hacrosmee Cornaienve He
MOMIEKAT AHHYsIMPOBAHMIO, MCMpaBeHMIO WIM K3MeHeHHIO,
KpoMe KaK B COOTBETCTBMH C eFO yCOBMAMH WIM 10
OOo1I0MHOMY TMCbMeHHOMy corsacnio Mexyy Croponamu.
Croponbi mpusHaior HeOOXOAMMOCTh MposoKeHHA padorsl
WU paspelienna B Ayxe WoOpoli BoM s0GBIX BoMpocoB, B
aHHbIii MOMEHT He 3aTPOHYTBIX B HacTosemM CornallieHHn.

TlockonbKy
oOa3aTebCTBa

Cropousi mpusHaior, 410 — HeKOTOpbIe

JOwKHEI ObITh BbINONHeHEI «Ha Jaty
BCTYIMICHHA B CHJIy WIM YO Hee, Cropoubl corsiacHl, 4YTO
nomoxeHna 11. 27.1(b) 4 rapantun THKAP pz coorsetcraun c
n. 24.1(a), Bcrynator B cy B Jlary noynucanns.

B cayyae, ecm Hacrosujee Cornamenue 6yseT
OKOHYATENHO OTKIOHeHO Hapsamentom AsepOaiiyKancKoii
Pecny6nuku, 4 Toxpayunk yseyomun THKAP 0 tom, uro
kakve-1M600 jabHeiiuime w3MeHeHHsa Corsailienna, npu
HaJIM4HH =TaKOBbIX, HeOOXOUMBIe Wid paTHdpuKauun,
oka3bIBaloTcA = HeNIpHeMJIeMBIMH Wid Togpayqanka,
Hacrosujee Coriaiienme He BcTynaeT B cHJly, H Mpapa
oOa3aTenbcrBa Cropon mo HacTosiemy Corsauiennio 4
sk0ObIM paHHum corslallieHHam, OTHOCSLIMMCA K

KoutpakTHoii miomayn, annyupytorcs.

Tlepeyerynka

103
(a)

(b)

Mahdudiyyatlar. Podratci taraflarin bu Sazisdan irali
galan hiquq va éhdaliklarinin har hansi sakilda
basqasina verilmasina, ipotekasina, girov
goyulmasina va ya her cur yuklanmasina yalniz bu
24.2 bandinda nazerda tutulmus sartlarla yol verilir.
24.2 bandinin miiddealarini pozmaqla hayata
kecirilan har hansi verilma lagv ed va hiqudqi
quvvaya malik olmur. Bu  24-cii Maddanin
magqseadlari baximindan Digar Podratg! tarafin idara
strukturunun dayismasi (bunun Digar Podratci
tarafin Osas Ana sirkatinin daxili yenidantaskil va ya
birlagsmasi Ugiin edildiyi hallar istisna olmaqla) bu
Sazisin sartlarina géra htquq va o6hdaliklarin
verilmasi sayilir. Bir Podratgi tarafin bitin istirak
pay! faizini verdiyi hallardan savay digar hallarda
ARDNS-in razilig1 olmadan Tareaflarin heg_ biri
basqasina 6z istirak payinin bes (5) faizdan az
hissasini vermir.

Podratc tarafin htiqug va 6hdaliklarini vermasi.

(i) Hiiquq va G6hdaliklarin ncii__taraflara
verilmasi. Bu 24.2(b) bandinin muddaalarina
uygun olmag sarti ila Podratgi tarafin bu Sazis
Uzra 6z huquqlarini va Ohdaliklarini har hansi
Uciincii tarafa bitinlikla va ya qisman
vermak huququ vardir, agar bela Uciincil
taraf:

(aa) bu Sazisa asasan tzerina qoyulan
vazifalara miivafiq olan texniki
imkanlara) va maliyya  imkanlarina
malikdirsa;

(bb) bu Sazisin ona verilan pay barasindaki
bitin sartlarini qabul edirsa; va

(cc) ARDNS-in va Podratgi taraflardan har
birinin qanuni yolla isgizar
minasibatlara gira bilacayi taskilatdirsa.

(ii) Podratg: tarafin yuklamasi. Bu Sazis zra 6z
Ohdaliklarina xalal gatirmadan har Podratci
taraf Sazisda géstarilan payinin, yaxud
Azarbaycan Respublikasinin arazisinda va ya
onun hiidudlarindan kanarda_ Neft-qaz
amaliyyatlari iciin istifada olunan har hans
amlakda 6z payini maneasiz olaraq ipoteka
etmak, girov qoymaq va ya basqa sakilda
yiklamak hiiququna malikdir, bu sartla ki,
hamin ipoteka, girovqoyma va ya basqa
sakilda yuklama yalniz bu Sazisin sartlarina

(a)

(b)

Restriction. No assignment, mortgage, pledge or other
encumbrance shall be made by a Contractor Party of its rights
and obligations arising under this Agreement other than in
accordance with the provisions of this Article 24.2. Any
purported assignment made in breach of the provisions of this
Article 24.2 shall be null and void. For purposes of this Article
24 change in the structure of ownership of an Other Contractor
Party (other than for the purposes of internal reconstruction or
amalgamation of the Ultimate Parent Company of the Other
Contractor Party) shall be deemed an assignment under this
Agreement. Except in the case of a Contractor Party assigning
all of its percentage Participating Interest, no Contractor Party
shall assign less than a five (5) percent percentage Participating
Interest without SOCAR’s approval.

By a Contractor Party

(i) Assignments to Third Parties. Subject to the provisions
of this Article 24.2(b) a Contractor Party shall be

entitled to assign all or part of its rights and obligations
arising under this Agreement to any Third Party which:

(aa) has the technical and financial ability
commensurate with the responsibilities and
obligations which would be imposed on it
hereunder;

(bb) as to the interest assigned, accepts and assumes
all of the terms and conditions of this
Agreement; and

(cc) is an entity with which SOCAR and each of the
Contractor Parties can legally do business.

(ii) | Encumbrance by Contractor Party. Without prejudice to
its obligations hereunder, each Contractor Party shall

have the right to freely mortgage, pledge or otherwise
encumber its interests in the Agreement or any property
in or outside the Azerbaijan Republic which is used for
Petroleum Operations, provided that any such mortgage,
pledge or other encumbrance shall be made expressly
subject to the terms of this Agreement.

(a)

(b)

Orpanuyennsa. Kakas-nu60 nepeycrynka, wmoreka, 3aor
WIM MHOe OOpeMeHeHMe BbITeKaIOWMX M3 HacTOsMero
Cormamienua mpaB u oOssarenbcrs TogpagHpix cropow
HOMyckaeTCA TONbKO 110 MpetycMOTpeHHBIM B aHHOM TI.
24.2 ycnosusim. JIio6aa noxpa3yMepaemas mepeyctynka,
ocylecTBIeHHad = BoIpeKH nowoxenuaM =o. 224.2,
aHHysIMpyerca HW He uMeer lopuyMueckol cub. Tia yeneli
nanHoii Cratbu 24 w3MeHeHHe CTpyKTypbl BuayeHna
OcranbHoli Tloapaanoii croponoli (3a uckio4eHHeM
cmyyaes, Kora 97TO jelaerca Ut. =~ BHYTpeHHeii
peoprann3ayHn WI ciHaHHaA OcHoBHolt Matepuuckoii
komnannu OcrasbHoli Toypaynoii cropoubi) cautaetca
nlepeyctynkoli mo ycioBMaM wHacrosujero Coriatienns.
Kpome cuyyaes, korga ona Togpsanaa cropona
nepeyctynaer BCIO cBOIO MpoyeHTHyo yom [oneBoro
yuactus, Hu oyna u3 TloxpsyHEix cropon He mepeycrynaer
MeHee ristH (5) mnpolentos Jfomesoro yuactus, 6e3
oyo6penna THKAP.

Tlepeycrynka Hoypsanoi croponoii

(i) Tlepeycrynku Tpetpum croponam. Hpu ycnosun
YHOBJeTBOpeHMA NowOKeHMii aHHoro  11.24.2(b)
Tloapauaa cropoHa HMeer mpaBo NOsHOCTHIO WK

YaCTHYHO MepeycTyMMTb CBOH MpaBa H OOA3aTeIbCTBA
no Hacrosuyemy Cornamennio mo6oli Tperseii
cropoue, ec Taka Tperba cropona:

(aa) pactlomaraer TexHH4ecKUMH HW (pMHaHCOBIMH

BO3MO2KHOCTAMH, copa3MepHbIMH c
06a3aHHOCTAMH,
Bo3araeMbIMH Ha Hee 10 HacTosmemy
Corsamennio;

OTBETCTBCHHOCTLIO H

(bb) 8B oTHoMeHHH mNepeycrynaemoii efi gomH
IIpHHuMaeT BCe ~—s-YCIOBHA— HacTosmero
Corsamenns; 4

(cc) sBuIsercad opranu3auueli, c kKoropoli THKAP u
kaka 43 TIoxpsaqHbIxX CTOpoH MoxerT
OCYLIECTBIATh EOBbIe OTHOUICHHA B paMKkax
3aKOHHOCTH.

(ii) OGpemenenue Moxpaquoii croponoii. bes yuepoa
WUit = CBOHX «OO HBATeNLCTB. =O HacTOsLIeMy
Cornamienmio Kaxyai TMoypsynai cropona umeer

mipaBo GecnpenarcrBeHHo OcyulecrBisT unoTeKy,
3aylor WIM MHOe oOpeMeHeHHe cpBoeii oIH B
Cornamiennu win B 060! cBoeli HeABHOKUMOCTH Ha
Teppuropun A3epOaiisKancKoli PecnyOnuKu win 3a
ee npeyetamu, ucnomb3syemoii guia Herera3s0pbix
onepauuii, np ycioBHH, YTO Takasd uNoTeKa, 3asor
Wn HHOe MMylecTBeHHOe: o6pemenenue
OCYLIECTBIACTCA HCKIOYHTEIbHO B COOTBETCTBHH C

104
(iv)

(v)

miivafiq suratda hayata kecirilir.

ARDNS-in_icazasi. Uciincii tarafin xeyrina
Podratgi taraf har hansi hiiquq va Shdaliklarin
verilmasini , ipoteka, girov va ya basqa sakilda
yuklamani planlasdirdiqda = bunun  uciin
ARDNS-in qabaqcadan icazasi talab olunur,
ham da buna icaza vermakdan asassiz olaraq
boyun qacirila bilmaz. dgar ARDNS$ hiiquq va
Ohdaliklarin verilmasi, ipoteka, girov va ya
basqa ylklama haqqinda bitin miivafiq
informasiya va layiha sanadi alava olunmaqla
planlasdirilan bu cuir verilma barasinda bildiris
aldiqdan doxsan (90) giin sonra 6z qararini
elan etmirsa, hamin verilma, ipoteka, girov va
ya basqa yiklama ARDNS _ tearafindan
bayanilmis hesab edilir.

Hiiquq varisinin 6hdaliklari. Podratg: taraf bu
Sazis uzra hiquaqlarint va  ohdaliklarini
tamamila va ya qisman verdiyi halda va hamin
verilmanin ARDNS tarafindan bayanilmasi,
yaxud bayanilmis sayilmasi sarti ila, hiquq va
Ohdaliklari veran taraf hamin  verilmanin
quvvaya m i tarixdan sonra bu Sazis uzra
bittin galacak ohdaliklardan Oztnuin verdiyi
istirak pay! hacminda azad olunur. Bundan
sonra hiiquq varisi, bu Sazisda ayrica
gostarilmis hallar istisna olmaqla, bu Sazisdan
irali galan Ohdaliklar Ggin digar Podratgi
taraflarla yanasi birga va fardi masuliyyat
dasiyir.

Hiiquq va Ohdaliklarin Ortaq_sirkatlara_va
Podratci_taraflara verilmasi. Podratgi taraf
ARDNS ila razilasdirmadan bu Sazisdan irali
galan hiqualari va Shdaliklari 6ziniin bir va
ya bir nega Ortaq sirkatina, yaxud Podratci
taraflardan har hansi birina bitdnlikla, yaxud
qisman va istanilan vaxt vermak hiiququna
malikdir, lakin bir sartla ki, bu cuir hiquq
verilmasi barasind, ARDNS-a darhal xaber
verilacak. Olava olaraq, hiiquq  verilmasi
Podratg taraf vasitasila har hans: Ortaq
sirkata kegarsa, bu cuir Ortaq sirkat yuxaridaki
24.2(b)(i) bandinin talablarini Gdayir va
hamcinin bu sartla ki, hamin  verilmanin
ARDNS _ tarafindan bayanilacayi, yaxud
24.2(b)(1 bandinda godstarilmis qaydaya
uygun suratda ARDNS tarafindan bayanilmis
sayilacag! andan Podratci istirak payinin
verilmadiyi halda oldugu kimi, bu Sazis dzra
Ohdaliklar cin 6z masuliyyatini eynila

(iii)

(iv)

(vy)

Approval _of SOCAR. Any proposed assignment,
mortgage, pledge or other encumbrance by a Contractor

Party to a Third Party shall require the prior approval of
SOCAR which approval shall not be unreasonably
withheld. If within ninety (90) days following
notification to SOCAR of a proposed assignment
accompanied by the relevant information and the draft
deed of assignment, mortgage, pledge or other
encumbrance, SOCAR has not given its decision, such
assignment, mortgage, pledge or other encumbrance
shall be deemed to be approved by SOCAR.

Obligations of Assignee. In the event a Contractor
Party assigns all or a portion of its rights and obligations
arising under this Agreement, and the assignment has
been approved or deemed approved by SOCAR, the
assignor shall, to the extent of the interest assigned, be
released from all further obligations and liabilities
arising under this Agreement after the effective date of
such assignment. The assignee with the remaining
Contractor Parties shall thereafter be jointly and
severally liable for the obligations arising from this
Agreement, except to the extent otherwise provided
under this Agreement.

Assignments to Affiliates and Contractor Parties. A
Contractor Party shall be entitled at any time to assign
all or part of its rights and obligations arising from this
Agreement to one or more of its Affiliates or to any of
the Contractor Parties without the prior consent of
SOCAR, provided however that SOCAR shall be
promptly advised of any such assignment.
Additionally, with respect to an assignment by a
Contractor Party to an Affiliate, any such Affiliate must
satisfy the requirements of Article 24.2(b)(i) above, and
further, provided that the assigning party shall remain
liable for its Affiliates’ obligations under this
Agreement in the same manner as though no assignment
had been made to such Affiliate unless and until said
assignment is approved or deemed approved by
SOCAR, in the manner provided under Article
24.2(b)(iii).

(iii)

(iv)

(vy)

ycloBuaiMn HacTosiero Coramenus.

Paspemrenne THKAP. Ina smo6oii miannpyemoii
Tloxpsauoii cropouoli nepeycrynku, wnoreku, 3asora
WIM MHOrO OOpeMeHeHHA B NOb3y TpeTbeii CTOpOHbI
TpeOyetca npexBapuTebHoe paspeuieHue THKAP,
IIpH4eM B TaKOM pa3pelleHHH He MoxeT OBITb
6e30cHOBAaTeNbHO OTKa3aHO. Ec yepe3 eBsHOcTO
(90) aueit nocue nonyyenua THKAP ysegomsenua 0
mulaHupyeMoii repeyctymke c mpusoxeHHeM Bceli
coorsercrsyiouleii =MHcbopMauMH =H nmpoeKTHoro
MOKyMeHTa 0 Mepeycrynke, unoreKe, 3alore WIM
wHOM oOpemenennn, THKAP ne oObapnser 0 cBoeM
pellleHHM, Takaa nepeycrynka, MNoreKa, 3aor WIM
noe oOpeMenenue cuntaetcs oo6pennoii THKAP.

OGs3aTebcTBa mipaBorpeemMHuka. B cmyyae
ocymectBuisemoli TogpsyHoi cropoxolt nono win
yacTH4YHOH NepeycTymkH mpaB H OOs3aTeIbCTB 10
nacTosujemy Corjialienwio, H Mp yculoBHu, 4TO
Takasd mepeycrynka ofo6pena WIM %e c4nTaeTcA
ono6pennolt THKAP, nepeycrynatoujas cropona
ocBoOoxaeTCA OT BCeX HabHeiMHX OOs3aTeNbCTB
no  Hacrosujemy Coramenuio =B —OObeMe
TepeyCTYMICHHOM e10 JONM Noche Harb! BCTyMMIeHHA
nepeycrynku 8 cuty. Tocue sToro mpaBonpeemHuKk
Hecer CON apHylo u MHAMBHYaJIbHy!O
OTBETCTBCHHOCTS BMecTe c OCTaJIbHBIMH
TlogpsqHbIMM =cTOpoHaMH 110 BBITeKaIOIHM 3
Hactoamero CorsalieHHa  oOs3aTeIbCTBaM, 3a
UCKINOYCHHEM OTACIbHO OFOBOPeHHLIX B HaCTOsIEM
Cornamienun curyyaes.

Tlepeycrynxa AgduauuposanHbim KoMnaHvsiM
Tloapsaneim croponam. Toxpsynaa cropona umeer
MpaBO NONHOCTSIO WIM YacTH4HO HB JNOG0e BpeMa
nepeyctynaTb —-BBITeKaroMHe ~=—H3_—SsHCTOsUero
Cornauienua mpapa u obs3aTenbcTBa oHOH WIM
HeCKOJIBKHM 43 CBOHX AdppHIMMpoBaHHbIX KOMMAaHHii
win =no6o = us sTogpayueix cropon —6e3
npeyBaputetbHoro corsiacopanus c THKAP, npu
ycnoBuu, ofHako, uro THKAP 6yyer HemeysieHHO
cooOuyeHo 0 Takoli mepeycrynke. Kpome toro, B
orHouleHHn = repeycrynku Tloxpaqnoi croponoii
AgdunuupopanHoli =KoMMaHuu, 00ad = Takaa
Adumuposannaa KOMMaHHa OwKHA
yHOBeTBOpsTh TpeOopaHnaM m1. 24.2(b)(i) BEE, 1
Haslee Ip ycOBHM, 4TO Mepeycrynatoujad cropoHa
coxpanser cBOIO OTBeTCTBEHHOCTL 110
o6s3aTesIbCTBaM cBoeii Agbumuposannoii
KOMMaHHH M0 HacTosiemy CorsiallicHHio TOUHO Tak
Ke, «Kak eciH Obl = Taka ~—sepeycrynka

105
24.3

24.4

24.5

24.6

saxlayir.

Hiiqug va ohdaliklarin verilmasindan vergi tutulmas1

24.2 Maddasina asasan har hansi hiquq 6tirtilmasi va ya
k6égirmalar pulsuz hayata kecirilir va btittin Podratci
taraflar tictin 6danilan Manfaat vergisindan basqa bitin
vergilardan va har hansi masreaflar va 6damalardan azad
olunur.

Hiiqug va ohdaliklarin verilmasi sartlari

Podratc taraflarin har hansi hiquq va Ghdaliyi basqasina
hokmean bu sartla verilir ki, huquq varisi ARDNS$-a 24.5
bandinda goéstarilan taminata analoji olan Osas ana
sirkatin taminatini taqdim etsin.

Osas ana sirkatlarin taminatlari, ARDNS-in taminati

ONS istisna olmaqla, har bir Podratc: taraf bu Sazisi
imzaladiqdan sonra amali olaraq an qisa muddatda yalniz
Qiiwayaminma tarixindan gec olmayaraq 6z Osas ana
sirkatinin taminatini ARDNS-a taqdim edir.

ARDNS bununla ONS istisna olmaqla, har bir Podratgi
tarafa taminat veri

(a) ONS-un bu Sazis Gzra 6z 6hdaliklarini, maliyya
va digar éhdaliklari, yerina yetirmasi icin bitin
vasaitlara, va

(b) ONS-in verdiyi hiquqlar va Uzarina gotirdiyu
Ohdaliklar.

Hékumatin taminati

Bu Sazisi imzaladiqdan sonra yalniz Qtvvayaminma
tarixindan gec olmayaraq ARDNS Hokumat taminatinin
imzalanmasini
imzalanmis orijinali har Podratgi tarafa verilir va Sazisin
Azarbaycan Respublikast
taqdim olunan imzalanmis nisxasina onun tarkib hissasi
kimi daxil Sazis Azarbaycan Respublikasinin
Parlamenti tarafindan ratifikasiya va tasdiq edildikdan va
adi qaydada darc olunduqdan sonra H6kumatin taminati
qanun quvvasi kasb edir.

tamin edir. Hékumat — taminatinin

Parlamentinin = miuzakirasina

edilir.

24.3

24.4

24.5

24.6

No Tax on Assignments
Any assignment or transfer pursuant to Article 24.2 shall be free of

Taxes, except Profit Tax, and shall be free of any cost or charge to
Contractor Parties.

Conditions on Assignment
Any assignment by a Contractor Party shall be expressly conditioned

upon the assignee providing to SOCAR an Ultimate Parent Company
Guarantee similar to the guarantee specified in Article 24.5.

Ultimate Parent Company Guarantees, SOCAR Guarantee

Each Contractor Party other than SOA shall, as soon as practicable
after execution of this Agreement but not later than the Effective Date,
provide to SOCAR an Ultimate Parent Company Guarantee.

SOCAR hereby guarantees to each Contractor Party other than SOA:

(a) all funds necessary for SOA to fulfil all of its obligations,
financial or otherwise, under the Agreement; and

(b) the rights granted and the obligations undertaken by SOA.

Government Guarantee

Upon the execution of this Agreement but not later than the Effective
Date SOCAR shall procure the execution of the Government
Guarantee. An executed original of the Government Guarantee shall
be provided to each Contractor Party and shall be included in the
executed copy of this Agreement to be submitted to the Parliament of
the Azerbaijan Republic. Upon ratification and approval of this
Agreement by the Parliament of the Azerbaijan Republic and
publication in the customary manner the Government Guarantee shall
have the force of law.

24.3

24.4

24.5

24.6

AgunuuposanHoli KoMmaHHM He MMela MecTa, 10
MOMeHTa Of06peHha TaKkoli mepeycrynku THKAP,
wim xe Kora GOyyer cuntatecs, uro THKAP
oyoOpwia = lepeyctyniky B  coorBe1
oroBopeHHEIM B 11. 24.2(b)(iii) mopayKom.

uu OC

OcBoGoayenne nepeycrynku or Hanoros

Jho6ax nepeycrynka win nepezaya npaB no NowoKeHHAM Nn. 24.2
ocymlectBisioTca SecraTHO H ocBoGoxaloTca Or Hanoros Jia
scex TloxpaHbix cropox, kKpome Hasora Ha mpHObuib,
ocBoGoxaeTca OF KaKHXx-1H60 3aTpaT MH BEIMIaT Zit ToxpsyHprx
cTopon.

YeuoBusa nepeycrynkn

Ha sce ocyujectaisembie ToypsqHbimu croponaMu nepeycrynkH
pacnipocrpanserca OOs3aTelbHOe ycioBHe, 4TO MpaBorlpeeMHHK
owKeH npeyocrasuts THKAP Tapantuio Ocnosuoli MarepuncKoii
KOMNaHHH, aHaslorM4nylo rapanTHn, OroBopeHHoii B 11. 24.5.

Tapantun OcnosupixMatepunckux komnanuii, rapanrua
THKAP
Kaxyaa Tlogpayuaa cropona, 3a ucKmouyenvem HAK, B

Kparyaiilive mpakrH4eckHe CpOKM Mocie MOAMMcaHHA HacTosLero
Cormamienua, HO He no3yHee JJaTbI BcTrymieHHt B  cHIy
npeyocrasiset THKAP Tapantuto cBoeii OcHosnoii MatepuncKoli
KOMIIaHMH.

THKAP nacrosum rapanrupyer kaxkol Tloxpaqnoii cropoue, 3a
uckouenvem HAK:

(a) Hamm4He Bcex cpeycrs, HeoOxoyumEix HAK ja
BBINIOJHCHHA BCCX CBOHX OOA3ATEIBCTB, ()MHaHCOBBIX MH
WHBIX, 10 HacTosiemy CorsaiieHnio; 1

(b) mipaBa, rpeqocTaBileHHbIe
npunateie HAK.

HAK, uu o6s3aTembcrTBa,

Tlpapureancrpennas rapanTua

Tlocne noanmucanua HacTosujero CormaiieHHa, HO He 103qHee Jari
BetymieHua B culy THKAP o6ecneunpaer moynucanne
TIpasurenbersennoli = rapantun.  Toynucannpii = opurunas
TIpasurenbersennolt rapanruu nepesaetca Kayo Tospsqnoii
cropone MM BKkOYaerca B Ka4yecTBe cocTaBHoii 4acTH B
NOwWHCaHHbIi =9K3emruItp Cormamienua, mpeycrapisempiii Ha
paccmorpenne Tapsamenta A3epOaiipxancKolt PecnyOmuxu. Tocie
parupukaynwn 4 yrBepxyeHus Cornamenus Tapnamentom
AsepOaiiKanckoli PecnyOmmku nu onyOnukoBaHusi B OOBINHOM
nopsike, [IpaBuresibcTBeHHas rapaHTHA lIpHHHMaer CHJIy 3aKOHa.

106
25.1

25.2

MADD9 25

TaTBIQ EDILO BILAN QANUN,
IQTISADI SABITL9SM2 VO ARBITRAJ

Tatbiq edila bilan hiquq

Bu Sazis Azarbaycan Respublikas! va ingiltaranin
qanunlar! Ggiin timumi olan hiquq prinsiplarina miivafiq
suratda tanzimlanir va tafsir edilir, har hans! masalaya
dair tmumi htquq prinsiplari olmadigi halda isa
Kanadanin Alberta ayalatinin GUmumi hiquq prinsiplari
tatbiq edilir (hiquq normalarinin. kolliziyalarina aid
qanunlar istisna olmaqla). Bu Sazis hamcinin “pacta sunt
servanda“ (“miigavilalara ameal olunmalidir“) beynalxalq
hiquq prinsipina tabe edilir. Bu Sazis Azarbaycan
Respublikasinin Parlamenti tarafindan tasdiq edildikdan
sonra Azarbaycan Respublikasinin Qanunu qiwasina
minir va Azarbaycan Respublikasinda middealari bu
Sazisa uygun galmayan va ya zidd olan har hansi basqa
moévcud va ya galacak qanundan, farmandan, yaxud
inzibati sarancamdan (va ya onun bir hissasindan) Ustiin
tutulur, (bu Sazisda konkret suratda basqa cuir gostarilan
hallar istisna olmaqla).

igtisadi sabitlasma

Bu Sazis Uzra Podratciya (yaxud onun hiquq varislarina)
va onun Subpodratcilarina verilasi hiquqlar va manafelar
Podratcinin qabaqcadan razilig: olmadan dayisdirilmir,
modifikasiya edilmir va ya mahdudlasdirilmir. Ogar har
hans HOkumat organi bu Sazisin miiddaalarina zidd olan,
yaxud bu Sazis dzra Podratcinin hiiquqlarina va ya
manafelarina manfi (yaxud misbat) tasir géstaran har
hansi movcud, yaxud galacak qanunun, miavilanin,
hékumatlararas! sazisin, farmanin va ya _ inzibati
sarancamin, [e} ciimladan, lakin bununla
mahdudlasmadan, vergi qanunvericiliyinda, qaydalarda,
inzibati tacribada hear hans dayisikliklarin tat
olunmasini talab edirsa, Taraflarin iqtisadi manafelarinin
tarazligint barpa etmak maqsadi ila bu Sazisin
middaalarinda tashihlar aparilir, va ager Podratginin
hiquq va manafelarina manfi tasir olarsa, bu halda
ARDNS bununla alaqadar bas vermis har hans itkilar,
iqtisadi vaziyyatin pislagsmasi, zarar vaya ziyanlar cin
Podratciya (va onun hiiquq varislarina) kompensasiya
verir. Yuxaridaki prinsiplara uygun olaraq har hans: bela
miigavila, hékumatlararas! sazis, qanun, farman va ya
inzibati sarancamla bu Sazis arasinda har hansi miinaqisa
va ya uygunsuzlugu tez hall etmak udcgiin mivafiq
Hékumat orqanlarinin mivafiq tadbirlari gormasini tamin
etmak maqsedila ARDNS 6z salahiyyatlarinin tam hacmi
carcivasinda bitin aglabatan saylari gostarir.

4

25.1

25.2

ARTICLE 25

APPLICABLE LAW, ECONOMIC STABILIZATION
AND ARBITRATION

Applicable Law

This Agreement shall be governed and interpreted in accordance with
principles of law common to the law of the Azerbaijan Republic and
English law, and to the extent that no common principles exist in
relation to any matter then in accordance with the principles of the
common law of Alberta, Canada (except for laws regarding conflicts
of laws). This Agreement shall also be subject to the international
legal principle of pacta sunt servanda (agreements must be observed).
Upon approval by the Parliament of the Azerbaijan Republic of this
Agreement, this Agreement shall constitute a law of the Azerbaijan
Republic and shall take precedence over any other current or future
law, decree or administrative order (or part thereof) of the Azerbaijan
Republic which is inconsistent with or conflicts with this Agreement
except as specifically otherwise provided in this Agreement.

Econo Stabilisation

The rights and interests accruing to Contractor (or its assignees) under
this Agreement and its Sub-contractors under this Agreement shall not
be amended, modified or reduced without the prior consent of
Contractor. In the event that any Governmental Authority invokes
any present or future law, treaty, intergovernmental agreement, decree
or administrative order which contravenes the provisions of this
Agreement or adversely or positively affects the rights or interests of
Contractor hereunder, including, but not limited to, any changes in tax
legislation, regulations, or administrative practice, the terms of this
Agreement shall be adjusted to re-establish the economic equilibrium
of the Parties, and if the rights or interests of Contractor have been
adversely affected, then SOCAR shall indemnify Contractor (and its
assignees) for any disbenefit, deterioration in economic
circumstances, loss or damages that ensue therefrom. SOCAR shall
within the full limits of its authority use its reasonable lawful
endeavours to ensure that the appropriate Governmental Authorities
will take appropriate measures to resolve promptly in accordance with
the foregoing principles any conflict or anomaly between any such
treaty, intergovernmental agreement, law, decree or administrative
order and this Agreement.

25.1

25.2

CTATbA 25

TIPHMEHHMOE IIPABO, JKOHOMHYECKAA
CTABHJIM3AUMA WH APBATPAK

Tipumenumoe npaso

Hacrosmee Corsauienme peryupyetch mM ToukyeTcH = B
COOTBeTCTBMH C MIpMHUWNaMH mpaBa, OOWMMM UIA 3aKOHOB
AsepOaiixanckoli PecnyOmmku u Anrimn, a B cilyyae orcyrcTBHst
OOWMX MIPHHUWNOB OTHOCHTeNbHO Kakoro-1H60 Borpoca - B
COOTBeTCTBHM C NpHHLWHaMu OOulero npaBa NpoBuHyHH AsbGepta,
Kanaya (34 WCKINOYCHHeM 3aKOHOB, KacalOUMXca KOJWIM3HIi
mpaBoBbix HopM). Hacrosuyee Cormaienue take  Oyyer
NOJYMHATECA M@KYHAPOLHOMY MpaBoOBOMy MIpHALNy «pacta sunt
servanda»  («JOroBopbl OKI  codmoyaTEca»). Tocae
yrBepKqeHHa HacToalero Cornamenusa Tlapnamentom
Asep6aiixanckoii = Pecny6mmku ~—Hacrosjee §=—- Coramienne
npHHumaer culy 3akona A3epOaiiyxancKoii PecnyOnmkn uM
mipepasimpyer Hay JuOObIM ApyruM JeiicrByiomuM win OyzyuIMM
3aKOHOM, YKa30M HJIM aJ[MMHMCTpaTHBHbIM pacnops2KeHHeM (HH
yacTblO Takoro) AsepOaiiyxKanckoli PecnyOnmKu, nomoxeHHsA
KOTOporo He COOTBeTCTBYIOT MIM MpoTHBopeyaT HacTosemy
CormauieHmio, 34 MCKOYeHHeM TeX ciy4aeB, Kora B HacTOsLeM
CorsauieHHu KOHKpeTHO OroBopeHo HHa4e.

DKonomuyeckas craGuin3zanNA

TIpasa 4 unTepecti, mpwunraroujneca Tlonpsyauky (uM ero
npaporipeeMHukKaM) uM ero CyOnoppsyuukam 10 HacTosiljemy
Cornamienmio, He NOWIeEKaT H3MeHeHHIO, MOLMHKAMH HH
coKpaliennio 6e3 mpeyBapHrenbHoro cornacna Tozpsgunka. Ecnm
kakoii-1460 [paputesbctsenupii oprah tpebyer mpumMeneHua

kakoro-IH60 Hacroslero win Gyyyulero 3aKoHa, oroBopa,
MexKIIpaBHTeIbCTBEHHOrO corjallenna, yka3a win
ajIMMHMCTpaTHBHOrO pacnopwKenus, nporHBopesanero

TONOKeHMAM Hacrostjero CorsallieHMa WI OTPHUaTebHO, HH
MONOKHTEIBHO BOSelCTBYIONIMX Ha [paBa MIM HHTepecs!
Tlogpaauuka no Hacrosijemy Corsailennio, BKMI04ad, HO He
orpaHW4HBasch MMH, JOObIe 3MeCHeHHA = B HasIOrOBOM
3AKOHOMaTENBCTBE, NpaBHax, aMMHMCTpaTMBHOH NpakTHKe, TO B
ToNOKeHMA HacTosujero CorsallieHHa BHOCATCA KOppeKTHPOBKH C
UeHbIO BOCCTAHOBIeHHA COaaHCHpOBaHHOCTH 9KOHOMHYeCKHX
wutepecos Cropor, a ecuIH OTpulaTetbHoe Bo3yelicrBHe Ha Mpapa
wim untepecti Toupsquka uMeeT MecTo, TO B 9TOM ciy4ae
THKAP komnexcupyer Toxpayunxy (u ero mpaponpeemMHnkam)
muoOble norepH, yxyllleHHe 9KOHOMHYeCKUX OOcTOsTeNbCTB,
yObiTkn win yulep6, BO3HHKaloumMe B cBI3H C TakoBbIM. THKAP B
npeyesiax nmonHoro o6beMa cBOuX NoHOMOYNI Mpuiaraer Bce
pa3yMHbIe MpaBOMOYHbIe ycwiHaA K OGecHeYeHHIO Toro, 4TOObI

coorgercrsyioume  TIpapuresbcrsewHpie = opraHbl = IpHHsIH
coorgercrsyioulMe = Mepbl id = GbICTporo.— pa3pellieHHa BB
coorBercTBHH C_—BBIINeyKa3aHHbIMA = IpHHHNaMH ~—s060ro0

KOH(pMKTa WIM HECOOTBETCTBHA Mery JHOOIM TaKHM YOroBopoM,
M@KMpaBMTeJIbCTBEHHbIM COaLCHHeM, 3€KOHOM, YykKa30M WIM
aMHHMCTpaTHBHBIM pacrops»KeHHeM KH HacTosMM CornalieHHem.

107
25.3 Arbitraj

(a)

(b)

(co)

15.1(a)(ii) va 15.1(c) bandlarinin miiddeaalarina
mivafiq  suratda nazerden kecirilmak tugiin
eksperta gOndarilan masalalar istisna olmaqla,
ARDNS ila har hansi Podratgi taraf, yaxud bitin
Podratg tareflar arasinda miubahisa (Rahber
komitanin iclaslarinda hall edilmamis masalalar
daxil olmaqla) bas verdikda, mibahisa edan
Taraflar bu  Sazisin  seartlarina asaslanaraq
miibahisanin qarsiliqh suratda qanaatbaxs bir
da hall olunmasina cahd géstarmak Uuciin
gorisiirlar. Taraf hamin mibahisa haqqinda
bildiris aldiqdan sonra otuz (30) giin muddatinda
miibahisa, Tareaflari qarsiliqli suratda
qanaatlandiran bir sakilda aradan qaldirilmirsa,
hamin mubahisa Arbitraj qaydasinin muddeaalarina
va tatbiq edila bilan htiquq barasinda 25.1
bandinda géstarilmis middaalara miivafiq suratda
hall ed

Bu Sazisda heg na Podratgi tareaflarin§ xarici
sarmayalarin midafiasi haqqinda Azarbaycan
Respublikasinda qivvada olan qanunvericilikla
nazerda tutulan nazerda tutulan huqualarini asia
mahdudlasdirmir va Azerbaycan Respublikasinin
har hansi basqa movcud va ya galacek qanununun
miiddaasina baxmayaraq, hemin hiquaqlar
Podratgiya bu Sazis Uzra maxsus olan har hansi
basqa hiiquqlara alava olaraq tatbiq edilir. Har
hans! H6kumat orqaninin har hans faaliyyati va ya
faaliyyatsizliyi naticasinda Podratginin har hansi
hiiquqlarinin, manafelarinin, yaxud amlakinin
ekspropriasiyasi, millilasdirilmasi va ya basqa cir
6zganinkilasdirilmasi hallarinda arbitrlar nagd
pulun diskontlasdirilmis axinlari! metodunu tatbiq
edarak va alverisli saraitda aqdda maragi olan
alicinin va saticinin mévcudlugunu ehtimal edarak,
habela Podratcinin 6z htquqlarindan,
manafelarindan, payindan (o cumladan
manimsanilmamis ehtiyatlarda istirak payindan) va
ya amlakindan mahrum olmasi ila naticalanan

alverissiz_ vaziyyati nazera almayaraq zerarin
avezinin tam bazar qiymati ila va médvcud
muassisa asasinda ddanilmasi (o ciimladan

Dollarla darhal tam va tasirli kompensasiyasi)
prinsiplarini tatbiq edirlar. Podratginin sadalanan
hiiquqlarinin, manafelarinin, payinin (o cimladan
manimsanilmamis ehtiyatlarda istirak payinin) va

ya amlakinin tam bazar qiymatini
miiayyanlasdirmak ugin arbitrlar yuksak
beynalxalq nifuza malik investisiya bankini
secirlar.

Bu 25.3 bandinda nazarda tutulan hiquqlar va

25.3. Arbitration

(a)

(b)

(c)

Except for any matter to be referred to an expert pursuant to
Articles 15.1(a)(ii) and 15.1(c), in the event of a dispute arising
between SOCAR and any or all of the Contractor Parties
(including matters which are not resolved at the Steering
Committee), the disputing Parties shall meet in an attempt to
resolve the dispute to their mutual satisfaction by reference to
the terms of this Agreement. If satisfactory mutual agreement
is not achieved within thirty (30) days after receipt by a Party
of notice of such dispute, such dispute shall be settled in
accordance with the Arbitration Procedure and the applicable
ions of Article 25.1.

Nothing in this Agreement shall limit the rights of the
Contractor Parties under the existinge law of the Azerbaijan
Republic on protection of foreign investment, which rights
shall apply in addition to any other rights Contractor may have
under this Agreement notwithstanding any other law, both
current and future, in the Azerbaijan Republic. If any of
Contractor's rights, interests or property are expropriated,
nationalised or otherwise taken by reason of any act or failure
to act of any Governmental Authority, then the arbitrators shall
apply the principle of indemnification (including prompt, full
and effective compensation in Dollars) at the full market value,
on the basis of an on-going concern utilising the discounted
cash flow method, assuming a willing buyer and seller in a
non-hostile environment, and disregarding the unfavourable
circumstances under which or following which Contractor shall
be deprived of its rights, interest (including its interest in
undeveloped reserves) or property. The arbitrators shall select
an investment bank of good international reputation for
purpose of appraising the full market value of said rights,
interest (including its interest in undeveloped reserves) or
property of Contractor.

The rights and obligations under this Article 25.3 shall survive

25.3

Ap6urpax

(a)

(b)

3a HCKJNOYEHHEM TeX BOIPOCOB, KOTOPBIe HalpaBlAlOTCA Ha
PaCCMOTpeHMe 9KCMepta B COOTBETCTBUM C MONOxKeHMAMM
mn. 15.1(a)(ii) u 15.1(c), pH BO3HMKHOBeHHM copa MexKLy
THKAP u mo6oii wim scemu Tloapaqupimn croponamu
(BKHOYaA BOMpOCbI, OCcTaBLIMecd HepaspelieHHbIMH Ha
3aceyanusix Pykopoysimero KoMuTera), chopauyye CropoHbt
BCTpeyaloTcA C ICNbIO MOMITATBCA pa3pellMT cop K
CBOeMY B3aMMHOMY YOB/ETBOpPeHMIO, OMMpasch Ha yCNOBMA
nacrosiero Cormamenus. Ecum no ucresenun TpaauaTn
(30) gHeit nocue nonyyenua Croponoii ysexomienua o
TaKOM cllope OH He yperyJIMpoBaH Kk B3aHMHOMy
yaosserBopenuio Cropox, To Takoli cop pa3pelliaetca B
CooTBeTCTBHH ¢ NonokeHHAMH ApOuTpaxkHOl npolezypp! HM
MONO%KCHHAMH O TIPHMeHHMOM IIpaBe, OrOBOpeHHBIMM B I.
25.1.

Hwuto B Hacrosiem Corsauichwu HM B Koei Mepe He
orpaHH4npaer mpaB TloapsqHpix cTropoH,
npeylycMatTpHBaemelx jelicrsyiouyuM B A3epOaiijpKancKoli
Pecnty6nuke 3aKOHOaTebCTBOM 0 3allHTe HHOCTpaHHBIx
wupectuuuii or 15 sHpaps 1992 roa, m 9TH mpaBa
TIpHMeHsIOTCA = LONOHHTENbHO |=—K—OOBIM)—s PyruM
MpHHayuiexkaLyM Tlozpayunxy m0 HacTOALemy
CornalieHHi0 mpaBaM, HeCMOTpa Ha NosOxKeHHA I0G0rO
apyroro velicrsyiomero win = Oytymero.— 3aKOHa
Asep6alixanckol PecnyGnuxku. B ciyyae skcnponpHalnn,
HaMOHAIH3aHH WIM MHOrO OTH pKIeHMA BCIeYCTBHe
kakux-1H60 —edicrsuii = w= Ge3elicrsua ~—s060ro.
TlpasnrenbcrsenHoro oprana, Kakux-1M60 nmpaB, HHTepecoB
wih umywectsa Toypsquuka apOurpamu mpumensiotcs
MIpHHUWMb! BO3MelleHHA yulep6a (BKMIOYad OxicTpyl0,
nosHy!0 HW jelicrBeHHy!oO KoMMeHcalHI0 B JosIapax) mo
NOHO pbIHOWHOH WeHe M Ha OcHOBe AelicrBylouyero
MIpeAMpMATHA C MIPMMeHeHMeM MeTONa MCKOHTHPOBaHHBIX
noctymiennii HaH4HOCTH MM mpeynoarad HanMune
3AHHTepeCOBAHHEIX B CeIKe NOKYNaTesA H TpoyaBua Tip
6uaronpHsATHBIX YCOBMAX, a TakKe, He Y4HTbIBat
HeOylaronpusATHBIe OOCTOsTebCTBa, TPH KOTOPBIX WIM B
pesybrare Koropbix Toppaq4Hk OKa3bIBaeTCA JMLIeHHBIM
cBOHX pas, HHTepecos, Hoel (B TOM 4HcHe HM WoNeBoro
yuacTHA B HEOCBOCHHBIX 3afacax) wi wMyulectBa. Lit
ompeyeieHha NONHO pbIHOUHO! CTOMMOCTH yNOMAHYTBIX
npas, joel (B TOM 4HcHe HM joeBoro yuacrua B
HeOCBOCHHBIX 3allacax) wi MMymectBa TogpagunKxa
apOurpb! BbIOnpalor HHBecTHMOHHBI Oank c xopouteli
Me@KyHapoHoH peryrauueit.

Tlpeaycmatpupaempie B jaHHOM mm. 25.3 npaBa 4

108
qiiwasina xitam verilandan the termination of this Agreement. OOa3aTeNbcTBa OcTaloTcCA B cue MocHe nMpeKpanjenua
aelicrsua Hacroamero Coramenna.

Ohdaliklar bu Sazi
sonra da quweda qalir.

109
MADD9d 26
BILDIRISLOR

Bu Sazisin miiddaalarina miivafiq suratda taqdim olunan
bitin bildirislar ingilis va Azarbaycan dillarinda yazili
sakilda tartib edilir va teleksla, faksla, yaxud maktubla
har bir Tarafa asagida géstarilan tinvana (yaxud bir
Tarafin digar Taraflara vaxtasiri bildira bilacayi har hansi
basqa dnvana) gOondarilir, bu sartla ki, Quvwayaminma
tarixindan va Omealiyyat sirkati yaradildiqdan sonra
Azarbaycan Respublikas! Dévlat Neft Sirkati tarafindan
Podratg! taraflara géndarilan va bu Sazisin sartlarina géra
zearuri olan bitin bildirislar (31-ci Maddada nazarda
tutuldugu kimi pozuntu haqqinda har hans bildirislar, va
yaxud 24.2(b)(iii) bandina asasan Sazisin qiivvasina xitam
verilmasi haqqinda bildirislar, habela 26.3 bandinda
nazerda tutulan, arbitraja aid olan har hansi bildirislar
istisna edilmakla) bu 26-ci Maddanin miiddaalarina
uygun suratda Omaliyyat sirkatina géndarilmisdirsa,
bitin Podratgi taraflara gatdirilmigs hesab  olunur.
Omeliyyat sirkati yaradildiqdan sonra Podrat¢! onun adini
va unvanini (habela bunlarin miivafiq dayisikliklarini)
amali cahatdan mimkiin olan an qisa middatlarda
ARDNS-a taqdim edacakdir. Teleksla va ya faksla verilmis
bildiris | gOndarildiyi tarixdan sonraki birinci giin
catdirilmis hesab olunur. Maktubla géndarilan bildiris
yalniz alindiqdan sonra catdirilmis sayilir. Bu Sazisin
quvvasina xitam verilmasi haqqinda bildirislar va Kokli
pozuntu haqqinda bildirislar yalniz maktubla taqdim
olunur.

ARDNS: Azarbaycan Respublikasi Déviat Neft
Sirkati
Azarbaycan Respublikasi,
Baki sahari, AZ 1000
Neftcilar prospekti, 73

Faks: (+994 12) 493 64 92
Telefon: (+994 12) 492 07 45
Kima: Prezidenta

Russneft: RUSSNEFT ABSHERON INVESTMENTS
LiMiTED
P.O. Box 3175
Roud Taun, Tortola,
Britaniya Virjiniya Adalari
Faks:
Telefon:
Kima: Prezidenta

ONS: ARDNS-in Ortaq Neft Sirkati

ARTICLE 26

NOTICES

All notices required to be given pursuant to this Agreement shall be
in writing in English and Azeri and may be given by telex, facsimile
or letter to the address set out below for each Party (or such other
address as a Party may notify to the other Parties from time to time)
provided, however, that following the Effective Date and formation
of the Operating Company any notices required to be given to
Contractor Parties hereunder by SOCAR (except any notice of
breach pursuant to Article 31, any notice pursuant to Article
24.2(b)(iii) and any notice of termination of this Agreement and any
notice of arbitration pursuant to Article 25.3) shall be considered
effective as to all Contractor Parties if given to the Operating
Company in accordance with this Article 26. Contractor shall advise
SOCAR of details of the name and address of the Operating
Company (and of any changes thereto) as soon as practicable after
its formation. A notice given by telex or facsimile shall be deemed
to be received on the first working day following the date of
dispatch. A notice sent by letter shall not be deemed to be delivered
until received. Notices of termination of this Agreement and notices
of Material Breach shall be given only by letter.

SOCAR: State Oil Company of the Azerbaijan Republic
73 Nefichilar Prospecti
Baku AZ 1000 Azerbaijan Republic

Facsimile: (+994 12) 493 64 92
Telephone: (+994 12) 492 07 45
Attention: The President

Russneft: RUSSNEFT APSHERON INVESTMENTS
LIMITED
P.O. Box 3175
Road Town, Tortola,
British Virgin Island
Facsimile:
Telephone:
Attention: The President

SOA: SOCAR Oil Affiliate

CTATbA 26

YBEJOMJIEHHA

Bee ypeqOMJIeHHs, mpeycraBinemple B COOTBETCTBHH C
noNOxKeHHAMH = HacTosuyero = Cormaiienna, — otpopMusiores
TIMCbMeHHO «Ha aHTvIMiicKoM MM asepOaiiJKaHCKOM A3bIKaX
HallpaBllATbCa 110 TeseKcy, (bakcy WIM TIMCbMOM KaxkJoii Cropone
nO ykKa3aHHOMy HWKe aypecy (WIM %xe KakoMy-1HM60 Apyromy
aupecy, kKoropbiii Cropona Moxer mepnoyu4eckH coobmars
apyrum CropouaM), nmpH ycioBun, oyHaKo, 4ro mocue JJarbi
BCTYIMICHHA B CHTy H Co34aHHs OnepalyHonHoit KoMnaHHM BCE
HeoOxoHMBIe ~=nO = ycioBHaM HacTosimero Corsaiienna
yBe}OMIeHHa, HarpaBsisembie Tocyyapcrsennoii Herpranoii
Komnanueit As3epOaiiyxancxoii Pecny6mm«u TloapaHbim
cropoHaM (3a HCKJNOYeHHeM KakHX-H60 =yBeyOMICHHi =O
HapyleHHn, Kak 9TO TIpesycMotpeHo B Crate 31, Kakux-1H60
YBeOMIeHHii B CooTBeTCTBHH ¢ 1. 24.2(b)(iii) wm Kakux-1H60
YBCHOMICHHii 0 TIpeKpaleHHn yelicrsua Corauienua, a TaKxKe
KaKHXx-J1H00 yBeqOMJICHHii, Kacalouyuxca apOutpaxa,
MIpeyCMOTPeHHEIX B I. 25.3), CUHTaIOTCA JOCTaBIICHHBIMH BCeM
TlogpsaHbIM cTropoHaM, eC/IH OHM HanpaBseHbI Onepalonnoli
KOMMaHHH B COOTBETCTBHK C NOOKeHHAMH HacTosueli Crateu
26. Togpayunxk coo6bmur THKAP nanmMenosanne uu aypec
OnepauMonnoii KomnaHHH (a TakxKe COOTBeTCTBYIONIHe HX
W3MCHCHHA) B KpaTuaiiumme mpakru4ueckHe cpoKH MocsIe ee
co3yaHua. [epeyanHoe mo teneKcy WIM (akcy yBeqomseHHe
CuMTaeTCs MOJYYeHHBIM B NepBblii padounii AeHb nMocue jab
ornpaBsieHHa. YBeOMJIeCHHe, HalIpaBseHHOe MMCbMOM, CUHTaeTCA
OCTaBJICHHEIM TONbKO lO ero nowyueHHH. YBeyOMieHns oO
mpekpanjennn = iedicrsvi = Hacrosimero = Coramienua =
yBeyomieHui © CylllecrBeHHOM HapylIeHMH — OIDKHBI
TIpeCTABIATHCA TOMBKO TIMCbMOM.

THKAP: AsepOaiipKkanckas PecnyOmmKa
r. Baxy AZ 1000
Hedrannsap mpocnexrn, 73
Tocyaapersennast Hedpranaa Komnanns
AsepOaiiKanckoli PecnyOmmkn

axe: (+994 12) 493 64 92
Ten: (+994 12) 492 07 45
Komy: Tpe3uyenry

Pyccnedtp: PYCCHE®Tb ATILNEPOH
MHBECTMEHTC JIMMUTE,
n/a 3175, Poy Tayx, Toprona, Bpuranckue
Buprunckne Octposa
akc:
Ten:
Komy: Tpe3uyenry

HAK: AsepOaiipxancKkas Pecny6smka

110
Azarbaycan Respublikas
Baki sahari, Az 1000
Neftcilar prospekti, 73

Faks: (+994 12) 493 64 92
Telefon: (+994 12) 492 07 45
Kima: Prezidenta

73 Nefichilar Prospecti
Baku AZ 1000 Azerbaijan Republic

Facsimile: (+994 12) 493 64 92
Telephone: (+994 12) 492 07 45
Attention: The President

r.baxy AZ 1000

Hedbramnap npocrnextu, 73

Hedranaa Aduimuposannas Komnanna
THKAP

@axc: (+994 12) 493 64 92
Ten: (+994 12) 492 07 45
Komy:IIpesnyenty

111
MADD9 27
SAZISIN QUVV@YOMINMO TARIXi

27.1 Qiwayaminma tarixi

(a)

(b)

Azarbaycan Respublikas! qanunvericilik orqanlari
Konstitusiyaya, talab olunan- bitin  hiqudqi
rasmiyyatlara va qaydalara tam amal etmakla
Azarbaycan Respublikasinda bu Sazisa (HoOkumat
taminati daxil olmaqla) tam qanun quwvasi veran
qanunvericilik akti qabul etdiklarina va mdvcud
tacribaya asasan onun darc olunduguna dair
sahadatnamani ARDNS-in Podratciya taqdim etdiyi
tarix Sazisin QUvwayaminmea tarixi sayilir, bu sartla
ki, asagidaki ilkin sartlar tamin olunmayinca,
Quwayaminma tarixi baslanmayacaqdir:

(i) bu Sazisin baglanmasina har bir Tarafin
Direktorlar surasinin sanksiya vermasi(agar
bu, tasis sanadlarina uygun olaraq tatbiq
edila bilarsa);

(ii) Azarbaycan Respublikasinin qanunvericiliyi ila
nazerda tutulmus qaydada Qiiwayaminma

tarixinda = Taraflarin Kontrakt sahasinda
va/yaxud Kontrakt sahasi dgiin Neft-qaz
amaliyyatlarinda  istifada olunan  asasli

fondlarin dmaliyyat sirkati tarafindan NQGCi-
dan qeabulunu- tasdiq edan _— saneadlari
imzalamasi;

har Podratgi tarafin (ONS-dan basqa) osas
ana sirkatinin Taminatinin ARDNS-a
verilmasi; va

(iv) har Podratg¢i tarafa (ONS-dan basqa) Hékumat
taminatinin verilmasi.

Taraflar miimkiin qadar qisa middatlarda (1)
27.1(a)(i)-(iv) bandlarinda géstarilmis sartlara amal
edilmasina va, onlara amal olunduqdan sonra, (2)
yuxarida gostarilanlara asasen Azarbaycan
Respublikasinin qanunvericilik orqanlari tarafindan
bu Sazisa va adi cakilmis Hokumat taminatina
Azarbaycan Respublikasinda tam qanun qivvasi
veran qanunvericilik aktinin qabul edilmasina nail
olmag Uciin bittin saylari géstarirlar.

27.2 Qiwayaminma tarixinadak Neft-qaz ameliyyatlari

271

ARTICLE 27

EFFECTIVE DATE

Effective Date

(a)

(b)

The Effective Date shall be the date upon which SOCAR
delivers to Contractor written evidence of the enactment by the
legislature of the Azerbaijan Republic in full compliance with
the Constitution and all requisite legal formalities and
procedures and publication in the customary manner of
legislation giving this Agreement (including the Government
Guarantee), the full force of law in the Azerbaijan Republic,
provided, however, that the Effective Date shall not occur until
the following conditions precedent have been satisfied:

(i) authorisation to enter into this Agreement by the Boards
of Directors of each of the Parties (if applicable under
foundation documents of such Party);

(ii) execution by the Parties of the instruments in the order
specified by the legislation of the Azerbaijan Republic
justifying acceptance by the Operating Company of the
OGPD capital assets used in the Petroleum Operations
within and/or for the Contract Area at the Effective Date;

(iii) delivery to SOCAR of the Ultimate Parent Company
Guarantee of each of the Contractor Parties (except
SOA); and

(iv) delivery to each of the Contractor Parties (except SOA)
of the Government Guarantee.

The Parties shall use their best endeavours to obtain as soon as
possible (1) satisfaction of the conditions referred to in Article
27.1(a)(i) - (iv) and upon satisfaction thereof (2) the enactment
as aforesaid by the legislature of the Azerbaijan Republic
giving this Agreement and the said Government Guarantee the
full force of law in the Azerbaijan Republic.

27.2 Pre-Effective Date Petroleum Operations

27.1

CTATbA 27

ATA BCTYILIEHHA B CHJTY

Hata perynienns B cHay

(a)

(b)

Jlaroii Bcrynienua B CHIy aBNAeTCA jaTa, Ha KOTOpylO
THKAP ocrapiiaer Tloxpayuuxy TIMCbMeCHHOe
CBHJCTENLCTBO O MIPHHATHM 3aKOHOMATEbHBIMH opraHaMn
Asep6alixanckolt Pecny6uKku, mp nowHOM coGmoxeHHH
Koncrutyumu = Ms BCeX. = TpeGyeMBIX —_ 1OpHAW4eCKHX
(bopManbHocteli, nopsyka wu onyOuMKoBaHHa cormacHo
MpHHsTOH MpakTHKe, 3aKOHOATeMbHOrO akTa, jaloWero
nacrosijemy Cornamenuio (Bkmouyasa TpapurenbcTBeHHy1o
rapaHTHio) nouwHyi0 cwly 3aKoHa B A3sepOaiiypKaHcKoii
Pecny6nuke, np yciosun, 4To u J[ata BCTyMIeHHA B CHITY
He HacTyNMT YO Tex Nop, Moka He GyyyT yAoBseTBOpeHbI
CuleLyIOMHe NIpeABAapHTesIbHbIe YCHOBHA:

(i) CaHKUMOHMpoBaHHe HacToslero
Corsamienna Copetom jupekropos kajol Cropoubi
(ecuM 9TO MIpHMeHHMO B cOorBeTcTBMH c ee
yupequTebHBIMH }OKyMeHTaMH);

3akoueHHA

(ii) nogmmcanne Croponamu B
TIpetyCMOTpeHHbIM
Asepb6aiispxaHcKoit
TONTBEPAKHarOLAx
komnanneli or

nlopsyKe,
3AKOHOaTebCTBOM
Pecny6uuKn OKYMeHTOB,
mpunsaTne Onepaynonnoit
HY kanvtasibHpix aKTHBOB,
HcHoub30BaBUMxca B Hedprera30BbIx onepalMax Ha
wun gia Konrpakruoii miouagu, va lary
BCTYIVICHMA B CHILY;

(iii) mepegaua THKAP Tapantuu Ocnosnoii MatepuucKoii
kKoMnaHHH = KaxKoi © Tloxpsquoli croponsi (kpome
HAK); u

(iv) nepegaya kaaxqoi Toxpsznoii cropone (kpome HAK)
Tlpasutesmbcrsennoli rapanrun.

Croponb! mpukiayprBaror Bce ycuma, YToOb! HOOuTECA B
Kparyaiiume BO3MOx%KHBIe cpoKH (1) yoBileTBOpeHHa
yenoBuii, yka3aHHbIX B wm. 27.1(a)(i)-(iv), mu mo
YNOBNETBOPCHHH TaKOBBIX - (2) IPHHATHA 3aKOHOLATEIbHOrO
aktTa, COrlacHO yka3aHHOMy BBIIIC, 3aKOHOaTebHbIMA
opranamn A3epOaiipkanckoii Pecny6muKu, mpujaroujero
HacTOALemy Cornamenuio u ynomsHyroii
TlpasnrenbcrsenHoli rapaHTHH NONHyIO CHIy 3aKOHa
AsepOaiiKanckoii PecnyOm«n.

27.2. Herera3opbie onepaunu 0 arbi BeTynieHnsA B CHAy

112
27.1. bandinin miiddaalarina baxmayaraq, imzalanma
tarixindan Qiweayaminmea tai adak Podratgi ARDNS-in
qabaqcadan _yazili raziligint almadan Neft-qaz
amoaliyyatlar! aparirsa, hamin Neft-qaz ameliyyatlari ila
alaqadar olaraq Podratginin cakdiyi masraflarin avazi
Odanilmir.

Notwithstanding the provisions of Article 27.1, in the event that, from
the Execution Date and prior to the Effective Date, Contractor,
without prior written consent of SOCAR, does conduct Petroleum
Operations, the costs incurred by Contractor in relation to such
Petroleum Operations shall not be Cost Recoverable.

Hecmorps Ha nonoxenns m1. 27.1, B ciryyae, ec B nepnoy c Jaret
nogmucanua yo JjaTei Bcrynienna B curly Togpagunk mposogur
Heprera3ospie onepauuH 6e3 mpesBapuTebHoro = noslyseHusA
mucbMeHHOoro oXo6penus THKAP na ux mpopeyenue, 3aTpatsi,
noveceHubie [loxps4nkoM B CBa3H C TaKHMH HeCorsiacOBaHHbIMH
He¢prera3oBbimu onepalMamu, He nosiexaT BosMemennio.

113
MADD9d 28
OTRAF MUHITIN MUHAFIZaSI Vo TOHLUKasiZLIK

28.1 9maliyyatlarin aparilmasi

Podratgi Neft-qaz amoaliyyatlarini tahliikasizlik texnikasi
va atraf mihitin mishafizasi izra qiivvada olan va galacak
Azarbaycan qanunvericiliyina uygun olarag, habela
beynalxalq neft-qaz sanayesinda qabul olunmus atraf
mihitin mihafizasi standartlarina uygun olaraq lazimi
hassasliqla, samearali va tahliikesiz sakilda aparir, bu
sartla ki, bu standartlar va tacriiba tahlikkasizlik texnikasi
va atraf. = mishitin =miuhafizasi uzra Azarbaycan
qanunvericiliyina zidd deyildir. Podratgi mahdudiyyat
qoyulmadan, yerin Usti, yerin taki, daniz, hava, gOllar,
caylar, flora va fauna, kand tasarriifati bitkilari, digar tabii
ehtiyatlar daxil olmaqla bitévliikda atraf miuhitin
tarazliginin har hansi potensial pozuntularini minimuma
endirmak tgiin bu qanun va standartlara uygun olaraq
bittin aglabatan tedbirlari gordi. Tadbirlarin ardicilligi bu
sira ila muayyan edilir: hayatin mihafizasi, atraf muhitin
mihafizasi va amlakin mihafizasi. Podratg: Neft-qaz
ameliyyatlari ila alaqadar islarin sahiyya, tahlikesizlik va
atraf mul miuhafizasi aspektlarini bitiinlikla ahata
edan birlasmis nazarat sistemi yaradir, bu sartla ki:

(a) Podratci ilkin vaziyyatin 6yranilmasina asasan va
ARDNS va Azerbaycan Respublikasi Ekologiya va
Tabii Sarvatlar Nazirliyi (ETSN) ila razilasdirmaqla

Kontrakt sahasi tgiin saglamligin mihafizasi,
tahlikasizlik texnikasi va atraf muhit izra Program
hazirlayir. SaGlamligin miuhafizasi, tahliikasizlik

texnikas! va atraf muhitin mihafizasi Programinin
hazirlanmasi va hayata kecirilmasi ila bagli cakilmis
masreaflar Neft-qaz amealiyyatlar! masraflaridir va
avaz Odanilmalidir.

(b) Podratgi Neft-qaz amaliyyatlarini 9-cu dlavanin 2-ci
bandinda géstarilan tahliikasizlik texnikasi va atraf
mihitin mihafizasi standartlarina amal edilmasi
sertila aparir. Podratc: Neft-qaz ameliyyatlarinin
tanzimlanmasi wucun yararli olan tahliikasizlik
texnikasi va atraf mihitin muhafizasi standartlari va
metodlarini hazirlayir va sonra ARDNS va ETSN ila
razilasdirir. Tahlikasizlik texnikasi va atraf muhitin
mihafizasi standartlari Kontrakt sahasinin daxilinda
va ona bitisik sahada o climlada sahilyani zonanin,
habela Xezer danizinin saciyyavi ekoloji
xususiyyatlarini nazera alir va tahliikesizlik
texnikasi va atraf mihitin mihafizasi izra movcud
va galacak Azerbaycan qanunvericiliyina va yeri
galdikda, dtnyanin digar rayonlarinda barpa,
kasfiyyat va hasilat Gzra amaliyyatlarda tatbiq
olunan benalxaalq neft-qaz sanayesinin standart va

28.1

ARTICLE 28

NVIRONMENTAL PROTECTION AND SAFETY

Conduct of Operations

Contractor shall conduct the Petroleum Operations in a diligent, safe
and efficient manner in accordance with present and future
Azerbaijani laws with respect to safety and protection of the
environment, international Petroleum industry environmental
standards and practices, provided that such standards and practices
comply with Azerbaijani laws with respect to safety and protection of
the environment. Contractor shall take all reasonable actions in
accordance with those laws and standards to minimise any potential
disturbance to the general environment, including without limitation
the surface, subsurface, sea, air, lakes, rivers, animal life, plant life,
crops and other natural resources and property. The order of priority
for actions shall be the protection of life, environment and property.
Contractor shall implement an integrated management system
covering all health, safety and environmental aspects of the activities
carried out in relation to the Petroleum Operations; provided that:

(a) Contractor shall elaborate Health, Safety and Environmental
Protection Programme for the Contract Area to be developed
on the base line study and approved by Contractor and SOCAR
and the Ministry of Ecology and Natural Resources of the
Azerbaijan Republic (MENR). Costs incurred with respect to
preparation and implementation of the Health, Safety and
Environmental Protection Programme shall be Petroleum
Costs, and shall be Cost Recoverable.

(b) Contractor shall conduct Petroleum Operations in compliance
with the safety and environmental protection standards outlined
in paragraph 2 of Appendix 9. Contractor shall develop and
further agree with SOCAR and MENR safety and
environmental protection standards and practices appropriate
for the regulation of Petroleum Operations. Safety and
environmental protection standards shall take account of the
specific environmental characteristics of the territory within the
Contract Area and area adjacent, including but not limited to
the coastal zone and the Caspian Sea and draw on present and
future Azerbaijani laws with respect to safety and protection of
environment and, as appropriate, on international Petroleum
industry standards and experience with their implementation in
rehabilitation, exploration and production operations in the
other parts of the world. In compilation of such standards and
practices account shall be taken of such matters as
environmental quality objectives, technical feasibility and

28.1

CTATbA 28
TIPHPOJOOXPAHHBIM KOHTPOJIb H BE3ONACHOCTB

Begenne onepaunii

Tlogpayuuk peyer Herera3oppie onepauwH Cc Hauiexanicii
HoGpocosectuocrsio, dsppeKTHBHOCTHIO mM Ge3onacHocThIO B
coorgercrsuu ¢ jelicrByiomluM u OyyyuyHM a3epOaiijpKaHcKuM
3aKOHOMATeNLCTBOM 110 TeXHMKe Ge3oracHocrH HM  oxpaHe
okpykalouleli cpeqbl, a TakKe B COOTBETCTBMM cO cTaHjapraMu
OxpaHbl OKpy2kalouleli CpeAbl, MpHHATBIMH B MexK)lyHaposHoli
He(Tera30B0ii MpOMBILWICHHOCTH MPH YCOBHM, 4TO 9TH CTAaHAapTbt
W ONbIT He MporHBoperar a3zepOailispKaHCKOMY 3aKOHOMATeCTBY 10
TexHhke Ge3sonacHocTH M OxpaHe OKpyxaromleli cpexbI. Tloypayunk
IIpHHHMaeT BCe pa3YMHBI€C Mepbl, B COOTBeTCTBHM ¢ TaKHMH
3aKOHaMH H cTanjapraMu, YTOObI cBecTH K MMHHMyMy J10ObIe
NOTCHIMAIbHBIe HapyuicHHs OOulero paBHoBecHa oOKpy>Kalouleii
cpeybl, BKuOYas, Oe3 OrpaHHyeHus, MOBepXHOCTh 3eMJIM, Hempa,
Mope, BO3/IYX, O3epa, peKH, (pslopy H (bayHy, CesbCKOXO3AliCTBEHHEIe
KYJIbTYpbI HW Apyrve NpuposMble pecypcb!. OuepesHocTs jelicrBuii
ompeyenserca B cieLy!oUleM NMopayKe: OxpaHa %*Ku3HH, OxpaHa
OKpyxKalolleii cpeybl HM oxpaHa uMyulectBa. ToxpsyauK co3yacr
MHTerpupOBaHHy!0 CHCTeMy KOHTPOUA, OXBaTHIBAIOLLyIO BCE
ACIIeKTHI OXpaHb! 310poBbs, Ge3onacHOCTH HM OxpaHb! OKpy2kalouleli
cpelbI 10 OTHOMIeHHIO K pa6oTaM, MpOBOAMMBIM B CBA3H C
He(prera30BbIMM onepatMsimn, TIpH ycoBHn,

(a) | Toypayuux pa3pa6oraer IIporpammy no oxpane 310poBbs,
TexHuke Oe3onacHocTH MM oOkpyxkalomleli cpeye juin
KontpaktHoli miomaqu, Ha OcHOBe H3yyeHHA McxOAHOrO
COCTOAHHA HM KOTOpast MOWIeKUT COracoBaHHio MexK Ly
Tloxpaaunkom, THKAP u Muuucrepcrsom okonornn 4
MpuposHEIx pecypcos  AsepOaiiwKancKoli Pecny6nmku
(MOIMP). 3arparsi, MOHeCeHHbIe B CBA3H C NOZTOTOBKON HM
peasm3anueii TporpamMbl 0 oxpale 30poBbs, TeXHHKe
Gesonacnoctd HM OxpaHe oKpy2kalouleli cpesbl sABIAOTCH
3arparama Ha Herprera3opbie onepalMH mM NoqexKaT
Bosmemenuio.

(b)  Tlogzpsyunk Beyer Hedrerasospie onepauu pu ycuoBHH
coOmOjeHHs craHjapTos TeXHHKM Ge3onacHocTH HM OxpaHbl
okpy>kalouleli cpevbl, H3/102KeHHBIX B lyHkte 2 Tpwiokenna
9. Tlonpayank paspaOatTbipaer u jasiee cormacosbiBaer c
THKAP u MOIIP crangaprst HM MeTOAbI TeXHHKH
6esonacHocTn M OxpaHb! OKpyxkalouleli cpeybI, NOAXO [AMINE
ula perympopanua Hedrera3oppix onepauuii. Cranzaprbt
TeXHHKH OesonacHOcTH H OXxpaHbl Okpy2kalouleli cpeybr
YUHTBIBaIOT cnenuduyeckue SKOOPHYECKHE
xapakTepHCTHKH MecTHOCTH, BHyTpH KontpakrHoii miomayn
M Mpuwieraroueli K Heli, BKIOUaI, HO He orpaHH4HBasich

mpuOpexuyio 30HbI, a Takxe Kacmuiickoe Mope u
OcHOBBIBaloTca = Has CyiecrByromlem =H Gystyulem
asepOaiipKaHcKOM — 3aKOHOYaTeNbcTBe = 10. TEXHKe

6esonacHoctH H OxpaHe OKpyxKarouyei cpeytbI H rye yMecTHO,
Ha cTaHapTax MH Ombre MexKyHapowHoi He(Tera3z0Boii
MIPOMBIMWICHHOCTH C HX MpHMeHeHHeM B oflepalMax 10

114
28.2

28.3

tacribasina asaslanir. Bela standart va metodlar
tartib olunarkan = atraf_ = mishitin =~ mishafizasi
magsedlari, texniki hayata kecirilma, iqtisadi va
kommersiya samearaliliyi kimi anlayislar nazera
alinirlar. ARDNS, Podratc: va ETSN  arasinda
razilasdirilmis yeni tahliikasizlik texnikasi va atraf
mihitin mihafizasi standartlari bu Sazis wuzra
quvvaya mindikda Slava 9-da géstarilan standart va
metodlar daha tatbiq olunmur va naticada bela yeni
standart va metodlar bu sazis iuzra Neft-qaz
ameliyyatlarina tatbiq olunur va Sazisin bir hissasi
kimi qanun qiwasi alirlar.

Qaza vaziyyatlari

Otraf mihita zarar vuran va ya zarar vura bilan qaza
vaziyyatlari va ya badbaxt hadisalar, o ciimladan, lakin
bunlarla mahdudlasmadan, partlayislar, piskirtilar,
sizmalar va basqa hadisalar zamani Podratgi hamin hallar,
o cuiimladan sizmis neftin hacmi barada darhal ETSN va
ARDNS-i xeabardar edir va vaziyyatin duzalmasi uciin
gordiyt' tacili tadbirlar va bu tadbirlarin naticalari
haqqinda malumat verir. Podratci tacili tadbirlar gérmak,
qaza vaziyyatini nazarat altina almaq va insan talefatin
qarsisint almaq, tabii ehtiyatlara va bitévliikda atraf
miuhita zarar daymasinin, habela itkilarin va amlaka zarar

daymasinin qarsisini almaq Uciin har cir aglabatan saylar
gOstaracakdir. Podratci hamginin gorilmis tedbirlar
haqqinda ARDNS$ va miivafiq Hékumat  organlari

qarsisinda hesabat vei

Straf miéhitin mihafizasinin strategiyasi

Asagidakilar! ehtiva etmakla atraf muhitin mihafizasi
strategiyas islanib hazirlanir:

(a) 9-cu dlavanin 1 bandinda géstarildiyi kimi, Neft-
qaz amoliyyatlarinin tarkib hissasi olaraq atraf
mihitin mihafizasina nazarat sisteminin
yaradilmasi va Rahbar komita tarafindan atraf muhit
uzra k6makci komitanin taskil edilmasi;

(b) Tasdiq olunmus illik is programlari va Budcalara
uygun olaraq, Neft-qaz amoeliyyatlarinin adi
marhalalarina uygun galan qaydada saglamligin
mihafizasi, tahliikasizlik texnikasi va atraf mihitin
mihafizasi Programinin marhalali yerina yetirilmasi;

(Cc) atraf muhitin mihafizasi tzra kémakci komita
tarafinden yuxarida gostarilan saglamligin
mihafizasi, tahliikasizlik texnikasi va atraf mihitin
mihafizasi Programinin hazirlanmasi — yalniz
Kontrakt sahasinin§ ilkin ekoloji vaziyyatinin
mistaqil gqiymatlandirilmasindan sonra hayata
kecirilir. Saglamligin = miuhafizasi, tahliikasizlik

28.2

28.3

economic and commercial viability. When new safety and
environmental protection standards devised and agreed
between SOCAR, Contractor and MENR shall take effect
under this Agreement, standards and practices outlined in
Appendix 9 shall not apply any more; and such new standards
and practices shall further apply to Petroleum Operations under
this Agreement and have the force of law as a part of this
Agreement.

Emergencies

In the event of emergency and accidents, including but not limited to
explosions, blow-outs, leaks and other incidents which damage or
might damage the environment, Contractor shall promptly notify
MENR and SOCAR of such circumstances, including the estimate of
oil spilled, its first steps to remedy this situation and the results of said
efforts. Contractor shall use all reasonable endeavours to take
immediate steps to bring the emergency situation under control and
protect against loss of life, prevent harm to natural resources and to
the general environment and loss of or damage to property. Contractor
shall also report to SOCAR and appropriate Governmental Authorities
on the measures taken.

Environmental Protection Strategy

An environmental protection strategy shall be developed which shall
include:

(a) Establishment of an environmental management system as an
integral part of Petroleum Operations and the formation by the
Steering Committee of an environmental sub-committee as
described in paragraph 1 of Appendix 9;

(b) Health, Safety and Environmental Protection Programme
carried out in sequences appropriate to the normal phases of
Petroleum Operations in accordance with the Annual Work
Programmes and Budget;

(c) Environmental sub-committee shall develop the said Health,
Safety and Environmental Protection Programmee only upon
an independent assessment of the environmental base line
study has been carried out. Health, Safety and Environmental
Protection Programmee shall be reviewed and approved by the
Steering Committee upon agreement by SOCAR and MENR.

28.2

28.3

peaOuMTaln, pasBeyke u HoObI4e B Apyrux paiionax Mupa.
B cocraBileHMH TaKMX CTaHsapTOB H MeTOLOB YYHTBIBAIOTCA
TaKHe NMOHSATHA, KaK eH OXpaHbI OKpyxkalouleli cpexbt,
TexHMyeckad peasu3yemocth, OKOHOMHYeCKad u
kKoMMepueckas pentaGenbHoctTs. Korya HoBble craHjaprbi
TeXHHKH Ge30MacHOcTH HM OXpaHb! OKpy2kalouleli cpesbl,
paspa6oraHHbie =H coriacopanHbie §=Mexyy THKAP,
Tlogpsxuukom nu MOTIP scrynaior B cry m0 Hacrosujemy
Cornamieni0, TO MeTONbI HM CTaHjapTbl, H3/0%KEHHIE B
TIpunoxennn 9 Gonee He MpuMeHsOTCs, a BrOCIeyACTBHM
IIpHMeHAIOTCA kK
Herera30BbIM onepaly4aM 0 HacTosiemy CorsalieHHio 1
mpuoOpetaior cuuly 3aKoHa, Kak YacTb CorsalleHus.

TakHe HOBbI€ CTaHjapTbl HM MeTOJIbI

Asapuiinpie curyannHn

Tipu apapwiineix curyalwax WH MpM Hec4acTHBIX cilyyasx,
rHM, B3PbIBbI, BbIOPOCbI,
YTedKH HM MHbIC MpOvCIeCTBMA, HaHOCALMe MIM MoryuiMe HaHecTH
yurep6 oKpy2karoujeli cpeye, Toapayuuk HemeqieHHo craBuT
MOIIP u THKAP B u3BecTHocTh 0 TakKHX OOcTOsATebCTBaX
yka3aHHeM OpMeHTHpoBOyHOrO KoNMYeCTBa pazIMTOi Hep u

BKNOYaA, HO He OFpaHHYMBasCh TOMbKO 3

cooOmlaeT 0 IPHHATHIX MM HeMe/VICHHBIX Mepax, HalpaBJIeHHBIX Ha
ucnipaBlenve cuTyallMH, M pesybTarax 9THx Mep. Togspaqunk
MpH1oKHT BCe HeoOxoyMMbIe ycwiMs, YTOOL! NpespHHsATS
He3aMCVIHTEIHbIC ~—Mepbl, NO KOHTpoOb aBapuiinyro
CHTYAalW10 H MpeLOTBpaTHTh YeNOBeYeCKMe %KepTBHI, lIpeOTBpaTHTb
HaHeceHne yujepOa NpHpoAHbIM pecypcaM uM OKpyxkalouleli cpeye B
WeIOM, a TaloKe Morepu H yuep6 uMymectBy. Togpsyank TaKwKe
OTaHTEIBaeTCA nepey, THKAP u COOTBETCTBYIOWWMMH
TlpasnresibcTBeHHbIMH OpraHaMu 0 MpesIpHHATLIX Mepax.

B3ATb

Crpaterns oxpanbi oKpyKaoueli cpestbt

PaspaOatbipaetca § — crpaTerua
BKOYAIONIAA Cieyroulee:

oxpaHbl okpyxKarouleii — cpezibl,

(a) co3JaHHe CHCTeMbI KOHTpONA 3a OxpaHoii OKpy2xKalomleli
cpeybI Kak cocTaBHoii yacru Heiprera3opbix onepaumii u
(bopMupoganne PykoBossMM KOMHTeTOM NOAKOMHTeTAa 110
okpyxkalouleii cpeye, Kak yka3aHo B nyHKte | TIpwioxenna

9;

(b) no9TanHoe BbINoMHeHHe TIporpaMMbI 10 OxpaHe 30poBbs,
TexHuke G6e30MacHOcTH H OxpaHe OKpy2Kalouel cpeybI B
nlopayKe, COOTBETCTBYIOLICM OObIdHBIM cTayuaM
He(prerasoppix —_onepauuii B  COOTBeETCTBHA
yrBepxeHHbIMA Toyosbima padouHMH mporpamMMaMu
Browxerom;

(c) pa3paOorka MOAKOMUTeTOM NO OXpaHe OKpy2xalomleli cpeye
BBIeynoMaHyToi TIporpaMMbl m0 OxpaHe 3/{0poBbs,
TexHuke G6e30MacHocrH HM OxpaHe OKpyxKalouleli cpeybI
OCYLeCTBIACTCA TONbKO MOcHe MpoBeyeHa HesaBucHMoli
OuleHKH ucXOAHOrO IKOMOPHYECKOrO cocrosHHa
KontpaktHoli niomaqu. Tporpamma no oxpane 310poBbs,
TexHuke G6e30MacHocrH HM OxpaHe OKpyxKalouleli cpeybI

115
texnikas! va atraf mihitin mihafizasi Proqrami
ARDNS va ETSN ila razilasdirilmaqla Rahbar komita
tarafindan baxilir va qabul olunur.

28.4 9dtraf mihita ziyan vurulmasi

(a)

(b)

(©)

Podratg! saglamligin mihafizasi, tahliikasizlik
texnikas! va atraf muhitin mihafizasi Proqramini
ARDNS va ETSN ila razilasdirdiqdan sonra, Podratg!
onun Azearbaycan Respublikasinin mivafiq
mahkamasi tarafindan miiayyan edilmis taqsiri
uzidindan atraf muhitin har hans: sakilda cirklanmasi
naticasinda Uciinci tarafin (Hékumat orqanlari
istisna olmaqla) maruz qaldigi birbasa itkilar va ya
ziyan Ucgtn masuliyyat dasiyir va avazini ddayir.
Podratcinin sahlankarligi naticasinda atraf mihit
cirklandikda va/yaxud ona ziyan  vurulduqda
Podratg! beynalxalq neft-qaz sanayasinda hamiligla
qabul edilmis metodlara miivafiq suratda, bela bir
cirklanmani aradan qaldirmaq va/yaxud onun atraf
mihita tasirini yaxud ziyanint azaltmaq tictin her

Qiiwayaminma tarixindan aweal har hansi ekoloji
cirklanmalar va ya atraf mihita dayan digar
ziyandan irali galan va ya bagli olan, o cumladan
sababi ARDNS-in va ya Uciincii saxslarin faaliyyati
va ya faaliyyatsizliyi olan atraf mihitin vaziyyati,
yaxud problemlariindan irali galan iddialara, ziyan
va ya itkilara gora he¢ bir xarc cakmir va maddi
masuliyyat dasimir, habela Kontrakt sahasinda
yerlasgan va Podratginin istifadasina verilmamis
fondlarla bagli har hans: ekoloji cirklanmalar va ya
atraf muhita dayan digar ziyandan irali galan va ya
bagli olan iddialara, ziyan va ya itkilara gora heg bir
xarc cakmir va maddi masuliyyat dasimir va ARDNS
Podratcini, onun Subpodratcilarini, onun va onlarin
maslahatcilarini, agentlarini, iscilarini, qulluqcularini
va direktorlarint yuxarida deyilanlarla bagli har cuir
va bitin masreflardan, xarclardan va masuliyyatdan
azad edir va onlara kompensasiya verir.

Podratg! Azarbaycan Respublikasinin qanunlarina
asasen misabiga yolu ila secilan atraf muhit uzra
konsalting firmasindan xidmatlarindan _ istifada
etmakla atraf mihitin ilkin vaziyyatinin tadqiqatini
kecirir. Hamin tadqiqatda atraf mihitin
Quwayaminma tarixina qadarki mévcud vaziyyati va
bu tarixa qadar atraf muhita vurulmus har hansi
ziyan tasvir edilmalidir va bela tadqiqatin
aparilmasina cakilan masreflar Neft-qaz
amoaliyyatlar! masraflarina aid olunur. dtraf mishitin
ilkin vaziyyatinin tadqiqati basa gatdiqdan va
baxildiqdan sonra Azarbaycan  Respublikasinin
qanunvericiliyi ila nazarda tutulmus qaydaya asasen
tasdiq edilir va bundan sonra Qiivwvayaminma tarixi

8.4 Environmental Damage

(a)

(b)

Upon agreement by Contractor of the Health, Safety and
Environmental Protection Programmee with SOCAR and
MENR, Contractor shall be liable for and indemnify direct
losses or damages incurred by a Third Party (other than
Governmental Authority) arising out of any environmental
pollution determined by the appropriate court of the Azerbaijan
Republic to have been caused by the fault of Contractor. In the
event of any environmental pollution and/or environmental
damage caused by the fault of Contractor, Contractor shall take
necessary steps, in accordance with generally acceptable
international Petroleum industry practices, to mitigate the
effect of any such pollution and/or damage on the environment.

Contractor shall not be responsible and shall bear no cost,
expense or liability for claims, damages or losses arising out of
or related to any environmental pollution or other
environmental damage, condition or problems caused by action
or inaction of SOCAR or a Third Party prior to the Effective
Date. Contractor shall bear no cost, expense or liability for
claims, damages or losses arising out of or related to any
environmental pollution or other environmental damage in
relation to existing assets in the Contract Area which have not
been passed to Contractor’s use, provided that SOCAR shall
indemnify and hold harmless Contractor, its Sub-contractors
and its and their consultants, agents, employees, officers and
directors from any and all costs, expenses and liabilities
relating thereto.

Contractor shall conduct an environmental baseline study using
an environmental consulting firm, which shall be selected on a
competitive basis under the laws of the Azerbaijan Republic,
which study shall describe the condition of the environment
and any environmental damage existing on the Effective Date,
the costs of this study being recoverable as Petroleum Costs.
Once completed and reviewed, the environmental baseline
study shall be approved according to the procedure provided
for by the laws of the Azerbaijan Republic and after that it
shall be the sole evidence of the condition of the environment
in the Contract Area as of the Effective Date.

paccmaTpHBaerca  LIpHHuMaetca PyKoBo,aIHM KOMHTeTOM
no cornacosanuio c THKAP u MOTIP.

28.4 Hanecenue yurep6a oxpyxaiouieli cpene

(a)

(b)

Tlocue cormacopanua Togupaxuukom c THKAP u MOIIP
TlporpamMb! fo oxpaHe 30poBbs, TexHUuke Ge30nacHocTH H
oxpaHe = okpyxkaiomleii. = cpeybt. «=: Mlogpaumk =~ HeceT
OTBETCTBCHHOCTh M BO3MeLaeT NpsMble yOLITKH WI yulep6,
nloneceHHbIe Tperbeii cropouoii (3a HcKOYeHHeM M106BIx
TlpapnresibcrBeHHbIx OpraHos), IIpH4YHHO! KOTOPbIX ABHJIOCh
kakoe-JIH60 3arpa3HeHne okpy2kalouleli cpeybl,
npoucuiesmee no Brune Tospayunka, ycranosseHHoli
coorBercrBylouwuM cyom A3epbaiipKanckoi PecnyOnku.
B cmyyae sarpa3HeHua = oKpyxkaiouleii = cpeybr = H/HIM
npwuvnenus eli Bpeya no Bune Toxpsqunka, Moazpaqunk
npHHuMaer HeOOXOAMMbIe = Mepbl, B COOTBeETCTBHU Cc
OOUIeNpHHATEIMH =B SS MeXKAYHApOAHO —_—HHerprera30Boii
TIPOMBINUICHHOCTH MeTO4aMH, JUIA yMeHbUeHHA oppeKra
Takoro 3arpa3HeHHa = W/W Bpea, ~~ ApH4YHHeHHOrO
oxKpy2katouyeli cpeze.

Tloupsq4uk He oTrBeyaer 3a, M He HeceT KakuX-JIH60 3aTpat,
PpacxO0B WIM MaTepHalbHoii OTBeETCTBeHHOCTH NO McKaM,
yulepOy WIM NoTepsM, BbITeKAaIOWIHM H3 WIM OTHOCALIMMCH K
KaKHM-IHOO SKOOPM4eCKMM 3arps3HeHHAM WIM JpyroMy
yusepOy okpy2kalouleli cpebl, B TOM YNCIIe BEITeKAIOUMX 13
COcTOaHHA OKpy2karoleli cpeybI WIM 43 NpodeM, NpH4HHoli
KOTOPBIX ABIOTCH JelicrBue win Gesyelicrsue PHKAP wu
Tperbux smu yo Yate Bcrynienua B cuny. Moszpayunk
Take He Hecer KakHX-0M60 3aTpaT, pacxoyoB WIM
MaTepHasIbHOHi OTBETCTBEHHOCTH MO McKaM, yulep6y HIM
NOTEPAM, BITEKAIONIHM 13 WIM OTHOCSLIMMCA K KaKMM-J1H60
DKONOPHYeCKHM 3arps3HeHHAM WI pyroMy yulepOy
OkpyxKalouleli cpeybI B OTHOMICHHM aKTHBOB, HaXOJAILHXca
na KontpakrHoit mioujaqu Mu He nepeqaHHBIX B NOb30BaHHe
Tlogpauuuka, u THKAP noraiiaer orsercrseHHocth
komnencupyet Toxpayunxa, ero CyGnogpsyraukos, ero M Hx
KOHCyJIbTaHTOB, areHTOB, paOOTHHKoB, cily:KallMx
aupekropoB oT s0ObIX HM BCeX 3aTpaT, pacxoyoB H
OTBETCTBCHHOCTH OTHOCHTENIBHO BbILECKa3aHHOrO.

Tlogpaquuk jomkeH mpoBecru MccieqoBaHHe McxoO_HOrO
COCTOAHHA OKpy:Kalouleii cpesbI, MONb3yAcb ycilyraMu
(PupMBI-KOHCybTAHTa MO BOMpocaM OxpaHb! OKpyxKarouleli
cpeybl, KOTOpasd AOWKHEI ObITb BbIOpaHa Ha KOHKypeHTHO!L
ocHoBe, coriacHo 3akonam A3epOaiisKancKolt Pecny6smku.
B TakoM HcCIeqOBaHHM JONDKHO OMMCbIBATECA COCTOAHHE
okpyxkaiouleli cpeybt H mo6oli yuyep6, HaneceHHbtii
okpyxkaiouleii cpeye 4o Jatbi BcrymieHus B CHIy, NpH 9TOM
3aTpaTbI Ha IpoBeyeHMe Takoro HcceLOBaHUA OTHOCATCA K
3arparam Ha He(prera3ospie onepaimu. Tocne sapepuienna
M H3YY4eHHA CCeYOBaHHe MCXOAHOrO —cocTOsHHA
oKpyxKaiouleli = cpeabl_~—=s-yrBepaKaerca = BSS Opa,
TpeyCMOTpeHHOM 3aKOHOaTebcTBOM AsepOaiijpKaHcKoii
Pecny6nuku, HM mocle TOPO ABIIAeTCA e/(MHCTBCHHBIM

116
(d)

tciin Kontrakt sahasinda atraf muhitin vaziyyatinin
yeganea siibutu olur.

Straf mihiti cirklanmasina va ya ona ziyan
daymasina géra Podratciya qarsi irali strtilan her
hans: iddialar, talablar, mahkama taqiblari, yaxud
mahkama baxislari naticasinda va ya bunlarla
alaqedar olaraq Podratginin maruz galdigi har hans
zerar, masuliyyat, itkilar, masraflar va xarclar
(Podratginin Qarazli sahlankarligi naticasinda bas
veran bela cirklanma va ya bela zarar istisna
olmaqla), Podratcinin apardigi har hansi barpa va
tamizlama_islarina cakilan masraflar Neft-qaz
amaliyyatlari masraflarina daxil edilir.

(d)

Any damages, liability, losses, costs and expenses incurred by
Contractor arising out of or related to any claim, demand,
action or proceeding brought against Contractor, as well as the
costs of any remediation and clean-up work undertaken by
Contractor, on account of any environmental pollution or
environmental damage (except for such pollution or damage
resulting from Contractor’s Wilful Misconduct) caused by
Contractor shall be included in Petroleum Costs.

(d)

CBHCTENLCTBOM COCTOAHHA OKpy:Kalouleli cpenbl Ha
Koutpaktuoii miomayu na JJary scrynienns B culy.

Kakoii-1m60 yujep6, orsercrBeHHocts, yOnITkH, 3aTpaTbl H
pacxoybl, NonecenHbre Tospsy4Hkom B pe3ysbTaTe WIM B
cBs3H C KaKHMH-JIHOO HCKaMH, NIpHTa3sannaMn, cyeOHbIMH
mpecuie¢}oBaHHAMH YIM pas6upatesbcTBamn,
BosOyAKTCHHBIMH MpoTuB Toypaqunka, a Take 3aTpatbl Ha
KakHe-1M60 BOCCTaHOBUTEJIbHbIC H OYMCTHTCNBHBIC paGorsl,
ocyujectBisembie = TloapaquvKoM 43-3a-—3arpsa3HeHHA
okpyxkaiouleli cpeqbl win HaHeceHHoro eli yulep6a (3a
MCKINOYCHHeM Takoro 3arps3HeHHa IM =yulepOa_ BB
pesysbtare IIpeqnamepennoro He6pexenusa ToypsquuKa),
npw4uvneHHBIx Tlospsq4nKoM, BxoysiT B 3atTpaTbl Ha
Hedrera3ospie onepanHu.

117
MADD9 29
MoXFILIK

29.1 Umumi middaalar

(a)

Taraflardan har biri razilasir ki, Neft-qaz
ameliyyatlari ila alaqadar alda edilmis va ya alinmis
va Quwayaminma tarixinadak acgilmasina
mahdudiyyat qoyulmasa da ictimaiyyatin bilmadiyi,
yaxud Tarefin ixtiyarinda olmayan bitin texniki,
geoloji, yaxud kommersiya xarakterli informasiyaya
va malumata maxfi informasiya va malumat kimi
baxilir va onlar gizli saxlanilir (Podratcinin 16.1(e)
bandina miivafiq suratda bela malumat va
informasiyadan istifada etmak va 29.2 bandina
miivafiq suratda bu ciir malumat va informasiyani
mibadila etmak hiiququna amal edilmasi sartila) va
bu Sazisin Tarafi olmayan heg bir fiziki yaxud
hiquqi sexse acilmir. Bu zaman  asagidakilara
istisna kimi baxilmalidir:

(i) Ortaq sirkat; bu sartla ki, hamin Ortaq sirkat
bu Sazisin middaalarina miivafiq suratda
maxfiliyi saxlasin;

(ii) agar bu Sazisa miivafiq olaraq talab edilirsa,
Hokumat orqant;

(iii) agar tatbiq edila bilan har hansi qanunlara va
ya qaydalara miivafiq suratda, yaxud har
hanst mahkama baxisi naticasinds, ya da har
hansi mahkamanin bu va ya digar Taraf tigdin
macburi olan amri ila bu cir malumat va
informasiya verilmalidirsa;

(iv) asagidaki (c) bandinin middaalarina amal
olunmaqla, har hansi Podratci tarafin isa
gotirdiyii potensial Subpodrateilar,
maslahatcilar va hiiquqcular; bu sartla ki, bela
malumat va ya informasiyanin acilmasi hamin
Subpodratcinin, maslahatcinin va ya
hiquq¢unun isi Ggiin zaruri olsun;

(v) asagidaki (c) bandinin middeaalarina amal
olunmaqla, bu va ya digar Tarafin istirak
payinin nazarda tutulan asl varisi (o cumladan
6z sahmlerinin va ya 6z Ortaq sirkatinin
sahmlarinin cox hissasinin  birlasdirilmasi,
konsolidasiyasi, ya da satis! barasinda Tarafin
aciq danisiqlar apardigi taskilat/hiquqi sexs);

(vi) asagidaki (c) bandinin middaalarina amal
olunmaqla, bank va ya basqa maliyya idarasi,

29.1

ARTICLE 29

CONFIDENTIALITY

Each Party agrees that all information and data of a technically,
geologically or commercially sensitive nature acquired or
obtained relating to Petroleum Operations and which on the
Effective Date is not in the public domain or otherwise legally
in the possession of such Party without restriction on disclosure
shall be considered confidential and shall be kept confidential
(subject to Contractor's right to use such data and information
in accordance with Article 16.1(e) and to trade in such data and
information in accordance with Article 29.2) and not be
disclosed to any person or entity not a Party to this Agreement,
except:

(i) To an Affiliate, provided such Affiliate maintains
confidentiality as provided in this Agreement;

(ii) | To a Governmental Authority when required by this
Agreement;

To the extent such data and information is required to
be furnished in compliance with any applicable laws or
regulations, or pursuant to any legal proceedings or
because of any order of any court binding upon a Party;

(iv) Subject to (c) below, to potential Sub-contractors,
consultants and attorneys employed by any Contractor
Party where disclosure of such data or information is
essential to such Sub-contractor's, consultant's or
attorney's work;

(v) Subject to (c) below, to a bona fide prospective
transferee of a Party's Participating Interest (including
an entity with whom a Party is conducting bona fide
negotiations directed toward a merger, consolidation or
the sale of a majority of its or an Affiliate's shares);

(vi) Subject to (c) below, to a bank or other financial
institution and their respective advisors, consultants and

29.1

CTATbA 29

KOH®HJEHIMAJIbBHOCTb

OGume nosoxenua

(a)

Kaxkyaa “3 Cropou corialiaercs, 4To Bcd TeXHHYecKas,
TeoOrH4eckad WIM KOMMepyeckad MH(opMalHa HM BCE
WaHHble, He NoexkauMe pasriawienuio, mpHobperenupie
WIM TOY4eHHIe B cBA3H C HedprerasoBbIMM onlepanHamn, 4
Koropsie Ha JJary BCTyIWIeHHA B CHIyY He ABIAIOTCA
OCTOAHHeM OOMIECTBEHHOCTH, WIM HHBIM O6pa30M He
npHHaiexkaT 10 pay Takoli Cropone 6e3 orpanHucnns
OTHOCHTeIbHO —- paCKpbITHA, — paCCMaTpHBalOTCA ~—KaK
KOHPHACHWMAIbHIC H epokarca B CeKpeTe (pH ycOBHH
coOmoyenua npasa Toxpaqynka cromb30BaTb Take
WaHHble HM MAcpopMauMioO B cooTBeTcTBHH c HI. 16.1(e)
OOMeHHBaT Take JaHHbIe H MHOpMalHIO B COOTBETCTBHH
cn. 29.2) 1 He packpbiBalorcs HH OHOMY (pu3H4ecKoMy WIN
JOpHAW4eCKOMy JIMLy, He sABIAIOWeMyct = Cropoxoii
nacrostero CormallieHus, KpOMe Kak:

(i) AgdunuuposanHoli KoMMaHHH, Ip ycOBHH, 4TO
takaa AdpuimupoBaHHad KOMMaHHA coxpaHaeT
KOH HACHUMAIbHOCTS B CooTBeTCTBHA c
MONOKCHHAMH HacTosuero CormaiieHHs;

(ii) | [Ipasurenpcraennomy oprany, ecm 970 TpeOyerca B
COOTBeTCTBHH C HacTosnHM CorsaiieHiem;

(iii) B Toi Mepe, B KaKoii TpeOyerca npexocraBieHHe
TaKHX JaHHbIX H MH(POpMalMH B COOTBETCTBMH C
JHOOBIMH TIPHMCHHMBIMH 3aKOHaMH WIM TmpaBHiaMH,

pe3yubTate smo6oro cye6Horo

a, WIM 10 MpHKa3y Kakoro-J1H60 cyza,

o6s3aTebHOrO JI TOH WIM HHO CropoHl;

(iv) mp co6moyeHnn nonoxKeHui myHKta (c) HHxKe
NOTeHLMANbHEIM CyOnospsquukaM, KOHCysIbTaHTaM
yopucTaM, HaHaTEIM mo06o0i ToypayHoit cropoxoii,
Kora PackpbITHe TAaKHX JaHHBIX WIM HHPopMayHH
HeOOXOHMO WWI padorsr Takoro CyOnoypsyuuKa,
KOHCy/IbTaHTa WIM 1opucTa;

(v) mp co6moyeHun momoxKeHHii myHKta (Cc) HH%xKE
oOpocoBectHoMy mpeyiiioaraeMoMy peeMHUKy
Jlonm ysacrua Toi wim uno Cropoxsi (Bkmo4ad
lopuquyeckoe HO, ¢ KOTopbiM CropoHa BeyeT
oGpocosectubie nleperoBopbI OTHOCHTEILHO
CHMAHMA, KOHCOUMalMH WIM mpoyakn Oonbuleli
yacTH = CBOWX = aki WIM AKA CBO
AdbpuimuposanHoli kommannn);

(vi) mpu co6s0j4eHHH NosoxKeHHii yHKTa (Cc) HKe GaHKy
WIM UpyroMy (pHHaHcoBoMy y4pexkeHuIO HM HX

118
onlarin miivafiq maslaheatlari, tamsilcilari va
agentlari bu Sazis uzra 6z Ohdaliklarinin
maliyyalasdirilmasi va Gmumi maliyyalasdirma
haqqinda danisiqlar aparan Taraf tigiin lazim
olan hacmda;

(vii) yurisdiksiyas! hamin Podratg tarafa va ya
onun Ortaq sirkatlarina samil edilan har hansi
hékiimatin, yaxud fond birjasinin har hansi
qaydalarina va ya talablarina miivafiq olaraq
hamin malumat va informasiyanin agilmali
oldugu hallar;

(viii) har hans! malumat va ya informasiya Podratg¢!
tarafin asla taqsiri olmadan ictimaiyyata balli
oldugu hallar; va

(ix) bu Sazisin 25-c1 Maddasina miivafiq suratda
arbitrlar va ya 15.1(c) bandi ila alaqadar

attorneys to the extent appropriate to a Party arranging
for funding for its obligations under this Agreement or
general financing;

(vii) To the extent such data and information must be
disclosed pursuant to any rules or requirements of any
government or stock exchange having jurisdiction over
such Contractor Party, or its Affiliates;

Where any data or information which, through no fault
of a Contractor Party, becomes a part of the public
domain; and

(ix) To the arbitrators in accordance with Article 25 or to
any expert in connection with Article 15.1(c) of this

COOTBETCTBYIONIMM COBETHHKAM, KOHCYJIbTaHTaM
JOpucTaM B TOH CTeneHH, B KOTOpO! 2TO HEOOXOUMO
Cropoue, ZoroBpapuBalouleiica 0 :pHHAHCHpoBaHHN ee
oOs3aTenbcTB no HacTosijemy CorsalleHuio Win
o6ulemy (pHHaHcupoBaHnio;

(vii) B Toi Mepe, B KaKOi TakHe JaHHbIe H HHdopMalnA
OVKHBI ObITh paCKpbITEI B COOTBETCTBHH C MOObIMH
mpapwiaMH = WK =— TpeOoBaHHaMH — Kakoro-11H60
TIpaBHTeNCTBa WK (POHAOBO! GupxU, FopucAMKUAA
KOTOpBIX pactipoctpaHserca Ha Taky1o Toxpagny1o
cropony 1H ee AdpuHmpoBaHubie KoMnaHHH;

(viii) cnyyaes, Korga  kakue-mm60 jaHHble = WIM

wuopMalMs, HHKOHM o6pa30M He HO BHHe

TloxpsqHoli cropoubl, oka3biBaloTca B pacnops:keHHH

oOulecTBeHHOCTH; H

(ix) ap6urpam B coorgercrsuu co Cratbeii 25 win
mo6omy 9Kcnepry B cBA3H Cc m. 15.1(c) Hacrosnyero

olaraq hear hans ekspert. Agreement. Cormamenna.

(b) Har Taraf Neft-qaz ameliyyatlarina dair hamin (b) Each Party shall take customary precautions to ensure such (b)  Kaakgaa  Cropona = upuuMaer oOBHHBIe = Mepbt
malumat va informasiya barasinda maxfiliya 6z data and information on Petroleum Operations is kept TpeocropoxHoctu, 4ToObl oGecneyHTh  cobsmOyeHHe
iscilarinin amal etmalarini tamin etmak ucgiin adi confidential by its respective employees. CBOHMH CiYKALHMH KOHHACHUMALHOCTH B OTHOUWICHHH
ehtiyat tadbirlari gérir. TAKHX JaHHbIX H MAopMaHH oO HedrerasoBbrx onepalAx.

(©) informasiya 29.1(a)(iv), (v) va (vi) bandlarina (c) Disclosure pursuant to Article 29.1(a)(iv), (v), and (vi) shall (c)  Packpprrue nudbopmaynn B coorBercrauu c mm. 29.1(a)(iv),
miivafiq suratda ancaq o- halda agilir ki, not be made unless prior to each such disclosure the disclosing (v) u (vi) ocyulecTBIaeTcaA TOMbKO B TOM cyly¥ae, eCHH 10
informasiyant agan Taref informasiyanin §verildiyi Party has obtained a written undertaking from the recipient K@kYOrO TakorO packpbITHA pacKpbiBaloujaa Cropona
Tarafden har bela acilisadak yazili iltizam alsin ki, o party to keep the data and information strictly confidential TOyYWIa =TIHCbMeHHOe §=—0Oa3aTEBCTBO. «OT ~—CTOPOHBI-
hamin malumat va informasiyani (ictimaiyyate belli from Third Parties (except for data which is or becomes in the nlovly¥aTesA XpaHHTb B CTporoM ceKpere or TpeTbux cTopoH
olan va ya ona catdirilan malumatdan basqa) public domain) and not to use or disclose the data and TakHe aHHble HM MAOpMalMio (KpoMe aHHbIX, KOTOpEIC
Uciincii Taraflardan ciddi suratda gizli saxlayacaq, information except for the express purpose for which ABJIAIOTCA HJIM CTAHOBATCA OCTOAHMeM OOUIECTBEHHOCTH) H
malumat va informasiya digar —_Tareflarin disclosure is to be made without the prior written permission of He MCMOb30BaTb, M He PaCKPbIBATh AHHBIX M HHCpOpMalHn,
qabaqcadan verilmis yazili icazasi olmadan hansi the other Parties. KpOMe KaK B TeX IeJIIX, B KOTOPbIX TakOe packpbITHe
magsedler uciin acilirsa, o maqsadlardan basqa, he ocyuectBuiserca, 6e3 MpeqBapuTeNbHoro TMcbMeHHOrO
bir maqsedla hamin mealumat va informasiyadan paspemenna zpyrux Cropou.
istifada etmayacak va onu acgmayacaqdir.

(d) Har hansi Podratgi taraf bu Sazisin qiivveda oldugu (d) Any Contractor Party ceasing to own a Participating Interest in (d)  JhoGaa Tlogpsyuas cropona, mpexpamaiouas BylayeTb
middat arzinda bu Sazisda istirak payina sahibliyi this Agreement during the term of this Agreement shall 7lonepim yuacruem B HacTosiem CornameHun B TeyeHHe
dayandirdiqda =maxfilik  barasinda = yuxarida nonetheless remain bound by the obligations of confidentiality cpoka jleiicrsua Hacrosujero CorsailenHa, Tem He MeHee,
géstarilan ohdaliklardan azad olunmur, har hans set forth above and any disputes shall be resolved in octaetca CBa3aHHOM BbILMeyKa3aHHbIMH OOa3aTeIbCTBAaMH
fikir ayriliqlart isa bu Sazisin arbitraj haqqinda accordance with the Arbitration Procedure, and the OTHOCHTCIbHO KOH(PHACHMaIbHOCTH, a kakHe-1H60
middaalarina miivafiq suratda hall edilir va Podratci confidentiality obligations of the Contractor Parties as set forth pa3Horiacua pa3peulaiorca B coorBercTBHH c Ap6uTpaxkHoii
taraflarin maxfiliya dair 6hdaliklari bu Sazisda hansi herein shall survive a period of five (5) years from the nipouexypoli, Hw oOs3aTenbcTBa KOH(pHJeHLMabHOCTH
sakilda géstarilmisdirsa, bu Sazisin quvvasina xitam termination of this Agreement. Tlogpa4HbIx CTOpOH, B TOM BHC, B KaKOM OHM H3JI0XKeHBI B
verildikdan sonra bes (5) il arzinda o sakilda HacToaujem CorjalieHHH, mposouKaior jeiicrBoBaTh B
quvveda qalmaqda davam edir. Teyenve natu (5) ser mocie mpekpamenua yelicraua

nacrosiero Cormaliens.
29.2 Malumat miibadilasi 29.2 Trading of Data 29.2. OGmen janHEiMn
Yuxarida deyilaniara baxmayarag, 16.1(e) bandina Notwithstanding the foregoing, in accordance with Article 16.1(e), Hecmorpa Ha BbILecKa3aHHoe, B coorBercrBHH c_ 11.16.1(e)

miivafiq suratda Podratginin tam ixtiyart vardir ki,
ARDNS-in icazasi ila Kontrakt sahasina aid bitiin

Contractor shall have the free right to trade with Third Parties all data
relating to the Contract Area for other data with the approval of

Tloxpayunk uMeer cBoboqHoe mpaBo OOMeHuBaTh c TpeTbumu
CTOpoHaMH BCe jaHHbIe, KacaioumMeca KoutpakrHoii miomayu, Ha
29.3

malumatlari Uciincii taraflarla basqa malumatlarla sarbast
mibadila etsin, va bela bir icazadan asassiz olaraq boyun
qacirilmamalidir.

Sirkatin faaliyyati haqginda informasiya verilmasi

Bu 29-cu maddanin har hans! digar miuddaalarina
baxmayaragq, illik hesabatlarda, amakdaslar va sahmdarlar
iigin informasiya billetenlarinda, jurnallarda va i.a. har
bir Podratg taraf Neft-Qaz Omoaliyyatlar! haqqinda adi
qaydada darc edilan va ya isiqlandirilan xilasalasdirilmis

malumatlar vera bilar.

29.3

SOCAR, such approval not to be unreasonably withheld.

Corporate Disclosure

Each Contractor Party, notwithstanding any other provisions in this
Article 29 may make disclosures in annual reports, employee and
stockholder newsletters, magazines and the like of summarisations of
a general nature relating to Petroleum Operations, which are
customarily or routinely described or reported in such publications.

29.3

apyrue jannpie, ¢ paspeuienus THKAP, u B Tako pa3pelienHn He
HOKHO ObITE Ge30CHOBATEBHO OTKA3aHO.

TIpegocrapenne HA@opMaunn o AesTeLHOCTH KOMNAanHH

Kaxyaa Toxpayuai cropona, HecMorpa Ha s0Gble ypyrue
MONOKeHHA HacToseli Crarbu 29, Moxer MOMeLIaTb B FOOBbIX
orgerax, MH(OpMalMOHHEIX GiosereHs#X COTpyHHKaM =H
akWHOHepaM, 2KypHalax H T.1. cooOmeHHAX OGuIero XapakTepa O
Herera30sbix onepaluax, B OObMHOM NopsKke myOsIMKyeMBIe HIN
ocBellaeMbIe B TakHX MyOMKaNHsAX.

120
MADD» 30
BONUSUN OD@NISLOR

30.1 Bonus édanislari

Bonus asagidaki qaydada 6dan

(a) Podratcr (ONS istisna olmaqla) Quvvayaminma
tarixindan sonra otuz (30) giin’ miiddatinda
ARDNS-a iki milyon (2.000.000) Dollar édayir;

(b) Digar Podratgi taraflar 6z miivafiq istirak paylarina
mitenasib olaraq Kontrakt sahasindan ardicil
doxsan (90) giin arzinda 2005-ci ilin orta sutkaliq
Xam neft hasilati saviyyasini bir tam onda bes (1,5)
dafa 6tan orta sutkaliq Xam neft hasilati saviyyasina
nail olduqdan sonra otuz (30) giin arzinda iki
milyon (2.000.000) Dollar hacminda dmumi
mablagi ARDNS-<a Gdayirlar;

(c) Oger Podratg: tarafindan K6kli pozuntu olaraq
30.1(a)(b) bandlarinda bu 6hdalik yerina
yetirilmadikda, ARDNS bu Sazisin 31.1 (b) bandina
uygun olaraq bu Sazisin quvweasina xitam vermak
hiququna malikdir va Quvvayaminmea tarixinden
etibaran Podratcginin gakdiyi va bu Sazisin xitam

dak avazi ddanilmamis bitin masreflarin

Ovazi Sdanilmir.

Oger Sazis hayata kecirilarkan ONS 6z istirak payinin bir
hissasini har hansi Uciincii tarafa va ya Podratgi tarafa
verarsa, va bunun naticasinda Digar Podratg: taraflarin
pay! Bonusun névbati marhalasinin 6danilmasi aninda
yetmis bes (75) faizi 6tarsa, onda Digar Podratgi tarafin
6dadiyi Bonusun imumi mablagi Digar Podratg taraflarin
istirak payinin artmis mablagina miivafiq olaraq artacaq.

Bu Maddaya uygun olaraq Bonus ARDNS-in yiiksak
beynalxalq nifuza malik bankda géstardiyi hesaba
6danilir va yalniz har hansi vergidan azad olan tam
mablagin bank hesabina qabulundan sonra dédanilmis
hesab olunur.

30.2 Digar masalalar

30.1

ARTICLE 30

BONUS PAYMENTS

Bonus Payments
The Bonus shall be payable as follows:

(a) — Contractor (other than SOA) shall pay to SOCAR two millions
(2,000,000) Dollars within thirty (30) days following the
Effective Date.

(b) | Other Contractor Parties shall, in proportion to their respective
Participating Interests, pay to SOCAR the total sum of two
millions (2,000,000) Dollars within thirty (30) days following
the date upon which the average daily rate of Crude Oil
production from the Contract Area within ninety (90)
consecutive days exceeds one point five (1.5) times the
average daily rate of Crude Oil produced in 2005.

(c) If Contractor fails to perform the obligation provided in
Articles 30.1(a)(b) which shall be deemed to be a Material
Breach, SOCAR shall have the right to terminate this
Agreement pursuant to Article 31.1(b) of this Agreement, and
any unrecovered costs incurred by Contractor from the
Effective Date to the date of termination of this Agreement
shall not be Cost Recoverable.

If during the implementation of the Agreement, as the result of SOA’s
assignment of a part of its Participating Interest to any Third Party or
Contractor Party the percentage share of the Other Contractor Parties
by the time of the next tranche of Bonus payment exceeds seventy
five (75) percent, the total amount of Bonus payable by the Other
Contractor Parties shall increase in proportion to the total increase of
the Other Contractor Parties’ Participating Interest.

Bonus payments made hereunder shall be made into SOCAR's
nominated account in a bank of good international repute and shall be
deemed paid when a full amount has been deposited into such
SOCAR bank account, net of any possible charges.

30.2 Miscellaneous

30.1

CTATbA 30

BbITLIATbI BOHYCA

Bamsarpi Bonyca
Bouyc Bimiaynpaerca B cileqyIouleM MopayKe:

(a) THoypsyuux (3a uckmouenvem HAK) ppiiasupaer PHKAP
apa Musuinona (2.000.000) Jommapos B TpHzWaTHAHeBHBIi
(30) cpoxk nocne J[arsi BcrynieHHs B CHILy.

(b) Ocrambrbie THogpsyupie cropoxbi nponopynonasbHo ux
Jlonesim yuacruam, BemuiaduBarot THKAP o6uryro cyMMy
B pa3Mepe [Ba (2.000.000) JJonnapos B
TpHAWaTHAWeBHbI (30) cpok nocie jaTbl ocTHKeHHA
cpeyHecyrouHoro §=ypoBHa yoopmu Cripoii Hern c
KontpakTHoli miomlayqu B TeYeHHe NOCHeAOBAaTeIIbHBIX
gessaHocta (90) qHeli, mpeBEiuaioujero cpexHecyTouHbiii
ypoBeHb Joona Cpipoii Hern 2005 roza B o”Hy WeyI0 H
MATb Wecs TIX (1,5) pasa.

MMJUIMOHa

(c) B cayyae nesbmnonnenua Tlospayunkom o6s3aremberTs,
nipexycMorpeHHpix B mm. 30.1(a)(b), 4To npu3Haerca
CyulecrsenHbim =Hapywienuem, THKAP umeer mpaso
mpekparuth jelicrsve = Hacrosujero —Cornalienua = B
coorsercrauu c 11.31.1(b) Hacrosuero Corjamenna,  Bce
3aTparl, NoHeceHHbIe Toxpayynkom c [arsi BcrynieHua B
Cy, HeBO3MeLICHHbIe K jaTe pacTopxkeHHa HacTosuero
Cornamienns, He nowiexat BosMenjennio.

Ecum 8 mpouecce peamanun Cornamenua, HAK nepeycrynmr
yacrb cBoero Jlonesoro yuactus Kakoii-u60 Tperbeli cropone Wn
TloupsaHoi cropoue, H B pe3yiIbTaTe TakoOii Nepeycrynku Ou9
Ocranbubix TloapsaqHbix cropoH Ha MOMeHT BBbITUIaTb! OYepex HOH
Tpanmu Bonyca npesbicur cembyecat math (75) npouecuTos, TO
oOujai =cyMMa Bonyca, = BbITwiayuBaemoro)=—- OcTaJIbHbIMH
TlogpaqHsima = cTopoHamu, = BO3pacTaer —_—sMpoMOpLMOHaIbHO
Bo3pocueit cymMapHoli Jlone yyactus Octanbusix Toxpsqnprx
cTopon.

Brmuarst Bonyca, npou3peenhble 10 Hacrosjemy Corsanicnmio,
MmpowsBositcd Ha cyeT, Ha3BaHHbiii THKAP, B  Oanke,
NOMb3yOWeMCaA = XOpoleli = MexKLyHapowHol —pentyratneli,
CHHTaIOTCA BBIMIAYCHHBIMH TONbKO Mocie NoOcTymIeHHA Ha
Oankosckuii cuer NonHOl cCyMMBI, cBOOOAHOM or s1106bIx
BO3MOXKHBIX HaYHCICHHIi.

30.2 Pasnoe

121
32.2(a)(i) bandinin muddaalarina amal etmak sartila, har
bir Digar Podratg! taraf Bonusun yalniz 6z istirak pay
faizina miivafiq olan hissasinin 6danilmasina cavab verir.

Bu 30-ci Maddaya uygun olaraq hayata_ kecirilan
6danislarinin Ovazi qaytarilmir.

Subject to Article 31.2(a)(i) each Other Contractor Party shall be
liable in proportion to its relative percentage Participating Interest
share of the Bonus.

The payments made pursuant to this Article 30 shall not be Cost
Recoverable.

TIpu ycnosun coOmoyenua nonoxenuii m.31.2(a)(i) Karkyaa
Ocranbuas Toppajuas cropona, kpome HAK, orseuaer 3a BITaty
TIPOMOpUMOHAbHO cBoeli NOM Bonyca, KoTOpble COOTBeTCTBYIOT ce
npouentHomy Jlonesomy yaactuio.

Bammiarbl, OCyUIeCTBIACMBIC B COOTBETCTBHH C HacTosiel CraTeii
30, He NojuIexaT Bo3smenleHnto.

122
MADDo9 31
SAZISIN QUW@SINO XITAM VERILMasi

31.1 K6kli pozuntu

(a)

Vaziyyatdan asili olaraq, bu Sazis uzra
Ohdaliklarin, yaxud H6kumat taminatinin K6kli
pozuntusuna yol verilirsa va digar Tarafin hamin
Kokl&@ pozuntunun xarakteri va mahiyyati, habela
Kokli pozuntuya géra bu Sazisin
quvvasina xitam vermak niyyati haqqinda yazili
bildirisi sonra doxsan (90) gltn
middatinda bu KOokli pozuntunu
galdirmaq va ya diizaltmak miimkiin deyildirsa,
bunlara

hamin

alinandan
aradan

(i) Podratc¢i yol verdikda ARDNS, yaxud

(ii) ARDNS va ya Hokumeat yol verdikda,
Podratci bu Sazisin qivvasina har vaxt
xitam vera bilar, bu sartla ki,

(aa) hamin Koklii pozuntu aradan qaldirila va
ya dizaldila bilarsa, lakin lazimi saylar
gostarildiyina baxmayaraq, onlarin
aradan qaldirilmasina va ya
diizaldilmasina doxsan (90) giin kifayat
etmirsa, Sazisin quvvasina xitam vermak
hiququ o halda tatbiq edila bilmaz ki,
K6ékli pozuntuda ittiham edilan Taraf

hamin Kokla pozuntunu aradan
qaldirmaq va ya_  diuzaltmak icin
gostarilan doxsan (90) gtin arzinda

aGlabatan zaruri tadbirlar gormtis olsun
va K6kli pozuntu aradan qaldirilanadak
va ya diizaldilanadak bela tadbirlari
israrla davam etdirsin; ham da basa
disilir ki, bu halda Taraflar K6kli
pozuntunun aradan qaldirilmasi va ya
duzaldilmasi icin zaruri olan haraketlar
barasinda § qarsiliqh raziliga galmaya
¢alisirlar; va

(bb) Podratci, yaxud ARDNS - aidiyyatindan
asili olaraq - géstarilan doxsan (90) giin
arzinda Kokli pozuntu masalasini
Arbitrac qaydasina asasan arbitraj
baxisina ¢ixarirsa, bu Sazis yalniz o
halda va yalniz ondan sonra lagv edila
bilar ki, (1) arbitraj baxisi bela raya
galsin ki, haqiqatan pozuntuya yol
verilmisdir va (2) pozuntuya yol vermis

31.1

ARTICLE 31

TERMINATION

Material Breach

(a)

This Agreement may be terminated at any time:
(i) by SOCAR if Contractor commits, or

(ii) by Contractor if SOCAR or any Governmental Authority
commits

a Material Breach of its obligations under this Agreement or
the Government Guarantee, as the case may be, and fails to
cure or remedy such Material Breach within ninety (90) days
following written notice to it from the other describing the
particulars of such Material Breach as well as its intention to
terminate this Agreement on account of such Material Breach;
provided however, that

(aa) if such Material Breach can be cured or remedied but
not within ninety (90) days despite the exercise of
reasonable diligence, then there shall be no right to
terminate so long as the Party alleged to be in Material
Breach commences within said ninety (90) days actions
reasonably necessary to cure or remedy such Material
Breach and diligently pursues such actions until the
Material Breach is cured or remedied, it being
understood that in such instance the Parties shall
endeavour to reach mutual agreement on the actions
necessary to cure or remedy the Material Breach; and

(bb) if either Contractor or SOCAR, as the case may be,
within said ninety (90) day period refers the question of
Material Breach to arbitration in accordance with the
Arbitration Procedure, then termination of this
Agreement will not occur unless and until (1) the
arbitration proceeding results in a finding that such
Material Breach does in fact exist, and (2) the Party
found to have been in breach has had a reasonable
opportunity thereafter (but in no event less than ninety

31.1

CTATbA 31

TIPEKPAWWEHHE JEMCTBUA COPIAWEHHA

CyuiecrBennoe Hapyuienne

(a)

Jleticrsue Hacrosmjero Corsamenua = Moxer  6biTb

mpekpalljeHo B J11060e Bpemsi:
(i) THKAP, ecam Togpsyunk yonyckaer, wiK
sn06oii

(ii) HoxpsyauKkom, ecuH THKAP von
Tlpasnrenbcrsenublii opran onycKaer

CyecrBennoe oOs3aTeNbCTB 110
HacTOALemy TIpasurenberBennoli
TrapaHTHH, B 32BHCHMOCTH OT OOCTOATEILCTB, M OKa3bIBAcTCA
He B COCTOAHMM yCrpaHHTb WIM McipaBiTh TaKkoe
CyulecrBenHoe HapyllieHue B eBaAHOcTOyHeBHEI (90) cpoK
loci MONYYeHHA MMCbMeHHOrO yBeqOMIIeHHA OT Apyroiit
Cropousl c yka3aHHeM xapakrepa MM = cyrH Takoro
CyulecrsenHoro HapylleHHs, a TaKKe ee HaMepeHHa
npekpatutb Aelicrsue Hactosmero CormalicHHa To npH4nne
takoro CyllecrBeHHoro HapylleHMa; pH yCuOBMH, OLHaKO,
4TO

Hapyulenne
Cornamenwio WH

CBOHX

(aa) ecm Takoe CymlecrBeHHoe HapylieHue Moxer ObITb
ycTpaHeHoO MIM McnpaBieHo, HO He B TeYeHMH
wepsHocta Heli (90), HecMoTpx Ha npHioxKeHHe
yewiMii B pa3yMHBIX lpeyeax, TO mpaBo Ha
pacropxkeHue He mMpHMeHserca, ecu Cropona,
Koropasa OOBuHaetcaA B CyulecrBeHHoM HapyuieHMn,
MIpewIpMHMMaer B TeYeHMe yka3aHHBIX jeBAHOCTA
(90) Heli pasyMHo HeoOxoyHMBIe = Mepbl JWIt
yerpanenua win ucnpaBsienna TaKOro
CyulecrsenHoro = Hapyuliennsa, =
MpoAOKaeT MpHHHMaTb TakKHe MepbI YO Tex Top,
nloka CytlecraenHoe HapylleHue He OyyeT yeTpaHeHo
WIM HCMpaBsIeHO, Mp 9TOM MOHHMaeTCA, 4TO B TAKOM
cayyae CYropoHbl crpeMsTcd JOCTHYb B3aHMHOrO
cornacus M0 MoBosy HelicrBuii, HeOOXOMMBIX JWIt
yeTpavenua win ucipaBienua CyujecrseHHoro
HapylleHMa; 4

HacToi4uHBo

(bb) ecau Togpaguux unm THKAP, 8 3apucumocru or
TOrO, K KOMY 9TO OTHOCHTCA, B TeYeHHe yka3aHHoro
WeBsHocToyHeBHoro (90) cpoka BbIHOCHT BorIpoc oO
CyulecrsenHoM = HapylienMH = Has apOutTpaxkHoe
pasOupatesbcTBoO cormacHo Ap6utpaxnoii
npouleyype, TO HacTosujee Cormamienve Moxet ObITb
AHHYIIMpOBaHO, CCIM H TOMKO Mocie Toro, Kak (1)
apOutpaxkHoe pasOupatenbcrBo mpujer K
3aK0UeHHIO, 4TO Takoe CytlecrBeHHoe HapyuieHHe

123
(b)

sayilan Taraf arbitraj komissiyasinin
miiayyan etdiyi bu K6klu pozuntunu
aradan qaldirmaq va ya diizaltmak icin
miivafiq imkan (lakin bitin hallarda
doxsan (90) giindan az olmamaqla) alda
etdiyina baxmayaraq hamin imkandan
istifada etmir, bu Taraf K6kli: pozuntunu
miveffaqiyyatla aradan qaldirmaq va ya
duzaltmak uciin takidla lazimi tadbirlar
gormamisdir va gdérmamakda davam
edir. Arbitraj qarari qati va Taraflar icin
macburidir va darhal icra edilmalidir; va

(cc) bu Sazis carcivasinda “K6klu pozuntu“
termini mahiyyatca pozuntu demakdir va
agar duzaldilmasa, ya  Podratginin,
ARDNS-in, yaxud Hékumat orqaninin 6z
miigavila Ohdaliklarini yerina
yetirmakdan - aidiyyatindan asili olaraq
- a¢iq-aydin imtina etmasi naticasinda,
ya da Sazisin kommersiya maqsedinin
bas tutmamasina sabab olmus harakeat
naticasinda Sazisin butovlukda 6z
manasin1 itirmasina barabardir.

Fors-Major hallari istisna olmaqla, 5-ci Maddada,
13.1. vai 13.2(b) bandlarinda géstarilmis va
30.1(a)(b) bandinda tazarda tutulan Bonus ddanisi
Ohdaliyi har hansi islarin yerina yetirilmamasi va ya
basa catdirilmamasi Podratgi tarafindan Sazisin
KoklG pozuntusu hesab olunur; bu halda ARDNS
Podratciya_ yazili_bildiris }g6ndararak Sazisin
qiiwesina birtarafli qaydada xitam vermak
htququna malikdir va Podrat¢: bu K6kIU pozuntunu
aradan qaldirmaq va ya diizaltmak tciin, 31.1
bandinda nazarda tutuldugu kimi, har hans! méhlat
almaq hiiququna malik deyildir. 5-ci Maddaya va
13.1 i 13.2(b), 30.1(c) bandlarina va bu 31.1(b)
bandina miivafiq suratda ARDNS tarafindan Sazisin
quvvasina xitam verilmasi géstarilan KOkIU pozuntu
ila alaqadar ARDNS Podratciya qarsi yegana
hiquqi miidafia vasitasidir, Podratgi isa géstarilmis
hamin islarin gorulmasi ila bagli gakdiyi har hansi
masreaflarin avazinin Gdanilmasi barasinda iddia
qaldirmag hiiququna malik deyil

31.2 ARDNS-in Sazisa xitam vermasi

ARDNS asagidaki hallarda Podratgiya doxsan (90) giin
aweal yazili bildiris géndarmakla bu Sazisin qivwesina
xitam vera bilar:

(a)

ager har hansi Podratcgi tarafin adindan Osas ana
sirkatin Taminatini veran sirkat tadiya qabiliyyatini
itirirsa va ya lagv edilirsa (birlasdirmak va ya
yeniden taskil etmak magsedi ila lagv edildiyi

31.2

(b)

(90) days), but failed, to cure or remedy the Material
Breach identified by the arbitration panel, unless such
Party has been diligently pursuing such actions and
continues to do so until such Material Breach is cured or
remedied. The arbitration tribunal's award shall be final
and binding on the Parties and shall be immediately
enforceable; and

(cc) as used in this Agreement the term “Material Breach”
means a fundamental breach, which, if not cured, is
tantamount to the frustration of the entire Agreement
either as a result of the unequivocal refusal of either
Contractor, SOCAR or a Governmental Authority, as
the case may be, to perform its contractual obligations
or as a result of conduct which has destroyed the
commercial purpose of this Agreement.

erformance or a failure to complete any of the
activities listed in Articles 5, 13.1 m 13.2(b), other than as a
result of Force Majeure, and Bonus payment obligation in
accordance with Article 30.1(a)(b) shall be deemed to
constitute a Material Breach of the Agreement by Contractor
whereupon SOCAR shall have the right to unilaterally
terminate this Agreement upon giving written notice to
Contractor without Contractor being entitled to any period
within which to cure or remedy such Material Breach as
provided in Article 31.1. Termination of the Agreement by
SOCAR pursuant to Articles 5, 13.1 u 13.2(b), 30.1(c) and
this Article 31.1(b) shall be SOCAR's sole remedy against
Contractor for such Material Breach and Contractor shall
have no claim for reimbursement of any costs incurred by
Contractor with respect to the execution of the said activities.

Termination by SOCAR

SOCAR may terminate this Agreement by giving Contractor ninety
(90) days prior written notice:

(a)

If any company issuing an Ultimate Parent Company
Guarantee on behalf of any Contractor Party becomes
insolvent or goes into liquidation (other than for the purpose
of amalgamation or reorganisation), provided that such notice

(b)

Ha CaMOM jee uMeeT Mecro, nu (2) Cropona,
mpu3snannas HorycTHBuleit HapylieHne i
NONYYMBUIAA pasyMHYI0 BO3MOXHOCTh MocHe ITOrO
(Ho B 11060M culyyae He MeHee jeBsHocta (90) AHeit)
ycrpaHuTb WIM ucnpasuTs 970 CymecrBeHHoe
HapylleHue, onlpeyeeHHoe apOutpaxnoli
KOMUCcHeii, He peauH3yeT 9TY BO3MO%KHOCT, ec
TOUbKO 9Ta CropoHa He NpHHHMala HacToiiuHMBO H He
TMpOLOIKAeT TIPHHHMATE JOIDKHBIX Mep K YCrIelHOMy
ycrpanenio wWIK uenpaBienuio CyujecrsenHoro
Hapyuienus. Pemenve apOutTpaxa —aBJIAeTCH
OKOHYATCNHBIM H OOs3aTCIbHBIM JUIt CropoH
HeMeJMIEHHO OOpalljaeTcs K HCIIONHeHHIO; H
(cc) B  paMkax acTosimero Cornalienna TepMHH
"CyulecrBeHHoe HapyuleHve" o3Ha4yaeT HapyllieHue
10 cyllecrBy, KOTOpoe, CCH OHO He HCMpaBleHo,
PaBHOCHJIBHO yrpate CorialieHHeM cBoero cMBICIIa B
UCIOM B pe3ybTaTe acHoro orka3a [logpaqunka,
THKAP win TIpasurenbcrsennoro  oprana,  B
3AaBMCMMOCTH OT TOrO, K KOMY 910 OTHOcHTCA,
BBITIONHATS CBOH NOFOBOpHbIe OOs3aTebCTBA WIM B

pesyllbTare  NOBeeHHA, KOTOpOe —_—pa3pyLIIHJI0
KOMMep¥eckyl0 ell Coranicnns.
HencnomHenve WM = He3aBepuieHHe §=00BIx_—_ pa6or,

nepeyvcieHHbIx B Craree 5 u B nm. 13.1 u 13.2(b),
npoucuiesuee He B pe3ysbTare oOcrosTenbcrs Wopc-
MaxKOp, a Takxke OOs3aTeNbCTBa No ynuiare Bouyca B
coorgercrauH c¢ m1. 30.1(a)(b), paccmarpuBaerca Kak
CyujecrsenHoe Hapymienne Cornamenns ToxpsauKom, B
atom cyryyae THKAP uMmeer paso B osHOCTOpoHHeM
nopsyke npekpaTutb jelicrsue Hacrosmero Cormamicnns,
yBey}oMuB 06 9ToM Toypsquka B NHCbMeHHOM BHjIe, 1
np 9ToM Togpsyyauk He MMeeT MpaBa Ha Kakoii-1m60 cpoK
JUL ycrpaHenus WIM HcnpaBsieHus Takoro CymectBeHHoro
HapylieHHa, Kak 9TO mpeyycmorpeHo B nm. 31.1.
TIpexpamenne jelicrsus Cormamienna co croponbt PHKAP
B coorBeTcrBHH co Crateeii 5, mm. 13.1 1 13.2(b), 30.1(c) u
HacToauuM 1. 31.1(b) mpexcrapsaer coOoii eqHHcTBeHHOe
cpeycrBo mpasosoii 3anjuTb1 THKAP nporue TMospsyanka
B OTHOWIeHHH ynoMsHyToro CyulecrBeHHoro HapyuicHna,
nu Tlogpsyuuk He MMcer mpaBa MpexbABIATh MCK K
BO3MCIL[CHMIO KaKHX-JIMO0 MOHECEHHBIX HM 3aTpaT B CBA3H
C BbINIOJHEHHEM YHOMAHYTHIX pador.

31.2 Hpexpamenne jeiicrsus Corsamenus co croponp1 FHKAP

THKAP moxer mpekpatuTb jelicrsue Hacrosujero Cornauenus,
MpeyBapuTebHO MHCbMeHHO yBeoMuB 06 9ToM ToppsyyuKa 3a
Aesanocto (90) quel:

(a)

Ecam kakas-1460 KommanHHs, Bbijaloulat ~=Tapanriio
OcuHosHoii MatepuucKoii KoMMaHHM OT HMeHH 060i 43
Tlonpaubix cropou, craHoButca HeriaTexecnocobHoli

WIM JIMKBHMpyetcs (KpOMe Kak JUIa Yesei OObeqMHeHHA

124
(b)

(co)

hallardan basqa), bu sartla ki, biitiin qalan Podratgi
taraflar birga masuliyyata dair miiddaalara asasan,
tadiya qabiliyyatini itirdiklarina va ya _ lagv
edildiklarina géra, bu Sazis uzra hamin Podratci
tarafin hiquglarint va 6hdaliklarini 6z dzerlarina
gotira bilmadikda va bunu hamin doxsan (90) giin
arzinda ARDNS-a bildirdikdan sonra Sazisa xitam
vermak haqqinda bildiris quvvaya minir;

ager Podratc: taraflar birlikda tadiya qabiliyyatini
itirirsa va ya lagv olunursa (birlasdirmak va ya
yeniden taskil etmak magsedi ila lagv edildiyi
hallardan basqa);

agar Fors-major hallarindan basqa, her hans
sabablara gora Karbohidrogenlarin sanaye
hacminda hasilati hamisalik dayandirilmisdirsa.

31.3 Podratcinin_Sazisin_qivvasina_xitam_vermasi/Kontrakt
sahasindan imtina etmasi

(a)

(b)

()

Bu 31.3 bandinin qalan middaalarina amal etmak
sarti ila Podratgi az doxsan (90) giin avwal ARDNS-
a yazilt bildiris} gondarmakla bitin Kontrakt
sahasindan har vaxt konulli sakilda imtina eda
bilar. Hamin bildirisda bu imtinanin quweya
minmaya baslayacag! tarix, habela 31.3(b) bandinin
middaalarina uygun suratda 6ziiniin har hans
qalan G6hdaliklarini Podratginin neca_ yerina
yetiracayi géstarilmalidir. Bela imtina olduqda
Sazisin qiiweasina xitam verilmis olur. Kontrakt
sahasindan imtina ila alaqadar qarsiya ¢ixa bilacak
bu va ya basqa masealalarin miizakirasi ucgin
ARDNS-in va ya Podratginin talabi ila Rahbear
komitanin iclast cagirila bilar.

31.3(a) bandina asasan bu Sazisin qtvesina
Podratcinin xitam vermasi va ya Podratcinin bitin
Kontrakt sahasindan imtina etmasi onu o vaxt gin
qiweada olan illik is program iuzra_ digar
Ohdaliklardan azad etmir; bu proqrami Podratci
ARDNS ila | qabaqcadan razilasdiraraq 6z
milahizasina gora asagidaki tarzda yerina yetira
bilar:

(i) islari onlarin sartlarina muvafiq suratda tam
yerina yetirmakla, va ya

(ii) — miivafiq Bidcalarda nazarda tutulmus vasaitin
qalan balansinit ARDNS-a Dollarla 6damakla.

31.3(a) bandina asasan bu Sazisa xitam verildikda
va ya bitin Kontrakt sahasindan imtina edildikda,
Podratc¢i, bela xitamdan aval alda olunmus har
hans: hiiquqlara va ya irali suriilmts iddialara xalal

(b)

(©)

of termination shall take effect only if the other Contractor
Parties because of their insolvency or liquidation, and subject
to the provisions of joint liability, are not able to assume such
Contractor Party’s rights and obligations under this
Agreement and so notify SOCAR within such ninety (90)
day period.

If all Contractor Parties collectively become insolvent or go
into liquidation (other than for the purposes of amalgamation
or reconstruction).

If, for reasons other than Force Majeure production of
Petroleum in commercial quantities shall have permanently
ceased.

31.3. Termination/Relinquishment by Contractor

(a)

(©)

Subject to the remaining provisions of this Article 31.3,
Contractor may at any time voluntarily relinquish all of the
Contract Area by giving SOCAR not less than ninety (90) days
prior written notice. Such notice shall specify the date upon
which the relinquishment is to take effect and the manner in
which Contractor will perform any remaining obligations
pursuant to Article 31.3(b). Upon such relinquishment, the
Agreement shall terminate. If SOCAR or Contractor requests, a
meeting of the Steering Committee shall be convened to
address any questions which may arise in connection with the
relinquishment of the Contract Area.

Termination of this Agreement or relinquishment of the entire
Contract Area by Contractor pursuant to Article 31.3(a) shall
not relieve Contractor of any remaining obligations under the
then current Annual Work Programme which Contractor upon
the prior agreement with SOCAR may fulfill at its option:

(i) by performing in full in accordance with their terms or

(ii) | by payment in Dollars to SOCAR of the outstanding
balance of money stipulated in the respective Budgets.

In the event of termination of this Agreement or relinquishment
of the entire Contract Area pursuant to Article 31.3(a), without
prejudice to any rights which may have accrued, or claims
which have been made, prior to such termination, Contractor

(b)

(©)

WI peopraHHsanMn), Tp ycOBHM, YO Takoe
YBeOMIeHHe 0 TIpekpallleHHH jeiicrBHA BCTyNaeT B CHILY
TOMLKO MOCHe TOPO, KaK COPaCHO MOOXKCHHIO 0
coumpapHoit OTBeTCTBeHHOCTH Bce OcTabHbIe Toxpaqubie
CTOpPOHLI 3-34 HerwiaTexKeclOcoOHOCTM WIM JMKBMLaLMH
OyayT He B COCTOXHHH MIpHHsTh Ha ceOs mpapa u
oOssarenbcrsa = Takoli. ©“ TMlogpanoii = croponbi = 0
Hacrosujemy Corsamennio 1 yBeyomat THKAP 06 stom B
TeYeHHe TaKOrO eBAHOCTOAHEBHOrO (90) cpoKa.

Ecum sce Togpsyupie croponbi BMecte cTaHoBsTcs
HeIMaTexKeCHOCOOHBIMM HIM NMOBepralorca JIMKBH AHH
(kpoMe cuyuaes, Korya 9TO JesaeTCs B LesAX CIMAHMA WIM
peoprann3ayun).

Ec no kakuM-1u60 mpwunnam, Kpome Mope-MaxkopHbIx
oOcTosTeNbCTB, no6pra YrueBoxopoy0B B
IIPOMBIWICHHOM OObeMe HaBcerjja Mpekpalena.

31.3 Hpekpamenne_seiicrsus/orka3_or_ Konrpakrnoii_naomayu

Toapayunkom

(a)

(b)

(©)

TIpy yciopun cobmoxenua = ocTasbHbIx osloakeHUii
Hacroamero m. 31.3 Togpaxunk MoxketT B mi060e Bpema
OOpoBONbHO OTKa3aTbCsA OT BCeii KoutpakrHoii niouayu,
npeBapHTebHO MHCbMeHHO yBeXOMHB 06 9toM THKAP ne
MeHee, 4eM 3a AeBsHOCTO (90) qHeli. B rakoM yBeqOMIeHHH
owKHA ObITh yKa3aHa WatTa, Kora HayHHaer jelicTBOBaTb
Takoli orka3, a TakxKe TO, KaK Tlogpsqunk GyjeT BEITONHATE
cBow = Kakne-s1H60 — ocTaBuiMecd = OOs3aTebCTBa BB
COOTBeTCTBHH ¢ NoOxKeHMAMH 11. 31.3(b). B cuyuae Takoro
orkasa ylelicrsve §=© Coriamienua = mpekpamaerca. Ho
tTpeOosanmio PHKAP win Moppayauxa Moxer ObiTb co3BaHO
3aceyjanue PyKosogsiiero KoMUTeTa WIA OOcyxKeHHA TeX
WIM HHBIX BOMPOCOB, KOTOpbIe MOryT BO3HHKHYTb B CBASH C
orka3om oT KoutpakrHoii noma.
TIpexpamjenne = yelicrsua = Hacrosmjero | —- Cornamienns
Tloxpsqunkom wim orkas Moppszanka or Bceii Kontpaxtuoii
miomjayu cormacHo mm. 31.3(a) He ocBoboxaer ero oT
OCTAIbHBIX OOA3aTebCTB NO AelicrByiouleli Ha TOT MOMeHT
Toxosoii paboueii nporpamme, koropyio Hospsyunk Moxer,
10 CBOeMy YCMOTpeHMIO, MpeyBapuTeBHO cormacoBaB C
THKAP:

(i) BBINIOIHUTb TOJHOCTbIO B COOTBETCTBHH C HX
YCuOBMAMH, HIM

(ii) Bemuaruts THKAP 8 Jonmapax ocrapuimiica Gananc
cpecTB, MpeyycMOTpeHHBIX B COOTBETCTBYIOWIHX
Browkerax.

B curyyae npekpamjenus jelicrsus Hacrosujero Cornamenna
WIM orka3a or Bceli Kontpakraoii miomagqu cormacno nm.
31.3(a), 6e3 ymwemueHHsA Kakux-1M60 npHobpereHHEIX mpaB
WIM MpebABICHHbIX YO TaKOrO MpeKpauleHHs AeiicrBns,

125
gatirmadan, Neft-qaz ameliyyatlarin) davam
etdirmak, habela Sazisin qivvasina xitam verildiyi
tarixadak avazi Sdanilmamis Neft-qaz amealiyyatlari
masreflarinin avazini almaq hiququnu itirir.

31.4 Digar hiqugi midafia vasitalari

31.5

Bu Sazisin sertlari ila konkret nazarda tutulmus hallar
istisna olmaqla, yuxarida géstarilmis miiddaalara mivafiq
suratda bu Sazisin quvvasina ya Podratci, ya da ARDNS
xitam verdikda bu xitamverma Podratcinin va ya ARDNS-
in zarara gora bir-birina qarsi mahkema_ iddialari
qaldirmaq va ya Podratcinin va ya ARDNS-in (saraitdan
asili olaraq) qanun Uzra bel baGlaya bilacaklari har hansi
basqa hiiquqi miidafia vasitasindan istifada etmak
hiququnu mahdudlasdirmir.

Kontrakt sahasinin bir hissasindan imtina

Podratg! Kontrakt sahasinin bir hissasindan  birtareafli
qaydada imtina etmak hiququna malik deyildir. Podratgi
Kontrakt sahasinin har hansi hissasinin islanmameasini
qerara alarsa, Tareflar qarsiliqh suratda razilasdirilmis
sertlar asasinda qisman imtina imkanini mizakira
edacaklar. Podratgi gqisman imtina etdikda bu 31.5
bandinin middaalarina asasan onun ixtiyar! yoxdur ki,
Kontrakt sahasinin tahvil verilmis hissasinda cakilmis va
bela tahvil/imtina tarixinadak islanma va
Dévriinds Ovazi ddanilmamis Neft-qaz ameliyyatlari
hans! hacmi Kontrakt

edilmamis hasilat

Hasilat

masreflarinin har in avazini

sahasinin —imtina hissasindaki

hacmindan alsin.

shall have no further right to conduct Petroleum Operations
and to recover any Petroleum Costs not Cost Recovered by the
date of termination of the Agreement.

31.4 Other Remedies

Except as specifically stated in the provisions of this Agreement, in
the event that Contractor or SOCAR terminates this Agreement
pursuant to the above provisions, such termination shall be without
prejudice to Contractor's or SOCAR's entitlement to sue the other for
damages, or to any other remedy Contractor or SOCAR (as the case
may be) may have in law.

Partial Relinquishment

Contractor shall have no unilateral right to relinquish a part of the
Contract Area. In the event Contractor decides not to develop any
portions of the Contract Area, the Parties will discuss the possibility of
partial relinquishment on mutually agreed terms. In the event of partial
relinquishment pursuant to this Article 31.5, Contractor shall have no
right to recover out of the production from the remainder of the
Contract Area not relinquished, any amount of Petroleum Costs
incurred during the Development and Production Period in connection
with the portion of the Contract Area relinquished which has not been
recovered at the date of such relinquishment.

uckos, Toypaq4uuk Tepser janbuelimee npaspo Ha BeeHHe
He(rerasosbix onepauuii win Ha Bo3MelleHHe 3atTpaT Ha

He¢prerasopbie onepauun, KOTOpBIC He Obuin
BosmeuleHHbIMH = Ks ae ~— ipekpalienua §=—elicrBusa
Cormamienna.

Apyrue cpezctBa npawosoii 3aumTEt

3a HCKMOYeHHeM = KOHKpeTHO = oroBopeHHoro ~—-ycloBMaAMH

nacrosiero Cornalienvsa, B cilyuae npeKpaliienna elicraua
Hacrosmero CornalieHua B COOTBeTCTBHM C BBILeyka3aHHbIMH
noroxKeHHsAMH =1H60 ©=THoxpsyunkom, 1460 THKAP, ‘takoe
npekpanjenue jelicrsua He yulemider mpapa Toxpaqunka win
THKAP ua npexbapienve cyqeOHbIx UcKOB Apyr Apyry 3a yulep6
WI Ha HcHorb30BaHHe OGoCroO Apyroro cpeycTBa nmpaBosoili
3alluTbI, Ha KoTOpoe Moypsyauk win PHKAP (8 3apucumoctn oT
oOcTOsTeNbCTB) MOFyT paccuHTbIBaTh M0 3aKOHY.

Orka3 or vacrn Kontpakrnoii niomayn

Tloxpaqunk He HMeeT NpaBa OTKa3bIBaTbca oT YactH KonrpakTHoli
TMIOWJaM B OAHOCTOpOHHeM NopsjKe. Ecum Moypsquuk pemaer He
paspaOatbipath =Kakue-sH60 «0 yactH) = Kontpakrnoii — nuiomayqu,
Croponbt oGcyAs#T BO3MOXHOCTh YacTH4YHOrO OTKa3a_— Ha
B3AaMMOCOrACOBaHHBIX yCOBMAX. B ciyyae YacTH4Horo oTKa3a
corlacHo Nouo%KeHHIM Hactosmero nm. 31.5 Hoyupsyauk He uMeet
npaBa Ha BO3MeLeHHe H3 OObeMOB AOOLMM C OCTANbHEIX yacreli
HecyaHHo Kontpaktuoii nuomayn mo6oro o6bema 3arpar Ha
He(prerasopbie onepalun, noneceHHbIX B TeyeHHe Tlepnosa
paspa6orkH HM 1OObIHM B CBA3H C YacTbIO CHaHHOi KoutpaKrHoii
TUIOMIAM H He BOSMCIL[CHHBIX Ha Waty Takoli cua4H/oTKasa.

126
33.1

33.2

33.3

33.4

MADD9 32
DIGOR MaSaLOLoR

Bu Sazis ingilis, Azarbaycan va rus dillarinda
baglanmisdir va Arbitraj qaydasinin va 16.2(c)
bandinin sartlarina riayat olunaraq har tic dil barabar
quvvaya malikdir.

Bu Sazisda basliqlar yalniz alveririslilik maqsedi ila
goyulmusdur va Sazisin tafsiri zamani nazerea alinmir.

Kontekst basqa teafsir talab etmadikda, tak halda
islanmis s6zlara istinadlar cam halinda islanmis eyni
s6zlara samil edilir va aksina; har hans qrammatik
cinsa istinad basqa cinslari da ehtiva edir.

Bu Sazisin Olavalari va ARDNS-in Ortaq Neft sirkatinin
yaradilmasi haqqinda Qosma (“Qosma") onun ayrilmaz
hissalaridir. Sazisin asas hissasinin middealari ila
onun dlavalarinin (Sazisin asas tarkib hissasi sayilan
1-ci Slava istisna olmaqla) muddeaalari arasinda har
hans farglar olduqda, asas hissanin middeaalarina
ustinlik ver

YUXARIDA GOSTARILONLORI TESDIQ EDOROK Tareaflarin
lazimi salahiyyat verilmis nimayandealari bu Sazisi bu
sanadin awalinda géstarilmis tarixda bagladilar.

33.1

33.4

ARTICLE 32

MISCELLANEOUS

This Agreement is executed in the English, Azeri and Russian
languages and, subject to the Arbitration Procedure and Article
16.2(c) all three languages shall have equal force.

The headings in this Agreement are inserted for convenience only
and shall be ignored in construing this Agreement.

Unless the context otherwise requires, references to the singular
shall include a reference to the plural and vice-versa; and
reference to any gender shall include a reference to all other
genders.

The Appendices to this Agreement and the attached Addendum
Relating to the Formation of the SOCAR Oil Affiliate (the
"Addendum") form part of this Agreement. In the event of any
conflict between the provisions of the main body of this
Agreement and the Appendices (other than Appendix 1 which
shall be considered part of the main body of the Agreement), then
the provisions of the main body shall prevail.

IN WITNESS WHEREOF the Parties have executed this Agreement as
of the date first above written by their duly authorised representatives.

33.1

33.2

33.3

33.4

CTATbA 32

TIPOUNE BOTIPOCHbI

Hacroauyee Cormamienue 3aKJOUCHO Ha aHryiniickom,
asepOaiijpkaHCKOM HM pYyCCKOM s3bIKaX M, Mp coOmoAeHHs
ApOurpaxHoli npoueyypb! u 11.15.2(c), Bce #3bIKH HMeIOT paBHy!o

cuury.

3aronoBKH B HacTosiemM CoralieHHH BCTaBJIeHbI IMUb JULt
yuoOcrBa H He MpHHHMalOTcCA K CBECHHIO Mp TOuKOBaHHH
nacrosujero Corsamenus.

Ec koutekcr He TpeOyeT MHOrO TOUKOBAHHS, CCbLIKH Ha CJIOBa B
e{MHCTBEHHOM 4HCIIe pacripocrpaHAIOTCA Ha MHOXKECTBEHHOE HCHO
H HaObopoT; CcbLIKa Ha JNOGOii poy Mpeynosaraer Bce Npoune.

TIpwioxkenua Kk HacTosiemy Corsauicnwio uM mpwsiaraemoe
JlonoumHenue OTHOCHTEIbHO oOpasoBaHns Hedranoiit
Agbbummposannoit Konan THKAP («Jlononnenne») asnaores
ero HeOTbeMsIeMOii YacTbIO. B ciysae Kakux-1M60 pacxoxyeHnit
M@KY MONOKEHHAMM OCHOBHOM YacTH HacTosuero Cormamenna 1
TIpuioxkeHHaMH K HeMy (3a HcKsOYeHHeM Hpustioxenusa 1, Koropoe
cyHTaeTca cCOCTABJIAIOLIeii + OCHOBHOH 4 Cormamenna),
TIpeAMOYTEHHE OTLAeTCA MOMOAKEHHAM OCHOBHOI YaCTH.

B CBHJETEJIBCTBO YEFO xomxxEm o6pa3om §ynouHOMoueHHEIe
mpeyctasurenn CropoH 3akuOYHIH Hacrosujee Cornaiienne B jaty,
yka3aHHyt0 B Hayalle HacTosmero HOKyMeHTa.

127
AZORBAYCAN RESPUBLIKAS! DOVLOT NEFT SIRKOTI STATE OIL COMPANY OF THE AZERBAIJAN REPUBLIC TOCYJAPCTBEHHASA HE®TAHAA KOMITAHHA
A3EPBAMJDKAHCKOM PECITYBIMKU

By: B amue:

Vazifasi: Title: Jomxnocre:
By: B amue:

Vazifasi: Title: Jomxnocre:

RUSSNEFT ABSERON INVESTMENTS LiMiTED RUSSNEFT APSHERON INVESTMENTS LIMITED PYCCHE®Tb ATMLUEPOH HHBECTMEHTC JIAMUTE,
By: B amue:

Vazifasi: Title: Jomxnocre:
By: B amue:

Vazifasi: Title: Jomxnocre:

ARDNS-in ORTAQ NEFT siRKaTi SOCAR OIL AFFILIATE HE®TAHAA ADU JIMAPOBAHHAA KOMMAHHA PHKAP
By: B amue:

Vazifasi: Title: Jomxnocre:
By: B amue:

Vazifasi: Title: Jomxnocre:

Vazifasi:

Vazifasi:

WITNESSED

By:

Title:

By:

Title:

3acBuleTeIbCTBOBAaHO:

B anue:

lonxnocth:

B anue:

lonxnocth:

129
130

130
